Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 1 of 591




           EXHIBIT 13
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 2 of 591




             IEEE Standard for Verilog®
             Hardware Description Language


             IEEE Computer Society
             Sponsored by the
             Design Automation Standards Committee




            IEEE
            3 Park Avenue                                                                                        IEEE Std 1364™-2005
            New York, NY 10016-5997, USA                                                                  (Revision of IEEE Std 1364-2001)
            7 April 2006




Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 3 of 591




Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 4 of 591



                                                                                                     IEEE Std 1364™-2005
                                                                                                  (Revision of IEEE Std 1364-2001)




 IEEE Standard for Verilog®
 Hardware Description Language
 Sponsor
 Design Automation Standards Committee
 of the
 IEEE Computer Society



 Abstract: The Verilog hardware description language (HDL) is defined in this standard. Verilog
 HDL is a formal notation intended for use in all phases of the creation of electronic systems. Be-
 cause it is both machine-readable and human-readable, it supports the development, verification,
 synthesis, and testing of hardware designs; the communication of hardware design data; and the
 maintenance, modification, and procurement of hardware. The primary audiences for this standard
 are the implementors of tools supporting the language and advanced users of the language.
 Keywords: computer, computer languages, digital systems, electronic systems, hardware, hard-
 ware description languages, hardware design, HDL, PLI, programming language interface, Verilog,
 Verilog HDL, Verilog PLI




The Institute of Electrical and Electronics Engineers, Inc.
3 Park Avenue, New York, NY 10016-5997, USA

Copyright © 2006 by the Institute of Electrical and Electronics Engineers, Inc.
All rights reserved. Published 7 April 2006. Printed in the United States of America.

IEEE is a registered trademark in the U.S. Patent & Trademark Office, owned by the Institute of Electrical and Electronics
Engineers, Incorporated.

Verilog is a registered trademark of Cadence Design Systems, Inc.

Print:      ISBN 0-7381-4850-4        SH95395
PDF:        ISBN 0-7381-4851-2        SS95395

No part of this publication may be reproduced in any form, in an electronic retrieval system or otherwise, without the prior
written permission of the publisher.




Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 5 of 591



      IEEE Standards documents are developed within the IEEE Societies and the Standards Coordinating
      Committees of the IEEE Standards Association (IEEE-SA) Standards Board. The IEEE develops its standards
      through a consensus development process, approved by the American National Standards Institute, which brings
      together volunteers representing varied viewpoints and interests to achieve the final product. Volunteers are not
      necessarily members of the Institute and serve without compensation. While the IEEE administers the process
      and establishes rules to promote fairness in the consensus development process, the IEEE does not independently
      evaluate, test, or verify the accuracy of any of the information contained in its standards.

      Use of an IEEE Standard is wholly voluntary. The IEEE disclaims liability for any personal injury, property or
      other damage, of any nature whatsoever, whether special, indirect, consequential, or compensatory, directly or
      indirectly resulting from the publication, use of, or reliance upon this, or any other IEEE Standard document.

      The IEEE does not warrant or represent the accuracy or content of the material contained herein, and expressly
      disclaims any express or implied warranty, including any implied warranty of merchantability or fitness for a spe-
      cific purpose, or that the use of the material contained herein is free from patent infringement. IEEE Standards
      documents are supplied “AS IS.”

      The existence of an IEEE Standard does not imply that there are no other ways to produce, test, measure,
      purchase, market, or provide other goods and services related to the scope of the IEEE Standard. Furthermore, the
      viewpoint expressed at the time a standard is approved and issued is subject to change brought about through
      developments in the state of the art and comments received from users of the standard. Every IEEE Standard is
      subjected to review at least every five years for revision or reaffirmation. When a document is more than five
      years old and has not been reaffirmed, it is reasonable to conclude that its contents, although still of some value,
      do not wholly reflect the present state of the art. Users are cautioned to check to determine that they have the
      latest edition of any IEEE Standard.

      In publishing and making this document available, the IEEE is not suggesting or rendering professional or other
      services for, or on behalf of, any person or entity. Nor is the IEEE undertaking to perform any duty owed by any
      other person or entity to another. Any person utilizing this, and any other IEEE Standards document, should rely
      upon the advice of a competent professional in determining the exercise of reasonable care in any given
      circumstances.
      Interpretations: Occasionally questions may arise regarding the meaning of portions of standards as they relate to
      specific applications. When the need for interpretations is brought to the attention of IEEE, the Institute will initiate
      action to prepare appropriate responses. Since IEEE Standards represent a consensus of concerned interests, it is
      important to ensure that any interpretation has also received the concurrence of a balance of interests. For this
      reason, IEEE and the members of its societies and Standards Coordinating Committees are not able to provide an
      instant response to interpretation requests except in those cases where the matter has previously received formal
      consideration. At lectures, symposia, seminars, or educational courses, an individual presenting information on
      IEEE standards shall make it clear that his or her views should be considered the personal views of that individual
      rather than the formal position, explanation, or interpretation of the IEEE.

      Comments for revision of IEEE Standards are welcome from any interested party, regardless of membership affil-
      iation with IEEE. Suggestions for changes in documents should be in the form of a proposed change of text,
      together with appropriate supporting comments. Comments on standards and requests for interpretations should
      be addressed to:
                                    Secretary, IEEE-SA Standards Board
                                    445 Hoes Lane
                                    Piscataway, NJ 08854
                                    USA
       NOTE−Attention is called to the possibility that implementation of this standard may require use of subject
       matter covered by patent rights. By publication of this standard, no position is taken with respect to the
       existence or validity of any patent rights in connection therewith. The IEEE shall not be responsible for
       identifying patents for which a license may be required by an IEEE standard or for conducting inquiries into the
       legal validity or scope of those patents that are brought to its attention.

      Authorization to photocopy portions of any individual standard for internal or personal use is granted by the Insti-
      tute of Electrical and Electronics Engineers, Inc., provided that the appropriate fee is paid to Copyright Clearance
      Center. To arrange for payment of licensing fee, please contact Copyright Clearance Center, Customer Service,
      222 Rosewood Drive, Danvers, MA 01923 USA; +1 978 750 8400. Permission to photocopy portions of any indi-
      vidual standard for educational classroom use can also be obtained through the Copyright Clearance Center.




Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 6 of 591



 Introduction
 This introduction is not a part of IEEE Std 1364-2005, IEEE Standard for Verilog® Hardware Description Language.


 The Verilog hardware description language (HDL) became an IEEE standard in 1995 as IEEE Std 1364-
 1995. It was designed to be simple, intuitive, and effective at multiple levels of abstraction in a standard
 textual format for a variety of design tools, including verification simulation, timing analysis, test analysis,
 and synthesis. It is because of these rich features that Verilog has been accepted to be the language of choice
 by an overwhelming number of integrated circuit (IC) designers.

 Verilog contains a rich set of built-in primitives, including logic gates, user-definable primitives, switches,
 and wired logic. It also has device pin-to-pin delays and timing checks. The mixing of abstract levels is
 essentially provided by the semantics of two data types: nets and variables. Continuous assignments, in
 which expressions of both variables and nets can continuously drive values onto nets, provide the basic
 structural construct. Procedural assignments, in which the results of calculations involving variable and net
 values can be stored into variables, provide the basic behavioral construct. A design consists of a set of mod-
 ules, each of which has an input/output (I/O) interface, and a description of its function, which can be struc-
 tural, behavioral, or a mix. These modules are formed into a hierarchy and are interconnected with nets.

 The Verilog language is extensible via the programming language interface (PLI) and the Verilog proce-
 dural interface (VPI) routines. The PLI/VPI is a collection of routines that allows foreign functions to access
 information contained in a Verilog HDL description of the design and facilitates dynamic interaction with
 simulation. Applications of PLI/VPI include connecting to a Verilog HDL simulator with other simulation
 and computer-assisted design (CAD) systems, customized debugging tasks, delay calculators, and
 annotators.

 The language that influenced Verilog HDL the most was HILO-2, which was developed at Brunel Univer-
 sity in England under a contract to produce a test generation system for the British Ministry of Defense.
 HILO-2 successfully combined the gate and register transfer levels of abstraction and supported verification
 simulation, timing analysis, fault simulation, and test generation.

 In 1990, Cadence Design Systems placed the Verilog HDL into the public domain and the independent
 Open Verilog International (OVI) was formed to manage and promote Verilog HDL. In 1992, the Board of
 Directors of OVI began an effort to establish Verilog HDL as an IEEE standard. In 1993, the first IEEE
 working group was formed; and after 18 months of focused efforts, Verilog became an IEEE standard as
 IEEE Std 1364-1995.

 After the standardization process was complete, the IEEE P1364 Working Group started looking for feed-
 back from IEEE 1364 users worldwide so the standard could be enhanced and modified accordingly. This
 led to a five-year effort to get a much better Verilog standard in IEEE Std 1364-2001.

 With the completion of IEEE Std 1364-2001, work continued in the larger Verilog community to identify
 outstanding issues with the language as well as ideas for possible enhancements. As Accellera began work-
 ing on standardizing SystemVerilog in 2001, additional issues were identified that could possibly have led to
 incompatibilities between Verilog 1364 and SystemVerilog. The IEEE P1364 Working Group was estab-
 lished as a subcomittee of the SystemVerilog P1800 Working Group to help ensure consistent resolution of
 such issues. The result of this collaborative work is this standard, IEEE Std 1364-2005.




Copyright © 2006 IEEE. All rights reserved.                                                                                          iii


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 7 of 591



 Notice to users

 Errata

 Errata, if any, for this and all other standards can be accessed at the following URL: http://stan-
 dards.ieee.org/reading/ieee/updates/errata/index.html. Users are encouraged to check this URL for errata
 periodically.


 Interpretations

 Current interpretations can be accessed at the following URL: http://standards.ieee.org/reading/ieee/interp/
 index.html.


 Patents

 Attention is called to the possibility that implementation of this standard may require use of subject matter
 covered by patent rights. By publication of this standard, no position is taken with respect to the existence or
 validity of any patent rights in connection therewith. The IEEE shall not be responsible for identifying
 patents or patent applications for which a license may be required to implement an IEEE standard or for
 conducting inquiries into the legal validity or scope of those patents that are brought to its attention.


 Participants

 At the time this standard was completed, the IEEE P1364 Working Group had the following membership:

                          Johny Srouji, IBM, IEEE SystemVerilog Working Group Chair
                              Tom Fitzpatrick, Mentor Graphics Corporation, Chair
                                Neil Korpusik, Sun Microsystems, Inc., Co-chair
                                Stuart Sutherland, Sutherland HDL, Inc., Editor
                        Shalom Bresticker, Intel Corporation, Editor through February 2005

 The Errata Task Force had the following membership:

                                             Karen Pieper, Synopsys, Inc., Chair

      Kurt Baty, WFSDB Consulting                                          Dennis Marsa, Xilinx
      Stefen Boyd, Boyd Technology                                         Francoise Martinolle, Cadence Design Systems, Inc.
      Shalom Bresticker, Intel Corporation                                 Mike McNamara, Verisity, Ltd.
      Dennis Brophy, Mentor Graphics Corporation                           Don Mills, LCDM Engineering
      Cliff Cummings, Sunburst Design, Inc.                                Anders Nordstrom, Cadence Design Systems, Inc.
      Charles Dawson, Cadence Design Systems, Inc.                         Karen Pieper, Synopsys, Inc.
                                                                           Brad Pierce, Synopsys, Inc.
      Tom Fitzpatrick, Mentor Graphics Corporation
                                                                           Steven Sharp, Cadence Design Systems, Inc.
      Ronald Goodstein, First Shot Logic Simulation and                    Alec Stanculescu, Fintronic USA, Inc.
        Design                                                             Stuart Sutherland, Sutherland HDL, Inc.
      Mark Hartoog, Synopsys, Inc.                                         Gordon Vreugdenhil, Mentor Graphics Corporation
      James Markevitch, Evergreen Technology Group                         Jason Woolf, Cadence Design Systems, Inc.




iv                                                                                      Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 8 of 591



 The Behavioral Task Force had the following membership:

                                   Steven Sharp, Cadence Design Systems, Inc., Chair

      Kurt Baty, WFSDB Consulting                                          Jay Lawrence, Cadence Design Systems, Inc.
      Stefen Boyd, Boyd Technology                                         Francoise Martinolle, Cadence Design Systems, Inc.
      Shalom Bresticker, Intel Corporation                                 Kathryn McKinley, Cadence Design Systems, Inc.
      Dennis Brophy, Mentor Graphics Corporation                           Michael McNamara, Verisity, Ltd.
      Cliff Cummings, Sunburst Design, Inc.                                Don Mills, LCDM Engineering
      Steven Dovich, Cadence Design Systems, Inc.                          Mehdi Mohtashemi, Synopsys, Inc.
      Tom Fitzpatrick, Mentor Graphics Corporation                         Karen Pieper, Synopsys, Inc.
      Ronald Goodstein, First Shot Logic Simulation and                    Brad Pierce, Synopsys, Inc.
         Design                                                            Dave Rich, Mentor Graphics Corporation
      Keith Gover, Mentor Graphics Corporation                             Steven Sharp, Cadence Design Systems, Inc.
      Mark Hartoog, Synopsys, Inc.                                         Alec Stanculescu, Fintronic, USA
      Ennis Hawk, Jeda Technologies                                        Stuart Sutherland, Sutherland HDL, Inc.
      Atsushi Kasuya, Jeda Technologies                                    Gordon Vreugdenhil, Mentor Graphics Corporation



 The PLI Task Force had the following membership:

                                 Charles Dawson, Cadence Design Systems, Inc., Chair
                                      Ghassan Khoory, Synopsys, Inc., Co-chair

      Tapati Basu, Sysnopsys, Inc.                                         Michael Rohleder, Freescale Semiconductor, Inc.
      Steven Dovich, Cadence Design Systems, Inc.                          Rob Slater, Freescale Semiconductor, Inc.
      Ralph Duncan, Mentor Graphics Corporation                            John Stickley, Mentor Graphics Corporation
      Jim Garnett, Mentor Graphics Corporation                             Stuart Sutherland, Sutherland HDL, Inc.
      Joao Geada, CLK Design Automation                                    Bassam Tabbara, Novas Software, Inc.
      Andrzej Litwiniuk, Synopsys, Inc.                                    Jim Vellenga, Cadence Design Systems, Inc.
      Francoise Martinolle, Cadence Design Systems, Inc.                   Doug Warmke, Mentor Graphics Corporation
      Sachchidananda Patel, Synopsys, Inc.



 In addition, the working group wishes to recognize the substantial efforts of past contributors:

                            Michael McNamara, Cadence Design Systems, Inc.,
                          1364 Working Group past chair (through September 2004)
          Alec Stanculescu, Fintronic USA, 1364 Working Group past vice-chair (through June 2004)
                 Stefen Boyd, Boyd Technology, ETF past co-chair (through November 2004)

 The following members of the entity balloting committee voted on this standard. Balloters may have voted
 for approval, disapproval, or abstention.

      Accellera                                                            Intel Corporation
      Bluespec, Inc.                                                       Mentor Graphics Corporation
      Cadence Design Systems, Inc.                                         Sun Microsystems, Inc.
      Fintronic U.S.A.                                                     Sunburst Design, Inc.
      IBM                                                                  Sutherland HDL, Inc.
      Infineon Technologies                                                Synopsys, Inc.




Copyright © 2006 IEEE. All rights reserved.                                                                                           v


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 9 of 591



 When the IEEE-SA Standards Board approved this standard on 8 November 2005, it had the following
 membership:
                                     Steve M. Mills, Chair
                                 Richard H. Hulett, Vice Chair
                                    Don Wright, Past Chair
                                   Judith Gorman, Secretary

         Mark D. Bowman                                   William B. Hopf                                T. W. Olsen
         Dennis B. Brophy                                 Lowell G. Johnson                              Glenn Parsons
         Joseph Bruder                                    Herman Koch                                    Ronald C. Petersen
         Richard Cox                                      Joseph L. Koepfinger*                          Gary S. Robinson
         Bob Davis                                        David J. Law                                   Frank Stone
         Julian Forster*                                  Daleep C. Mohla                                Malcolm V. Thaden
         Joanna N. Guenin                                 Paul Nikolich                                  Richard L. Townsend
         Mark S. Halpin                                                                                  Joe D. Watson
         Raymond Hapeman                                                                                 Howard L. Wolfman

         *Member Emeritus

 Also included are the following nonvoting IEEE-SA Standards Board liaisons:

                                          Satish K. Aggarwal, NRC Representative
                                           Richard DeBlasio, DOE Representative
                                           Alan H. Cookson, NIST Representative


                                                            Michelle D. Turner
                                                       IEEE Standards Project Editor




vi                                                                                      Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
      Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 10 of 591



 Contents
 1.    Overview.................................................................................................................................................. 1
       1.1 Scope.............................................................................................................................................. 1
       1.2 Conventions used in this standard ................................................................................................. 1
       1.3 Syntactic description...................................................................................................................... 2
       1.4 Use of color in this standard .......................................................................................................... 3
       1.5 Contents of this standard................................................................................................................ 3
       1.6 Deprecated clauses......................................................................................................................... 5
       1.7 Header file listings ......................................................................................................................... 5
       1.8 Examples........................................................................................................................................ 5
       1.9 Prerequisites................................................................................................................................... 5

 2.    Normative references ............................................................................................................................... 6

 3.    Lexical conventions ................................................................................................................................. 8
       3.1 Lexical tokens ................................................................................................................................ 8
       3.2 White space.................................................................................................................................... 8
       3.3 Comments ...................................................................................................................................... 8
       3.4 Operators........................................................................................................................................ 8
       3.5 Numbers......................................................................................................................................... 9
             3.5.1   Integer constants ............................................................................................................ 10
             3.5.2   Real constants ................................................................................................................ 12
             3.5.3   Conversion ..................................................................................................................... 12
       3.6 Strings .......................................................................................................................................... 12
             3.6.1   String variable declaration ............................................................................................. 13
             3.6.2   String manipulation........................................................................................................ 13
             3.6.3   Special characters in strings........................................................................................... 13
       3.7 Identifiers, keywords, and system names .................................................................................... 14
             3.7.1   Escaped identifiers ......................................................................................................... 14
             3.7.2   Keywords ....................................................................................................................... 15
             3.7.3   System tasks and functions ............................................................................................ 15
             3.7.4   Compiler directives........................................................................................................ 15
       3.8 Attributes ..................................................................................................................................... 16
             3.8.1   Examples........................................................................................................................ 16
             3.8.2   Syntax ............................................................................................................................ 18

 4.    Data types .............................................................................................................................................. 21
       4.1 Value set ...................................................................................................................................... 21
       4.2 Nets and variables ........................................................................................................................ 21
             4.2.1      Net declarations ............................................................................................................. 21
             4.2.2      Variable declarations ..................................................................................................... 23
       4.3 Vectors ......................................................................................................................................... 24
             4.3.1      Specifying vectors.......................................................................................................... 24
             4.3.2      Vector net accessibility .................................................................................................. 24
       4.4 Strengths ...................................................................................................................................... 25
             4.4.1      Charge strength .............................................................................................................. 25
             4.4.2      Drive strength ................................................................................................................ 25
       4.5 Implicit declarations .................................................................................................................... 25
       4.6 Net types ...................................................................................................................................... 26
             4.6.1      Wire and tri nets............................................................................................................. 26
             4.6.2      Wired nets ...................................................................................................................... 27
             4.6.3      Trireg net........................................................................................................................ 28


Copyright © 2006 IEEE. All rights reserved.                                                                                                                   vii


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
      Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 11 of 591



            4.6.4    Tri0 and tri1 nets............................................................................................................ 31
            4.6.5    Unresolved nets.............................................................................................................. 31
            4.6.6    Supply nets..................................................................................................................... 32
       4.7 Regs ............................................................................................................................................. 32
       4.8 Integers, reals, times, and realtimes ............................................................................................. 32
            4.8.1    Operators and real numbers ........................................................................................... 33
            4.8.2    Conversion ..................................................................................................................... 33
       4.9 Arrays........................................................................................................................................... 34
            4.9.1    Net arrays ....................................................................................................................... 34
            4.9.2    reg and variable arrays ................................................................................................... 34
            4.9.3    Memories ....................................................................................................................... 35
       4.10 Parameters.................................................................................................................................... 35
            4.10.1 Module parameters ........................................................................................................ 36
            4.10.2 Local parameters (localparam) ...................................................................................... 37
            4.10.3 Specify parameters......................................................................................................... 38
       4.11 Name spaces ................................................................................................................................ 39

 5.    Expressions ............................................................................................................................................ 41
       5.1 Operators...................................................................................................................................... 41
            5.1.1      Operators with real operands ......................................................................................... 42
            5.1.2      Operator precedence ...................................................................................................... 43
            5.1.3      Using integer numbers in expressions ........................................................................... 44
            5.1.4      Expression evaluation order........................................................................................... 45
            5.1.5      Arithmetic operators ...................................................................................................... 45
            5.1.6      Arithmetic expressions with regs and integers .............................................................. 47
            5.1.7      Relational operators ....................................................................................................... 48
            5.1.8      Equality operators .......................................................................................................... 49
            5.1.9      Logical operators ........................................................................................................... 49
            5.1.10 Bitwise operators ........................................................................................................... 50
            5.1.11 Reduction operators ....................................................................................................... 51
            5.1.12 Shift operators................................................................................................................ 53
            5.1.13 Conditional operator ...................................................................................................... 53
            5.1.14 Concatenations............................................................................................................... 54
       5.2 Operands ...................................................................................................................................... 55
            5.2.1      Vector bit-select and part-select addressing .................................................................. 56
            5.2.2      Array and memory addressing ....................................................................................... 57
            5.2.3      Strings ............................................................................................................................ 58
       5.3 Minimum, typical, and maximum delay expressions .................................................................. 61
       5.4 Expression bit lengths .................................................................................................................. 62
            5.4.1      Rules for expression bit lengths..................................................................................... 62
            5.4.2      Example of expression bit-length problem .................................................................... 63
            5.4.3      Example of self-determined expressions ....................................................................... 64
       5.5 Signed expressions....................................................................................................................... 64
            5.5.1      Rules for expression types ............................................................................................. 65
            5.5.2      Steps for evaluating an expression................................................................................. 65
            5.5.3      Steps for evaluating an assignment................................................................................ 66
            5.5.4      Handling X and Z in signed expressions ....................................................................... 66
       5.6 Assignments and truncation......................................................................................................... 66

 6.    Assignments........................................................................................................................................... 68
       6.1 Continuous assignments .............................................................................................................. 68
            6.1.1    The net declaration assignment...................................................................................... 69
            6.1.2    The continuous assignment statement ........................................................................... 69
            6.1.3    Delays ............................................................................................................................ 71



viii                                                                                                    Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
      Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 12 of 591



               6.1.4   Strength .......................................................................................................................... 71
       6.2     Procedural assignments................................................................................................................ 72
               6.2.1   Variable declaration assignment .................................................................................... 72
               6.2.2   Variable declaration syntax ........................................................................................... 73

 7.    Gate- and switch-level modeling ........................................................................................................... 74
       7.1 Gate and switch declaration syntax ............................................................................................. 74
             7.1.1   The gate type specification ............................................................................................ 76
             7.1.2   The drive strength specification..................................................................................... 76
             7.1.3   The delay specification .................................................................................................. 77
             7.1.4   The primitive instance identifier.................................................................................... 77
             7.1.5   The range specification .................................................................................................. 77
             7.1.6   Primitive instance connection list .................................................................................. 78
       7.2 and, nand, nor, or, xor, and xnor gates......................................................................................... 80
       7.3 buf and not gates .......................................................................................................................... 81
       7.4 bufif1, bufif0, notif1, and notif0 gates......................................................................................... 82
       7.5 MOS switches .............................................................................................................................. 83
       7.6 Bidirectional pass switches .......................................................................................................... 84
       7.7 CMOS switches ........................................................................................................................... 85
       7.8 pullup and pulldown sources ....................................................................................................... 86
       7.9 Logic strength modeling .............................................................................................................. 86
       7.10 Strengths and values of combined signals ................................................................................... 88
             7.10.1 Combined signals of unambiguous strength .................................................................. 88
             7.10.2 Ambiguous strengths: sources and combinations .......................................................... 89
             7.10.3 Ambiguous strength signals and unambiguous signals ................................................. 94
             7.10.4 Wired logic net types ..................................................................................................... 98
       7.11 Strength reduction by nonresistive devices ............................................................................... 100
       7.12 Strength reduction by resistive devices ..................................................................................... 100
       7.13 Strengths of net types................................................................................................................. 100
             7.13.1 tri0 and tri1 net strengths ............................................................................................. 100
             7.13.2 trireg strength ............................................................................................................... 100
             7.13.3 supply0 and supply1 net strengths ............................................................................... 101
       7.14 Gate and net delays .................................................................................................................... 101
             7.14.1 min:typ:max delays...................................................................................................... 102
             7.14.2 trireg net charge decay ................................................................................................. 103

 8.    User-defined primitives (UDPs) .......................................................................................................... 105
       8.1 UDP definition ........................................................................................................................... 105
             8.1.1   UDP header.................................................................................................................. 107
             8.1.2   UDP port declarations.................................................................................................. 107
             8.1.3   Sequential UDP initial statement ................................................................................. 107
             8.1.4   UDP state table ............................................................................................................ 107
             8.1.5   Z values in UDP........................................................................................................... 108
             8.1.6   Summary of symbols ................................................................................................... 108
       8.2 Combinational UDPs ................................................................................................................. 109
       8.3 Level-sensitive sequential UDPs ............................................................................................... 110
       8.4 Edge-sensitive sequential UDPs ................................................................................................ 110
       8.5 Sequential UDP initialization .................................................................................................... 111
       8.6 UDP instances............................................................................................................................ 113
       8.7 Mixing level-sensitive and edge-sensitive descriptions............................................................. 114
       8.8 Level-sensitive dominance ........................................................................................................ 115

 9.    Behavioral modeling............................................................................................................................ 116
       9.1 Behavioral model overview ....................................................................................................... 116


Copyright © 2006 IEEE. All rights reserved.                                                                                                              ix


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 13 of 591



        9.2     Procedural assignments.............................................................................................................. 117
                9.2.1    Blocking procedural assignments ................................................................................ 117
                9.2.2    The nonblocking procedural assignment ..................................................................... 118
        9.3     Procedural continuous assignments ........................................................................................... 122
                9.3.1    The assign and deassign procedural statements........................................................... 123
                9.3.2    The force and release procedural statements ............................................................... 124
        9.4     Conditional statement ................................................................................................................ 125
                9.4.1    If-else-if construct........................................................................................................ 126
        9.5     Case statement ........................................................................................................................... 127
                9.5.1    Case statement with do-not-cares ................................................................................ 128
                9.5.2    Constant expression in case statement......................................................................... 129
        9.6     Looping statements .................................................................................................................... 130
        9.7     Procedural timing controls......................................................................................................... 131
                9.7.1    Delay control................................................................................................................ 132
                9.7.2    Event control................................................................................................................ 132
                9.7.3    Named events............................................................................................................... 133
                9.7.4    Event or operator ......................................................................................................... 134
                9.7.5    Implicit event_expression list ...................................................................................... 134
                9.7.6    Level-sensitive event control ....................................................................................... 136
                9.7.7    Intra-assignment timing controls ................................................................................. 136
        9.8     Block statements ........................................................................................................................ 139
                9.8.1    Sequential blocks ......................................................................................................... 140
                9.8.2    Parallel blocks.............................................................................................................. 141
                9.8.3    Block names................................................................................................................. 141
                9.8.4    Start and finish times ................................................................................................... 142
        9.9     Structured procedures ................................................................................................................ 143
                9.9.1    Initial construct ............................................................................................................ 143
                9.9.2    Always construct.......................................................................................................... 144

 10. Tasks and functions ............................................................................................................................. 145
     10.1 Distinctions between tasks and functions .................................................................................. 145
     10.2 Tasks and task enabling ............................................................................................................. 145
           10.2.1 Task declarations ......................................................................................................... 146
           10.2.2 Task enabling and argument passing ........................................................................... 147
           10.2.3 Task memory usage and concurrent activation............................................................ 149
     10.3 Disabling of named blocks and tasks......................................................................................... 150
     10.4 Functions and function calling................................................................................................... 152
           10.4.1 Function declarations ................................................................................................... 152
           10.4.2 Returning a value from a function ............................................................................... 154
           10.4.3 Calling a function......................................................................................................... 155
           10.4.4 Function rules .............................................................................................................. 155
           10.4.5 Use of constant functions............................................................................................. 156

 11. Scheduling semantics........................................................................................................................... 158
     11.1 Execution of a model ................................................................................................................. 158
     11.2 Event simulation ........................................................................................................................ 158
     11.3 The stratified event queue.......................................................................................................... 158
     11.4 Verilog simulation reference model .......................................................................................... 159
          11.4.1 Determinism................................................................................................................. 160
          11.4.2 Nondeterminism........................................................................................................... 160
     11.5 Race conditions.......................................................................................................................... 160
     11.6 Scheduling implication of assignments ..................................................................................... 161
          11.6.1 Continuous assignment ................................................................................................ 161
          11.6.2 Procedural continuous assignment............................................................................... 161



x                                                                                                    Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 14 of 591



                 11.6.3       Blocking assignment.................................................................................................... 161
                 11.6.4       Nonblocking assignment.............................................................................................. 161
                 11.6.5       Switch (transistor) processing...................................................................................... 161
                 11.6.6       Port connections........................................................................................................... 162
                 11.6.7       Functions and tasks...................................................................................................... 162

 12. Hierarchical structures ......................................................................................................................... 163
     12.1 Modules ..................................................................................................................................... 163
           12.1.1 Top-level modules ....................................................................................................... 165
           12.1.2 Module instantiation .................................................................................................... 165
     12.2 Overriding module parameter values......................................................................................... 167
           12.2.1 defparam statement ...................................................................................................... 168
           12.2.2 Module instance parameter value assignment ............................................................. 170
           12.2.3 Parameter dependence ................................................................................................. 173
     12.3 Ports ........................................................................................................................................... 173
           12.3.1 Port definition .............................................................................................................. 173
           12.3.2 List of ports .................................................................................................................. 174
           12.3.3 Port declarations .......................................................................................................... 174
           12.3.4 List of ports declarations.............................................................................................. 176
           12.3.5 Connecting module instance ports by ordered list....................................................... 176
           12.3.6 Connecting module instance ports by name ................................................................ 177
           12.3.7 Real numbers in port connections................................................................................ 178
           12.3.8 Connecting dissimilar ports ......................................................................................... 178
           12.3.9 Port connection rules ................................................................................................... 179
           12.3.10 Net types resulting from dissimilar port connections .................................................. 179
           12.3.11 Connecting signed values via ports ............................................................................. 181
     12.4 Generate constructs.................................................................................................................... 181
           12.4.1 Loop generate constructs ............................................................................................. 183
           12.4.2 Conditional generate constructs................................................................................... 186
           12.4.3 External names for unnamed generate blocks ............................................................. 190
     12.5 Hierarchical names ................................................................................................................... 191
     12.6 Upwards name referencing ........................................................................................................ 193
     12.7 Scope rules ................................................................................................................................ 195
     12.8 Elaboration................................................................................................................................. 197
           12.8.1 Order of elaboration..................................................................................................... 197
           12.8.2 Early resolution of hierarchical names ........................................................................ 197

 13. Configuring the contents of a design ................................................................................................... 199
     13.1 Introduction................................................................................................................................ 199
          13.1.1 Library notation ........................................................................................................... 199
          13.1.2 Basic configuration elements....................................................................................... 200
     13.2 Libraries ..................................................................................................................................... 200
          13.2.1 Specifying libraries—the library map file ................................................................... 200
          13.2.2 Using multiple library map files .................................................................................. 202
          13.2.3 Mapping source files to libraries ................................................................................. 202
     13.3 Configurations ........................................................................................................................... 202
          13.3.1 Basic configuration syntax........................................................................................... 202
          13.3.2 Hierarchical configurations.......................................................................................... 205
     13.4 Using libraries and configs ........................................................................................................ 205
          13.4.1 Precompiling in a single-pass use model ..................................................................... 205
          13.4.2 Elaboration-time compiling in a single-pass use model .............................................. 206
          13.4.3 Precompiling using a separate compilation tool .......................................................... 206
          13.4.4 Command line considerations...................................................................................... 206
     13.5 Configuration examples ............................................................................................................. 206


Copyright © 2006 IEEE. All rights reserved.                                                                                                                xi


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 15 of 591



             13.5.1 Default configuration from library map file ................................................................ 207
             13.5.2 Using default clause..................................................................................................... 207
             13.5.3 Using cell clause .......................................................................................................... 207
             13.5.4 Using instance clause................................................................................................... 208
             13.5.5 Using hierarchical config............................................................................................. 208
        13.6 Displaying library binding information ..................................................................................... 208
        13.7 Library mapping examples ........................................................................................................ 209
             13.7.1 Using the command line to control library searching.................................................. 209
             13.7.2 File path specification examples.................................................................................. 209
             13.7.3 Resolving multiple path specifications ........................................................................ 209

 14. Specify blocks...................................................................................................................................... 211
     14.1 Specify block declaration........................................................................................................... 211
     14.2 Module path declarations........................................................................................................... 212
           14.2.1 Module path restrictions .............................................................................................. 212
           14.2.2 Simple module paths.................................................................................................... 213
           14.2.3 Edge-sensitive paths .................................................................................................... 214
           14.2.4 State-dependent paths .................................................................................................. 215
           14.2.5 Full connection and parallel connection paths............................................................. 219
           14.2.6 Declaring multiple module paths in a single statement ............................................... 220
           14.2.7 Module path polarity.................................................................................................... 220
     14.3 Assigning delays to module paths ............................................................................................. 222
           14.3.1 Specifying transition delays on module paths ............................................................. 222
           14.3.2 Specifying x transition delays...................................................................................... 224
           14.3.3 Delay selection............................................................................................................. 225
     14.4 Mixing module path delays and distributed delays ................................................................... 225
     14.5 Driving wired logic .................................................................................................................... 226
     14.6 Detailed control of pulse filtering behavior ............................................................................... 228
           14.6.1 Specify block control of pulse limit values ................................................................. 229
           14.6.2 Global control of pulse limit values............................................................................. 230
           14.6.3 SDF annotation of pulse limit values........................................................................... 230
           14.6.4 Detailed pulse control capabilities ............................................................................... 230

 15. Timing checks...................................................................................................................................... 237
     15.1 Overview.................................................................................................................................... 237
     15.2 Timing checks using a stability window.................................................................................... 240
          15.2.1 $setup ........................................................................................................................... 241
          15.2.2 $hold ............................................................................................................................ 242
          15.2.3 $setuphold .................................................................................................................... 243
          15.2.4 $removal ...................................................................................................................... 245
          15.2.5 $recovery ..................................................................................................................... 246
          15.2.6 $recrem ........................................................................................................................ 247
     15.3 Timing checks for clock and control signals ............................................................................. 248
          15.3.1 $skew ........................................................................................................................... 249
          15.3.2 $timeskew .................................................................................................................... 250
          15.3.3 $fullskew...................................................................................................................... 252
          15.3.4 $width .......................................................................................................................... 255
          15.3.5 $period ......................................................................................................................... 256
          15.3.6 $nochange .................................................................................................................... 257
     15.4 Edge-control specifiers .............................................................................................................. 258
     15.5 Notifiers: user-defined responses to timing violations .............................................................. 259
          15.5.1 Requirements for accurate simulation ......................................................................... 261
          15.5.2 Conditions in negative timing checks.......................................................................... 263
          15.5.3 Notifiers in negative timing checks ............................................................................. 264



xii                                                                                                  Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 16 of 591



            15.5.4 Option behavior ........................................................................................................... 264
       15.6 Enabling timing checks with conditioned events ...................................................................... 265
       15.7 Vector signals in timing checks ................................................................................................. 266
       15.8 Negative timing checks.............................................................................................................. 266

 16. Backannotation using the standard delay format (SDF) ...................................................................... 269
     16.1 The SDF annotator..................................................................................................................... 269
     16.2 Mapping of SDF constructs to Verilog...................................................................................... 269
          16.2.1 Mapping of SDF delay constructs to Verilog declarations.......................................... 269
          16.2.2 Mapping of SDF timing check constructs to Verilog .................................................. 271
          16.2.3 SDF annotation of specparams .................................................................................... 272
          16.2.4 SDF annotation of interconnect delays ........................................................................ 273
     16.3 Multiple annotations .................................................................................................................. 274
     16.4 Multiple SDF files ..................................................................................................................... 275
     16.5 Pulse limit annotation ................................................................................................................ 275
     16.6 SDF to Verilog delay value mapping ........................................................................................ 276

 17. System tasks and functions .................................................................................................................. 277
     17.1 Display system tasks .................................................................................................................. 278
          17.1.1 The display and write tasks.......................................................................................... 278
          17.1.2 Strobed monitoring ...................................................................................................... 285
          17.1.3 Continuous monitoring ................................................................................................ 286
     17.2 File input-output system tasks and functions............................................................................. 286
          17.2.1 Opening and closing files ............................................................................................ 287
          17.2.2 File output system tasks ............................................................................................... 288
          17.2.3 Formatting data to a string ........................................................................................... 289
          17.2.4 Reading data from a file............................................................................................... 290
          17.2.5 File positioning ............................................................................................................ 294
          17.2.6 Flushing output ............................................................................................................ 295
          17.2.7 I/O error status ............................................................................................................. 295
          17.2.8 Detecting EOF ............................................................................................................. 295
          17.2.9 Loading memory data from a file ................................................................................ 296
          17.2.10 Loading timing data from an SDF file......................................................................... 297
     17.3 Timescale system tasks .............................................................................................................. 298
          17.3.1 $printtimescale............................................................................................................. 299
          17.3.2 $timeformat.................................................................................................................. 300
     17.4 Simulation control system tasks ................................................................................................ 302
          17.4.1 $finish .......................................................................................................................... 302
          17.4.2 $stop............................................................................................................................. 302
     17.5 Programmable logic array (PLA) modeling system tasks ......................................................... 303
          17.5.1 Array types................................................................................................................... 303
          17.5.2 Array logic types.......................................................................................................... 304
          17.5.3 Logic array personality declaration and loading.......................................................... 304
          17.5.4 Logic array personality formats ................................................................................... 304
     17.6 Stochastic analysis tasks ............................................................................................................ 307
          17.6.1 $q_initialize ................................................................................................................. 307
          17.6.2 $q_add.......................................................................................................................... 307
          17.6.3 $q_remove ................................................................................................................... 307
          17.6.4 $q_full .......................................................................................................................... 308
          17.6.5 $q_exam....................................................................................................................... 308
          17.6.6 Status codes.................................................................................................................. 308
     17.7 Simulation time system functions.............................................................................................. 309
          17.7.1 $time ............................................................................................................................ 309
          17.7.2 $stime........................................................................................................................... 309


Copyright © 2006 IEEE. All rights reserved.                                                                                                      xiii


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 17 of 591



              17.7.3 $realtime ...................................................................................................................... 310
        17.8 Conversion functions ................................................................................................................. 310
        17.9 Probabilistic distribution functions ............................................................................................ 311
              17.9.1 $random function ......................................................................................................... 311
              17.9.2 $dist_ functions............................................................................................................ 312
              17.9.3 Algorithm for probabilistic distribution functions....................................................... 313
        17.10 Command line input................................................................................................................... 320
              17.10.1 $test$plusargs (string).................................................................................................. 320
              17.10.2 $value$plusargs (user_string, variable) ....................................................................... 321
        17.11 Math functions ........................................................................................................................... 323
              17.11.1 Integer math functions ................................................................................................. 323
              17.11.2 Real math functions ..................................................................................................... 323

 18. Value change dump (VCD) files ......................................................................................................... 325
     18.1 Creating four-state VCD file...................................................................................................... 325
          18.1.1 Specifying name of dump file ($dumpfile).................................................................. 325
          18.1.2 Specifying variables to be dumped ($dumpvars) ........................................................ 326
          18.1.3 Stopping and resuming the dump ($dumpoff/$dumpon)............................................. 327
          18.1.4 Generating a checkpoint ($dumpall)............................................................................ 328
          18.1.5 Limiting size of dump file ($dumplimit) ..................................................................... 328
          18.1.6 Reading dump file during simulation ($dumpflush).................................................... 328
     18.2 Format of four-state VCD file ................................................................................................... 329
          18.2.1 Syntax of four-state VCD file ...................................................................................... 330
          18.2.2 Formats of variable values ........................................................................................... 331
          18.2.3 Description of keyword commands ............................................................................. 332
          18.2.4 Four-state VCD file format example ........................................................................... 337
     18.3 Creating extended VCD file ...................................................................................................... 338
          18.3.1 Specifying dump file name and ports to be dumped ($dumpports)............................. 338
          18.3.2 Stopping and resuming the dump ($dumpportsoff/$dumpportson)............................. 339
          18.3.3 Generating a checkpoint ($dumpportsall).................................................................... 340
          18.3.4 Limiting size of dump file ($dumpportslimit) ............................................................. 340
          18.3.5 Reading dump file during simulation ($dumpportsflush)............................................ 341
          18.3.6 Description of keyword commands ............................................................................. 341
          18.3.7 General rules for extended VCD system tasks ............................................................ 341
     18.4 Format of extended VCD file .................................................................................................... 342
          18.4.1 Syntax of extended VCD file....................................................................................... 342
          18.4.2 Extended VCD node information ................................................................................ 344
          18.4.3 Value changes .............................................................................................................. 346
          18.4.4 Extended VCD file format example ............................................................................ 347

 19. Compiler directives.............................................................................................................................. 349
     19.1 `celldefine and `endcelldefine.................................................................................................... 349
     19.2 `default_nettype ......................................................................................................................... 349
     19.3 `define and `undef ...................................................................................................................... 350
           19.3.1 `define .......................................................................................................................... 350
           19.3.2 `undef ........................................................................................................................... 352
     19.4 `ifdef, `else, `elsif, `endif, `ifndef .............................................................................................. 352
     19.5 `include ...................................................................................................................................... 356
     19.6 `resetall....................................................................................................................................... 356
     19.7 `line ............................................................................................................................................ 357
     19.8 `timescale ................................................................................................................................... 358
     19.9 `unconnected_drive and `nounconnected_drive ........................................................................ 360
     19.10 `pragma ...................................................................................................................................... 360
           19.10.1 Standard pragmas......................................................................................................... 361



xiv                                                                                                    Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 18 of 591



       19.11 `begin_keywords, `end_keywords ............................................................................................. 361

 20. Programming language interface (PLI) overview ............................................................................... 366
     20.1 PLI purpose and history ............................................................................................................. 366
     20.2 User-defined system task/function names ................................................................................. 367
     20.3 User-defined system task/function types ................................................................................... 367
     20.4 Overriding built-in system task/function names ........................................................................ 367
     20.5 User-supplied PLI applications.................................................................................................. 367
     20.6 PLI mechanism .......................................................................................................................... 368
     20.7 User-defined system task/function arguments ........................................................................... 368
     20.8 PLI include files......................................................................................................................... 368

 21. PLI TF and ACC interface mechanism (deprecated)........................................................................... 369

 22. Using ACC routines (deprecated)........................................................................................................ 370

 23. ACC routine definitions (deprecated).................................................................................................. 371

 24. Using TF routines (deprecated) ........................................................................................................... 372

 25. TF routine definitions (deprecated) ..................................................................................................... 373

 26. Using Verilog procedural interface (VPI) routines.............................................................................. 374
     26.1 VPI system tasks and functions ................................................................................................. 374
          26.1.1 sizetf VPI application routine ...................................................................................... 374
          26.1.2 compiletf VPI application routine................................................................................ 374
          26.1.3 calltf VPI application routine....................................................................................... 375
          26.1.4 Arguments to sizetf, compiletf, and calltf application routines ................................... 375
     26.2 VPI mechanism.......................................................................................................................... 375
          26.2.1 VPI callbacks ............................................................................................................... 375
          26.2.2 VPI access to Verilog HDL objects and simulation objects ........................................ 376
          26.2.3 Error handling .............................................................................................................. 376
          26.2.4 Function availability .................................................................................................... 376
          26.2.5 Traversing expressions ................................................................................................ 377
     26.3 VPI object classifications........................................................................................................... 377
          26.3.1 Accessing object relationships and properties ............................................................. 378
          26.3.2 Object type properties .................................................................................................. 379
          26.3.3 Object file and line properties...................................................................................... 380
          26.3.4 Delays and values ........................................................................................................ 380
          26.3.5 Object protection properties......................................................................................... 381
     26.4 List of VPI routines by functional category............................................................................... 381
     26.5 Key to data model diagrams ...................................................................................................... 383
          26.5.1 Diagram key for objects and classes ........................................................................... 384
          26.5.2 Diagram key for accessing properties.......................................................................... 384
          26.5.3 Diagram key for traversing relationships .................................................................... 385
     26.6 Object data model diagrams ...................................................................................................... 386
          26.6.1 Module ......................................................................................................................... 387
          26.6.2 Instance arrays ............................................................................................................. 388
          26.6.3 Scope............................................................................................................................ 389
          26.6.4 IO declaration .............................................................................................................. 389
          26.6.5 Ports ............................................................................................................................. 390
          26.6.6 Nets and net arrays....................................................................................................... 391
          26.6.7 Regs and reg arrays...................................................................................................... 393
          26.6.8 Variables ...................................................................................................................... 395


Copyright © 2006 IEEE. All rights reserved.                                                                                                         xv


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 19 of 591



                 26.6.9      Memory........................................................................................................................ 396
                 26.6.10     Object range ................................................................................................................. 396
                 26.6.11     Named event ................................................................................................................ 397
                 26.6.12     Parameter, specparam .................................................................................................. 398
                 26.6.13     Primitive, prim term..................................................................................................... 399
                 26.6.14     UDP ............................................................................................................................. 400
                 26.6.15     Module path, path term ................................................................................................ 401
                 26.6.16     Intermodule path .......................................................................................................... 401
                 26.6.17     Timing check ............................................................................................................... 402
                 26.6.18     Task, function declaration............................................................................................ 402
                 26.6.19     Task/function call ........................................................................................................ 403
                 26.6.20     Frames.......................................................................................................................... 404
                 26.6.21     Delay terminals ............................................................................................................ 405
                 26.6.22     Net drivers and loads ................................................................................................... 405
                 26.6.23     Reg drivers and loads................................................................................................... 406
                 26.6.24     Continuous assignment ................................................................................................ 406
                 26.6.25     Simple expressions ...................................................................................................... 407
                 26.6.26     Expressions .................................................................................................................. 408
                 26.6.27     Process, block, statement, event statement ................................................................. 409
                 26.6.28     Assignment .................................................................................................................. 410
                 26.6.29     Delay control................................................................................................................ 410
                 26.6.30     Event control................................................................................................................ 410
                 26.6.31     Repeat control .............................................................................................................. 411
                 26.6.32     While, repeat, wait ....................................................................................................... 411
                 26.6.33     For ................................................................................................................................ 411
                 26.6.34     Forever ......................................................................................................................... 411
                 26.6.35     If, if-else....................................................................................................................... 412
                 26.6.36     Case.............................................................................................................................. 412
                 26.6.37     Assign statement, deassign, force, release .................................................................. 413
                 26.6.38     Disable ......................................................................................................................... 413
                 26.6.39     Callback ....................................................................................................................... 414
                 26.6.40     Time queue .................................................................................................................. 414
                 26.6.41     Active time format ....................................................................................................... 414
                 26.6.42     Attributes ..................................................................................................................... 415
                 26.6.43     Iterator.......................................................................................................................... 416
                 26.6.44     Generates ..................................................................................................................... 417

 27. VPI routine definitions......................................................................................................................... 418
     27.1 vpi_chk_error() .......................................................................................................................... 418
     27.2 vpi_compare_objects()............................................................................................................... 420
     27.3 vpi_control() .............................................................................................................................. 420
     27.4 vpi_flush().................................................................................................................................. 421
     27.5 vpi_free_object()........................................................................................................................ 421
     27.6 vpi_get()..................................................................................................................................... 422
     27.7 vpi_get_cb_info()....................................................................................................................... 422
     27.8 vpi_get_data() ............................................................................................................................ 423
     27.9 vpi_get_delays()......................................................................................................................... 424
     27.10 vpi_get_str()............................................................................................................................... 426
     27.11 vpi_get_systf_info()................................................................................................................... 427
     27.12 vpi_get_time()............................................................................................................................ 428
     27.13 vpi_get_userdata() ..................................................................................................................... 429
     27.14 vpi_get_value() .......................................................................................................................... 429
     27.15 vpi_get_vlog_info() ................................................................................................................... 435
     27.16 vpi_handle() ............................................................................................................................... 436



xvi                                                                                                      Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 20 of 591



        27.17 vpi_handle_by_index() .............................................................................................................. 437
        27.18 vpi_handle_by_multi_index().................................................................................................... 438
        27.19 vpi_handle_by_name() .............................................................................................................. 438
        27.20 vpi_handle_multi()..................................................................................................................... 439
        27.21 vpi_iterate()................................................................................................................................ 439
        27.22 vpi_mcd_close()......................................................................................................................... 440
        27.23 vpi_mcd_flush()......................................................................................................................... 441
        27.24 vpi_mcd_name() ........................................................................................................................ 441
        27.25 vpi_mcd_open() ......................................................................................................................... 442
        27.26 vpi_mcd_printf() ........................................................................................................................ 443
        27.27 vpi_mcd_vprintf() ...................................................................................................................... 444
        27.28 vpi_printf()................................................................................................................................. 444
        27.29 vpi_put_data() ............................................................................................................................ 445
        27.30 vpi_put_delays() ........................................................................................................................ 447
        27.31 vpi_put_userdata() ..................................................................................................................... 450
        27.32 vpi_put_value() .......................................................................................................................... 450
        27.33 vpi_register_cb() ........................................................................................................................ 453
              27.33.1 Simulation event callbacks .......................................................................................... 454
              27.33.2 Simulation time callbacks ............................................................................................ 458
              27.33.3 Simulator action or feature callbacks........................................................................... 460
        27.34 vpi_register_systf() .................................................................................................................... 461
              27.34.1 System task/function callbacks .................................................................................... 462
              27.34.2 Initializing VPI system task/function callbacks........................................................... 463
              27.34.3 Registering multiple system tasks and functions......................................................... 464
        27.35 vpi_remove_cb() ........................................................................................................................ 465
        27.36 vpi_scan()................................................................................................................................... 465
        27.37 vpi_vprintf()............................................................................................................................... 466

 28. Protected envelopes ............................................................................................................................. 467
     28.1 General....................................................................................................................................... 467
     28.2 Processing protected envelopes ................................................................................................. 467
           28.2.1 Encryption.................................................................................................................... 468
           28.2.2 Decryption ................................................................................................................... 469
     28.3 Protect pragma directives........................................................................................................... 469
     28.4 Protect pragma keywords........................................................................................................... 471
           28.4.1 begin............................................................................................................................. 471
           28.4.2 end................................................................................................................................ 471
           28.4.3 begin_protected............................................................................................................ 471
           28.4.4 end_protected............................................................................................................... 472
           28.4.5 author ........................................................................................................................... 472
           28.4.6 author_info................................................................................................................... 473
           28.4.7 encrypt_agent............................................................................................................... 473
           28.4.8 encrypt_agent_info ...................................................................................................... 473
           28.4.9 encoding....................................................................................................................... 474
           28.4.10 data_keyowner ............................................................................................................. 475
           28.4.11 data_method................................................................................................................. 475
           28.4.12 data_keyname .............................................................................................................. 476
           28.4.13 data_public_key ........................................................................................................... 477
           28.4.14 data_decrypt_key ......................................................................................................... 477
           28.4.15 data_block .................................................................................................................... 478
           28.4.16 digest_keyowner .......................................................................................................... 478
           28.4.17 digest_key_method ...................................................................................................... 478
           28.4.18 digest_keyname ........................................................................................................... 479
           28.4.19 digest_public_key ........................................................................................................ 479


Copyright © 2006 IEEE. All rights reserved.                                                                                                             xvii


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 21 of 591



                28.4.20     digest_decrypt_key ...................................................................................................... 480
                28.4.21     digest_method .............................................................................................................. 480
                28.4.22     digest_block ................................................................................................................. 481
                28.4.23     key_keyowner .............................................................................................................. 482
                28.4.24     key_method.................................................................................................................. 482
                28.4.25     key_keyname ............................................................................................................... 482
                28.4.26     key_public_key ............................................................................................................ 483
                28.4.27     key_block..................................................................................................................... 483
                28.4.28     decrypt_license ............................................................................................................ 484
                28.4.29     runtime_license ............................................................................................................ 484
                28.4.30     comment....................................................................................................................... 485
                28.4.31     reset .............................................................................................................................. 485
                28.4.32     viewport ....................................................................................................................... 486

 Annex A (normative) Formal syntax definition .......................................................................................... 487
           A.1 Source text ....................................................................................................................... 487
                A.1.1 Library source text ............................................................................................. 487
                A.1.2 Verilog source text ............................................................................................. 487
                A.1.3 Module parameters and ports ............................................................................. 487
                A.1.4 Module items...................................................................................................... 488
                A.1.5 Configuration source text ................................................................................... 489
           A.2 Declarations ..................................................................................................................... 489
                A.2.1 Declaration types................................................................................................ 489
                A.2.2 Declaration data types ........................................................................................ 490
                A.2.3 Declaration lists.................................................................................................. 491
                A.2.4 Declaration assignments..................................................................................... 491
                A.2.5 Declaration ranges.............................................................................................. 492
                A.2.6 Function declarations ......................................................................................... 492
                A.2.7 Task declarations................................................................................................ 492
                A.2.8 Block item declarations ...................................................................................... 493
           A.3 Primitive instances ........................................................................................................... 493
                A.3.1 Primitive instantiation and instances.................................................................. 493
                A.3.2 Primitive strengths.............................................................................................. 494
                A.3.3 Primitive terminals ............................................................................................. 494
                A.3.4 Primitive gate and switch types.......................................................................... 494
           A.4 Module instantiation and generate construct ................................................................... 495
                A.4.1 Module instantiation........................................................................................... 495
                A.4.2 Generate construct.............................................................................................. 495
           A.5 UDP declaration and instantiation ................................................................................... 496
                A.5.1 UDP declaration ................................................................................................. 496
                A.5.2 UDP ports ........................................................................................................... 496
                A.5.3 UDP body ........................................................................................................... 496
                A.5.4 UDP instantiation ............................................................................................... 497
           A.6 Behavioral statements ...................................................................................................... 497
                A.6.1 Continuous assignment statements..................................................................... 497
                A.6.2 Procedural blocks and assignments.................................................................... 497
                A.6.3 Parallel and sequential blocks ............................................................................ 497
                A.6.4 Statements .......................................................................................................... 498
                A.6.5 Timing control statements .................................................................................. 498
                A.6.6 Conditional statements ....................................................................................... 499
                A.6.7 Case statements .................................................................................................. 499
                A.6.8 Looping statements ............................................................................................ 499
                A.6.9 Task enable statements....................................................................................... 499
           A.7 Specify section ................................................................................................................. 500



xviii                                                                                                   Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 22 of 591



                         A.7.1 Specify block declaration ................................................................................... 500
                         A.7.2 Specify path declarations ................................................................................... 500
                         A.7.3 Specify block terminals ...................................................................................... 500
                         A.7.4 Specify path delays............................................................................................. 500
                         A.7.5 System timing checks......................................................................................... 502
                 A.8     Expressions ...................................................................................................................... 504
                         A.8.1 Concatenations ................................................................................................... 504
                         A.8.2 Function calls ..................................................................................................... 504
                         A.8.3 Expressions......................................................................................................... 504
                         A.8.4 Primaries............................................................................................................. 505
                         A.8.5 Expression left-side values................................................................................. 506
                         A.8.6 Operators ............................................................................................................ 506
                         A.8.7 Numbers ............................................................................................................. 506
                         A.8.8 Strings................................................................................................................. 507
                 A.9     General............................................................................................................................. 507
                         A.9.1 Attributes ............................................................................................................ 507
                         A.9.2 Comments........................................................................................................... 508
                         A.9.3 Identifiers ........................................................................................................... 508
                         A.9.4 White space ........................................................................................................ 509

 Annex B (normative) List of keywords ....................................................................................................... 510

 Annex C (informative) System tasks and functions .................................................................................... 511
           C.1 $countdrivers ................................................................................................................... 511
           C.2 $getpattern ....................................................................................................................... 512
           C.3 $input ............................................................................................................................... 513
           C.4 $key and $nokey .............................................................................................................. 513
           C.5 $list................................................................................................................................... 513
           C.6 $log and $nolog ............................................................................................................... 514
           C.7 $reset, $reset_count, and $reset_value ............................................................................ 514
           C.8 $save, $restart, and $incsave............................................................................................ 515
           C.9 $scale ............................................................................................................................... 516
           C.10 $scope .............................................................................................................................. 516
           C.11 $showscopes .................................................................................................................... 516
           C.12 $showvars ........................................................................................................................ 516
           C.13 $sreadmemb and $sreadmemh......................................................................................... 517

 Annex D (informative) Compiler directives ................................................................................................ 518
           D.1 `default_decay_time......................................................................................................... 518
           D.2 `default_trireg_strength ................................................................................................... 518
           D.3 `delay_mode_distributed ................................................................................................. 519
           D.4 `delay_mode_path............................................................................................................ 519
           D.5 `delay_mode_unit ............................................................................................................ 519
           D.6 `delay_mode_zero............................................................................................................ 519

 Annex E (normative) acc_user.h (deprecated)............................................................................................. 520

 Annex F (normative) veriuser.h (deprecated).............................................................................................. 521

 Annex G (normative) vpi_user.h ................................................................................................................. 522

 Annex H (informative) Encryption/decryption flow ................................................................................... 537
           H.1 Tool vendor secret key encryption system ...................................................................... 537
                H.1.1 Encryption input ................................................................................................. 537


Copyright © 2006 IEEE. All rights reserved.                                                                                                                xix


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 23 of 591



                           H.1.2 Encryption output ............................................................................................... 538
                  H.2      IP author secret key encryption system ........................................................................... 538
                           H.2.1 Encryption input ................................................................................................. 538
                           H.2.2 Encryption output ............................................................................................... 539
                  H.3      Digital envelopes ............................................................................................................. 539
                           H.3.1 Encryption input ................................................................................................. 540
                           H.3.2 Encryption output ............................................................................................... 541

 Annex I (informative) Bibliography ............................................................................................................ 542

 Index ............................................................................................................................................................ 543




xx                                                                                                         Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 24 of 591



 List of Figures
 Figure 4-1—Simulation values of a trireg and its driver ............................................................................... 28
 Figure 4-2—Simulation results of a capacitive network ............................................................................... 29
 Figure 4-3—Simulation results of charge sharing ......................................................................................... 30
 Figure 7-1—Schematic diagram of interconnections in array of instances................................................... 80
 Figure 7-2—Scale of strengths ...................................................................................................................... 88
 Figure 7-3—Combining unequal strengths.................................................................................................... 89
 Figure 7-4—Combination of signals of equal strength and opposite values ................................................. 89
 Figure 7-5—Weak x signal strength .............................................................................................................. 89
 Figure 7-6—Bufifs with control inputs of x .................................................................................................. 90
 Figure 7-7—Strong H range of values........................................................................................................... 90
 Figure 7-8—Strong L range of values ........................................................................................................... 90
 Figure 7-9—Combined signals of ambiguous strength ................................................................................. 91
 Figure 7-10—Range of strengths for an unknown signal.............................................................................. 91
 Figure 7-11—Ambiguous strengths from switch networks........................................................................... 91
 Figure 7-12—Range of two strengths of a defined value .............................................................................. 92
 Figure 7-13—Range of three strengths of a defined value ............................................................................ 92
 Figure 7-14—Unknown value with a range of strengths............................................................................... 92
 Figure 7-15—Strong X range ........................................................................................................................ 93
 Figure 7-16—Ambiguous strength from gates .............................................................................................. 93
 Figure 7-17—Ambiguous strength signal from a gate .................................................................................. 93
 Figure 7-18—Weak 0 .................................................................................................................................... 94
 Figure 7-19—Ambiguous strength in combined gate signals ....................................................................... 94
 Figure 7-20—Elimination of strength levels ................................................................................................. 95
 Figure 7-21—Result showing a range and the elimination of strength levels of two values ........................ 95
 Figure 7-22—Result showing a range and the elimination of strength levels of one value .......................... 96
 Figure 7-23—A range of both values ............................................................................................................ 97
 Figure 7-24—Wired logic with unambiguous strength signals ..................................................................... 98
 Figure 7-25—Wired logic and ambiguous strengths ..................................................................................... 99
 Figure 7-26—Trireg net with capacitance ................................................................................................... 104
 Figure 8-1—Module schematic and simulation times of initial value propagation .................................... 113
 Figure 9-1—Repeat event control utilizing a clock edge ............................................................................ 139
 Figure 12-1—Hierarchy in a model............................................................................................................. 193
 Figure 12-2—Hierarchical path names in a model ...................................................................................... 193
 Figure 12-3—Scopes available to upward name referencing ...................................................................... 196
 Figure 14-1—Module path delays ............................................................................................................... 212
 Figure 14-2—Difference between parallel and full connection paths ......................................................... 219
 Figure 14-3—Module path delays longer than distributed delays............................................................... 226
 Figure 14-4—Module path delays shorter than distributed delays.............................................................. 226
 Figure 14-5—Legal and illegal module paths ............................................................................................. 226
 Figure 14-6—Illegal module paths .............................................................................................................. 227
 Figure 14-7—Legal module paths ............................................................................................................... 227
 Figure 14-8—Example of pulse filtering..................................................................................................... 228
 Figure 14-9—On-detect versus on-event..................................................................................................... 231
 Figure 14-10—Current event cancellation problem and correction ............................................................ 233
 Figure 14-11—NAND gate with nearly simultaneous input switching where one event is scheduled prior to
 another that has not matured ........................................................................................................................ 234
 Figure 14-12—NAND gate with nearly simultaneous input switching with output event scheduled at same
 time .............................................................................................................................................................. 235
 Figure 15-1—Sample $timeskew ................................................................................................................ 251
 Figure 15-2—Sample $timeskew with remain_active_flag set ................................................................... 252
 Figure 15-3—Sample $fullskew .................................................................................................................. 254


Copyright © 2006 IEEE. All rights reserved.                                                                                                                       xxi


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 25 of 591



 Figure 15-4—Timing check violation windows .......................................................................................... 264
 Figure 15-5—Data constraint interval, positive setup/hold......................................................................... 267
 Figure 15-6—Data constraint interval, negative setup/hold ........................................................................ 268
 Figure 18-1—Creating the four-state VCD file ........................................................................................... 325
 Figure 18-2—Creating the extended VCD file............................................................................................ 338
 Figure 26-1—Example of object relationships diagram.............................................................................. 378
 Figure 26-2—Accessing a class of objects using tags ................................................................................. 379
 Figure 27-1—s_vpi_error_info structure definition .................................................................................... 419
 Figure 27-2—s_cb_data structure definition ............................................................................................... 423
 Figure 27-3—s_vpi_delay structure definition............................................................................................ 424
 Figure 27-4—s_vpi_time structure definition ............................................................................................. 424
 Figure 27-5—s_vpi_systf_data structure definition .................................................................................... 427
 Figure 27-6—s_vpi_time structure definition ............................................................................................. 428
 Figure 27-7—s_vpi_value structure definition............................................................................................ 430
 Figure 27-8—s_vpi_vecval structure definition .......................................................................................... 430
 Figure 27-9—s_vpi_strengthval structure definition................................................................................... 430
 Figure 27-10—s_vpi_vlog_info structure definition ................................................................................... 436
 Figure 27-11—s_vpi_delay structure definition.......................................................................................... 448
 Figure 27-12—s_vpi_time structure definition ........................................................................................... 448
 Figure 27-13—s_vpi_value structure definition.......................................................................................... 452
 Figure 27-14—s_vpi_time structure definition ........................................................................................... 453
 Figure 27-15—s_vpi_vecval structure definition ........................................................................................ 453
 Figure 27-16—s_vpi_strengthval structure definition................................................................................. 453
 Figure 27-17—s_cb_data structure definition ............................................................................................. 454
 Figure 27-18—s_vpi_systf_data structure definition .................................................................................. 462




xxii                                                                                        Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 26 of 591



 List of Tables
 Table 3-1—Specifying special characters in string ....................................................................................... 14
 Table 4-1—Net types..................................................................................................................................... 26
 Table 4-2—Truth table for wire and tri nets ................................................................................................. 27
 Table 4-3—Truth table for wand and triand nets .......................................................................................... 27
 Table 4-4—Truth table for wor and trior nets ............................................................................................... 27
 Table 4-5—Truth table for tri0 net ............................................................................................................... 31
 Table 4-6—Truth table for tri1 net ................................................................................................................ 31
 Table 4-7—Differences between specparams and parameters ...................................................................... 38
 Table 5-1—Operators in Verilog HDL ......................................................................................................... 42
 Table 5-2—Legal operators for use in real expressions ............................................................................... 43
 Table 5-3—Operators not allowed for real expressions ................................................................................ 43
 Table 5-4—Precedence rules for operators.................................................................................................... 44
 Table 5-5—Arithmetic operators defined ..................................................................................................... 45
 Table 5-6—Power operator rule examples .................................................................................................... 46
 Table 5-7—Unary operators defined ............................................................................................................ 46
 Table 5-8—Examples of modulus and power operators ............................................................................... 46
 Table 5-9—Data type interpretation by arithmetic operators ........................................................................ 47
 Table 5-10—Definitions of relational operators ........................................................................................... 48
 Table 5-11—Definitions of equality operators .............................................................................................. 49
 Table 5-12—Bitwise binary and operator ..................................................................................................... 50
 Table 5-13—Bitwise binary or operator ........................................................................................................ 50
 Table 5-14—Bitwise binary exclusive or operator........................................................................................ 51
 Table 5-15—Bitwise binary exclusive nor operator...................................................................................... 51
 Table 5-16—Bitwise unary negation operator............................................................................................... 51
 Table 5-17—Reduction unary and operator .................................................................................................. 52
 Table 5-18—Reduction unary or operator..................................................................................................... 52
 Table 5-19—Reduction unary exclusive or operator..................................................................................... 52
 Table 5-20—Results of unary reduction operations ...................................................................................... 52
 Table 5-21—Ambiguous condition results for conditional operator ............................................................ 54
 Table 5-22—Bit lengths resulting from self-determined expressions ........................................................... 63
 Table 6-1—Legal left-hand forms in assignment statements ........................................................................ 68
 Table 7-1—Built-in gates and switches......................................................................................................... 76
 Table 7-2—Valid gate types for strength specifications ............................................................................... 76
 Table 7-3—Truth tables for multiple input logic gates ................................................................................. 81
 Table 7-4—Truth tables for multiple output logic gates ............................................................................... 82
 Table 7-5—Truth tables for three-state logic gates ....................................................................................... 83
 Table 7-6—Truth tables for MOS switches................................................................................................... 84
 Table 7-7—Strength levels for scalar net signal values ................................................................................ 87
 Table 7-8—Strength reduction rules............................................................................................................ 100
 Table 7-9—Rules for propagation delays .................................................................................................... 101
 Table 8-1—UDP table symbols ................................................................................................................... 108
 Table 8-2—Initial statements in UDPs and modules................................................................................... 111
 Table 8-3—Mixing of level-sensitive and edge-sensitive entries ............................................................... 115
 Table 9-1—Detecting posedge and negedge ............................................................................................... 133
 Table 9-2—Intra-assignment timing control equivalence ........................................................................... 138
 Table 12-1—Net types resulting from dissimilar port connections............................................................. 180
 Table 14-1—List of valid operators in state-dependent path delay expression........................................... 215
 Table 14-2—Associating path delay expressions with transitions .............................................................. 223
 Table 14-3—Calculating delays for x transitions ....................................................................................... 224
 Table 15-1—$setup arguments ................................................................................................................... 241
 Table 15-2—$hold arguments .................................................................................................................... 242


Copyright © 2006 IEEE. All rights reserved.                                                                                                          xxiii


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 27 of 591



 Table 15-3—$setuphold arguments ............................................................................................................ 243
 Table 15-4—$removal arguments ............................................................................................................... 245
 Table 15-5—$recovery arguments .............................................................................................................. 246
 Table 15-6—$recrem arguments ................................................................................................................. 247
 Table 15-7—$skew arguments ................................................................................................................... 249
 Table 15-8—$timeskew arguments ............................................................................................................. 250
 Table 15-9—$fullskew arguments............................................................................................................... 253
 Table 15-10—$width arguments ................................................................................................................. 255
 Table 15-11—$period arguments ................................................................................................................ 256
 Table 15-12—$nochange arguments ........................................................................................................... 257
 Table 15-13—Notifier value responses to timing violations ...................................................................... 260
 Table 16-1—Mapping of SDF delay constructs to Verilog declarations .................................................... 269
 Table 16-2—Mapping of SDF timing check constructs to Verilog............................................................. 271
 Table 16-3—SDF annotation of interconnect delays .................................................................................. 273
 Table 16-4—SDF to Verilog delay value mapping ..................................................................................... 276
 Table 17-1—Escape sequences for printing special characters................................................................... 279
 Table 17-2—Escape sequences for format specifications ........................................................................... 279
 Table 17-3—Format specifications for real numbers .................................................................................. 281
 Table 17-4—Logic value component of strength format ............................................................................ 283
 Table 17-5—Mnemonics for strength levels ............................................................................................... 284
 Table 17-6—Explanation of strength formats ............................................................................................. 285
 Table 17-7—Types for file descriptors........................................................................................................ 287
 Table 17-8—mtm spec argument ................................................................................................................ 298
 Table 17-9—scale type argument ................................................................................................................ 298
 Table 17-10—$timeformat units_number arguments.................................................................................. 300
 Table 17-11—$timeformat default value for arguments ............................................................................. 301
 Table 17-12—Diagnostics for $finish ......................................................................................................... 302
 Table 17-13—PLA modeling system tasks ................................................................................................ 303
 Table 17-14—Types of queues of $q_type values ..................................................................................... 307
 Table 17-15—Argument values for $q_exam system task.......................................................................... 308
 Table 17-16—Status code values ............................................................................................................... 308
 Table 17-17—Verilog to C function cross-listing ....................................................................................... 313
 Table 17-18—Verilog to C real math function cross-listing ....................................................................... 324
 Table 18-1—Rules for left-extending vector values.................................................................................... 331
 Table 18-2—How the VCD can shorten values .......................................................................................... 331
 Table 18-3—Keyword commands............................................................................................................... 332
 Table 19-1—Arguments of time_precision ................................................................................................. 359
 Table 19-2—IEEE 1364-1995 reserved keywords ...................................................................................... 362
 Table 19-3—IEEE 1364-2001 reserved keywords ...................................................................................... 363
 Table 19-4—IEEE 1364-2005 reserved keywords ...................................................................................... 364
 Table 26-1—VPI routines for simulation-related callbacks ........................................................................ 381
 Table 26-2—VPI routines for system task/function callbacks .................................................................... 381
 Table 26-3—VPI routines for traversing Verilog HDL hierarchy............................................................... 382
 Table 26-4—VPI routines for accessing properties of objects .................................................................... 382
 Table 26-5—VPI routines for accessing objects from properties................................................................ 382
 Table 26-6—VPI routines for delay processing .......................................................................................... 382
 Table 26-7—VPI routines for logic and strength value processing............................................................. 382
 Table 26-8—VPI routines for simulation time processing .......................................................................... 382
 Table 26-9—VPI routines for miscellaneous utilities ................................................................................. 383
 Table 27-1—Return error constants for vpi_chk_error()............................................................................. 419
 Table 27-2—Size of the s_vpi_delay->da array .......................................................................................... 425
 Table 27-3—Return value field of the s_vpi_value structure union ........................................................... 431
 Table 27-4—Size of the s_vpi_delay->da array .......................................................................................... 449
 Table 27-5—Value format field of cb_data_p->value->format .................................................................. 455



xxiv                                                                                           Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 28 of 591



 Table 27-6—cbStmt callbacks..................................................................................................................... 457
 Table 28-1—protect pragma keywords ....................................................................................................... 469
 Table 28-2—Encoding algorithm identifiers ............................................................................................... 474
 Table 28-3—Encryption algorithm identifiers ............................................................................................ 476
 Table 28-4—Message digest algorithm identifiers...................................................................................... 481
 Table C.1—Argument return value for $countdriver function.................................................................... 512




Copyright © 2006 IEEE. All rights reserved.                                                                                                    xxv


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 29 of 591



 List of Syntax Boxes
 Syntax 3-1—Syntax for integer and real numbers........................................................................................... 9
 Syntax 3-2—Syntax for system tasks and functions ..................................................................................... 15
 Syntax 3-3—Syntax for attributes ................................................................................................................. 16
 Syntax 3-4—Syntax for module declaration attributes.................................................................................. 18
 Syntax 3-5—Syntax for port declaration attributes ....................................................................................... 18
 Syntax 3-6—Syntax for module item attributes ............................................................................................ 19
 Syntax 3-7—Syntax for function port, task, and block attributes ................................................................. 19
 Syntax 3-8—Syntax for port connection attributes ....................................................................................... 20
 Syntax 3-9—Syntax for udp attributes .......................................................................................................... 20
 Syntax 4-1—Syntax for net declaration......................................................................................................... 22
 Syntax 4-2—Syntax for variable declaration................................................................................................. 23
 Syntax 4-3—Syntax for integer, time, real, and realtime declarations.......................................................... 32
 Syntax 4-4—Syntax for module parameter declaration ................................................................................ 36
 Syntax 4-5—Syntax for specparam declaration ............................................................................................ 38
 Syntax 5-1—Syntax for conditional operator ................................................................................................ 53
 Syntax 5-2—Syntax for mintypmax expression ............................................................................................ 61
 Syntax 6-1—Syntax for continuous assignment............................................................................................ 69
 Syntax 6-2—Syntax for variable declaration assignment.............................................................................. 73
 Syntax 7-1—Syntax for gate instantiation..................................................................................................... 75
 Syntax 8-1—Syntax for UDPs..................................................................................................................... 106
 Syntax 8-2—Syntax for UDP instances....................................................................................................... 113
 Syntax 9-1—Syntax for blocking assignments............................................................................................ 118
 Syntax 9-2—Syntax for nonblocking assignments...................................................................................... 119
 Syntax 9-3—Syntax for procedural continuous assignments ...................................................................... 123
 Syntax 9-4—Syntax for if statement ........................................................................................................... 125
 Syntax 9-5—Syntax for if-else-if construct................................................................................................. 126
 Syntax 9-6—Syntax for case statement ....................................................................................................... 127
 Syntax 9-7—Syntax for looping statements ................................................................................................ 130
 Syntax 9-8—Syntax for procedural timing control ..................................................................................... 132
 Syntax 9-9—Syntax for event declaration................................................................................................... 133
 Syntax 9-10—Syntax for event trigger ........................................................................................................ 134
 Syntax 9-11—Syntax for wait statement ..................................................................................................... 136
 Syntax 9-12—Syntax for intra-assignment delay and event control ........................................................... 137
 Syntax 9-13—Syntax for sequential block .................................................................................................. 140
 Syntax 9-14—Syntax for parallel block ...................................................................................................... 141
 Syntax 9-15—Syntax for initial construct ................................................................................................... 143
 Syntax 9-16—Syntax for always construct ................................................................................................. 144
 Syntax 10-1—Syntax for task declaration ................................................................................................... 146
 Syntax 10-2—Syntax for task-enabling statement ...................................................................................... 147
 Syntax 10-3—Syntax for disable statement................................................................................................. 150
 Syntax 10-4—Syntax for function declaration ............................................................................................ 153
 Syntax 10-5—Syntax for function call ........................................................................................................ 155
 Syntax 12-1—Syntax for module ................................................................................................................ 164
 Syntax 12-2—Syntax for module instantiation ........................................................................................... 165
 Syntax 12-3—Syntax for port...................................................................................................................... 173
 Syntax 12-4—Syntax for port declarations ................................................................................................. 174
 Syntax 12-5—Syntax for generate constructs ............................................................................................. 182
 Syntax 12-6—Syntax for hierarchical path names ...................................................................................... 192
 Syntax 12-7—Syntax for upward name referencing ................................................................................... 194
 Syntax 13-1—Syntax for cell ...................................................................................................................... 199
 Syntax 13-2—Syntax for declaring library in library map file.................................................................... 201



xxvi                                                                                             Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 30 of 591



 Syntax 13-3—Syntax for include command................................................................................................ 202
 Syntax 13-4—Syntax for configuration....................................................................................................... 203
 Syntax 13-5—Syntax for default clause ...................................................................................................... 203
 Syntax 13-6—Syntax for instance clause .................................................................................................... 203
 Syntax 13-7—Syntax for cell clause ........................................................................................................... 204
 Syntax 13-8—Syntax for liblist clause ........................................................................................................ 204
 Syntax 13-9—Syntax for use clause ............................................................................................................ 204
 Syntax 14-1—Syntax for specify block....................................................................................................... 211
 Syntax 14-2—Syntax for module path declaration...................................................................................... 212
 Syntax 14-3—Syntax for simple module path............................................................................................. 213
 Syntax 14-4—Syntax for edge-sensitive path declaration........................................................................... 214
 Syntax 14-5—Syntax for state-dependent paths.......................................................................................... 215
 Syntax 14-6—Syntax for path delay value .................................................................................................. 222
 Syntax 14-7—Syntax for PATHPULSE$ pulse control.............................................................................. 229
 Syntax 14-8—Syntax for pulse style declarations ....................................................................................... 231
 Syntax 14-9—Syntax for showcancelled declarations ................................................................................ 232
 Syntax 15-1—Syntax for system timing checks.......................................................................................... 238
 Syntax 15-2—Syntax for check time conditions and timing check events ................................................. 239
 Syntax 15-3—Syntax for $setup.................................................................................................................. 241
 Syntax 15-4—Syntax for $hold ................................................................................................................... 242
 Syntax 15-5—Syntax for $setuphold........................................................................................................... 243
 Syntax 15-6—Syntax for $removal ............................................................................................................. 245
 Syntax 15-7—Syntax for $recovery ............................................................................................................ 246
 Syntax 15-8—Syntax for $recrem ............................................................................................................... 247
 Syntax 15-9—Syntax for $skew .................................................................................................................. 249
 Syntax 15-10—Syntax for $timeskew ......................................................................................................... 250
 Syntax 15-11—Syntax for $fullskew .......................................................................................................... 252
 Syntax 15-12—Syntax for $width ............................................................................................................... 255
 Syntax 15-13—Syntax for $period .............................................................................................................. 256
 Syntax 15-14—Syntax for $nochange ......................................................................................................... 257
 Syntax 15-15—Syntax for edge-control specifier ....................................................................................... 258
 Syntax 15-16—Syntax for controlled timing check event........................................................................... 265
 Syntax 17-1—Syntax for $display and $write system tasks........................................................................ 278
 Syntax 17-2—Syntax for $strobe system tasks ........................................................................................... 285
 Syntax 17-3—Syntax for $monitor system tasks ........................................................................................ 286
 Syntax 17-4—Syntax for $fopen and $fclose system tasks......................................................................... 287
 Syntax 17-5—Syntax for file output system tasks....................................................................................... 288
 Syntax 17-6—Syntax for formatting data tasks........................................................................................... 289
 Syntax 17-7—Syntax for memory load system tasks .................................................................................. 296
 Syntax 17-8—Syntax for $sdf_annotate system task .................................................................................. 297
 Syntax 17-9—Syntax for $printtimescale.................................................................................................... 299
 Syntax 17-10—Syntax for $timeformat ...................................................................................................... 300
 Syntax 17-11—Syntax for $finish ............................................................................................................... 302
 Syntax 17-12—Syntax for $stop.................................................................................................................. 302
 Syntax 17-13 —Syntax for PLA modeling system task .............................................................................. 303
 Syntax 17-14—Syntax for $time ................................................................................................................. 309
 Syntax 17-15—Syntax for $stime................................................................................................................ 309
 Syntax 17-16—Syntax for $realtime ........................................................................................................... 310
 Syntax 17-17—Syntax for $random ............................................................................................................ 311
 Syntax 17-18—Syntax for probabilistic distribution functions ................................................................... 312
 Syntax 18-1—Syntax for $dumpfile task .................................................................................................... 325
 Syntax 18-2—Syntax for filename .............................................................................................................. 326
 Syntax 18-3—Syntax for $dumpvars task ................................................................................................... 326
 Syntax 18-4—Syntax for $dumpoff and $dumpon tasks............................................................................. 327


Copyright © 2006 IEEE. All rights reserved.                                                                                                  xxvii


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 31 of 591



 Syntax 18-5—Syntax for $dumpall task...................................................................................................... 328
 Syntax 18-6—Syntax for $dumplimit task .................................................................................................. 328
 Syntax 18-7—Syntax for $dumpflush task.................................................................................................. 328
 Syntax 18-8—Syntax for output four-state VCD file .................................................................................. 330
 Syntax 18-9—Syntax for $comment section ............................................................................................... 332
 Syntax 18-10—Syntax for $date section ..................................................................................................... 332
 Syntax 18-11—Syntax for $enddefinitions section ..................................................................................... 333
 Syntax 18-12—Syntax for $scope section................................................................................................... 333
 Syntax 18-13—Syntax for $timescale ......................................................................................................... 334
 Syntax 18-14—Syntax for $upscope section............................................................................................... 334
 Syntax 18-15—Syntax for $var section....................................................................................................... 334
 Syntax 18-16—Syntax for $version section ................................................................................................ 335
 Syntax 18-17—Syntax for $dumpall keyword ............................................................................................ 335
 Syntax 18-18—Syntax for $dumpoff keyword ........................................................................................... 336
 Syntax 18-19—Syntax for $dumpon keyword ............................................................................................ 336
 Syntax 18-20—Syntax for $dumpvars keyword ......................................................................................... 336
 Syntax 18-21—Syntax for $dumpports task................................................................................................ 338
 Syntax 18-22—Syntax for $dumpportsoff and $dumpportson system tasks .............................................. 339
 Syntax 18-23—Syntax for $dumpportsall system task................................................................................ 340
 Syntax 18-24—Syntax for $dumpportslimit system task ............................................................................ 340
 Syntax 18-25—Syntax for $dumpportsflush system task............................................................................ 341
 Syntax 18-26—Syntax for $vcdclose keyword ........................................................................................... 341
 Syntax 18-27—Syntax for output extended VCD file................................................................................. 343
 Syntax 18-28—Syntax for extended VCD node information...................................................................... 344
 Syntax 18-29—Syntax for value change section ......................................................................................... 346
 Syntax 19-1—Syntax for default_nettype compiler directive ..................................................................... 350
 Syntax 19-2—Syntax for text macro definition........................................................................................... 350
 Syntax 19-3—Syntax for text macro usage ................................................................................................. 351
 Syntax 19-4—Syntax for undef compiler directive ..................................................................................... 352
 Syntax 19-5—Syntax for conditional compilation directives...................................................................... 353
 Syntax 19-6—Syntax for include compiler directive .................................................................................. 356
 Syntax 19-7—Syntax for line compiler directive ........................................................................................ 357
 Syntax 19-8—Syntax for timescale compiler directive ............................................................................... 358
 Syntax 19-9—Syntax for pragma compiler directive .................................................................................. 360
 Syntax 19-10—Syntax for begin keywords and end keywords compiler directives ................................... 361




xxviii                                                                                       Copyright © 2006 IEEE. All rights reserved.


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 32 of 591




 IEEE Standard for Verilog®
 Hardware Description Language


 1. Overview

 1.1 Scope

 Verilog is a hardware description language (HDL) that was standardized as IEEE Std 1364™-1995 and first
 revised as IEEE Std 1364-2001. This revision corrects and clarifies features ambiguously described in the
 1995 and 2001 editions. It also resolves incompatibilities and inconsistencies of IEEE 1364-2001 with IEEE
 Std 1800™-2005.

 The intent of this standard is to serve as a complete specification of the Verilog HDL. This standard contains
 the following:

    —      The formal syntax and semantics of all Verilog HDL constructs
    —      The formal syntax and semantics of standard delay format (SDF) constructs
    —      Simulation system tasks and functions, such as text output display commands
    —      Compiler directives, such as text substitution macros and simulation time scaling
    —      The programming language interface (PLI) binding mechanism
    —      The formal syntax and semantics of the Verilog procedural interface (VPI)
    —      Informative usage examples
    —      Informative delay model for SDF
    —      The VPI header file


 1.2 Conventions used in this standard

 This standard is organized into clauses, each of which focuses on a specific area of the language. There are
 subclauses within each clause to discuss individual constructs and concepts. The discussion begins with an
 introduction and an optional rationale for the construct or the concept, followed by syntax and semantic
 descriptions, followed by some examples and notes.

 The term shall is used throughout this standard to indicate mandatory requirements, whereas the term may is
 used to indicate optional features. These terms denote different meanings to different readers of this
 standard:



Copyright © 2006 IEEE. All rights reserved.                                                                                           1


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 33 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    a)     To the developers of tools that process the Verilog HDL, the term shall denotes a requirement that
           the standard imposes. The resulting implementation is required to enforce the requirements and to
           issue an error if the requirement is not met by the input.
    b)     To the Verilog HDL model developer, the term shall denotes that the characteristics of the Verilog
           HDL are natural consequences of the language definition. The model developer is required to adhere
           to the constraint implied by the characteristic. The term may denotes optional features that the model
           developer can exercise at discretion. If such features are used, however, the model developer is
           required to follow the requirements set forth by the language definition.
    c)     To the Verilog HDL model user, the term shall denotes that the characteristics of the models are nat-
           ural consequences of the language definition. The model user can depend on the characteristics of
           the model implied by its Verilog HDL source text.


 1.3 Syntactic description

 The formal syntax of the Verilog HDL is described using Backus-Naur Form (BNF). The following
 conventions are used:

    —      Lowercase words, some containing embedded underscores, are used to denote syntactic categories.
           For example:
              module_declaration

    —      Boldface words are used to denote reserved keywords, operators, and punctuation marks as a
           required part of the syntax. For example:
              module         =>       ;

    —      A vertical bar separates alternative items unless it appears in boldface, in which case it stands for
           itself. For example:
              unary_operator ::=
                    + | - | ! | ~ | & | ~& | | | ~| | ^ | ~^ | ^~

    —      Square brackets enclose optional items. For example:
              input_declaration ::= input [range] list_of_variables ;

    —      Braces ({}) enclose a repeated item unless it appears in boldface, in which case it stands for itself.
           The item may appear zero or more times; the repetitions occur from left to right as with an
           equivalent left-recursive rule. Thus, the following two rules are equivalent:
              list_of_param_assignments ::= param_assignment { , param_assignment }
              list_of_param_assignments ::=
                      param_assignment
                    | list_of_param_assignment , param_assignment

    —      If the name of any category starts with an italicized part, it is equivalent to the category name
           without the italicized part. The italicized part is intended to convey some semantic information. For
           example, “msb_index” and “lsb_index” are equivalent to “index.”

 The main text uses italicized font when a term is being defined and uses constant-width font for
 examples, file names, and constants, especially 0, 1, x, and z values.




2                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 34 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 1.4 Use of color in this standard

 This standard uses a minimal amount of color to enhance readability. The coloring is not essential and does
 not affect the accuracy of this standard when viewed in pure black and white. Color is used to show cross
 references that are hyperlinked to other portions of this standard. These hyperlinked cross references are
 shown in underlined-blue text (hyperlinking works when this standard is viewed interactively as a PDF file).


 1.5 Contents of this standard

 A synopsis of the clauses and annexes is presented as a quick reference. There are 28 clauses and 9 annexes.
 All clauses, as well as Annex A, Annex B, and Annex G, are normative parts of this standard. Annex C,
 Annex D, Annex H, and Annex I are included for informative purposes only.

 IEEE Std 1364-2005 has deprecated the task/function (TF) and access (ACC) routines, which were specified
 previously in Clause 21 through Clause 25, Annex E, and Annex F of IEEE Std 1364-20011. Clause 20 has
 been modified to reflect this change. The text of deprecated clauses and annexes has been removed from this
 version of the standard, but the clause headings have been retained. See the corresponding clauses in IEEE
 Std 1364-2001 for the deprecated text.

 Clause 1 discusses the conventions used in this standard and its contents.

 Clause 2 lists references to other publications that are required in order to implement this standard.

 Clause 3 describes the lexical tokens used in Verilog HDL source text and their conventions. It describes
 how to specify and interpret the lexical tokens.

 Clause 4 describes net and variable data types. This clause also discusses the parameter data type for
 constant values and describes drive and charge strength of the values on nets.

 Clause 5 describes the operators and operands that can be used in expressions.

 Clause 6 compares the two main types of assignment statements in the Verilog HDL—continuous
 assignments and procedural assignments. It describes the continuous assignment statement that drives values
 onto nets.

 Clause 7 describes the gate- and switch-level primitives and logic strength modeling.

 Clause 8 describes how a primitive can be defined in the Verilog HDL and how these primitives are
 included in Verilog HDL models.

 Clause 9 describes procedural assignments, procedural continuous assignments, and behavioral language
 statements.

 Clause 10 describes tasks and functions—procedures that can be called from more than one place in a
 behavioral model. It describes how tasks can be used like subroutines and how functions can be used to
 define new operators. The clause describes how to disable the execution of a task and a named block of
 statements.

 Clause 11 describes the scheduling semantics of the Verilog HDL.



 1
  For information on references, see Clause 2.



Copyright © 2006 IEEE. All rights reserved.                                                                                           3


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 35 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Clause 12 describes how hierarchies are created in the Verilog HDL and how parameter values declared in a
 module can be overridden. It describes how generated constructs can be used to do conditional or multiple
 instantiations in a design.

 Clause 13 describes how to configure the contents of a design.

 Clause 14 describes how to specify timing relationships between input and output ports of a module.

 Clause 15 describes how timing checks are used in specify blocks to determine whether signals obey the
 timing constraints.

 Clause 16 describes syntax and semantics of SDF constructs.

 Clause 17 describes the system tasks and functions.

 Clause 18 describes the system tasks associated with value change dump (VCD) file and the format of the
 file.

 Clause 19 describes the compiler directives.

 Clause 20 previews the C language procedural interface standard (i.e., PLI) and interface mechanisms that
 are part of the Verilog HDL.

 Clause 21 has been deprecated. See IEEE Std 1364-2001 for the contents of this clause.

 Clause 22 has been deprecated. See IEEE Std 1364-2001 for the contents of this clause.

 Clause 23 has been deprecated. See IEEE Std 1364-2001 for the contents of this clause.

 Clause 24 has been deprecated. See IEEE Std 1364-2001 for the contents of this clause.

 Clause 25 has been deprecated. See IEEE Std 1364-2001 for the contents of this clause.

 Clause 26 provides an overview of the types of operations that are done with the VPI routines.

 Clause 27 describes the VPI routines.

 Clause 28 describes encryption and decryption of source text regions.

 Annex A (normative) describes, using BNF, the syntax of the Verilog HDL.

 Annex B (normative) lists the Verilog HDL keywords.

 Annex C (informative) describes system tasks and functions that are frequently used, but that are not part of
 this standard.

 Annex D (informative) describes compiler directives that are frequently used, but that are not part of this
 standard.

 Annex E has been deprecated. See IEEE Std 1364-2001 for the contents of this annex.

 Annex F has been deprecated. See IEEE Std 1364-2001 for the contents of this annex.

 Annex G (normative) provides a listing of the contents of the vpi_user.h file.


4                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 36 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Annex H (informative) describes the various scenarios that can be used for intellectual property (IP)
 protection, and it also shows how the relevant pragmas will be used to achieve the desired effect of securely
 protecting, distributing, and decrypting the model.

 Annex I (informative) contains bibliographic entries pertaining to this standard.


 1.6 Deprecated clauses

 IEEE Std 1364-2005 deprecates the Verilog PLI TF and ACC routines that were contained in previous
 versions of this standard. These routines were described in Clause 21 through Clause 25, Annex E, and
 Annex F. The text of these clauses and annexes have been removed from this version of the standard. The
 text of these deprecated clauses and annexes can be found in IEEE Std 1364-2001.


 1.7 Header file listings

 The header file listings included in Annex G for vpi_user.h are a normative part of this standard. All
 compliant software tools should use the same function declarations, constant definitions, and structure
 definitions contained in these header file listings.


 1.8 Examples

 Several small examples in the Verilog HDL and the C programming language are shown throughout this
 standard. These examples are informative. They are intended to illustrate the usage of Verilog HDL
 constructs and PLI functions in a simple context and do not define the full syntax.


 1.9 Prerequisites

 Clause 20, Clause 26, Clause 27, and Annex G presuppose a working knowledge of the C programming
 language.




Copyright © 2006 IEEE. All rights reserved.                                                                                           5


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 37 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 2. Normative references

 The following referenced documents are indispensable for the application of this standard. For dated
 references, only the edition cited applies. For undated references, the latest edition of the referenced
 document (including any amendments or corrigenda) applies.

 Anderson, R., Biham, E., and Knudsen, L. “Serpent: A Proposal for the Advanced Encryption Standard,”
 NIST AES Proposal, 1998, http://www.cl.cam.ac.uk/ftp/users/rja14/serpent.tar.gz.

 ANSI Std X9.52-1998, American National Standard for Financial Services—Triple Data Encryption Algo-
 rithm Modes of Operation.2

 ElGamal, T., “A Public-Key Cryptosystem and a Signature Scheme Based on Discrete Logarithms,” IEEE
 Transactions on Information Theory, vol. IT-31, no. 4, pp. 469–472, July 1985.

 FIPS 46-3 (October 1999), Data Encryption Standard (DES).3

 FIPS 180-2 (August 2002), Secure Hash Standard (SHS).

 FIPS 197 (November 2001), Advanced Encryption Standard (AES).

 IEEE Std 754™-1985, IEEE Standard for Binary Floating-Point Arithmetic.4, 5

 IEEE Std 1003.1™, IEEE Standard for Information Technology—Portable Operating System Interface
 (POSIX®).

 IEEE Std 1364™-2001, IEEE Standard for Verilog® Hardware Description Language.

 IETF RFC 1319 (April 1992), The MD2 Message-Digest Algorithm.6

 IETF RFC 1321 (April 1992), The MD5 Message-Digest Algorithm.

 IETF RFC 2045 (November 1996), Multipurpose Internet Mail Extensions (MIME), Part One: Format of
 Internet Message Bodies.

 IETF RFC 2144 (May 1997), The CAST-128 Encryption Algorithm.

 IETF RFC 2437 (October 1998), PKCS #1: RSA Cryptography Specifications, Version 2.0.

 IETF RFC 2440 (November 1998), OpenPGP Message Format.




 2ANSI publications are available from the Sales Department, American National Standards Institute, 25 West 43rd Street, 4th Floor,
 New York, NY 10036, USA (http://www.ansi.org/).
 3
  FIPS publications are available from the National Technical Information Service (NTIS), U. S. Dept. of Commerce, 5285 Port Royal
 Rd., Springfield, VA 22161 (http://www.ntis.org/).
 4
  IEEE publications are available from the Institute of Electrical and Electronics Engineers, 445 Hoes Lane, Piscataway, NJ 08854,
 USA (http://standards.ieee.org/).
 5The IEEE standards or products referred to in this clause are trademarks of the Institute of Electrical and Electronics Engineers, Inc.
 6
  IETF requests for comments (RFCs) are available from the Internet Engineering Task Force (http://www.ieft.org).



6                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 38 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 ISO/IEC 10118-3:2004, Information technology—Security techniques—Hash-functions—Part 3: Dedicated
 hash-functions.7

 Schneier, B., “Description of a New Variable-Length Key, 64-Bit Block Cipher (Blowfish),” Fast Software
 Encryption, Cambridge Security Workshop Proceedings (December 1993), Springer-Verlag, 1994, pp. 191–
 204.

 Schneier, B., et al, The Twofish Encryption Algorithm: A 128-Bit Block Cipher, 1st ed., Wiley, 1999.




 7
  ISO/IEC publications are available from the ISO Central Secretariat, Case Postale 56, 1 rue de Varembé, CH-1211, Genève 20, Swit-
 zerland/Suisse (http://www.iso.ch/). ISO/IEC publications are also available in the United States from Global Engineering Documents,
 15 Inverness Way East, Englewood, Colorado 80112, USA (http://global.ihs.com/). Electronic copies are available in the United States
 from the American National Standards Institute, 25 West 43rd Street, 4th Floor, New York, NY 10036, USA (http://www.ansi.org/).



Copyright © 2006 IEEE. All rights reserved.                                                                                           7


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 39 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 3. Lexical conventions

 This clause describes the lexical tokens used in Verilog HDL source text and their conventions.


 3.1 Lexical tokens

 Verilog HDL source text files shall be a stream of lexical tokens. A lexical token shall consist of one or more
 characters. The layout of tokens in a source file shall be free format; that is, spaces and newlines shall not be
 syntactically significant other than being token separators, except for escaped identifiers (see 3.7.1).

 The types of lexical tokens in the language are as follows:

    —      White space
    —      Comment
    —      Operator
    —      Number
    —      String
    —      Identifier
    —      Keyword


 3.2 White space

 White space shall contain the characters for spaces, tabs, newlines, and formfeeds. These characters shall be
 ignored except when they serve to separate other lexical tokens. However, blanks and tabs shall be
 considered significant characters in strings (see 3.6).


 3.3 Comments

 The Verilog HDL has two forms to introduce comments. A one-line comment shall start with the two
 characters // and end with a newline. A block comment shall start with /* and end with */. Block
 comments shall not be nested. The one-line comment token // shall not have any special meaning in a block
 comment.


 3.4 Operators

 Operators are single-, double-, or triple-character sequences and are used in expressions. Clause 5 discusses
 the use of operators in expressions.

 Unary operators shall appear to the left of their operand. Binary operators shall appear between their
 operands. A conditional operator shall have two operator characters that separate three operands.




8                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 40 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 3.5 Numbers

 Constant numbers can be specified as integer constants (defined in 3.5.1) or real constants.

                    number ::= (From A.8.7)
                             decimal_number
                           | octal_number
                           | binary_number
                           | hex_number
                           | real_number
                    real_numbera ::=
                             unsigned_number . unsigned_number
                           | unsigned_number [ . unsigned_number ] exp [ sign ] unsigned_number
                    exp ::= e | E
                    decimal_number ::=
                             unsigned_number
                           | [ size ] decimal_base unsigned_number
                           | [ size ] decimal_base x_digit { _ }
                           | [ size ] decimal_base z_digit { _ }
                    binary_number ::=
                           [ size ] binary_base binary_value
                    octal_number ::=
                           [ size ] octal_base octal_value
                    hex_number ::=
                           [ size ] hex_base hex_value
                    sign ::= + | -
                    size ::= non_zero_unsigned_number
                    non_zero_unsigned_numbera ::= non_zero_decimal_digit { _ | decimal_digit}
                    unsigned_numbera ::= decimal_digit { _ | decimal_digit }
                    binary_valuea ::= binary_digit { _ | binary_digit }
                    octal_valuea ::= octal_digit { _ | octal_digit }
                    hex_valuea ::= hex_digit { _ | hex_digit }
                    decimal_basea ::= '[s|S]d | '[s|S]D
                    binary_basea ::= '[s|S]b | '[s|S]B
                    octal_basea::= '[s|S]o | '[s|S]O
                    hex_basea ::= '[s|S]h | '[s|S]H
                    non_zero_decimal_digit ::= 1 | 2 | 3 | 4 | 5 | 6 | 7 | 8 | 9
                    decimal_digit ::= 0 | 1 | 2 | 3 | 4 | 5 | 6 | 7 | 8 | 9
                    binary_digit ::= x_digit | z_digit | 0 | 1
                    octal_digit ::= x_digit | z_digit | 0 | 1 | 2 | 3 | 4 | 5 | 6 | 7
                    hex_digit ::=
                             x_digit | z_digit | 0 | 1 | 2 | 3 | 4 | 5 | 6 | 7 | 8 | 9
                           |a|b|c|d|e|f|A|B|C|D|E|F
                    x_digit ::= x | X
                    z_digit ::= z | Z | ?
     a
      Embedded spaces are illegal.

                                  Syntax 3-1—Syntax for integer and real numbers




Copyright © 2006 IEEE. All rights reserved.                                                                                           9


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 41 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 3.5.1 Integer constants

 Integer constants can be specified in decimal, hexadecimal, octal, or binary format.

 There are two forms to express integer constants. The first form is a simple decimal number, which shall be
 specified as a sequence of digits 0 through 9, optionally starting with a plus or minus unary operator. The
 second form specifies a based constant, which shall be composed of up to three tokens—an optional size
 constant, an apostrophe character (', ASCII 0x27) followed by a base format character, and the digits
 representing the value of the number. It shall be legal to macro-substitute these three tokens.

 The first token, a size constant, shall specify the size of the constant in terms of its exact number of bits. It
 shall be specified as a nonzero unsigned decimal number. For example, the size specification for two
 hexadecimal digits is 8 because one hexadecimal digit requires 4 bits.

 The second token, a base_format, shall consist of a case-insensitive letter specifying the base for the
 number, optionally preceded by the single character s (or S) to indicate a signed quantity, preceded by the
 apostrophe character. Legal base specifications are d, D, h, H, o, O, b, or B for the bases decimal,
 hexadecimal, octal, and binary, respectively.

 The apostrophe character and the base format character shall not be separated by any white space.

 The third token, an unsigned number, shall consist of digits that are legal for the specified base format. The
 unsigned number token shall immediately follow the base format, optionally preceded by white space. The
 hexadecimal digits a to f shall be case insensitive.

 Simple decimal numbers without the size and the base format shall be treated as signed integers, whereas the
 numbers specified with the base format shall be treated as signed integers if the s designator is included or
 as unsigned integers if the base format only is used. The s designator does not affect the bit pattern
 specified, only its interpretation.

 A plus or minus operator preceding the size constant is a unary plus or minus operator. A plus or minus
 operator between the base format and the number is an illegal syntax.

 Negative numbers shall be represented in twos-complement form.

 An x represents the unknown value in hexadecimal, octal, and binary constants. A z represents the high-
 impedance value. See 4.1 for a discussion of the Verilog HDL value set. An x shall set 4 bits to unknown in
 the hexadecimal base, 3 bits in the octal base, and 1 bit in the binary base. Similarly, a z shall set 4 bits,
 3 bits, and 1 bit, respectively, to the high-impedance value.

 If the size of the unsigned number is smaller than the size specified for the constant, the unsigned number
 shall be padded to the left with zeros. If the leftmost bit in the unsigned number is an x or a z, then an x or a
 z shall be used to pad to the left, respectively. If the size of the unsigned number is larger than the size
 specified for the constant, the unsigned number shall be truncated from the left.

 The number of bits that make up an unsized number (which is a simple decimal number or a number without
 the size specification) shall be at least 32. Unsized unsigned constants where the high-order bit is unknown
 (X or x) or three-state (Z or z) shall be extended to the size of the expression containing the constant.

 NOTE—In IEEE Std 1364-1995, in unsized constants where the high-order bit is unknown or three-state, the x or z was
 only extended to 32 bits.

 The use of x and z in defining the value of a number is case insensitive.



10                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 42 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 When used in a number, the question-mark (?) character is a Verilog HDL alternative for the z character. It
 sets 4 bits to the high-impedance value in hexadecimal numbers, 3 bits in octal, and 1 bit in binary. The
 question mark can be used to enhance readability in cases where the high-impedance value is a do-not-care
 condition. See the discussion of casez and casex in 9.5.1. The question-mark character is also used in user-
 defined primitive (UDP) state tables. See Table 8-1 in 8.1.6.

 In a decimal constant, the unsigned number token shall not contain any x, z, or ? digits, unless there is
 exactly one digit in the token, indicating that every bit in the decimal constant is x or z.

 The underscore character (_) shall be legal anywhere in a number except as the first character. The
 underscore character is ignored. This feature can be used to break up long numbers for readability purposes.

 For example:

 Example 1—Unsized constant numbers

            659                //   is   a decimal number
            'h 837FF           //   is   a hexadecimal number
            'o7460             //   is   an octal number
            4af                //   is   illegal (hexadecimal format requires 'h)

 Example 2—Sized constant numbers

            4'b1001            //   is a 4-bit binary number
            5 'D 3             //   is a 5-bit decimal number
            3'b01x             //   is a 3-bit number with the least
                               //   significant bit unknown
            12'hx              //   is a 12-bit unknown number
            16'hz              //   is a 16-bit high-impedance number

 Example 3—Using sign with constant numbers

            8 'd -6             //    this is illegal syntax
            -8 'd 6             //    this defines the two's complement of 6,
                                //    held in 8 bits—equivalent to -(8'd 6)
            4 'shf              //    this denotes the 4-bit number '1111', to
                                //    be interpreted as a 2's complement number,
                                //    or '-1'. This is equivalent to -4'h 1
            -4 'sd15            //    this is equivalent to -(-4'd 1), or '0001'
            16'sd?              //    the same as 16'sbz

 Example 4—Automatic left padding

            reg [11:0] a, b, c, d;
            initial begin
                       a   =   'h   x;              //   yields      xxx
                       b   =   'h   3x;             //   yields      03x
                       c   =   'h   z3;             //   yields      zz3
                       d   =   'h   0z3;            //   yields      0z3
            end
            reg [84:0]                   e, f, g;

                       e = 'h5;                    // yields {82{1'b0},3'b101}
                       f = 'hx;                    // yields {85{1'hx}}
                       g = 'hz;                    // yields {85{1'hz}}




Copyright © 2006 IEEE. All rights reserved.                                                                                          11


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 43 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 5—Using underscore character in numbers

            27_195_000
            16'b0011_0101_0001_1111
            32 'h 12ab_f001

 Sized negative constant numbers and sized signed constant numbers are sign-extended when assigned to a
 reg data type, regardless of whether the reg itself is signed.

 The default length of x and z is the same as the default length of an integer.

 3.5.2 Real constants

 The real constant numbers shall be represented as described by IEEE Std 754-1985, an IEEE standard for
 double-precision floating-point numbers.

 Real numbers can be specified in either decimal notation (for example, 14.72) or in scientific notation (for
 example, 39e8, which indicates 39 multiplied by 10 to the eighth power). Real numbers expressed with a
 decimal point shall have at least one digit on each side of the decimal point.

 For example:

            1.2
            0.1
            2394.26331
            1.2E12 (the exponent symbol can be e or E)
            1.30e-2
            0.1e-0
            23E10
            29E-2
            236.123_763_e-12 (underscores are ignored)

 The following are invalid forms of real numbers because they do not have at least one digit on each side of
 the decimal point:

            .12
            9.
            4.E3
            .2e-7

 3.5.3 Conversion

 Real numbers shall be converted to integers by rounding the real number to the nearest integer, rather than
 by truncating it. Implicit conversion shall take place when a real number is assigned to an integer. The ties
 shall be rounded away from zero. For example:

     —     The real numbers 35.7 and 35.5 both become 36 when converted to an integer and 35.2 becomes 35.
     —     Converting –1.5 to integer yields –2, converting 1.5 to integer yields 2.


 3.6 Strings

 A string is a sequence of characters enclosed by double quotes ("") and contained on a single line. Strings
 used as operands in expressions and assignments shall be treated as unsigned integer constants represented
 by a sequence of 8-bit ASCII values, with one 8-bit ASCII value representing one character.



12                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 44 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 3.6.1 String variable declaration

 String variables are variables of reg type (see 4.2) with width equal to the number of characters in the string
 multiplied by 8.

 For example:

 To store the 12-character string "Hello world!" requires a reg 8 * 12, or 96 bits wide.

            reg [8*12:1] stringvar;
            initial begin
               stringvar = "Hello world!";
            end

 3.6.2 String manipulation

 Strings can be manipulated using the Verilog HDL operators. The value being manipulated by the operator
 is the sequence of 8-bit ASCII values.

 For example:

            module string_test;
            reg [8*14:1] stringvar;
            initial begin
                  stringvar =        "Hello world";
                  $display("%s       is stored as %h", stringvar,stringvar);
                  stringvar =        {stringvar,"!!!"};
                  $display("%s       is stored as %h", stringvar,stringvar);
            end
            endmodule

 The output is as follows:

            Hello world is stored as 00000048656c6c6f20776f726c64
            Hello world!!! is stored as 48656c6c6f20776f726c64212121

 When a variable is larger than required to hold a string value being assigned, the value is right-justified, and
 the leftmost bits are .padded with zeros, as is done with nonstring values. If a string is larger than the
 destination string variable, the string is right-justified, and the leftmost characters are truncated.

 3.6.3 Special characters in strings

 Certain characters can only be used in strings when preceded by an introductory character called an escape
 character. Table 3-1 lists these characters in the right-hand column, with the escape sequence that represents
 the character in the left-hand column.




Copyright © 2006 IEEE. All rights reserved.                                                                                          13


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 45 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                               Table 3-1—Specifying special characters in string

         Escape string                                   Character produced by escape string

        \n                    Newline character

        \t                    Tab character

        \\                    \ character

        \"                    " character

        \ddd                  A character specified in 1–3 octal digits (0 ≤ d ≤ 7).

                              If less than three characters are used, the following character shall not be an octal digit.
                              Implementations may issue an error if the character represented is greater than \377.



 3.7 Identifiers, keywords, and system names

 An identifier is used to give an object a unique name so it can be referenced. An identifier is either a simple
 identifier or an escaped identifier (see 3.7.1). A simple identifier shall be any sequence of letters, digits,
 dollar signs ($), and underscore characters (_).

 The first character of a simple identifier shall not be a digit or $; it can be a letter or an underscore.
 Identifiers shall be case sensitive.

 For example:

             shiftreg_a
             busa_index
             error_condition
             merge_ab
             _bus3
             n$657

 Implementations may set a limit on the maximum length of identifiers, but the limit shall be at least
 1024 characters. If an identifier exceeds the implementation-specified length limit, an error shall be
 reported.

 3.7.1 Escaped identifiers

 Escaped identifiers shall start with the backslash character (\) and end with white space (space, tab,
 newline). They provide a means of including any of the printable ASCII characters in an identifier (the
 decimal values 33 through 126, or 21 through 7E in hexadecimal).

 Neither the leading backslash character nor the terminating white space is considered to be part of the
 identifier. Therefore, an escaped identifier \cpu3 is treated the same as a nonescaped identifier cpu3.

 For example:

             \busa+index
             \-clock
             \***error-condition***
             \net1/\net2
             \{a,b}
             \a*(b+c)



14                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 46 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 3.7.2 Keywords

 Keywords are predefined nonescaped identifiers that are used to define the language constructs. A Verilog
 HDL keyword preceded by an escape character is not interpreted as a keyword.

 All keywords are defined in lowercase only. Annex B gives a list of all defined keywords.

 3.7.3 System tasks and functions

 The dollar sign ($) introduces a language construct that enables development of user-defined system tasks
 and functions. System constructs are not design semantics, but refer to simulator functionality. A name
 following the $ is interpreted as a system task or a system function.

 The syntax for a system task/function is given in Syntax 3-2.

                    system_task_enable ::= (From A.6.9)
                         system_task_identifier [ ( [ expression ] { , [ expression ] } ) ] ;
                    system_function_call ::= (From A.8.2)
                         system_function_identifier [ ( expression { , expression } ) ]
                    system_function_identifiera ::= (From A.9.3)
                         $[ a-zA-Z0-9_$ ]{ [ a-zA-Z0-9_$ ] }
                    system_task_identifiera ::=
                         $[ a-zA-Z0-9_$ ]{ [ a-zA-Z0-9_$ ] }
     aThe
          dollar sign ($) in a system_function_identifier or system_task_identifier shall not be followed by white
      space. A system_function_identifier or system_task_identifier shall not be escaped.

                                 Syntax 3-2—Syntax for system tasks and functions


 The $identifier system task/function can be defined in three places:

    —       A standard set of $identifier system tasks and functions, as defined in Clause 17 and Clause 18.
    —       Additional $identifier system tasks and functions defined using the PLI, as described in Clause 20.
    —       Additional $identifier system tasks and functions defined by software implementations.

 Any valid identifier, including keywords already in use in contexts other than this construct, can be used as a
 system task/function name. The system tasks and functions described in Clause 17 and Clause 18 are part of
 this standard. Additional system tasks and functions with the $identifier construct are not part of this
 standard.

 For example:

             $display ("display a message");
             $finish;

 3.7.4 Compiler directives

 The ` character (the ASCII value 0x60, called grave accent) introduces a language construct used to
 implement compiler directives. The compiler behavior dictated by a compiler directive shall take effect as
 soon as the compiler reads the directive. The directive shall remain in effect for the rest of the compilation
 unless a different compiler directive specifies otherwise. A compiler directive in one description file can,
 therefore, control compilation behavior in multiple description files.




Copyright © 2006 IEEE. All rights reserved.                                                                                          15


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
      Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 47 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The `identifier compiler directive construct can be defined in two places:

      —    A standard set of `identifier compiler directives defined in Clause 19.
      —    Additional `identifier compiler directives defined by software implementations.

 Any valid identifier, including keywords already in use in contexts other than this construct, can be used as a
 compiler directive name. The compiler directives described in Clause 19 are part of this standard. Additional
 compiler directives with the `identifier construct are not part of this standard.

 For example:

            `define wordsize 8


 3.8 Attributes

 With the proliferation of tools other than simulators that use Verilog HDL as their source, a mechanism is
 included for specifying properties about objects, statements, and groups of statements in the HDL source
 that can be used by various tools, including simulators, to control the operation or behavior of the tool.
 These properties shall be referred to as attributes. This subclause specifies the syntactic mechanism that
 shall be used for specifying attributes, without standardizing on any particular attributes.

 The syntax for specifying an attribute is shown in Syntax 3-3.

                    attribute_instance ::= (From A.9.1)
                          (* attr_spec { , attr_spec } *)
                    attr_spec ::=
                            attr_name [ = constant_expression ]
                    attr_name ::=
                          identifier

                                             Syntax 3-3—Syntax for attributes


 An attribute_instance can appear in the Verilog description as a prefix attached to a declaration, a
 module item, a statement, or a port connection. It can appear as a suffix to an operator or a Verilog function
 name in an expression.

 If a value is not specifically assigned to the attribute, then its value shall be 1. If the same attribute name is
 defined more than once for the same language element, the last attribute value shall be used; and a tool can
 give a warning that a duplicate attribute specification has occurred.

 Nesting of attribute instances is disallowed. It shall be illegal to specify the value of an attribute with a
 constant expression that contains an attribute instance.

 3.8.1 Examples

 Example 1—The following example shows how to attach attributes to a case statement:

            (* full_case, parallel_case *)
            case (foo)
            <rest_of_case_statement>

 or



16                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
      Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 48 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            (* full_case=1 *)
            (* parallel_case=1 *) // Multiple attribute instances also OK
            case (foo)
            <rest_of_case_statement>

 or

            (* full_case, // no value assigned
                parallel_case=1 *)
            case (foo)
            <rest_of_case_statement>


 Example 2—To attach the full_case attribute, but not the parallel_case attribute:

            (* full_case *) // parallel_case not specified
            case (foo)
            <rest_of_case_statement>

 or

            (* full_case=1, parallel_case = 0 *)
            case (foo)
            <rest_of_case_statement>


 Example 3—To attach an attribute to a module definition:

            (* optimize_power *)
            module mod1 (<port_list>);

 or

            (* optimize_power=1 *)
            module mod1 (<port_list>);


 Example 4—To attach an attribute to a module instantiation:

            (* optimize_power=0 *)
            mod1 synth1 (<port_list>);


 Example 5—To attach an attribute to a reg declaration:

            (* fsm_state *) reg [7:0] state1;
            (* fsm_state=1 *) reg [3:0] state2, state3;
            reg [3:0] reg1; // this reg does NOT have fsm_state set
            (* fsm_state=0 *) reg [3:0] reg2; // nor does this one


 Example 6—To attach an attribute to an operator:

            a = b + (* mode = "cla" *) c;

 This sets the value for the attribute mode to be the string cla.



Copyright © 2006 IEEE. All rights reserved.                                                                                          17


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 49 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 7—To attach an attribute to a Verilog function call:

            a = add (* mode = "cla" *) (b, c);


 Example 8—To attach an attribute to a conditional operator:

            a = b ? (* no_glitch *) c : d;


 3.8.2 Syntax

 The syntax for legal statements with attributes is shown in Syntax 3-4 through Syntax 3-9.

 The syntax for module declaration attributes is given in Syntax 3-4.

                    module_declaration ::= (From A.1.2)
                          { attribute_instance } module_keyword module_identifier
                           [ module_parameter_port_list ] list_of_ports ;
                           { module_item }
                          endmodule
                       | { attribute_instance } module_keyword module_identifier
                           [ module_parameter_port_list ] [ list_of_port_declarations ] ;
                            { non_port_module_item }
                          endmodule

                                Syntax 3-4—Syntax for module declaration attributes


 The syntax for port declaration attributes is given in Syntax 3-5.

                    port_declaration ::= (From A.1.3)
                           {attribute_instance} inout_declaration
                         | {attribute_instance} input_declaration
                         | {attribute_instance} output_declaration

                                  Syntax 3-5—Syntax for port declaration attributes




18                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 50 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The syntax for module item attributes is given in Syntax 3-6.

                    module_item ::= (From A.1.4)
                           port_declaration ;
                         | non_port_module_item
                    module_or_generate_item ::=
                           { attribute_instance } module_or_generate_item_declaration
                         | { attribute_instance } local_parameter_declaration ;
                         | { attribute_instance } parameter_override
                         | { attribute_instance } continuous_assign
                         | { attribute_instance } gate_instantiation
                         | { attribute_instance } udp_instantiation
                         | { attribute_instance } module_instantiation
                         | { attribute_instance } initial_construct
                         | { attribute_instance } always_construct
                         | { attribute_instance } loop_generate_construct
                         | { attribute_instance } conditional_generate_construct
                    non_port_module_item ::=
                           module_or_generate_item
                         | generate_region
                         | specify_block
                         | { attribute_instance } parameter_declaration ;
                         | { attribute_instance } specparam_declaration

                                    Syntax 3-6—Syntax for module item attributes


 The syntax for function port, task, and block attributes is given in Syntax 3-7.

                    function_port_list ::= (From A.2.6)
                          {attribute_instance} input_declaration { , {attribute_instance } input_declaration}
                    task_item_declaration ::= (From A.2.7)
                            block_item_declaration
                          | { attribute_instance } input_declaration ;
                          | { attribute_instance } output_declaration ;
                          | { attribute_instance } inout_declaration ;
                    task_port_item ::=
                            { attribute_instance } input_declaration
                          | { attribute_instance } output_declaration
                          | { attribute_instance } inout_declaration
                    block_item_declaration ::= (From A.2.8)
                            { attribute_instance } reg [ signed ] [ range ] list_of_block_variable_identifiers ;
                          | { attribute_instance } integer list_of_block_variable_identifiers ;
                          | { attribute_instance } time list_of_block_variable_identifiers ;
                          | { attribute_instance } real list_of_block_real_identifiers ;
                          | { attribute_instance } realtime list_of_block_real_identifiers ;
                          | { attribute_instance } event_declaration
                          | { attribute_instance } local_parameter_declaration ;
                          | { attribute_instance } parameter_declaration ;

                         Syntax 3-7—Syntax for function port, task, and block attributes




Copyright © 2006 IEEE. All rights reserved.                                                                                          19


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 51 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The syntax for port connection attributes is given in Syntax 3-8.

                    ordered_port_connection ::= (From A.4.1)
                         { attribute_instance } [ expression ]
                    named_port_connection ::=
                         { attribute_instance } . port_identifier ( [ expression ] )

                                  Syntax 3-8—Syntax for port connection attributes


 The syntax for udp attributes is given in Syntax 3-9.

                    udp_declaration ::= (From A.5.1)
                           { attribute_instance } primitive udp_identifier ( udp_port_list ) ;
                            udp_port_declaration { udp_port_declaration }
                            udp_body
                           endprimitive
                         | { attribute_instance } primitive udp_identifier ( udp_declaration_port_list ) ;
                            udp_body
                           endprimitive
                    udp_output_declaration ::= (From A.5.2)
                           { attribute_instance } output port_identifier
                         | { attribute_instance } output reg port_identifier [ = constant_expression ]
                    udp_input_declaration ::=
                         { attribute_instance } input list_of_port_identifiers
                    udp_reg_declaration ::=
                         { attribute_instance } reg variable_identifier

                                          Syntax 3-9—Syntax for udp attributes




20                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 52 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 4. Data types

 The set of Verilog HDL data types is designed to represent the data storage and transmission elements found
 in digital hardware.


 4.1 Value set

 The Verilog HDL value set consists of four basic values:

            0   -   represents       a logic zero, or a false condition
            1   -   represents       a logic one, or a true condition
            x   -   represents       an unknown logic value
            z   -   represents       a high-impedance state

 The values 0 and 1 are logical complements of one another.

 When the z value is present at the input of a gate or when it is encountered in an expression, the effect is
 usually the same as an x value. Notable exceptions are the metal-oxide semiconductor (MOS) primitives,
 which can pass the z value.

 Almost all of the data types in the Verilog HDL store all four basic values. Exceptions are the event type
 (see 9.7.3), which has no storage, and the real type (see 4.8). All bits of vectors can be independently set to
 one of the four basic values.

 The language includes strength information in addition to the basic value information for net variables. This
 is described in detail in Clause 7.


 4.2 Nets and variables

 There are two main groups of data types: the variable data types and the net data types. These two groups
 differ in the way that they are assigned and hold values. They also represent different hardware structures.

 4.2.1 Net declarations

 The net data types can represent physical connections between structural entities, such as gates. A net shall
 not store a value (except for the trireg net). Instead, its value shall be determined by the values of its drivers,
 such as a continuous assignment or a gate. See Clause 6 and Clause 7 for definitions of these constructs. If
 no driver is connected to a net, its value shall be high-impedance (z) unless the net is a trireg, in which case
 it shall hold the previously driven value. It is illegal to redeclare a name already declared by a net,
 parameter, or variable declaration (see 4.11).




Copyright © 2006 IEEE. All rights reserved.                                                                                          21


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 53 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The syntax for net declarations is given in Syntax 4-1.

                  net_declaration ::= (From A.2.1.3)
                          net_type [ signed ]
                           [ delay3 ] list_of_net_identifiers ;
                        | net_type [ drive_strength ] [ signed ]
                           [ delay3 ] list_of_net_decl_assignments ;
                        | net_type [ vectored | scalared ] [ signed ]
                           range [ delay3 ] list_of_net_identifiers ;
                        | net_type [ drive_strength ] [ vectored | scalared ] [ signed ]
                           range [ delay3 ] list_of_net_decl_assignments ;
                        | trireg [ charge_strength ] [ signed ]
                           [ delay3 ] list_of_net_identifiers ;
                        | trireg [ drive_strength ] [ signed ]
                           [ delay3 ] list_of_net_decl_assignments ;
                        | trireg [ charge_strength ] [ vectored | scalared ] [ signed ]
                           range [ delay3 ] list_of_net_identifiers ;
                        | trireg [ drive_strength ] [ vectored | scalared ] [ signed ]
                           range [ delay3 ] list_of_net_decl_assignments ;
                  net_type ::= (From A.2.2.1)
                          supply0 | supply1
                        | tri | triand | trior | tri0 | tri1 | uwire | wire | wand | wor
                  drive_strength ::= (From A.2.2.2)
                          ( strength0 , strength1 )
                        | ( strength1 , strength0 )
                        | ( strength0 , highz1 )
                        | ( strength1 , highz0 )
                        | ( highz0 , strength1 )
                        | ( highz1 , strength0 )
                  strength0 ::= supply0 | strong0 | pull0 | weak0
                  strength1 ::= supply1 | strong1 | pull1 | weak1
                  charge_strength ::= ( small ) | ( medium ) | ( large )
                  delay3 ::= (From A.2.2.3)
                          # delay_value
                        | # ( mintypmax_expression [ , mintypmax_expression [ , mintypmax_expression ] ] )
                  delay2 ::=
                          # delay_value
                        | # ( mintypmax_expression [ , mintypmax_expression ] )
                  delay_value ::=
                          unsigned_number
                        | real_number
                        | identifier
                  list_of_net_decl_assignments ::= (From A.2.3)
                        net_decl_assignment { , net_decl_assignment }
                  list_of_net_identifiers ::=
                        net_identifier { dimension }
                           { , net_identifier { dimension } }
                  net_decl_assignment ::= (From A.2.4)
                        net_identifier = expression
                  dimension ::= (From A.2.5)
                        [ dimension_constant_expression : dimension_constant_expression ]
                  range ::=
                        [ msb_constant_expression : lsb_constant_expression ]

                                         Syntax 4-1—Syntax for net declaration


22                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 54 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The first two forms of net declaration are described in this subclause. The third form, called net assignment,
 is described in Clause 6.

 The default initialization value for a net shall be the value z. Nets with drivers shall assume the output value
 of their drivers. The trireg net is an exception. The trireg net shall default to the value x, with the strength
 specified in the net declaration (small, medium, or large).

 4.2.2 Variable declarations

 A variable is an abstraction of a data storage element. A variable shall store a value from one assignment to
 the next. An assignment statement in a procedure acts as a trigger that changes the value in the data storage
 element. The initialization value for reg, time, and integer data types shall be the unknown value, x. The
 default initialization value for real and realtime variable data types shall be 0.0. If a variable declaration
 assignment is used (see 6.2.1), the variable shall take this value as if the assignment occurred in a blocking
 assignment in an initial construct. It is illegal to redeclare a name already declared by a net, parameter, or
 variable declaration.

 NOTE—In previous versions of this standard, the term register was used to encompass the reg, integer, time, real, and
 realtime types, but that term is no longer used as a Verilog data type.8

 The syntax for variable declarations is given in Syntax 4-2.

                    integer_declaration ::= (From A.2.1.3)
                          integer list_of_variable_identifiers ;
                    real_declaration ::=
                          real list_of_real_identifiers ;
                    realtime_declaration ::=
                          realtime list_of_real_identifiers ;
                    reg_declaration ::=
                          reg [ signed ] [ range ] list_of_variable_identifiers ;
                    time_declaration ::=
                          time list_of_variable_identifiers ;
                    real_type ::= (From A.2.2.1)
                             real_identifier { dimension }
                          | real_identifier = constant_expression
                    variable_type ::=
                            variable_identifier { dimension }
                          | variable_identifier = constant_expression
                    list_of_real_identifiers ::= (From A.2.3)
                          real_type { , real_type }
                    list_of_variable_identifiers ::=
                          variable_type { , variable_type }
                    dimension ::= (From A.2.5)
                          [ dimension_constant_expression : dimension_constant_expression ]
                    range ::=
                          [ msb_constant_expression : lsb_constant_expression ]

                                      Syntax 4-2—Syntax for variable declaration


 If a set of nets or variables share the same characteristics, they can be declared in the same declaration
 statement.

 8
  Notes in text, tables, and figures are given for information only and do not contain requirements needed to implement this standard.



Copyright © 2006 IEEE. All rights reserved.                                                                                          23


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 55 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




                                                              CAUTION
                Nets and variables can be assigned negative values, but only integer, real,
                realtime, and signed reg variables and signed nets shall retain the significance
                of the sign. Time and unsigned reg variables and unsigned nets shall treat the
                value assigned to them as an unsigned value. See 5.1.6 for a description of
                how signed and unsigned nets and variables are treated by certain Verilog
                operators.


 4.3 Vectors

 A net or reg declaration without a range specification shall be considered 1 bit wide and is known as a
 scalar. Multibit net and reg data types shall be declared by specifying a range, which is known as a vector.

 4.3.1 Specifying vectors

 The range specification gives addresses to the individual bits in a multibit net or reg. The most significant
 bit specified by the msb constant expression is the left-hand value in the range, and the least significant bit
 specified by the lsb constant expression is the right-hand value in the range.

 Both the msb constant expression and the lsb constant expression shall be constant integer expressions. The
 msb and lsb constant expressions may be any integer value — positive, negative, or zero. The lsb value may
 be greater than, equal to, or less than the msb value.

 Vector nets and regs shall obey laws of arithmetic modulo-2 to the power n (2n), where n is the number of
 bits in the vector. Vector nets and regs shall be treated as unsigned quantities, unless the net or reg is
 declared to be signed or is connected to a port that is declared to be signed (see 12.2.3).

 For example:

            wand w;                   //                 a scalar net of type "wand"
            tri [15:0] busa;          //                 a three-state 16-bit bus
            trireg (small) storeit;   //                 a charge storage node of strength small
            reg a;                    //                 a scalar reg
            reg[3:0] v;               //                 a 4-bit vector reg made up of (from most to
                                      //                 least significant)v[3], v[2], v[1], and v[0]
            reg signed [3:0] signed_reg;                     // a 4-bit vector in range -8 to 7
            reg [-1:4] b;             //                 a 6-bit vector reg
            wire w1, w2;              //                 declares two wires
            reg [4:0] x, y, z;        //                 declares three 5-bit regs

 Implementations may set a limit on the maximum length of a vector, but the limit shall be at least
 65536 (216) bits.

 Implementations are not required to detect overflow of integer operations.

 4.3.2 Vector net accessibility

 Vectored and scalared shall be optional advisory keywords to be used in vector net or reg declaration. If
 these keywords are implemented, certain operations on vectors may be restricted. If the keyword vectored is
 used, bit-selects and part-selects and strength specifications may not be permitted, and the PLI may consider
 the object unexpanded. If the keyword scalared is used, bit-selects and part-selects of the object shall be
 permitted, and the PLI shall consider the object expanded.


24                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 56 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 For example:

            tri1 scalared [63:0] bus64;                  //a bus that will be expanded
            tri vectored [31:0] data;                    //a bus that may or may not be expanded


 4.4 Strengths

 Two types of strengths can be specified in a net declaration as follows:

    —      Charge strength shall only be used when declaring a net of type trireg.
    —      Drive strength shall only be used when placing a continuous assignment on a net in the same
           statement that declares the net.

 Gate declarations can also specify a drive strength. See Clause 7 for more information on gates and for
 information on strengths.

 4.4.1 Charge strength

 The charge strength specification shall be used only with trireg nets. A trireg net shall be used to model
 charge storage; charge strength shall specify the relative size of the capacitance indicated by one of the
 following keywords:

    —      small
    —      medium
    —      large

 The default charge strength of a trireg net shall be medium.

 A trireg net can model a charge storage node whose charge decays over time. The simulation time of a
 charge decay shall be specified in the delay specification for the trireg net (see 7.14.2).

 For example:

            trireg a;                        //                     trireg net of charge strength medium
            trireg (large) #(0,0,50) cap1;   //                     trireg net of charge strength large
                                             //                     with charge decay time 50 time units
            trireg (small)signed [3:0] cap2; //                     signed 4-bit trireg vector of
                                             //                     charge strength small

 4.4.2 Drive strength

 The drive strength specification allows a continuous assignment to be placed on a net in the same statement
 that declares that net. See Clause 6 for more details. Net strength properties are described in detail in
 Clause 7.


 4.5 Implicit declarations

 The syntax shown in 4.2 shall be used to declare nets and variables explicitly. In the absence of an explicit
 declaration, an implicit net of default net type shall be assumed in the following circumstances:




Copyright © 2006 IEEE. All rights reserved.                                                                                          25


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 57 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


     —     If an identifier is used in a port expression declaration, then an implicit net of default net type shall
           be assumed, with the vector width of the port expression declaration. See 12.3.3 for a discussion of
           port expression declarations.
     —     If an identifier is used in the terminal list of a primitive instance or a module instance, and that
           identifier has not been declared previously in the scope where the instantiation appears or in any
           scope whose declarations can be directly referenced from the scope where the instantiation appears
           (see 12.7), then an implicit scalar net of default net type shall be assumed.
     —     If an identifier appears on the left-hand side of a continuous assignment statement, and that identifier
           has not been declared previously in the scope where the continuous assignment statement appears or
           in any scope whose declarations can be directly referenced from the scope where the continuous
           assignment statement appears (see 12.7), then an implicit scalar net of default net type shall be
           assumed. See 6.1.2 for a discussion of continuous assignment statements.

 The implicit net declaration belongs to the scope in which the net reference appears. For example, if the
 implicit net is declared by a reference in a generate block, then the net is implicitly declared only in that
 generate block. Subsequent references to the net from outside the generate block or in another generate
 block within the same module either would be illegal or would create another implicit declaration of a
 different net (depending on whether the reference meets the above criteria). See 12.4 for information about
 generate blocks.

 See 19.2 for a discussion of control of the type for implicitly declared nets with the `default_nettype
 compiler directive.


 4.6 Net types

 There are several distinct types of nets, as shown in Table 4-1.


                                                     Table 4-1—Net types

                                      wire            tri             tri0             supply0
                                      wand            triand          tri1             supply1
                                      wor             trior           trireg           uwire


 4.6.1 Wire and tri nets

 The wire and tri nets connect elements. The net types wire and tri shall be identical in their syntax and
 functions; two names are provided so that the name of a net can indicate the purpose of the net in that model.
 A wire net can be used for nets that are driven by a single gate or continuous assignment. The tri net type
 can be used where multiple drivers drive a net.

 Logical conflicts from multiple sources of the same strength on a wire or a tri net result in x (unknown)
 values.

 Table 4-2 is a truth table for resolving multiple drivers on wire and tri nets. It assumes equal strengths for
 both drivers. See 7.9 for a discussion of logic strength modeling.




26                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 58 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                     Table 4-2—Truth table for wire and tri nets

                                                    wire/tri     0       1       x       z

                                                        0        0       x       x       0

                                                        1        x       1       x       1

                                                        x        x       x       x       x

                                                        z        0       1       x       z



 4.6.2 Wired nets

 Wired nets are of type wor, wand, trior, and triand and are used to model wired logic configurations. Wired
 nets use different truth tables to resolve the conflicts that result when multiple drivers drive the same net.
 The wor and trior nets shall create wired or configurations so that when any of the drivers is 1, the resulting
 value of the net is 1. The wand and triand nets shall create wired and configurations so that if any driver is
 0, the value of the net is 0.

 The net types wor and trior shall be identical in their syntax and functionality. The net types wand and
 triand shall be identical in their syntax and functionality. Table 4-3 and Table 4-4 give the truth tables for
 wired nets, assuming equal strengths for both drivers. See 7.9 for a discussion of logic strength modeling.


                                 Table 4-3—Truth table for wand and triand nets

                                                 wand/triand         0       1       x           z

                                                        0            0       0       0       0

                                                        1            0       1       x       1

                                                        x            0       x       x       x

                                                        z            0       1       x       z



                                    Table 4-4—Truth table for wor and trior nets

                                                   wor/trior         0       1       x       z

                                                        0            0       1       x       0

                                                        1            1       1       1       1

                                                        x            x       1       x       x

                                                        z            0       1       x       z




Copyright © 2006 IEEE. All rights reserved.                                                                                          27


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 59 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 4.6.3 Trireg net

 The trireg net stores a value and is used to model charge storage nodes. A trireg net can be in one of two
 states:

           Driven state            When at least one driver of a trireg net has a value of 1, 0, or x, the resolved
                                   value propagates into the trireg net and is the driven value of the trireg net.

           Capacitive state        When all the drivers of a trireg net are at the high-impedance value (z), the
                                   trireg net retains its last driven value; the high-impedance value does not propa-
                                   gate from the driver to the trireg.

 The strength of the value on the trireg net in the capacitive state can be small, medium, or large, depending
 on the size specified in the declaration of the trireg net. The strength of a trireg net in the driven state can be
 supply, strong, pull, or weak, depending on the strength of the driver.

 For example:

 Figure 4-1 shows a schematic that includes a trireg net whose size is medium, its driver, and the simulation
 results.
                                             wire a                         wire b


                                                            wire c
                                             nmos1                          nmos2
                                                                                               trireg d


                simulation time                  wire a wire b                       wire c              trireg d
                           0                          1                1          strong 1               strong 1
                          10                          0                1                HiZ              medium 1

                            Figure 4-1—Simulation values of a trireg and its driver


     a)    At simulation time 0, wire a and wire b have a value of 1. A value of 1 with a strong strength prop-
           agates from the and gate through the nmos switches connected to each other by wire c into trireg
           net d.
     b)    At simulation time 10, wire a changes value to 0, disconnecting wire c from the and gate. When
           wire c is no longer connected to the and gate, the value of wire c changes to HiZ. The value of wire
           b remains 1 so wire c remains connected to trireg net d through the nmos2 switch. The HiZ value
           does not propagate from wire c into trireg net d. Instead, trireg net d enters the capacitive state, stor-
           ing its last driven value of 1. It stores the 1 with a medium strength.

 4.6.3.1 Capacitive networks

 A capacitive network is a connection between two or more trireg nets. In a capacitive network whose trireg
 nets are in the capacitive state, logic and strength values can propagate between trireg nets.

 For example:

 Figure 4-2 shows a capacitive network in which the logic value of some trireg nets change the logic value of
 other trireg nets of equal or smaller size.


28                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 60 of 591
                                                                                                                                  IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                            Std 1364-2005




             wire a



            wire b



             wire c
                                                           nmos_1                         tranif1_1


                                                                                  trireg_la              trireg_sm
             wire d
                                       nmos_2                      tranif1_2


                                                         trireg_me1              trireg_me2

           simulation
              time         wire a     wire b wire c       wire d trireg_la trireg_sm trireg_me1 trireg_me2

                0            1           1         1         1           1            1              1               1
               10            1           0         1         1           1            1              1               1
               20            1           0         0         1          0             1              1               1
               30            1           0         0         0           0            1              0               1
               40            0           0         0         0           0            1              0               1
               50            0           1         0         0           0            0              x               x


                            Figure 4-2—Simulation results of a capacitive network

 In Figure 4-2, the capacitive strength of trireg_la net is large, trireg_me1 and trireg_me2 are
 medium, and trireg_sm is small. Simulation reports the following sequence of events:

    a)     At simulation time 0, wire a and wire b have a value of 1. The wire c drives a value of 1 into
           trireg_la and trireg_sm; wire d drives a value of 1 into trireg_me1 and trireg_me2.
    b)     At simulation time 10, the value of wire b changes to 0, disconnecting trireg_sm and
           trireg_me2 from their drivers. These trireg nets enter the capacitive state and store the value 1,
           their last driven value.
    c)     At simulation time 20, wire c drives a value of 0 into trireg_la.
    d)     At simulation time 30, wire d drives a value of 0 into trireg_me1.
    e)     At simulation time 40, the value of wire a changes to 0, disconnecting trireg_la and
           trireg_me1 from their drivers. These trireg nets enter the capacitive state and store the value 0.
    f)     At simulation time 50, the value of wire b changes to 1.
           This change of value in wire b connects trireg_sm to trireg_la; these trireg nets have different
           sizes and stored different values. This connection causes the smaller trireg net to store the value of
           the larger trireg net, and trireg_sm now stores a value of 0.
           This change of value in wire b also connects trireg_me1 to trireg_me2; these trireg nets have
           the same size and stored different values. The connection causes both trireg_me1 and
           trireg_me2 to change value to x.



Copyright © 2006 IEEE. All rights reserved.                                                                                          29


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 61 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 In a capacitive network, charge strengths propagate from a larger trireg net to a smaller trireg net. Figure 4-3
 shows a capacitive network and its simulation results.

                                wire b                               wire c




            wire a
                             tranif1_1                             tranif1_2

                                                          trireg_la                                    trireg_sm



               simulation
                  time                wire a             wire b wire c                 trireg_la            trireg_sm

                       0          strong 1                   1           1          strong 1               strong 1

                      10          strong 1                   0           1            large 1               large 1

                      20          strong 1                   0           0            large 1               small 1

                      30          strong 1                   0           1            large 1               large 1

                      40          strong 1                   0           0            large 1               small 1

                                Figure 4-3—Simulation results of charge sharing

 In Figure 4-3, the capacitive strength of trireg_la is large, and the capacitive strength of trireg_sm is
 small. Simulation reports the following results:

     a)    At simulation time 0, the values of wire a, wire b, and wire c are 1, and wire a drives a strong 1
           into trireg_la and trireg_sm.
     b)    At simulation time 10, the value of wire b changes to 0, disconnecting trireg_la and trireg_sm
           from wire a. The trireg_la and trireg_sm nets enter the capacitive state. Both trireg nets share
           the large charge of trireg_la because they remain connected through tranif1_2.
     c)    At simulation time 20, the value of wire c changes to 0, disconnecting trireg_sm from
           trireg_la. The trireg_sm no longer shares large charge of trireg_la and now stores a small
           charge.
     d)    At simulation time 30, the value of wire c changes to 1, connecting the two trireg nets. These trireg
           nets now share the same charge.
     e)    At simulation time 40, the value of wire c changes again to 0, disconnecting trireg_sm from
           trireg_la. Once again, trireg_sm no longer shares the large charge of trireg_la and now
           stores a small charge.

 4.6.3.2 Ideal capacitive state and charge decay

 A trireg net can retain its value indefinitely, or its charge can decay over time. The simulation time of charge
 decay is specified in the delay specification of the trireg net. See 7.14.2 for charge decay explanation.




30                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 62 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 4.6.4 Tri0 and tri1 nets

 The tri0 and tri1 nets model nets with resistive pulldown and resistive pullup devices on them. A tri0 net is
 equivalent to a wire net with a continuous 0 value of pull strength driving it. A tri1 net is equivalent to a
 wire net with a continuous 1 value of pull strength driving it.

 When no driver drives a tri0 net, its value is 0 with strength pull. When no driver drives a tri1 net, its value
 is 1 with strength pull. When there are drivers on a tri0 or tri1 net, the drivers combine with the strength
 pull value implicitly driven on the net to determine the net’s value. See 7.9 for a discussion of logic strength
 modeling.

 Table 4-5 and Table 4-6 are truth tables for modeling multiple drivers of strength strong on tri0 and tri1
 nets. The resulting value on the net has strength strong, unless both drivers are z, in which case the net has
 strength pull.


                                            Table 4-5—Truth table for tri0 net


                                                      tri0         0     1     x     z

                                                        0          0     x     x     0

                                                        1          x     1     x     1

                                                        x          x     x     x     x

                                                        z          0     1     x     0



                                            Table 4-6—Truth table for tri1 net


                                                      tri1         0     1     x     z

                                                        0          0     x     x     0

                                                        1          x     1     x     1

                                                        x          x     x     x     x

                                                        z          0     1     x     1



 4.6.5 Unresolved nets

 The uwire net is an unresolved or unidriver wire and is used to model nets that allow only a single driver.
 The uwire type can be used to enforce this restriction. It shall be an error to connect any bit of a uwire net to
 more than one driver. It shall be an error to connect a uwire net to a bidirectional terminal of a bidirectional
 pass switch.

 The port connection rule in 12.3.9.3 ensures that an implementation enforces this restriction across the net
 hierarchy or gives a warning if it does not.




Copyright © 2006 IEEE. All rights reserved.                                                                                          31


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 63 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 4.6.6 Supply nets

 The supply0 and supply1 nets can be used to model the power supplies in a circuit. These nets shall have
 supply strengths.


 4.7 Regs

 Assignments to a reg are made by procedural assignments (see 6.2 and 9.2). Because the reg holds a value
 between assignments, it can be used to model hardware registers. Edge-sensitive (i.e., flip-flops) and level-
 sensitive (i.e., reset-set and transparent latches) storage elements can be modeled. A reg need not represent a
 hardware storage element because it can also be used to represent combinatorial logic.


 4.8 Integers, reals, times, and realtimes

 In addition to modeling hardware, there are other uses for variables in an HDL model. Although reg
 variables can be used for general purposes such as counting the number of times a particular net changes
 value, the integer and time variable data types are provided for convenience and to make the description
 more self-documenting.

 The syntax for declaring integer, time, real, and realtime variables is given in Syntax 4-3 (from
 Syntax 4-2).

                    integer_declaration ::= (From A.2.1.3)
                          integer list_of_variable_identifiers ;
                    real_declaration ::=
                          real list_of_real_identifiers ;
                    realtime_declaration ::=
                          realtime list_of_real_identifiers ;
                    time_declaration ::=
                          time list_of_variable_identifiers ;
                    real_type ::= (From A.2.2.1)
                             real_identifier { dimension }
                          | real_identifier = constant_expression
                    variable_type ::=
                            variable_identifier { dimension }
                          | variable_identifier = constant_expression
                    list_of_real_identifiers ::= (From A.2.3)
                          real_type { , real_type }
                    list_of_variable_identifiers ::=
                          variable_type { , variable_type }
                    dimension ::= (From A.2.5)
                          [ dimension_constant_expression : dimension_constant_expression ]

                     Syntax 4-3—Syntax for integer, time, real, and realtime declarations


 The syntax for a list of reg variables is defined in 4.2.2.

 An integer is a general-purpose variable used for manipulating quantities that are not regarded as hardware
 registers.




32                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 64 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 A time variable is used for storing and manipulating simulation time quantities in situations where timing
 checks are required and for diagnostics and debugging purposes. This data type is typically used in
 conjunction with the $time system function (see 17.7.1).

 The integer and time variables shall be assigned values in the same manner as reg. Procedural assignments
 shall be used to trigger their value changes.

 The time variables shall behave the same as a reg of at least 64 bits, with the least significant bit being bit 0.
 They shall be unsigned quantities, and unsigned arithmetic shall be performed on them. In contrast, integer
 variables shall be treated as signed regs with the least significant bit being zero. Arithmetic operations
 performed on integer variables shall produce twos-complement results.

 Bit-selects and part-selects of vector regs, integer variables, and time variables shall be allowed (see 5.2).

 Implementations may limit the maximum size of integer variables, but it shall be at least 32 bits.

 The Verilog HDL supports real number constants and real variable data types in addition to integer and time
 variable data types. Except for the following restrictions, variables declared as real can be used in the same
 places that integer and time variables are used:

    —      Not all Verilog HDL operators can be used with real number values. See Table 5-2 and Table 5-3 for
           lists of valid and invalid operators for real numbers and real variables.
    —      Real variables shall not use range in the declaration.
    —      Real variables shall default to an initial value of zero.

 The realtime declarations shall be treated synonymously with real declarations and can be used
 interchangeably.

 For example:

            integer a;                              //   integer value
            time last_chng;                         //   time value
            real float ;                            //   a variable to store a real value
            realtime rtime ;                        //   a variable to store time as a real value

 4.8.1 Operators and real numbers

 The result of using logical or relational operators on real numbers and real variables is a single-bit scalar
 value. Not all Verilog HDL operators can be used with expressions involving real numbers and real
 variables. Table 5-2 lists the valid operators for use with real numbers and real variables. Real number
 constants and real variables are also prohibited in the following cases:

    —      Edge descriptors (posedge, negedge) applied to real variables
    —      Bit-select or part-select references of variables declared as real
    —      Real number index expressions of bit-select or part-select references of vectors

 4.8.2 Conversion

 Real numbers shall be converted to integers by rounding the real number to the nearest integer, rather than
 by truncating it. Implicit conversion shall take place when a real number is assigned to an integer. If the
 fractional part of the real number is exactly 0.5, it shall be rounded away from zero.




Copyright © 2006 IEEE. All rights reserved.                                                                                          33


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 65 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Implicit conversion shall take place when an expression is assigned to a real. Individual bits that are x or z in
 the net or the variable shall be treated as zero upon conversion.

 See 17.8 for a discussion of system tasks that perform explicit conversion.


 4.9 Arrays

 An array declaration for a net or a variable declares an element type that is either scalar or vector (see 4.3).
 For example:



                              Declaration                                     Element type

                     reg x[11:0];                       scalar reg

                     wire [0:7] y[5:0];                 8-bit-wide vector wire indexed from 0 to 7

                     reg [31:0] x [127:0];              32-bit-wide reg



 NOTE—Array size does not affect the element size.

 Arrays can be used to group elements of the declared element type into multidimensional objects. Arrays
 shall be declared by specifying the element address range(s) after the declared identifier. Each dimension
 shall be represented by an address range. See 4.2.1 and 4.2.2 for net and variable declarations. The
 expressions that specify the indices of the array shall be constant integer expressions. The value of the
 constant expression can be a positive integer, a negative integer, or zero.

 One declaration statement can be used for declaring both arrays and elements of the declared data type. This
 ability makes it convenient to declare both arrays and elements that match the element vector width in the
 same declaration statement.

 An element can be assigned a value in a single assignment, but complete or partial array dimensions cannot.
 Nor can complete or partial array dimensions be used to provide a value to an expression. To assign a value
 to an element of an array, an index for every dimension shall be specified. The index can be an expression.
 This option provides a mechanism to reference different array elements depending on the value of other
 variables and nets in the circuit. For example, a program counter reg can be used to index into a random
 access memory (RAM).

 Implementations may limit the maximum size of an array, but they shall allow at least
 16 777 216 (224) elements.

 4.9.1 Net arrays

 Elements of net arrays can be used in the same fashion as a scalar or vector net. They are useful for
 connecting to ports of module instances inside loop generate constructs (see 12.4.1).

 4.9.2 reg and variable arrays

 Arrays for all variables types (reg, integer, time, real, realtime) shall be possible.




34                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 66 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 4.9.3 Memories

 A one-dimensional array with elements of type reg is also called a memory. These memories can be used to
 model read-only memories (ROMs), random access memories (RAMs), and reg files. Each reg in the array
 is known as an element or word and is addressed by a single array index.

 An n-bit reg can be assigned a value in a single assignment, but a complete memory cannot. To assign a
 value to a memory word, an index shall be specified. The index can be an expression. This option provides a
 mechanism to reference different memory words, depending on the value of other variables and nets in the
 circuit. For example, a program counter reg could be used to index into a RAM.

 4.9.3.1 Array examples

 4.9.3.1.1 Array declarations

            reg [7:0] mema[0:255];                       // declares a memory mema of 256 8-bit
                                                         // registers. The indices are 0 to 255

            reg arrayb[7:0][0:255];                      //   declare a two-dimensional array of
                                                         //   one bit registers
            wire w_array[7:0][5:0];                      //   declare array of wires
            integer inta[1:64];                          //   an array of 64 integer values
            time chng_hist[1:1000]                       //   an array of 1000 time values
            integer t_index;

 4.9.3.1.2 Assignment to array elements

 The assignment statements in this subclause assume the presence of the declarations in 4.9.3.1.1.

            mema = 0;        // Illegal syntax- Attempt to write to entire array
            arrayb[1] = 0;   // Illegal Syntax - Attempt to write to elements
                             // [1][0]..[1][255]
            arrayb[1][12:31] = 0; // Illegal Syntax - Attempt to write to
                                  // elements [1][12]..[1][31]
            mema[1] = 0;      // Assigns 0 to the second element of mema
            arrayb[1][0] = 0; // Assigns 0 to the bit referenced by indices
                              // [1][0]
            inta[4] = 33559; // Assign decimal number to integer in array
            chng_hist[t_index] = $time;    // Assign current simulation time to
                                           // element addressed by integer index

 4.9.3.1.3 Memory differences

 A memory of n 1-bit regs is different from an n-bit vector reg.

            reg [1:n] rega; // An n-bit register is not the same
            reg mema [1:n]; // as a memory of n 1-bit registers


 4.10 Parameters

 Verilog HDL parameters do not belong to either the variable or the net group. Parameters are not variables;
 they are constants. There are two types of parameters: module parameters and specify parameters. It is
 illegal to redeclare a name already declared by a net, parameter, or variable declaration.




Copyright © 2006 IEEE. All rights reserved.                                                                                          35


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 67 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Both types of parameters accept a range specification. By default, parameters and specparams shall be as
 wide as necessary to contain the value of the constant, except when a range specification is present.

 4.10.1 Module parameters

 The syntax for module parameter declarations is given in Syntax 4-4.

                    local_parameter_declaration ::= (From A.2.1.1)
                            localparam [ signed ] [ range ] list_of_param_assignments
                          | localparam parameter_type list_of_param_assignments
                    parameter_declaration ::=
                            parameter [ signed ] [ range ] list_of_param_assignments
                          | parameter parameter_type list_of_param_assignments
                    parameter_type ::=
                          integer | real | realtime | time
                    list_of_param_assignments ::= (From A.2.3)
                          param_assignment { , param_assignment }
                    param_assignment ::= (From A.2.4)
                          parameter_identifier = constant_mintypmax_expression
                    range ::= (From A.2.5)
                          [ msb_constant_expression : lsb_constant_expression ]

                               Syntax 4-4—Syntax for module parameter declaration


 The list_of_param_assignments shall be a comma-separated list of assignments, where the right-hand side
 of the assignment shall be a constant expression, that is, an expression containing only constant numbers and
 previously defined parameters (see Clause 5).

 The list_of_param_assignments can appear in a module as a set of module_items or in the module
 declaration in the module_parameter_port_list (see 12.1). If any param_assignments appear in a
 module_parameter_port_list, then any param_assignments that appear in the module become local
 parameters and shall not be overridden by any method.

 Parameters represent constants; hence, it is illegal to modify their value at run time. However, module
 parameters can be modified at compilation time to have values that are different from those specified in the
 declaration assignment. This allows customization of module instances. A parameter can be modified with
 the defparam statement or in the module instance statement. Typical uses of parameters are to specify
 delays and width of variables. See 12.2 for details on parameter value assignment.

 A module parameter can have a type specification and a range specification. The type and range of module
 parameters shall be in accordance with the following rules:

     —     A parameter declaration with no type or range specification shall default to the type and range of the
           final value assigned to the parameter, after any value overrides have been applied.
     —     A parameter with a range specification, but with no type specification, shall be the range of the
           parameter declaration and shall be unsigned. The sign and range shall not be affected by value
           overrides.
     —     A parameter with a type specification, but with no range specification, shall be of the type specified.
           A signed parameter shall default to the range of the final value assigned to the parameter, after any
           value overrides have been applied.
     —     A parameter with a signed type specification and with a range specification shall be signed and shall
           be the range of its declaration. The sign and range shall not be affected by value overrides.


36                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 68 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    —      A parameter with no range specification and with either a signed type specification or no type
           specification shall have an implied range with an lsb equal to 0 and an msb equal to one less than the
           size of the final value assigned to the parameter.
    —      A parameter with no range specification, with either a signed type specification or no type
           specification, and for which the final value assigned to it is unsized shall have an implied range with
           an lsb equal to 0 and an msb equal to an implementation-dependent value of at least 31.

 The conversion rules between real and integer values described in 4.8.2 apply to parameters as well.

 Bit-selects and part-selects of parameters that are not of type real shall be allowed (see 5.2).

 For example:

            parameter        msb = 7;                   // defines msb as a constant value 7
            parameter        e = 25, f = 9;             // defines two constant numbers
            parameter        r = 5.7;                   // declares r as a real parameter
            parameter        byte_size = 8,
                             byte_mask = byte_size - 1;
            parameter        average_delay = (r + f) / 2;

            parameter signed [3:0] mux_selector = 0;
            parameter real r1 = 3.5e17;
            parameter p1 = 13'h7e;
            parameter [31:0] dec_const = 1'b1; // value converted to 32 bits
            parameter newconst = 3'h4;             // implied range of [2:0]
            parameter newconst = 4;                // implied range of at least [31:0]

 4.10.2 Local parameters (localparam)

 Verilog HDL local parameters are identical to parameters except that they cannot directly be modified by
 defparam statements (see 12.2.1) or module instance parameter value assignments (see 12.2.2). Local
 parameters can be assigned constant expressions containing parameters, which can be modified with
 defparam statements or module instance parameter value assignments.

 Bit-selects and part-selects of local parameters that are not of type real shall be allowed (see 5.2).

 The syntax for local parameter declarations is given in Syntax 4-4.




Copyright © 2006 IEEE. All rights reserved.                                                                                          37


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 69 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 4.10.3 Specify parameters

 The syntax for declaring specify parameters is shown in Syntax 4-5.

              specparam_declaration ::= (From A.2.1.1)
                    specparam [ range ] list_of_specparam_assignments ;
              list_of_specparam_assignments ::= (From A.2.3)
                    specparam_assignment { , specparam_assignment }
              specparam_assignment ::= (From A.2.4)
                      specparam_identifier = constant_mintypmax_expression
                    | pulse_control_specparam
              pulse_control_specparam ::=
                      PATHPULSE$ = ( reject_limit_value [ , error_limit_value ] )
                    | PATHPULSE$specify_input_terminal_descriptor$specify_output_terminal_descriptor
                       = ( reject_limit_value [ , error_limit_value ] )
              error_limit_value ::=
                    limit_value
              reject_limit_value ::=
                    limit_value
              limit_value ::=
                    constant_mintypmax_expression
              range ::= (From A.2.5)
                    [ msb_constant_expression : lsb_constant_expression ]

                                    Syntax 4-5—Syntax for specparam declaration

 The keyword specparam declares a special type of parameter that is intended only for providing timing and
 delay values, but can appear in any expression that is not assigned to a parameter and is not part of the range
 specification of a declaration. Specify parameters (also called specparams) are permitted both within the
 specify block (see Clause 14) and in the main module body.

 A specify parameter declared outside a specify block shall be declared before it is referenced. The value
 assigned to a specify parameter can be any constant expression. A specify parameter can be used as part of a
 constant expression for a subsequent specify parameter declaration. Unlike a module parameter, a specify
 parameter cannot be modified from within the language, but it can be modified through SDF annotation (see
 Clause 16).

 Specify parameters and module parameters are not interchangeable. In addition, module parameters shall not
 be assigned a constant expression that includes any specify parameters. Table 4-7 summarizes the
 differences between the two types of parameter declarations.


                       Table 4-7—Differences between specparams and parameters

                     Specparams (specify parameter)                              Parameters (module parameter)

          Use keyword specparam                                           Use keyword parameter

          Shall be declared inside a module or specify block              Shall be declared outside specify blocks

          May only be used inside a module or specify block               May not be used inside specify blocks

          May be assigned specparams and parameters                       May not be assigned specparams

          Use SDF annotation to override values                           Use defparam or instance declaration parame-
                                                                          ter value passing to override values


38                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 70 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 A specify parameter can have a range specification. The range of specify parameters shall be in accordance
 with the following rules:

    —      A specparam declaration with no range specification shall default to the range of the final value
           assigned to the parameter, after any value overrides have been applied.
    —      A specparam with a range specification shall be the range of the parameter declaration. The range
           shall not be affected by value overrides.

 Bit-selects and part-selects of specify parameters that are not of type real shall be allowed (see 5.2).

 For example:

            specify
                specparam tRise_clk_q = 150, tFall_clk_q = 200;
                specparam tRise_control = 40, tFall_control = 50;
            endspecify

 The lines between the keywords specify and endspecify declare four specify parameters. The first line
 declares specify parameters called tRise_clk_q and tFall_clk_q with values 150 and 200,
 respectively; the second line declares tRise_control and tFall_control specify parameters with
 values 40 and 50, respectively.

 For example:

            module RAM16GEN (output [7:0] DOUT, input [7:0] DIN, input [5:0] ADR,
                input WE, CE);
            specparam dhold = 1.0;
            specparam ddly = 1.0;
            parameter width = 1;
            parameter regsize = dhold + 1.0; // Illegal - cannot assign
                                                                     // specparams to parameters
            endmodule


 4.11 Name spaces

 In Verilog HDL, there are several name spaces; two are global and the rest are local. The global name spaces
 are definitions and text macros. The definitions name space unifies all the module (see 12.1) and primitive
 (see 8.1) definitions. Once a name is used to define a module or primitive, the name shall not be used again
 to declare another module or primitive.

 The text macro name space is global. Because text macro names are introduced and used with a leading
 ` character, they remain unambiguous with any other name space (see 19.3). The text macro names are
 defined in the linear order of appearance in the set of input files that make up the description of the design
 unit. Subsequent definitions of the same name override the previous definitions for the balance of the input
 files.

 The local name spaces are block, module, generate block, port, specify block, and attribute. Once a name is
 defined within the block, module, port, generate block, or specify block name space, it shall not be defined
 again in that space (with the same or a different type). As described in 3.8, it is legal to redefine names
 within the attribute name space.

 The block name space is introduced by the named block (see 9.8), function (see 10.4), and task (see 10.2)
 constructs. It unifies the definitions of the named blocks, functions, tasks, parameters, named events, and



Copyright © 2006 IEEE. All rights reserved.                                                                                          39


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 71 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 variable type of declaration (see 4.2.2). The variable type of declaration includes the reg, integer, time,
 real, and realtime declarations.

 The module name space is introduced by the module and primitive constructs. It unifies the definition of
 functions, tasks, named blocks, module instances, generate blocks, parameters, named events, genvars, net
 type of declaration, and variable type of declaration. The net type of declaration includes wire, wor, wand,
 tri, trior, triand, tri0, tri1, trireg, uwire, supply0, and supply1 (see 4.6).

 The generate block name space is introduced by generate constructs (see 12.4). It unifies the definition of
 functions, tasks, named blocks, module instances, generate blocks, local parameters, named events, genvars,
 net type of declaration, and variable type of declaration.

 The port name space is introduced by the module, primitive, function, and task constructs. It provides a
 means of structurally defining connections between two objects that are in two different name spaces. The
 connection can be unidirectional (either input or output) or bidirectional (inout). The port name space
 overlaps the module and the block name spaces. Essentially, the port name space specifies the type of
 connection between names in different name spaces. The port type of declarations include input, output,
 and inout (see 12.3). A port name introduced in the port name space may be reintroduced in the module
 name space by declaring a variable or a wire with the same name as the port name.

 The specify block name space is introduced by the specify construct (see 14.2).

 The attribute name space is enclosed by the (* and *) constructs attached to a language element (see 3.8).
 An attribute name can be defined and used only in the attribute name space. Any other type of name cannot
 be defined in this name space.




40                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 72 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 5. Expressions

 This clause describes the operators and operands available in the Verilog HDL and how to use them to form
 expressions.

 An expression is a construct that combines operands with operators to produce a result that is a function of
 the values of the operands and the semantic meaning of the operator. Any legal operand, such as a net bit-
 select, without any operator is considered an expression. Wherever a value is needed in a Verilog HDL
 statement, an expression can be used.

 Some statement constructs require an expression to be a constant expression. The operands of a constant
 expression consist of constant numbers, strings, parameters, constant bit-selects and part-selects of
 parameters, constant function calls (see 10.4.5), and constant system function calls only; but they can use
 any of the operators defined in Table 5-1.

 Constant system function calls are calls to certain built-in system functions where the arguments are constant
 expressions. When used in constant expressions, these function calls shall be evaluated at elaboration time.
 The system functions that may be used in constant system function calls are pure functions, i.e., those whose
 value depends only on their input arguments and which have no side effects. Specifically, the system
 functions allowed in constant expressions are the conversion system functions listed in 17.8 and the
 mathematical system functions listed in 17.11.

 The data types reg, integer, time, real, and realtime are all variable data types. Descriptions pertaining to
 variable usage apply to all of these data types.

 An operand can be one of the following:

    —      Constant number (including real) or string
    —      Parameter (including local and specify parameters)
    —      Parameter (not real) bit-select or part-select (including local and specify parameters)
    —      Net
    —      Net bit-select or part-select
    —      reg, integer, or time variable
    —      reg, integer, or time variable bit-select or part-select
    —      real or realtime variable
    —      Array element
    —      Array element (not real) bit-select or part-select
    —      A call to a user-defined function or system-defined function that returns any of the above


 5.1 Operators

 The symbols for the Verilog HDL operators are similar to those in the C programming language. Table 5-1
 lists these operators.




Copyright © 2006 IEEE. All rights reserved.                                                                                          41


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 73 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                          Table 5-1—Operators in Verilog HDL

                                    {} {{}}                Concatenation, replication

                                    unary + unary -        Unary operators

                                    + - * / **             Arithmetic

                                    %                      Modulus

                                    > >= < <=              Relational

                                    !                      Logical negation

                                    &&                     Logical and

                                    ||                     Logical or

                                    ==                     Logical equality

                                    !=                     Logical inequality

                                    ===                    Case equality

                                    !==                    Case inequality

                                    ~                      Bitwise negation

                                    &                      Bitwise and

                                    |                      Bitwise inclusive or

                                    ^                      Bitwise exclusive or

                                    ^~ or ~^               Bitwise equivalence

                                    &                      Reduction and

                                    ~&                     Reduction nand

                                    |                      Reduction or

                                    ~|                     Reduction nor

                                    ^                      Reduction xor

                                    ~^ or ^~               Reduction xnor

                                    <<                     Logical left shift

                                    >>                     Logical right shift

                                    <<<                    Arithmetic left shift

                                    >>>                    Arithmetic right shift

                                    ?:                     Conditional



 5.1.1 Operators with real operands

 The operators shown in Table 5-2 shall be legal when applied to real operands. All other operators shall be
 considered illegal when used with real operands.

 The result of using logical or relational operators on real numbers is a single-bit scalar value.




42                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 74 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                            Table 5-2—Legal operators for use in real expressions

                                    unary + unary -        Unary operators

                                    + - * / **             Arithmetic

                                    > >= < <=              Relational

                                    ! && ||                Logical

                                    ==       !=            Logical equality

                                    ?:                     Conditional


 Table 5-3 lists operators that shall not be used to operate on real numbers.


                            Table 5-3—Operators not allowed for real expressions

                               {} {{}}                           Concatenate, replicate

                               %                                 Modulus

                               === !==                           Case equality

                               ~ & |                             Bitwise
                               ^ ^~ ~^

                               ^ ^~ ~^                           Reduction
                               & ~& | ~|

                               << >> <<< >>>                     Shift


 See 4.8.1 for more information on use of real numbers.

 5.1.2 Operator precedence

 The precedence order of the Verilog operators is shown in Table 5-4.

 Operators shown on the same row in Table 5-4 shall have the same precedence. Rows are arranged in order
 of decreasing precedence for the operators. For example, *, /, and % all have the same precedence, which is
 higher than that of the binary + and – operators.

 All operators shall associate left to right with the exception of the conditional operator, which shall associate
 right to left. Associativity refers to the order in which the operators having the same precedence are
 evaluated. Thus, in the following example, B is added to A, and then C is subtracted from the result of A+B.

            A + B - C

 When operators differ in precedence, the operators with higher precedence shall associate first. In the
 following example, B is divided by C (division has higher precedence than addition), and then the result is
 added to A.

            A + B / C

 Parentheses can be used to change the operator precedence.

            (A + B) / C                  // not the same as A + B / C


Copyright © 2006 IEEE. All rights reserved.                                                                                          43


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 75 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                     Table 5-4—Precedence rules for operators

                           + - ! ~ & ~& | ~| ^ ~^ ^~ (unary)        Highest precedence

                           **

                           * / %

                           + - (binary)

                            << >> <<< >>>

                            < <= > >=

                           == != === !==

                           & (binary)

                           ^ ^~ ~^ (binary)

                           | (binary)

                           &&

                           ||

                           ?: (conditional operator)

                           {} {{}}                                  Lowest precedence



 5.1.3 Using integer numbers in expressions

 Integer numbers can be used as operands in expressions. An integer number can be expressed as

     —     An unsized, unbased integer (e.g., 12)
     —     An unsized, based integer (e.g., 'd12, 'sd12)
     —     A sized, based integer (e.g., 16'd12, 16'sd12)

 A negative value for an integer with no base specifier shall be interpreted differently from an integer with a
 base specifier. An integer with no base specifier shall be interpreted as a signed value in twos-complement
 form. An integer with an unsigned base specifier shall be interpreted as an unsigned value.

 For example:

 This example shows four ways to write the expression “minus 12 divided by 3.” Note that -12 and -'d12
 both evaluate to the same twos-complement bit pattern, but, in an expression, the -'d12 loses its identity as
 a signed negative number.

            integer IntA;
            IntA = -12 / 3;                         // The result is -4.

            IntA = -'d 12 / 3;                      // The result is 1431655761.

            IntA = -'sd 12 / 3;                     // The result is -4.

            IntA = -4'sd 12 / 3;                    // -4'sd12 is the negative of the 4-bit
                                                    // quantity 1100, which is -4. -(-4) = 4.
                                                    // The result is 1.




44                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 76 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 5.1.4 Expression evaluation order

 The operators shall follow the associativity rules while evaluating an expression as described in 5.1.2.
 However, if the final result of an expression can be determined early, the entire expression need not be
 evaluated. This is called short-circuiting an expression evaluation.

 For example:

            reg regA, regB, regC, result ;
            result = regA & (regB | regC) ;

 If regA is known to be zero, the result of the expression can be determined as zero without evaluating the
 subexpression regB | regC.

 5.1.5 Arithmetic operators

 The binary arithmetic operators are given in Table 5-5.


                                      Table 5-5—Arithmetic operators defined

                                           a+b            a plus b

                                           a-b            a minus b

                                           a*b            a multiplied by b (or a times b)

                                           a/b            a divided by b

                                           a%b            a modulo b

                                           a ** b         a to the power of b



 The integer division shall truncate any fractional part toward zero. For the division or modulus operators, if
 the second operand is a zero, then the entire result value shall be x. The modulus operator (for example,
 y % z) gives the remainder when the first operand is divided by the second and thus is zero when z divides
 y exactly. The result of a modulus operation shall take the sign of the first operand.

 If either operand of the power operator is real, then the result type shall be real. The result of the power
 operator is unspecified if the first operand is zero and the second operand is nonpositive or if the first
 operand is negative and the second operand is not an integral value.

 If neither operand of the power operator is real, then the result type shall be determined as outlined in 5.4.1
 and 5.5.1. The result value is 'bx if the first operand is zero and the second operand is negative. The result
 value is 1 if the second operand is zero.

 In all cases, the second operand of the power operator shall be treated as self-determined.

 These statements are illustrated in Table 5-6.




Copyright © 2006 IEEE. All rights reserved.                                                                                          45


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 77 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                             Table 5-6—Power operator rules

            op1 is
                               negative < –1              –1                   zero                   1             positive > 1
            op2 is

     positive                   op1 ** op2
                                                  op2 is odd -> –1
                                                                                 0                    1              op1 ** op2
                                                  op2 is even -> 1

     zero                            1                    1                      1                    1                    1

     negative                        0
                                                  op2 is odd -> –1
                                                                                'bx                   1                    0
                                                  op2 is even -> 1



 The unary arithmetic operators shall take precedence over the binary operators. The unary operators are
 given in Table 5-7.


                                          Table 5-7—Unary operators defined

                                     +m                    Unary plus m (same as m)

                                     -m                    Unary minus m



 For the arithmetic operators, if any operand bit value is the unknown value x or the high-impedance value z,
 then the entire result value shall be x.

 For example:

 Table 5-8 gives examples of some modulus and power operations.


                              Table 5-8—Examples of modulus and power operators

     Expression        Result                                                 Comments

   10 % 3                 1        10/3 yields a remainder of 1.

   11 % 3                 2        11/3 yields a remainder of 2.

   12 % 3                 0        12/3 yields no remainder.

   –10 % 3               –1        The result takes the sign of the first operand.

   11 % –3                2        The result takes the sign of the first operand

   –4'd12 % 3             1        –4'd12 is seen as a large positive number that leaves a remainder of 1 when divided by 3.
   3 ** 2                 9        3*3

   2 ** 3                 8        2*2*2

   2 ** 0                 1        Anything to the zero exponent is 1.

   0 ** 0                 1        Zero to the zero exponent is also 1.

   2.0 ** –3'sb1         0.5       2.0 is real, giving real reciprocal.

   2 ** –3 'sb1           0        2 ** –1 = 1/2. Integer division truncates to zero.




46                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 78 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                  Table 5-8—Examples of modulus and power operators (continued)

    Expression         Result                                                 Comments

   0 ** –1               'bx      0 ** –1 = 1/0. Integer division by zero is 'bx.

   9 ** 0.5              3.0      Real square root.

   9.0 ** (1/2)          1.0      Integer division truncates exponent to zero.

   –3.0 ** 2.0           9.0      Defined because real 2.0 is still integral value.



 5.1.6 Arithmetic expressions with regs and integers

 A value assigned to a reg variable or a net shall be treated as an unsigned value unless the reg variable or net
 has been explicitly declared to be signed. A value assigned to an integer, real or realtime variable shall be
 treated as signed. A value assigned to a time variable shall be treated as unsigned. Signed values, except for
 those assigned to real and realtime variables, shall use a twos-complement representation. Values assigned
 to real and realtime variables shall use a floating-point representation. Conversions between signed and
 unsigned values shall keep the same bit representation; only the interpretation changes.

 Table 5-9 lists how arithmetic operators interpret each data type.


                        Table 5-9—Data type interpretation by arithmetic operators

                                            Data type                Interpretation

                                           unsigned net      Unsigned

                                           signed net        Signed, twos complement

                                           unsigned reg      Unsigned

                                           signed reg        Signed, twos complement

                                           integer           Signed, twos complement

                                           time              Unsigned

                                           real, realtime    Signed, floating point



 For example:

 The following example shows various ways to divide “minus twelve by three”—using integer and reg data
 types in expressions.

             integer intA;
             reg [15:0] regA;
             reg signed [15:0] regS;

             intA = -4'd12;
             regA = intA / 3;                 // expression result is -4,
                                              // intA is an integer data type, regA is 65532

             regA = -4'd12;                   // regA is 65524
             intA = regA / 3;                 // expression result is 21841,


Copyright © 2006 IEEE. All rights reserved.                                                                                          47


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 79 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                              // regA is a reg data type

            intA = -4'd12 / 3;                // expression result is 1431655761.
                                              // -4'd12 is effectively a 32-bit reg data type

            regA = -12 / 3;                   // expression result is -4, -12 is effectively
                                              // an integer data type. regA is 65532

            regS = -12 / 3;                   // expression result is -4. regS is a signed reg

            regS = -4'sd12 / 3; // expression result is 1. -4'sd12 is actually 4.
                                // The rules for integer division yield 4/3==1.

 5.1.7 Relational operators

 Table 5-10 lists and defines the relational operators.


                                  Table 5-10—Definitions of relational operators

                                    a<b                    a less than b

                                    a>b                    a greater than b

                                    a <= b                 a less than or equal to b

                                    a >= b                 a greater than or equal to b



 An expression using these relational operators shall yield the scalar value 0 if the specified relation is false
 or the value 1 if it is true. If either operand of a relational operator contains an unknown (x) or high-
 impedance (z) value, then the result shall be a 1-bit unknown value (x).

 When one or both operands of a relational expression are unsigned, the expression shall be interpreted as a
 comparison between unsigned values. If the operands are of unequal bit lengths, the smaller operand shall be
 zero-extended to the size of the larger operand.

 When both operands are signed, the expression shall be interpreted as a comparison between signed values.
 If the operands are of unequal bit lengths, the smaller operand shall be sign-extended to the size of the larger
 operand.

 If either operand is a real operand, then the other operand shall be converted to an equivalent real value and
 the expression shall be interpreted as a comparison between real values.

 All the relational operators shall have the same precedence. Relational operators shall have lower
 precedence than arithmetic operators.

 For example:

 The following examples illustrate the implications of this precedence rule:

            a <    foo - 1                    //   this     expression is the same as
            a <    (foo - 1)                  //   this     expression, but . . .
            foo    - (1 < a)                  //   this     one is not the same as
            foo    - 1 < a                    //   this     expression




48                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 80 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 When foo - (1 < a) evaluates, the relational expression evaluates first, and then either zero or one is
 subtracted from foo. When foo - 1 < a evaluates, the value of foo operand is reduced by one and then
 compared with a.

 5.1.8 Equality operators

 The equality operators shall rank lower in precedence than the relational operators. Table 5-11 lists and
 defines the equality operators.


                                   Table 5-11—Definitions of equality operators

                               a === b               a equal to b, including x and z

                               a !== b               a not equal to b, including x and z

                               a == b                a equal to b, result can be unknown

                               a != b                a not equal to b, result can be unknown


 All four equality operators shall have the same precedence. These four operators compare operands bit for
 bit. As with the relational operators, the result shall be 0 if comparison fails and 1 if it succeeds.

 If the operands are of unequal bit lengths and if one or both operands are unsigned, the smaller operand shall
 be zero-extended to the size of the larger operand. If both operands are signed, the smaller operand shall be
 sign-extended to the size of the larger operand.

 If either operand is a real operand, then the other operand shall be converted to an equivalent real value, and
 the expression shall be interpreted as a comparison between real values.

 For the logical equality and logical inequality operators (== and !=), if, due to unknown or high-impedance
 bits in the operands, the relation is ambiguous, then the result shall be a 1-bit unknown value (x).

 For the case equality and case inequality operators (=== and !==), the comparison shall be done just as it is
 in the procedural case statement (see 9.5). Bits that are x or z shall be included in the comparison and shall
 match for the result to be considered equal. The result of these operators shall always be a known value,
 either 1 or 0.

 5.1.9 Logical operators

 The operators logical and (&&) and logical or (||) are logical connectives. The result of the evaluation of a
 logical comparison shall be 1 (defined as true), 0 (defined as false), or, if the result is ambiguous, the
 unknown value (x). The precedence of && is greater than that of ||, and both are lower than relational and
 equality operators.

 A third logical operator is the unary logical negation operator (!). The negation operator converts a
 nonzero or true operand into 0 and a zero or false operand into 1. An ambiguous truth value remains as x.

 For example:

 Example 1—If reg alpha holds the integer value 237 and beta holds the value zero, then the following
 examples perform as described:

            regA = alpha && beta;                        // regA is set to 0
            regB = alpha || beta;                        // regB is set to 1


Copyright © 2006 IEEE. All rights reserved.                                                                                          49


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 81 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 2—The following expression performs a logical and of three subexpressions without needing any
 parentheses:

            a < size-1 && b != c && index != lastone

 However, it is recommended for readability purposes that parentheses be used to show very clearly the
 precedence intended, as in the following rewrite of this example:

            (a < size-1) && (b != c) && (index != lastone)

 Example 3—A common use of ! is in constructions like the following:

            if (!inword)

 In some cases, the preceding construct makes more sense to someone reading the code than this equivalent
 construct:

            if (inword == 0)

 5.1.10 Bitwise operators

 The bitwise operators shall perform bitwise manipulations on the operands; that is, the operator shall
 combine a bit in one operand with its corresponding bit in the other operand to calculate 1 bit for the result.
 Logic Table 5-12 through Table 5-16 show the results for each possible calculation.


                                      Table 5-12—Bitwise binary and operator

                                                       &          0     1     x     z

                                                        0         0     0     0     0

                                                        1         0     1     x     x

                                                        x         0     x     x     x

                                                        z         0     x     x     x



                                        Table 5-13—Bitwise binary or operator

                                                        |         0     1     x     z

                                                        0         0     1     x     x

                                                        1         1     1     1     1

                                                        x         x     1     x     x

                                                        z         x     1     x     x




50                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 82 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                Table 5-14—Bitwise binary exclusive or operator

                                                       ^             0   1       x   z

                                                        0         0      1       x   x

                                                        1         1      0       x   x

                                                        x         x      x       x   x

                                                        z         x      x       x   x



                               Table 5-15—Bitwise binary exclusive nor operator

                                                       ^~
                                                                     0   1       x   z
                                                       ~^

                                                        0         1      0       x   x

                                                        1         0      1       x   x

                                                        x         x      x       x   x

                                                        z         x      x       x   x



                                   Table 5-16—Bitwise unary negation operator

                                                                 ~

                                                                 0           1

                                                                 1           0

                                                                 x           x

                                                                 z           x



 When the operands are of unequal bit length, the shorter operand is zero-filled in the most significant bit
 positions.

 5.1.11 Reduction operators

 The unary reduction operators shall perform a bitwise operation on a single operand to produce a single-bit
 result. For reduction and, reduction or, and reduction xor operators, the first step of the operation shall apply
 the operator between the first bit of the operand and the second using logic Table 5-17 through Table 5-19.
 The second and subsequent steps shall apply the operator between the 1-bit result of the prior step and the
 next bit of the operand using the same logic table. For reduction nand, reduction nor, and reduction xnor
 operators, the result shall be computed by inverting the result of the reduction and, reduction or, and
 reduction xor operation, respectively.




Copyright © 2006 IEEE. All rights reserved.                                                                                          51


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 83 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                     Table 5-17—Reduction unary and operator

                                                       &            0       1   x    z

                                                        0           0       0   0    0

                                                        1           0       1   x    x

                                                        x           0       x   x    x

                                                          z         0       x   x    x



                                      Table 5-18—Reduction unary or operator

                                                          |         0       1   x    z

                                                        0           0       1   x    x

                                                        1           1       1   1    1

                                                        x           x       1   x    x

                                                          z         x       1   x    x



                              Table 5-19—Reduction unary exclusive or operator

                                                       ^            0       1   x    z

                                                        0           0       1   x    x

                                                        1           1       0   x    x

                                                        x           x       x   x    x

                                                          z         x       x   x    x



 For example:

 Table 5-20 shows the results of applying reduction operators on different operands.


                               Table 5-20—Results of unary reduction operations

                        Operand         &      ~&         |    ~|       ^       ~^          Comments

                        4'b0000        0       1      0       1         0       1    No bits set

                        4'b1111        1       0      1       0         0       1    All bits set

                        4'b0110        0       1      1       0         0       1    Even number of bits set

                        4'b1000        0       1      1       0         1       0    Odd number of bits set



52                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 84 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 5.1.12 Shift operators

 There are two types of shift operators: the logical shift operators, << and >>, and the arithmetic shift
 operators, <<< and >>>. The left shift operators, << and <<<, shall shift their left operand to the left by the
 number by the number of bit positions given by the right operand. In both cases, the vacated bit positions
 shall be filled with zeroes. The right shift operators, >> and >>>, shall shift their left operand to the right by
 the number of bit positions given by the right operand. The logical right shift shall fill the vacated bit
 positions with zeroes. The arithmetic right shift shall fill the vacated bit positions with zeroes if the result
 type is unsigned. It shall fill the vacated bit positions with the value of the most significant (i.e., sign) bit of
 the left operand if the result type is signed. If the right operand has an x or z value, then the result shall be
 unknown. The right operand is always treated as an unsigned number and has no effect on the signedness of
 the result. The result signedness is determined by the left-hand operand and the remainder of the expression,
 as outlined in 5.5.1.

 For example:

 Example 1—In this example, the reg result is assigned the binary value 0100, which is 0001 shifted to the
 left two positions and zero-filled.

            module shift;
            reg [3:0] start, result;
            initial begin
                 start = 1;
                 result = (start << 2);
            end
            endmodule

 Example 2—In this example, the reg result is assigned the binary value 1110, which is 1000 shifted to the
 right two positions and sign-filled.

            module ashift;
            reg signed [3:0] start, result;
            initial begin
                 start = 4'b1000;
                 result = (start >>> 2);
            end
            endmodule

 5.1.13 Conditional operator

 The conditional operator, also known as ternary operator, shall be right associative and shall be constructed
 using three operands separated by two operators in the format given in Syntax 5-1.

                    conditional_expression ::= (From A.8.3)
                         expression1 ? { attribute_instance } expression2 : expression3
                    expression1 ::=
                         expression
                    expression2 ::=
                         expression
                    expression3 ::=
                         expression

                                      Syntax 5-1—Syntax for conditional operator




Copyright © 2006 IEEE. All rights reserved.                                                                                          53


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 85 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The evaluation of a conditional operator shall begin with a logical equality comparison (see 5.1.8) of
 expression1 with zero, termed the condition. If the condition evaluates to false (0), then expression3 shall be
 evaluated and used as the result of the conditional expression. If the condition evaluates to true (1), then
 expression2 is evaluated and used as the result. If the condition evaluates to an ambiguous value (x or z),
 then both expression2 and expression3 shall be evaluated; and their results shall be combined, bit by bit,
 using Table 5-21 to calculate the final result unless expression2 or expression3 is real, in which case the
 result shall be 0. If the lengths of expression2 and expression3 are different, the shorter operand shall be
 lengthened to match the longer and zero-filled from the left (the high-order end).


                   Table 5-21—Ambiguous condition results for conditional operator

                                                       ?:         0     1     x     z

                                                       0         0      x     x     x

                                                       1         x      1     x     x

                                                       x         x      x     x     x

                                                       z         x      x     x     x



 For example:

 The following example of a three-state output bus illustrates a common use of the conditional operator:

              wire [15:0] busa = drive_busa ? data : 16'bz;

 The bus called data is driven onto busa when drive_busa is 1. If drive_busa is unknown, then an
 unknown value is driven onto busa. Otherwise, busa is not driven.

 5.1.14 Concatenations

 A concatenation is the result of the joining together of bits resulting from one or more expressions. The
 concatenation shall be expressed using the brace characters { and }, with commas separating the expressions
 within.

 Unsized constant numbers shall not be allowed in concatenations. This is because the size of each operand in
 the concatenation is needed to calculate the complete size of the concatenation.

 For example:

 This example concatenates four expressions:

            {a, b[3:0], w, 3'b101}

 It is equivalent to the following example:

            {a, b[3], b[2], b[1], b[0], w, 1'b1, 1'b0, 1'b1}

 An operator that can be applied only to concatenations is replication, which is expressed by a concatenation
 preceded by a non-negative, non-x and non-z constant expression, called a replication constant, enclosed
 together within brace characters, and which indicates a joining together of that many copies of the


54                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 86 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 concatenation. Unlike regular concatenations, expressions containing replications shall not appear on the
 left-hand side of an assignment and shall not be connected to output or inout ports.

 This example replicates w four times.

            {4{w}} // This yields the same value as {w, w, w, w}

 The following examples show illegal replications:

            {1'bz{1'b0}}               // illegal
            {1'bx{1'b0}}               // illegal

 The next example illustrates a replication nested within a concatenation:

            {b, {3{a, b}}}              // This yields the same value as
                                        // {b, a, b, a, b, a, b}

 A replication operation may have a replication constant with a value of zero. This is useful in parameterized
 code. A replication with a zero replication constant is considered to have a size of zero and is ignored. Such
 a replication shall appear only within a concatenation in which at least one of the operands of the
 concatenation has a positive size.

 For example:

            parameter P = 32;

            // The following is legal for all P from 1 to 32

            assign b[31:0] = { {32-P{1’b1}}, a[P-1:0] } ;

            // The following is illegal for P=32 because the zero
            // replication appears alone within a concatenation

            assign c[31:0] = { {{32-P{1’b1}}}, a[P-1:0] }

            // The following is illegal for P=32

            initial
               $displayb({32-P{1’b1}}, a[P-1:0]);

 When a replication expression is evaluated, the operands shall be evaluated exactly once, even if the
 replication constant is zero. For example:

            result = {4{func(w)}} ;

 would be computed as

            y = func(w) ;
            result = {y, y, y, y} ;


 5.2 Operands

 There are several types of operands that can be specified in expressions. The simplest type is a reference to a
 net, variable, or parameter in its complete form; that is, just the name of the net, variable, or parameter is




Copyright © 2006 IEEE. All rights reserved.                                                                                          55


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 87 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 given. In this case, all of the bits making up the net, variable, or parameter value shall be used as the
 operand.

 If a single bit of a vector net, vector reg, integer, or time variable, or parameter is required, then a bit-select
 operand shall be used. A part-select operand shall be used to reference a group of adjacent bits in a vector
 net, vector reg, integer, or time variable, or parameter.

 An array element or a bit-select or part-select of an array element can be referenced as an operand.
 A concatenation of other operands (including nested concatenations) can be specified as an operand. A
 function call is an operand.

 5.2.1 Vector bit-select and part-select addressing

 Bit-selects extract a particular bit from a vector net, vector reg, integer, or time variable, or parameter. The
 bit can be addressed using an expression. If the bit-select is out of the address bounds or the bit-select is x or
 z, then the value returned by the reference shall be x. A bit-select or part-select of a scalar, or of a variable or
 parameter of type real or realtime, shall be illegal.

 Several contiguous bits in a vector net, vector reg, integer, or time variable, or parameter can be addressed
 and are known as part-selects. There are two types of part-selects, a constant part-select and an indexed part-
 select. A constant part-select of a vector reg or net is given with the following syntax:

            vect[msb_expr:lsb_expr]

 Both msb_expr and lsb_expr shall be constant integer expressions. The first expression has to address a
 more significant bit than the second expression.

 An indexed part-select of a vector net, vector reg, integer, or time variable, or parameter is given with the
 following syntax:

            reg [15:0] big_vect;
            reg [0:15] little_vect;

               big_vect[lsb_base_expr +: width_expr]
            little_vect[msb_base_expr +: width_expr]

               big_vect[msb_base_expr -: width_expr]
            little_vect[lsb_base_expr -: width_expr]

 The msb_base_expr and lsb_base_expr shall be integer expressions, and the width_expr shall be a
 positive constant integer expression. The lsb_base_expr and msb_base_expr can vary at run time. The
 first two examples select bits starting at the base and ascending the bit range. The number of bits selected is
 equal to the width expression. The second two examples select bits starting at the base and descending the
 bit range.

 A part-select of any type that addresses a range of bits that are completely out of the address bounds of the
 net, reg, integer, time variable, or parameter or a part-select that is x or z shall yield the value x when read
 and shall have no effect on the data stored when written. Part-selects that are partially out of range shall,
 when read, return x for the bits that are out of range and shall, when written, only affect the bits that are in
 range.

 For example:

            reg [31: 0] big_vect;
            reg [0 :31] little_vect;


56                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 88 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            reg [63: 0] dword;
            integer sel;

            big_vect[ 0 +: 8]                  // == big_vect[ 7 : 0]
            big_vect[15 -: 8]                  // == big_vect[15 : 8]

            little_vect[ 0 +: 8] // == little_vect[0 : 7]
            little_vect[15 -: 8] // == little_vect[8 :15]

            dword[8*sel +: 8]                  // variable part-select with fixed width

 For example:

 Example 1—The following example specifies the single bit of acc vector that is addressed by the operand
 index:

            acc[index]

 The actual bit that is accessed by an address is, in part, determined by the declaration of acc. For instance,
 each of the declarations of acc shown in the next example causes a particular value of index to access a
 different bit:

            reg [15:0] acc;
            reg [2:17] acc

 Example 2—The next example and the bullet items that follow it illustrate the principles of bit addressing.
 The code declares an 8-bit reg called vect and initializes it to a value of 4. The list describes how the
 separate bits of that vector can be addressed.

            reg [7:0] vect;
            vect = 4; // fills vect with the pattern 00000100
                      // msb is bit 7, lsb is bit 0

    —      If the value of addr is 2, then vect[addr] returns 1.
    —      If the value of addr is out of bounds, then vect[addr] returns x.
    —      If addr is 0, 1, or 3 through 7, vect[addr] returns 0.
    —      vect[3:0] returns the bits 0100.
    —      vect[5:1] returns the bits 00010.
    —      vect[expression that returns x] returns x.
    —      vect[expression that returns z] returns x.
    —      If any bit of addr is x or z, then the value of addr is x.
 NOTE 1—Part-select indices that evaluate to x or z may be flagged as a compile time error.
 NOTE 2—Bit-select or part-select indices that are outside of the declared range may be flagged as a compile time error.

 5.2.2 Array and memory addressing

 Declaration of arrays and memories (one-dimensional arrays of reg) are discussed in 4.9. This subclause
 discusses array addressing.

 For example:

 The next example declares a memory of 1024 eight-bit words:



Copyright © 2006 IEEE. All rights reserved.                                                                                          57


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 89 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            reg [7:0] mem_name[0:1023];

 The syntax for a memory address shall consist of the name of the memory and an expression for the address,
 specified with the following format:

            mem_name[addr_expr]

 The addr_expr can be any integer expression; therefore, memory indirections can be specified in a single
 expression. The next example illustrates memory indirection:

            mem_name[mem_name[3]]

 In this example, mem_name[3]addresses word three of the memory called mem_name. The value at word
 three is the index into mem_name that is used by the memory address mem_name[mem_name[3]]. As with
 bit-selects, the address bounds given in the declaration of the memory determine the effect of the address
 expression. If the index is out of the address bounds or if any bit in the address is x or z, then the value of the
 reference shall be x.

 For example:

 The next example declares an array of 256-by-256 eight-bit elements and an array 256-by-256-by-8 one-bit
 elements:

            reg [7:0] twod_array[0:255][0:255];
            wire threed_array[0:255][0:255][0:7];

 The syntax for access to the array shall consist of the name of the memory or array and an integer expression
 for each addressed dimension:

            twod_array[addr_expr][addr_expr]
            threed_array[addr_expr][addr_expr][addr_expr]

 As before, the addr_expr can be any integer expression. The array twod_array accesses a whole 8-bit
 vector, while the array threed_array accesses a single bit of the three-dimensional array.

 To express bit-selects or part-selects of array elements, the desired word shall first be selected by supplying
 an address for each dimension. Once selected, bit-selects and part-selects shall be addressed in the same
 manner as net and reg bit-selects and part-selects (see 5.2.1).

 For example:

            twod_array[14][1][3:0]                         //   access lower 4 bits of word
            twod_array[1][3][6]                            //   access bit 6 of word
            twod_array[1][3][sel]                          //   use variable bit-select
            threed_array[14][1][3:0]                       //   Illegal

 5.2.3 Strings

 String operands shall be treated as constant numbers consisting of a sequence of 8-bit ASCII codes, one per
 character. Any Verilog HDL operator can manipulate string operands. The operator shall behave as though
 the entire string were a single numeric value.

 When a variable is larger than required to hold the value being assigned, the contents after the assignment
 shall be padded on the left with zeros. This is consistent with the padding that occurs during assignment of
 nonstring values.


58                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 90 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 For example:

 The following example declares a string variable large enough to hold 14 characters and assigns a value to it.
 The example then manipulates the string using the concatenation operator.

            module string_test;
            reg [8*14:1] stringvar;

            initial begin
                  stringvar =        "Hello world";
                  $display("%s       is stored as %h", stringvar, stringvar);
                  stringvar =        {stringvar,"!!!"};
                  $display("%s       is stored as %h", stringvar, stringvar);
            end
            endmodule

 The result of simulating the above description is

               Hello world is stored as 00000048656c6c6f20776f726c64
            Hello world!!! is stored as 48656c6c6f20776f726c64212121

 5.2.3.1 String operations

 The common string operations copy, concatenate, and compare are supported by Verilog HDL operators.
 Copy is provided by simple assignment. Concatenation is provided by the concatenation operator.
 Comparison is provided by the equality operators.

 When manipulating string values in vector regs, the regs should be at least 8*n bits (where n is the number
 of ASCII characters) in order to preserve the 8-bit ASCII code.

 5.2.3.2 String value padding and potential problems

 When strings are assigned to variables, the values stored shall be padded on the left with zeros. Padding can
 affect the results of comparison and concatenation operations. The comparison and concatenation operators
 shall not distinguish between zeros resulting from padding and the original string characters (\0, ASCII
 NUL).

 For example:

 The following example illustrates the potential problem:

            reg [8*10:1] s1, s2;
            initial begin
                  s1 = "Hello";
                  s2 = " world!";
                  if ({s1,s2} == "Hello world!")
                      $display("strings are equal");
            end

 The comparison in this example fails because during the assignment the string variables are padded as
 illustrated in the next example:

            s1 = 000000000048656c6c6f
            s2 = 00000020776f726c6421




Copyright © 2006 IEEE. All rights reserved.                                                                                          59


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 91 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The concatenation of s1 and s2 includes the zero padding, resulting in the following value:

            000000000048656c6c6f00000020776f726c6421

 Because the string “Hello world!” contains no zero padding, the comparison fails, as shown in the following
 example:


                           s1                                     s2
            000000000048656c6c6f00000020776f726c6421
            48656c6c6f20776f726c6421

              "Hello"           " world!"


 This comparison yields a result of zero, which is equivalent to false.

 5.2.3.3 Null string handling

 The null string ("") shall be considered equivalent to the ASCII NUL ("\0"), which has a value zero (0),
 which is different from a string "0".




60                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 92 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 5.3 Minimum, typical, and maximum delay expressions

 Verilog HDL delay expressions can be specified as three expressions separated by colons and enclosed by
 parentheses. This is intended to represent minimum, typical, and maximum values—in that order. The
 syntax is given in Syntax 5-2.

                    constant_expression ::= (From A.8.3)
                           constant_primary
                         | unary_operator { attribute_instance } constant_primary
                         | constant_expression binary_operator { attribute_instance } constant_expression
                         | constant_expression ? { attribute_instance } constant_expression
                             constant_expression
                    constant_mintypmax_expression ::=
                           constant_expression
                         | constant_expression : constant_expression : constant_expression
                    expression ::=
                           primary
                         | unary_operator { attribute_instance } primary
                         | expression binary_operator { attribute_instance } expression
                         | conditional_expression
                    mintypmax_expression ::=
                           expression
                         | expression : expression : expression
                    constant_primary ::= (From A.8.4)
                           number
                         | parameter_identifier [ [ constant_range_expression ] ]
                         | specparam_identifier [ [ constant_range_expression ] ]
                         | constant_concatenation
                         | constant_multiple_concatenation
                         | constant_function_call
                         | constant_system_function_call
                         | ( constant_mintypmax_expression )
                         | string
                    primary ::=
                           number
                         | hierarchical_identifier [ { [ expression ] } [ range_expression ] ]
                         | concatenation
                         | multiple_concatenation
                         | function_call
                         | system_function_call
                         | ( mintypmax_expression )
                         | string

                                    Syntax 5-2—Syntax for mintypmax expression


 Verilog HDL models typically specify three values for delay expressions. The three values allow a design to
 be tested with minimum, typical, or maximum delay values.

 Values expressed in min:typ:max format can be used in expressions. The min:typ:max format can be used
 wherever expressions can appear.

 For example:

 Example 1—This example shows an expression that defines a single triplet of delay values. The minimum
 value is the sum of a+d; the typical value is b+e; the maximum value is c+f, as follows:


Copyright © 2006 IEEE. All rights reserved.                                                                                          61


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 93 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            (a:b:c) + (d:e:f)

 Example 2—The next example shows a typical expression that is used to specify min:typ:max format
 values:

            val - (32'd 50: 32'd 75: 32'd 100)


 5.4 Expression bit lengths

 Controlling the number of bits that are used in expression evaluations is important if consistent results are to
 be achieved. Some situations have a simple solution; for example, if a bitwise and operation is specified on
 two 16-bit regs, then the result is a 16-bit value. However, in some situations, it is not obvious how many
 bits are used to evaluate an expression or what size the result should be.

 For example, should an arithmetic add of two 16-bit values perform the evaluation using 16 bits, or should
 the evaluation use 17 bits in order to allow for a possible carry overflow? The answer depends on the type of
 device being modeled and whether that device handles carry overflow. The Verilog HDL uses the bit length
 of the operands to determine how many bits to use while evaluating an expression. The bit length rules are
 given in 5.4.1. In the case of the addition operator, the bit length of the largest operand, including the left-
 hand side of an assignment, shall be used.

 For example:

            reg [15:0] a, b; // 16-bit regs
            reg [15:0] sumA; // 16-bit reg
            reg [16:0] sumB; // 17-bit reg

            sumA = a + b; // expression evaluates using 16 bits
            sumB = a + b; // expression evaluates using 17 bits

 5.4.1 Rules for expression bit lengths

 The rules governing the expression bit lengths have been formulated so that most practical situations have a
 natural solution.

 The number of bits of an expression (known as the size of the expression) shall be determined by the
 operands involved in the expression and the context in which the expression is given.

 A self-determined expression is one where the bit length of the expression is solely determined by the
 expression itself—for example, an expression representing a delay value.

 A context-determined expression is one where the bit length of the expression is determined by the bit length
 of the expression and by the fact that it is part of another expression. For example, the bit size of the right-
 hand expression of an assignment depends on itself and the size of the left-hand side.

 Table 5-22 shows how the form of an expression shall determine the bit lengths of the results of the
 expression. In Table 5-22, i, j, and k represent expressions of an operand, and L(i) represents the bit
 length of the operand represented by i.

 Multiplication may be performed without losing any overflow bits by assigning the result to something wide
 enough to hold it.




62                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 94 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                   Table 5-22—Bit lengths resulting from self-determined expressions

                         Expression                             Bit length                        Comments

           Unsized constant numbera                     Same as integer

           Sized constant number                        As given

           i op j, where op is:                         max(L(i),L(j))
           + - * / % & | ^ ^~ ~^

           op i, where op is:                           L(i)
           + - ~

           i op j, where op is:                         1 bit                       Operands are sized to max(L(i),L(j))
           === !== == != > >= < <=

           i op j, where op is:                         1 bit                       All operands are self-determined
           && ||

           op i, where op is:                           1 bit                       All operands are self-determined
           & ~& | ~| ^ ~^ ^~ !

           i op j, where op is:                         L(i)                        j is self-determined
           >> << ** >>> <<<

           i?j:k                                        max(L(j),L(k))              i is self-determined

           {i,...,j}                                    L(i)+..+L(j)                All operands are self-determined

           {i{j,..,k}}                                  i * (L(j)+..+L(k))          All operands are self-determined
         aIf
             an unsized constant is part of an expression that is longer than 32 bits and if the most significant bit
           is unknown (X or x) or three-state (Z or z), the most significant bit is extended up to the size of the
           expression. Otherwise, signed constants are sign-extended and unsigned constants are zero-extended.


 5.4.2 Example of expression bit-length problem

 During the evaluation of an expression, interim results shall take the size of the largest operand (in case of an
 assignment, this also includes the left-hand side). Care has to be taken to prevent loss of a significant bit
 during expression evaluation. The example below describes how the bit lengths of the operands could result
 in the loss of a significant bit.

 Given the following declarations:

            reg [15:0] a, b, answer; // 16-bit regs

 the intent is to evaluate the expression

            answer = (a + b) >> 1; //will not work properly

 where a and b are to be added, which can result in an overflow, and then shifted right by 1 bit to preserve the
 carry bit in the 16-bit answer.

 A problem arises, however, because all operands in the expression are of a 16-bit width. Therefore, the
 expression (a + b) produces an interim result that is only 16 bits wide, thus losing the carry bit before the
 evaluation performs the 1-bit right shift operation.




Copyright © 2006 IEEE. All rights reserved.                                                                                          63


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 95 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The solution is to force the expression (a + b) to evaluate using at least 17 bits. For example, adding an
 integer value of 0 to the expression will cause the evaluation to be performed using the bit size of integers.
 The following example will produce the intended result:

            answer = (a + b + 0) >> 1; //will work correctly

 In the following example:

            module bitlength();
               reg [3:0] a,b,c;
               reg [4:0] d;

                  initial begin
                    a = 9;
                    b = 8;
                    c = 1;
                    $display("answer = %b", c ? (a&b) : d);
                    end
                  endmodule

 the $display statement will display

                  answer = 01000

 By itself, the expression a&b would have the bit length 4, but because it is in the context of the conditional
 expression, which uses the maximum bit length, the expression a&b actually has length 5, the length of d.

 5.4.3 Example of self-determined expressions

            reg [3:0] a;
            reg [5:0] b;
            reg [15:0] c;

            initial begin
                  a = 4'hF;
                  b = 6'hA;
                  $display("a*b=%h", a*b);// expression size is self-determined
                  c = {a**b};             // expression a**b is self-determined
                                          // due to concatenation operator {}
                  $display("a**b=%h", c);
                  c = a**b;               // expression size is determined by c
                  $display("c=%h", c);
            end

 Simulator output for this example:

            a*b=16       // 'h96 was truncated to 'h16 since expression size is 6
            a**b=1       // expression size is 4 bits (size of a)
            c=ac61       // expression size is 16 bits (size of c)


 5.5 Signed expressions

 Controlling the sign of an expression is important if consistent results are to be achieved. In addition to the
 rules outlined in 5.5.1 through 5.5.4, two system functions shall be used to handle type casting on
 expressions: $signed() and $unsigned(). These functions shall evaluate the input expression and return a
 value with the same size and value of the input expression and the type defined by the function:


64                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 96 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            $signed - returned value is signed
            $unsigned - returned value is unsigned

 For example:

            reg [7:0] regA, regB;
            reg signed [7:0] regS;

            regA = $unsigned(-4);     // regA = 8'b11111100
            regB = $unsigned(-4'sd4); // regB = 8'b00001100
            regS = $signed (4'b1100); // regS = -4

 5.5.1 Rules for expression types

 The following are the rules for determining the resulting type of an expression:

    —      Expression type depends only on the operands. It does not depend on the left-hand side (if any).
    —      Decimal numbers are signed.
    —      Based_numbers are unsigned, except where the s notation is used in the base specifier (as in
           "4'sd12").
    —      Bit-select results are unsigned, regardless of the operands.
    —      Part-select results are unsigned, regardless of the operands even if the part-select specifies the entire
           vector.

            reg [15:0] a;
            reg signed [7:0] b;

            initial
                  a = b[7:0]; // b[7:0] is unsigned and therefore zero-extended

    —      Concatenate results are unsigned, regardless of the operands.
    —      Comparison results (1, 0) are unsigned, regardless of the operands.
    —      Reals converted to integers by type coercion are signed
    —      The sign and size of any self-determined operand are determined by the operand itself and
           independent of the remainder of the expression.
    —      For nonself-determined operands, the following rules apply:
           —     If any operand is real, the result is real.
           —     If any operand is unsigned, the result is unsigned, regardless of the operator.
           —     If all operands are signed, the result will be signed, regardless of operator, except when
                 specified otherwise.

 5.5.2 Steps for evaluating an expression

 The following are the steps for evaluating an expression:

    —      Determine the expression size based upon the standard rules of expression size determination.
    —      Determine the sign of the expression using the rules outlined in 5.5.1.
    —      Propagate the type and size of the expression (or self-determined subexpression) back down to the
           context-determined operands of the expression. In general, any context-determined operand of an
           operator shall be the same type and size as the result of the operator. However, there are two
           exceptions:



Copyright © 2006 IEEE. All rights reserved.                                                                                          65


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 97 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


           —      If the result type of the operator is real and if it has a context-determined operand that is not
                  real, that operand shall be treated as if it were self-determined and then converted to real just
                  before the operator is applied.
           —      The relational and equality operators have operands that are neither fully self-determined nor
                  fully context-determined. The operands shall affect each other as if they were context-deter-
                  mined operands with a result type and size (maximum of the two operand sizes) determined
                  from them. However, the actual result type shall always be 1 bit unsigned. The type and size of
                  the operand shall be independent of the rest of the expression and vice versa.
     —     When propagation reaches a simple operand as defined in 5.2 (a primary as defined in A.8.4), then
           that operand shall be converted to the propagated type and size. If the operand must be extended,
           then it shall be sign-extended only if the propagated type is signed.

 5.5.3 Steps for evaluating an assignment

 The following are the steps for evaluating an assignment:

     —     Determine the size of the right-hand side by the standard assignment size determination rules (see
           5.4).
     —     If needed, extend the size of the right-hand side, performing sign extension if, and only if, the type
           of the right-hand side is signed.

 5.5.4 Handling X and Z in signed expressions

 If a signed operand is to be resized to a larger signed width and the value of the sign bit is X, the resulting
 value shall be bit-filled with Xs. If the sign bit of the value is Z, then the resulting value shall be bit-filled
 with Zs. If any bit of a signed value is X or Z, then any nonlogical operation involving the value shall result
 in the entire resultant value being an X and the type consistent with the expression’s type.


 5.6 Assignments and truncation

 If the width of the right-hand expression is larger than the width of the left-hand side in an assignment, the
 MSBs of the right-hand expression will always be discarded to match the size of the left-hand side.
 Implementations are not required to warn or report any errors related to assignment size mismatch or
 truncation. Truncating the sign bit of a signed expression may change the sign of the result.

 For example:

            reg       [5:0] a;
            reg signed [4:0] b;

            initial begin
               a = 8'hff; // After the assignment, a = 6'h3f
               b = 8'hff; // After the assignment, b = 5'h1f
            end

 For example:

            reg       [0:5] a;
            reg signed [0:4] b, c;

            initial begin
               a = 8'sh8f; // After the assignment, a = 6'h0f
               b = 8'sh8f; // After the assignment, b = 5'h0f
               c = -113;   // After the assignment, c = 15


66                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
    Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 98 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


               // 1000_1111 = (-'h71 = -113) truncates to ('h0F = 15)
            end

 For example:

            reg       [7:0] a;
            reg signed [7:0] b;
            reg signed [5:0] c, d;

            initial begin
               a   =   8'hff;
               c   =   a;           // After the assignment, c = 6'h3f
               b   =   -113;
               d   =   b;           // After the assignment, d = 6'h0f
            end




Copyright © 2006 IEEE. All rights reserved.                                                                                          67


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 99 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 6. Assignments

 The assignment is the basic mechanism for placing values into nets and variables. There are two basic forms
 of assignments:

     —     The continuous assignment, which assigns values to nets
     —     The procedural assignment, which assigns values to variables

 There are two additional forms of assignments, assign/deassign and force/release, which are called
 procedural continuous assignments, described in 9.3.

 An assignment consists of two parts, a left-hand side and a right-hand side, separated by the equals ( = )
 character; or, in the case of nonblocking procedural assignment, the less-than-equals ( <= ) character pair.
 The right-hand side can be any expression that evaluates to a value. The left-hand side indicates the variable
 to which the right-hand side value is to be assigned. The left-hand side can take one of the forms given in
 Table 6-1, depending on whether the assignment is a continuous assignment or a procedural assignment.


                        Table 6-1—Legal left-hand forms in assignment statements

               Statement type                                                 Left-hand side

         Continuous assignment              Net (vector or scalar)
                                            Constant bit-select of a vector net
                                            Constant part-select of a vector net
                                            Constant indexed part-select of a vector net
                                            Concatenation or nested concatenation of any of the above left-hand side

         Procedural assignment              Variables (vector or scalar)
                                            Bit-select of a vector reg, integer, or time variable
                                            Constant part-select of a vector reg, integer, or time variable
                                            Indexed part-select of a vector reg, integer, or time variable
                                            Memory word
                                            Concatenation or nested concatenation of any of the above left-hand side



 6.1 Continuous assignments

 Continuous assignments shall drive values onto nets, both vector and scalar. This assignment shall occur
 whenever the value of the right-hand side changes. Continuous assignments provide a way to model
 combinational logic without specifying an interconnection of gates. Instead, the model specifies the logical
 expression that drives the net.




68                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 100 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The syntax for continuous assignments is given in Syntax 6-1.

                    net_declaration ::= (From A.2.1.3)
                            net_type [ signed ]
                              [ delay3 ] list_of_net_identifiers ;
                          | net_type [ drive_strength ] [ signed ]
                              [ delay3 ] list_of_net_decl_assignments ;
                          | net_type [ vectored | scalared ] [ signed ]
                              range [ delay3 ] list_of_net_identifiers ;
                          | net_type [ drive_strength ] [ vectored | scalared ] [ signed ]
                              range [ delay3 ] list_of_net_decl_assignments ;
                          | trireg [ charge_strength ] [ signed ]
                              [ delay3 ] list_of_net_identifiers ;
                          | trireg [ drive_strength ] [ signed ]
                              [ delay3 ] list_of_net_decl_assignments ;
                          | trireg [ charge_strength ] [ vectored | scalared ] [ signed ]
                              range [ delay3 ] list_of_net_identifiers ;
                          | trireg [ drive_strength ] [ vectored | scalared ] [ signed ]
                              range [ delay3 ] list_of_net_decl_assignments ;
                    list_of_net_decl_assignments ::= (From A.2.3)
                          net_decl_assignment { , net_decl_assignment }
                    net_decl_assignment ::= (From A.2.4)
                          net_identifier = expression
                    continuous_assign ::= (From A.6.1)
                          assign [ drive_strength ] [ delay3 ] list_of_net_assignments ;
                    list_of_net_assignments ::=
                          net_assignment { , net_assignment }
                    net_assignment ::=
                          net_lvalue = expression

                                    Syntax 6-1—Syntax for continuous assignment


 6.1.1 The net declaration assignment

 The first two alternatives in the net declaration are discussed in 4.2. The third alternative, the net declaration
 assignment, allows a continuous assignment to be placed on a net in the same statement that declares the net.

 For example:

 The following is an example of the net declaration form of a continuous assignment:

            wire (strong1, pull0) mynet = enable ;

 NOTE—Because a net can be declared only once, only one net declaration assignment can be made for a particular net.
 This contrasts with the continuous assignment statement; one net can receive multiple assignments of the continuous
 assignment form.

 6.1.2 The continuous assignment statement

 The continuous assignment statement shall place a continuous assignment on a net data type. The net may be
 explicitly declared or may inherit an implicit declaration in accordance with the implicit declaration rules
 defined in 4.5.




Copyright © 2006 IEEE. All rights reserved.                                                                                          69


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 101 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Assignments on nets shall be continuous and automatic. In other words, whenever an operand in the right-
 hand expression changes value, the whole right-hand side shall be evaluated. If the new value is different
 from the previous value, then the new value shall be assigned to the left-hand side.

 For example:

 Example 1—The following is an example of a continuous assignment to a net that has been previously
 declared:

            wire mynet ;
            assign (strong1, pull0) mynet = enable ;

 Example 2—The following is an example of the use of a continuous assignment to model a 4-bit adder with
 carry. The assignment could not be specified directly in the declaration of the nets because it requires a
 concatenation on the left-hand side.

            module adder (sum_out, carry_out, carry_in, ina, inb);
            output [3:0] sum_out;
            output carry_out;
            input [3:0] ina, inb;
            input carry_in;
            wire carry_out, carry_in;
            wire [3:0] sum_out, ina, inb;
            assign {carry_out, sum_out} = ina + inb + carry_in;
            endmodule

 Example 3—The following example describes a module with one 16-bit output bus. It selects between one of
 four input busses and connects the selected bus to the output bus.

            module select_bus(busout, bus0, bus1, bus2, bus3, enable, s);
            parameter n = 16;
            parameter Zee = 16'bz;
            output [1:n] busout;
            input [1:n] bus0, bus1, bus2, bus3;
            input enable;
            input [1:2] s;
            tri [1:n] data;         // net declaration
            // net declaration with continuous assignment
            tri [1:n] busout = enable ? data : Zee;
            // assignment statement with four continuous assignments
            assign
                 data     =   (s   ==   0)   ?   bus0   :   Zee,
                 data     =   (s   ==   1)   ?   bus1   :   Zee,
                 data     =   (s   ==   2)   ?   bus2   :   Zee,
                 data     =   (s   ==   3)   ?   bus3   :   Zee;
            endmodule

 The following sequence of events is experienced during simulation of this example:

     a)    The value of s, a bus selector input variable, is checked in the assign statement. Based on the value
           of s, the net data receives the data from one of the four input buses.
     b)    The setting of data net triggers the continuous assignment in the net declaration for busout. If
           enable is set, the contents of data are assigned to busout; if enable is 0, the contents of Zee are
           assigned to busout.




70                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 102 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 6.1.3 Delays

 A delay given to a continuous assignment shall specify the time duration between a right-hand operand
 value change and the assignment made to the left-hand side. If the left-hand references a scalar net, then the
 delay shall be treated in the same way as for gate delays; that is, different delays can be given for the output
 rising, falling, and changing to high impedance (see Clause 7).

 If the left-hand references a vector net, then up to three delays can be applied. The following rules determine
 which delay controls the assignment:
    —      If the right-hand side makes a transition from nonzero to zero, then the falling delay shall be used.
    —      If the right-hand side makes a transition to z, then the turn-off delay shall be used.
    —      For all other cases, the rising delay shall be used.

 Specifying the delay in a continuous assignment that is part of the net declaration shall be treated differently
 from specifying a net delay and then making a continuous assignment to the net. A delay value can be
 applied to a net in a net declaration, as in the following example:

            wire #10 wireA;

 This syntax, called a net delay, means that any value change that is to be applied to wireA by some other
 statement shall be delayed for ten time units before it takes effect. When there is a continuous assignment in
 a declaration, the delay is part of the continuous assignment and is not a net delay. Thus, it shall not be added
 to the delay of other drivers on the net. Furthermore, if the assignment is to a vector net, then the rising and
 falling delays shall not be applied to the individual bits if the assignment is included in the declaration.

 In situations where a right-hand operand changes before a previous change has had time to propagate to the
 left-hand side, then the following steps are taken:

    a)     The value of the right-hand expression is evaluated.
    b)     If this right-hand side value differs from the value currently scheduled to propagate to the left-hand
           side, then the currently scheduled propagation event is descheduled.
    c)     If the new right-hand side value equals the current left-hand side value, no event is scheduled.
    d)     If the new right-hand side value differs from the current left-hand side value, a delay is calculated in
           the standard way using the current value of the left-hand side, the newly calculated value of the
           right-hand side, and the delays indicated on the statement; a new propagation event is then sched-
           uled to occur delay time units in the future.

 6.1.4 Strength

 The driving strength of a continuous assignment can be specified by the user. This applies only to
 assignments to scalar nets of the following types:

                       wire                              tri                               trireg
                       wand                              triand                            tri0
                       wor                               trior                             tri1

 Continuous assignments driving strengths can be specified either in a net declaration or in a stand-alone
 assignment, using the assign keyword. The strength specification, if provided, shall immediately follow the
 keyword (either the keyword for the net type or assign) and precede any delay specified. Whenever the
 continuous assignment drives the net, the strength of the value shall be simulated as specified.




Copyright © 2006 IEEE. All rights reserved.                                                                                          71


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 103 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A drive strength specification shall contain one strength value that applies when the value being assigned to
 the net is 1 and a second strength value that applies when the assigned value is 0. The following keywords
 shall specify the strength value for an assignment of 1:

            supply1               strong1                pull1                  weak1                 highz1

 The following keywords shall specify the strength value for an assignment of 0:

            supply0               strong0                pull0                  weak0                 highz0

 The order of the two strength specifications shall be arbitrary. The following two rules shall constrain the
 use of drive strength specifications:

     —     The strength specifications (highz1, highz0) and (highz0, highz1) shall be treated as illegal
           constructs.
     —     If drive strength is not specified, it shall default to (strong1, strong0).


 6.2 Procedural assignments

 The primary discussion of procedural assignments is in 9.2. However, a description of the basic ideas in this
 clause highlights the differences between continuous assignments and procedural assignments.

 As stated in 6.1, continuous assignments drive nets in a manner similar to the way gates drive nets. The
 expression on the right-hand side can be thought of as a combinatorial circuit that drives the net
 continuously. In contrast, procedural assignments put values in variables. The assignment does not have
 duration; instead, the variable holds the value of the assignment until the next procedural assignment to that
 variable.

 Procedural assignments occur within procedures such as always, initial (see 9.9), task, and function (see
 Clause 10) and can be thought of as “triggered” assignments. The trigger occurs when the flow of execution
 in the simulation reaches an assignment within a procedure. Reaching the assignment can be controlled by
 conditional statements. Event controls, delay controls, if statements, case statements, and looping statements
 can all be used to control whether assignments are evaluated. Clause 9 gives details and examples.

 6.2.1 Variable declaration assignment

 The variable declaration assignment is a special case of procedural assignment as it assigns a value to a
 variable. It allows an initial value to be placed in a variable in the same statement that declares the variable.
 The assignment shall be to a constant expression. The assignment does not have duration; instead, the
 variable holds the value until the next assignment to that variable. Variable declaration assignments to an
 array are not allowed. Variable declaration assignments are only allowed at the module level. If the same
 variable is assigned different values both in an initial block and in a variable declaration assignment, the
 order of the evaluation is undefined.

 For example:

 Example 1—Declare a 4-bit reg and assign it the value 4.

            reg[3:0] a = 4'h4;

 This is equivalent to writing

            reg[3:0] a;
            initial a = 4'h4;


72                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 104 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Example 2—The following example is not legal:

            reg [3:0] array [3:0] = 0;

 Example 3—Declare two integers; the first is assigned the value of 0.

            integer i = 0, j;

 Example 4—Declare two real variables, assigned to the values 2.5 and 300,000.

            real r1 = 2.5, n300k = 3E6;

 Example 5—Declare a time variable and realtime variable with initial values.

            time t1 = 25;
            realtime rt1 = 2.5;

 6.2.2 Variable declaration syntax

 The syntax for variable declaration assignments is given in Syntax 6-2.

                    integer_declaration ::= (From A.2.1.3)
                          integer list_of_variable_identifiers ;
                    real_declaration ::=
                          real list_of_real_identifiers ;
                    realtime_declaration ::=
                          realtime list_of_real_identifiers ;
                    reg_declaration ::=
                          reg [ signed ] [ range ] list_of_variable_identifiers ;
                    time_declaration ::=
                          time list_of_variable_identifiers ;
                    real_type ::= (From A.2.2.1)
                             real_identifier { dimension }
                          | real_identifier = constant_expression
                    variable_type ::=
                            variable_identifier { dimension }
                          | variable_identifier = constant_expression
                    list_of_real_identifiers ::= (From A.2.3)
                          real_type { , real_type }
                    list_of_variable_identifiers ::=
                          variable_type { , variable_type }

                              Syntax 6-2—Syntax for variable declaration assignment




Copyright © 2006 IEEE. All rights reserved.                                                                                          73


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 105 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 7. Gate- and switch-level modeling

 This clause describes the syntax and semantics of the built-in primitives of gate- and switch-level modeling
 and how a hardware design can be described using these primitives.

 There are 14 logic gates and 12 switches predefined in the Verilog HDL to provide the gate- and switch-
 level modeling facility. Modeling with logic gates and switches has the following advantages:

     —     Gates provide a much closer one-to-one mapping between the actual circuit and the model.
     —     There is no continuous assignment equivalent to the bidirectional transfer gate.


 7.1 Gate and switch declaration syntax

 Syntax 7-1 shows the gate and switch declaration syntax.

 A gate or a switch instance declaration shall have the following specifications:

     —     The keyword that names the type of gate or switch primitive
     —     An optional drive strength
     —     An optional propagation delay
     —     An optional identifier that names each gate or switch instance
     —     An optional range for array of instances
     —     The terminal connection list

 Multiple instances of the one type of gate or switch primitive can be declared as a comma-separated list. All
 such instances shall have the same drive strength and delay specification.




74                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 106 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005




            gate_instantiation ::= (From A.3.1)
                   cmos_switchtype [delay3] cmos_switch_instance { , cmos_switch_instance } ;
                 | enable_gatetype [drive_strength] [delay3] enable_gate_instance { , enable_gate_instance } ;
                 | mos_switchtype [delay3] mos_switch_instance { , mos_switch_instance } ;
                 | n_input_gatetype [drive_strength] [delay2] n_input_gate_instance {, n_input_gate_instance };
                 | n_output_gatetype [drive_strength] [delay2] n_output_gate_instance
                     { , n_output_gate_instance } ;
                 | pass_en_switchtype [delay2] pass_enable_switch_instance {, pass_enable_switch_instance } ;
                 | pass_switchtype pass_switch_instance { , pass_switch_instance } ;
                 | pulldown [pulldown_strength] pull_gate_instance { , pull_gate_instance } ;
                 | pullup [pullup_strength] pull_gate_instance { , pull_gate_instance } ;
            cmos_switch_instance ::= [ name_of_gate_instance ]
                 ( output_terminal , input_terminal , ncontrol_terminal , pcontrol_terminal )
            enable_gate_instance ::= [ name_of_gate_instance ]
                 ( output_terminal , input_terminal , enable_terminal )
            mos_switch_instance ::= [ name_of_gate_instance ]
                 ( output_terminal , input_terminal , enable_terminal )
            n_input_gate_instance ::= [ name_of_gate_instance ]
                 ( output_terminal , input_terminal { , input_terminal } )
            n_output_gate_instance ::= [ name_of_gate_instance ]
                 ( output_terminal { , output_terminal } , input_terminal )
            pass_switch_instance ::= [ name_of_gate_instance ] ( inout_terminal , inout_terminal )
            pass_enable_switch_instance ::= [ name_of_gate_instance ]
                 ( inout_terminal , inout_terminal , enable_terminal )
            pull_gate_instance ::= [ name_of_gate_instance ] ( output_terminal )
            name_of_gate_instance ::= gate_instance_identifier [ range ]
            pulldown_strength ::= (From A.3.2)
                   ( strength0 , strength1 )
                 | ( strength1 , strength0 )
                 | ( strength0 )
            pullup_strength ::= ( strength0 , strength1 )
                 | ( strength1 , strength0 )
                 | ( strength1 )
            enable_terminal ::= (From A.3.3)
                 expression
            inout_terminal ::= net_lvalue
            input_terminal ::= expression
            ncontrol_terminal ::= expression
            output_terminal ::= net_lvalue
            pcontrol_terminal ::= expression
            cmos_switchtype ::= (From A.3.4)
                 cmos | rcmos
            enable_gatetype ::= bufif0 | bufif1 | notif0 | notif1
            mos_switchtype ::= nmos | pmos | rnmos | rpmos
            n_input_gatetype ::= and | nand | or | nor | xor | xnor
            n_output_gatetype ::= buf | not
            pass_en_switchtype ::= tranif0 | tranif1 | rtranif1 | rtranif0
            pass_switchtype ::= tran | rtran

                                        Syntax 7-1—Syntax for gate instantiation




Copyright © 2006 IEEE. All rights reserved.                                                                                          75


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 107 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 7.1.1 The gate type specification

 A gate or switch instance declaration shall begin with the keyword that specifies the gate or switch primitive
 being used by the instances that follow in the declaration. Table 7-1 lists the keywords that shall begin a gate
 or a switch instance declaration.


                                         Table 7-1—Built-in gates and switches

                                                  Three-state                                                        Bidirectional
     n_input gates        n_output gates                                  Pull gates          MOS switches
                                                    gates                                                              switches

  and                    buf                    bufif0                pulldown               cmos                  rtran

  nand                   not                    bufif1                pullup                 nmos                  rtranif0

  nor                                           notif0                                       pmos                  rtranif1

  or                                            notif1                                       rcmos                 tran

  xnor                                                                                       rnmos                 tranif0

  xor                                                                                        rpmos                 tranif1



 Explanations of the built-in gates and switches shown in Table 7-1 begin in 7.2.

 7.1.2 The drive strength specification

 An optional drive strength specification shall specify the strength of the logic values on the output terminals
 of the gate instance. Only the instances of the gate primitives shown in Table 7-2 can have the drive strength
 specification.


                            Table 7-2—Valid gate types for strength specifications

              and                   nand                   buf                   not                    pulldown
              or                    nor                    bufif0                notif0                 pullup
              xor                   xnor                   bufif1                notif1


 The drive strength specification for a gate instance, with the exception of pullup and pulldown, shall have a
 strength1 specification and a strength0 specification. The strength1 specification shall specify the strength
 of signals with a logic value 1, and the strength0 specification shall specify the strength of signals with a
 logic value 0. The strength specification shall follow the gate type keyword and precede any delay
 specification. The strength0 specification can precede or follow the strength1 specification. The strength1
 and strength0 specifications shall be separated by a comma and enclosed within a pair of parentheses.

 The pullup gate can have only a strength1 specification; a strength0 specification shall be optional. The
 pulldown gate can have only a strength0 specification; a strength1 specification shall be optional. See 7.8
 for more details.

 The strength1 specification shall be one of the following keywords:

            supply1            strong1         pull1             weak1


76                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 108 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The strength0 specification shall be one of the following keywords:

            supply0           strong0           pull0           weak0

 Specifying highz1 as strength1 shall cause the gate or switch to output a logic value z in place of a 1.
 Specifying highz0 shall cause the gate to output a logic value z in place of a 0. The strength specifications
 (highz0, highz1) and (highz1, highz0) shall be considered invalid.

 In the absence of a strength specification, the instances shall have the default strengths strong1 and strong0.

 For example:

 The following example shows a drive strength specification in a declaration of an open collector nor gate:

            nor (highz1,strong0) n1(out1,in1,in2);

 In this example, the nor gate outputs a z in place of a 1.

 Logic strength modeling is discussed in more detail in 7.9 through 7.13.

 7.1.3 The delay specification

 An optional delay specification shall specify the propagation delay through the gates and switches in a
 declaration. Gates and switches in declarations with no delay specification shall have no propagation delay.
 A delay specification can contain up to three delay values, depending on the gate type. The pullup and
 pulldown instance declarations shall not include delay specifications. Delays are discussed in more detail in
 7.14.

 7.1.4 The primitive instance identifier

 An optional name can be given to a gate or switch instance. If multiple instances are declared as an array of
 instances, an identifier shall be used to name the instances.

 7.1.5 The range specification

 There are many situations when repetitive instances are required. These instances shall differ from each
 other only by the index of the vector to which they are connected.

 In order to specify an array of instances, the instance name shall be followed by the range specification. The
 range shall be specified by two constant expressions, left-hand index (lhi) and right-hand index (rhi),
 separated by a colon and enclosed within a pair of square brackets. A [lhi:rhi] range specification shall
 represent an array of abs(lhi-rhi)+1 instances. Neither of the two constant expressions are required to be
 zero, and lhi is not required to be larger than rhi. If both constant expressions are equal, only one instance
 shall be generated.

 An array of instances shall have a continuous range. One instance identifier shall be associated with only
 one range to declare an array of instances.

 The range specification shall be optional. If no range specification is given, a single instance shall be
 created.

 For example:

 The declaration shown below is illegal:


Copyright © 2006 IEEE. All rights reserved.                                                                                          77


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 109 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            nand #2 t_nand[0:3] ( ... ), t_nand[4:7] ( ... );

 It could be declared correctly as one array of eight instances or as two arrays with unique names of four
 elements each:

            nand #2 t_nand[0:7]( ... );
            nand #2 x_nand[0:3] ( ... ), y_nand[4:7] ( ... );

 7.1.6 Primitive instance connection list

 The terminal list describes how the gate or switch connects to the rest of the model. The gate or switch type
 can limit these expressions. The connection list shall be enclosed in a pair of parentheses, and the terminals
 shall be separated by commas. The output or bidirectional terminals shall always come first in the terminal
 list, followed by the input terminals.

 The terminal connections for an array of instances shall follow these rules:

     —     The bit length of each port expression in the declared instance-array shall be compared with the bit
           length of each single-instance port or terminal in the instantiated module or primitive.
     —     For each port or terminal where the bit length of the instance-array port expression is the same as the
           bit length of the single-instance port, the instance-array port expression shall be connected to each
           single-instance port.
     —     If bit lengths are different, each instance shall get a part-select of the port expression as specified in
           the range, starting with the right-hand index.
     —     Too many or too few bits to connect to all the instances shall be considered an error.

 An individual instance from an array of instances shall be referenced in the same manner as referencing an
 element of an array of regs.

 For example:

 Example 1—The following declaration of nand_array declares four instances that can be referenced by
 nand_array[1], nand_array[2], nand_array[3], and nand_array[4], respectively.

            nand #2 nand_array[1:4]( ... ) ;

 Example 2—The two module descriptions that follow are equivalent except for indexed instance names, and
 they demonstrate the range specification and connection rules for declaring an array of instances:

            module driver (in, out, en);
            input [3:0] in;
            output [3:0] out;
            input en;

            bufif0 ar[3:0] (out, in, en); // array of three-state buffers

            endmodule

            module driver_equiv (in, out, en);
            input [3:0] in;
            output [3:0] out;
            input en;

            bufif0 ar3 (out[3], in[3], en); // each buffer declared separately
            bufif0 ar2 (out[2], in[2], en);


78                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 110 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            bufif0 ar1 (out[1], in[1], en);
            bufif0 ar0 (out[0], in[0], en);

            endmodule

 Example 3—The two module descriptions that follow are equivalent except for indexed instance names, and
 they demonstrate how different instances within an array of instances are connected when the port sizes do
 not match:

            module busdriver (busin, bushigh, buslow, enh, enl);
            input [15:0] busin;
            output [7:0] bushigh, buslow;
            input enh, enl;

            driver      busar3      (busin[15:12], bushigh[7:4], enh);
            driver      busar2      (busin[11:8], bushigh[3:0], enh);
            driver      busar1      (busin[7:4], buslow[7:4], enl);
            driver      busar0      (busin[3:0], buslow[3:0], enl);

            endmodule

            module busdriver_equiv (busin, bushigh, buslow, enh, enl);
            input [15:0] busin;
            output [7:0] bushigh, buslow;
            input enh, enl;

            driver busar[3:0]                 (.out({bushigh, buslow}), .in(busin),
                                               .en({enh, enh, enl, enl}));
            endmodule

 Example 4—This example demonstrates how a series of modules can be chained together. Figure 7-1 shows
 an equivalent schematic interconnection of DFF instances.

            module dffn (q, d, clk);
            parameter bits = 1;
            input [bits-1:0] d;
            output [bits-1:0] q;
            input clk ;

            DFF dff[bits-1:0] (q, d, clk); // create a row of D flip-flops

            endmodule

            module MxN_pipeline (in, out, clk);
            parameter M = 3, N = 4;       // M=width,N=depth
            input [M-1:0] in;
            output [M-1:0] out;
            input clk;
            wire [M*(N-1):1] t;

            // #(M) redefines the bits parameter for dffn
            // create p[1:N] columns of dffn rows (pipeline)

            dffn #(M) p[1:N] ({out, t}, {t, in}, clk);

            endmodule




Copyright © 2006 IEEE. All rights reserved.                                                                                          79


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 111 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




                         p[4]                    p[3]                      p[2]                     p[1]
                                     t[3]                     t[6]                     t[9]                    out[2]
            in[2]
                         dff[2]                 dff[2]                    dff[2]                  dff[2]




      in[2:0]                        t[2]                     t[5]                    t[8]
            in[1]                                                                                                    out[2:0]
                        dff[1]                  dff[1]                   dff[1]                   dff[1]       out[1]
      clk




                                     t[1]                    t[4]                     t[7]
            in[0]
                                                                                                               out[0]
                       dff[0]                    dff[0]                   dff[0]                  dff[0]




              Figure 7-1—Schematic diagram of interconnections in array of instances


 7.2 and, nand, nor, or, xor, and xnor gates

 The instance declaration of a multiple input logic gate shall begin with one of the following keywords:

            and              nand             nor              or               xor              xnor

 The delay specification shall be zero, one, or two delays. If the specification contains two delays, the first
 delay shall determine the output rise delay, the second delay shall determine the output fall delay, and the
 smaller of the two delays shall apply to output transitions to x. If only one delay is specified, it shall specify
 both the rise delay and the fall delay. If there is no delay specification, there shall be no propagation delay
 through the gate.

 These six logic gates shall have one output and one or more inputs. The first terminal in the terminal list
 shall connect to the output of the gate and all other terminals connect to its inputs.

 The truth tables for these gates, showing the result of two input values, appear in Table 7-3.




80                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 112 of 591
                                                                                                                                          IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                                    Std 1364-2005




                                Table 7-3—Truth tables for multiple input logic gates


                   and      0       1         x     z       or    0   1     x     z         xor      0       1       x       z

                    0       0       0       0       0       0     0   1     x    x           0       0       1       x       x

                    1       0       1       x       x       1     1   1     1    1           1       1       0       x       x

                    x       0       x       x       x       x     x   1     x    x           x       x       x       x       x

                    z       0       x       x       x       z     x   1     x    x           z       x       x       x       x




                  nand          0       1       x       z   nor   0    1    x     z         xnor         0       1       x       z

                     0       1      1         1     1        0    1   0     x     x           0       1      0       x       x

                     1       1      0         x     x        1    0   0     0     0           1       0      1       x       x

                     x       1      x         x     x        x    x   0     x     x           x       x      x       x       x

                     z       1      x         x     x        z    x   0     x     x           z       x      x       x       x




 Versions of these six logic gates having more than two inputs shall have a natural extension, but the number
 of inputs shall not alter propagation delays.

 For example:

 The following example declares a two-input and gate:

            and a1 (out, in1, in2);

 The inputs are in1 and in2. The output is out. The instance name is a1.


 7.3 buf and not gates

 The instance declaration of a multiple output logic gate shall begin with one of the following keywords:

            buf                         not

 The delay specification shall be zero, one, or two delays. If the specification contains two delays, the first
 delay shall determine the output rise delay, the second delay shall determine the output fall delay, and the
 smaller of the two delays shall apply to output transitions to x. If only one delay is specified, it shall specify
 both the rise delay and the fall delay. If there is no delay specification, there shall be no propagation delay
 through the gate.

 These two logic gates shall have one input and one or more outputs. The last terminal in the terminal list
 shall connect to the input of the logic gate, and the other terminals shall connect to the outputs of the logic
 gate.


Copyright © 2006 IEEE. All rights reserved.                                                                                                81


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 113 of 591
IEEE
Std 1364-2005                                                                                     IEEE STANDARD FOR VERILOG®


 Truth tables for these logic gates with one input and one output are shown in Table 7-4.


                              Table 7-4—Truth tables for multiple output logic gates



                                               buf                                    not

                                     input           output                 input           output

                                       0                0                     0               1

                                       1                1                     1               0

                                       x                x                     x               x

                                       z                x                     z               x



 For example:

 The following example declares a two-output buf:

            buf b1 (out1, out2, in);

 The input is in. The outputs are out1 and out2. The instance name is b1.


 7.4 bufif1, bufif0, notif1, and notif0 gates

 The instance declaration of these three-state logic gates shall begin with one of the following keywords:

            bufif0                 bufif1                   notif1                notif0

 These four logic gates model three-state drivers. In addition to logic values 1 and 0, these gates can output z.

 The delay specification shall be zero, one, two, or three delays. If the delay specification contains three
 delays, the first delay shall determine the rise delay, the second delay shall determine the fall delay, the third
 delay shall determine the delay of transitions to z, and the smallest of the three delays shall determine the
 delay of transitions to x. If the specification contains two delays, the first delay shall determine the output
 rise delay, the second delay shall determine the output fall delay, and the smaller of the two delays shall
 apply to output transitions to x and z. If only one delay is specified, it shall specify the delay for all output
 transitions. If there is no delay specification, there shall be no propagation delay through the gate.

 Some combinations of data input values and control input values can cause these gates to output either of
 two values, without a preference for either value (see 7.10.2). These logic tables for these gates include two
 symbols representing such unknown results. The symbol L shall represent a result that has a value 0 or z.
 The symbol H shall represent a result that has a value 1 or z. Delays on transitions to H or L shall be treated
 the same as delays on transitions to x.

 These four logic gates shall have one output, one data input, and one control input. The first terminal in the
 terminal list shall connect to the output, the second terminal shall connect to the data input, and the third
 terminal shall connect to the control input.



82                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 114 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Table 7-5 presents the logic tables for these gates.


                                 Table 7-5—Truth tables for three-state logic gates


                                              CONTROL                                      CONTROL
                             bufif0                                       bufif1
                                              0     1     x    z                           0     1     x    z

                             D           0    0     z    L     L          D           0    z     0     L    L

                             A           1    1     z    H     H          A           1    z     1     H    H

                             T           x    x     z    x     x          T           x    z     x     x    x

                             A           z    x     z    x     x          A           z    z     x     x    x



                                             CONTROL                                      CONTROL
                             notif0                                       notif1
                                              0     1    x     z                           0    1     x    z

                             D          0     1    z     H     H          D          0    z     1     H    H

                             A          1     0    z     L     L          A          1    z     0     L    L

                             T          x     x    z     x     x          T          x    z     x     x    x

                             A          z     x    z     x     x          A          z    z     x     x    x



 For example:

 The following example declares an instance of bufif1:

            bufif1 bf1 (outw, inw, controlw);

 The output is outw, the input is inw, and the control is controlw. The instance name is bf1.


 7.5 MOS switches

 The instance declaration of a MOS switch shall begin with one of the following keywords:

            cmos             nmos                   pmos             rcmos            rnmos                 rpmos

 The cmos and rcmos switches are described in 7.7.

 The pmos keyword stands for the P-type metal-oxide semiconductor (PMOS) transistor and the nmos
 keyword stands for the N-type metal-oxide semiconductor (NMOS) transistor. PMOS and NMOS transistors
 have relatively low impedance between their sources and drains when they conduct. The rpmos keyword
 stands for resistive PMOS transistor and the rnmos keyword stands for resistive NMOS transistor. Resistive
 PMOS and resistive NMOS transistors have significantly higher impedance between their sources and
 drains when they conduct than PMOS and NMOS transistors have. The load devices in static MOS networks
 are examples of rpmos and rnmos transistors. These four switches are unidirectional channels for data
 similar to the bufif gates.


Copyright © 2006 IEEE. All rights reserved.                                                                                          83


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 115 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The delay specification shall be zero, one, two, or three delays. If the delay specification contains three
 delays, the first delay shall determine the rise delay, the second delay shall determine the fall delay, the third
 delay shall determine the delay of transitions to z, and the smallest of the three delays shall determine the
 delay of transitions to x. If the specification contains two delays, the first delay shall determine the output
 rise delay, the second delay shall determine the output fall delay, and the smaller of the two delays shall
 apply to output transitions to x and z. If only one delay is specified, it shall specify the delay for all output
 transitions. If there is no delay specification, there shall be no propagation delay through the switch.

 Some combinations of data input values and control input values can cause these switches to output either of
 two values, without a preference for either value. The logic tables for these switches include two symbols
 representing such unknown results. The symbol L represents a result that has a value 0 or z. The symbol H
 represents a result that has a value 1 or z. Delays on transitions to H and L shall be the same as delays on
 transitions to x.

 These four switches shall have one output, one data input, and one control input. The first terminal in the
 terminal list shall connect to the output, the second terminal shall connect to the data input, and the third
 terminal shall connect to the control input.

 The nmos and pmos switches shall pass signals from their inputs and through their outputs with a change in
 the strength of the signal in only one case, as discussed in 7.11. The rnmos and rpmos switches shall reduce
 the strength of signals that propagate through them, as discussed in 7.12.

 Table 7-6 presents the logic tables for these switches.


                                    Table 7-6—Truth tables for MOS switches


                                    CONTROL                                                      CONTROL
                   pmos                                                          nmos
                   rpmos                                                        rnmos
                                    0     1    x     z                                            0    1     x     z

                  D           0     0     z    L     L                          D           0     z    0     L    L

                  A           1     1     z    H     H                          A           1     z    1     H    H

                  T           x     x     z    x     x                          T           x     z    x     x    x

                  A           z     z     z    z     z                          A           z     z    z     z    z


 For example:

 The following example declares a pmos switch:

            pmos p1 (out, data, control);

 The output is out, the data input is data, and the control input is control. The instance name is p1.


 7.6 Bidirectional pass switches

 The instance declaration of a bidirectional pass switch shall begin with one of the following keywords:

            tran                   tranif1                     tranif0
            rtran                  rtranif1                    rtranif0


84                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 116 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The bidirectional pass switches shall not delay signals propagating through them. When tranif0, tranif1,
 rtranif0, or rtranif1 devices are turned off, they shall block signals; and when they are turned on, they shall
 pass signals. The tran and rtran devices cannot be turned off, and they shall always pass signals.

 The delay specifications for tranif1, tranif0, rtranif1, and rtranif0 devices shall be zero, one, or two
 delays. If the specification contains two delays, the first delay shall determine the turn-on delay, the second
 delay shall determine the turn-off delay, and the smaller of the two delays shall apply to output transitions to
 x and z. If only one delay is specified, it shall specify both the turn-on and the turn-off delays. If there is no
 delay specification, there shall be no turn-on or turn-off delay for the bidirectional pass switch.

 The bidirectional pass switches tran and rtran shall not accept delay specification.

 The tranif1, tranif0, rtranif1, and rtranif0 devices shall have three items in their terminal lists. The first
 two shall be bidirectional terminals that conduct signals to and from the devices, and the third terminal shall
 connect to a control input. The tran and rtran devices shall have terminal lists containing two bidirectional
 terminals. Both bidirectional terminals shall unconditionally conduct signals to and from the devices,
 allowing signals to pass in either direction through the devices. The bidirectional terminals of all six devices
 shall be connected only to scalar nets or bit-selects of vector nets.

 The tran, tranif0, and tranif1 devices shall pass signals with an alteration in their strength in only one case,
 as discussed in 7.11. The rtran, rtranif0, and rtranif1 devices shall reduce the strength of the signals
 passing through them according to rules discussed in 7.12.

 For example:

 The following example declares an instance of tranif1:

            tranif1 t1 (inout1,inout2,control);

 The bidirectional terminals are inout1 and inout2. The control input is control. The instance name is
 t1.


 7.7 CMOS switches

 The instance declaration of a CMOS switch shall begin with one of the following keywords:

            cmos                        rcmos

 The delay specification shall be zero, one, two, or three delays. If the delay specification contains three
 delays, the first delay shall determine the rise delay, the second delay shall determine the fall delay, the third
 delay shall determine the delay of transitions to z, and the smallest of the three delays shall determine the
 delay of transitions to x. Delays in transitions to H or L are the same as delays in transitions to x. If the
 specification contains two delays, the first delay shall determine the output rise delay, the second delay shall
 determine the output fall delay, and the smaller of the two delays shall apply to output transitions to x and z.
 If only one delay is specified, it shall specify the delay for all output transitions. If there is no delay
 specification, there shall be no propagation delay through the switch.

 The cmos and rcmos switches shall have a data input, a data output, and two control inputs. In the terminal
 list, the first terminal shall connect to the data output, the second terminal shall connect to the data input, the
 third terminal shall connect to the n-channel control input, and the last terminal shall connect to the p-
 channel control input.




Copyright © 2006 IEEE. All rights reserved.                                                                                          85


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 117 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The cmos gate shall pass signals with an alteration in their strength in only one case, as discussed in 7.11.
 The rcmos gate shall reduce the strength of signals passing through it according to rules described in 7.12.

 The cmos switch shall be treated as the combination of a pmos switch and an nmos switch. The rcmos
 switch shall be treated as the combination of an rpmos switch and an rnmos switch. The combined switches
 in these configurations shall share data input and data output terminals, but they shall have separate control
 inputs.

 For example:

 The equivalence of the cmos gate to the pairing of an nmos gate and a pmos gate is shown in the following
 example:

     cmos (w, datain, ncontrol, pcontrol);                                                    ncontrol

                                                                                                         nmos
     is equivalent to:
                                                                            w                                             datain

                                                                                                         pmos

     nmos (w, datain, ncontrol);
     pmos (w, datain, pcontrol);                                                              pcontrol



 7.8 pullup and pulldown sources

 The instance declaration of a pullup or a pulldown source shall begin with one of the following keywords:

            pullup                            pulldown

 A pullup source shall place a logic value 1 on the nets connected in its terminal list. A pulldown source
 shall place a logic value 0 on the nets connected in its terminal list.

 The signals that these sources place on nets shall have pull strength in the absence of a strength
 specification. If there is a strength1 specification on a pullup source or a strength0 specification on a
 pulldown source, the signals shall have the strength specified. A strength0 specification on a pullup source
 and a strength1 specification on a pulldown source shall be ignored.

 There shall be no delay specifications for these sources.

 For example:

 The following example declares two pullup instances:

            pullup (strong1) p1 (neta), p2 (netb);

 In this example, the p1 instance drives neta and the p2 instance drives netb with strong strength.


 7.9 Logic strength modeling

 The Verilog HDL provides for accurate modeling of signal contention, bidirectional pass gates, resistive
 MOS devices, dynamic MOS, charge sharing, and other technology-dependent network configurations by



86                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 118 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 allowing scalar net signal values to have a full range of unknown values and different levels of strength or
 combinations of levels of strength. This multiple-level logic strength modeling resolves combinations of
 signals into known or unknown values to represent the behavior of hardware with improved accuracy.

 A strength specification shall have two components:

    a)     The strength of the 0 portion of the net value, called strength0, designated as one of the following:

            supply0                strong0                pull0           weak0            highz0

    b)     The strength of the 1 portion of the net value, called strength1, designated as one of the following:

            supply1                strong1                pull1           weak1            highz1

 The combinations (highz0, highz1) and (highz1, highz0) shall be considered illegal.

 Despite this division of the strength specification, it is helpful to consider strength as a property occupying
 regions of a continuum in order to predict the results of combinations of signals.

 Table 7-7 demonstrates the continuum of strengths. The left column lists the keywords used in specifying
 strengths. The right column gives correlated strength levels.


                            Table 7-7—Strength levels for scalar net signal values

                                                Strength name          Strength level

                                                supply0                        7

                                                strong0                        6

                                                pull0                          5

                                                large0                         4

                                                weak0                          3

                                                medium0                        2

                                                small0                         1

                                                highz0                         0

                                                highz1                         0

                                                small1                         1

                                                medium1                        2

                                                weak1                          3

                                                large1                         4

                                                pull1                          5

                                                strong1                        6

                                                supply1                        7




Copyright © 2006 IEEE. All rights reserved.                                                                                          87


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 119 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®


 In Table 7-7, there are four driving strengths:

            supply                 strong                      pull                         weak

 Signals with driving strengths shall propagate from gate outputs and continuous assignment outputs.

 In Table 7-7, there are three charge storage strengths:

            large                  medium                      small

 Signals with the charge storage strengths shall originate in the trireg net type.

 It is possible to think of the strengths of signals in Table 7-7 as locations on the scale in Figure 7-2.


                              strength0                                                  strength1
            7       6     5       4      3      2       1      0       0      1      2       3      4      5      6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1

                                             Figure 7-2—Scale of strengths

 Discussions of signal combinations later in this clause employ graphics similar to those used in Figure 7-2.

 If the signal value of a net is known, all of its strength levels shall be in either the strength0 part of the scale
 represented by Figure 7-2, or all strength levels shall be in its strength1 part. If the signal value of a net is
 unknown, it shall have strength levels in both the strength0 and the strength1 parts. A net with a signal value
 z shall have a strength level only in one of the 0 subdivisions of the parts of the scale.


 7.10 Strengths and values of combined signals

 In addition to a signal value, a net shall have either a single unambiguous strength level or an ambiguous
 strength consisting of more than one level. When signals combine, their strengths and values shall determine
 the strength and value of the resulting signal in accordance with the principles in 7.10.1 through 7.10.4.

 7.10.1 Combined signals of unambiguous strength

 This subclause deals with combinations of signals in which each signal has a known value and a single
 strength level.

 If two or more signals of unequal strength combine in a wired net configuration, the stronger signal shall
 dominate all the weaker drivers and determine the result. The combination of two or more signals of like
 value shall result in the same value with the greater of all the strengths. The combination of signals identical
 in strength and value shall result in the same signal.

 The combination of signals with unlike values and the same strength can have three possible results. Two of
 the results occur in the presence of wired logic, and the third occurs in its absence. Wired logic is discussed
 in 7.10.4. The result in the absence of wired logic is the subject of Figure 7-4 ( in 7.10.2).

 For example:

 In Figure 7-3, the numbers in parentheses indicate the relative strengths of the signals. The combination of a
 pull1 and a strong0 results in a strong0, which is the stronger of the two signals.


88                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 120 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                                      Pu1(5)
                                                                                                          St0(6)
                                      St0(6)

                                      Su1(7)
                                                                                                           Su1(7)
                                      La1(4)

                                      Figure 7-3—Combining unequal strengths


 7.10.2 Ambiguous strengths: sources and combinations

 There are several classifications of signals possessing ambiguous strengths:

    —      Signals with known values and multiple strength levels
    —      Signals with a value x, which have strength levels consisting of subdivisions of both the strength1
           and the strength0 parts of the scale of strengths in Figure 7-2
    —      Signals with a value L, which have strength levels that consist of high impedance joined with
           strength levels in the strength0 part of the scale of strengths in Figure 7-2
    —      Signals with a value H, which have strength levels that consist of high impedance joined with
           strength levels in the strength1 part of the scale of strengths in Figure 7-2

 Many configurations can produce signals of ambiguous strength. When two signals of equal strength and
 opposite value combine, the result shall be a value x, along with the strength levels of both signals and all
 the smaller strength levels.

 For example:

 Figure 7-4 shows the combination of a weak signal with a value 1 and a weak signal with a value 0 yielding
 a signal with weak strength and a value x.

                                         We1
                                                                                                      WeX
                                         We0


             Figure 7-4—Combination of signals of equal strength and opposite values

 This output signal is described in Figure 7-5.



                               strength0                                                  strength1
            7       6      5      4      3       2      1      0       0      1       2      3      4       5      6      7
           Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                           Figure 7-5—Weak x signal strength



Copyright © 2006 IEEE. All rights reserved.                                                                                          89


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 121 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®


 An ambiguous signal strength can be a range of possible values. An example is the strength of the output
 from the three-state drivers with unknown control inputs as shown in Figure 7-6.

                                                     X

                                                             bufif1
                    St1                                                             StH

                                                      X

                                                             bufif0
                       We0                                                            StL


                                       Figure 7-6—Bufifs with control inputs of x


 The output of the bufif1 in Figure 7-6 is a strong H, composed of the range of values described in
 Figure 7-7.


                               strength0                                                 strength1

            7      6       5      4      3      2        1      0      0      1      2       3      4      5       6      7
           Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                        Figure 7-7—Strong H range of values


 The output of the bufif0 in Figure 7-6 is a strong L, composed of the range of values described in
 Figure 7-8.



                               strength0                                                 strength1

            7      6      5       4      3      2        1      0     0       1      2       3      4      5      6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                         Figure 7-8—Strong L range of values

 The combination of two signals of ambiguous strength shall result in a signal of ambiguous strength. The
 resulting signal shall have a range of strength levels that includes the strength levels in its component
 signals. The combination of outputs from two three-state drivers with unknown control inputs, shown in
 Figure 7-9, is an example.




90                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 122 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                                                              X

                                                                           PuH
                              Pu1
                                                               X
                                                                                                            35X

                                We0
                                                                           WeL

                              Figure 7-9—Combined signals of ambiguous strength

 In Figure 7-9, the combination of signals of ambiguous strengths produces a range that includes the
 extremes of the signals and all the strengths between them, as described in Figure 7-10.



                              strength0                                                  strength1

            7      6      5       4      3      2       1      0       0      1      2      3       4      5      6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                           Figure 7-10—Range of strengths for an unknown signal

 The result is a value x because its range includes the values 1 and 0. The number 35, which precedes the x,
 is a concatenation of two digits. The first is the digit 3, which corresponds to the highest strength0 level for
 the result. The second digit, 5, corresponds to the highest strength1 level for the result.

 Switch networks can produce a ranges of strengths of the same value, such as the signals from the upper and
 lower configurations in Figure 7-11.

                                                                           Vcc pullup
                                          reg b =x

                                                                             Pu1 (5)
                                                                                                651
                  reg a =1 (6)

                                             reg g =x
                                                                                                                      56X
                       Pu0 (5)
                                                                                                530

                                 reg d =0
                                                        and
                                                                     We0 (3)
                                 reg e =0

                           pulldown ground

                         Figure 7-11—Ambiguous strengths from switch networks


Copyright © 2006 IEEE. All rights reserved.                                                                                          91


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 123 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®


 In Figure 7-11, the upper combination of a reg, a gate controlled by a reg of unspecified value, and a pullup
 produces a signal with a value of 1 and a range of strengths (651) described in Figure 7-12.



                               strength0                                                  strength1

            7      6       5      4      3       2      1      0       0      1      2       3      4      5       6      7
           Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                           Figure 7-12—Range of two strengths of a defined value


 In Figure 7-11, the lower combination of a pulldown, a gate controlled by a reg of unspecified value, and an
 and gate produces a signal with a value 0 and a range of strengths (530) described in Figure 7-13.



                               strength0                                                 strength1

            7      6      5       4      3      2       1      0       0      1      2       3      4      5      6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                          Figure 7-13—Range of three strengths of a defined value


 When the signals from the upper and lower configurations in Figure 7-11 combine, the result is an unknown
 with a range (56x) determined by the extremes of the two signals shown in Figure 7-14.



                               strength0                                                  strength1

            7      6       5      4      3       2      1      0       0      1      2       3      4      5       6      7
           Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                            Figure 7-14—Unknown value with a range of strengths


 In Figure 7-11, replacing the pulldown in the lower configuration with a supply0 would change the range of
 the result to the range (StX) described in Figure 7-15.

 The range in Figure 7-15 is strong x because it is unknown and the extremes of both its components are
 strong. The extreme of the output of the lower configuration is strong because the lower pmos reduces the
 strength of the supply0 signal. This modeling feature is discussed in 7.11.




92                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 124 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005




                               strength0                                                 strength1
            7      6       5      4      3      2       1      0       0      1      2       3      4      5       6      7
           Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1



                                               Figure 7-15—Strong X range


 Logic gates produce results with ambiguous strengths as well as three-state drivers. Such a case appears in
 Figure 7-16. The and gate N1 is declared with highz0 strength, and N2 is declared with weak0 strength.




                         a=1                                StH                    and (strong1,highz0) N1(a,b);
                                             N1                                    and (strong1, weak0) N2(c,d);
                         b=X

                                                                                      36X

                           c=0
                                             N2
                           d=0                              We0


                                   Figure 7-16—Ambiguous strength from gates

 In Figure 7-16, reg b has an unspecified value; therefore, input to the upper and gate is strong x. The upper
 and gate has a strength specification including highz0. The signal from the upper and gate is a strong H
 composed of the values as described in Figure 7-17.



                               strength0                                                 strength1
            7      6      5       4      3      2       1      0       0      1      2       3      4      5      6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                               Figure 7-17—Ambiguous strength signal from a gate


 HiZ0 is part of the result because the strength specification for the gate in question specified that strength for
 an output with a value 0. A strength specification other than high impedance for the 0 value output results in
 a gate output value x. The output of the lower and gate is a weak 0 as described in Figure 7-18.




Copyright © 2006 IEEE. All rights reserved.                                                                                          93


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 125 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®




                              strength0                                                  strength1

            7      6      5       4      3      2       1      0       0      1      2       3      4      5      6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                                       Figure 7-18—Weak 0

 When the signals combine, the result is the range (36x) as described in Figure 7-19.



                              strength0                                                  strength1

            7      6      5       4      3      2       1      0       0      1      2       3      4      5      6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                        Figure 7-19—Ambiguous strength in combined gate signals

 Figure 7-19 presents the combination of an ambiguous signal and an unambiguous signal. Such
 combinations are the topic of 7.10.3.

 7.10.3 Ambiguous strength signals and unambiguous signals

 The combination of a signal with unambiguous strength and known value with another signal of ambiguous
 strength presents several possible cases. To understand a set of rules governing this type of combination, it is
 necessary to consider the strength levels of the ambiguous strength signal separately from each other and
 relative to the unambiguous strength signal. When a signal of known value and unambiguous strength
 combines with a component of a signal of ambiguous strength, these shall be the rules:

     a)    The strength levels of the ambiguous strength signal that are greater than the strength level of the
           unambiguous signal shall remain in the result.
     b)    The strength levels of the ambiguous strength signal that are smaller than or equal to the strength
           level of the unambiguous signal shall disappear from the result, subject to rule c.
     c)    If the operation of rule a and rule b results in a gap in strength levels because the signals are of oppo-
           site value, the signals in the gap shall be part of the result.

 The following figures show some applications of the rules.

 In Figure 7-20, the strength levels in the ambiguous strength signal that are smaller than or equal to the
 strength level of the unambiguous strength signal disappear from the result, demonstrating rule b.

 In Figure 7-21, rule a, rule b, and rule c apply. The strength levels of the ambiguous strength signal that are
 of opposite value and lesser strength than the unambiguous strength signal disappear from the result. The
 strength levels in the ambiguous strength signal that are less than the strength level of the unambiguous
 strength signal, and of the same value, disappear from the result. The strength level of the unambiguous
 strength signal and the greater extreme of the ambiguous strength signal define a range in the result.




94                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 126 of 591
                                                                                                                                              IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                                        Std 1364-2005




                                    strength0                                                        strength1
                7       6       5        4       3       2       1       0       0       1       2       3       4       5       6       7
             Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                    strength0                                                        strength1
                7       6       5        4       3       2       1       0       0       1       2       3       4       5       6       7
             Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1


         Combining the two signals above results in the following signal:



                                    strength0                                                        strength1
              7         6       5        4   3       2       1       0           0   1       2           3   4           5       6     7
            Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1



                                         Figure 7-20—Elimination of strength levels




                                strength0                                                        strength1
            7       6       5        4       3       2       1       0       0       1       2       3       4       5       6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                strength0                                                        strength1
            7       6       5        4       3       2       1       0       0       1       2       3       4       5       6       7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1


        Combining the two signals above results in the following signal:



                                    strength0                                                    strength1
            7       6       5        4       3       2       1       0       0       1       2        3      4       5       6        7
           Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1



  Figure 7-21—Result showing a range and the elimination of strength levels of two values



Copyright © 2006 IEEE. All rights reserved.                                                                                                    95


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 127 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®


 In Figure 7-22, rule a and rule b apply. The strength levels in the ambiguous strength signal that are less than
 the strength level of the unambiguous strength signal disappear from the result. The strength level of the
 unambiguous strength signal and the strength level at the greater extreme of the ambiguous strength signal
 define a range in the result.



                                strength0                                                 strength1
              7      6      5      4       3      2      1      0       0      1      2      3       4      5      6      7
            Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                strength0                                                 strength1
              7      6      5      4       3      2      1      0       0      1      2      3       4      5      6      7
            Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1


       Combining the two signals above results in the following signal:



                                strength0                                                 strength1
              7      6      5      4       3      2      1      0       0      1      2      3       4      5      6      7
            Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




   Figure 7-22—Result showing a range and the elimination of strength levels of one value




96                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 128 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 In Figure 7-23, rule a, rule b, and rule c apply. The greater extreme of the range of strengths for the
 ambiguous strength signal is larger than the strength level of the unambiguous strength signal. The result is a
 range defined by the greatest strength in the range of the ambiguous strength signal and by the strength level
 of the unambiguous strength signal.



                             strength0                                                 strength1
           7      6      5       4      3      2      1      0       0      1      2       3      4      5      6      7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                             strength0                                                 strength1
           7      6      5       4      3      2      1      0       0      1      2       3      4      5      6      7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1


       Combining the two signals above results in the following signal:



                             strength0                                                 strength1
           7      6      5       4      3      2      1      0       0      1      2       3      4      5      6      7
          Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1



                                          Figure 7-23—A range of both values




Copyright © 2006 IEEE. All rights reserved.                                                                                          97


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 129 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 7.10.4 Wired logic net types

 The net types triand, wand, trior, and wor shall resolve conflicts when multiple drivers have the same
 strength. These net types shall resolve signal values by treating signals as inputs of logic functions.

 For example:

 Consider the combination of two signals of unambiguous strength in Figure 7-24.



                                 strength0                                                 strength1
               7      6      5      4       3      2      1      0       0      1      2        3     4      5      6      7
              Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                                 strength0                                                 strength1
               7      6      5      4       3      2      1      0       0      1      2        3     4      5      6      7
              Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1



                                   wired AND logic value result:                            0
                                   wired OR logic value result:                             1



                       Figure 7-24—Wired logic with unambiguous strength signals

 The combination of the signals in Figure 7-24, using wired and logic, produces a result with the same value
 as the result produced by an and gate with the value of the two signals as its inputs. The combination of
 signals using wired or logic produces a result with the same value as the result produced by an or gate with
 the values of the two signals as its inputs. The strength of the result is the same as the strength of the
 combined signals in both cases. If the value of the upper signal changes so that both signals in Figure 7-24
 possess a value 1, then the results of both types of logic have a value 1.




98                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 130 of 591
                                                                                                                                    IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                              Std 1364-2005


 When ambiguous strength signals combine in wired logic, it is necessary to consider the results of all
 combinations of each of the strength levels in the first signal with each of the strength levels in the second
 signal, as shown in Figure 7-25.


                                  strength0                                                       strength1
              7       6      5       4      3       2     1        0        0       1         2     3          4   5   6     7
             Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1
                                                                 Signal 1

                                  strength0                                                       strength1
               7      6       5      4      3       2        1     0        0       1         2        3       4   5   6      7
             Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1

                                                                 Signal 2
          The combinations of strength levels for and logic appear in the
          following chart:


                                     signal1                      signal2                         result

                                 strength       value     strength          value           strength       value

                              5                 0       5                   1           5                  0

                              6                 0       5                   1           6                  0

          The result is the following signal:

                                  strength0                                                       strength1
              7       6      5       4      3       2     1        0        0       1         2     3          4   5   6     7
             Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1


          The combinations of strength levels for or logic appear in the
          following chart:


                                      signal1                     signal2                         result

                                 strength       value     strength          value       strength           value

                                 5              0        5                  1           5                  1

                                 6              0        5                  1           6                  0

          The result is the following signal:

                              strength0                                                        strength1
              7       6      5 4 3 2                      1        0        0       1         2 3 4 5                  6     7
             Su0 St0 Pu0 La0 We0 Me0 Sm0 HiZ0 HiZ1 Sm1 Me1 We1 La1 Pu1 St1 Su1




                               Figure 7-25—Wired logic and ambiguous strengths



Copyright © 2006 IEEE. All rights reserved.                                                                                          99


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 131 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 7.11 Strength reduction by nonresistive devices

 The nmos, pmos, and cmos switches shall pass the strength from the data input to the output, except that a
 supply strength shall be reduced to a strong strength.

 The tran, tranif0, and tranif1 switches shall not affect signal strength across the bidirectional terminals,
 except that a supply strength shall be reduced to a strong strength.


 7.12 Strength reduction by resistive devices

 The rnmos, rpmos, rcmos, rtran, rtranif1, and rtranif0 devices shall reduce the strength of signals that
 pass through them according to Table 7-8.


                                          Table 7-8—Strength reduction rules

                                           Input strength                  Reduced strength

                                    Supply drive                      Pull drive

                                    Strong drive                      Pull drive

                                    Pull drive                        Weak drive

                                    Large capacitor                   Medium capacitor

                                    Weak drive                        Medium capacitor

                                    Medium capacitor                  Small capacitor

                                    Small capacitor                   Small capacitor

                                    High impedance                    High impedance



 7.13 Strengths of net types

 The tri0, tri1, supply0, and supply1 net types shall generate signals with specific strength levels. The trireg
 declaration can specify either of two signal strength levels other than a default strength level.

 7.13.1 tri0 and tri1 net strengths

 The tri0 net type models a net connected to a resistive pulldown device. In the absence of an overriding
 source, such a signal shall have a value 0 and a pull strength. The tri1 net type models a net connected to a
 resistive pullup device. In the absence of an overriding source, such a signal shall have a value 1 and a pull
 strength.

 7.13.2 trireg strength

 The trireg net type models charge storage nodes. The strength of the drive resulting from a trireg net that is
 in the charge storage state (that is, a driver charged the net and then went to high impedance) shall be one of
 these three strengths: large, medium, or small. The specific strength associated with a particular trireg net
 shall be specified by the user in the net declaration. The default shall be medium. The syntax of this
 specification is described in 4.4.1.




100                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 132 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 7.13.3 supply0 and supply1 net strengths

 The supply0 net type models ground connections. The supply1 net type models connections to power
 supplies. The supply0 and supply1 net types shall have supply driving strengths.


 7.14 Gate and net delays

 Gate and net delays provide a means of more accurately describing delays through a circuit. The gate delays
 specify the signal propagation delay from any gate input to the gate output. Up to three values per output
 representing rise, fall, and turn-off delays can be specified (see 7.2 through 7.8).

 Net delays refer to the time it takes from any driver on the net changing value to the time when the net value
 is updated and propagated further. Up to three delay values per net can be specified.

 For both gates and nets, the default delay shall be zero when no delay specification is given. When one delay
 value is given, then this value shall be used for all propagation delays associated with the gate or the net.
 When two delays are given, the first delay shall specify the rise delay, and the second delay shall specify the
 fall delay. The delay when the signal changes to high impedance or to unknown shall be the lesser of the two
 delay values.

 For a three-delay specification,

    —      The first delay refers to the transition to the 1 value (rise delay).
    —      The second delay refers to the transition to the 0 value (fall delay).
    —      The third delay refers to the transition to the high-impedance value.

 When a value changes to the unknown (x) value, the delay is the smallest of the three delays. The strength of
 the input signal shall not affect the propagation delay from an input to an output.

 Table 7-9 summarizes the from-to propagation delay choice for the two- and three-delay specifications.


                                      Table 7-9—Rules for propagation delays

                                                                             Delay used if there are
                             From value:            To value:
                                                                           2 delays               3 delays

                         0                      1                     d1                     d1

                         0                      x                     min(d1, d2)            min(d1, d2, d3)

                         0                      z                     min(d1, d2)            d3

                         1                      0                     d2                     d2

                         1                      x                     min(d1, d2)            min(d1, d2, d3)

                         1                      z                     min(d1, d2)            d3

                         x                      0                     d2                     d2
                         x                      1                     d1                     d1

                         x                      z                     min(d1, d2)            d3

                         z                      0                     d2                     d2



Copyright © 2006 IEEE. All rights reserved.                                                                                        101


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 133 of 591
IEEE
Std 1364-2005                                                                                     IEEE STANDARD FOR VERILOG®


                              Table 7-9—Rules for propagation delays (continued)

                                                                             Delay used if there are
                             From value:            To value:
                                                                           2 delays               3 delays

                         z                      1                     d1                     d1

                         z                      x                     min(d1, d2)            min(d1, d2, d3)



 For example:

 Example 1—The following is an example of a delay specification with one, two, and three delays:

            and #(10) a1 (out, in1, in2);         // only one delay
            and #(10,12) a2 (out, in1, in2);      // rise and fall delays
            bufif0 #(10,12,11) b3 (out, in, ctrl);// rise, fall, and turn-off delays

 Example 2—The following example specifies a simple latch module with three-state outputs, where
 individual delays are given to the gates. The propagation delay from the primary inputs to the outputs of the
 module will be cumulative, and it depends on the signal path through the network.

            module tri_latch (qout, nqout, clock, data, enable);
            output qout, nqout;
            input clock, data, enable;
            tri qout, nqout;

            not        #5                     n1 (ndata, data);
            nand       #(3,5)                 n2 (wa, data, clock),
                                              n3 (wb, ndata, clock);
            nand       #(12,15)               n4 (q, nq, wa),
                                              n5 (nq, q, wb);
            bufif1     #(3,7,13)              q_drive (qout, q, enable),
                                              nq_drive (nqout, nq, enable);

            endmodule

 7.14.1 min:typ:max delays

 The syntax for delays on gate primitives (including UDPs; see Clause 8), nets, and continuous assignments
 shall allow three values each for the rising, falling, and turn-off delays. The minimum, typical, and
 maximum values for each delay shall be specified as expressions separated by colons. There shall be no
 required relation (e.g., min ≤ typ ≤ max) between the expressions for minimum, typical, and maximum
 delays. These can be any three expressions.

 For example:

 The following example shows min:typ:max values for rising, falling, and turn-off delays:

            module iobuf (io1, io2, dir);
                       ...
            bufif0     #(5:7:9, 8:10:12, 15:18:21) b1 (io1, io2, dir);
            bufif1     #(6:8:10, 5:7:9, 13:17:19) b2 (io2, io1, dir);
                       ...
            endmodule



102                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 134 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The syntax for delay controls in procedural statements (see 9.7) also allows minimum, typical, and
 maximum values. These are specified by expressions separated by colons. The following example illustrates
 this concept.

            parameter min_hi = 97, typ_hi = 100, max_hi = 107;
            reg clk;

            always begin
                  #(95:100:105) clk = 1;
                  #(min_hi:typ_hi:max_hi) clk = 0;
            end

 7.14.2 trireg net charge decay

 Like all nets, the delay specification in a trireg net declaration can contain up to three delays. The first two
 delays shall specify the delay for transition to the 1 and 0 logic states when the trireg net is driven to these
 states by a driver. The third delay shall specify the charge decay time instead of the delay in a transition to
 the z logic state. The charge decay time specifies the delay between when the drivers of a trireg net turn off
 and when its stored charge can no longer be determined.

 A trireg net does not need a turn-off delay specification because a trireg net never makes a transition to the
 z logic state. When the drivers of a trireg net make transitions from the 1, 0, or x logic states to off, the
 trireg net shall retain the previous 1, 0, or x logic state that was on its drivers. The z value shall not
 propagate from the drivers of a trireg net to a trireg net. A trireg net can only hold a z logic state when z is
 the initial logic state of the trireg net or when the trireg net is forced to the z state with a force statement
 (see 9.3.2).

 A delay specification for charge decay models a charge storage node that is not ideal, i.e., a charge storage
 node whose charge leaks out through its surrounding devices and connections.

 The charge decay process and the delay specification for charge decay are described in 7.14.2.1 and
 7.14.2.2, respectively.

 7.14.2.1 Charge decay process

 Charge decay is the cause of transition of a 1 or 0 that is stored in a trireg net to an unknown value (x) after
 a specified delay. The charge decay process shall begin when the drivers of the trireg net turn off and the
 trireg net starts to hold charge. The charge decay process shall end under the following two conditions:

    a)     The delay specified by charge decay time elapses, and the trireg net makes a transition from 1 or 0
           to x.
    b)     The drivers of trireg net turn on and propagate a 1, 0, or x into the trireg net.

 7.14.2.2 Delay specification for charge decay time

 The third delay in a trireg net declaration shall specify the charge decay time. A three-valued delay
 specification in a trireg net declaration shall have the following form:

            #(d1, d2, d3)                     // (rise_delay, fall_delay, charge_decay_time)

 The charge decay time specification in a trireg net declaration shall be preceded by a rise and a fall delay
 specification.




Copyright © 2006 IEEE. All rights reserved.                                                                                        103


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 135 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For example:

 Example 1—The following example shows a specification of the charge decay time in a trireg net
 declaration:

            trireg (large) #(0,0,50) cap1;

 This example declares a trireg net named cap1. This trireg net stores a large charge. The delay
 specifications for the rise delay is 0, the fall delay is 0, and the charge decay time specification is 50 time
 units.

 Example 2—The next example presents a source description file that contains a trireg net declaration with a
 charge decay time specification. Figure 7-26 shows an equivalent schematic for the source description.

            module capacitor;
            reg data, gate;

            // trireg declaration with a charge decay time of 50 time units
            trireg (large) #(0,0,50) cap1;

            nmos nmos1 (cap1, data, gate); // nmos that drives the trireg

            initial begin
                 $monitor("%0d data=%v gate=%v cap1=%v", $time, data, gate, cap1);
                 data = 1;
                 // Toggle the driver of the control input to the nmos switch
                  gate = 1;
                 #10 gate = 0;
                 #30 gate = 1;
                 #10 gate = 0;
                 #100 $finish;
            end
            endmodule

                                                               gate



                                             data
                                                               nmos1
                                                                                   trireg


                                    Figure 7-26—Trireg net with capacitance




104                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 136 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 8. User-defined primitives (UDPs)

 This clause describes a modeling technique to augment the set of predefined gate primitives by designing
 and specifying new primitive elements called UDPs. Instances of these new UDPs can be used in exactly the
 same manner as the gate primitives to represent the circuit being modeled.

 The following two types of behavior can be represented in a UDP:

    a)     Combinational—modeled by a combinational UDP
    b)     Sequential—modeled by a sequential UDP

 A combinational UDP uses the value of its inputs to determine the next value of its output. A sequential
 UDP uses the value of its inputs and the current value of its output to determine the value of its output.
 Sequential UDPs provide a way to model sequential circuits such as flip-flops and latches. A sequential
 UDP can model both level-sensitive and edge-sensitive behavior.

 Each UDP has exactly one output, which can be in one of three states: 0, 1, or x. The three-state value z is
 not supported. In sequential UDPs, the output always has the same value as the internal state.

 The z values passed to UDP inputs shall be treated the same as x values.


 8.1 UDP definition

 UDP definitions are independent of modules; they are at the same level as module definitions in the syntax
 hierarchy. They can appear anywhere in the source text, either before or after they are instantiated inside a
 module. They shall not appear between the keywords module and endmodule.

 Implementations may limit the maximum number of UDP definitions in a model, but they shall allow at
 least 256.

 The formal syntax of the UDP definition is given in Syntax 8-1.




Copyright © 2006 IEEE. All rights reserved.                                                                                        105


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 137 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




                    udp_declaration ::= (From A.5.1)
                            { attribute_instance } primitive udp_identifier ( udp_port_list ) ;
                            udp_port_declaration { udp_port_declaration }
                            udp_body
                            endprimitive
                          | { attribute_instance } primitive udp_identifier ( udp_declaration_port_list ) ;
                            udp_body
                            endprimitive
                    udp_port_list ::= (From A.5.2)
                          output_port_identifier , input_port_identifier { , input_port_identifier }
                    udp_declaration_port_list ::=
                          udp_output_declaration , udp_input_declaration { , udp_input_declaration }
                    udp_port_declaration ::=
                            udp_output_declaration ;
                          | udp_input_declaration ;
                          | udp_reg_declaration ;
                    udp_output_declaration ::=
                            { attribute_instance } output port_identifier
                          | { attribute_instance } output reg port_identifier [ = constant_expression ]
                    udp_input_declaration ::=
                          { attribute_instance } input list_of_port_identifiers
                    udp_reg_declaration ::=
                          { attribute_instance } reg variable_identifier
                    udp_body ::= (From A.5.3)
                          combinational_body | sequential_body
                    combinational_body ::=
                          table combinational_entry { combinational_entry } endtable
                    combinational_entry ::=
                          level_input_list : output_symbol ;
                    sequential_body ::=
                          [ udp_initial_statement ] table sequential_entry { sequential_entry } endtable
                    udp_initial_statement ::=
                          initial output_port_identifier = init_val ;
                    init_val ::= 1'b0 | 1'b1 | 1'bx | 1'bX | 1'B0 | 1'B1 | 1'Bx | 1'BX | 1 | 0
                    sequential_entry ::=
                          seq_input_list : current_state : next_state ;
                    seq_input_list ::=
                          level_input_list | edge_input_list
                    level_input_list ::=
                          level_symbol { level_symbol }
                    edge_input_list ::=
                          { level_symbol } edge_indicator { level_symbol }
                    edge_indicator ::=
                          ( level_symbol level_symbol ) | edge_symbol
                    current_state ::= level_symbol
                    next_state ::=output_symbol | -
                    output_symbol ::= 0 | 1 | x | X
                    level_symbol ::= 0 | 1 | x | X | ? | b | B
                    edge_symbol ::= r | R | f | F | p | P | n | N | *

                                                Syntax 8-1—Syntax for UDPs




106                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 138 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 8.1.1 UDP header

 A UDP definition shall have one of two alternate forms. The first form shall begin with the keyword
 primitive, followed by an identifier, which shall be the name of the UDP. This in turn shall be followed by
 a comma-separated list of port names enclosed in parentheses, which shall be followed by a semicolon. The
 UDP definition header shall be followed by port declarations and a state table. The UDP definition shall be
 terminated by the keyword endprimitive.

 The second form shall begin with the keyword primitive, followed by an identifier, which shall be the name
 of the UDP. This in turn shall be followed by a comma-separated list of port declarations enclosed in
 parentheses, followed by a semicolon. The UDP definition header shall be followed by a state table. The
 UDP definition shall be terminated by the keyword endprimitive.

 UDPs have multiple input ports and exactly one output port; bidirectional inout ports are not permitted on
 UDPs. All ports of a UDP shall be scalar; vector ports are not permitted.

 The output port shall be the first port in the port list.

 8.1.2 UDP port declarations

 UDPs shall contain input and output port declarations. The output port declaration begins with the keyword
 output, followed by one output port name. The input port declaration begins with the keyword input,
 followed by one or more input port names.

 Sequential UDPs shall contain a reg declaration for the output port, either in addition to the output
 declaration, when the UDP is declared using the first form of a UDP Header, or as part of the
 output_declaration. Combinational UDPs cannot contain a reg declaration. The initial value of the output
 port can be specified in an initial statement in a sequential UDP (see 8.1.3).

 Implementations may limit the maximum number of inputs to a UDP, but they shall allow at least 9 inputs
 for sequential UDPs and 10 inputs for combinational UDPs.

 8.1.3 Sequential UDP initial statement

 The sequential UDP initial statement specifies the value of the output port when simulation begins. This
 statement begins with the keyword initial. The statement that follows shall be an assignment statement that
 assigns a single-bit literal value to the output port.

 8.1.4 UDP state table

 The state table defines the behavior of a UDP. It begins with the keyword table and is terminated with the
 keyword endtable. Each row of the table is terminated by a semicolon.

 Each row of the table is created using a variety of characters (see Table 8-1), which indicate input values and
 output state. Three states—0, 1, and x—are supported. The z state is explicitly excluded from consideration
 in UDPs. A number of special characters are defined to represent certain combinations of state possibilities.
 These are described in Table 8-1.

 The order of the input state fields of each row of the state table is taken directly from the port list in the UDP
 definition header. It is not related to the order of the input port declarations.

 Combinational UDPs have one field per input and one field for the output. The input fields are separated
 from the output field by a colon (:). Each row defines the output for a particular combination of the input
 values (see 8.2).


Copyright © 2006 IEEE. All rights reserved.                                                                                        107


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 139 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Sequential UDPs have an additional field inserted between the input fields and the output field. This
 additional field represents the current state of the UDP and is considered equivalent to the current output
 value. It is delimited by colons. Each row defines the output based on the current state, particular
 combinations of input values, and at most one input transition (see 8.4). A row such as the one shown below
 is illegal:

             (01) (10) 0 : 0 : 1 ;

 If all input values are specified as x, then the output state shall be specified as x.

 It is not necessary to explicitly specify every possible input combination. All combinations of input values
 that are not explicitly specified result in a default output state of x.

 It is illegal to have the same combination of inputs, including edges, specified for different outputs.

 8.1.5 Z values in UDP

 The z value in a table entry is not supported, and it is considered illegal. The z values passed to UDP inputs
 shall be treated the same as x values.

 8.1.6 Summary of symbols

 To improve the readability and to ease writing of the state table, several special symbols are provided.
 Table 8-1 summarizes the meaning of all the value symbols that are valid in the table part of a UDP
 definition.


                                              Table 8-1—UDP table symbols

              Symbol                        Interpretation                                      Comments

         0                     Logic 0

         1                     Logic 1

         x                     Unknown                                       Permitted in the input and output fields of all
                                                                             UDPs and in the current state field of sequen-
                                                                             tial UDPs.

         ?                     Iteration of 0, 1, and x                      Not permitted in output field.

         b                     Iteration of 0 and 1                          Permitted in the input fields of all UDPs and
                                                                             in the current state field of sequential UDPs.
                                                                             Not permitted in the output field.

         -                     No change                                     Permitted only in the output field of a
                                                                             sequential UDP.

         (vw)                  Value change from v to w                      v and w can be any one of 0, 1, x, ?, or b,
                                                                             and are only permitted in the input field.

         *                     Same as (??)                                  Any value change on input.

         r                     Same as (01)                                  Rising edge on input.

         f                     Same as (10)                                  Falling edge on input.

         p                     Iteration of (01), (0 x) and (x1)             Potential positive edge on the input.

         n                     Iteration of (10), (1x)and (x0                Potential negative edge on the input.



108                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 140 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 8.2 Combinational UDPs

 In combinational UDPs, the output state is determined solely as a function of the current input states.
 Whenever an input state changes, the UDP is evaluated and the output state is set to the value indicated by
 the row in the state table that matches all the input states. All combinations of the inputs that are not
 explicitly specified will drive the output state to the unknown value x.

 For example:

 The following example defines a multiplexer with two data inputs and a control input:

            primitive multiplexer (mux, control, dataA, dataB);
            output mux;
            input control, dataA, dataB;
            table
            // control          dataA         dataB mux
                   0              1            0 : 1 ;
                   0              1            1 : 1 ;
                   0              1            x : 1 ;
                   0              0            0 : 0 ;
                   0              0            1 : 0 ;
                   0              0            x : 0 ;
                   1              0            1 : 1 ;
                   1              1            1 : 1 ;
                   1              x            1 : 1 ;
                   1              0            0 : 0 ;
                   1              1            0 : 0 ;
                   1              x            0 : 0 ;
                   x              0            0 : 0 ;
                   x              1            1 : 1 ;
            endtable
            endprimitive

 The first entry in this example can be explained as follows: when control equals 0, dataA equals 1, and
 dataB equals 0, then output mux equals 1.

 The input combination 0xx (control=0, dataA=x, dataB=x) is not specified. If this combination
 occurs during simulation, the value of output port mux will become x.

 Using ?, the description of a multiplexer can be abbreviated as follows:

            primitive multiplexer (mux, control, dataA, dataB);
            output mux;
            input control, dataA, dataB;
            table
            // control          dataA       dataB mux
                   0              1          ? : 1 ;                 // ? = 0 1 x
                   0              0          ? : 0 ;
                   1              ?          1 : 1 ;
                   1              ?          0 : 0 ;
                   x              0          0 : 0 ;
                   x              1          1 : 1 ;
            endtable
            endprimitive




Copyright © 2006 IEEE. All rights reserved.                                                                                        109


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 141 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 8.3 Level-sensitive sequential UDPs

 Level-sensitive sequential behavior is represented the same way as combinational behavior, except that the
 output is declared to be of type reg and there is an additional field in each table entry. This new field
 represents the current state of the UDP. The output field in a sequential UDP represents the next state.

 For example:

 Consider the example of a latch:

            primitive latch (q, clock, data);
            output q; reg q;
            input clock, data;
            table
            // clock data q                 q+
                  0    1 : ? :              1 ;
                  0    0 : ? :              0 ;
                  1    ? : ? :              - ; // - = no change
            endtable
            endprimitive

 This description differs from a combinational UDP model in two ways. First, the output identifier q has an
 additional reg declaration to indicate that there is an internal state q. The output value of the UDP is always
 the same as the internal state. Second, a field for the current state, which is separated by colons from the
 inputs and the output, has been added.


 8.4 Edge-sensitive sequential UDPs

 In level-sensitive behavior, the values of the inputs and the current state are sufficient to determine the
 output value. Edge-sensitive behavior differs in that changes in the output are triggered by specific
 transitions of the inputs. This makes the state table a transition table.

 Each table entry can have a transition specification on at most one input. A transition is specified by a pair of
 values in parentheses such as (01) or a transition symbol such as r. Entries such as the following are illegal:

            (01)(01)0 : 0 : 1 ;

 All transitions that do not affect the output shall be explicitly specified. Otherwise, such transitions cause the
 value of the output to change to x. All unspecified transitions default to the output value x.

 If the behavior of the UDP is sensitive to edges of any input, the desired output state shall be specified for all
 edges of all inputs.

 For example:

 The following example describes a rising edge D flip-flop:

            primitive d_edge_ff (q, clock, data);
            output q; reg q;
            input clock, data;
            table
            // clock data                     q      q+
               // obtain output               on rising edge of clock
               (01)    0    :                 ? : 0 ;
               (01)    1    :                 ? : 1 ;


110                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 142 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                 (0?)    1    :   1 : 1 ;
                 (0?)    0    :   0 : 0 ;
                 // ignore negative edge of clock
                 (?0)    ?    :   ? : - ;
                 // ignore data changes on steady clock
                  ?     (??) :    ? : - ;
            endtable
            endprimitive

 The terms such as (01) represent transitions of the input values. Specifically, (01) represents a transition
 from 0 to 1. The first line in the table of the preceding UDP definition is interpreted as follows: when clock
 changes value from 0 to 1 and data equals 0, the output goes to 0 no matter what the current state.

 The transition of clock from 0 to x with data equal to 0 and current state equal to 1 will result in the output q
 going to x.


 8.5 Sequential UDP initialization

 The initial value on the output port of a sequential UDP can be specified with an initial statement that
 provides a procedural assignment. The initial statement is optional.

 Like initial statements in modules, the initial statement in UDPs begins with the keyword initial. The valid
 contents of initial statements in UDPs and the valid left-hand and right-hand sides of their procedural
 assignment statements differ from initial statements in modules. A partial list of differences between these
 two types of initial statements is described in Table 8-2.


                               Table 8-2—Initial statements in UDPs and modules

                       Initial statements in UDPs                                 Initial statements in modules

       Contents limited to one procedural assignment                  Contents can be one procedural statement of any
       statement                                                      type or a block statement that contains more than
                                                                      one procedural statement

       The procedural assignment statement shall assign a             Procedural assignment statements in initial state-
       value to a reg whose identifier matches the identifier         ments can assign values to a reg whose identifier
       of an output terminal                                          does not match the identifier of an output terminal

       The procedural assignment statement shall assign               Procedural assignment statements can assign values
       one of the following values: 1'b1, 1'b0, 1'bx, 1, 0            of any size, radix, and value



 For example:

 Example 1—The following example shows a sequential UDP that contains an initial statement.

            primitive srff (q, s, r);
            output q; reg q;
            input s, r;
            initial q = 1'b1;
            table
            //     s     r   q       q+
                   1     0 : ? :     1 ;
                   f     0 : 1 :     - ;
                   0     r : ? :     0 ;



Copyright © 2006 IEEE. All rights reserved.                                                                                        111


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 143 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                   0    f : 0 : - ;
                   1    1 : ? : 0 ;
            endtable
            endprimitive

 The output q has an initial value of 1 at the start of the simulation; a delay specification on an instantiated
 UDP does not delay the simulation time of the assignment of this initial value to the output. When
 simulation starts, this value is the current state in the state table. Delays are not permitted in a UDP initial
 statement.

 Example 2—The following example and Figure 8-1 show how values are applied in a module that
 instantiates a sequential UDP with an initial statement:

            primitive dff1 (q, clk, d);
            input clk, d;
            output q; reg q;
            initial q = 1'b1;
            table
            // clk           d          q           q+
                r            0     :    ?     :     0    ;
                r            1     :    ?     :     1    ;
                f            ?     :    ?     :     -    ;
                ?            *     :    ?     :     -    ;
            endtable
            endprimitive

            module dff (q, qb, clk, d);
            input clk, d;
            output q, qb;
                 dff1   g1 (qi, clk, d);
                 buf #3 g2 (q, qi);
                 not #5 g3 (qb, qi);
            endmodule

 The UDP dff1 contains an initial statement that sets the initial value of its output to 1. The module dff
 contains an instance of UDP dff1.

 Figure 8-1 shows the schematic of the preceding module and the simulation propagation times of the initial
 value of the UDP output.

 In Figure 8-1, the fanout from the UDP output qi includes nets q and qb. At simulation time 0, qi changes
 value to 1. That initial value of qi does not propagate to net q until simulation time 3, and it does not
 propagate to net qb until simulation time 5.




112                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 144 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                                  module dff
                                                                                          buf g2
                      d                                                                                        q

                                       UDP dff1 g1                                           #3
                                                                              qi

                                                                                          not g3
                       clk                                                                                     qb
                                                                                             #5



                                                                                                   1
                             qi
                                                                                                   0


                              q                                                                    1
                                                                                                   0


                             qb                                                                    1
                                                                                                   0

                                  0                3           5
                                                  simulation time

         Figure 8-1—Module schematic and simulation times of initial value propagation



 8.6 UDP instances

 The syntax for creating a UDP instance is shown in Syntax 8-2.

                    udp_instantiation ::= (From A.5.4)
                         udp_identifier [ drive_strength ] [ delay2 ]
                            udp_instance { , udp_instance } ;
                    udp_instance ::=
                         [ name_of_udp_instance ] ( output_terminal , input_terminal
                            { , input_terminal } )
                    name_of_udp_instance ::=
                         udp_instance_identifier [ range ]

                                         Syntax 8-2—Syntax for UDP instances


 Instances of UDPs are specified inside modules in the same manner as gates (see 7.1). The instance name is
 optional, just as for gates. The port connection order is as specified in the UDP definition. Only two delays
 may be specified because z is not supported for UDPs. An optional range may be specified for an array of
 UDP instances. The port connection rules remain the same as outlined in 7.1.




Copyright © 2006 IEEE. All rights reserved.                                                                                        113


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 145 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For example:

 The following example creates an instance of the D-type flip-flop d_edge_ff (defined in 8.4).

            module flip;
            reg clock, data;
            parameter p1 = 10;
            parameter p2 = 33;
            parameter p3 = 12;

            d_edge_ff #p3 d_inst (q, clock, data);

            initial begin
                 data = 1;
                 clock = 1;
                 #(20 * p1) $finish;
            end
            always #p1 clock = ~clock;
            always #p2 data = ~data;
            endmodule


 8.7 Mixing level-sensitive and edge-sensitive descriptions

 UDP definitions allow a mixing of the level-sensitive and the edge-sensitive constructs in the same table.
 When the input changes, the edge-sensitive cases are processed first, followed by level-sensitive cases.
 Thus, when level-sensitive and edge-sensitive cases specify different output values, the result is specified by
 the level-sensitive case.

 For example:

            primitive jk_edge_ff (q, clock, j, k, preset, clear);
            output q; reg q;
            input clock, j, k, preset, clear;
            table
            // clock         jk    pc   state     output/next state
                ?            ??    01   : ? :     1 ; // preset logic
                ?            ??    *1   : 1 :     1 ;
                ?            ??    10   : ? :     0 ; // clear logic
                ?            ??    1*   : 0 :     0 ;
                r            00    00   : 0 :     1 ; // normal clocking cases
                r            00    11   : ? :     - ;
                r            01    11   : ? :     0 ;
                r            10    11   : ? :     1 ;
                r            11    11   : 0 :     1 ;
                r            11    11   : 1 :     0 ;
                f            ??    ??   : ? :     - ;
                b            *?    ??   : ? :     - ; // j and k transition cases
                b            ?*    ??   : ? :     - ;
            endtable
            endprimitive

 In this example, the preset and clear logic is level-sensitive. Whenever the preset and clear combination is
 01, the output has value 1. Similarly, whenever the preset and clear combination has value 10, the output
 has value 0.




114                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 146 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The remaining logic is sensitive to edges of the clock. In the normal clocking cases, the flip-flop is sensitive
 to the rising clock edge, as indicated by an r in the clock field in those entries. The insensitivity to the falling
 edge of clock is indicated by a hyphen (-) in the output field (see Table 8-1) for the entry with an f as the
 value of clock. Remember that the desired output for this input transition shall be specified to avoid
 unwanted x values at the output. The last two entries show that the transitions in j and k inputs do not
 change the output on a steady low or high clock.


 8.8 Level-sensitive dominance

 Table 8-3 shows level-sensitive and edge-sensitive entries in the example from 8.7, their level-sensitive or
 edge-sensitive behavior, and a case of input values that each includes.


                      Table 8-3—Mixing of level-sensitive and edge-sensitive entries

                                          Entry             Included case            Behavior

                                    ? ?? 01: ?: 1;         0 00 01: 0: 1;        Level-sensitive

                                    f ?? ??: ?: -;         f 00 01: 0: 0;         Edge-sensitive



 The included cases specify opposite next state values for the same input and current state combination. The
 level-sensitive included case specifies that when the inputs clock, jk, and pc values are 0, 00, and 01 and
 the current state is 0, the output changes to 1. The edge-sensitive included case specifies that when clock
 falls from 1 to 0, the other inputs jk and pc are 00 and 01, and the current state is 0, then the output changes
 to 0.

 When the edge-sensitive case is processed first, followed by the level-sensitive case, the output changes to 1.




Copyright © 2006 IEEE. All rights reserved.                                                                                        115


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 147 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 9. Behavioral modeling

 The language constructs introduced so far allow hardware to be described at a relatively detailed level.
 Modeling a circuit with logic gates and continuous assignments reflects quite closely the logic structure of
 the circuit being modeled; however, these constructs do not provide the power of abstraction necessary for
 describing complex high-level aspects of a system. The procedural constructs described in this clause are
 well suited to tackling problems such as describing a microprocessor or implementing complex timing
 checks.

 This clause starts with a brief overview of a behavioral model to provide a context for many types of
 behavioral statements in the Verilog HDL.


 9.1 Behavioral model overview

 Verilog behavioral models contain procedural statements that control the simulation and manipulate
 variables of the data types previously described. These statements are contained within procedures. Each
 procedure has an activity flow associated with it.

 The activity starts at the control constructs initial and always. Each initial construct and each always
 construct starts a separate activity flow. All of the activity flows are concurrent to model the inherent
 concurrence of hardware. These constructs are formally described in 9.9.

 The following example shows a complete Verilog behavioral model.

            module behave;
            reg [1:0] a, b;

            initial begin
                  a = 'b1;
                  b = 'b0;
            end
            always begin
                  #50 a = ~a;
            end
            always begin
                  #100 b = ~b;
            end

            endmodule

 During simulation of this model, all of the flows defined by the initial and always constructs start together at
 simulation time zero. The initial constructs execute once, and the always constructs execute repetitively.

 In this model, the reg variables a and b initialize to 1 and 0, respectively, at simulation time zero. The initial
 construct is then complete and does not execute again during this simulation run. This initial construct
 contains a begin-end block (also called a sequential block) of statements. In this begin-end block, a is
 initialized first, followed by b.

 The always constructs also start at time zero, but the values of the variables do not change until the times
 specified by the delay controls (introduced by #) have elapsed. Thus, reg a inverts after 50 time units and
 reg b inverts after 100 time units. Because the always constructs repeat, this model will produce two square
 waves. The reg a toggles with a period of 100 time units, and reg b toggles with a period of 200 time units.
 The two always constructs proceed concurrently throughout the entire simulation run.



116                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 148 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 9.2 Procedural assignments

 As described in Clause 6, procedural assignments are used for updating reg, integer, time, real, realtime,
 and memory data types. There is a significant difference between procedural assignments and continuous
 assignments:

    —      Continuous assignments drive nets and are evaluated and updated whenever an input operand
           changes value.
    —      Procedural assignments update the value of variables under the control of the procedural flow
           constructs that surround them.

 The right-hand side of a procedural assignment can be any expression that evaluates to a value. The left-
 hand side shall be a variable that receives the assignment from the right-hand side. The left-hand side of a
 procedural assignment can take one of the following forms:

    —     reg, integer, real, realtime, or time data type: an assignment to the name reference of one of these
          data types.
    —     Bit-select of a reg, integer, or time data type: an assignment to a single bit that leaves the other bits
          untouched.
    —     Part-select of a reg, integer, or time data type: a part-select of one or more contiguous bits that
          leaves the rest of the bits untouched.
    —     Memory word: a single word of a memory.
    —     Concatenation or nested concatenation of any of the above: a concatenation or nested concatenation
          of any of the previous four forms. Such specification effectively partitions the result of the right-
          hand expression and assigns the partition parts, in order, to the various parts of the concatenation or
          nested concatenation.

 As described in 5.4, when the right-hand side evaluates to fewer bits than the left-hand side, the right-hand
 side value is padded to the size of the left-hand side. If the right-hand side is unsigned, it is padded according
 to the rules specified in 5.4.1. If the right-hand side is signed, it is sign-extended.

 The Verilog HDL contains two types of procedural assignment statements:

    —      Blocking procedural assignment statements
    —      Nonblocking procedural assignment statements

 Blocking and nonblocking procedural assignment statements specify different procedural flows in
 sequential blocks.

 9.2.1 Blocking procedural assignments

 A blocking procedural assignment statement shall be executed before the execution of the statements that
 follow it in a sequential block (see 9.8.1). A blocking procedural assignment statement shall not prevent the
 execution of statements that follow it in a parallel block (see 9.8.2).

 The syntax for a blocking procedural assignment is given in Syntax 9-1.




Copyright © 2006 IEEE. All rights reserved.                                                                                        117


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 149 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




                    blocking_assignment ::= (From A.6.2)
                          variable_lvalue = [ delay_or_event_control ] expression
                    delay_control ::= (From A.6.5)
                            # delay_value
                          | # ( mintypmax_expression )
                    delay_or_event_control ::=
                            delay_control
                          | event_control
                          | repeat ( expression ) event_control
                    event_control ::=
                            @ hierarchical_event_identifier
                          | @ ( event_expression )
                          | @*
                          | @ (*)
                    event_expression ::=
                            expression
                          | posedge expression
                          | negedge expression
                          | event_expression or event_expression
                          | event_expression , event_expression
                    variable_lvalue ::= (From A.8.5)
                            hierarchical_variable_identifier [ { [ expression ] } [ range_expression ] ]
                          | { variable_lvalue { , variable_lvalue } }

                                     Syntax 9-1—Syntax for blocking assignments


 In this syntax, variable_lvalue is a data type that is valid for a procedural assignment statement, = is the
 assignment operator, and delay_or_event_control is the optional intra-assignment timing control. The
 control can be either a delay_control (e.g., #6) or an event_control (e.g., @(posedge clk)). The
 expression is the right-hand side value that shall be assigned to the left-hand side. If variable_lvalue
 requires an evaluation, it shall be evaluated at the time specified by the intra-assignment timing control.

 The = assignment operator used by blocking procedural assignments is also used by procedural continuous
 assignments and continuous assignments.

 For example:

 The following examples show blocking procedural assignments:

            rega = 0;
            rega[3] = 1;                                       //   a bit-select
            rega[3:5] = 7;                                     //   a part-select
            mema[address] = 8'hff;                             //   assignment to a mem element
            {carry, acc} = rega + regb;                        //   a concatenation

 9.2.2 The nonblocking procedural assignment

 The nonblocking procedural assignment allows assignment scheduling without blocking the procedural
 flow. The nonblocking procedural assignment statement can be used whenever several variable assignments
 within the same time step can be made without regard to order or dependence upon each other.

 The syntax for a nonblocking procedural assignment is given in Syntax 9-2.




118                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 150 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005




                    nonblocking_assignment ::= (From A.6.2)
                          variable_lvalue <= [ delay_or_event_control ] expression
                    delay_control ::= (From A.6.5)
                            # delay_value
                          | # ( mintypmax_expression )
                    delay_or_event_control ::=
                            delay_control
                          | event_control
                          | repeat ( expression ) event_control
                    event_control ::=
                            @ hierarchical_event_identifier
                          | @ ( event_expression )
                          | @*
                          | @ (*)
                    event_expression ::=
                            expression
                          | posedge expression
                          | negedge expression
                          | event_expression or event_expression
                          | event_expression , event_expression
                    variable_lvalue ::= (From A.8.5)
                            hierarchical_variable_identifier [ { [ expression ] } [ range_expression ] ]
                          | { variable_lvalue { , variable_lvalue } }

                                  Syntax 9-2—Syntax for nonblocking assignments


 In this syntax, variable_lvalue is a data type that is valid for a procedural assignment statement, <= is
 the nonblocking assignment operator, and delay_or_event_control is the optional intra-assignment
 timing control. If variable_lvalue requires an evaluation, it shall be evaluated at the same time as the
 expression on the right-hand side. The order of evaluation of the variable_lvalue and the expression on
 the right-hand side is undefined if timing control is not specified.

 The nonblocking assignment operator is the same operator as the less-than-or-equal-to relational operator.
 The interpretation shall be decided from the context in which <= appears. When <= is used in an expression,
 it shall be interpreted as a relational operator; and when it is used in a nonblocking procedural assignment, it
 shall be interpreted as an assignment operator.

 The nonblocking procedural assignments shall be evaluated in two steps as discussed in Clause 11. These
 two steps are shown in the following example:




Copyright © 2006 IEEE. All rights reserved.                                                                                        119


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 151 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 1
    module evaluates2 (out);                                          At posedge c, the simulator                 Nonblocking
    output out;                                                       evaluates the right-hand sides of           assignment
    reg a, b, c;                                                      the nonblocking assignments and
                                                       Step 1:                                                    schedules
                                                                      schedules the assignments of the
      initial begin                                                                                               changes at
                                                                      new values at the end of the
            a = 0;
                                                                      nonblocking assign update events            time 5
            b = 1;
            c = 0;                                                    (see 11.4).                                     a=0
      end                                    When the simulator activates the                                         b=1
                                                       Step 2:
                                             nonblocking assign update events,
      always c = #5 ~c;                      the simulator updates the left-hand                                   Assignment
      always @(posedge c) begin              side of each nonblocking assign-
                                                                                                                   values:
          a <= b; // evaluates, schedules,   ment statement.
          b <= a; // and executes in two steps                                                                          a=1
      end                                                                                                               b=0
      endmodule


 At the end of the time step means that the nonblocking assignments are the last assignments executed in a
 time step—with one exception. Nonblocking assignment events can create blocking assignment events.
 These blocking assignment events shall be processed after the scheduled nonblocking events.

 Unlike an event or delay control for blocking assignments, the nonblocking assignment does not block the
 procedural flow. The nonblocking assignment evaluates and schedules the assignment, but it does not block
 the execution of subsequent statements in a begin-end block.

 Example 2
      //non_block1.v
      module non_block1;                                                                                   scheduled
      reg a, b, c, d, e, f;                                                                                changes at
                                                                                                             time 2
      //blocking assignments
      initial begin
            a = #10 1; // a will be assigned 1 at time 10                                                      e=0
            b = #2 0; // b will be assigned 0 at time 12                                                    scheduled
            c = #4 1; // c will be assigned 1 at time 16
      end                                                                                                   changes at
      //non-blocking assignments                                                                              time 4
      initial begin
            d <= #10 1; // d will be assigned 1 at time 10                                                      f=1
            e <= #2 0; // e will be assigned 0 at time 2
            f <= #4 1; // f will be assigned 1 at time 4                                                    scheduled
      end                                                                                                   changes at
      endmodule                                                                                               time 10

                                                                                                                d=1


 As shown in the previous example, the simulator evaluates and schedules assignments for the end of the
 current time step and can perform swapping operations with the nonblocking procedural assignments.




120                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 152 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Example 3
      //non_block1.v                                                    Step 1:          The simulator evaluates the right-
      module non_block1;                                                                 hand side of the nonblocking
      reg a, b;                                                                          assignments and schedules the
      initial begin
            a = 0;                                                                       assignments for the end of the
            b = 1;                                                                       current time step.
            a <= b; // evaluates, schedules, and
            b <= a; // executes in two steps                                                           Step 2:
      end
      initial begin                                                                     At the end of the current time step,
           $monitor ($time, ,"a = %b b = %b", a, b);
           #100 $finish;                                                                the simulator updates the left-hand
      end                                                                               side of each nonblocking assign-
      endmodule                                                                         ment statement.

                                                                            assignment values:                 a=1
                                                                                                               b=0


 The order of the execution of distinct nonblocking assignments to a given variable shall be preserved. In
 other words, if there is clear ordering of the execution of a set of nonblocking assignments, then the order of
 the resulting updates of the destination of the nonblocking assignments shall be the same as the ordering of
 the execution (see 11.4.1).

 Example 4

            module multiple;
            reg a;

            initial a = 1;
            // The assigned value of the reg is determinate
            initial begin
                 a <= #4 0;             // schedules a = 0 at time 4
                 a <= #4 1;             // schedules a = 1 at time 4
            end                         // At time 4, a = 1
            endmodule

 If the simulator executes two procedural blocks concurrently and if these procedural blocks contain
 nonblocking assignment operators to the same variable, the final value of that variable is indeterminate. For
 example, the value of reg a is indeterminate in the following example:

 Example 5

            module multiple2;
            reg a;

            initial a = 1;
            initial a <= #4 0;                // schedules 0 at time 4
            initial a <= #4 1;                // schedules 1 at time 4

            // At time 4, a = ??
            // The assigned value of the reg is indeterminate
            endmodule




Copyright © 2006 IEEE. All rights reserved.                                                                                        121


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 153 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The fact that two nonblocking assignments targeting the same variable are in different blocks is not by itself
 sufficient to make the order of assignments to a variable indeterminate. For example, the value of reg a at
 the end of time cycle 16 is determinate in the following example:

 Example 6

            module multiple3;
            reg a;

            initial #8 a  <= #8 1; // executed at time 8;
                                   // schedules an update of 1 at time 16
            initial #12 a <= #4 0; // executed at time 12;
                                   // schedules an update of 0 at time 16
            // Because it is determinate that the update of a to the value 1
            // is scheduled before the update of a to the value 0,
            // then it is determinate that a will have the value 0
            // at the end of time slot 16.
            endmodule

 The following example shows how the value of i[0] is assigned to r1 and how the assignments are
 scheduled to occur after each time delay:

 Example 7

            module multiple4;
            reg r1;
            reg [2:0] i;

            initial begin
            // makes assignments to r1 without cancelling previous assignments
               for (i = 0; i <= 5; i = i+1)
                r1 <= # (i*10) i[0];
            end
            endmodule




             r1
                 0      10      20      30        40      50


 9.3 Procedural continuous assignments

 The procedural continuous assignments (using keywords assign and force) are procedural statements that
 allow expressions to be driven continuously onto variables or nets. The syntax for these statements is given
 in Syntax 9-3.

 The left-hand side of the assignment in the assign statement shall be a variable reference or a concatenation
 of variables. It shall not be a memory word (array reference) or a bit-select or a part-select of a variable.

 In contrast, the left-hand side of the assignment in the force statement can be a variable reference or a net
 reference. It can be a concatenation of any of the above. Bit-selects and part-selects of vector variables are
 not allowed.



122                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 154 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                net_assignment ::= (From A.6.1)
                      net_lvalue = expression
                procedural_continuous_assignments ::= (From A.6.2)
                        assign variable_assignment
                      | deassign variable_lvalue
                      | force variable_assignment
                      | force net_assignment
                      | release variable_lvalue
                      | release net_lvalue
                variable_assignment ::=
                      variable_lvalue = expression
                net_lvalue ::= (From A.8.5)
                        hierarchical_net_identifier [ { [ constant_expression ] } [ constant_range_expression ] ]
                      | { net_lvalue { , net_lvalue } }
                variable_lvalue ::=
                        hierarchical_variable_identifier [ { [ expression ] } [ range_expression ] ]
                      | { variable_lvalue { , variable_lvalue } }

                           Syntax 9-3—Syntax for procedural continuous assignments

 9.3.1 The assign and deassign procedural statements

 The assign procedural continuous assignment statement shall override all procedural assignments to a
 variable. The deassign procedural statement shall end a procedural continuous assignment to a variable. The
 value of the variable shall remain the same until the variable is assigned a new value through a procedural
 assignment or a procedural continuous assignment. The assign and deassign procedural statements allow, for
 example, modeling of asynchronous clear/preset on a D-type edge-triggered flip-flop, where the clock is
 inhibited when the clear or preset is active.

 If the keyword assign is applied to a variable for which there is already a procedural continuous assignment,
 then this new procedural continuous assignment shall deassign the variable before making the new
 procedural continuous assignment.

 For example:

 The following example shows a use of the assign and deassign procedural statements in a behavioral
 description of a D-type flip-flop with preset and clear inputs:

            module dff (q, d, clear, preset, clock);
            output q;
            input d, clear, preset, clock;
            reg q;

            always @(clear or preset)
                if (!clear)
                     assign q = 0;
                else if (!preset)
                     assign q = 1;
                else
                     deassign q;

            always @(posedge clock)
                 q = d;
            endmodule




Copyright © 2006 IEEE. All rights reserved.                                                                                        123


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 155 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 If either clear or preset is low, then the output q will be held continuously to the appropriate constant
 value, and a positive edge on the clock will not affect q. When both the clear and preset are high, then
 q is deassigned.

 9.3.2 The force and release procedural statements

 Another form of procedural continuous assignment is provided by the force and release procedural
 statements. These statements have a similar effect to the assign-deassign pair, but a force can be applied to
 nets as well as to variables. The left-hand side of the assignment can be a variable, a net, a constant bit-select
 of a vector net, a part-select of a vector net, or a concatenation. It cannot be a memory word (array reference)
 or a bit-select or a part-select of a vector variable.

 A force statement to a variable shall override a procedural assignment or an assign procedural continuous
 assignment to the variable until a release procedural statement is executed on the variable. When released,
 then if the variable does not currently have an active assign procedural continuous assignment, the variable
 shall not immediately change value. The variable shall maintain its current value until the next procedural
 assignment or procedural continuous assignment to the variable. Releasing a variable that currently has an
 active assign procedural continuous assignment shall immediately reestablish that assignment.

 A force procedural statement on a net shall override all drivers of the net—gate outputs, module outputs, and
 continuous assignments—until a release procedural statement is executed on the net. When released, the net
 shall immediately be assigned the value determined by the drivers of the net.

 For example:

            module test;
            reg a, b, c, d;
            wire e;

            and and1 (e, a, b, c);

            initial begin
                 $monitor("%d d=%b,e=%b", $stime, d, e);
                 assign d = a & b & c;
                 a = 1;
                 b = 0;
                 c = 1;
                 #10;
                 force d = (a | b | c);
                 force e = (a | b | c);
                 #10;
                 release d;
                 release e;
                 #10 $finish;
            end
            endmodule

            Results:

                  0 d=0,e=0
                 10 d=1,e=1
                 20 d=0,e=0

 In this example, an and gate instance and1 is “patched” to act like an or gate by a force procedural
 statement that forces its output to the value of its ORed inputs, and an assign procedural statement of
 ANDed values is “patched” to act like an assign statement of ORed values.


124                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 156 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The right-hand side of a procedural continuous assignment or a force statement can be an expression. This
 shall be treated just as a continuous assignment; that is, if any variable on the right-hand side of the
 assignment changes, the assignment shall be reevaluated while the assign or force is in effect. For example:

            force a = b + f(c) ;

 Here, if b changes or c changes, a will be forced to the new value of the expression b+f(c).


 9.4 Conditional statement

 The conditional statement (or if-else statement) is used to make a decision about whether a statement is
 executed. Formally, the syntax is given in Syntax 9-4.

                    conditional_statement ::= (From A.6.6)
                           if ( expression )
                              statement_or_null [ else statement_or_null ]
                         | if_else_if_statement

                                            Syntax 9-4—Syntax for if statement

 If the expression evaluates to true (that is, has a nonzero known value), the first statement shall be executed.
 If it evaluates to false (that is, has a zero value or the value is x or z), the first statement shall not execute. If
 there is an else statement and expression is false, the else statement shall be executed.

 Because the numeric value of the if expression is tested for being zero, certain shortcuts are possible. For
 example, the following two statements express the same logic:

            if (expression)
            if (expression != 0)

 Because the else part of an if-else is optional, there can be confusion when an else is omitted from a nested if
 sequence. This is resolved by always associating the else with the closest previous if that lacks an else. In the
 example below, the else goes with the inner if, as shown by indentation.

            if (index > 0)
                if (rega > regb)
                        result = rega;
                 else          // else applies to preceding if
                        result = regb;

 If that association is not desired, a begin-end block statement shall be used to force the proper association, as
 shown below.

            if (index > 0) begin
                if (rega > regb)
                        result = rega;
            end
            else result = regb;




Copyright © 2006 IEEE. All rights reserved.                                                                                        125


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 157 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 9.4.1 If-else-if construct

 The construction in Syntax 9-5 occurs so often that it is worth a brief separate discussion:

                    if_else_if_statement ::= (From A.6.6)
                          if ( expression ) statement_or_null
                          { else if ( expression ) statement_or_null }
                          [ else statement_or_null ]

                                       Syntax 9-5—Syntax for if-else-if construct

 This sequence of if statements (known as an if-else-if construct) is the most general way of writing a
 multiway decision. The expressions shall be evaluated in order. If any expression is true, the statement
 associated with it shall be executed, and this shall terminate the whole chain. Each statement is either a
 single statement or a block of statements.

 The last else part of the if-else-if construct handles the none-of-the-above or default case where none of the
 other conditions were satisfied. Sometimes there is no explicit action for the default. In that case, the trailing
 else statement can be omitted, or it can be used for error checking to catch an impossible condition.

 For example:

 The following module fragment uses the if-else statement to test the variable index to decide whether one
 of three modify_segn regs has to be added to the memory address and which increment is to be added to
 the index reg. The first ten lines declare the regs and parameters.

            // declare regs and parameters
            reg [31:0] instruction, segment_area[255:0];
            reg [7:0] index;
            reg [5:0] modify_seg1,
                modify_seg2,
                modify_seg3;
            parameter
                   segment1 = 0, inc_seg1 = 1,
                   segment2 = 20, inc_seg2 = 2,
                   segment3 = 64, inc_seg3 = 4,
                   data = 128;

            // test the index variable
            if (index < segment2) begin
                instruction = segment_area [index + modify_seg1];
                index = index + inc_seg1;
            end
            else if (index < segment3) begin
                   instruction = segment_area [index + modify_seg2];
                   index = index + inc_seg2;
            end
            else if (index < data) begin
                   instruction = segment_area [index + modify_seg3];
                   index = index + inc_seg3;
            end
            else
                   instruction = segment_area [index];




126                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 158 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 9.5 Case statement

 The case statement is a multiway decision statement that tests whether an expression matches one of a
 number of other expressions and branches accordingly. The case statement has the syntax shown in
 Syntax 9-6.

                    case_statement ::= (From A.6.7)
                           case ( expression )
                             case_item { case_item } endcase
                         | casez ( expression )
                             case_item { case_item } endcase
                         | casex ( expression )
                             case_item { case_item } endcase
                    case_item ::=
                           expression { , expression } : statement_or_null
                         | default [ : ] statement_or_null

                                         Syntax 9-6—Syntax for case statement


 The default statement shall be optional. Use of multiple default statements in one case statement shall be
 illegal.

 The case expression and the case item expression can be computed at run time; neither expression is
 required to be a constant expression.

 For example:

 A simple example of the use of the case statement is the decoding of reg rega to produce a value for
 result as follows:

            reg [15:0] rega;
            reg [9:0] result;

            case (rega)
                   16'd0:  result         =   10'b0111111111;
                   16'd1:  result         =   10'b1011111111;
                   16'd2:  result         =   10'b1101111111;
                   16'd3:  result         =   10'b1110111111;
                   16'd4:  result         =   10'b1111011111;
                   16'd5:  result         =   10'b1111101111;
                   16'd6:  result         =   10'b1111110111;
                   16'd7:  result         =   10'b1111111011;
                   16'd8:  result         =   10'b1111111101;
                   16'd9:  result         =   10'b1111111110;
                   default result         =   'bx;
            endcase

 The case expression given in parentheses shall be evaluated exactly once and before any of the case item
 expressions. The case item expressions shall be evaluated and compared in the exact order in which they are
 given. If there is a default case item, it is ignored during this linear search. During the linear search, if one of
 the case item expressions matches the case expression given in parentheses, then the statement associated
 with that case item shall be executed, and the linear search shall terminate. If all comparisons fail and the
 default item is given, then the default item statement shall be executed. If the default statement is not given
 and all of the comparisons fail, then none of the case item statements shall be executed.



Copyright © 2006 IEEE. All rights reserved.                                                                                        127


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 159 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Apart from syntax, the case statement differs from the multiway if-else-if construct in two important ways:

    a)     The conditional expressions in the if-else-if construct are more general than comparing one expres-
           sion with several others, as in the case statement.
    b)     The case statement provides a definitive result when there are x and z values in an expression.

 In a case expression comparison, the comparison only succeeds when each bit matches exactly with respect
 to the values 0, 1, x, and z. As a consequence, care is needed in specifying the expressions in the case
 statement. The bit length of all the expressions shall be equal so that exact bitwise matching can be
 performed. The length of all the case item expressions, as well as the case expression in the parentheses,
 shall be made equal to the length of the longest case expression and case item expression. If any of these
 expressions is unsigned, then all of them shall be treated as unsigned. If all of these expressions are signed,
 then they shall be treated as signed.

 The reason for providing a case expression comparison that handles the x and z values is that it provides a
 mechanism for detecting such values and reducing the pessimism that can be generated by their presence.

 For example:

 Example 1—The following example illustrates the use of a case statement to handle x and z values properly:

            case (select[1:2])
                 2'b00:      result = 0;
                 2'b01:      result = flaga;
                 2'b0x,
                 2'b0z:      result = flaga ? 'bx : 0;
                 2'b10:      result = flagb;
                 2'bx0,
                 2'bz0:      result = flagb ? 'bx : 0;
                default result = 'bx;
            endcase

 In this example, if select[1] is 0 and flaga is 0, then even if the value of select[2] is x or z, result
 should be 0—which is resolved by the third case.

 Example 2—The following example shows another way to use a case statement to detect x and z values:

            case (sig)
                 1'bz: $display("signal is floating");
                 1'bx: $display("signal is unknown");
                 default: $display("signal is %b", sig);
            endcase

 9.5.1 Case statement with do-not-cares

 Two other types of case statements are provided to allow handling of do-not-care conditions in the case
 comparisons. One of these treats high-impedance values (z) as do-not-cares, and the other treats both
 high-impedance and unknown (x) values as do-not-cares.

 These case statements can be used in the same way as the traditional case statement, but they begin with
 keywords casez and casex, respectively.

 Do-not-care values (z values for casez, z and x values for casex) in any bit of either the case expression or
 the case items shall be treated as do-not-care conditions during the comparison, and that bit position shall




128                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 160 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 not be considered. The do-not-care conditions in case expression can be used to control dynamically which
 bits should be compared at any time.

 The syntax of literal numbers allows the use of the question mark (?) in place of z in these case statements.
 This provides a convenient format for specification of do-not-care bits in case statements.

 For example:

 Example 1—The following is an example of the casez statement. It demonstrates an instruction decode,
 where values of the most significant bits select which task should be called. If the most significant bit of ir
 is a 1, then the task instruction1 is called, regardless of the values of the other bits of ir.

            reg [7:0] ir;

            casez (ir)
                 8'b1???????:          instruction1(ir);
                 8'b01??????:          instruction2(ir);
                 8'b00010???:          instruction3(ir);
                 8'b000001??:          instruction4(ir);
            endcase

 Example 2—The following is an example of the casex statement. It demonstrates an extreme case of how do-
 not-care conditions can be dynamically controlled during simulation. In this case, if r = 8'b01100110,
 then the task stat2 is called.

            reg [7:0] r, mask;

            mask = 8'bx0x0x0x0;
            casex (r ^ mask)
                 8'b001100xx:          stat1;
                 8'b1100xx00:          stat2;
                 8'b00xx0011:          stat3;
                 8'bxx010100:          stat4;
            endcase

 9.5.2 Constant expression in case statement

 A constant expression can be used for case expression. The value of the constant expression shall be
 compared against case item expressions.

 For example:

 The following example demonstrates the usage by modeling a 3-bit priority encoder:

            reg [2:0] encode ;

            case (1)
                 encode[2] : $display("Select Line 2") ;
                 encode[1] : $display("Select Line 1") ;
                 encode[0] : $display("Select Line 0") ;
                 default $display("Error: One of the bits expected ON");
            endcase

 In this example, the case expression is a constant expression (1). The case items are expressions (bit-selects)
 and are compared against the constant expression for a match.



Copyright © 2006 IEEE. All rights reserved.                                                                                        129


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 161 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 9.6 Looping statements

 There are four types of looping statements. These statements provide a means of controlling the execution of
 a statement zero, one, or more times.

           forever      Continuously executes a statement.

           repeat       Executes a statement a fixed number of times. If the expression evaluates to unknown or
                        high impedance, it shall be treated as zero, and no statement shall be executed.

           while        Executes a statement until an expression becomes false. If the expression starts out false,
                        the statement shall not be executed at all.

           for          Controls execution of its associated statement(s) by a three-step process, as follows:

                        a)     Executes an assignment normally used to initialize a variable that controls the num-
                               ber of loops executed.
                        b)     Evaluates an expression. If the result is zero, the for loop shall exit. If it is not zero,
                               the for loop shall execute its associated statement(s) and then perform step c). If the
                               expression evaluates to an unknown or high-impedance value, it shall be treated as
                               zero.
                        c)     Executes an assignment normally used to modify the value of the loop-control vari-
                               able, then repeats step b).

 Syntax 9-7 shows the syntax for various looping statements.

                     loop_statement ::= (From A.6.8)
                            forever statement
                          | repeat ( expression ) statement
                          | while ( expression ) statement
                          | for ( variable_assignment ; expression ; variable_assignment )
                              statement

                                       Syntax 9-7—Syntax for looping statements


 The rest of this subclause presents examples for three of the looping statements. The forever loop should
 only be used in conjunction with the timing controls or the disable statement; therefore, this example is
 presented in 9.7.2.

 For example:

 Example 1—Repeat statement: In the following example of a repeat loop, add and shift operators implement
 a multiplier:

            parameter size = 8, longsize = 16;
            reg [size:1] opa, opb;
            reg [longsize:1] result;

            begin : mult
                reg [longsize:1] shift_opa, shift_opb;
                   shift_opa = opa;
                   shift_opb = opb;
                   result = 0;
                   repeat (size) begin


130                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 162 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                        if (shift_opb[1])
                           result = result + shift_opa;
                        shift_opa = shift_opa << 1;
                        shift_opb = shift_opb >> 1;
                  end
            end

 Example 2—While statement: The following example counts the number of logic 1 values in rega:

            begin : count1s
                reg [7:0] tempreg;
                  count = 0;
                  tempreg = rega;
                  while (tempreg) begin
                      if (tempreg[0])
                          count = count + 1;
                      tempreg = tempreg >> 1;
                  end
            end

 Example 3—For statement: The for statement accomplishes the same results as the following pseudo-code
 that is based on the while loop:

            begin
                  initial_assignment;
                  while (condition) begin
                          statement
                          step_assignment;
                        end
            end

 The for loop implements this logic while using only two lines, as shown in the pseudo-code below:

            for (initial_assignment; condition; step_assignment)
                  statement


 9.7 Procedural timing controls

 The Verilog HDL has two types of explicit timing control over when procedural statements can occur. The
 first type is a delay control, in which an expression specifies the time duration between initially
 encountering the statement and when the statement actually executes. The delay expression can be a
 dynamic function of the state of the circuit, but it can be a simple number that separates statement executions
 in time. The delay control is an important feature when specifying stimulus waveform descriptions. It is
 described in 9.7.1 and 9.7.7.

 The second type of timing control is the event expression, which allows statement execution to be delayed
 until the occurrence of some simulation event occurring in a procedure executing concurrently with this
 procedure. A simulation event can be a change of value on a net or variable (an implicit event) or the
 occurrence of an explicitly named event that is triggered from other procedures (an explicit event). Most
 often, an event control is a positive or negative edge on a clock signal. Event control is discussed in 9.7.2
 through 9.7.7.

 The procedural statements encountered so far all execute without advancing simulation time. Simulation
 time can advance by one of the following three methods:




Copyright © 2006 IEEE. All rights reserved.                                                                                        131


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 163 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      A delay control, which is introduced by the symbol #
    —      An event control, which is introduced by the symbol @
    —      The wait statement, which operates like a combination of the event control and the while loop

 Syntax 9-8 describes timing control in procedural statements.

                    delay_control ::= (From A.6.5)
                           # delay_value
                         | # ( mintypmax_expression )
                    event_control ::=
                           @ hierarchical_event_identifier
                         | @ ( event_expression )
                         | @*
                         | @ (*)
                    procedural_timing_control ::=
                           delay_control
                         | event_control
                    procedural_timing_control_statement ::=
                         | procedural_timing_control statement_or_null

                                   Syntax 9-8—Syntax for procedural timing control


 The gate and net delays also advance simulation time, as discussed in Clause 6. The three procedural timing
 control methods are discussed in 9.7.1 through 9.7.7.

 9.7.1 Delay control

 A procedural statement following the delay control shall be delayed in its execution with respect to the
 procedural statement preceding the delay control by the specified delay. If the delay expression evaluates to
 an unknown or high-impedance value, it shall be interpreted as zero delay. If the delay expression evaluates
 to a negative value, it shall be interpreted as a twos-complement unsigned integer of the same size as a time
 variable. Specify parameters are permitted in the delay expression. They can be overridden by SDF
 annotation, in which case the expression is reevaluated.

 For example:

 Example 1—The following example delays the execution of the assignment by 10 time units:

            #10 rega = regb;

 Example 2—The next three examples provide an expression following the number sign (#). Execution of the
 assignment is delayed by the amount of simulation time specified by the value of the expression.

            #d rega = regb;                              // d is defined as a parameter
            #((d+e)/2) rega = regb;                      // delay is average of d and e
            #regr regr = regr + 1;                       // delay is the value in regr

 9.7.2 Event control

 The execution of a procedural statement can be synchronized with a value change on a net or variable or the
 occurrence of a declared event. The value changes on nets and variable can be used as events to trigger
 the execution of a statement. This is known as detecting an implicit event. The event can also be based on



132                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 164 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 the direction of the change, that is, toward the value 1 (posedge) or toward the value 0 (negedge). The
 behavior of posedge and negedge events is shown in Table 9-1 and can be described as follows:

    —      A negedge shall be detected on the transition from 1 to x, z, or 0, and from x or z to 0
    —      A posedge shall be detected on the transition from 0 to x, z, or 1, and from x or z to 1


                                    Table 9-1—Detecting posedge and negedge

                                                                          To
                                     From
                                                      0             1             x             z

                                       0         No edge        posedge        posedge      posedge

                                       1         negedge        No edge        negedge      negedge

                                       x         negedge        posedge        No edge      No edge

                                       z         negedge        posedge        No edge      No edge



 An implicit event shall be detected on any change in the value of the expression. An edge event shall be
 detected only on the least significant bit of the expression. A change of value in any operand of the
 expression without a change in the result of the expression shall not be detected as an event.

 For example:

 The following example shows illustrations of edge-controlled statements:

            @r rega = regb; // controlled by any value change in the reg r
            @(posedge clock) rega = regb; // controlled by posedge on clock
            forever @(negedge clock) rega = regb; // controlled by negative edge

 9.7.3 Named events

 A new data type, in addition to nets and variables, called event can be declared. An identifier declared as an
 event data type is called a named event. A named event can be triggered explicitly. It can be used in an event
 expression to control the execution of procedural statements in the same manner as event controls described
 in 9.7.2. Named events can be made to occur from a procedure. This allows control over the enabling of
 multiple actions in other procedures.

 An event name shall be declared explicitly before it is used. Syntax 9-9 gives the syntax for declaring
 events.

                    event_declaration ::= (From A.2.1.3)
                          event list_of_event_identifiers ;
                    list_of_event_identifiers ::= (From A.2.3)
                          event_identifier { dimension }
                              { , event_identifier { dimension } }
                    dimension ::= (From A.2.5)
                          [ dimension_constant_expression : dimension_constant_expression ]

                                        Syntax 9-9—Syntax for event declaration


Copyright © 2006 IEEE. All rights reserved.                                                                                        133


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 165 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 An event shall not hold any data. The following are the characteristics of a named event:

    —      It can be made to occur at any particular time.
    —      It has no time duration.
    —      Its occurrence can be recognized by using the event control syntax described in 9.7.2.

 A declared event is made to occur by the activation of an event triggering statement with the syntax given in
 Syntax 9-10. An event is not made to occur by changing the index of an event array in an event control
 expression.

                    event_trigger ::= (From A.6.5)
                         -> hierarchical_event_identifier { [ expression ] } ;

                                          Syntax 9-10—Syntax for event trigger


 An event-controlled statement (for example, @trig rega = regb;) shall cause simulation of its
 containing procedure to wait until some other procedure executes the appropriate event-triggering statement
 (for example, -> trig).

 Named events and event control give a powerful and efficient means of describing the communication
 between, and synchronization of, two or more concurrently active processes. A basic example of this is a
 small waveform clock generator that synchronizes control of a synchronous circuit by signalling the
 occurrence of an explicit event periodically while the circuit waits for the event to occur.

 9.7.4 Event or operator

 The logical or of any number of events can be expressed so that the occurrence of any one of the events
 triggers the execution of the procedural statement that follows it. The keyword or or a comma character (,) is
 used as an event logical or operator. A combination of these can be used in the same event expression.
 Comma-separated sensitivity lists shall be synonymous to or-separated sensitivity lists.

 For example:

 The next two examples show the logical or of two and three events, respectively:

            @(trig or enable) rega = regb; // controlled by trig or enable
            @(posedge clk_a or posedge clk_b or trig) rega = regb;

 The following examples show the use of the comma (,) as an event logical or operator:

            always @(a, b, c, d, e)
            always @(posedge clk, negedge rstn)
            always @(a or b, c, d or e)

 9.7.5 Implicit event_expression list

 The event_expression list of an event control is a common source of bugs in register transfer level
 (RTL) simulations. Users tend to forget to add some of the nets or variables read in the timing control
 statement. This is often found when comparing RTL and gate-level versions of a design. The implicit
 event_expression, @*, is a convenient shorthand that eliminates these problems by adding all nets and
 variables that are read by the statement (which can be a statement group) of a procedural_timing_
 control_statement to the event_expression.




134                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 166 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 All net and variable identifiers that appear in the statement will be automatically added to the event
 expression with these exceptions:
    —      Identifiers that only appear in wait or event expressions.
    —      Identifiers that only appear as a hierarchical_variable_identifier in the variable_lvalue of the
           left-hand side of assignments.

 Nets and variables that appear on the right-hand side of assignments, in function and task calls, in case and
 conditional expressions, as an index variable on the left-hand side of assignments, or as variables in case
 item expressions shall all be included by these rules.

 For example:

 Example 1

            always @(*)    // equivalent to @(a or b or c or d or f)
                  y = (a & b) | (c & d) | myfunction(f);

 Example 2

            always @* begin // equivalent to @(a or b or c or d or tmp1 or tmp2)
                  tmp1 = a & b;
                  tmp2 = c & d;
                  y = tmp1 | tmp2;
            end

 Example 3

            always @* begin   // equivalent to @(b)
                  @(i) kid = b; // i is not added to @*
            end

 Example 4

            always @* begin    // equivalent to @(a or b or c or d)
                  x = a ^ b;
                  @*              // equivalent to @(c or d)
                      x = c ^ d;
            end

 Example 5

            always @* begin           // same as @(a or en)
                  y = 8'hff;
                  y[a] = !en;
            end

 Example 6

            always @* begin           // same as @(state or go or ws)
                  next = 4'b0;
                  case (1'b1)
                       state[IDLE]: if (go)                    next[READ] = 1'b1;
                                    else                       next[IDLE] = 1'b1;
                       state[READ]:                            next[DLY ] = 1'b1;
                       state[DLY ]: if (!ws)                   next[DONE] = 1'b1;


Copyright © 2006 IEEE. All rights reserved.                                                                                        135


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 167 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                                else           next[READ] = 1'b1;
                      state[DONE]:                             next[IDLE] = 1'b1;
                  endcase
            end

 9.7.6 Level-sensitive event control

 The execution of a procedural statement can also be delayed until a condition becomes true. This is
 accomplished using the wait statement, which is a special form of event control. The nature of the wait
 statement is level-sensitive, as opposed to basic event control (specified by the @ character), which is edge-
 sensitive.

 The wait statement shall evaluate a condition; and, if it is false, the procedural statements following the wait
 statement shall remain blocked until that condition becomes true before continuing. The wait statement has
 the form given in Syntax 9-11.

                    wait_statement ::= (From A.6.5)
                         wait ( expression ) statement_or_null

                                         Syntax 9-11—Syntax for wait statement


 For example:

 The following example shows the use of the wait statement to accomplish level-sensitive event control:

            begin
                wait (!enable) #10 a = b;
                  #10 c = d;
            end

 If the value of enable is 1 when the block is entered, the wait statement will delay the evaluation of the next
 statement (#10 a = b;) until the value of enable changes to 0. If enable is already 0 when the begin-
 end block is entered, then the assignment “a = b;” is evaluated after a delay of 10 and no additional delay
 occurs.

 9.7.7 Intra-assignment timing controls

 The delay and event control constructs previously described precede a statement and delay its execution. In
 contrast, the intra-assignment delay and event controls are contained within an assignment statement and
 modify the flow of activity in a different way. This subclause describes the purpose of intra-assignment
 timing controls and the repeat timing control that can be used in intra-assignment delays.

 An intra-assignment delay or event control shall delay the assignment of the new value to the left-hand side,
 but the right-hand expression shall be evaluated before the delay, instead of after the delay. The syntax for
 intra-assignment delay and event control is given in Syntax 9-12.




136                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 168 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                    blocking_assignment ::= (From A.6.2)
                         variable_lvalue = [ delay_or_event_control ] expression
                    nonblocking_assignment ::=
                         variable_lvalue <= [ delay_or_event_control ] expression
                    delay_control ::= (From A.6.5)
                           # delay_value
                         | # ( mintypmax_expression )
                    delay_or_event_control ::=
                           delay_control
                         | event_control
                         | repeat ( expression ) event_control
                    event_control ::=
                           @ hierarchical_event_identifier
                         | @ ( event_expression )
                         | @*
                         | @ (*)
                    event_expression ::=
                           expression
                         | posedge expression
                         | negedge expression
                         | event_expression or event_expression
                         | event_expression , event_expression

                       Syntax 9-12—Syntax for intra-assignment delay and event control


 The intra-assignment delay and event control can be applied to both blocking assignments and nonblocking
 assignments. The repeat event control shall specify an intra-assignment delay of a specified number of
 occurrences of an event. If the repeat count literal, or signed reg holding the repeat count, is less than or
 equal to 0 at the time of evaluation, the assignment occurs as if there is no repeat construct.

 For example:

            repeat (-3) @ (event_expression)
                       // will not execute event_expression.

            repeat (a) @ (event_expression)
                 // if a is assigned -3, it will execute the event_expression
                 // if a is declared as an unsigned reg, but not if a is signed

 This construct is convenient when events have to be synchronized with counts of clock signals.

 For example:

 Table 9-2 illustrates the philosophy of intra-assignment timing controls by showing the code that could
 accomplish the same timing effect without using intra-assignment.




Copyright © 2006 IEEE. All rights reserved.                                                                                        137


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 169 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                           Table 9-2—Intra-assignment timing control equivalence

                                                 Intra-assignment timing control

                   With intra-assignment construct                            Without intra-assignment construct

                                                                      begin
       a = #5 b;                                                         temp = b;
                                                                         #5 a = temp;
                                                                      end
                                                                      begin
       a = @(posedge clk) b;                                             temp = b;
                                                                         @(posedge clk) a = temp;
                                                                      end
                                                                      begin
       a = repeat(3)                                                     temp = b;
             @(posedge clk) b;                                           @(posedge clk);
                                                                         @(posedge clk);
                                                                         @(posedge clk) a = temp;
                                                                      end


 The next three examples use the fork-join behavioral construct. All statements between the keywords fork
 and join execute concurrently. This construct is described in more detail in 9.8.2.

 The following example shows a race condition that could be prevented by using intra-assignment timing
 control:

            fork
                       #5 a = b;
                       #5 b = a;
            join

 The code in this example samples and sets the values of both a and b at the same simulation time, thereby
 creating a race condition. The intra-assignment form of timing control used in the next example prevents this
 race condition.

            fork                              // data swap
                       a = #5 b;
                       b = #5 a;
            join

 Intra-assignment timing control works because the intra-assignment delay causes the values of a and b to be
 evaluated before the delay and causes the assignments to be made after the delay. Some existing tools that
 implement intra-assignment timing control use temporary storage in evaluating each expression on the right-
 hand side.

 Intra-assignment waiting for events is also effective. In the following example, the right-hand expressions
 are evaluated when the assignment statements are encountered, but the assignments are delayed until the
 rising edge of the clock signal:

            fork                                               // data shift
                       a = @(posedge clk) b;
                       b = @(posedge clk) c;
            join



138                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 170 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The following is an example of a repeat event control as the intra-assignment delay of a nonblocking
 assignment:

            a <= repeat(5) @(posedge clk) data;

 Figure 9-1 illustrates the activities that result from this repeat event control.


                                     data is evaluated

                 clk


               data

                    a


                           Figure 9-1—Repeat event control utilizing a clock edge

 In this example, the value of data is evaluated when the assignment is encountered. After five occurrences
 of posedge clk, a is assigned the value of data.

 The following is an example of a repeat event control as the intra-assignment delay of a procedural
 assignment:

            a = repeat(num) @(clk) data;

 In this example, the value of data is evaluated when the assignment is encountered. After the number of
 transitions of clk equals the value of num, a is assigned the value of data.

 The following is an example of a repeat event control with expressions containing operations to specify both
 the number of event occurrences and the event that is counted:

            a <= repeat(a+b) @(posedge phi1 or negedge phi2) data;

 In this example, the value of data is evaluated when the assignment is encountered. After the sum of the
 positive edges of phi1 and the negative edges of phi2 equals the sum of a and b, a is assigned the value of
 data. Even if posedge phi1 and negedge phi2 occurred at the same simulation time, each will be
 detected separately.


 9.8 Block statements

 The block statements are a means of grouping statements together so that they act syntactically like a single
 statement. There are two types of blocks in the Verilog HDL:

    —      Sequential block, also called begin-end block
    —      Parallel block, also called fork-join block

 The sequential block shall be delimited by the keywords begin and end. The procedural statements in
 sequential block shall be executed sequentially in the given order.


Copyright © 2006 IEEE. All rights reserved.                                                                                        139


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 171 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The parallel block shall be delimited by the keywords fork and join. The procedural statements in parallel
 block shall be executed concurrently.

 9.8.1 Sequential blocks

 A sequential block shall have the following characteristics:

    —      Statements shall be executed in sequence, one after another.
    —      Delay values for each statement shall be treated relative to the simulation time of the execution of
           the previous statement.
    —      Control shall pass out of the block after the last statement executes.

 Syntax 9-13 gives the formal syntax for a sequential block.

                    seq_block ::= (From A.6.3)
                         begin [ : block_identifier
                             { block_item_declaration } ] { statement } end
                    block_item_declaration ::= (From A.2.8)
                           { attribute_instance } reg [ signed ] [ range ] list_of_block_variable_identifiers ;
                         | { attribute_instance } integer list_of_block_variable_identifiers ;
                         | { attribute_instance } time list_of_block_variable_identifiers ;
                         | { attribute_instance } real list_of_block_real_identifiers ;
                         | { attribute_instance } realtime list_of_block_real_identifiers ;
                         | { attribute_instance } event_declaration
                         | { attribute_instance } local_parameter_declaration ;
                         | { attribute_instance } parameter_declaration ;

                                        Syntax 9-13—Syntax for sequential block


 For example:

 Example 1—A sequential block enables the following two assignments to have a deterministic result:

            begin
                  areg = breg;
                  creg = areg;                // creg stores the value of breg
            end

 The first assignment is performed, and areg is updated before control passes to the second assignment.

 Example 2—Delay control can be used in a sequential block to separate the two assignments in time.

            begin
                  areg = breg;
                  @(posedge clock) creg = areg;                      // assignment delayed until
            end                                                      // posedge on clock

 Example 3—The following example shows how the combination of the sequential block and delay control
 can be used to specify a time-sequenced waveform:

            parameter d = 50;                 // d declared as a parameter and
            reg [7:0] r;                      // r declared as an 8-bit reg

            begin        // a waveform controlled by sequential delay


140                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 172 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                   #d   r = 'h35;
                   #d   r = 'hE2;
                   #d   r = 'h00;
                   #d   r = 'hF7;
                   #d   -> end_wave; //trigger an event called end_wave
            end

 9.8.2 Parallel blocks

 A parallel block shall have the following characteristics:

    —      Statements shall execute concurrently.
    —      Delay values for each statement shall be considered relative to the simulation time of entering the
           block.
    —      Delay control can be used to provide time-ordering for assignments.
    —      Control shall pass out of the block when the last time-ordered statement executes.

 Syntax 9-14 gives the formal syntax for a parallel block.

                    par_block ::= (From A.6.3)
                         fork [ : block_identifier
                             { block_item_declaration } ] { statement } join
                    block_item_declaration ::= (From A.2.8)
                           { attribute_instance } reg [ signed ] [ range ] list_of_block_variable_identifiers ;
                         | { attribute_instance } integer list_of_block_variable_identifiers ;
                         | { attribute_instance } time list_of_block_variable_identifiers ;
                         | { attribute_instance } real list_of_block_real_identifiers ;
                         | { attribute_instance } realtime list_of_block_real_identifiers ;
                         | { attribute_instance } event_declaration
                         | { attribute_instance } local_parameter_declaration ;
                         | { attribute_instance } parameter_declaration ;

                                          Syntax 9-14—Syntax for parallel block


 The timing controls in a fork-join block do not have to be ordered sequentially in time.

 For example:

 The following example codes the waveform description shown in Example 3 of 9.8.1 by using a parallel
 block instead of a sequential block. The waveform produced on the reg is exactly the same for both
 implementations.

            fork
                   #50 r = 'h35;
                   #100 r = 'hE2;
                   #150 r = 'h00;
                   #200 r = 'hF7;
                   #250 -> end_wave;
            join

 9.8.3 Block names

 Both sequential and parallel blocks can be named by adding : name_of_block after the keywords begin
 or fork. The naming of blocks serves several purposes:


Copyright © 2006 IEEE. All rights reserved.                                                                                        141


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 173 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      It allows local variables, parameters, and named events to be declared for the block.
    —      It allows the block to be referenced in statements such as the disable statement (see 10.3).

 All variables shall be static; that is, a unique location exists for all variables, and leaving or entering blocks
 shall not affect the values stored in them.

 The block names give a means of uniquely identifying all variables at any simulation time.

 9.8.4 Start and finish times

 Both sequential and parallel blocks have the notion of a start and finish time. For sequential blocks, the start
 time is when the first statement is executed, and the finish time is when the last statement has been executed.
 For parallel blocks, the start time is the same for all the statements, and the finish time is when the last time-
 ordered statement has been executed.

 Sequential and parallel blocks can be embedded within each other, allowing complex control structures to be
 expressed easily and with a high degree of structure. When blocks are embedded within each other, the
 timing of when a block starts and finishes is important. Execution shall not continue to the statement
 following a block until the finish time for the block has been reached, that is, until the block has completely
 finished executing.

 For example:

 Example 1—The following example shows the statements from the example in 9.8.2 written in the reverse
 order and still producing the same waveform.

            fork
                   #250 -> end_wave;
                   #200 r = 'hF7;
                   #150 r = 'h00;
                   #100 r = 'hE2;
                   #50 r = 'h35;
            join

 Example 2—When an assignment is to be made after two separate events have occurred, known as the
 joining of events, a fork-join block can be useful.

            begin
                fork
                          @Aevent;
                          @Bevent;
                   join
                   areg = breg;
            end

 The two events can occur in any order (or even at the same simulation time), the fork-join block will
 complete, and the assignment will be made. In contrast, if the fork-join block was a begin-end block
 and the Bevent occurred before the Aevent, then the block would be waiting for the next Bevent.

 Example 3—This example shows two sequential blocks, each of which will execute when its controlling
 event occurs. Because the event controls are within a fork-join block, they execute in parallel, and the
 sequential blocks can, therefore, also execute in parallel.

            fork
                   @enable_a


142                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 174 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                       begin
                             #ta wa = 0;
                             #ta wa = 1;
                             #ta wa = 0;
                       end
                   @enable_b
                       begin
                             #tb wb = 1;
                             #tb wb = 0;
                             #tb wb = 1;
                       end
            join


 9.9 Structured procedures

 All procedures in the Verilog HDL are specified within one of the following four statements:

    —      initial construct
    —      always construct
    —      Task
    —      Function

 The initial and always constructs are enabled at the beginning of a simulation. The initial construct shall
 execute only once, and its activity shall cease when the statement has finished. In contrast, the always
 construct shall execute repeatedly. Its activity shall cease only when the simulation is terminated. There
 shall be no implied order of execution between initial and always constructs. The initial constructs need not
 be scheduled and executed before the always constructs. There shall be no limit to the number of initial and
 always constructs that can be defined in a module.

 Tasks and functions are procedures that are enabled from one or more places in other procedures. Tasks and
 functions are described in Clause 10.

 9.9.1 Initial construct

 The syntax for the initial construct is given in Syntax 9-15.

                    initial_construct ::= (From A.6.2)
                           initial statement

                                        Syntax 9-15—Syntax for initial construct


 For example:

 The following example illustrates use of the initial construct for initialization of variables at the start of
 simulation.

            initial begin
                   areg = 0; // initialize a reg
                   for (index = 0; index < size; index = index + 1)
                        memory[index] = 0; //initialize memory word
            end




Copyright © 2006 IEEE. All rights reserved.                                                                                        143


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 175 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Another typical usage of the initial construct is specification of waveform descriptions that execute once to
 provide stimulus to the main part of the circuit being simulated.

            initial begin
                  inputs = 'b000000;                    //   initialize at time zero
                  #10 inputs = 'b011001;                //   first pattern
                  #10 inputs = 'b011011;                //   second pattern
                  #10 inputs = 'b011000;                //   third pattern
                  #10 inputs = 'b001000;                //   last pattern
            end

 9.9.2 Always construct

 The always construct repeats continuously throughout the duration of the simulation. Syntax 9-16 shows the
 syntax for the always construct.

                    always_construct ::= (From A.6.2)
                         always statement

                                       Syntax 9-16—Syntax for always construct


 The always construct, because of its looping nature, is only useful when used in conjunction with some form
 of timing control. If an always construct has no control for simulation time to advance, it will create a
 simulation deadlock condition.

 The following code, for example, creates a zero-delay infinite loop:

            always areg = ~areg;

 Providing a timing control to the above code creates a potentially useful description as shown in the
 following:

            always #half_period areg = ~areg;




144                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 176 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 10. Tasks and functions

 Tasks and functions provide the ability to execute common procedures from several different places in a
 description. They also provide a means of breaking up large procedures into smaller ones to make it easier to
 read and debug the source descriptions. This clause discusses the differences between tasks and functions,
 describes how to define and invoke tasks and functions, and presents examples of each.


 10.1 Distinctions between tasks and functions

 The following rules distinguish tasks from functions:

    —      A function shall execute in one simulation time unit; a task can contain time-controlling statements.
    —      A function cannot enable a task; a task can enable other tasks and functions.
    —      A function shall have at least one input type argument and shall not have an output or inout type
           argument; a task can have zero or more arguments of any type.
    —      A function shall return a single value; a task shall not return a value.

 The purpose of a function is to respond to an input value by returning a single value. A task can support
 multiple goals and can calculate multiple result values. However, only the output or inout type arguments
 pass result values back from the invocation of a task. A function is used as an operand in an expression; the
 value of that operand is the value returned by the function.

 For example:

 Either a task or a function can be defined to switch bytes in a 16-bit word. The task would return the
 switched word in an output argument; therefore, the source code to enable a task called switch_bytes
 could look like the following example:

            switch_bytes (old_word, new_word);

 The task switch_bytes would take the bytes in old_word, reverse their order, and place the reversed
 bytes in new_word.

 A word-switching function would return the switched word as the return value of the function. Thus, the
 function call for the function switch_bytes could look like the following example:

            new_word = switch_bytes (old_word);


 10.2 Tasks and task enabling

 A task shall be enabled from a statement that defines the argument values to be passed to the task and the
 variables that receive the results. Control shall be passed back to the enabling process after the task has
 completed. Thus, if a task has timing controls inside it, then the time of enabling a task can be different from
 the time at which the control is returned. A task can enable other tasks, which in turn can enable still other
 tasks—with no limit on the number of tasks enabled. Regardless of how many tasks have been enabled,
 control shall not return until all enabled tasks have completed.




Copyright © 2006 IEEE. All rights reserved.                                                                                        145


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 177 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 10.2.1 Task declarations

 The syntax for defining tasks is given in Syntax 10-1.

                    task_declaration ::= (From A.2.7)
                            task [ automatic ] task_identifier ;
                             { task_item_declaration }
                             statement_or_null
                            endtask
                          | task [ automatic ] task_identifier ( [ task_port_list ] ) ;
                             { block_item_declaration }
                             statement_or_null
                            endtask
                    task_item_declaration ::=
                            block_item_declaration
                          | { attribute_instance } tf_ input_declaration ;
                          | { attribute_instance } tf_output_declaration ;
                          | { attribute_instance } tf_inout_declaration ;
                    task_port_list ::=
                          task_port_item { , task_port_item }
                    task_port_item ::=
                            { attribute_instance } tf_input_declaration
                          | { attribute_instance } tf_output_declaration
                          | { attribute_instance } tf_inout_declaration
                    tf_input_declaration ::=
                            input [ reg ] [ signed ] [ range ] list_of_port_identifiers
                          | input task_port_type list_of_port_identifiers
                    tf_output_declaration ::=
                            output [ reg ] [ signed ] [ range ] list_of_port_identifiers
                          | output task_port_type list_of_port_identifiers
                    tf_inout_declaration ::=
                            inout [ reg ] [ signed ] [ range ] list_of_port_identifiers
                          | inout task_port_type list_of_port_identifiers
                    task_port_type ::=
                            integer | real | realtime | time
                    block_item_declaration ::= (From A.2.8)
                            { attribute_instance } reg [ signed ] [ range ] list_of_block_variable_identifiers ;
                          | { attribute_instance } integer list_of_block_variable_identifiers ;
                          | { attribute_instance } time list_of_block_variable_identifiers ;
                          | { attribute_instance } real list_of_block_real_identifiers ;
                          | { attribute_instance } realtime list_of_block_real_identifiers ;
                          | { attribute_instance } event_declaration
                          | { attribute_instance } local_parameter_declaration ;
                          | { attribute_instance } parameter_declaration ;
                    list_of_block_variable_identifiers ::=
                          block_variable_type { , block_variable_type }
                    list_of_block_real_identifiers ::=
                          block_real_type { , block_real_type }
                    block_variable_type ::=
                          variable_identifier { dimension }
                    block_real_type ::=
                          real_identifier { dimension }

                                        Syntax 10-1—Syntax for task declaration




146                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 178 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 There are two alternate task declaration syntaxes.

 The first syntax shall begin with the keyword task, followed by the optional keyword automatic, followed
 by a name for the task and a semicolon, and ending with the keyword endtask. The keyword automatic
 declares an automatic task that is reentrant, with all the task declarations allocated dynamically for each
 concurrent task entry. Task item declarations can specify the following:

    —      Input arguments
    —      Output arguments
    —      Inout arguments
    —      All data types that can be declared in a procedural block

 The second syntax shall begin with the keyword task, followed by a name for the task and a parenthesis-
 enclosed task_port_list. The task_port_list shall consist of zero or more comma separated task_port_items.
 There shall be a semicolon after the close parenthesis. The task body shall follow and then the keyword
 endtask.

 In both syntaxes, the port declarations shall have the same syntax as defined by the tf_input_declaration,
 tf_output_declaration, and tf_inout_declaration, as detailed in Syntax 10-1 above.

 Tasks without the optional keyword automatic are static tasks, with all declared items being statically
 allocated. These items shall be shared across all uses of the task executing concurrently. Task with the
 optional keyword automatic are automatic tasks. All items declared inside automatic tasks are allocated
 dynamically for each invocation. Automatic task items cannot be accessed by hierarchical references.
 Automatic tasks can be invoked through use of their hierarchical name.

 10.2.2 Task enabling and argument passing

 The task-enabling statement shall pass arguments as a comma-separated list of expressions enclosed in
 parentheses. The formal syntax of the task-enabling statement is given in Syntax 10-2.

                    task_enable ::= (From A.6.9)
                         hierarchical_task_identifier [ ( expression { , expression } ) ] ;

                                  Syntax 10-2—Syntax for task-enabling statement


 If the task definition has no arguments, a list of arguments shall not be provided in the task-enabling
 statement. Otherwise, there shall be an ordered list of expressions that matches the length and order of the
 list of arguments in the task definition. A null expression shall not be used as an argument in a task-enabling
 statement.

 If an argument in the task is declared as an input, then the corresponding expression can be any expression.
 The order of evaluation of the expressions in the argument list is undefined. If the argument is declared as an
 output or an inout, then the expression shall be restricted to an expression that is valid on the left-hand side
 of a procedural assignment (see 9.2). The following items satisfy this requirement:

    —      reg, integer, real, realtime, and time variables
    —      Memory references
    —      Concatenations of reg, integer, and time variables
    —      Concatenations of memory references
    —      Bit-selects and part-selects of reg, integer, and time variables


Copyright © 2006 IEEE. All rights reserved.                                                                                        147


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 179 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The execution of the task-enabling statement shall pass input values from the expressions listed in the
 enabling statement to the arguments specified within the task. Execution of the return from the task shall
 pass values from the task output and inout type arguments to the corresponding variables in the task-
 enabling statement. All arguments to the task shall be passed by value rather than by reference (that is, a
 pointer to the value).

 For example:

 Example 1—The following example illustrates the basic structure of a task definition with five arguments:
            task my_task;
            input a, b;
            inout c;
            output d, e;
            begin
                 . . .              // statements that perform the work of the task
                 . . .
                 c = foo1;          // the assignments that initialize result regs
                 d = foo2;
                 e = foo3;
            end
            endtask

 Or using the second form of a task declaration, the task could be defined as follows:
            task my_task (input a, b, inout c, output d, e);
            begin
                 . . .              // statements that perform the work of the task
                 . . .
                 c = foo1;          // the assignments that initialize result regs
                 d = foo2;
                 e = foo3;
            end
            endtask

 The following statement enables the task:
            my_task (v, w, x, y, z);

 The task-enabling arguments (v, w, x, y, and z) correspond to the arguments (a, b, c, d, and e) defined by
 the task. At task-enabling time, the input and inout type arguments (a, b, and c) receive the values passed in
 v, w, and x. Thus, execution of the task-enabling call effectively causes the following assignments:
            a = v;
            b = w;
            c = x;

 As part of the processing of the task, the task definition for my_task shall place the computed result values
 into c, d, and e. When the task completes, the following assignments to return the computed values to the
 calling process are performed:
            x = c;
            y = d;
            z = e;

 Example 2—The following example illustrates the use of tasks by describing a traffic light sequencer:
            module traffic_lights;
            reg clock, red, amber, green;



148                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 180 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            parameter        on = 1, off = 0, red_tics = 350,
                             amber_tics = 30, green_tics = 200;

            // initialize colors.
            initial red = off;
            initial amber = off;
            initial green = off;

            always begin                                             //   sequence to control the lights.
                  red = on;                                          //   turn red light on
                  light(red, red_tics);                              //   and wait.
                  green = on;                                        //   turn green light on
                  light(green, green_tics);                          //   and wait.
                  amber = on;                                        //   turn amber light on
                  light(amber, amber_tics);                          //   and wait.
            end

            // task to wait for 'tics' positive edge clocks
            // before turning 'color' light off.
            task light;
            output color;
            input [31:0] tics;
            begin
                repeat (tics) @ (posedge clock);
                  color = off;                                       // turn light off.
            end
            endtask

            always begin                                             // waveform for the clock.
                  #100 clock = 0;
                  #100 clock = 1;
            end
            endmodule // traffic_lights.

 10.2.3 Task memory usage and concurrent activation

 A task may be enabled more than once concurrently. All variables of an automatic task shall be replicated on
 each concurrent task invocation to store state specific to that invocation. All variables of a static task shall be
 static in that there shall be a single variable corresponding to each declared local variable in a module
 instance, regardless of the number of concurrent activations of the task. However, static tasks in different
 instances of a module shall have separate storage from each other.

 Variables declared in static tasks, including input, output, and inout type arguments, shall retain their
 values between invocations. They shall be initialized to the default initialization value as described in 4.2.2.

 Variables declared in automatic tasks, including output type arguments, shall be initialized to the default
 initialization value whenever execution enters their scope. input and inout type arguments shall be
 initialized to the values passed from the expressions corresponding to these arguments listed in the task-
 enabling statements.

 Because variables declared in automatic tasks are deallocated at the end of the task invocation, they shall not
 be used in certain constructs that might refer to them after that point:

    —      They shall not be assigned values using nonblocking assignments or procedural continuous
           assignments.
    —      They shall not be referenced by procedural continuous assignments or procedural force statements.



Copyright © 2006 IEEE. All rights reserved.                                                                                        149


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 181 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      They shall not be referenced in intra-assignment event controls of nonblocking assignments.
    —      They shall not be traced with system tasks such as $monitor and $dumpvars.


 10.3 Disabling of named blocks and tasks

 The disable statement provides the ability to terminate the activity associated with concurrently active
 procedures, while maintaining the structured nature of Verilog HDL procedural descriptions. The disable
 statement gives a mechanism for terminating a task before it executes all its statements, breaking from a
 looping statement, or skipping statements in order to continue with another iteration of a looping statement.
 It is useful for handling exception conditions such as hardware interrupts and global resets.

 The disable statement has the syntax form shown in Syntax 10-3.

                    disable_statement ::= (From A.6.5)
                            disable hierarchical_task_identifier ;
                          | disable hierarchical_block_identifier ;

                                       Syntax 10-3—Syntax for disable statement

 Either form of disable statement shall terminate the activity of a task or a named block. Execution shall
 resume at the statement following the block or following the task-enabling statement. All activities enabled
 within the named block or task shall be terminated as well. If task enable statements are nested (that is, one
 task enables another, and that one enables yet another), then disabling a task within the chain shall disable all
 tasks downward on the chain. If a task is enabled more than once, then disabling such a task shall disable all
 activations of the task.

 The results of the following activities that can be initiated by a task are not specified if the task is disabled:

    —      Results of output and inout arguments
    —      Scheduled, but not executed, nonblocking assignments
    —      Procedural continuous assignments (assign and force statements)

 The disable statement can be used within blocks and tasks to disable the particular block or task containing
 the disable statement. The disable statement can be used to disable named blocks within a function, but
 cannot be used to disable functions. In cases where a disable statement within a function disables a block or
 a task that called the function, the behavior is undefined. Disabling an automatic task or a block inside an
 automatic task proceeds as for regular tasks for all concurrent executions of the task.

 For example:

 Example 1—This example illustrates how a block disables itself.
            begin : block_name
                  rega = regb;
                  disable block_name;
                  regc = rega; // this assignment will never execute
            end

 Example 2—This example shows the disable statement being used within a named block in a manner similar
 to a forward goto. The next statement executed after the disable statement is the one following the named
 block.
            begin : block_name
                  ...


150                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 182 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                ...
                if (a == 0)
                    disable block_name;
                ...
            end     // end of named block
            // continue with code following named block
                ...

 Example 3—This example shows the disable statement being used as an early return from a task. However, a
 task disabling itself using a disable statement is not a shorthand for the return statement found in
 programming languages.

            task proc_a;
            begin
                  ...
                  ...
                  if (a == 0)
                      disable proc_a; // return if true
                  ...
                  ...
            end
            endtask

 Example 4—This example shows the disable statement being used in an equivalent way to the two
 statements continue and break in the C programming language. The example illustrates control code that
 would allow a named block to execute until a loop counter reaches n iterations or until the variable a is set to
 the value of b. The named block break contains the code that executes until a == b, at which point the
 disable break; statement terminates execution of that block. The named block continue contains the
 code that executes for each iteration of the for loop. Each time this code executes the disable
 continue; statement, the continue block terminates, and execution passes to the next iteration of the for
 loop. For each iteration of the continue block, a set of statements executes if (a != 0). Another set of
 statements executes if (a! = b).
            begin : break
                for (i = 0; i < n; i = i+1) begin : continue
                    @clk
                        if (a == 0) // "continue" loop
                            disable continue;
                           statements
                           statements
                        @clk
                           if (a == b) // "break" from loop
                                disable break;
                           statements
                           statements
                  end
            end




Copyright © 2006 IEEE. All rights reserved.                                                                                        151


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 183 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 5—This example shows the disable statement being used to disable concurrently a sequence of
 timing controls and the task action when the reset event occurs. The example shows a fork-join block
 within which are a named sequential block (event_expr) and a disable statement that waits for occurrence
 of the event reset. The sequential block and the wait for reset execute in parallel. The event_expr
 block waits for one occurrence of event ev1 and three occurrences of event trig. When these four events
 have happened, plus a delay of d time units, the task action executes. When the event reset occurs,
 regardless of events within the sequential block, the fork-join block terminates—including the task
 action.
            fork
                 begin : event_expr
                     @ev1;
                     repeat (3) @trig;
                     #d action (areg, breg);
                 end
                 @reset disable event_expr;
            join

 Example 6—The next example is a behavioral description of a retriggerable monostable. The named event
 retrig restarts the monostable time period. If retrig continues to occur within 250 time units, then q will
 remain at 1.
            always begin : monostable
                #250 q = 0;

            end

            always @retrig begin
                disable monostable;
                  q = 1;
            end


 10.4 Functions and function calling

 The purpose of a function is to return a value that is to be used in an expression. The rest of this clause
 explains how to define and use functions.

 10.4.1 Function declarations

 The syntax for defining a function is given in Syntax 10-4.




152                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 184 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                    function_declaration ::= (From A.2.6)
                            function [ automatic ] [ function_range_or_type ]
                               function_identifier ;
                              function_item_declaration { function_item_declaration }
                              function_statement
                            endfunction
                          | function [ automatic ] [ function_range_or_type ]
                               function_identifier ( function_port_list ) ;
                              { block_item_declaration }
                              function_statement
                            endfunction
                    function_item_declaration ::=
                            block_item_declaration
                          | { attribute_instance } tf_input_declaration ;
                    function_port_list ::=
                          { attribute_instance } tf_input_declaration
                              { , { attribute_instance }tf_input_declaration }
                    tf_input_declaration ::=
                            input [ reg ] [ signed ] [ range ] list_of_port_identifiers
                          | input task_port_type list_of_port_identifiers
                    function_range_or_type ::=
                            [ signed ] [ range ]
                          | integer
                          | real
                          | realtime
                          | time
                    block_item_declaration ::= (From A.2.8)
                            { attribute_instance } reg [ signed ] [ range ] list_of_block_variable_identifiers ;
                          | { attribute_instance } integer list_of_block_variable_identifiers ;
                          | { attribute_instance } time list_of_block_variable_identifiers ;
                          | { attribute_instance } real list_of_block_real_identifiers ;
                          | { attribute_instance } realtime list_of_block_real_identifiers ;
                          | { attribute_instance } event_declaration
                          | { attribute_instance } local_parameter_declaration ;
                          | { attribute_instance } parameter_declaration ;
                    list_of_block_variable_identifiers ::=
                          block_variable_type { , block_variable_type }
                    list_of_block_real_identifiers ::=
                          block_real_type { , block_real_type }
                    block_variable_type ::=
                          variable_identifier { dimension }
                    block_real_type ::=
                          real_identifier { dimension }

                                     Syntax 10-4—Syntax for function declaration


 A function definition shall begin with the keyword function, followed by the optional keyword automatic,
 followed by an optional function_range_or_type of the return value from the function, followed by the name
 of the function, followed either by a semicolon or by a function port list enclosed in parentheses and then a
 semicolon, and then shall end with the keyword endfunction.

 The use of a function_range_or_type shall be optional. A function specified without a function_range_or_
 type defaults to a scalar for the return value. If used, function_range_or_type shall specify that the return
 value of the function is a real, an integer, a time, a realtime, or a vector (optionally signed) with a range of
 [n:m] bits.


Copyright © 2006 IEEE. All rights reserved.                                                                                        153


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 185 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A function shall have at least one input declared.

 The keyword automatic declares an automatic function that is reentrant, with all the function declarations
 allocated dynamically for each concurrent function call. Automatic function items cannot be accessed by
 hierarchical references. Automatic functions can be invoked through the use of their hierarchical name.

 Function inputs shall be declared one of two ways. The first method shall have the name of the function
 followed by a semicolon. After the semicolon, one or more input declarations optionally mixed with block
 item declarations shall follow. After the function item declarations, there shall be a behavioral statement and
 then the endfunction keyword.

 The second method shall have the name of the function, followed by an open parenthesis and one or more
 input declarations, separated by commas. After all the input declarations, there shall be a close parenthesis
 and a semicolon. After the semicolon, there shall be zero or more block item declarations, followed by a
 behavioral statement, and then the endfunction keyword.

 For example:

 The following example defines a function called getbyte, using a range specification:

            function [7:0] getbyte;
            input [15:0] address;
            begin
                 // code to extract low-order byte from addressed word
                 . . .
                 getbyte = result_expression;
            end
            endfunction

 Or using the second form of a function declaration, the function could be defined as follows:

            function [7:0] getbyte (input [15:0] address);
            begin
                 // code to extract low-order byte from addressed word
                 . . .
                 getbyte = result_expression;
            end
            endfunction

 10.4.2 Returning a value from a function

 The function definition shall implicitly declare a variable, internal to the function, with the same name as the
 function. This variable either defaults to a 1-bit reg or is the same type as the type specified in the function
 declaration. The function definition initializes the return value from the function by assigning the function
 result to the internal variable with the same name as the function.

 It is illegal to declare another object with the same name as the function in the scope where the function is
 declared. Inside a function, there is an implied variable with the name of the function, which may be used in
 expressions within the function. It is, therefore, also illegal to declare another object with the same name as
 the function inside the function scope.

 The following line from the example in 10.4.1 illustrates this concept:

            getbyte = result_expression;




154                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 186 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 10.4.3 Calling a function

 A function call is an operand within an expression. The function call has the syntax given in Syntax 10-5.

                    function_call ::= (From A.8.2)
                          hierarchical_function_identifier{ attribute_instance } ( expression { , expression } )

                                           Syntax 10-5—Syntax for function call


 The order of evaluation of the arguments to a function call is undefined.

 For example:

 The following example creates a word by concatenating the results of two calls to the function getbyte
 (defined in 10.4.1):

            word = control ? {getbyte(msbyte), getbyte(lsbyte)}:0;

 10.4.4 Function rules

 Functions are more limited than tasks. The following rules govern their usage:

    a)     A function definition shall not contain any time-controlled statements, that is, any statements con-
           taining #, @, or wait.
    b)     Functions shall not enable tasks.
    c)     A function definition shall contain at least one input argument.
    d)     A function definition shall not have any argument declared as output or inout.
    e)     A function shall not have any nonblocking assignments or procedural continuous assignments.
    f)     A function shall not have any event triggers.

 For example:

 This example defines a function called factorial that returns an integer value. The factorial function
 is called iteratively and the results are printed.

            module tryfact;

            // define the function
            function automatic integer factorial;
            input [31:0] operand;
            integer i;
            if (operand >= 2)
                   factorial = factorial (operand - 1) * operand;
            else
                   factorial = 1;
            endfunction

            // test the function
            integer result;
            integer n;
            initial begin
                 for (n = 0; n <= 7; n = n+1) begin
                       result = factorial(n);
                       $display("%0d factorial=%0d", n, result);



Copyright © 2006 IEEE. All rights reserved.                                                                                        155


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 187 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                end
            end
            endmodule // tryfact

 The simulation results are as follows:

            0   factorial=1
            1   factorial=1
            2   factorial=2
            3   factorial=6
            4   factorial=24
            5   factorial=120
            6   factorial=720
            7   factorial=5040

 10.4.5 Use of constant functions

 Constant function calls are used to support the building of complex calculations of values at elaboration time
 (see 12.8). A constant function call shall be a function invocation of a constant function local to the calling
 module where the arguments to the function are constant expressions. Constant functions are a subset of
 normal Verilog functions that shall meet the following constraints:

    —      They shall contain no hierarchical references.
    —      Any function invoked within a constant function shall be a constant function local to the current
           module.
    —      It shall be legal to call any system function that is allowed in a constant_expression (see Clause 5).
           Calls to other system functions shall be illegal.
    —      All system tasks within a constant function shall be ignored.
    —      All parameter values used within the function shall be defined before the use of the invoking
           constant function call (i.e., any parameter use in the evaluation of a constant function call constitutes
           a use of that parameter at the site of the original constant function call).
    —      All identifiers that are not parameters or functions shall be declared locally to the current function.
    —      If they use any parameter value that is affected directly or indirectly by a defparam statement (see
           12.2.1), the result is undefined. This can produce an error or the constant function can return an
           indeterminate value.
    —      They shall not be declared inside a generate block (see 12.4).
    —      They shall not themselves use constant functions in any context requiring a constant expression.

 Constant function calls are evaluated at elaboration time. Their execution has no effect on the initial values
 of the variables used either at simulation time or among multiple invocations of a function at elaboration
 time. In each of these cases, the variables are initialized as they would be for normal simulation.

 For example:

 This example defines a function called clogb2 that returns an integer with the value of the ceiling of the log
 base 2.

            module ram_model (address, write, chip_select, data);
             parameter data_width = 8;
             parameter ram_depth = 256;
             localparam addr_width = clogb2(ram_depth);
             input [addr_width - 1:0] address;
             input write, chip_select;



156                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 188 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


               inout [data_width - 1:0] data;

               //define the clogb2 function
               function integer clogb2;
                 input [31:0] value;
                   begin
                      value = value - 1;
                      for (clogb2 = 0; value > 0; clogb2 = clogb2 + 1)
                         value = value >> 1;
                   end
                   endfunction

                   reg [data_width - 1:0] data_store[0:ram_depth - 1];
                   //the rest of the ram model

 An instance of this ram_model with parameters assigned is as follows:

            ram_model #(32,421) ram_a0(a_addr,a_wr,a_cs,a_data);




Copyright © 2006 IEEE. All rights reserved.                                                                                        157


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 189 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 11. Scheduling semantics

 11.1 Execution of a model

 The balance of the clauses of this standard describe the behavior of each of the elements of the language.
 This clause gives an overview of the interactions between these elements, especially with respect to the
 scheduling and execution of events.

 The elements that make up the Verilog HDL can be used to describe the behavior, at varying levels of
 abstraction, of electronic hardware. An HDL has to be a parallel programming language. The execution of
 certain language constructs is defined by parallel execution of blocks or processes. It is important to
 understand what execution order is guaranteed to the user and what execution order is indeterminate.

 Although the Verilog HDL is used for more than simulation, the semantics of the language are defined for
 simulation, and everything else is abstracted from this base definition.


 11.2 Event simulation

 The Verilog HDL is defined in terms of a discrete event execution model. The discrete event simulation is
 described in more detail in this subclause to provide a context to describe the meaning and valid
 interpretation of Verilog HDL constructs. These resulting definitions provide the standard Verilog reference
 model for simulation, which all compliant simulators shall implement. However, there is a great deal of
 choice in the definitions that follow, and differences in some details of execution are to be expected between
 different simulators. In addition, Verilog HDL simulators are free to use different algorithms from those
 described in this clause, provided the user-visible effect is consistent with the reference model.

 A design consists of connected threads of execution or processes. Processes are objects that can be
 evaluated, that may have state, and that can respond to changes on their inputs to produce outputs. Processes
 include primitives, modules, initial and always procedural blocks, continuous assignments, asynchronous
 tasks, and procedural assignment statements.

 Every change in value of a net or variable in the circuit being simulated, as well as the named event, is
 considered an update event.

 Processes are sensitive to update events. When an update event is executed, all the processes that are
 sensitive to that event are evaluated in an arbitrary order. The evaluation of a process is also an event, known
 as an evaluation event.

 In addition to events, another key aspect of a simulator is time. The term simulation time is used to refer to
 the time value maintained by the simulator to model the actual time it would take for the circuit being
 simulated. The term time is used interchangeably with simulation time in this clause.

 Events can occur at different times. In order to keep track of the events and to make sure they are processed
 in the correct order, the events are kept on an event queue, ordered by simulation time. Putting an event on
 the queue is called scheduling an event.


 11.3 The stratified event queue

 The Verilog event queue is logically segmented into five different regions. Events are added to any of the
 five regions, but are only removed from the active region.




158                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 190 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    a)     Active events occur at the current simulation time and can be processed in any order.
    b)     Inactive events occur at the current simulation time, but shall be processed after all the active events
           are processed.
    c)     Nonblocking assign update events have been evaluated during some previous simulation time, but
           shall be assigned at this simulation time after all the active and inactive events are processed.
    d)     Monitor events shall be processed after all the active, inactive, and nonblocking assign update
           events are processed.
    e)     Future events occur at some future simulation time. Future events are divided into future inactive
           events and future nonblocking assignment update events.

 The processing of all the active events is called a simulation cycle.

 The freedom to choose any active event for immediate processing is an essential source of nondeterminism
 in the Verilog HDL.

 An explicit zero delay (#0) requires that the process be suspended and added as an inactive event for the
 current time so that the process is resumed in the next simulation cycle in the current time.

 A nonblocking assignment (see 9.2.2) creates a nonblocking assign update event, scheduled for a current or
 later simulation time.

 The $monitor and $strobe system tasks (see 17.1) create monitor events for their arguments. These events
 are continuously reenabled in every successive time step. The monitor events are unique in that they cannot
 create any other events.

 The callback procedures scheduled with PLI routines such as vpi_register_cb(cbReadWriteSynch) (see
 27.33) shall be treated as inactive events.


 11.4 Verilog simulation reference model

 In all the examples that follow, T refers to the current simulation time, and all events are held in the event
 queue, ordered by simulation time.

            while (there are events) {
                     if (no active events) {
                               if (there are inactive events) {
                                          activate all inactive events;
                               } else if (there are nonblocking assign update events) {
                                          activate all nonblocking assign update events;
                               } else if (there are monitor events) {
                                          activate all monitor events;
                               } else {
                                          advance T to the next event time;
                                          activate all inactive events for time T;
                               }
                     }
                     E = any active event;
                     if (E is an update event) {
                               update the modified object;
                               add evaluation events for sensitive processes to event queue;




Copyright © 2006 IEEE. All rights reserved.                                                                                        159


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 191 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                       } else { /* shall be an evaluation event */
                                 evaluate the process;
                                 add update events to the event queue;
                       }
            }

 11.4.1 Determinism

 This standard guarantees a certain scheduling order:

    a)     Statements within a begin-end block shall be executed in the order in which they appear in that
           begin-end block. Execution of statements in a particular begin-end block can be suspended in
           favor of other processes in the model; however, in no case shall the statements in a begin-end
           block be executed in any order other than that in which they appear in the source.
    b)     Nonblocking assignments shall be performed in the order the statements were executed (see 9.2.2).
           Consider the following example:

            initial begin
                  a <= 0;
                  a <= 1;
            end

           When this block is executed, there will be two events added to the nonblocking assign update queue.
           The previous rule requires that they be entered on the queue in source order; this rule requires that
           they be taken from the queue and performed in source order as well. Hence, at the end of simulation
           time 0, the variable a will be assigned 0 and then 1.

 11.4.2 Nondeterminism

 One source of nondeterminism is the fact that active events can be taken off the queue and processed in any
 order. Another source of nondeterminism is that statements without time-control constructs in behavioral
 blocks do not have to be executed as one event. Time control statements are the # expression and @
 expression constructs (see 9.7). At any time while evaluating a behavioral statement, the simulator may
 suspend execution and place the partially completed event as a pending active event on the event queue. The
 effect of this is to allow the interleaving of process execution, although the order of interleaved execution is
 nondeterministic and not under control of the user.


 11.5 Race conditions

 Because the execution of expression evaluation and net update events may be intermingled, race conditions
 are possible:

            assign p = q;
            initial begin
                  q = 1;
                  #1 q = 0;
                  $display(p);
            end

 The simulator is correct in displaying either a 1 or a 0. The assignment of 0 to q enables an update event for
 p. The simulator may either continue and execute the $display task or execute the update for p, followed by
 the $display task.




160                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 192 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 11.6 Scheduling implication of assignments

 Assignments are translated into processes and events as detailed in 11.6.1 through 11.6.7.

 11.6.1 Continuous assignment

 A continuous assignment statement (Clause 6) corresponds to a process, sensitive to the source elements in
 the expression. When the value of the expression changes, it causes an active update event to be added to the
 event queue, using current values to determine the target. A continuous assignment process is also evaluated
 at time 0 to ensure that constant values are propagated. This includes implicit continuous assignments (see
 11.6.6).

 11.6.2 Procedural continuous assignment

 A procedural continuous assignment (which is the assign or force statement; see 9.3) corresponds to a
 process that is sensitive to the source elements in the expression. When the value of the expression changes,
 it causes an active update event to be added to the event queue, using current values to determine the target.

 A deassign or a release statement deactivates any corresponding assign or force statement(s).

 11.6.3 Blocking assignment

 A blocking assignment statement (see 9.2.1) with a delay computes the right-hand side value using the
 current values, then causes the executing process to be suspended and scheduled as a future event. If the
 delay is 0, the process is scheduled as an inactive event for the current time.

 When the process is returned (or if it returns immediately if no delay is specified), the process performs the
 assignment to the left-hand side and enables any events based upon the update of the left-hand side. The
 values at the time the process resumes are used to determine the target(s). Execution may then continue with
 the next sequential statement or with other active events.

 11.6.4 Nonblocking assignment

 A nonblocking assignment statement (see 9.2.2) always computes the updated value and schedules the
 update as a nonblocking assign update event, either in this time step if the delay is zero or as a future event if
 the delay is nonzero. The values in effect when the update is placed on the event queue are used to compute
 both the right-hand value and the left-hand target.

 11.6.5 Switch (transistor) processing

 The event-driven simulation algorithm described in 11.4 depends on unidirectional signal flow and can
 process each event independently. The inputs are read, the result is computed, and the update is scheduled.

 The Verilog HDL provides switch-level modeling in addition to behavioral and gate-level modeling.
 Switches provide bidirectional signal flow and require coordinated processing of nodes connected by
 switches.

 The Verilog HDL source elements that model switches are various forms of transistors, called tran, tranif0,
 tranif1, rtran, rtranif0, and rtranif1.

 Switch processing shall consider all the devices in a bidirectional switch-connected net before it can
 determine the appropriate value for any node on the net because the inputs and outputs interact. A simulator
 can do this using a relaxation technique. The simulator can process tran at any time. It can process a subset
 of tran-connected events at a particular time, intermingled with the execution of other active events.


Copyright © 2006 IEEE. All rights reserved.                                                                                        161


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 193 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Further refinement is required when some transistors have gate value x. A conceptually simple technique is
 to solve the network repeatedly with these transistors set to all possible combinations of fully conducting
 and nonconducting transistors. Any node that has a unique logic level in all cases has steady-state response
 equal to this level. All other nodes have steady-state response x.

 11.6.6 Port connections

 Ports connect processes through implicit continuous assignment statements or implicit bidirectional
 connections. Bidirectional connections are analogous to an always-enabled tran connection between the two
 nets, but without any strength reduction. Port connection rules require that a value receiver be a net or a
 structural net expression.

 Ports can always be represented as declared objects connected as follows:

    —      If an input port, then a continuous assignment from an outside expression to a local (input) net
    —      If an output port, then a continuous assignment from a local output expression to an outside net
    —      If an inout, then a nonstrength-reducing transistor connecting the local net to an outside net

 Primitive terminals are different from module ports. Primitive output and inout terminals shall be connected
 directly to 1-bit nets or 1-bit structural net expressions (see 12.3.9.2), with no intervening process that could
 alter the strength. Changes from primitive evaluations are scheduled as active update events on the
 connected nets. Input terminals connected to 1-bit nets or 1-bit structural net expressions are also connected
 directly, with no intervening process that could affect the strength. Input terminals connected to other kinds
 of expressions are represented as implicit continuous assignments from the expression to an implicit net that
 is connected to the input terminal.

 11.6.7 Functions and tasks

 Task/function argument passing is by value, and it copies in on invocation and copies out on return. The
 copy-out-on-the-return function behaves in the same manner as does any blocking assignment.




162                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 194 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 12. Hierarchical structures

 The Verilog HDL supports a hierarchical hardware description structure by allowing modules to be
 embedded within other modules. Higher level modules create instances of lower level modules and
 communicate with them through input, output, and bidirectional ports. These module input/output (I/O)
 ports can be scalar or vector.

 As an example of a module hierarchy, consider a system consisting of printed circuit boards (PCBs). The
 system would be represented as the top-level module and would create instances of modules that represent
 the boards. The board modules would, in turn, create instances of modules that represent integrated circuits
 (ICs), and the ICs could, in turn, create instances of modules such as flip-flops, muxes, and alus.

 To describe a hierarchy of modules, the user provides textual definitions of the various modules. Each
 module definition stands alone; the definitions are not nested. Statements within the module definitions
 create instances of other modules, thus describing the hierarchy.


 12.1 Modules

 This subclause gives the formal syntax for a module definition and then gives the syntax for module
 instantiation, along with an example of a module definition and a module instantiation.

 A module definition shall be enclosed between the keywords module and endmodule. The identifier
 following the keyword module shall be the name of the module being defined. The optional list of
 parameter definitions shall specify an ordered list of the parameters for the module. The optional list of ports
 or port declarations shall specify an ordered list of the ports for the module. The order used in defining the
 list of parameters in the module_parameter_port_list and in the list of ports can be significant when
 instantiating the module (see 12.2.2.1 and 12.3.5). The identifiers in this list shall be declared in input,
 output, and inout statements within the module definition. Ports declared in the list of port declarations shall
 not be redeclared within the body of the module. The module items define what constitutes a module, and
 they include many different types of declarations and definitions, many of which have already been
 introduced.

 The keyword macromodule can be used interchangeably with the keyword module to define a module. An
 implementation may choose to treat module definitions beginning with the macromodule keyword
 differently.




Copyright © 2006 IEEE. All rights reserved.                                                                                        163


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 195 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




              module_declaration ::= (From A.1.2)
                      { attribute_instance } module_keyword module_identifier [ module_parameter_port_list ]
                        list_of_ports ; { module_item }
                        endmodule
                    | { attribute_instance } module_keyword module_identifier [ module_parameter_port_list ]
                        [ list_of_port_declarations ] ; { non_port_module_item }
                        endmodule
              module_keyword ::= module | macromodule
              module_parameter_port_list ::= (From A.1.3
                    # ( parameter_declaration { , parameter_declaration } )
              list_of_ports ::= ( port { , port } )
              list_of_port_declarations ::= ( port_declaration { , port_declaration } ) | ( )
              port ::= [ port_expression ] | . port_identifier ( [ port_expression ] )
              port_expression ::= port_reference | { port_reference { , port_reference } }
              port_reference ::= port_identifier [ [ constant_range_expression ] ]
              port_declaration ::= {attribute_instance} inout_declaration
                    | {attribute_instance} input_declaration
                    | {attribute_instance} output_declaration
              module_item ::= (From A.1.4)
                      port_declaration ;
                    | non_port_module_item
              module_or_generate_item ::=
                      { attribute_instance } module_or_generate_item_declaration
                    | { attribute_instance } local_parameter_declaration ;
                    | { attribute_instance } parameter_override
                    | { attribute_instance } continuous_assign
                    | { attribute_instance } gate_instantiation
                    | { attribute_instance } udp_instantiation
                    | { attribute_instance } module_instantiation
                    | { attribute_instance } initial_construct
                    | { attribute_instance } always_construct
                    | { attribute_instance } loop_generate_construct
                    | { attribute_instance } conditional_generate_construct
              module_or_generate_item_declaration ::=
                      net_declaration
                    | reg_declaration
                    | integer_declaration
                    | real_declaration
                    | time_declaration
                    | realtime_declaration
                    | event_declaration
                    | genvar_declaration
                    | task_declaration
                    | function_declaration
              non_port_module_item ::=
                      module_or_generate_item
                    | generate_region
                    | specify_block
                    | { attribute_instance } parameter_declaration ;
                    | { attribute_instance } specparam_declaration
              parameter_override ::= defparam list_of_defparam_assignments ;

                                              Syntax 12-1—Syntax for module




164                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 196 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 See 12.3 for the definitions of ports.

 12.1.1 Top-level modules

 Top-level modules are modules that are included in the source text, but do not appear in any module
 instantiation statement, as described in 12.1.2. This applies even if the module instantiation appears in a
 generate block that is not itself instantiated (see 12.4). A model shall contain at least one top-level module.

 12.1.2 Module instantiation

 Instantiation allows one module to incorporate a copy of another module into itself. Module definitions do
 not nest. In other words, one module definition shall not contain the text of another module definition within
 its module-endmodule keyword pair. A module definition nests another module by instantiating it. The
 module instantiation statement creates one or more named instances of a defined module.

 For example, a counter module might instantiate a D flip-flop module to create multiple instances of the
 flip-flop.

 Syntax 12-2 gives the syntax for specifying instantiations of modules.

                    module_instantiation ::= (From A.4.1)
                          module_identifier [ parameter_value_assignment ]
                              module_instance { , module_instance } ;
                    parameter_value_assignment ::=
                          # ( list_of_parameter_assignments )
                    list_of_parameter_assignments ::=
                            ordered_parameter_assignment { , ordered_parameter_assignment }
                          | named_parameter_assignment { , named_parameter_assignment }
                    ordered_parameter_assignment ::=
                          expression
                    named_parameter_assignment ::=
                          . parameter_identifier ( [ mintypmax_expression ] )
                    module_instance ::=
                          name_of_module_instance ( [ list_of_port_connections ] )
                    name_of_module_instance ::=
                          module_instance_identifier [ range ]
                    list_of_port_connections ::=
                            ordered_port_connection { , ordered_port_connection }
                          | named_port_connection { , named_port_connection }
                    ordered_port_connection ::=
                          { attribute_instance } [ expression ]
                    named_port_connection ::=
                          { attribute_instance } . port_identifier ( [ expression ] )

                                     Syntax 12-2—Syntax for module instantiation


 The instantiations of modules can contain a range specification. This allows an array of instances to be
 created. The array of instances is described in 7.1. The syntax and semantics of arrays of instances defined
 for gates and primitives apply for modules as well.

 One or more module instances (identical copies of a module) can be specified in a single module
 instantiation statement.



Copyright © 2006 IEEE. All rights reserved.                                                                                        165


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 197 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The list of port connections shall be provided only for modules defined with ports. The parentheses,
 however, are always required. When a list of port connections is given using the ordered port connection
 method, the first element in the list shall connect to the first port declared in the module, the second to the
 second port, and so on. See 12.3 for a more detailed discussion of ports and port connection rules.

 A connection can be a simple reference to a variable or a net identifier, an expression, or a blank. An
 expression can be used for supplying a value to a module input port. A blank port connection shall represent
 the situation where the port is not to be connected.

 When connecting ports by name, an unconnected port can be indicated either by omitting it in the port list or
 by providing no expression in the parentheses [i.e., .port_name ()].

 For example:

 Example 1—The following example illustrates a circuit (the lower level module) being driven by a simple
 waveform description (the higher level module) where the circuit module is instantiated inside the waveform
 module:

            // Lower level module:
            // module description of a nand flip-flop circuit
            module ffnand (q, qbar, preset, clear);
            output q, qbar;         //declares 2 circuit output nets
            input preset, clear;    //declares 2 circuit input nets

            // declaration of two nand gates and their interconnections
            nand g1 (q, qbar, preset),
                     g2 (qbar, q, clear);
            endmodule

            // Higher level module:
            // a waveform description for the nand flip-flop
            module ffnand_wave;
            wire out1, out2;    //outputs from the circuit
            reg in1, in2;       //variables to drive the circuit
            parameter d = 10;

            // instantiate the circuit ffnand, name it "ff",
            // and specify the IO port interconnections
            ffnand ff(out1, out2, in1, in2);

            // define the waveform to stimulate the circuit
            initial begin
                 #d    in1   =   0; in2 = 1;
                 #d    in1   =   1;
                 #d    in2   =   0;
                 #d    in2   =   1;
            end
            endmodule

 Example 2—The following example creates two instances of the flip-flop module ffnand defined in
 Example 1. It connects only to the q output in one instance and only to the qbar output in the other instance.

            // a waveform description for testing
            // the nand flip-flop, without the output ports
            module ffnand_wave;
            reg in1, in2; //variables to drive the circuit
            parameter d = 10;


166                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 198 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            // make two copies of the circuit ffnand
            // ff1 has qbar unconnected, ff2 has q unconnected
            ffnand ff1(out1, , in1, in2),
                    ff2(.qbar(out2), .clear(in2), .preset(in1), .q());
               // ff3(.q(out3),.clear(in1),,,); is illegal

            // define the waveform to stimulate the circuit
            initial begin
                 #d    in1   =   0; in2 = 1;
                 #d    in1   =   1;
                 #d    in2   =   0;
                 #d    in2   =   1;
            end
            endmodule


 12.2 Overriding module parameter values

 There are two different ways that parameters can be defined. The first is the module_parameter_port_list
 (see 12.1), and the second is as a module_item (see 4.10). A module declaration can contain parameter
 definitions of either or both types or can contain no parameter definitions.

 A module parameter can have a type specification and a range specification. The effect of parameter
 overrides on a parameter’s type and range shall be in accordance with the following rules:

    —      A parameter declaration with no type or range specification shall default to the type and range of the
           final override value assigned to the parameter.
    —      A parameter with a range specification, but with no type specification, shall be the range of the
           parameter declaration and shall be unsigned. An override value shall be converted to the type and
           range of the parameter.
    —      A parameter with a type specification, but with no range specification, shall be of the type specified.
           An override value shall be converted to the type of the parameter. A signed parameter shall default
           to the range of the final override value assigned to the parameter.
    —      A parameter with a signed type specification and with a range specification shall be signed and shall
           be the range of its declaration. An override value shall be converted to the type and range of the
           parameter.

 For example:

            module generic_fifo
              #(parameter MSB=3, LSB=0, DEPTH=4)
                                             //These parameters can be overridden
                 (input [MSB:LSB] in,
                  input clk, read, write, reset,
                  output [MSB:LSB] out,
                  output full, empty );

                 localparam FIFO_MSB = DEPTH*MSB;
                 localparam FIFO_LSB = LSB;
                           // These parameters are local, and cannot be overridden.
                           // They can be affected by altering the public parameters
                           // above, and the module will work correctly.

                 reg [FIFO_MSB:FIFO_LSB] fifo;
                 reg [LOG2(DEPTH):0] depth;



Copyright © 2006 IEEE. All rights reserved.                                                                                        167


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 199 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                 always @(posedge clk or reset) begin
                  casex ({read,write,reset})
                      // implementation of fifo
                 endcase
                end
              endmodule

 There are two ways to alter nonlocal parameter values: the defparam statement, which allows assignment to
 parameters using their hierarchical names, and the module instance parameter value assignment, which
 allows values to be assigned in line during module instantiation. If a defparam assignment conflicts with a
 module instance parameter, the parameter in the module will take the value specified by the defparam. The
 module instance parameter value assignment comes in two forms, by ordered list or by name. The next two
 subclauses describe these two methods.

 There are two kinds of parameter declarations. The first kind of parameter declaration has a type and/or
 range qualification, and the second does not. When an untyped and unranged parameter’s value is
 overridden, the parameter takes on the size and type of the override.

 When a typed and/or ranged parameter is overridden, the new value is converted to the type and size of the
 destination and assigned to that parameter.

 For example:

            module foo(a,b);
               real r1,r2;
               parameter [2:0] A = 3'h2;
               parameter B = 3'h2;
               initial begin
                      r1 = A;
                      r2 = B;
                      $display("r1 is %f r2 is %f",r1,r2);
               end
            endmodule // foo
            module bar;
               wire a,b;
               defparam f1.A = 3.1415;
               defparam f1.B = 3.1415;
                 foo f1(a,b);
            endmodule // bar

 Parameter A is a typed and/or ranged parameter; therefore, when its value is redefined, the parameter retains
 its original type and sign. Therefore, the defparam of f1.A with the value 3.1415 is performed by
 converting the floating point number 3.1415 into a fixed-point number 3, and then the low 3 bits of 3 are
 assigned to A.

 Parameter B is not a typed and/or ranged parameter; therefore, when its value is redefined, the parameter
 type and range take on the type and range of the new value. Therefore, the defparam of f1.B with the value
 3.1415 replaces B’s current value of 3'h2 with the floating point number 3.1415.

 12.2.1 defparam statement

 Using the defparam statement, parameter values can be changed in any module instance throughout the
 design using the hierarchical name of the parameter. See 12.5 for hierarchical names.

 However, a defparam statement in a hierarchy in or under a generate block instance (see 12.4) or an array of
 instances (see 7.1 and 12.1.2) shall not change a parameter value outside that hierarchy.


168                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 200 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Each instantiation of a generate block is considered to be a separate hierarchy scope. Therefore, this rule
 implies that a defparam statement in a generate block may not target a parameter in another instantiation of
 the same generate block, even when the other instantiation is created by the same loop generate construct.
 For example, the following code is not allowed:

            genvar i;

            generate
              for (i = 0; i < 8; i = i + 1) begin : somename
                   flop my_flop(in[i], in1[i], out1[i]);
                   defparam somename[i+1].my_flop.xyz = i ;
              end
            endgenerate

 Similarly, a defparam statement in one instance of an array of instances may not target a parameter in
 another instance of the array.

 The expression on the right-hand side of the defparam assignments shall be a constant expression involving
 only numbers and references to parameters. The referenced parameters (on the right-hand side of the
 defparam) shall be declared in the same module as the defparam statement.

 The defparam statement is particularly useful for grouping all of the parameter value override assignments
 together in one module.

 In the case of multiple defparams for a single parameter, the parameter takes the value of the last defparam
 statement encountered in the source text. When defparams are encountered in multiple source files, e.g.,
 found by library searching, the defparam from which the parameter takes its value is undefined.

 For example:

            module top;
            reg clk;
            reg [0:4] in1;
            reg [0:9] in2;
            wire [0:4] o1;
            wire [0:9] o2;

            vdff m1 (o1, in1, clk);
            vdff m2 (o2, in2, clk);
            endmodule

            module vdff (out, in, clk);
            parameter size = 1, delay = 1;
            input [0:size-1] in;
            input clk;
            output [0:size-1] out;
            reg [0:size-1] out;

            always @(posedge clk)
                 # delay out = in;
            endmodule

            module annotate;
            defparam
                       top.m1.size = 5,
                       top.m1.delay = 10,
                       top.m2.size = 10,


Copyright © 2006 IEEE. All rights reserved.                                                                                        169


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 201 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                       top.m2.delay = 20;
            endmodule

 The module annotate has the defparam statement, which overrides size and delay parameter values for
 instances m1 and m2 in the top-level module top. The modules top and annotate would both be
 considered top-level modules.

 12.2.2 Module instance parameter value assignment

 An alternative method for assigning values to parameters within module instances is to use one of the two
 forms of module instance parameter value assignment. They are assignment by ordered list and assignment
 by name. The two types of module instance parameter value assignment shall not be mixed; parameter
 assignments to a particular module instance shall be entirely by order or entirely by name.

 Module instance parameter value assignment by ordered list is similar in appearance to the assignment of
 delay values to gate instances, and assignment by name is similar to connecting module ports by name. It
 supplies values for particular instances of a module to any parameters that have been specified in the
 definition of that module.

 A parameter declared in a named block, task, or function can only be directly redefined using a defparam
 statement. However, if the parameter value is dependent on a second parameter, then redefining the second
 parameter will update the value of the first parameter as well (see 12.2.3).

 12.2.2.1 Parameter value assignment by ordered list

 The order of the assignments in the module instance parameter value assignment by ordered list shall follow
 the order of declaration of the parameters within the module. It is not necessary to assign values to all of the
 parameters within a module when using this method. However, it is not possible to skip over a parameter.
 Therefore, to assign values to a subset of the parameters declared within a module, the declarations of the
 parameters that make up this subset shall precede the declarations of the remaining parameters. An
 alternative is to assign values to all of the parameters, but to use the default value (the same value assigned
 in the declaration of the parameter within the module definition) for those parameters that do not need new
 values.

 For example:

 Consider the following example, where the parameters within module instances mod_a, mod_c, and mod_d
 are changed during instantiation:

            module tb1;

               wire    [9:0]     out_a, out_d;
               wire    [4:0]     out_b, out_c;
               reg     [9:0]     in_a, in_d;
               reg     [4:0]     in_b, in_c;
               reg               clk;

               // testbench clock & stimulus generation code ...

               // Four instances of vdff with parameter value assignment
               // by ordered list

               // mod_a has new parameter values size=10 and delay=15
               // mod_b has default parameters (size=5, delay=1)
               // mod_c has one default size=5 and one new delay=12
               //   In order to change the value of delay,


170                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 202 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


               //   it is necessary to specify the (default) value of size as well.
               // mod_d has a new parameter value size=10.
               //   delay retains its default value

               vdff #(10,15) mod_a (.out(out_a), .in(in_a),                                .clk(clk));
               vdff          mod_b (.out(out_b), .in(in_b),                                .clk(clk));
               vdff #( 5,12) mod_c (.out(out_c), .in(in_c),                                .clk(clk));
               vdff #(10)    mod_d (.out(out_d), .in(in_d),                                .clk(clk));

            endmodule

            module vdff (out, in, clk);
             parameter size=5, delay=1;
             output [size-1:0] out;
             input [size-1:0] in;
             input              clk;
             reg     [size-1:0] out;

               always @(posedge clk)
                   #delay out = in;

            endmodule

 Local parameters cannot be overridden; therefore, they are not considered part of the ordered list for
 parameter value assignment. In the following example, addr_width will be assigned the value 12, and
 data_width will be assigned the value 16. mem_size will not be explicitly assigned a value due to the
 ordered list, but will have the value 4096 due to its declaration expression.

            module my_mem (addr, data);

            parameter addr_width = 16;
            localparam mem_size = 1 << addr_width;
            parameter data_width = 8;
            ...
            endmodule

            module top;
            ...
            my_mem #(12, 16) m(addr,data);
            endmodule

 12.2.2.2 Parameter value assignment by name

 Parameter assignment by name consists of explicitly linking the parameter name and its new value. The
 name of the parameter shall be the name specified in the instantiated module.

 It is not necessary to assign values to all of the parameters within a module when using this method. Only
 parameters that are assigned new values need to be specified.

 The parameter expression is optional so that the instantiating module can document the existence of a
 parameter without assigning anything to it. The parentheses are required, and in this case the parameter
 retains its default value. Once a parameter is assigned a value, there shall not be another assignment to this
 parameter name.

 Consider the following example, where both parameters of mod_a and only one parameter of mod_c and
 mod_d are changed during instantiation:



Copyright © 2006 IEEE. All rights reserved.                                                                                        171


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 203 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            module tb2;

               wire    [9:0]     out_a, out_d;
               wire    [4:0]     out_b, out_c;
               reg     [9:0]     in_a, in_d;
               reg     [4:0]     in_b, in_c;
               reg               clk;

               // testbench clock & stimulus generation code ...

               // Four instances of vdff with parameter value assignment by name

               //   mod_a has new parameter values size=10 and delay=15
               //   mod_b has default parameters (size=5, delay=1)
               //   mod_c has one default size=5 and one new delay=12
               //   mod_d has a new parameter value size=10.
               //     delay retains its default value

               vdff #(.size(10),.delay(15)) mod_a (.out(out_a),.in(in_a),.clk(clk));
               vdff                         mod_b (.out(out_b),.in(in_b),.clk(clk));
               vdff #(.delay(12))           mod_c (.out(out_c),.in(in_c),.clk(clk));
               vdff #(.delay( ),.size(10) ) mod_d (.out(out_d),.in(in_d),.clk(clk));

            endmodule

            module vdff (out, in, clk);
             parameter size=5, delay=1;
             output [size-1:0] out;
             input [size-1:0] in;
             input              clk;
             reg     [size-1:0] out;

               always @(posedge clk)
                   #delay out = in;

            endmodule

 It shall be legal to instantiate modules using different types of parameter redefinition in the same top-level
 module. Consider the following example, where the parameters of mod_a are changed using parameter
 redefinition by ordered list and the second parameter of mod_c is changed using parameter redefinition by
 name during instantiation:

            module tb3;

               // declarations & code

               // legal mixture of instance with positional parameters and
               // another instance with named parameters

               vdff #(10, 15)     mod_a (.out(out_a), .in(in_a), .clk(clk));
               vdff               mod_b (.out(out_b), .in(in_b), .clk(clk));
               vdff #(.delay(12)) mod_c (.out(out_c), .in(in_c), .clk(clk));

            endmodule

 It shall be illegal to instantiate any module using a mixture of parameter redefinitions by order and by name
 as shown in the instantiation of mod_a below:



172                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 204 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            // mod_a instance with ILLEGAL mixture of parameter assignments
            vdff #(10, .delay(15)) mod_a (.out(out_a), .in(in_a), .clk(clk));

 12.2.3 Parameter dependence

 A parameter (for example, memory_size) can be defined with an expression containing another parameter
 (for example, word_size). However, overriding a parameter, whether by a defparam statement or in a
 module instantiation statement, effectively replaces the parameter definition with the new expression.
 Because memory_size depends on the value of word_size, a modification of word_size changes the
 value of memory_size. For example, in the following parameter declaration, an update of word_size,
 whether by defparam statement or in an instantiation statement for the module that defined these
 parameters, automatically updates memory_size. If memory_size is updated due to either a defparam or
 an instantiation statement, then it will take on that value, regardless of the value of word_size.

            parameter
                   word_size = 32,
                   memory_size = word_size * 4096;


 12.3 Ports

 Ports provide a means of interconnecting a hardware description consisting of modules and primitives. For
 example, module A can instantiate module B, using port connections appropriate to module A. These port
 names can differ from the names of the internal nets and variables specified in the definition of module B.

 12.3.1 Port definition

 The syntax for ports and a list of ports is given in Syntax 12-3.

                    list_of_ports ::= (From A.1.3)
                           ( port { , port } )
                    list_of_port_declarations ::=
                             ( port_declaration { , port_declaration } )
                           |()
                    port ::=
                             [ port_expression ]
                           | . port_identifier ( [ port_expression ] )
                    port_expression ::=
                             port_reference
                           | { port_reference { , port_reference } }
                    port_reference ::=
                           port_identifier [ [ constant_range_expression ] ]
                    port_declaration ::=
                             {attribute_instance} inout_declaration
                           | {attribute_instance} input_declaration
                           | {attribute_instance} output_declaration

                                                Syntax 12-3—Syntax for port




Copyright © 2006 IEEE. All rights reserved.                                                                                        173


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 205 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 12.3.2 List of ports

 The port reference for each port in the list of ports at the top of each module declaration can be one of the
 following:

    —      A simple identifier or escaped identifier
    —      A bit-select of a vector declared within the module
    —      A part-select of a vector declared within the module
    —      A concatenation of any of the above

 The port expression is optional because ports can be defined that do not connect to anything internal to the
 module. Once a port has been defined, there shall not be another port definition with this same name.

 The first type of module port, with only a port_expression, is an implicit port. The second type is the
 explicit port. This explicitly specifies the port_identifier used for connecting module instance ports by
 name (see 12.3.6) and the port_expression that contains identifiers declared inside the module as
 described in 12.3.3. Named port connections shall not be used for implicit ports unless the
 port_expression is a simple identifier or escaped identifier, which shall be used as the port name.

 12.3.3 Port declarations

 Each port_identifier in a port_expression in the list of ports for the module declaration shall also be declared
 in the body of the module as one of the following port declarations: input, output, or inout (bidirectional).
 This is in addition to any other data type declaration for a particular port— for example, a reg or wire. The
 syntax for port declarations is given in Syntax 12-4.

                    inout_declaration ::= (From A.2.1.2)
                          inout [ net_type ] [ signed ] [ range ] list_of_port_identifiers
                    input_declaration ::=
                          input [ net_type ] [ signed ] [ range ] list_of_port_identifiers
                    output_declaration ::=
                            output [ net_type ] [ signed ] [ range ]
                              list_of_port_identifiers
                          | output reg [ signed ] [ range ]
                              list_of_variable_port_identifiers
                          | output output_variable_type
                              list_of_variable_port_identifiers
                    list_of_port_identifiers ::= (From A.2.3)
                          port_identifier { , port_identifier }

                                       Syntax 12-4—Syntax for port declarations


 If a port declaration includes a net or variable type, then the port is considered completely declared, and it is
 an error for the port to be declared again in a variable or net data type declaration. Because of this, all other
 aspects of the port shall be declared in such a port declaration, including the signed and range definitions if
 needed.

 If a port declaration does not include a net or variable type, then the port can be again declared in a net or
 variable declaration. If the net or variable is declared as a vector, the range specification between the two
 declarations of a port shall be identical. Once a name is used in a port declaration, it shall not be declared
 again in another port declaration or in a data type declaration.




174                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 206 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Implementations may limit the maximum number of ports in a module definition, but the limit shall be at
 least 256.

 For example:

            input aport;               // First declaration - okay.
            input aport;               // Error - multiple declaration, port declaration
            output aport;              // Error - multiple declaration, port declaration

 The signed attribute can be attached either to a port declaration or the corresponding net or reg declaration
 or to both. If either the port or the net/reg is declared as signed, then the other shall also be considered
 signed.

 Implicit nets shall be considered unsigned. Nets connected to ports without an explicit net declaration shall
 be considered unsigned, unless the port is declared as signed.

 For example:

            module test(a,b,c,d,e,f,g,h);
            input [7:0] a;         // no explicit declaration - net is unsigned
            input [7:0] b;
            input signed [7:0] c;
            input signed [7:0] d; // no explicit net declaration - net is signed
            output [7:0] e;        // no explicit declaration - net is unsigned
            output [7:0] f;
            output signed [7:0] g;
            output signed [7:0] h; // no explicit net declaration - net is signed

            wire signed [7:0] b;              //   port     b   inherits      signed      attribute        from    net decl.
            wire [7:0] c;                     //   net      c   inherits      signed      attribute        from    port
            reg signed [7:0] f;               //   port     f   inherits      signed      attribute        from    reg decl.
            reg [7:0] g;                      //   reg      g   inherits      signed      attribute        from    port

            endmodule

            module complex_ports ({c,d}, .e(f));
                                        //   Nets {c,d} receive the first port bits.
                                        //   Name 'f' is declared inside the module.
                                        //   Name 'e' is defined outside the module.
                                        //   Can't use named port connections of first port.

            module split_ports (a[7:4], a[3:0]);
                                        //   First port is upper 4 bits of 'a'.
                                        //   Second port is lower 4 bits of 'a'.
                                        //   Can't use named port connections because
                                        //   of part-select port 'a'.

            module same_port (.a(i), .b(i));
                           // Name 'i' is declared inside the module as an inout port.
                           // Names 'a' and 'b' are defined for port connections.

            module renamed_concat (.a({b,c}), f, .g(h[1]));
                         // Names 'b', 'c', 'f', 'h' are defined inside the module.
                         // Names 'a', 'f', 'g' are defined for port connections.
                         // Can use named port connections.

            module same_input (a,a);



Copyright © 2006 IEEE. All rights reserved.                                                                                        175


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 207 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            input a;                            // This is legal. The inputs are tied together.

            module mixed_direction (.p({a, e}));
            input a;             // p contains both input and output directions.
            output e;

 12.3.4 List of ports declarations

 An alternate syntax that minimizes the duplication of data can be used to specify the ports of a module. Each
 module shall be declared either entirely with the list of ports syntax as described in 12.3.2 or entirely using
 the list_of_port_declarations as described in this subclause.

 Each declared port provides the complete information about the port. The port’s direction, width, net, or
 variable type and whether the port is signed or unsigned are completely described. The same syntax for
 input, inout, and output declarations is used in the module header as would be used for the list of port style
 declaration, except the list_of_port_declarations is included in the module header rather than separately
 (after the ; that terminates the module header).

 For example:

 As an example, the module named test given in the previous example could alternatively be declared as
 follows:

            module test (
               input [7:0] a,
               input signed [7:0] b, c, d,                     //   Multiple ports that share all
                                                               //   attributes can be declared together.
                 output [7:0] e,                               //   Every attribute of the declaration
                                                               //   must be in the one declaration.
                 output reg signed [7:0] f, g,
                 output signed    [7:0] h) ;
                 // It is illegal to redeclare any ports of
                 // the module in the body of the module.
            endmodule

 The port_reference type of module port declaration shall not be done using list_of_port_declarations style
 of module declarations. Also ports declared using the list_of_port_declarations shall only be simple
 identifiers or escaped identifiers. They shall not be bit-selects, part-selects, or concatenations (as in the
 example complex_ports); nor can ports be split (as in the example split_ports); nor can they be named
 ports (as in the example same_port).

 Designs may freely mix modules declared using each syntax; hence implementations desiring the above
 special cases of port declaration can be done using the first list_of_ports syntax.

 12.3.5 Connecting module instance ports by ordered list

 One method of making the connection between the port expressions listed in a module instantiation and the
 ports declared within the instantiated module is the ordered list; that is, the port expressions listed for the
 module instance shall be in the same order as the ports listed in the module declaration.

 For example:
 The following example illustrates a top-level module (topmod) that instantiates a second module (modB).
 Module modB has ports that are connected by an ordered list. The connections made are as follows:




176                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 208 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    —      Port wa in the modB definition connects to the bit-select v[0] in the topmod module.
    —      Port wb connects to v[3].
    —      Port c connects to w.
    —      Port d connects to v[4].

 In the modB definition, ports wa and wb are declared as inouts while ports c and d are declared as input.
            module topmod;
               wire [4:0] v;
               wire a,b,c,w;

                 modB b1 (v[0], v[3], w, v[4]);
                 endmodule

                 module modB (wa, wb, c, d);
                 inout wa, wb;
                 input c, d;

               tranif1                  g1 (wa, wb, cinvert);
               not #(2, 6)              n1 (cinvert, int);
               and #(6, 5)              g2 (int, c, d);
            endmodule

 During simulation of the b1 instance of modb, the and gate g2 activates first to produce a value on int. This
 value triggers the not gate n1 to produce output on cinvert, which then activates the tranif1 gate g1.

 12.3.6 Connecting module instance ports by name

 The second way to connect module ports consists of explicitly linking the two names for each side of the
 connection: the port declaration name from the module declaration to the expression, i.e., the name used in
 the module declaration, followed by the name used in the instantiating module. This compound name is then
 placed in the list of module connections. The port name shall be the name specified in the module
 declaration. The port name cannot be a bit-select, a part-select, or a concatenation of ports. If the module
 port declaration was implicit, the port_expression shall be a simple identifier or escaped identifier,
 which shall be used as the port name. If the module port declaration was explicit, the explicit name is used as
 the name of port.

 The port expression can be any valid expression.

 The port expression is optional so that the instantiating module can document the existence of the port
 without connecting it to anything. The parentheses are required.

 The two types of module port connections shall not be mixed; connections to the ports of a particular module
 instance shall be all by order or all by name.

 For example:

 Example 1—In the following example, the instantiating module connects its signals topA and topB to the
 ports In1 and Out defined by the module ALPHA. At least one port provided by ALPHA is unused; it is named
 In2. There could be other unused ports not mentioned in the instantiation.
            ALPHA instance1 (.Out(topB),.In1(topA),.In2());

 Example 2—This example defines the modules modB and topmod, and then topmod instantiates modB using
 ports connected by name.



Copyright © 2006 IEEE. All rights reserved.                                                                                        177


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 209 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            module topmod;
               wire [4:0] v;
               wire a,b,c,w;

                 modB b1 (.wb(v[3]),.wa(v[0]),.d(v[4]),.c(w));
            endmodule

            module modB(wa, wb, c, d);
               inout wa, wb;
               input c, d;

               tranif1                  g1(wa, wb, cinvert);
               not #(6, 2)              n1(cinvert, int);
               and #(5, 6)              g2(int, c, d);
            endmodule

 Because these connections are made by name, the order in which they appear is irrelevant.

 Multiple module instance port connections are not allowed, e.g., the following example is illegal:

 Example 3—This example shows illegal port connections.
            module test;
               a ia (.i (a), .i (b), // illegal connection of input port twice.
                     .o (c), .o (d), // illegal connection of output port twice.
                     .e (e), .e (f)); // illegal connection of inout port twice.
            endmodule

 12.3.7 Real numbers in port connections

 The real data type shall not be directly connected to a port. It shall be connected indirectly, as shown in the
 following example. The system functions $realtobits and $bitstoreal shall be used for passing the bit
 patterns across module ports. (See 17.8 for a description of these system tasks.)

 For example:
            module driver (net_r);
               output net_r;
               real r;
               wire [64:1] net_r = $realtobits(r);
            endmodule

            module receiver (net_r);
               input net_r;
               wire [64:1] net_r;
               real r;

                 initial assign r = $bitstoreal(net_r);

            endmodule

 12.3.8 Connecting dissimilar ports

 A port of a module can be viewed as providing a link or connection between two items (e.g., nets, regs,
 expressions)—one internal to the module instance and one external to the module instance.




178                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 210 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Examination of the port connection rules described in 12.3.9 will show that the item receiving the value
 through the port (the internal item for inputs, the external item for outputs) shall be a structural net
 expression. The item that provides the value can be any expression.

 A port that is declared as input (output) but used as an output (input) or inout may be coerced to inout. If not
 coerced to inout, a warning has to be issued.

 12.3.9 Port connection rules

 The rules in 12.3.9.1 through 12.3.9.3 shall govern the way module ports are declared and the way they are
 interconnected.

 12.3.9.1 Rule 1

 An input or inout port shall be of type net.

 12.3.9.2 Rule 2

 Each port connection shall be a continuous assignment of source to sink, where one connected item shall be
 a signal source and the other shall be a signal sink. The assignment shall be a continuous assignment from
 source to sink for input or output ports. The assignment is a nonstrength reducing transistor connection for
 inout ports. Only nets or structural net expressions shall be the sinks in an assignment.

 A structural net expression is a port expression whose operands can be the following:

    —      A scalar net
    —      A vector net
    —      A constant bit-select of a vector net
    —      A part-select of a vector net
    —      A concatenation of structural net expressions

 The following external items shall not be connected to the output or inout ports of modules:

    —      Variables
    —      Expressions other than the following:
           —     A scalar net
           —     A vector net
           —     A constant bit-select of a vector net
           —     A part-select of a vector net
           —     A concatenation of the expressions listed above

 12.3.9.3 Rule 3

 If the net on either side of a port has the net type uwire, a warning shall be issued if the nets are not merged
 into a single net, as described in 12.3.10.

 12.3.10 Net types resulting from dissimilar port connections

 When different net types are connected through a module port, the nets on both sides of the port can take on
 the same type. The resulting net type can be determined as shown in Table 12-1. In the table, external net
 means the net specified in the module instantiation, and internal net means the net specified in the module



Copyright © 2006 IEEE. All rights reserved.                                                                                        179


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 211 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®


 definition. The net whose type is used is said to be the dominating net. The net whose type is changed is said
 to be the dominated net. It is permissible to merge the dominating and dominated nets into a single net,
 whose type shall be that of the dominating net. The resulting net is called the simulated net, and the
 dominated net is called a collapsed net.

 The simulated net shall take the delay specified for the dominating net. If the dominating net is of the type
 trireg, any strength value specified for the trireg net shall apply to the simulated net.


                     Table 12-1—Net types resulting from dissimilar port connections

                                                                      External net
        Internal
          net            wire,      wand,        wor,
                                                            trireg        tri0        tri1       uwire      supply0       supply1
                          tri       triand       trior

      wire, tri        ext         ext          ext         ext         ext         ext          ext        ext          ext

      wand, triand     int         ext          ext         ext         ext         ext          ext        ext          ext
                                                warn        warn        warn        warn         warn

      wor, trior       int         ext          ext         ext         ext         ext          ext        ext          ext
                                   warn                     warn        warn        warn         warn

      trireg           int         ext          ext         ext         ext         ext          ext        ext          ext
                                   warn         warn                                             warn

      tri0             int         ext          ext         int         ext         ext          ext        ext          ext
                                   warn         warn                                warn         warn

      tri1             int         ext          ext         int         ext         ext          ext        ext          ext
                                   warn         warn                    warn                     warn

      uwire            int         int          int         int         int         int          ext        ext          ext
                                   warn         warn        warn        warn        warn

      supply0          int         int          int         int         int         int          int        ext          ext warn

      supply1          int         int          int         int         int         int          int        ext warn     ext

      KEY:
      ext = The external net type shall be used.
      int = The internal net type shall be used.
      warn = A warning shall be issued.



 12.3.10.1 Net type resolution rule

 When the two nets connected by a port are of different net type, the resulting single net can be assigned one
 of the following:

    —        The dominating net type if one of the two nets is dominating, or
    —        The net type external to the module

 When a dominating net type does not exist, the external net type shall be used.

 12.3.10.2 Net type table

 Table 12-1 shows the net type dictated by net type resolution rule.



180                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 212 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The simulated net shall take the net type specified in the table and the delay specified for that net. If the
 simulated net selected is a trireg, any strength value specified for the trireg net applies to the simulated net.

 12.3.11 Connecting signed values via ports

 The sign attribute shall not cross hierarchy. In order to have the signed type cross hierarchy, the signed
 keyword must be used in the object’s declaration at the different levels of hierarchy. Any expressions on a
 port shall be treated as any other expression in an assignment. It shall be typed, sized, and evaluated, and the
 resulting value assigned to the object on the other side of the port using the same rules as an assignment.


 12.4 Generate constructs

 Generate constructs are used to either conditionally or multiply instantiate generate blocks into a model. A
 generate block is a collection of one or more module items. A generate block may not contain port
 declarations, parameter declarations, specify blocks, or specparam declarations. All other module items,
 including other generate constructs, are allowed in a generate block. Generate constructs provide the ability
 for parameter values to affect the structure of the model. They also allow for modules with repetitive
 structure to be described more concisely, and they make recursive module instantiation possible.

 There are two kinds of generate constructs: loops and conditionals. Loop generate constructs allow a single
 generate block to be instantiated into a model multiple times. Conditional generate constructs, which
 include if-generate and case-generate constructs, instantiate at most one generate block from a set of
 alternative generate blocks. The term generate scheme refers to the method for determining which or how
 many generate blocks are instantiated. It includes the conditional expressions, case alternatives, and loop
 control statements that appear in a generate construct.

 Generate schemes are evaluated during elaboration of the model. Elaboration occurs after parsing the HDL
 and before simulation; and it involves expanding module instantiations, computing parameter values,
 resolving hierarchical names (see 12.5), establishing net connectivity and in general preparing the model for
 simulation. Although generate schemes use syntax that is similar to behavioral statements, it is important to
 recognize that they do not execute at simulation time. They are evaluated at elaboration time, and the result
 is determined before simulation begins. Therefore, all expressions in generate schemes shall be constant
 expressions, deterministic at elaboration time. For more details on elaboration, see 12.8.

 The elaboration of a generate construct results in zero or more instances of a generate block. An instance of
 a generate block is similar in some ways to an instance of a module. It creates a new level of hierarchy. It
 brings the objects, behavioral constructs, and module instances within the block into existence. These
 constructs act the same as they would if they were in a module brought into existence with a module
 instantiation, except that object declarations from the enclosing scope can be referenced directly (see 12.7).
 Names in instantiated named generate blocks can be referenced hierarchically as described in 12.5.

 The keywords generate and endgenerate may be used in a module to define a generate region. A generate
 region is a textual span in the module description where generate constructs may appear. Use of generate
 regions is optional. There is no semantic difference in the module when a generate region is used. A parser
 may choose to recognize the generate region to produce different error messages for misused generate
 construct keywords. Generate regions do not nest, and they may only occur directly within a module. If the
 generate keyword is used, it shall be matched by an endgenerate keyword.

 The syntax for generate constructs is given in Syntax 12-5.




Copyright © 2006 IEEE. All rights reserved.                                                                                        181


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 213 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




                    module_or_generate_item ::= (From A.1.4)
                            { attribute_instance } module_or_generate_item_declaration
                          | { attribute_instance } local_parameter_declaration ;
                          | { attribute_instance } parameter_override
                          | { attribute_instance } continuous_assign
                          | { attribute_instance } gate_instantiation
                          | { attribute_instance } udp_instantiation
                          | { attribute_instance } module_instantiation
                          | { attribute_instance } initial_construct
                          | { attribute_instance } always_construct
                          | { attribute_instance } loop_generate_construct
                          | { attribute_instance } conditional_generate_construct
                    generate_region ::= (From A.4.2)
                          generate { module_or_generate_item } endgenerate
                    genvar_declaration ::=
                          genvar list_of_genvar_identifiers ;
                    list_of_genvar_identifiers ::=
                          genvar_identifier { , genvar_identifier }
                    loop_generate_construct ::=
                          for ( genvar_initialization ; genvar_expression ; genvar_iteration )
                              generate_block
                    genvar_initialization ::=
                          genvar_identifier = constant_expression
                    genvar_expression ::=
                            genvar_primary
                          | unary_operator { attribute_instance } genvar_primary
                          | genvar_expression binary_operator { attribute_instance } genvar_expression
                          | genvar_expression ? { attribute_instance } genvar_expression : genvar_expression
                    genvar_iteration ::=
                          genvar_identifier = genvar_expression
                    genvar_primary ::=
                            constant_primary
                          | genvar_identifier
                    conditional_generate_construct ::=
                            if_generate_construct
                          | case_generate_construct
                    if_generate_construct ::=
                          if ( constant_expression ) generate_block_or_null
                              [ else generate_block_or_null ]
                    case_generate_construct ::=
                          case ( constant_expression )
                              case_generate_item { case_generate_item } endcase
                    case_generate_item ::=
                            constant_expression { , constant_expression } : generate_block_or_null
                          | default [ : ] generate_block_or_null
                    generate_block ::=
                            module_or_generate_item
                          | begin [ : generate_block_identifier ] { module_or_generate_item } end
                    generate_block_or_null ::=
                            generate_block | ;

                                     Syntax 12-5—Syntax for generate constructs




182                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 214 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 12.4.1 Loop generate constructs

 A loop generate construct permits a generate block to be instantiated multiple times using syntax that is
 similar to a for loop statement. The loop index variable shall be declared in a genvar declaration prior to its
 use in a loop generate scheme.

 The genvar is used as an integer during elaboration to evaluate the generate loop and create instances of the
 generate block, but it does not exist at simulation time. A genvar shall not be referenced anywhere other
 than in a loop generate scheme.

 Both the initialization and iteration assignments in the loop generate scheme shall assign to the same
 genvar. The initialization assignment shall not reference the loop index variable on the right-hand side.

 Within the generate block of a loop generate construct, there is an implicit localparam declaration. This is
 an integer parameter that has the same name and type as the loop index variable, and its value within each
 instance of the generate block is the value of the index variable at the time the instance was elaborated. This
 parameter can be used anywhere within the generate block that a normal parameter with an integer value can
 be used. It can be referenced with a hierarchical name.

 Because this implicit localparam has the same name as the genvar, any reference to this name inside the
 loop generate block will be a reference to the localparam, not to the genvar. As a consequence, it is not
 possible to have two nested loop generate constructs that use the same genvar.

 Generate blocks in loop generate constructs can be named or unnamed, and they can consist of only one
 item, which need not be surrounded by begin/end keywords. Even if the begin/end keywords are absent, it
 is still a generate block, which, like all generate blocks, comprises a separate scope and a new level of
 hierarchy when it is instantiated.

 If the generate block is named, it is a declaration of an array of generate block instances. The index values in
 this array are the values assumed by the genvar during elaboration. This can be a sparse array because the
 genvar values do not have to form a contiguous range of integers. The array is considered to be declared
 even if the loop generate scheme resulted in no instances of the generate block. If the generate block is not
 named, the declarations within it cannot be referenced using hierarchical names other than from within the
 hierarchy instantiated by the generate block itself.

 It shall be an error if the name of a generate block instance array conflicts with any other declaration,
 including any other generate block instance array. It shall be an error if the loop generate scheme does not
 terminate. It shall be an error if a genvar value is repeated during the evaluation of the loop generate
 scheme. It shall be an error if any bit of the genvar is set to x or z during the evaluation of the loop generate
 scheme.

 For example:
 Example 1—Examples of legal and illegal generate loops
            module mod_a;
            genvar i;

            // "generate",           "endgenerate" keywords are not required

            for (i=0; i<5; i=i+1) begin:a
               for (i=0; i<5; i=i+1) begin:b
               ...                            // error -- using "i" as loop index for
               ...                            // two nested generate loops
              end
            end


Copyright © 2006 IEEE. All rights reserved.                                                                                        183


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 215 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®



            endmodule

            ------

            module mod_b;
            genvar i;
            reg a;

            for (i=1; i<0; i=i+1) begin: a
               ...                            // error -- "a" conflicts with name of reg "a"
            end

            endmodule

            ------

            module mod_c;
            genvar i;

            for (i=1; i<5; i=i+1) begin: a
             ...
            end

            for (i=10; i<15; i=i+1) begin: a
               ...                          // error -- "a" conflicts with name of previous
               ...                          // loop even though indices are unique
            end

            endmodule

 Example 2—A parameterized gray-code–to–binary-code converter module using a loop to generate
 continuous assignments

            module gray2bin1 (bin, gray);
             parameter SIZE = 8;      // this module is parameterizable
             output [SIZE-1:0] bin;
             input [SIZE-1:0] gray;

               genvar i;
               generate
                 for (i=0; i<SIZE; i=i+1) begin:bit
                    assign bin[i] = ^gray[SIZE-1:i];
                                // i refers to the implicitly defined localparam whose
                                // value in each instance of the generate block is
                                // the value of the genvar when it was elaborated.
                end
              endgenerate
            endmodule

 The models in Example 3 and Example 4 are parameterized modules of ripple adders using a loop to
 generate Verilog gate primitives. Example 3 uses a two-dimensional net declaration outside of the generate
 loop to make the connections between the gate primitives while Example 4 makes the net declaration inside
 of the generate loop to generate the wires needed to connect the gate primitives for each iteration of the loop.

 Example 3—Generated ripple adder with two-dimensional net declaration outside of the generate loop



184                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 216 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            module addergen1 (co, sum, a, b, ci);
             parameter SIZE = 4;
             output [SIZE-1:0] sum;
             output             co;
             input [SIZE-1:0] a, b;
             input              ci;
             wire    [SIZE :0] c;
             wire    [SIZE-1:0] t [1:3];
             genvar             i;

               assign c[0] = ci;

               //    Hierarchical gate instance names are:
               //    xor gates: bit[0].g1 bit[1].g1 bit[2].g1 bit[3].g1
               //               bit[0].g2 bit[1].g2 bit[2].g2 bit[3].g2
               //    and gates: bit[0].g3 bit[1].g3 bit[2].g3 bit[3].g3
               //               bit[0].g4 bit[1].g4 bit[2].g4 bit[3].g4
               //    or gates: bit[0].g5 bit[1].g5 bit[2].g5 bit[3].g5
               //    Generated instances are connected with
               //    multidimensional nets t[1][3:0] t[2][3:0] t[3][3:0]
               //    (12 nets total)

                    for(i=0; i<SIZE; i=i+1) begin:bit
                       xor g1 ( t[1][i],    a[i],    b[i]);
                       xor g2 ( sum[i], t[1][i],     c[i]);
                       and g3 ( t[2][i],    a[i],     b[i]);
                       and g4 ( t[3][i], t[1][i],     c[i]);
                       or g5 ( c[i+1], t[2][i], t[3][i]);
                    end

              assign co = c[SIZE];
            endmodule

 Example 4—Generated ripple adder with net declaration inside of the generate loop

            module addergen1 (co, sum, a, b, ci);
             parameter SIZE = 4;
             output [SIZE-1:0] sum;
             output            co;
             input [SIZE-1:0] a, b;
             input             ci;
             wire    [SIZE :0] c;

               genvar                        i;

               assign c[0] = ci;

               //    Hierarchical gate instance names are:
               //    xor gates: bit[0].g1 bit[1].g1 bit[2].g1 bit[3].g1
               //               bit[0].g2 bit[1].g2 bit[2].g2 bit[3].g2
               //    and gates: bit[0].g3 bit[1].g3 bit[2].g3 bit[3].g3
               //               bit[0].g4 bit[1].g4 bit[2].g4 bit[3].g4
               //    or gates: bit[0].g5 bit[1].g5 bit[2].g5 bit[3].g5
               //    Gate instances are connected with nets named:
               //               bit[0].t1 bit[1].t1 bit[2].t1 bit[3].t1
               //               bit[0].t2 bit[1].t2 bit[2].t2 bit[3].t2
               //               bit[0].t3 bit[1].t3 bit[2].t3 bit[3].t3




Copyright © 2006 IEEE. All rights reserved.                                                                                        185


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 217 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                    for(i=0; i<SIZE; i=i+1) begin:bit
                       wire  t1, t2, t3;

                      xor   g1   (     t1, a[i], b[i]);
                      xor   g2   ( sum[i],   t1, c[i]);
                      and   g3   (     t2, a[i], b[i]);
                      and   g4   (     t3,   t1, c[i]);
                      or    g5   ( c[i+1],   t2,   t3);
                    end

              assign co = c[SIZE];
            endmodule

 The hierarchical generate block instance names in a multilevel generate loop are shown in Example 5. For
 each block instance created by the generate loop, the generate block identifier for the loop is indexed by
 adding the “[genvar value]” to the end of the generate block identifier. These names can be used in
 hierarchical path names (see 12.5).

 Example 5—A multilevel generate loop

            parameter SIZE = 2;
            genvar i, j, k, m;
            generate
              for (i=0; i<SIZE; i=i+1) begin:B1         // scope B1[i]
                   M1 N1();                     // instantiates B1[i].N1
                   for (j=0; j<SIZE; j=j+1) begin:B2    // scope B1[i].B2[j]
                      M2 N2();                  // instantiates B1[i].B2[j].N2
                      for (k=0; k<SIZE; k=k+1) begin:B3 // scope B1[i].B2[j].B3[k]
                         M3 N3();               // instantiates B1[i].B2[j].B3[k].N3
                       end
                    end
                    if (i>0) begin:B4                    // scope B1[i].B4
                       for (m=0; m<SIZE; m=m+1) begin:B5 // scope B1[i].B4.B5[m]
                         M4 N4();                               // instantiates B1[i].B4.B5[m].N4
                  end
                end
              end
            endgenerate

               //    Some examples of hierarchical names for the module instances:
               //    B1[0].N1              B1[1].N1
               //    B1[0].B2[0].N2        B1[0].B2[1].N2
               //    B1[0].B2[0].B3[0].N3 B1[0].B2[0].B3[1].N3
               //    B1[0].B2[1].B3[0].N3
               //    B1[1].B4.B5[0].N4     B1[1].B4.B5[1].N4

 12.4.2 Conditional generate constructs

 The conditional generate constructs, if-generate and case-generate, select at most one generate block from a
 set of alternative generate blocks based on constant expressions evaluated during elaboration. The selected
 generate block, if any, is instantiated into the model.

 Generate blocks in conditional generate constructs can be named or unnamed, and they may consist of only
 one item, which need not be surrounded by begin/end keywords. Even if the begin/end keywords are
 absent, it is still a generate block, which, like all generate blocks, comprises a separate scope and a new level
 of hierarchy when it is instantiated.



186                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 218 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Because at most one of the alternative generate blocks is instantiated, it is permissible for there to be more
 than one block with the same name within a single conditional generate construct. It is not permissible for
 any of the named generate blocks to have the same name as generate blocks in any other conditional or loop
 generate construct in the same scope, even if the blocks with the same name are not selected for
 instantiation. It is not permissible for any of the named generate blocks to have the same name as any other
 declaration in the same scope, even if that block is not selected for instantiation.

 If the generate block selected for instantiation is named, then this name declares a generate block instance
 and is the name for the scope it creates. Normal rules for hierarchical naming apply. If the generate block
 selected for instantiation is not named, it still creates a scope; but the declarations within it cannot be
 referenced using hierarchical names other than from within the hierarchy instantiated by the generate block
 itself.

 If a generate block in a conditional generate construct consists of only one item that is itself a conditional
 generate construct and if that item is not surrounded by begin/end keywords, then this generate block is not
 treated as a separate scope. The generate construct within this block is said to be directly nested. The
 generate blocks of the directly nested construct are treated as if they belong to the outer construct. Therefore,
 they can have the same name as the generate blocks of the outer construct, and they cannot have the same
 name as any declaration in the scope enclosing the outer construct (including other generate blocks in other
 generate constructs in that scope). This allows complex conditional generate schemes to be expressed
 without creating unnecessary levels of generate block hierarchy.

 The most common use of this would be to create an if-else-if generate scheme with any number of else-if
 clauses, all of which can have generate blocks with the same name because only one will be selected for
 instantiation. It is permissible to combine if-generate and case-generate constructs in the same complex
 generate scheme. Direct nesting applies only to conditional generate constructs nested in conditional
 generate constructs. It does not apply in any way to loop generate constructs.

 Example 1

            module test;
            parameter p = 0, q = 0;
            wire a, b, c;

            //---------------------------------------------------------
            // Code to either generate a u1.g1 instance or no instance.
            // The u1.g1 instance of one of the following gates:
            // (and, or, xor, xnor) is generated if
            // {p,q} == {1,0}, {1,2}, {2,0}, {2,1}, {2,2}, {2, default}
            //---------------------------------------------------------

            if (p == 1)
               if (q == 0)
                  begin : u1         // If p==1 and q==0, then instantiate
                    and g1(a, b, c); // AND with hierarchical name test.u1.g1
                  end
               else if (q == 2)
                  begin : u1         // If p==1 and q==2, then instantiate
                    or g1(a, b, c); // OR with hierarchical name test.u1.g1
                  end
                                            // "else" added to end "if (q == 2)" statement
               else ;                          // If p==1 and q!=0 or 2, then no instantiation
            else if (p == 2)
               case (q)
               0, 1, 2:
                 begin : u1                       // If p==2 and q==0,1, or 2, then instantiate



Copyright © 2006 IEEE. All rights reserved.                                                                                        187


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 219 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                    xor g1(a, b, c);// XOR with hierarchical name test.u1.g1
                  end
               default:
                 begin : u1           // If p==2 and q!=0,1, or 2, then instantiate
                    xnor g1(a, b, c);// XNOR with hierarchical name test.u1.g1
                 end
               endcase

            endmodule

 This generate construct will select at most one of the generate blocks named u1. The hierarchical name of
 the gate instantiation in that block would be test.u1.g1. When nesting if-generate constructs, the else
 always belongs to the nearest if construct.

 NOTE—As in the example above, an else with a null generate block can be inserted to make a subsequent else belong to
 an outer if construct. begin/end keywords can also be used to disambiguate. However, this would violate the criteria for
 direct nesting, and an extra level of generate block hierarchy would be created.

 Conditional generate constructs make it possible for a module to contain an instantiation of itself. The same
 can be said of loop generate constructs, but it is more easily done with conditional generates. With proper
 use of parameters, the resulting recursion can be made to terminate, resulting in a legitimate model
 hierarchy. Because of the rules for determining top-level modules, a module containing an instantiation of
 itself will not be a top-level module.

 Example 2—An implementation of a parameterized multiplier module

            module multiplier(a,b,product);
            parameter a_width = 8, b_width = 8;
            localparam product_width = a_width+b_width;
                               // cannot be modified directly with the defparam
                               // statement or the module instance statement #
            input [a_width-1:0] a;
            input [b_width-1:0] b;
            output [product_width-1:0] product;

            generate
              if((a_width < 8) || (b_width < 8)) begin: mult
                   CLA_multiplier #(a_width,b_width) u1(a, b, product);
                   // instantiate a CLA multiplier
               end
               else begin: mult
                   WALLACE_multiplier #(a_width,b_width) u1(a, b, product);
                   // instantiate a Wallace-tree multiplier
              end
            endgenerate
            // The hierarchical instance name is mult.u1

            endmodule

 Example 3—Generate with a case to handle widths less than 3

            generate
              case (WIDTH)
                1: begin: adder                   // 1-bit adder implementation
                           adder_1bit x1(co, sum, a, b, ci);
                        end
                   2: begin: adder                                 // 2-bit adder implementation



188                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 220 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                           adder_2bit x1(co, sum, a, b, ci);
                       end
                   default:
                       begin: adder               // others - carry look-ahead adder
                           adder_cla #(WIDTH) x1(co, sum, a, b, ci);
                     end
               endcase
            // The hierarchical instance name is adder.x1

            endgenerate

 Example 4—A module of memory dimm

            module dimm(addr, ba, rasx, casx, csx, wex, cke, clk, dqm, data, dev_id);

                parameter [31:0] MEM_WIDTH = 16, MEM_SIZE                              = 8; // in mbytes

               input    [10:0] addr;
               input           ba, rasx, casx, csx, wex, cke, clk;
               input    [ 7:0] dqm;
               inout    [63:0] data;
               input    [ 4:0] dev_id;

               genvar               i;

                   case ({MEM_SIZE, MEM_WIDTH})
                      {32'd8, 32'd16}: // 8Meg x 16 bits wide
                      begin: memory
                        for (i=0; i<4; i=i+1) begin:word
                           sms_08b216t0 p(.clk(clk), .csb(csx), .cke(cke),.ba(ba),
                                        .addr(addr), .rasb(rasx), .casb(casx),
                                        .web(wex), .udqm(dqm[2*i+1]), .ldqm(dqm[2*i]),
                                        .dqi(data[15+16*i:16*i]), .dev_id(dev_id));
                        // The hierarchical instance names are memory.word[3].p,
                        // memory.word[2].p, memory.word[1].p, memory.word[0].p,
                        // and the task memory.read_mem
                         end
                         task read_mem;
                            input [31:0] address;
                            output [63:0] data;
                            begin                // call read_mem in sms module
                                word[3].p.read_mem(address,                     data[63:48]);
                                word[2].p.read_mem(address,                     data[47:32]);
                                word[1].p.read_mem(address,                     data[31:16]);
                                word[0].p.read_mem(address,                     data[15: 0]);
                          end
                        endtask
                      end

                      {32'd16, 32'd8}: // 16Meg x 8 bits wide
                      begin: memory
                        for (i=0; i<8; i=i+1) begin:byte
                           sms_16b208t0 p(.clk(clk), .csb(csx), .cke(cke),.ba(ba),
                                        .addr(addr), .rasb(rasx), .casb(casx),
                                        .web(wex), .dqm(dqm[i]),
                                        .dqi(data[7+8*i:8*i]), .dev_id(dev_id));
                        // The hierarchical instance names are memory.byte[7].p,
                        // memory.byte[6].p, ... , memory.byte[1].p, memory.byte[0].p,



Copyright © 2006 IEEE. All rights reserved.                                                                                        189


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 221 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                         // and the task memory.read_mem
                         end
                         task read_mem;
                            input [31:0] address;
                            output [63:0] data;
                            begin                 // call read_mem in sms module
                                byte[7].p.read_mem(address,                     data[63:56]);
                                byte[6].p.read_mem(address,                     data[55:48]);
                                byte[5].p.read_mem(address,                     data[47:40]);
                                byte[4].p.read_mem(address,                     data[39:32]);
                                byte[3].p.read_mem(address,                     data[31:24]);
                                byte[2].p.read_mem(address,                     data[23:16]);
                                byte[1].p.read_mem(address,                     data[15: 8]);
                                byte[0].p.read_mem(address,                     data[ 7: 0]);
                          end
                        endtask
                      end
                      // Other memory cases ...
                endcase
            endmodule

 12.4.3 External names for unnamed generate blocks

 Although an unnamed generate block has no name that can be used in a hierarchical name, it needs to have a
 name by which external interfaces can refer to it. A name will be assigned for this purpose to each unnamed
 generate block as described in the next paragraph.

 Each generate construct in a given scope is assigned a number. The number will be 1 for the construct that
 appears textually first in that scope and will increase by 1 for each subsequent generate construct in that
 scope. All unnamed generate blocks will be given the name “genblk<n>” where <n> is the number assigned
 to its enclosing generate construct. If such a name would conflict with an explicitly declared name, then
 leading zeroes are added in front of the number until the name does not conflict.

 NOTE—Each generate construct is assigned its number as described in the previous paragraph even if it does not
 contain any unnamed generate bocks.

 For example:

            module top;

               parameter genblk2 = 0;
               genvar i;

               // The following generate block is implicitly named genblk1

               if (genblk2) reg a; // top.genblk1.a
               else          reg b; // top.genblk1.b

               // The following generate block is implicitly named genblk02
               // as genblk2 is already a declared identifier

               if (genblk2) reg a; // top.genblk02.a
               else          reg b; // top.genblk02.b

               // The following generate block would have been named genblk3
               // but is explicitly named g1




190                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 222 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


               for (i = 0; i < 1; i = i + 1) begin : g1     // block name
                   // The following generate block is implicitly named genblk1
                   // as the first nested scope inside of g1
                   if (1)    reg a; // top.g1[0].genblk1.a
               end

               //    The following generate block is implicitly named genblk4 since
               //    it belongs to the fourth generate construct in scope "top".
               //    The previous generate block would have been
               //    named genblk3 if it had not been explicitly named g1

               for (i = 0; i < 1; i = i + 1)
                    // The following generate block is implicitly named genblk1
                    // as the first nested generate block in genblk4
                    if (1)    reg a; // top.genblk4[0].genblk1.a


               // The following generate block is implicitly named genblk5
               if (1)      reg a; // top.genblk5.a

            endmodule


 12.5 Hierarchical names

 Every identifier in a Verilog HDL description shall have a unique hierarchical path name. The hierarchy of
 modules and the definition of items such as tasks and named blocks within the modules shall define these
 names. The hierarchy of names can be viewed as a tree structure, where each module instance, generate
 block instance, task, function, or named begin-end or fork-join block defines a new hierarchical level, or
 scope, in a particular branch of the tree.

 A design description contains one or more top-level modules (see 12.1.1). Each such module forms the top
 of a name hierarchy. This root or these parallel root modules make up one or more hierarchies in a design
 description or description. Inside any module, each module instance (including an arrayed instance),
 generate block instance, task definition, function definition, and named begin-end or fork-join block shall
 define a new branch of the hierarchy. Named blocks within named blocks and within tasks and functions
 shall create new branches. Unnamed generate blocks are exceptions. They create branches that are visible
 only from within the block and within any hierarchy instantiated by the block. See 12.4.3 for a discussion of
 unnamed generate blocks.

 Each node in the hierarchical name tree shall be a separate scope with respect to identifiers. A particular
 identifier can be declared at most once in any scope. See 12.7 for a discussion of scope rules and 4.11 for a
 discussion of name spaces.

 Any named Verilog object or hierarchical name reference can be referenced uniquely in its full form by
 concatenating the names of the modules, module instance names, generate blocks, tasks, functions, or
 named blocks that contain it. The period character shall be used to separate each of the names in the
 hierarchy, except for escaped identifiers embedded in the hierarchical name reference, which are followed
 by separators composed of white space and a period-character. The complete path name to any object shall
 start at a top-level (root) module. This path name can be used from any level in the hierarchy or from a
 parallel hierarchy. The first node name in a path name can also be the top of a hierarchy that starts at the
 level where the path is being used (which allows and enables downward referencing of items). Objects
 declared in automatic tasks and functions are exceptions and cannot be accessed by hierarchical name
 references. Objects declared in unnamed generate blocks are also exceptions. They can be referenced by
 hierarchical names only from within the block and within any hierarchy instantiated by the block.



Copyright © 2006 IEEE. All rights reserved.                                                                                        191


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 223 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Names in a hierarchical path name that refer to instance arrays or loop generate blocks may be followed
 immediately by a constant expression in square brackets. This expression selects a particular instance of the
 array and is, therefore, called an instance select. The expression shall evaluate to one of the legal index
 values of the array. If the array name is not the last path element in the hierarchical name, the instance select
 expression is required.

 The syntax for hierarchical path names is given in Syntax 12-6.

                    escaped_identifier ::= (From A.9.3)
                          \ {Any_ASCII_character_except_white_space} white_space
                    hierarchical_identifier ::=
                            { identifier [ [ constant_expression ] ] . } identifier
                    identifier ::=
                            simple_identifier
                          | escaped_identifier
                    simple_identifiera ::= [ a-zA-Z_ ] { [ a-zA-Z0-9_$ ] }
                    white_space ::= (From A.9.4)
                          space | tab | newline | eofb
    aA simple_identifier
                              shall start with an alpha or underscore (_) character, shall have at least one character,
     and shall not have any spaces.
    bEnd of file.


                                   Syntax 12-6—Syntax for hierarchical path names


 For example:

 Example 1—The code in this example defines a hierarchy of module instances and named blocks.

            module mod (in);                                              module cct (stim1, stim2);
            input in;                                                     input stim1, stim2;

            always @(posedge in) begin : keep                             // instantiate mod
            reg hold;                                                     mod amod(stim1), bmod(stim2);
                hold = in;                                                endmodule
            end
            endmodule

            module wave;
            reg stim1, stim2;

            cct a(stim1, stim2); // instantiate cct

            initial begin :wave1
                 #100     fork :innerwave
                               reg hold;
                          join
                 #150     begin
                                   stim1 = 0;
                             end
            end
            endmodule

 Figure 12-1 illustrates the hierarchy implicit in this Verilog code.




192                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 224 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                                                                wave


                                    a                                                         wave1


                                                     bmod                                      innerwave
                   amod


                   keep                               keep

                                           Figure 12-1—Hierarchy in a model

 Figure 12-2 is a list of the hierarchical forms of the names of all the objects defined in the code.


                         wave                                       wave.a.bmod
                         wave.stim1                                 wave.a.bmod.in
                         wave.stim2                                 wave.a.bmod.keep
                         wave.a                                     wave.a.bmod.keep.hold
                         wave.a.stim1                               wave.wave1
                         wave.a.stim2                               wave.wave1.innerwave
                         wave.a.amod                                wave.wave1.innerwave.hold
                         wave.a.amod.in
                         wave.a.amod.keep
                         wave.a.amod.keep.hold

                                Figure 12-2—Hierarchical path names in a model


 Hierarchical name referencing allows free data access to any object from any level in the hierarchy. If the
 unique hierarchical path name of an item is known, its value can be sampled or changed from anywhere
 within the description.

 Example 2—The next example shows how a pair of named blocks can refer to items declared within each
 other.

            begin
                fork :mod_1
                    reg x;
                         mod_2.x = 1;
                  join
                  fork :mod_2
                       reg x;
                         mod_1.x = 0;
                  join
            end


 12.6 Upwards name referencing

 The name of a module or module instance is sufficient to identify the module and its location in the
 hierarchy. A lower level module can reference items in a module above it in the hierarchy. Variables can be



Copyright © 2006 IEEE. All rights reserved.                                                                                        193


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 225 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 referenced if the name of the higher level module or its instance name is known. For tasks, functions, named
 blocks, and generate blocks, Verilog shall look in the enclosing module for the name until it is found or until
 the root of the hierarchy is reached. It shall only search in higher enclosing modules for the name, not
 instances.

 The syntax for an upward reference is given in Syntax 12-7.

                    upward_name_reference ::=
                         module_identifier.item_name
                    item_name ::=
                           function_identifier
                         | block_identifier
                         | net_identifier
                         | parameter_identifier
                         | port_identifier
                         | task_identifier
                         | variable_identifier

                                 Syntax 12-7—Syntax for upward name referencing


 Upward name references can also be done with names of the form

            scope_name.item_name

 where scope_name is either a module instance name or a generate block name. A name of this form shall be
 resolved as follows:

    a)     Look in the current scope for a scope named scope_name. If not found and the current scope is not
           the module scope, look for the name in the enclosing scope, repeating as necessary until the name is
           found or the module scope is reached. If still not found, proceed to step b). Otherwise, this name ref-
           erence shall be treated as a downward reference from the scope in which the name is found.
    b)     Look in the parent module’s outermost scope for a scope named scope_name. If found, the item
           name shall be resolved from that scope.
    c)     Repeat step b), going up the hierarchy.

 There is an exception to these rules for hierarchical names on the left-hand side of defparam statements.
 See 12.8 for details.

 For example:

 In this example, there are four modules, a, b, c, and d. Each module contains an integer i. The highest level
 modules in this segment of a model hierarchy are a and d. There are two copies of module b because module
 a and d instantiate b. There are four copies of c.i because each of the two copies of b instantiates c twice.

            module a;
            integer i;

            b    a_b1();

            endmodule




194                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 226 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            module b;
            integer i;

            c     b_c1(), b_c2();

            initial                           // downward path references two copies of i:
                  #10 b_c1.i = 2;             // a.a_b1.b_c1.i, d.d_b1.b_c1.i

            endmodule


            module c;
            integer i;

            initial begin                     //   local name references four copies of i:
                  i = 1;                      //   a.a_b1.b_c1.i, a.a_b1.b_c2.i,
                                              //   d.d_b1.b_c1.i, d.d_b1.b_c2.i
                  b.i = 1;                    //   upward path references two copies of i:
                                              //   a.a_b1.i, d.d_b1.i
                  end

            endmodule


            module d;
            integer i;

            b d_b1();

            initial begin          // full path name references each copy of i
                  a.i = 1;                      d.i = 5;
                  a.a_b1.i = 2;                 d.d_b1.i = 6;
                  a.a_b1.b_c1.i = 3;            d.d_b1.b_c1.i = 7;
                  a.a_b1.b_c2.i = 4;            d.d_b1.b_c2.i = 8;
            end

            endmodule


 12.7 Scope rules

 The following elements define a new scope in Verilog:

    —      Modules
    —      Tasks
    —      Functions
    —      Named blocks
    —      Generate blocks

 An identifier shall be used to declare only one item within a scope. This rule means it is illegal to declare
 two or more variables that have the same name, or to name a task the same as a variable within the same
 module, or to give a gate instance the same name as the name of the net connected to its output. For generate
 blocks, this rule applies regardless of whether the generate block is instantiated. An exception to this is made
 for generate blocks in a conditional generate construct. See 12.4.3 for a discussion of naming conditional
 generate blocks.




Copyright © 2006 IEEE. All rights reserved.                                                                                        195


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 227 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 If an identifier is referenced directly (without a hierarchical path) within a task, function, named block, or
 generate block, it shall be declared either within the task, function, named block, or generate block locally or
 within a module, task, function, named block, or generate block that is higher in the same branch of the
 name tree that contains the task, function, named block, or generate block. If it is declared locally, then the
 local item shall be used; if not, the search shall continue upward until an item by that name is found or until
 a module boundary is encountered. If the item is a variable, it shall stop at a module boundary; if the item is
 a task, function, named block, or generate block, it continues to search higher level modules until found.
 This fact means that tasks and functions can use and modify the variables within the containing module by
 name, without going through their ports.

 If an identifier is referenced with a hierarchical name, the path can start with a module name, instance name,
 task, function, named block, or named generate block. The names shall be searched first at the current level
 and then in higher level modules until found. Because both module names and instance names can be used,
 precedence is given to instance names if there is a module named the same as an instance name.

 Because of the upward searching, path names that are not strictly on a downward path can be used.

 For example:

 Example 1—In Figure 12-3, each rectangle represents a local scope. The scope available to upward
 searching extends outward to all containing rectangles—with the boundary of the module A as the outer
 limit. Thus block G can directly reference identifiers in F, E, and A; it cannot directly reference identifiers in
 H, B, C, and D.



                                                       module A

                                                                     task E
                 Scopes not                  block B
                 available to                                                                    Scopes available
                                                                                                 to block G
                 block G                                             block F


                                             task C                  block G


                                                                     block H

                                             func D



                        Figure 12-3—Scopes available to upward name referencing

 Example 2—The following example shows how variables can be accessed directly or with hierarchical
 names:

            task t;
            reg s;
            begin : b
               reg r;



196                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 228 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



               t.b.r = 0;// These three lines access the same variable r
               b.r = 0;
               r = 0;

               t.s = 0;// These two lines access the same variable s
               s = 0;
            end
            endtask


 12.8 Elaboration

 Elaboration is the process that occurs between parsing and simulation. It binds modules to module
 instances, builds the model hierarchy, computes parameter values, resolves hierarchical names, establishes
 net connectivit, and prepares all of this for simulation. With the addition of generate constructs, the order in
 which these tasks occur becomes significant.

 12.8.1 Order of elaboration

 Because of generate constructs, the model hierarchy can depend on parameter values. Because defparam
 statements can alter parameter values from almost anywhere in the hierarchy, the result of elaboration can be
 ambiguous when generate constructs are involved. The final model hierarchy can depend on the order in
 which defparams and generate constructs are evaluated.

 The following algorithm defines an order that produces the correct hierarchy:

    a)     A list of starting points is initialized with the list of top-level modules.
    b)     The hierarchy below each starting point is expanded as much as possible without elaborating gener-
           ate constructs. All parameters encountered during this expansion are given their final values by
           applying initial values, parameter overrides, and defparam statements.
           In other words, any defparam statement whose target can be resolved within the hierarchy elabo-
           rated so far must have its target resolved and its value applied. defparam statements whose target
           cannot be resolved are deferred until the next iteration of this step. Because no defparam inside the
           hierarchy below a generate construct is allowed to refer to a parameter outside the generate con-
           struct, it is possible for parameters to get their final values before going to step c).
    c)     Each generate construct encountered in step b) is revisited, and the generate scheme is evaluated.
           The resulting generate block instantiations make up the new list of starting points. If the new list of
           starting points is not empty, go to step b).

 12.8.2 Early resolution of hierarchical names

 In order to comply with this algorithm, hierarchical names in some defparam statements will need to be
 resolved prior to the full elaboration of the hierarchy. It is possible that when elaboration is complete, rules
 for name resolution would dictate that a hierarchical name in a defparam statement would have resolved
 differently had early resolution not been required. This could result in a situation where an identical
 hierarchical name in some other statement in the same scope would resolve differently from the one in the
 defparam statement. Below is an example of a design that has this problem:

            module m;
               m1 n();
            endmodule

            module m1;
             parameter p = 2;


Copyright © 2006 IEEE. All rights reserved.                                                                                        197


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 229 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®



               defparam m.n.p = 1;
               initial $display(m.n.p);

               generate
                 if (p == 1) begin : m
                      m2 n();
                end
              endgenerate
            endmodule

            module m2;
              parameter p = 3;
            endmodule

 In this example, the defparam must be evaluated before the conditional generate is elaborated. At this point
 in elaboration, the name resolves to parameter p in module mid1, and this parameter is used in the generate
 scheme. The result of the defparam is to set that parameter to 1; therefore, the generate condition is true.
 After the hierarchy below the generate construct is elaborated, the rules for hierarchical name resolution
 would dictate that the name should have resolved to parameter p in module mid2. In fact, the identical
 name in the $display statement will resove to that other parameter.

 It shall be an error if a hierarchical name in a defparam is resolved before the hierarchy is completely
 elaborated and that name would resolve differently once the model is completely elaborated.

 This situation will occur very rarely. In order to cause the error, there has to be a named generate block that
 has the same name as one of the scopes in its full hierarchical name. Furthermore, there have to be two
 instances with the same name, one in the generate block and one in the other scope with the same name as
 the generate block. Then, inside these instances there have to be parameters with the same name. If this
 problem occurs, it can be easily fixed by changing the name of the generate block.




198                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 230 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 13. Configuring the contents of a design

 13.1 Introduction

 To facilitate both the sharing of Verilog designs between designers and/or design groups and the
 repeatability of the exact contents of a given simulation (or other tool) session, the concept of configurations
 is used in the Verilog language. A configuration is simply an explicit set of rules to specify the exact source
 description to be used to represent each instance in a design. The operation of selecting a source
 representation for an instance is referred to as binding the instance.

 The example below shows a simple configuration problem.

 For example:

            file top.v                              file adder.v                                 file adder.vg

            module top();                           module adder(...);                           module adder(...);
            adder a1(...);                          // rtl adder                                 // gate-level adder
            adder a2(...);                          // description                               // description
            endmodule                               ...                                          ...
                                                    endmodule                                    endmodule

 Consider using the rtl adder description in adder.v for instance a1 in module top and the gate-level
 adder description in adder.vg for instance a2. In order to specify this particular set of instance bindings
 and to avoid having to change the source description to specify a new set, a configuration can be used.

            config cfg1; // specify rtl adder for top.a1, gate-level adder for top.a2
                design rtlLib.top;
                default liblist rtlLib;
                instance top.a2 liblist gateLib;
            endconfig

 The elements of a config are explained in subsequent subclauses, but this simple example illustrates some
 important points about configs. As evidenced by the config-endconfig syntax, the config is a design
 element, similar to a module, which exists in the Verilog name space. The config contains a set of rules that
 are applied when searching for a source description to bind to a particular instance of the design.

 A Verilog design description starts with a top-level module (or modules) (see 12.1.1). From this module’s
 source description, the instantiated modules (or children) are found, then the source descriptions for the
 module definitions of these subinstances shall be located, and so on until every instance in the design is
 mapped to a source description.

 13.1.1 Library notation

 In order to map a Verilog instance to a source description, the concept of a symbolic library, which is simply
 a logical collection of design elements (such as modules, primitives, or configs), can be used. These design
 elements can be referred to as cells. The cell name shall be the same as the name of the module/primitive/
 config being processed. Syntax 13-1 specifies a cell from a given library.

                    library_cell ::=
                          [library_identifier.]cell_identifier[:config]

                                                 Syntax 13-1—Syntax for cell


Copyright © 2006 IEEE. All rights reserved.                                                                                        199


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 231 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 This notation gives a symbolic method of referring to source descriptions; the method of mapping source
 descriptions into libraries is shown in greater detail in 13.2.1. The optional :config extension shall be used
 explicitly to refer to a config in the case where a config has the same name as a module/primitive.

 For the purposes of this example, suppose the files top.v and adder.v (i.e., the RTL descriptions) have
 been mapped into the library rtlLib and the file adder.vg (i.e., the gate-level description of the adder)
 has been mapped into the library gateLib. The actual mechanism for mapping source descriptions to
 libraries is detailed in 13.2.

 13.1.2 Basic configuration elements

 The design statement in config cfg1 of the first example of 13.1 specifies the top-level module in the
 design and what source description is to be used. In this example, the rtlLib.top notation indicates the
 top-level module description shall be taken from rtlLib. Because top.v and adder.v were mapped to
 this library, the actual description for the module is known to come from top.v.

 The default statement coupled with the liblist clause specifies, by default, all subinstances of top (i.e.,
 top.a1 and top.a2) shall be taken from rtlLib, which means the descriptions in top.v and adder.v,
 which were mapped to this library, shall be used. For a basic design, which can be completely rtl, this can
 be sufficient to specify completely the binding for the entire design. However, here the top.a2 instance of
 adder to the gate-level description shall be bound.

 The instance statement specifies, for the particular instance top.a2, the source description shall be taken
 from gateLib. The instance statement overrides the default rule for this particular instance. Because
 adder.vg was mapped to gateLib, this statement dictates the gate-level description in adder.vg be used
 for instance top.a2.


 13.2 Libraries

 As mentioned in the previous subclause, a library is a logical collection of cells that are mapped to particular
 source description files. The symbolic lib.cell[:config] notation supports the separate compilation of
 source files by providing a file-system-independent name to refer to source descriptions when instances in a
 design are bound. It also allows multiple tools, which can have different invocation use models, to share the
 same configuration.

 13.2.1 Specifying libraries—the library map file

 When parsing a source description file (or files), the parser shall first read the library mapping information
 from a predefined file prior to reading any source files. The name of this file and the mechanism for reading
 it shall be tool-specific, but all compliant tools shall provide a mechanism to specify one or more library
 map files to be used for a particular invocation of the tool. If multiple map files are specified, then they shall
 be read in the order in which they are specified.

 For the purposes of this discussion, assume the existence of a file named lib.map in the current working
 directory, which is automatically read by the parser prior to parsing any source files specified on the
 command line. The syntax for declaring a library in the library map file is shown in Syntax 13-2.




200                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 232 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                    library_text ::= (From A.1.1)
                          { library_description }
                    library_description ::=
                            library_declaration
                          | include_statement
                          | config_declaration
                    library_declaration ::=
                          library library_identifier file_path_spec [ { , file_path_spec } ]
                              [ -incdir file_path_spec { , file_path_spec } ] ;
                    include_statement ::=
                          include file_path_spec ;

                            Syntax 13-2—Syntax for declaring library in library map file

 Library map file details
 1—file_path_spec uses file-system-specific notation to specify an absolute or relative path to a particular file or set of
 files. The following shortcuts/wildcards can be used:
            ?          single character wildcard (matches any single character)
            *          multiple character wildcard (matches any number of characters in a directory/file name)
            ...        hierarchical wildcard (matches any number of hierarchical directories)
            ..         specifies the parent directory
            .          specifies the directory containing the lib.map
 Paths that end in / shall include all files in the specified directory. Identical to /*.
 Paths that do not begin with / are relative to the directory in which the current lib.map file is located.
 2—The paths ./*.v and *.v are identical, and both specify all files with a .v suffix in the current directory.

 Any file encountered by the compiler that does not match any library’s file_path_spec shall by default be
 compiled into a library named work.

 To perform the library mapping discussed in the example in 13.1, use the following library definitions in the
 lib.map file:

           library rtlLib *.v;                     // matches all files in the current directory with a .v suffix
           library gateLib ./*.vg;                // matches all files in the current directory with a .vg suffix

 13.2.1.1 File path resolution

 If a file name potentially matches multiple file path specifications, the path specifications shall be resolved
 in the following order:

    a)     File path specifications that end with an explicit filename
    b)     File path specifications that end with a wildcarded filename
    c)     File path specifications that end with a directory

 If a file name matches path specifications in multiple library definitions (after the above resolution rules
 have been applied), it shall be an error.

 Using these rules with the library definitions in the lib.map file, all source files encountered by the parser/
 compiler can be mapped to a unique library. Once the source descriptions have been mapped to libraries, the
 cells defined in those libraries are available for binding.




Copyright © 2006 IEEE. All rights reserved.                                                                                        201


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 233 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 NOTE—Tool implementers may find it convenient to provide a command-line argument to explicitly specify the library
 into which the file being parsed is to be mapped, which shall override any library definitions in the lib.map file. If these
 libraries do not exist in the lib.map file, they can only be accessed via an explicit config.

 If multiple cells with the same name map to the same library, then the LAST cell encountered shall be written
 to the library. This is to support a “separate-compile” use model (see 13.4.3), where it is assumed that
 encountering a cell after it has previously been compiled is intended to be a recompiling of the cell. In the
 case where multiple modules with the same name are mapped to the same library in a single invocation of
 the compiler, then a warning message shall be issued.

 13.2.2 Using multiple library map files

 In addition to specifying library mapping information, a lib.map file can also include references to other
 lib.map files. The include command is used to insert the entire contents of a library map file in another file
 during parsing. The result is as though the contents of the included map file appear in place of the include
 command.

 The syntax of a lib.map file is limited to library specifications, include statements, and standard Verilog
 comment syntax. Syntax 13-3 shows the syntax for the include command.

                    include_statement ::= (From A.1.1)
                          include file_path_spec ;

                                       Syntax 13-3—Syntax for include command


 If the file path specification, whether in an include or library statement, describes a relative path, it shall be
 relative to the location of the file that contains the file path. Library providers shall include a local library
 map file in addition to the source contents of the library. Individual users can then simply include the
 provider’s library map file in their own map file to gain access to the contents of the provided library.

 13.2.3 Mapping source files to libraries

 For each cell definition encountered during parsing/compiling, the name of the source file being parsed is
 compared to the file path specifications of the library declarations in all of the library map files being used.
 The cell is mapped into the library whose file path specification matches the source file name.


 13.3 Configurations

 As mentioned in the introduction of this clause, a configuration is simply a set of rules to apply when
 searching for library cells to which to bind instances. The syntax for configurations is shown in 13.3.1.

 13.3.1 Basic configuration syntax

 The configuration syntax is shown in Syntax 13-4.

 13.3.1.1 Design statement

 The design statement names the library and cell of the top-level module or modules in the design hierarchy
 configured by the config. There shall be one and only one design statement, but multiple top-level modules
 can be listed in the design statement. The cell or cells identified cannot be configurations themselves. It is
 possible the design identified can have the same name as configs, however.

 The design statement shall appear before any config rule statements in the config.


202                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 234 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



                    config_declaration ::= (From A.1.5)
                         config config_identifier ;
                         design_statement
                         {config_rule_statement}
                         endconfig
                    design_statement ::=
                         design { [library_identifier.]cell_identifier } ;
                    config_rule_statement ::=
                           default_clause liblist_clause ;
                         | inst_clause liblist_clause ;
                         | inst_clause use_clause ;
                         | cell_clause liblist_clause ;
                         | cell_clause use_clause ;

                                          Syntax 13-4—Syntax for configuration


 If the library identifier is omitted, then the library that contains the config shall be used to search for the cell.

 13.3.1.2 The default clause

 The syntax for the default clause is specified in Syntax 13-5.

                    default_clause ::= (From A.1.5)
                         default

                                         Syntax 13-5—Syntax for default clause


 The default clause selects all instances that do not match a more specific selection clause. The use
 expansion clause (see 13.3.1.6) cannot be used with a default selection clause. For other expansion clauses,
 there cannot be more than one default clause that specifies the expansion clause.

 For simple design configurations, it might be sufficient to specify a default liblist (see 13.3.1.5).

 13.3.1.3 The instance clause

 The instance clause is used to specify the specific instance to which the expansion clause shall apply. The
 syntax for the instance clause is specified in Syntax 13-6.

                    inst_clause ::= (From A.1.5)
                          instance inst_name
                    inst_name ::=
                          topmodule_identifier{.instance_identifier}

                                        Syntax 13-6—Syntax for instance clause


 The instance name associated with the instance clause is a Verilog hierarchical name, starting at the top-
 level module of the config (i.e., the name of the cell in the design statement).




Copyright © 2006 IEEE. All rights reserved.                                                                                        203


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 235 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 13.3.1.4 The cell clause

 The cell selection clause names the cell to which it applies. The syntax for the cell clause is specified in
 Syntax 13-7.

                    cell_clause ::= (From A.1.5)
                          cell [ library_identifier.]cell_identifier

                                            Syntax 13-7—Syntax for cell clause


 If the optional library name is specified, then the selection rule applies to any instance that is bound or is
 under consideration for being bound to the selected library and cell. It is an error if a library name is
 included in a cell selection clause and the corresponding expansion clause is a library list expansion clause.

 13.3.1.5 The liblist clause

 The liblist clause defines an ordered set of libraries to be searched to find the current instance. The syntax
 for the liblist clause is specified in Syntax 13-8.

                    liblist_clause ::= (From A.1.5)
                           liblist { library_identifier }

                                          Syntax 13-8—Syntax for liblist clause

 liblists are inherited hierarchically downward as instances are bound. When searching for a cell to bind to
 the current unbound instance, and in the absence of an applicable binding expansion clause, the specified
 library list is searched in the specified order.

 The current library list is selected by the selection clauses. If no library list clause is selected or if the
 selected library list is empty, then the library list contains the single name that is the library in which the cell
 containing the unbound instance is found (i.e., the parent cell’s library).

 13.3.1.6 The use clause

 The use clause specifies a specific binding for the selected cell. The syntax for the use clause is specified in
 Syntax 13-9.

                    use_clause ::= (From A.1.5)
                         use [library_identifier.]cell_identifier[:config]

                                           Syntax 13-9—Syntax for use clause

 A use clause can only be used in conjunction with an instance or cell selection clause. It specifies the exact
 library and cell to which a selected cell or instance is bound.

 The use clause has no effect on the current value of the library list. It can be common in practice to specify
 multiple config rule statements, one of which specifies a binding and the other of which specifies a library
 list.




204                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 236 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 If the lib.cell to which the use clause refers is a config that has the same name as a module/primitive in the
 same library, then the optional :config suffix can be added to the lib.cell to specify the config
 explicitly.

 If the library name is omitted, the library shall be inherited from the parent cell.

 NOTE—The binding statement can create situations where the unbound instance’s module name and the cell name to
 which it is bound are different.

 13.3.2 Hierarchical configurations

 For situations where it is desirable to specify a special set of configuration rules for a subsection of a design,
 it is possible to bind a particular instance directly to a configuration using the binding clause:

            instance top.a1.foo use lib1.foo:config;
            // bind to the config foo in library lib1

 specifies the instance top.a1.foo is to be replaced with the design hierarchy specified by the configuration
 lib1.foo:config. The design statement in lib1.foo:config shall specify the actual binding for the
 instance top.a1.foo, and the rules specified in the config shall determine the configuration of all other
 subinstances under top.a1.foo.

 It shall be an error for an instance clause to specify a hierarchical path to an instance that occurs within a
 hierarchy specified by another config.

            config bot;
                design lib1.bot;
                default liblist lib1 lib2;
                instance bot.a1 liblist lib3;
            endconfig

            config top;
                design lib1.top;
                default liblist lib2 lib1;
                instance top.bot use lib1.bot:config;
                instance top.bot.a1 liblist lib4;
                 // ERROR - cannot set liblist for top.bot.a1 from this config
            endconfig


 13.4 Using libraries and configs

 This subclause describes potential use models for referencing configs on the command line. It is included for
 clarification purposes.

 The traditional Verilog simulation use model takes a file-based approach, where the source descriptions for
 all cells in the design are specified on the command line for each invocation of the tool. With the advent of
 compiled-code simulators, the configuration mechanism shall also support a use model that allows for the
 source files to be precompiled and then for the precompiled design objects to be referenced on the command
 line. This subclause explains how configurations can be used in both of these scenarios.

 13.4.1 Precompiling in a single-pass use model

 The single-pass use model is the traditional use model with which most users are familiar. In this use model,
 all of the source description files shall be provided to the simulator via the command line, and only these
 source descriptions can be used to bind cell instances in the current design. A precompiling strategy in this


Copyright © 2006 IEEE. All rights reserved.                                                                                        205


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 237 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 scenario actually parses every cell description provided on the command line and maps it into the library
 without regard to whether the cell actually is used in the design. The tool can optionally check to see
 whether the cell already exists in the library and, if it is up-to-date (i.e., the source description has not
 changed since the last time the cell was compiled), can skip recompiling the cell. After all cells on the
 command line have been compiled, then the tool can locate the top-level cell (discussed in Clause 12) and
 proceed down the hierarchy, binding each instance as it is encountered in the hierarchy.

 NOTE—With this use model, it is not necessary for library objects to persist from one tool invocation to another
 (although for performance considerations it is recommended they do).

 13.4.2 Elaboration-time compiling in a single-pass use model

 An alternate strategy that can be used with a single-pass tool is to parse the source files only to find the top-
 level module(s), without actually compiling anything into the library during this scanning process. Once the
 top-level module(s) has been found, then it can be compiled into the library, and the tool can proceed down
 the hierarchy, only compiling the source descriptions necessary to bind the design successfully. Based on the
 binding rules in place, only the source files that match the current library specification need to be parsed to
 find the current cell’s source description to compile. As with the precompiled single-pass use model, it is not
 necessary for library cells to persist from one invocation to another using this strategy.

 13.4.3 Precompiling using a separate compilation tool

 When using a separate compilation tool, it is essential that library cells persist, and the compiled forms shall,
 therefore, exist somewhere in the file system. The exact format and location for holding these compiled
 forms shall be vendor- or tool-specific. Using this separate compiler strategy, the source descriptions shall
 be parsed and compiled into the library using one or more invocations of the compiler tool. The only
 restriction is that all cells in a design shall be precompiled prior to binding the design (typically via an
 invocation of a separate tool). Using this strategy, the tool that actually does the binding only needs to be
 told the top-level module(s) of the design to be bound, and then it shall use the precompiled form of the cell
 description(s) from the library to determine the subinstances and descend hierarchically down the design,
 binding each cell as it is located.

 13.4.4 Command line considerations

 In each of the three preceding strategies, either the binding rules can be specified via a config, or the default
 rules (from the library map file) can be used. In the single-pass use models, the config can be specified by
 including its source description file on the command line. In the case where the config includes a design
 statement, then the specified cell shall be the top-level module, regardless of the presence of any
 uninstantiated cells in the rest of the source files. When using a separate compilation tool, the tool that
 actually does the binding only needs to be given the lib.cell specification for the top-level cell(s) and/or the
 config to be used. In this strategy, the config itself shall also be precompiled.


 13.5 Configuration examples

 Consider the following set of source descriptions:

   file top.v                       file adder.v                       file adder.vg                      file lib.map
   module top(...);                 module adder(...);                 module adder(...);                 library rtlLib top.v;
   ...                              ... // rtl                         ... // gate-level                  library aLib adder.*;
   adder a1(...);                   foo f1(...);                       foo f1(...);                       library gateLib
   adder a2(...);                   foo f2(...);                       foo f2(...);                               adder.vg;
   endmodule                        endmodule                          endmodule
   module foo(...);                 module foo(...);                   module foo(...);
   ... // rtl                       ... // rtl                         ... // gate-level
   endmodule                        endmodule                          endmodule


206                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 238 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 All of the examples in this subclause shall assume the top.v, adder.v and adder.vg files get compiled
 with the given lib.map file. This yields the following library structure:

            rtlLib.top // from top.v
            rtlLib.foo // from top.v
            aLib.adder // from adder.v
            aLib.foo // rtl from adder.v
            gateLib.adder // from adder.vg
            gateLib.foo // from adder.vg

 13.5.1 Default configuration from library map file

 With no configuration, the libraries are searched according to the library declaration order in the library map
 file. In other words, all instances of module adder shall use aLib.adder (because aLib is the first library
 specified that contains a cell named adder), and all instances of module foo shall use rtlLib.foo
 (because rtlLib is the first library that contains foo).

 13.5.2 Using default clause

 To always use the foo definition from file adder.v, use the following simple configuration:

            config cfg1;
                design rtlLib.top ;
                default liblist aLib rtlLib;
            endconfig

 The default liblist statement overrides the library search order in the lib.map file; therefore, aLib is
 always searched before rtlLib. Because the gateLib library is not included in the liblist, the gate-
 level descriptions of adder and foo shall not be used.

 To use the gate-level representations of adder and foo, add to the config as follows:

            config cfg2;
                design rtlLib.top ;
                default liblist gateLib aLib rtlLib;
            endconfig

 This shall cause the gate representation always to be taken before the rtl representation, using the module
 definitions for adder and foo from adder.vg. The rtl view of top shall be taken because there is no gate
 representation available.

 13.5.3 Using cell clause

 To modify the config to use the rtl view of adder and the gate-level representation of foo from gateLib,
 use the following:

            config cfg3;
                 design rtlLib.top ;
                 default liblist aLib rtlLib;
            cell foo use gateLib.foo;
            endconfig

 The cell clause selects all cells named foo and explicitly binds them to the gate representation in gateLib.




Copyright © 2006 IEEE. All rights reserved.                                                                                        207


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 239 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 13.5.4 Using instance clause

 To modify the config so the top.a1 adder (and its descendants) use the gate representation and the
 top.a2 adder (and its descendants), use the rtl representation from aLib:

            config cfg4
                design rtlLib.top ;
                default liblist gateLib rtlLib;
                instance top.a2 liblist aLib;
            endconfig

 Because the liblist is inherited, all of the descendants of top.a2 inherit its liblist from the instance selection
 clause.

 13.5.5 Using hierarchical config

 Now suppose all this work has only been on the adder module by itself and a config that uses the
 rtlLib.foo cell for f1, and the gateLib.foo cell for f2 has already been developed. Then use the
 following:

            config cfg5;
                design aLib.adder;
                default liblist gateLib aLib;
                instance adder.f1 liblist rtlLib;
            endconfig

 To use this configuration cfg5 for the top.a2 instance of adder and take the full default aLib adder for
 the top.a1 instance, use the following config:

            config cfg6;
                design rtlLib.top;
                default liblist aLib rtlLib;
                instance top.a2 use work.cfg5:config ;
            endconfig

 The binding clause specifies the work.cfg5:config configuration is to be used to resolve the bindings of
 instance top.a2 and its descendants. It is the design statement in config cfg5 that defines the exact binding
 for the top.a2 instance itself. The rest of cfg5 defines the rules to bind the descendants of top.a2. Notice
 the instance clause in cfg5 is relative to its own top-level module, adder.


 13.6 Displaying library binding information

 It shall be possible to display the actual library binding information for module instances during simulation.
 The format specifier %l or %L shall print out the library.cell binding information for the module
 instance containing the display (or other textual output) command. This is similar to the %m format specifier,
 which prints out the hierarchical path name of the module containing it.

 It shall also be able to use VPI to display the binding information. The following VPI properties shall exist
 for objects of type vpiModule:

    —      vpiLibrary—the library name into which the module was compiled
    —      vpiCell—the name of the cell bound to the module instance
    —      vpiConfig—the library.cell name of the config controlling the binding of the module
           instance


208                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 240 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 These properties shall be of string type, similar to the vpiName and vpiFullName properties.


 13.7 Library mapping examples

 In the absence of a configuration, it is possible to perform basic control of the library searching order when
 binding a design.

 When a config is used, the config overrides the rules specified in this subclause.

 13.7.1 Using the command line to control library searching

 In the absence of a configuration, it shall be necessary for all compliant tools to provide a mechanism of
 specifying a library search order on the command line that overrides the default order from the library map
 file. This mechanism shall include specification of library names only, with the definitions of these libraries
 to be taken from the library map file.

 NOTE—It is recommended all compliant tools use “-L <library_name>” to specify this search order.

 13.7.2 File path specification examples

 For example:

 Given the following set of files:

            /proj/lib1/rtl/a.v
            /proj/lib2/gates/a.v
            /proj/lib1/rtl/b.v
            /proj/lib2/gates/b.v

 From the /proj library, the following absolute file_path_specs are resolved as shown:

            /proj/lib*/*/a.v =/proj/lib1/rtl/a.v, /proj/lib2/gates/a.v
            .../a.v =/proj/lib1/rtl/a.v, /proj/lib2/gates/a.v
            /proj/.../b.v =/proj/lib1/rtl/b.v, /proj/lib2/gates/b.v
            .../rtl/*.v =/proj/lib1/rtl/a.v, /proj/lib1/rtl/b.v

 From the /proj/lib1 directory, the following relative file_path_specs are resolved as shown:

            ../lib2/gates/*.v = /proj/lib2/gates/a.v, /proj/lib2/gates/b.v
            ./rtl/?.v = /proj/lib1/rtl/a.v, /proj/lib1/rtl/b.v
            ./rtl/ = /proj/lib1/rtl/a.v, /proj/lib1/rtl/b.v

 13.7.3 Resolving multiple path specifications

 For example:

            library      lib1     "/proj/lib1/foo*.v";
            library      lib2     "/proj/lib1/foo.v";
            library      lib3     "../lib1/";
            library      lib4     "/proj/lib1/*ver.v";

 When evaluated from the directory /proj/tb directory, the following source files shall map into the
 specified library:




Copyright © 2006 IEEE. All rights reserved.                                                                                        209


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 241 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            ../lib1/foobar.v - lib1                      // potentially matches lib1 and lib3. Because lib1
                                                         includes a filename and lib3 only specifies a directory; lib1 takes
                                                         precedence
            /proj/lib1/foo.v - lib2                      // takes precedence over lib1 and lib3 path specifications
            /proj/lib1/bar.v -                           lib3
            /proj/lib1/barver.v -                        lib4 // takes precedence over lib3 path specification
            /proj/lib1/foover.v -                        ERROR // matches lib1 and lib4
            /test/tb/tb.v -                              work // does not match any library specifications.




210                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 242 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 14. Specify blocks

 Two types of HDL constructs are often used to describe delays for structural models such as ASIC cells.
 They are as follows:

    —      Distributed delays, which specify the time it takes events to propagate through gates and nets inside
           the module (see 7.14)
    —      Module path delays, which describe the time it takes an event at a source (input port or inout port) to
           propagate to a destination (output port or inout port)

 This clause describes how paths are specified in a module and how delays are assigned to these paths.


 14.1 Specify block declaration

 A block statement called the specify block is the vehicle for describing paths between a source and a
 destination and for assigning delays to these paths. The syntax for specify blocks is shown in Syntax 14-1.

                    specify_block ::= (From A.7.1)
                          specify { specify_item } endspecify
                    specify_item ::=
                            specparam_declaration
                          | pulsestyle_declaration
                          | showcancelled_declaration
                          | path_declaration
                          | system_timing_check

                                          Syntax 14-1—Syntax for specify block


 The specify block shall be bounded by the keywords specify and endspecify, and it shall appear inside a
 module declaration. The specify block can be used to perform the following tasks:

    —      Describe various paths across the module.
    —      Assign delays to those paths.
    —      Perform timing checks to ensure that events occurring at the module inputs satisfy the timing
           constraints of the device described by the module (see Clause 15).

 The paths described in the specify block, called module paths, pair a signal source with a signal destination.
 The source may be unidirectional (an input port) or bidirectional (an inout port) and is referred to as the
 module path source. Similarly, the destination may be unidirectional (an output port) or bidirectional (an
 inout port) and is referred to as the module path destination.

 For example:

            specify
                specparam tRise_clk_q = 150, tFall_clk_q = 200;
                specparam tSetup = 70;

                 (clk => q) = (tRise_clk_q, tFall_clk_q);

                $setup(d, posedge clk, tSetup);
            endspecify



Copyright © 2006 IEEE. All rights reserved.                                                                                        211


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 243 of 591
IEEE
Std 1364-2005                                                                                      IEEE STANDARD FOR VERILOG®


 The first two lines following the keyword specify declare specify parameters, which are discussed in 4.10.3.
 The line following the declarations of specify parameters describes a module path and assigns delays to that
 module path. The specify parameters determine the delay assigned to the module path. Specifying module
 paths is presented in 14.2. Assigning delays to module paths is discussed in 14.3. The line preceding the
 keyword endspecify instantiates one of the system timing checks, which are discussed further in Clause 15.


 14.2 Module path declarations

 There are two steps required to set up module path delays in a specify block:

    a)       Describe the module paths.
    b)       Assign delays to those paths (see 14.3).

 The syntax of the module path declaration is described in Syntax 14-2.

                    path_declaration ::= (From A.7.2)
                           simple_path_declaration ;
                         | edge_sensitive_path_declaration ;
                         | state_dependent_path_declaration ;

                                  Syntax 14-2—Syntax for module path declaration


 A module path may be described as a simple path, an edge-sensitive path, or a state-dependent path. A
 module path shall be defined inside a specify block as a connection between a source signal and a
 destination signal. Module paths can connect any combination of vectors and scalars.

 For example:

 Figure 14-1 illustrates a circuit with module path delays. More than one source (A, B, C, and D) may have a
 module path to the same destination (Q), and different delays may be specified for each input to output path.



                                  10
                                  12
                                  18
                                  22                                          n
                                                                                       = module path delay

         A
         B                                                                        MODULE PATHS:
                                                                                  from    A   to   Q
                                                               Q                  from    B   to   Q
         C                                                                        from    C   to   Q
         D                                                                        from    D   to   Q


                                            Figure 14-1—Module path delays




212                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 244 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 14.2.1 Module path restrictions

 Module paths have the following restrictions:

    —      The module path source shall be a net that is connected to a module input port or inout port.
    —      The module path destination shall be a net or variable that is connected to a module output port or
           inout port.
    —      The module path destination shall have only one driver inside the module.

 14.2.2 Simple module paths

 The syntax for specifying a simple module path is given in Syntax 14-3.

                    simple_path_declaration ::= (From A.7.2)
                            parallel_path_description = path_delay_value
                          | full_path_description = path_delay_value
                    parallel_path_description ::=
                          ( specify_input_terminal_descriptor [ polarity_operator ] =>
                             specify_output_terminal_descriptor )
                    full_path_description ::=
                          ( list_of_path_inputs [ polarity_operator ] *> list_of_path_outputs )
                    list_of_path_inputs ::=
                          specify_input_terminal_descriptor { , specify_input_terminal_descriptor }
                    list_of_path_outputs ::=
                          specify_output_terminal_descriptor { , specify_output_terminal_descriptor }
                    specify_input_terminal_descriptor ::= (From A.7.3)
                          input_identifier [ [ constant_range_expression ] ]
                    specify_output_terminal_descriptor ::=
                          output_identifier [ [ constant_range_expression ] ]
                    input_identifier ::=
                          input_port_identifier | inout_port_identifier
                    output_identifier ::=
                          output_port_identifier | inout_port_identifier
                    polarity_operator ::= (From A.7.4)
                          +|-

                                     Syntax 14-3—Syntax for simple module path


 Simple paths can be declared in one of two forms:

    —      Source *> destination
    —      Source => destination

 The symbols *> and => each represent a different kind of connection between the module path source and
 the module path destination. The operator *> establishes a full connection between source and destination.
 The operator => establishes a parallel connection between source and destination. See 14.2.5 for a
 description of full connection and parallel connection paths.




Copyright © 2006 IEEE. All rights reserved.                                                                                        213


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 245 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For example:

 The following three examples illustrate valid simple module path declarations:

            (A => Q) = 10;
            (B => Q) = (12);
            (C, D *> Q) = 18;

 14.2.3 Edge-sensitive paths

 When a module path is described using an edge transition at the source, it is called an edge-sensitive path.
 The edge-sensitive path construct is used to model the timing of input-to-output delays, which only occur
 when a specified edge occurs at the source signal.

 The syntax of the edge-sensitive path declaration is shown in Syntax 14-4.

                edge_sensitive_path_declaration ::= (From A.7.4)
                        parallel_edge_sensitive_path_description = path_delay_value
                      | full_edge_sensitive_path_description = path_delay_value
                parallel_edge_sensitive_path_description ::=
                      ( [ edge_identifier ] specify_input_terminal_descriptor =>
                        ( specify_output_terminal_descriptor [ polarity_operator ] : data_source_expression ) )
                full_edge_sensitive_path_description ::=
                      ( [ edge_identifier ] list_of_path_inputs *>
                        ( list_of_path_outputs [ polarity_operator ] : data_source_expression ) )
                data_source_expression ::=
                      expression
                edge_identifier ::=
                      posedge | negedge

                             Syntax 14-4—Syntax for edge-sensitive path declaration

 The edge identifier may be one of the keywords posedge or negedge, associated with an input terminal
 descriptor, which may be any input port or inout port. If a vector port is specified as the input terminal
 descriptor, the edge transition shall be detected on the least significant bit. If the edge transition is not
 specified, the path shall be considered active on any transition at the input terminal.

 An edge-sensitive path may be specified with full connections (*>) or parallel connections (=>). For parallel
 connections (=>), the destination shall be any scalar output or inout port or the bit-select of a vector output
 or inout port. For full connections (*>), the destination shall be a list of one or more of the vector or scalar
 output and inout ports, and bit-selects or part-selects of vector output and inout ports. See 14.2.5 for a
 description of parallel paths and full connection paths.

 The data source expression is an arbitrary expression, which serves as a description of the flow of data to the
 path destination. This arbitrary data path description does not affect the actual propagation of data or events
 through the model; how an event at the data path source propagates to the destination depends on the internal
 logic of the module. The polarity operator describes whether the data path is inverting or noninverting.

 For example:

 Example 1—The following example demonstrates an edge-sensitive path declaration with a positive polarity
 operator:

            ( posedge clock => ( out +: in ) ) = (10, 8);


214                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 246 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 In this example, at the positive edge of clock, a module path extends from clock to out using a rise delay
 of 10 and a fall delay of 8. The data path is from in to out, and in is not inverted as it propagates to out.

 Example 2—The following example demonstrates an edge-sensitive path declaration with a negative
 polarity operator:

            ( negedge clock[0] => ( out -: in ) ) = (10, 8);

 In this example, at the negative edge of clock[0], a module path extends from clock[0] to out using a
 rise delay of 10 and a fall delay of 8. The data path is from in to out, and in is inverted as it propagates to
 out.

 Example 3—The following example demonstrates an edge-sensitive path declaration with no edge identifier:

            ( clock => ( out : in ) ) = (10, 8);

 In this example, at any change in clock, a module path extends from clock to out.

 14.2.4 State-dependent paths

 A state-dependent path makes it possible to assign a delay to a module path that affects signal propagation
 delay through the path only if specified conditions are true.

 A state-dependent path description includes the following items:

    —      A conditional expression that, when evaluated true, enables the module path
    —      A module path description
    —      A delay expression that applies to the module path

 The syntax for the state-dependent path declaration is shown in Syntax 14-5.

                  state_dependent_path_declaration ::= (From A.7.4)
                          if ( module_path_expression ) simple_path_declaration
                        | if ( module_path_expression ) edge_sensitive_path_declaration
                        | ifnone simple_path_declaration

                                   Syntax 14-5—Syntax for state-dependent paths


 14.2.4.1 Conditional expression

 The operands in the conditional expression shall be constructed from the following:

    —      Scalar or vector module input ports or inout ports or their bit-selects or part-selects
    —      Locally defined variables or nets or their bit-selects or part-selects
    —      Compile time constants (constant numbers and specify parameters)

 Table 14-1 contains a list of valid operators that may be used in conditional expressions.

 A conditional expression shall evaluate to true (1) for the state-dependent path to be assigned a delay value.
 If the conditional expression evaluates to x or z, it shall be treated as true. If the conditional expression
 evaluates to multiple bits, the least significant bit shall represent the result. The conditional expression can
 have any number of operands and operators.


Copyright © 2006 IEEE. All rights reserved.                                                                                        215


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 247 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


           Table 14-1—List of valid operators in state-dependent path delay expression

                   Operator                Description                Operator                Description

                   ~              bitwise negation                    &              reduction and

                   &              bitwise and                         |              reduction or

                   |              bitwise or                          ^              reduction xor

                   ^              bitwise xor                         ~&             reduction nand

                   ^~ ~^          bitwise xnor                        ~|             reduction nor

                   ==             logical equality                    ^~ ~^          reduction xnor

                   !=             logical inequality                  {}             concatenation

                   &&             logical and                         { {} }         replication

                   ||             logical or                          ?:             conditional

                   !              logical not



 14.2.4.2 Simple state-dependent paths

 If the path description of a state-dependent path is a simple path, then it is called a simple state-dependent
 path. The simple path description is discussed in 14.2.2.

 For example:

 Example 1—The following example uses state-dependent paths to describe the timing of an XOR gate.

            module XORgate (a, b, out);
            input a, b;
            output out;

            xor x1 (out, a, b);

            specify
                specparam noninvrise = 1, noninvfall = 2;
                specparam invertrise = 3, invertfall = 4;
                if (a) (b => out) = (invertrise, invertfall);
                if (b) (a => out) = (invertrise, invertfall);
                if (~a)(b => out) = (noninvrise, noninvfall);
                if (~b)(a => out) = (noninvrise, noninvfall);
            endspecify
            endmodule

 In this example, the first two state-dependent paths describe a pair of output rise and fall delay times when
 the XOR gate (x1) inverts a changing input. The last two state-dependent paths describe another pair of
 output rise and fall delay times when the XOR gate buffers a changing input.

 Example 2—The following example models a partial ALU. The state-dependent paths specify different
 delays for different ALU operations.

            module ALU (o1, i1, i2, opcode);
            input [7:0] i1, i2;
            input [2:1] opcode;


216                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 248 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            output [7:0] o1;

            //functional description omitted
            specify
                 // add operation
                 if (opcode == 2'b00) (i1,i2 *> o1) = (25.0, 25.0);
                 // pass-through i1 operation
                 if (opcode == 2'b01) (i1 => o1) = (5.6, 8.0);
                 // pass-through i2 operation
                 if (opcode == 2'b10) (i2 => o1) = (5.6, 8.0);
                 // delays on opcode changes
                 (opcode *> o1) = (6.1, 6.5);
            endspecify
            endmodule

 In the preceding example, the first three path declarations declare paths extending from operand inputs i1
 and i2 to the o1 output. The delays on these paths are assigned to operations on the basis of the operation
 specified by the inputs on opcode. The last path declaration declares a path from the opcode input to the o1
 output.

 14.2.4.3 Edge-sensitive state-dependent paths

 If the path description of a state-dependent path describes an edge-sensitive path, then the state-dependent
 path is called an edge-sensitive state-dependent path. The edge-sensitive paths are discussed in 14.2.3.

 Different delays can be assigned to the same edge-sensitive path as long as the following criteria are met:
    —      The edge, condition, or both make each declaration unique.
    —      The port is referenced in the same way in all path declarations (entire port, bit-select, or part-select).

 For example:

 Example 1

            if ( !reset && !clear )
                ( posedge clock => ( out +: in ) ) = (10, 8) ;

 In this example, if the positive edge of clock occurs when reset and clear are low, a module path
 extends from clock to out using a rise delay of 10 and a fall delay of 8.

 Example 2—The following example shows two edge-sensitive path declarations, each of which has a unique
 edge:

            specify
                ( posedge clk => ( q[0] : data ) ) = (10, 5);
                ( negedge clk => ( q[0] : data ) ) = (20, 12);
            endspecify

 Example 3—The following example shows two edge-sensitive path declarations, each of which has a unique
 condition:

            specify
                 if (reset)
                      ( posedge clk => ( q[0] : data ) ) = (15, 8);
                 if (!reset && cntrl)
                      ( posedge clk => ( q[0] : data ) ) = (6, 2);
            endspecify



Copyright © 2006 IEEE. All rights reserved.                                                                                        217


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 249 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 4—The two state-dependent path declarations shown below are not legal because even though they
 have different conditions, the destinations are not specified in the same way: the first destination is a part-
 select, the second is a bit-select.

            specify
                if (reset)
                    (posedge clk => (q[3:0]:data)) = (10,5);
                if (!reset)
                    (posedge clk => (q[0]:data)) = (15,8);
            endspecify

 14.2.4.4 The ifnone condition

 The ifnone keyword is used to specify a default state-dependent path delay when all other conditions for the
 path are false. The ifnone condition shall specify the same module path source and destination as the state-
 dependent module paths. The following rules apply to module paths specified with the ifnone condition:

    —      Only simple module paths may be described with an ifnone condition.
    —      The state-dependent paths that correspond to the ifnone path may be either simple module paths or
           edge-sensitive paths.
    —      If there are no corresponding state-dependent module paths to the ifnone module path, then the
           ifnone module path shall be treated the same as an unconditional simple module path.
    —      It is illegal to specify both an ifnone condition for a module path and an unconditional simple
           module path for the same module path.

 For example:

 Example 1—The following are valid state-dependent path combinations:

            if (C1) (IN => OUT) = (1,1);
            ifnone (IN => OUT) = (2,2);

            // add operation
            if (opcode == 2'b00) (i1,i2 *> o1) = (25.0, 25.0);
            // pass-through i1 operation
            if (opcode == 2'b01) (i1 => o1) = (5.6, 8.0);
            // pass-through i2 operation
            if (opcode == 2'b10) (i2 => o1) = (5.6, 8.0);
            // all other operations
            ifnone (i2 => o1) = (15.0, 15.0);

            (posedge CLK => (Q +: D)) = (1,1);
            ifnone (CLK => Q) = (2,2);

 Example 2—The following module path description combination is illegal because it combines a state-
 dependent path using an ifnone condition and an unconditional path for the same module path:

            if (a) (b => out) = (2,2);
            if (b) (a => out) = (2,2);
            ifnone (a => out) = (1,1);
            (a => out) = (1,1);




218                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 250 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 14.2.5 Full connection and parallel connection paths

 The operator *> shall be used to establish a full connection between source and destination. In a full
 connection, every bit in the source shall connect to every bit in the destination. The module path source need
 not have the same number of bits as the module path destination.

 The full connection can handle most types of module paths because it does not restrict the size or number of
 source signals and destination signals. The following situations require the use of full connections:

    —      To describe a module path between a vector and a scalar
    —      To describe a module path between vectors of different sizes
    —      To describe a module path with multiple sources or multiple destinations in a single statement (see
           14.2.6)

 The operator => shall be used to establish a parallel connection between source and destination. In a parallel
 connection, each bit in the source shall connect to one corresponding bit in the destination. Parallel module
 paths can be created only between sources and destinations that contain the same number of bits.

 Parallel connections are more restrictive than full connections. They only connect one source to one
 destination, where each signal contains the same number of bits. Therefore, a parallel connection may only
 be used to describe a module path between two vectors of the same size. Because scalars are 1 bit wide,
 either *> or => may be used to set up bit-to-bit connections between two scalars.

 For example:

 Example 1—Figure 14-2 illustrates how a parallel connection differs from a full connection between two
 4-bit vectors.



                   Parallel module path                                                Full module path

        Input bits                      Output bits                       Input bits                      Output bits
            0                                0                                0                                  0

               1                                  1                              1                                   1

               2                                  2                              2                                   2
               3                                  3                              3                                   3

                                                  N = number of bits = 4

             Number of paths = N =                    4                     Number of paths = N * N = 16
             Use         =>       to define path                            Use         *>      to define path
             bit-to-bit connections                                         bit-to-vector connections


                   Figure 14-2—Difference between parallel and full connection paths




Copyright © 2006 IEEE. All rights reserved.                                                                                        219


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 251 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 2—The following example shows module paths for a 2:1 multiplexor with two 8-bit inputs and
 one 8-bit output:

            module mux8 (in1, in2, s, q) ;
            output [7:0] q;
            input [7:0] in1, in2;
            input s;
            // Functional description omitted ...
            specify
                 (in1 => q) = (3, 4) ;
                 (in2 => q) = (2, 3) ;
                 (s *> q) = 1;
            endspecify
            endmodule

 The module path from s to q uses a full connection (*>) because it connects a scalar source—the 1-bit
 select line—to a vector destination—the 8-bit output bus. The module paths from both input lines in1 and
 in2 to q use a parallel connection (=>) because they set up parallel connections between two 8-bit buses.

 14.2.6 Declaring multiple module paths in a single statement

 Multiple module paths may be described in a single statement by using the symbol *> to connect a comma-
 separated list of sources to a comma-separated list of destinations. When describing multiple module paths
 in one statement, the lists of sources and destinations may contain a mix of scalars and vectors of any size.

 The connection in a multiple module path declaration is always a full connection.

 For example:

            (a, b, c *> q1, q2) = 10;

 is equivalent to the following six individual module path assignments:

            (a   *>   q1)    =   10   ;
            (b   *>   q1)    =   10   ;
            (c   *>   q1)    =   10   ;
            (a   *>   q2)    =   10   ;
            (b   *>   q2)    =   10   ;
            (c   *>   q2)    =   10   ;

 14.2.7 Module path polarity

 The polarity of a module path is an arbitrary specification indicating whether the direction of a signal
 transition is inverted as it propagates from the input to the output. This arbitrary polarity description does not
 affect the actual propagation of data or events through the model; how a rise or a fall at the source
 propagates to the destination depends on the internal logic of the module.

 Module paths may specify any of three polarities:

    —      Unknown polarity
    —      Positive polarity
    —      Negative polarity




220                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 252 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 14.2.7.1 Unknown polarity

 By default, module paths shall have unknown polarity; that is, a transition at the path source may propagate
 to the destination in an unpredictable way, as follows:

    —      A rise at the source may cause a rise transition, a fall transition, or no transition at the destination.
    —      A fall at the source may cause a rise transition, a fall transition, or no transition at the destination.

 A module path specified either as a full connection or as a parallel connection, but without a polarity
 operator + or -, shall be treated as a module path with unknown polarity.

 For example:

            // Unknown polarity
            (In1 => q) = In_to_q ;
            (s   *> q) = s_to_q ;

 14.2.7.2 Positive polarity

 For module paths with positive polarity, any transition at the source may cause the same transition at the
 destination, as follows:

    —      A rise at the source may cause either a rise transition or no transition at the destination.
    —      A fall at the source may cause either a fall transition or no transition at the destination.

 A module path with positive polarity shall be specified by prefixing the + polarity operator to => or *>.

 For example:

            // Positive polarity
            (In1 +=> q) = In_to_q ;
            (s   +*> q) = s_to_q ;

 14.2.7.3 Negative polarity

 For module paths with negative polarity, any transition at the source may cause the opposite transition at the
 destination, as follows:

    —      A rise at the source may cause either a fall transition or no transition at the destination.
    —      A fall at the source may cause either a rise transition or no transition at the destination.

 A module path with negative polarity shall be specified by prefixing the - polarity operator to => or *>.

 For example:

            // Negative polarity
            (In1 -=> q) = In_to_q ;
            (s   -*> q) = s_to_q ;




Copyright © 2006 IEEE. All rights reserved.                                                                                        221


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 253 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 14.3 Assigning delays to module paths

 The delays that occur at the module outputs where paths terminate shall be specified by assigning delay
 values to the module path descriptions. The syntax for specifying delay values is shown in Syntax 14-6.

               path_delay_value ::= (From A.7.4)
                       list_of_path_delay_expressions
                     | ( list_of_path_delay_expressions )
               list_of_path_delay_expressions ::=
                       t_path_delay_expression
                     | trise_path_delay_expression , tfall_path_delay_expression
                     | trise_path_delay_expression , tfall_path_delay_expression , tz_path_delay_expression
                     | t01_path_delay_expression , t10_path_delay_expression , t0z_path_delay_expression ,
                         tz1_path_delay_expression , t1z_path_delay_expression , tz0_path_delay_expression
                     | t01_path_delay_expression , t10_path_delay_expression , t0z_path_delay_expression ,
                         tz1_path_delay_expression , t1z_path_delay_expression , tz0_path_delay_expression ,
                         t0x_path_delay_expression , tx1_path_delay_expression , t1x_path_delay_expression ,
                         tx0_path_delay_expression , txz_path_delay_expression , tzx_path_delay_expression
               t_path_delay_expression ::=
                     path_delay_expression

                                       Syntax 14-6—Syntax for path delay value


 In module path delay assignments, a module path description (see 14.2) is specified on the left-hand side,
 and one or more delay values are specified on the right-hand side. The delay values may be optionally
 enclosed in a pair of parentheses. There may be one, two, three, six, or twelve delay values assigned to a
 module path, as described in 14.3.1. The delay values shall be constant expressions containing literals or
 specparams, and there may be a delay expression of the form min:typ:max.

 For example:

            specify
                 // Specify Parameters
                 specparam tRise_clk_q = 45:150:270, tFall_clk_q=60:200:350;
                 specparam tRise_Control = 35:40:45, tFall_control=40:50:65;

                 // Module Path Assignments
                 (clk => q) = (tRise_clk_q, tFall_clk_q);
                 (clr, pre *> q) = (tRise_control, tFall_control);
            endspecify

 In the example above, the specify parameters declared following the specparam keyword specify values for
 the module path delays. The module path assignments assign those module path delays to the module paths.

 14.3.1 Specifying transition delays on module paths

 Each path delay expression may be a single value—representing the typical delay—or a colon-separated list
 of three values—representing a minimum, typical, and maximum delay, in that order. If the path delay
 expression results in a negative value, it shall be treated as zero. Table 14-2 describes how different path
 delay values shall be associated with various transitions. The path delay expression names refer to the names
 used in Syntax 14-6.




222                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 254 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                    Table 14-2—Associating path delay expressions with transitions

                                                     Number of path delay expressions specified

                           Transitions           1            2              3              6             12

                           0 -> 1           t             trise         trise         t01           t01

                           1 -> 0           t             tfall         tfall         t10           t10

                           0 -> z           t             trise         tz            t0z           t0z

                           z -> 1           t             trise         trise         tz1           tz1

                           1 -> z           t             tfall         tz            t1z           t1z

                           z -> 0           t             tfall         tfall         tz0           tz0
                           0 -> x           *             *             *             *             t0x

                           x -> 1           *             *             *             *             tx1

                           1 -> x           *             *             *             *             t1x

                           x -> 0           *             *             *             *             tx0

                           x -> z           *             *             *             *             txz

                           z -> x           *             *             *             *             tzx

                           * See 14.3.2.

 For example:

            // one expression specifies all transitions
            (C => Q) = 20;
            (C => Q) = 10:14:20;

            // two expressions specify rise and fall delays
            specparam tPLH1 = 12, tPHL1 = 25;
            specparam tPLH2 = 12:16:22, tPHL2 = 16:22:25;
            (C => Q) = ( tPLH1, tPHL1 ) ;
            (C => Q) = ( tPLH2, tPHL2 ) ;

            // three expressions specify rise, fall, and z transition delays
            specparam tPLH1 = 12, tPHL1 = 22, tPz1 = 34;
            specparam tPLH2 = 12:14:30, tPHL2 = 16:22:40, tPz2 = 22:30:34;
            (C => Q) = (tPLH1, tPHL1, tPz1);
            (C => Q) = (tPLH2, tPHL2, tPz2);

            // six expressions specify transitions to/from 0, 1, and z
            specparam t01 = 12, t10 = 16, t0z = 13,
                        tz1 = 10, t1z = 14, tz0 = 34 ;
            (C => Q) = ( t01, t10, t0z, tz1, t1z, tz0) ;
            specparam T01 = 12:14:24, T10 = 16:18:20, T0z = 13:16:30 ;
            specparam Tz1 = 10:12:16, T1z = 14:23:36, Tz0 = 15:19:34 ;
            (C => Q) = ( T01, T10, T0z, Tz1, T1z, Tz0) ;

            // twelve expressions specify all transition delays explicitly
            specparam t01=10, t10=12, t0z=14, tz1=15, t1z=29, tz0=36,
                        t0x=14, tx1=15, t1x=15, tx0=14, txz=20, tzx=30 ;
            (C => Q) = (t01, t10, t0z, tz1, t1z, tz0,
                          t0x, tx1, t1x, tx0, txz, tzx) ;


Copyright © 2006 IEEE. All rights reserved.                                                                                        223


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 255 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 14.3.2 Specifying x transition delays

 If the x transition delays are not explicitly specified, the calculation of delay values for x transitions is based
 on the following two pessimistic rules:

    —      Transitions from a known state to x shall occur as quickly as possible; that is, the shortest possible
           delay shall be used for any transition to x.
    —      Transitions from x to a known state shall take as long as possible; that is, the longest possible delay
           shall be used for any transition from x.

 Table 14-3 presents the general algorithm for calculating delay values for x transitions along with specific
 examples. The following two groups of x transitions are represented in the table:

    a)     Transition from a known state s to x: s -> x
    b)     Transition from x to a known state s: x -> s


                                 Table 14-3—Calculating delays for x transitions

                                  X transition                         Delay value

                                                         General algorithm

                                  s -> x             minimum (s -> other known signals)

                                  x -> s             maximum (other known signals -> s)

                                                         Specific transitions

                                  0 -> x             minimum (0 -> z delay, 0 -> 1 delay)

                                  1 -> x             minimum (1 -> z delay, 1 -> 0 delay)

                                  z -> x             minimum (z -> 1 delay, z -> 0 delay)

                                  x -> 0             maximum (z -> 0 delay, 1 -> 0 delay)

                                  x -> 1             maximum (z -> 1 delay, 0 -> 1 delay)

                                  x -> z             maximum (1 -> z delay, 0 -> z delay)

                                           Usage:     (C => Q) = (5, 12, 17, 10, 6, 22) ;

                                  0 -> x             minimum (17, 5) = 5

                                  1 -> x             minimum (6, 12) = 6

                                  z -> x             minimum (10, 22) = 10

                                  x -> 0             maximum (22, 12) = 22

                                  x -> 1             maximum (10, 5) = 10

                                  x -> z             maximum (6, 17) = 17




224                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 256 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 14.3.3 Delay selection

 The simulator shall determine the proper delay to use when a specify path output must be scheduled to
 transition. There may be specify paths to the output from more than one input, and the simulator must decide
 which specify path to use.

 The simulator shall do this by first determining which specify paths to the output are active. Active specify
 paths are those whose input has transitioned most recently in time, and either they have no condition or their
 conditions are true. In the presence of simultaneous input transitions, it is possible for many specify paths to
 an output to be simultaneously active.

 Once the active specify paths are identified, a delay must be selected from among them. This is done by
 comparing the correct delay for the specific transition being scheduled from each specify path and choosing
 the smallest.

 For example:

 Example 1

            (A => Y) = (6, 9);
            (B => Y) = (5, 11);

 For a Y transition from 0 to 1, if A transitioned more recently than B, a delay of 6 will be chosen. But if B
 transitioned more recently than A, a delay of 5 will be chosen. And if, the last time they transitioned, A and B
 did so simultaneously, then the smallest of the two rise delays would be chosen, which is the rise delay from
 B of 5. The fall delay from A of 9 would be chosen if Y was instead to transition from 1 to 0.

 Example 2

            if   (MODE    <   5)   (A   =>   Y)   =   (5,   9);
            if   (MODE    <   4)   (A   =>   Y)   =   (4,   8);
            if   (MODE    <   3)   (A   =>   Y)   =   (6,   5);
            if   (MODE    <   2)   (A   =>   Y)   =   (3,   2);
            if   (MODE    <   1)   (A   =>   Y)   =   (7,   7);

 Anywhere from zero to five of these specify paths might be active depending upon the value of MODE. For
 instance, when MODE is 2, the first three specify paths are active. A rise transition would select a delay of 4
 because that is the smallest rise delay among the first three. A fall transition would select a delay of 5
 because that is the smallest fall delay among the first three.


 14.4 Mixing module path delays and distributed delays

 If a module contains module path delays and distributed delays (delays on primitive instances within the
 module), the larger of the two delays for each path shall be used.

 For example:

 Example 1—Figure 14-3 illustrates a simple circuit modeled with a combination of distributed delays and
 path delays (only the D input to Q output path is illustrated). Here, the delay on the module path from input
 D to output Q is 22, while the sum of the distributed delays is 0 + 1 = 1. Therefore, a transition on Q caused
 by a transition on D will occur 22 time units after the transition on D.




Copyright © 2006 IEEE. All rights reserved.                                                                                        225


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 257 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®




                                      22                                            n
          A                                                                                    = module path delay
          B                           0

                                                         1      Q                     n        = distributed delay
          C
                                      0
          D



                     Figure 14-3—Module path delays longer than distributed delays

 Example 2—In Figure 14-4, the delay on the module path from D to Q is 22, but the distributed delays along
 that module path now add up to 10 + 20 = 30. Therefore, an event on Q caused by an event on D will occur
 30 time units after the event on D.




                                          22                                    n
            A
                                      10                                                      = module path delay
            B
                                                          20      Q
                                                                                  n           = distributed delay
            C
                                          10
            D



                    Figure 14-4—Module path delays shorter than distributed delays


 14.5 Driving wired logic

 Module path output nets shall not have more than one driver within the module. Therefore, wired logic is not
 allowed at module path outputs.

 Figure 14-5 illustrates a violation of this wired-output rule and a method of avoiding the rule violation.




                   E                                                                      E
                   F                                                                      F
                                                 S                                                                S
                   G                                                                      G
                   H                                                                      H


                                (a)                                                                (b)

                                   Figure 14-5—Legal and illegal module paths



226                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 258 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 In Figure 14-5 (a), any module path to S is illegal because the path destination has two drivers.

 Assuming signal S in Figure 14-5 (a) is a wired and, this limitation can be circumvented by replacing wired
 logic with gated logic to create a single driver to the output. Figure 14-5 (b) shows how adding a third and
 gate—the shaded gate—solves the problem for the module in Figure 14-5 (a).

 The example in Figure 14-6 is also illegal. In this example, when the outputs Q and R are wired together, it
 creates a condition where both paths have multiple drivers from within the same module.



                                                   A                             Q
                                                   B

                                                   C
                                                                                 R
                                                   D




                                            Figure 14-6—Illegal module paths

 Although multiple output drivers to a path destination are prohibited inside the same module, they are
 allowed outside the module. The example in Figure 14-7 is legal because Q and R each have only one driver
 within the module in which the module paths are specified.




                                               A
                                               B
                                                                             Q
                                               C
                                               D




                                               E
                                               F
                                                                             R
                                               G
                                               H




                                            Figure 14-7—Legal module paths




Copyright © 2006 IEEE. All rights reserved.                                                                                        227


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 259 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 14.6 Detailed control of pulse filtering behavior

 Two consecutive scheduled transitions closer together in time than the module path delay is deemed a pulse.
 By default, pulses on a module path output are rejected. Consecutive transitions cannot be closer together
 than the module path delay, and this is known as the inertial delay model of pulse propagation.

 Pulse width ranges control how to handle a pulse presented at a module path output. They are as follows:

    —      A pulse width range for which a pulse shall be rejected
    —      A pulse width range for which a pulse shall be allowed to propagate to the path destination
    —      A pulse width range for which a pulse shall generate a logic x on the path destination

 Two pulse limit values define the pulse width ranges associated with each module path transition delay. The
 pulse limit values are called the error limit and the reject limit. The error limit shall always be at least as
 large as the reject limit. Pulses greater than or equal to the error limit pass unfiltered. Pulses less than the
 error limit but greater than or equal to the reject limit are filtered to X. Pulses less than the reject limit are
 rejected, and no pulse emerges. By default, both the error limit and the reject limit are set equal to the delay.
 These default values yield full inertial pulse behavior, rejecting all pulses smaller than the delay.

 In Figure 14-8, the rise delay from input A to output Y is 7, and the fall delay is 9. By default, the error limit
 and the reject limit for the rise delay are both 7. The error limit and the reject limit for the fall delay are both
 9. The pulse limits associated with the delay forming the trailing edge of the pulse determine whether and
 how the pulse should be filtered. Waveform Y' shows the waveform resulting from no pulse filtering. The
 width of the pulse is 2, which is less than the reject limit for the rise delay of 7; therefore, the pulse is filtered
 as shown in waveform Y.


                       (A =>Y ) = 7, 9;
                                                                               // Module path
                                                                               // delay for a buffer
                       A
                                                pulse width = 4

                                                                               // Pulse considered
                       Y’                                                      // at module path output
                                                              pulse width = 4

                                                                               // Pulse is filtered
                       Y


                                       Figure 14-8—Example of pulse filtering


 There are three ways to modify the pulse limits from their default values. First, the Verilog language
 provides the PATHPULSE$ specparam to modify the pulse limits from their default values. Second,
 invocation options can specify percentages applying to all module path delays to form the corresponding
 error limits and reject limits. Third, SDF annotation can individually annotate the error limit and reject limit
 of each module path transition delay.




228                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 260 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 14.6.1 Specify block control of pulse limit values

 Pulse limit values may be set from within the specify block with the PATHPULSE$ specparam. The syntax
 for using PATHPULSE$ to specify the reject limit and error limit values is given in Syntax 14-7.

               pulse_control_specparam ::= (From A.2.4)
                       PATHPULSE$ = ( reject_limit_value [ , error_limit_value ] )
                     | PATHPULSE$specify_input_terminal_descriptor$specify_output_terminal_descriptor
                        = ( reject_limit_value [ , error_limit_value ] )
               error_limit_value ::=
                     limit_value
               reject_limit_value ::=
                     limit_value
               limit_value ::=
                     constant_mintypmax_expression

                               Syntax 14-7—Syntax for PATHPULSE$ pulse control


 If only the reject limit value is specified, it shall apply to both the reject limit and the error limit.

 The reject limit and error limit may be specified for a specific module path. When no module path is
 specified, the reject limit and error limit shall apply to all module paths defined in a module. If both
 path-specific PATHPULSE$ specparams and a nonpath-specific PATHPULSE$ specparam appear in the
 same module, then the path-specific specparams shall take precedence for the specified paths.

 The module path input terminals and output terminals shall conform to the rules for module path inputs and
 outputs, with the following restriction: the terminals may not be a bit-select or part-select of a vector.

 When a module path declaration declares multiple paths, the PATHPULSE$ specparam shall only be
 specified for the first path input terminal and the first path output terminal. The reject limit and error limit
 specified shall apply to all other paths in the multiple path declaration. A PATHPULSE$ specparam that
 specifies anything other than the first path input and path output terminals shall be ignored.

 For example:

 In the following example, the path (clk=>q) acquires a reject limit of 2 and an error limit of 9, as defined
 by the first PATHPULSE$ declaration. The paths (clr*>q) and (pre*>q) receive a reject limit of 0 and
 an error limit of 4, as specified by the second PATHPULSE$ declaration. The path (data=>q) is not
 explicitly defined in any of the PATHPULSE$ declarations; therefore, it acquires reject and error limit of 3,
 as defined by the last PATHPULSE$ declaration.

            specify
                 (clk => q) = 12;
                 (data => q) = 10;
                 (clr, pre *> q) = 4;

                specparam
                    PATHPULSE$clk$q = (2,9),
                    PATHPULSE$clr$q = (0,4),
                    PATHPULSE$ = 3;
            endspecify




Copyright © 2006 IEEE. All rights reserved.                                                                                        229


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 261 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 14.6.2 Global control of pulse limit values

 Two invocation options can specify percentages applying globally to all module path transition delays. The
 error limit invocation option specifies the percentage of each module path transition delay used for its error
 limit value. The reject limit invocation option specifies the percentage of each module path transition delay
 used for its reject limit value. The percentage values shall be an integer between 0 and 100.

 The default values for both the reject and error limit invocation options are 100%. When neither option is
 present, then 100% of each module transition delay is used as the reject and error limits.

 It is an error if the error limit percentage is smaller than the reject limit percentage. In such cases, the error
 limit percentage is set equal to the reject limit percentage.

 When both PATHPULSE$ and global pulse limit invocation options are present, the PATHPULSE$
 values shall take precedence.

 14.6.3 SDF annotation of pulse limit values

 SDF annotation can be used to specify the pulse limit values of module path transition delays. Clause 16
 describes this in greater detail.

 When PATHPULSE$, global pulse limit invocation options, and SDF annotation of pulse limit values are
 present, SDF annotation values shall take precedence.

 14.6.4 Detailed pulse control capabilities

 The default style of pulse filtering behavior has two drawbacks. First, pulse filtering to the X state may be
 insufficiently pessimistic with an X state duration too short to be useful. Second, unequal delays can result in
 pulse rejection whenever the trailing edge precedes the leading edge, leaving no indication that a pulse was
 rejected. This subclause introduces more detailed pulse control capabilities.

 14.6.4.1 On-event versus on-detect pulse filtering

 When an output pulse must be filtered to X, greater pessimism can be expressed if the module path output
 transitions immediately to X (on-detect) instead of at the already scheduled transition time of the leading
 edge of the pulse (on-event).

 The on-event method of pulse filtering to X is the default. When an output pulse must be filtered to X, the
 leading edge of the pulse becomes a transition to X, and the trailing edge becomes a transition from X. The
 times of transition of the edges do not change.

 Just like on-event, the on-detect method of pulse filtering changes the leading edge of the pulse into a
 transition to X and the trailing edge to a transition from X, but the time of the leading edge is changed to
 occur immediately upon detection of the pulse.




230                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 262 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Figure 14-9 illustrates this behavior using a simple buffer with asymmetric rise/fall times and both the reject
 limits and error limits equal to 0. An output waveform is shown for both on-detect and on-event approaches.


                                                               rise/fall
                                                                 4/6

                                           in                                               out


                                                           10 12 14               18


                                           in



                           out (on-event)
                                (default)


                          out (on-detect)



                                      Figure 14-9—On-detect versus on-event


 On-detect versus on-event behavior can be selected in two different ways. First, one may be selected
 globally for all module path outputs through use of the on-detect or on-event invocation option. Second, one
 may be selected locally through use of specify block pulse style declarations.

 The syntax for pulse style declarations is shown in Syntax 14-8.

                  pulsestyle_declaration ::= (From A.7.1)
                         pulsestyle_onevent list_of_path_outputs ;
                       | pulsestyle_ondetect list_of_path_outputs ;

                                   Syntax 14-8—Syntax for pulse style declarations


 It is an error if a module path output appears in a pulse style declaration after it has already appeared in a
 module path declaration.

 The pulse style invocation options take precedence over pulse style specify block declarations.




Copyright © 2006 IEEE. All rights reserved.                                                                                        231


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 263 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 14.6.4.2 Negative pulse detection

 When the delays to a module path output are unequal, it is possible for the trailing edge of a pulse to be
 scheduled for a time earlier than the schedule time of the leading edge, yielding a pulse with a negative
 width. Under normal operation, if the schedule for a trailing pulse edge is earlier than the schedule for a
 leading pulse edge, then the leading edge is cancelled. No transition takes place when the initial and final
 states of the pulse are the same, leaving no indication a schedule was ever present.

 Negative pulses can be indicated with the X state by use of the showcancelled style of behavior. When the
 trailing edge of a pulse would be scheduled before the leading edge, this style causes the leading edge to be
 scheduled to X and the trailing edge to be scheduled from X. With on-event pulse style, the schedule to X
 replaces the leading edge schedule. With on-detect pulse style, the schedule to X is made immediately upon
 detection of the negative pulse.

 Showcancelled behavior can be enabled in two different ways. First, it may be enabled globally for all
 module path outputs through use of the showcancelled and noshowcancelled invocation options. Second, it
 may be enabled locally through use of specify block showcancelled declarations.

 The syntax for showcancelled declarations is shown in Syntax 14-9.

                    showcancelled_declaration ::= (From A.7.1)
                          showcancelled list_of_path_outputs ;
                        | noshowcancelled list_of_path_outputs ;

                                Syntax 14-9—Syntax for showcancelled declarations


 It is an error if a module path output appears in a showcancelled declaration after it has already appeared in
 a module path declaration. The showcancelled invocation options take precedence over the showcancelled
 specify block declarations.




232                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 264 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The showcancelled behavior is illustrated in Figure 14-10, which shows a narrow pulse presented at the
 input to a buffer with unequal rise/fall delays. This causes the trailing edge of the pulse to be scheduled
 earlier than leading edge. The leading edge of the input pulse schedules an output event 6 units later at the
 point marked by A. The pulse trailing edge occurs one time unit later, which schedules an output event 4
 units later marked by point B. This second schedule on the output is for a time prior to the already existing
 schedule for the leading output pulse edge.

 The output waveform is shown for three different operating modes. The first waveform shows the default
 behavior with showcancelled behavior not enabled and with the default on-event style. The second
 waveform shows showcancelled behavior in conjunction with on-event. The last waveform shows
 showcancelled behavior in conjunction with on-detect.


                                                               (in=>out)=(4,6);



                                           in                                                    out



                                                              10 11             15      16
                                                  in


                                                                                B       A
                             out (default)



      out (showcancelled with on-event)




      out (showcancelled with on-detect)



                    Figure 14-10—Current event cancellation problem and correction




Copyright © 2006 IEEE. All rights reserved.                                                                                        233


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 265 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 This same situation can also arise with nearly simultaneous input transitions, which is defined as two inputs
 transitioning closer together in time than the difference in their respective delays to the output. Figure 14-11
 shows waveforms for a two-input NAND gate where initially A is high and B is low. B transitions 0->1 at
 time 10, causing a 1->0 output schedule at time 24. A transitions 1->0 at time 12, causing a 0->1 schedule
 at time 22. Arrows mark the output transitions caused by the transitions on inputs A and B.

 The output waveform is shown for three different operating modes. The first waveform shows the default
 behavior with showcancelled behavior not enabled and with the default on-event style. The second shows
 showcancelled behavior in conjunction with on-event. The third shows showcancelled behavior in
 conjunction with on-detect.



                                                      (A=>Q) = 10;
                                                      (B=>Q) = 14;


                                                       10 12                      22 24
                                           A




                                           B




                             out (default)
                                                                                        .

      out (showcancelled with on-event)




      out (showcancelled with on-detect)



      Figure 14-11—NAND gate with nearly simultaneous input switching where one event
                     is scheduled prior to another that has not matured




234                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 266 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 One drawback of the on-event style with showcancelled behavior is that as the output pulse edges draw
 closer together, the duration of the resulting X state becomes smaller. Figure 14-12 illustrates how the
 on-detect style solves this problem.


                                                      (A=>Q) = 10
                                                      (B=>Q) = 14

                                                        10     14                     24

                                           A




                                           B




                             out (default)



      out (showcancelled with on-event)




      out (showcancelled with on-detect)




    Figure 14-12—NAND gate with nearly simultaneous input switching with output event
                                scheduled at same time

 For example:

 Example 1

            specify
                 (a=>out)=(2,3);
                 (b =>out)=(3,4);
            endspecify

 Because no pulse style or showcancelled declarations appear within the specify block, the compiler applies
 the default modes of on-event and noshowcancelled.

 Example 2

            specify
                 (a=>out)=(2,3);
                 showcancelled out;
                 (b =>out)=(3,4);
            endspecify


Copyright © 2006 IEEE. All rights reserved.                                                                                        235


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 267 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 This showcancelled declaration is in error because it follows use of out in a module path declaration. It
 would be contradictory for out to have noshowcancelled behavior from input a, but showcancelled behavior
 from input b.

 Example 3—Both these specify blocks produce the same result. Outputs out and out_b are both declared
 showcancelled and on-detect.

            specify
                showcancelled out;
                pulsestyle_ondetect out;
                 (a => out) = (2,3);
                 (b => out) = (4,5);
                 showcancelled out_b;
                 pulsestyle_ondetect out_b;
                 (a => out_b) = (3,4);
                 (b => out_b) = (5,6);
            endspecify

            specify
                showcancelled out,out_b;
                pulsestyle_ondetect out,out_b;
                 (a    =>   out) =     (2,3);
                 (b    =>   out) =     (4,5);
                 (a    =>   out_b)     = (3,4);
                 (b    =>   out_b)     = (5,6);
            endspecify




236                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 268 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 15. Timing checks
 This clause describes how timing checks are used in specify blocks to determine whether signals obey the
 timing constraints.

 15.1 Overview

 Timing checks can be placed in specify blocks to verify the timing performance of a design by making sure
 critical events occur within given time limits. The syntax for system timing checks is given in Syntax 15-1.




Copyright © 2006 IEEE. All rights reserved.                                                                                        237


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 269 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




            system_timing_check ::= (From A.7.5.1)
                    $setup_timing_check
                  | $hold_timing_check
                  | $setuphold_timing_check
                  | $recovery_timing_check
                  | $removal_timing_check
                  | $recrem_timing_check
                  | $skew_timing_check
                  | $timeskew_timing_check
                  | $fullskew_timing_check
                  | $period_timing_check
                  | $width_timing_check
                  | $nochange_timing_check
            $setup_timing_check ::=
                  $setup ( data_event , reference_event , timing_check_limit [ , [ notifier ] ] ) ;
            $hold_timing_check ::=
                  $hold ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
            $setuphold_timing_check ::=
                  $setuphold ( reference_event , data_event , timing_check_limit , timing_check_limit
                     [ , [ notifier ] [ , [ stamptime_condition ] [ , [ checktime_condition ]
                     [ , [ delayed_reference ] [ , [ delayed_data ] ] ] ] ] ] ) ;
            $recovery_timing_check ::=
                  $recovery ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
            $removal_timing_check ::=
                  $removal ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
            $recrem_timing_check ::=
                  $recrem ( reference_event , data_event , timing_check_limit , timing_check_limit
                     [ , [ notifier ] [ , [ stamptime_condition ] [ , [ checktime_condition ]
                     [ , [ delayed_reference ] [ , [ delayed_data ] ] ] ] ] ] ) ;
            $skew_timing_check ::=
                  $skew ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
            $timeskew_timing_check ::=
                  $timeskew ( reference_event , data_event , timing_check_limit
                     [ , [ notifier ] [ , [ event_based_flag ] [ , [ remain_active_flag ] ] ] ] ) ;
            $fullskew_timing_check ::=
                  $fullskew ( reference_event , data_event , timing_check_limit , timing_check_limit
                     [ , [ notifier ] [ , [ event_based_flag ] [ , [ remain_active_flag ] ] ] ] ) ;
            $period_timing_check ::=
                  $period ( controlled_reference_event , timing_check_limit [ , [ notifier ] ] ) ;
            $width_timing_check ::=
                  $width ( controlled_reference_event , timing_check_limit
                     [ , threshold [ , notifier ] ] ) ;
            $nochange_timing_check ::=
                  $nochange ( reference_event , data_event , start_edge_offset ,
                     end_edge_offset [ , [ notifier ] ] ) ;

                                    Syntax 15-1—Syntax for system timing checks




238                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 270 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   The syntax for check time conditions and timing check events is given in Syntax 15-2.

              checktime_condition ::= (From A.7.5.2)
                     mintypmax_expression
              controlled_reference_event ::=
                     controlled_timing_check_event
              data_event ::=
                     timing_check_event
              delayed_data ::=
                       terminal_identifier
                     | terminal_identifier [ constant_mintypmax_expression ]
              delayed_reference ::=
                       terminal_identifier
                     | terminal_identifier [ constant_mintypmax_expression ]
              end_edge_offset ::= mintypmax_expression
              event_based_flag ::= constant_expression
              notifier ::= variable_identifier
              reference_event ::= timing_check_event
              remain_active_flag ::= constant_expression
              stamptime_condition ::= mintypmax_expression
              start_edge_offset ::= mintypmax_expression
              threshold ::= constant_expression
              timing_check_limit ::= expression
              timing_check_event ::= (From A.7.5.3)
                     [timing_check_event_control] specify_terminal_descriptor [ &&& timing_check_condition ]
              controlled_timing_check_event ::=
                     timing_check_event_control specify_terminal_descriptor [ &&& timing_check_condition ]
              timing_check_event_control ::= posedge | negedge | edge_control_specifier
              specify_terminal_descriptor ::=
                       specify_input_terminal_descriptor
                     | specify_output_terminal_descriptor
              edge_control_specifier ::= edge [ edge_descriptor { , edge_descriptor } ]
              edge_descriptora ::= 01 | 10 | z_or_x zero_or_one | zero_or_one z_or_x
              zero_or_one ::= 0 | 1
              z_or_x ::= x | X | z | Z
              timing_check_condition ::=
                      scalar_timing_check_condition
                    | ( scalar_timing_check_condition )
              scalar_timing_check_condition ::=
                      expression
                    | ~ expression
                    | expression == scalar_constant
                    | expression === scalar_constant
                    | expression != scalar_constant
                    | expression !== scalar_constant
              scalar_constant ::= 1'b0 | 1'b1 | 1'B0 | 1'B1 | 'b0 | 'b1 | 'B0 | 'B1 | 1 | 0
aEmbedded   spaces are illegal.

                     Syntax 15-2—Syntax for check time conditions and timing check events




  Copyright © 2006 IEEE. All rights reserved.                                                                                        239


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 271 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For ease of presentation, the timing checks are divided into two groups. The first group of timing checks are
 described in terms of stability time windows:

            $setup                 $hold                 $setuphold
            $recovery              $removal              $recrem

 The timing checks in the second group check clock and control signals and are described in terms of the
 difference in time between two events (the $nochange check involves three events):

            $skew                  $timeskew             $fullskew
            $width                 $period               $nochange

 Although they begin with a $, timing checks are not system tasks. The leading $ is present because of
 historical reasons, and timing checks shall not be confused with system tasks. In particular, no system task
 can appear in a specify block, and no timing check can appear in procedural code.

 Some timing checks can accept negative limit values. This topic is discussed in detail in 15.8.

 All timing checks have both a reference event and a data event, and boolean conditions can be associated
 with each. Some of the checks have two signal arguments, one of which is the reference event and the other
 is the data event. Other checks have only one signal argument, and the reference and data events are derived
 from it. Reference events and data events shall only be detected by timing checks when their associated
 conditions are true. See 15.6 for more information about conditions in timing checks.

 Timing check evaluation is based upon the times of two events, called the timestamp event and the
 timecheck event. A transition on the timestamp event signal causes the simulator to record (stamp) the time
 of transition for future use in evaluating the timing check. A transition on the timecheck event signal causes
 the simulator to actually evaluate the timing check to determine whether a violation has taken place.

 For some checks, the reference event is always the timestamp event, and the data event is always the
 timecheck event; while for other checks the reverse is true. And for yet other checks, the decision about
 which is the timestamp and which is the timecheck event is based upon factors that are discussed in greater
 detail in 15.2 and 15.3.

 Every timing check can include an optional notifier that toggles whenever the timing check detects a
 violation. The model can use the notifier to make behavior a function of timing check violations. Notifiers
 are discussed in greater detail in 15.5.

 Like expressions for module path delays, timing check limit values are constant expressions that can include
 specparams.


 15.2 Timing checks using a stability window

 These timing checks are discussed in this subclause:

            $setup                 $hold                 $setuphold
            $recovery              $removal              $recrem

 These checks accept two signals, the reference event and the data event, and define a time window with
 respect to one signal while checking the time of transition of the other signal with respect to the window. In
 general, they all perform the following steps:

    a)     Define a time window with respect to the reference signal using the specified limit or limits.
    b)     Check the time of transition of the data signal with respect to the time window.


240                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 272 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    c)     Report a timing violation if the data signal transitions within the time window.

 15.2.1 $setup

 The $setup timing check syntax is shown in Syntax 15-3.

                     $setup_timing_check ::= (From A.7.5.1)
                          $setup ( data_event , reference_event , timing_check_limit [ , [ notifier ] ] ) ;
                    data_event ::= (From A.7.5.2)
                          timing_check_event
                    reference_event ::=
                          timing_check_event
                    timing_check_limit ::=
                          expression

                                              Syntax 15-3—Syntax for $setup


 Table 15-1 defines the $setup timing check.


                                              Table 15-1—$setup arguments

                                   Argument                                  Description

                           data_event                      Timestamp event
                           reference_event                 Timecheck event
                           limit                           Non-negative constant expression

                           notifier (optional)             Reg



 The data event is usually a data signal, while the reference event is usually a clock signal.

 The end points of the time window are determined as follows:

            (beginning of time window) = (timecheck time) - limit
            (end of time window) = (timecheck time)

 The $setup timing check reports a timing violation in the following case:

            (beginning of time window) < (timestamp time) < (end of time window)

 The end points of the time window are not part of the violation region. When the limit is zero, the $setup
 check shall never issue a violation.




Copyright © 2006 IEEE. All rights reserved.                                                                                        241


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 273 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 15.2.2 $hold

 The $hold timing check syntax is shown in Syntax 15-4.

                    $hold_timing_check ::= (From A.7.5.1)
                          $hold ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
                    data_event ::= (From A.7.5.2)
                          timing_check_event
                    reference_event ::=
                          timing_check_event
                    timing_check_limit ::=
                          expression

                                               Syntax 15-4—Syntax for $hold


 Table 15-2 defines the $hold timing check.


                                              Table 15-2—$hold arguments

                                   Argument                                  Description

                           reference_event                 Timestamp event
                           data_event                      Timecheck event
                           limit                           Non-negative constant expression

                           notifier (optional)             Reg



 The data event is usually a data signal, while the reference event is usually a clock signal.

 The end points of the time window are determined as follows:

            (beginning of time window) = (timestamp time)
            (end of time window) = (timestamp time) + limit

 The $hold timing check reports a timing violation in the following case:

            (beginning of time window) <= (timecheck time) < (end of time window)

 Only the end of the time window is not part of the violation region. When the limit is zero, the $hold check
 shall never issue a violation.




242                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 274 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 15.2.3 $setuphold

 The $setuphold timing check syntax is shown in Syntax 15-5.

                  $setuphold_timing_check ::= (From A.7.5.1)
                        $setuphold ( reference_event , data_event , timing_check_limit , timing_check_limit
                            [ , [ notifier ] [ , [ stamptime_condition ] [ , [ checktime_condition ]
                            [ , [ delayed_reference ] [ , [ delayed_data ] ] ] ] ] ] ) ;
                  checktime_condition ::= (From A.7.5.2)
                        mintypmax_expression
                  data_event ::=
                        timing_check_event
                  delayed_data ::=
                          terminal_identifier
                        | terminal_identifier [ constant_mintypmax_expression ]
                  delayed_reference ::=
                          terminal_identifier
                        | terminal_identifier [ constant_mintypmax_expression ]
                  reference_event ::=
                        timing_check_event
                  stamptime_condition ::=
                        mintypmax_expression
                  timing_check_limit ::=
                        expression

                                           Syntax 15-5—Syntax for $setuphold


 Table 15-3 defines the $setuphold timing check.


                                          Table 15-3—$setuphold arguments

                           Argument                                              Description

                reference_event                       Timecheck or timestamp event when setup limit is positive
                                                      Timestamp event when setup limit is negative
                data_event                            Timecheck or timestamp event when hold limit is positive
                                                      Timestamp event when hold limit is negative
                setup_limit                           Constant expression
                hold_limit                            Constant expression

                notifier (optional)                   Reg

                timestamp_cond (optional)             Timestamp condition for negative timing checks

                timecheck_cond (optional)             Timecheck condition for negative timing checks

                delayed_reference (optional)          Delayed reference signal for negative timing checks

                delayed_data (optional)               Delayed data signal for negative timing checks



 The $setuphold timing check can accept negative limit values. This is discussed in greater detail in 15.8.




Copyright © 2006 IEEE. All rights reserved.                                                                                        243


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 275 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The data event is usually a data signal, while the reference event is usually a clock signal.

 When both the setup limit and the hold limit are positive, either the reference event or the data event can be
 the timecheck event. It shall depend upon which occurs first in the simulation.

 When either the setup limit or the hold limit is negative, the restriction becomes as follows:

            setup_limit + hold_limit > (simulation unit of precision)

 The $setuphold timing check combines the functionality of the $setup and $hold timing checks into a
 single timing check. Therefore, the invocation

            $setuphold( posedge clk, data, tSU, tHLD );

 is equivalent in functionality to the following, if tSU and tHLD are not negative:

            $setup( data, posedge clk, tSU );
            $hold( posedge clk, data, tHLD );

 When both setup and hold limits are positive and the data event occurs first, the end points of the time
 window are determined as follows:

            (beginning of time window) = (timecheck time) - limit
            (end of time window) = (timecheck time)

 And the $setuphold timing check reports a timing violation in the following case:

            (beginning of time window) < (timestamp time) <= (end of time window)

 Only the beginning of the time window is not part of the violation region. The $setuphold check shall report
 a timing violation when the reference and data events occur simultaneously.

 When both setup and hold limits are positive and the data event occurs second, the end points of the time
 window are determined as follows:

            beginning of time window) = (timestamp time)
            (end of time window) = (timestamp time) + limit

 And the $setuphold timing check reports a timing violation in the following case:

            (beginning of time window) <= (timecheck time) < (end of time window)

 Only the end of the time window is not part of the violation region. The $setuphold check shall report a
 timing violation when the reference and data events occur simultaneously.

 When both limits are zero, the $setuphold check shall never issue a violation.




244                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 276 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 15.2.4 $removal

 The $removal timing check syntax is shown in Syntax 15-6.

                  $removal_timing_check ::= (From A.7.5.1)
                        $removal ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
                  data_event ::= (From A.7.5.2)
                        timing_check_event
                  reference_event ::=
                        timing_check_event
                  timing_check_limit ::=
                        expression

                                            Syntax 15-6—Syntax for $removal


 Table 15-4 defines the $removal timing check.


                                            Table 15-4—$removal arguments

                                   Argument                                  Description

                           reference_event                 Timecheck event
                           data_event                      Timestamp event
                           limit                           Non-negative constant expression

                           notifier (optional)             Reg



 The reference event is usually a control signal like clear, reset, or set, while the data event is usually a clock
 signal.

 The end points of the time window are determined as follows:

            (beginning of time window) = (timecheck time) - limit
            (end of time window) = (timecheck time)

 The $removal timing check reports a timing violation in the following case:

            (beginning of time window) < (timestamp time) < (end of time window)

 The end points of the time window are not part of the violation region. When the limit is zero, the $removal
 check shall never issue a violation.




Copyright © 2006 IEEE. All rights reserved.                                                                                        245


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 277 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 15.2.5 $recovery

 The $recovery timing check syntax is shown in Syntax 15-7.

                  $recovery_timing_check ::= (From A.7.5.1)
                         $recovery ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
                  data_event ::= (From A.7.5.2)
                        timing_check_event
                  reference_event ::=
                        timing_check_event
                  timing_check_limit ::=
                        expression

                                            Syntax 15-7—Syntax for $recovery


 Table 15-5 defines the $recovery timing check.


                                           Table 15-5—$recovery arguments

                           Argument                                          Description

                           reference_event                 Timestamp event
                           data_event                      Timecheck event
                           limit                           Non-negative constant expression

                           notifier (optional)             Reg



 The reference event is usually a control signal like clear, reset, or set, while the data event is usually a clock
 signal.

 The end points of the time window are determined as follows:

            (beginning of time window) = (timestamp time)
            (end of time window) = (timestamp time) + limit

 The $recovery timing check reports a timing violation in the following case:

            (beginning of time window) <= (timecheck time) < (end of time window)

 Only the end of the time window is not part of the violation region. When the limit is zero, the $recovery
 check shall never issue a violation.




246                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 278 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 15.2.6 $recrem

 The $recrem timing check syntax is shown in Syntax 15-8.

                  $recrem_timing_check ::= (From A.7.5.1)
                        $recrem ( reference_event , data_event , timing_check_limit , timing_check_limit
                            [ , [ notifier ] [ , [ stamptime_condition ] [ , [ checktime_condition ]
                            [ , [ delayed_reference ] [ , [ delayed_data ] ] ] ] ] ] ) ;
                  checktime_condition ::= (From A.7.5.2)
                        mintypmax_expression
                  data_event ::=
                        timing_check_event
                  delayed_data ::=
                          terminal_identifier
                        | terminal_identifier [ constant_mintypmax_expression ]
                  delayed_reference ::=
                          terminal_identifier
                        | terminal_identifier [ constant_mintypmax_expression ]
                  reference_event ::=
                        timing_check_event
                  stamptime_condition ::=
                        mintypmax_expression
                  timing_check_limit ::=
                        expression

                                             Syntax 15-8—Syntax for $recrem


 Table 15-6 defines the $recrem timing check.


                                             Table 15-6—$recrem arguments

                        Argument                                                 Description

            reference_event                        Timecheck or timestamp event when removal limit is positive
                                                   Timestamp event when removal limit is negative
            data_event                             Timecheck or timestamp event when recovery limit is positive
                                                   Timestamp event when recovery limit is negative
            recovery_limit                         Constant expression
            removal_limit                          Constant expression

            notifier (optional)                    Reg

            timestamp_cond (optional)              Timestamp condition for negative timing checks

            timecheck_cond (optional)              Timecheck condition for negative timing checks

            delayed_reference (optional)           Delayed reference signal for negative timing checks

            delayed_data (optional)                Delayed data signal for negative timing checks



 The $recrem timing check can accept negative limit values. This is discussed in greater detail in 15.8.




Copyright © 2006 IEEE. All rights reserved.                                                                                        247


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 279 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 When both the removal limit and the recovery limit are positive, either the reference event or the data event
 can be the timecheck event. It shall depend upon which occurs first in the simulation.

 When either the removal limit or the recovery limit is negative, the restriction becomes as follows:

            removal_limit + recovery_limit > (simulation unit of precision)

 The $recrem timing check combines the functionality of the $removal and $recovery timing checks into a
 single timing check. Therefore, the invocation

            $recrem( posedge clear, posedge clk, tREC, tREM );

 is equivalent in functionality to the following, if tREC and tREM are not negative:

            $removal( posedge clear, posedge clk, tREM );
            $recovery( posedge clear, posedge clk, tREC );

 When both removal and recovery limits are positive and the data event occurs first, the end points of the
 time window are determined as follows:

            (beginning of time window) = (timecheck time) - limit
            (end of time window) = (timecheck time)

 And the $recrem timing check reports a timing violation in the following case:

            (beginning of time window) < (timestamp time) <= (end of time window)

 Only the beginning of the time window is not part of the violation region. The $recrem check shall report a
 timing violation when the reference and data events occur simultaneously.

 When both removal and recovery limits are positive and the data event occurs second, the end points of the
 time window are determined as follows:

            (beginning of time window) = (timestamp time)
            (end of time window) = (timestamp time) + limit

 And the $recrem timing check reports a timing violation in the following case:

            (beginning of time window) <= (timecheck time) < (end of time window)

 Only the end of the time window is not part of the violation region. The $recrem check shall report a timing
 violation when the reference and data events occur simultaneously.

 When both limits are zero, the $recrem check shall never issue a violation.


 15.3 Timing checks for clock and control signals

 The following timing checks are discussed in this subclause:

            $skew            $timeskew              $fullskew             $period          $width           $nochange

 These checks accept one or two signals and verify that transitions on them are never separated by more than
 the limit. For checks specifying only one signal, the reference event and data event are derived from that one
 signal. In general, these checks all perform the following steps:


248                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 280 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    a)     Determine the elapsed time between two events.
    b)     Compare the elapsed time to the specified limit.
    c)     Report a timing violation if the elapsed time violates the limit.

 The skew checks have two different violation detection mechanisms, event-based and timer-based. Event-
 based skew checking is performed only when a signal transitions, while timer-based skew checking takes
 place as soon as the simulation time equal to the skew limit has elapsed.

 The $nochange check involves three events rather than two.

 15.3.1 $skew

 The $skew timing check syntax is shown in Syntax 15-9.

                  $skew_timing_check ::= (From A.7.5.1)
                        $skew ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
                  data_event ::= (From A.7.5.2)
                        timing_check_event
                  reference_event ::=
                        timing_check_event
                  timing_check_limit ::=
                        expression

                                              Syntax 15-9—Syntax for $skew


 Table 15-7 defines the $skew timing check.


                                              Table 15-7—$skew arguments

                                   Argument                                  Description

                           reference_event                 Timestamp event
                           data_event                      Timecheck event
                           limit                           Non-negative constant expression
                           notifier (optional)             Reg



 The $skew timing check reports a violation in the following case:

            (timecheck time) - (timestamp time) > limit

 Simultaneous transitions on the reference and data signals shall not cause $skew to report a timing violation,
 even when the skew limit value is zero.

 The $skew timing check is event-based; it is evaluated only after a data event. If there is never a data event
 (i.e., the data event is infinitely late), the $skew timing check shall never be evaluated, and no timing
 violation shall ever be reported. In contrast, the $timeskew and $fullskew checks are timer-based by
 default, and they should be used if violation reports are absolutely required and the data event can be very
 late or even absent altogether. These checks are discussed in 15.3.2 and 15.3.3.




Copyright © 2006 IEEE. All rights reserved.                                                                                        249


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 281 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 $skew shall wait indefinitely for the data event once it has detected a reference event, and it shall not report
 a timing violation until the data event takes place. A second consecutive reference event shall cancel the old
 wait for the data event and begin a new one.

 After a reference event, the $skew timing check shall never stop checking data events for a timing violation.
 $skew shall report timing violations for all data events occurring beyond the limit after a reference event.

 15.3.2 $timeskew

 The syntax for $timeskew is shown in Syntax 15-10.

                  $timeskew_timing_check ::= (From A.7.5.1)
                        $timeskew ( reference_event , data_event , timing_check_limit
                           [ , [ notifier ] [ , [ event_based_flag ] [ , [ remain_active_flag ] ] ] ] ) ;
                  data_event ::= (From A.7.5.2)
                        timing_check_event
                  event_based_flag ::=
                        constant_expression
                  reference_event ::=
                        timing_check_event
                  remain_active_flag ::=
                        constant_expression
                  timing_check_limit ::=
                        expression

                                           Syntax 15-10—Syntax for $timeskew


 Table 15-8 defines the $timeskew timing check arguments.


                                           Table 15-8—$timeskew arguments

                                        Argument                                 Description

                            reference_event                         Timestamp event
                            data_event                              Timecheck event
                            limit                                   Non-negative constant expression

                            notifier (optional)                     Reg

                            event_based_flag (optional)             Constant expression

                            remain_active_flag (optional)           Constant expression



 The $timeskew timing check reports a violation only in the following case:

            (timecheck time) - (timestamp time) > limit

 Simultaneous transitions on the reference and data signals shall not cause $timeskew to report a timing
 violation, even when the skew limit value is zero. $timeskew shall also not report a violation if a new
 timestamp event occurs exactly at the expiration of the time limit.




250                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 282 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The default behavior for $timeskew is timer-based. A violation shall be reported immediately upon an
 elapse of time after the reference event equal to the limit, and the check shall become dormant and report no
 more violations (even in response to data events) until after the next reference event. However, if a data
 event occurs within the limit, then a violation shall not be reported, and the check shall become dormant
 immediately. This check shall also become dormant if it detects a conditioned reference event when its
 condition is false and the remain_active_flag is not set.

 The $timeskew check’s default timer-based behavior can be altered to event-based using the
 event_based_flag. It behaves like the $skew check when both the event_based_flag and the
 remain_active_flag are set. The $timeskew check behaves like the $skew check when only the
 event_based_flag is set, except that it becomes dormant after reporting the first violation or if it detects a
 conditioned reference event when its condition is false.

 For example:

 See Figure 15-1.

            $timeskew (posedge CP &&& MODE, negedge CPN, 50,, event_based_flag,
            remain_active_flag);



                                         MODE



                                         CP
                                                AB               F
                                                          50



                                         CPN
                                                      C     D     E     G    H     I     J


                                              Figure 15-1—Sample $timeskew


 Case 1: event_based_flag not set, remain_active_flag not set.

 After the first reference event on CP at A, a violation is reported at B as soon as 50 time units have passed,
 turning the $timeskew check dormant, and no further violations are reported.

 Case 2: event_based_flag set, remain_active_flag not set.

 After the first reference event on CP at A, the negative transition on CPN at point C causes a timing violation,
 turning the $timeskew check dormant, and no further violations are reported. The second reference event at
 F occurs while MODE is false; therefore, the $timeskew check remains dormant.

 Case 3: event_based_flag set, remain_active_flag set.

 After the first reference event on CP at A, the first three negative transitions on CPN at points C, D, and E
 cause timing violations. The second reference event at F occurs while MODE is false, but because the
 remain_active_flag is set, the $timeskew check remains active. Therefore, additional violations are reported
 at G, H, I, and J. In other words, all negative transitions on CPN cause violations, which is identical to $skew
 behavior.



Copyright © 2006 IEEE. All rights reserved.                                                                                        251


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 283 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®


 Case 4: event_based_flag not set, remain_active_flag set.

 For the waveform depicted in Table 15-1, $timeskew has the same behavior in Case 4 as in Case 1. The
 difference between the two cases is illustrated by the waveform in Figure 15-2.


                                        MODE



                                        CP
                                                A                F B
                                                                             50


                                        CPN
                                                                         C        D   E    G


                        Figure 15-2—Sample $timeskew with remain_active_flag set


 Although the reference event on CP at F occurs while MODE is false, it does not turn the $timeskew check
 dormant because the remain_active_flag is set. A violation will hence be reported at time B, whereas for
 Case 1, where the remain_active_flag is not set, the $timeskew check would turn dormant at F, and no
 violation would be reported.

 15.3.3 $fullskew

 The syntax for $fullskew is shown in Syntax 15-11.

                  $fullskew_timing_check ::= (From A.7.5.1)
                        $fullskew ( reference_event , data_event , timing_check_limit , timing_check_limit
                           [ , [ notifier ] [ , [ event_based_flag ] [ , [ remain_active_flag ] ] ] ] ) ;
                  data_event ::= (From A.7.5.2)
                        timing_check_event
                  event_based_flag ::=
                        constant_expression
                  reference_event ::=
                        timing_check_event
                  remain_active_flag ::=
                        constant_expression
                  timing_check_limit ::=
                        expression

                                            Syntax 15-11—Syntax for $fullskew


 Table 15-9 defines the $fullskew timing check arguments.




252                                                                                       Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 284 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                            Table 15-9—$fullskew arguments

                                        Argument                                 Description

                            reference_event                         Timestamp or timecheck event
                            data_event                              Timestamp or timecheck event
                            limit 1                                 Non-negative constant expression
                            limit 2                                 Non-negative constant expression

                            notifier (optional)                     Reg

                            event_based_flag (optional)             Constant expression

                            remain_active_flag (optional)           Constant expression



 $fullskew is similar to $timeskew except that the reference and data events can transition in either order.
 The first limit is the maximum time by which the data event should follow the reference event. The second
 limit is the maximum time by which the reference event should follow the data event.

 The reference event is the timestamp event, and the data event is the timecheck event when the reference
 event precedes the data event. The data event is the timestamp event, and the reference event is the
 timecheck event when the data event precedes the reference event.

 The $fullskew timing check reports a violation only in the following case, where limit is set to limit1 when
 the reference event transitions first and set to limit2 when the data event transitions first:

            (timecheck time) - (timestamp time) > limit

 Simultaneous transitions on the reference and data signals shall not cause $fullskew to report a timing
 violation, even when the skew limit value is zero. $fullskew shall also not report a violation if a new
 timestamp event occurs exactly at the expiration of the time limit.

 The default behavior for $fullskew is timer-based (event_based_flag not set). A violation shall be reported
 immediately upon elapse of the time limit after the timestamp event if a timecheck event does not occur in
 this time, turning the timing check dormant. However, if a timecheck event does occur within the time limit,
 then no violation is reported, and the timing check turns dormant immediately.

 A reference event or data event is a timestamp event and starts a new timing window, unless it is a
 timecheck event occurring within the time limit after a preceding timestamp event, in which case it turns the
 timing check dormant, as stated above.

 In the timer-based mode, a second timestamp event that occurs within the time limit starts a new timing
 window that replaces the first one, unless the second timestamp event has an associated condition whose
 value is false. In such a case, the behavior of $fullskew depends on the remain_active_flag. If the flag is set,
 then the second timestamp event is simply ignored. If the flag is not set and if the timing check is active, then
 the timing check turns dormant.

 The $fullskew check’s default timer-based behavior can be altered to event-based using the
 event_based_flag. In this mode, $fullskew is similar to $skew in that a violation is reported not upon elapse
 of the time limit after the timestamp event (as in timer-based mode), but rather if a timecheck event occurs
 after the time limit. Such an event ends the first timing window and immediately begins a new timing
 window, where it acts as the timestamp event of the new window. A timecheck event within the time limit
 ends the timing window and turns the timing check dormant, and no violation is reported.


Copyright © 2006 IEEE. All rights reserved.                                                                                        253


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 285 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 In the event-based mode, a second timestamp event that occurs before a timecheck event has occurred starts
 a new timing window that replaces the first one, unless the second timestamp event has an associated
 condition whose value is false. In such a case, the behavior of $fullskew depends on the remain_active_flag.
 If the flag is set, then the second timestamp event is simply ignored. If the flag is not set and if the timing
 check is active, then the timing check turns dormant.

 In both the timer-based and event-based modes, if the timestamp event has no condition or has a true
 condition and if the timing check is dormant, then the timing check is activated.

 For example:

 See Figure 15-3.

            $fullskew (posedge CP &&& MODE, negedge CPN, 50, 70,, event_based_flag,
            remain_active_flag);




                                         MODE



                                         CP

                                                                                  J
                                                            50
                                                A B

                                                                 70       70
                                              CPN
                                                        D

                                                    C       E     F   G    H     I


                                              Figure 15-3—Sample $fullskew


 Case 1: event_based_flag not set.

 The transition at A of CP while MODE is true begins a wait for a negative transition on CPN, and a violation is
 reported at B as soon as a period of time equal to 50 time units has passed. This resets the check and readies
 it for the next active transition.

 A negative transition on CPN occurs next at C, beginning a wait for a positive transition on CP while MODE is
 true. At D, a time equal to 70 time units has passed without a positive edge on CP while MODE is true;
 therefore, a violation is reported, and the check is again reset to await the next active transition.

 A transition on CPN at E also results in a timing violation, as does the transition at F, because even though CP
 transitions, MODE is no longer true. Transitions at G and H also result in timing violations, but not the
 transition at I because it is followed by a positive transition on CP while MODE is true.

 Case 2: event_based_flag set.

 The transition at A of CP while MODE is true begins a wait for a negative transition on CPN, and a violation is
 reported at C on CPN because it occurs beyond the 50 time unit limit. This transition at C also begins a wait


254                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 286 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 of 70 time units for a positive transition on CP while MODE is true. But for transitions on CPN at C through H,
 there is no positive transition on CP while MODE is true; therefore, no timing violations are reported. The
 transition at I on CPN begins a wait of 70 time units, and this is satisfied by the positive transition on CP at J
 while MODE is true.

 Although the waveform in this particular example does not show the role of the remain_active_flag, it
 should be recognized that this flag has a vital role in determining the behavior of the $fullskew timing
 check, just as it does for the $timeskew timing check.

 15.3.4 $width

 The $width timing check syntax is shown in Syntax 15-12.

                  $width_timing_check ::= (From A.7.5.1)
                        $width ( controlled_reference_event , timing_check_limit
                          [ , threshold [ , notifier ] ] ) ;
                  controlled_reference_event ::= (From A.7.5.2)
                        controlled_timing_check_event
                  threshold ::=
                        constant_expression
                  timing_check_limit ::=
                        expression

                                             Syntax 15-12—Syntax for $width


 Table 15-10 defines the $width timing check.


                                             Table 15-10—$width arguments

                                   Argument                                  Description

                           reference_event                 Timestamp edge triggered event

                           (data_event - implicit)         Timecheck edge triggered event
                           limit                           Non-negative constant expression

                           threshold (optional)            Non-negative constant expression

                           notifier (optional)             Reg



 The $width timing check monitors the width of signal pulses by measuring the time from the timestamp
 event to the timecheck event. Because a data event is not passed to $width, it is derived from the reference
 event, as follows:

            data event = reference event signal with opposite edge

 Because of the way the data event is derived for $width, an edge triggered event has to be passed as the
 reference event. A compilation error shall occur if the reference event is not an edge specification.

 While the $width timing check can be defined in terms of a time window, it is simpler to express it as the
 difference between the timecheck and timestamp times. The $width timing check reports a violation in the
 following case:


Copyright © 2006 IEEE. All rights reserved.                                                                                        255


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 287 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            threshold < (timecheck time) - (timestamp time) < limit

 The pulse width has to be greater than or equal to limit in order to avoid a timing violation, but no violation
 is reported for glitches smaller than the threshold.

 The threshold argument shall be included if the notifier argument is required. It is permissible to not specify
 both the threshold and notifier arguments, making the default value for the threshold zero. If the notifier is
 present, a non-null value for the threshold shall also be present. Here is a legal $width check when the
 notifier is required and the threshold is not:

            $width (posedge clk, 6, 0, ntfr_reg);

 The data event and the reference event shall never occur at the same simulation time because these events
 are triggered by opposite transitions.

 For example:

 The following example demonstrates some examples of legal and illegal calls:

            // Legal Calls
            $width ( negedge clr, lim );
            $width ( negedge clr, lim, thresh, notif );
            $width ( negedge clr, lim, 0, notif );

            // Illegal Calls
            $width ( negedge clr, lim, , notif );
            $width ( negedge clr, lim, notif );

 15.3.5 $period

 The $period timing check syntax is shown in Syntax 15-13.

                  $period_timing_check ::= (From A.7.5.1)
                       $period ( controlled_reference_event , timing_check_limit [ , [ notifier ] ] ) ;
                  controlled_reference_event ::= (From A.7.5.2)
                       controlled_timing_check_event
                  timing_check_limit ::=
                       expression

                                             Syntax 15-13—Syntax for $period


 Table 15-11 defines the $period timing check.


                                            Table 15-11—$period arguments

                                   Argument                                  Description

                           reference_event                 Timestamp edge triggered event

                           (data_event - implicit)         Timestamp edge triggered event
                           limit                           Non-negative constant expression

                           notifier (optional)             Reg



256                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 288 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Because the data event is not passed as an argument to $period, it is derived from the reference event, as
 follows:

            data event = reference event signal with the same edge

 Because of the way the data event is derived for $period, an edge triggered event shall be passed as the
 reference event. A compilation error shall occur if the reference event is not an edge specification.

 While the $period timing check can be defined in terms of a time window, it is simpler to express it as the
 difference between the timecheck and timestamp times. The $period timing check reports a violation in the
 following case:

            (timecheck time) - (timestamp time) < limit

 15.3.6 $nochange

 The $nochange syntax is shown in Syntax 15-14.

                  $nochange_timing_check ::= (From A.7.5.1)
                        $nochange ( reference_event , data_event , start_edge_offset ,
                           end_edge_offset [ , [ notifier ] ] ) ;
                  data_event ::= (From A.7.5.2)
                        timing_check_event
                  end_edge_offset ::=
                        mintypmax_expression
                  reference_event ::=
                        timing_check_event
                  start_edge_offset ::=
                        mintypmax_expression

                                          Syntax 15-14—Syntax for $nochange


 Table 15-12 defines the $nochange timing check arguments.


                                         Table 15-12—$nochange arguments

                                Argument                                     Description

                        reference_event                 Edge triggered timestamp and/or timecheck event
                        data_event                      Timestamp or timecheck event
                        start_edge_offset               Constant expression
                        end_edge_offset                 Constant expression

                        notifier (optional)             Reg



 The $nochange timing check reports a timing violation if the data event occurs during the specified level of
 the control signal (the reference event). The reference event can be specified with the posedge or the
 negedge keyword, but the edge-control specifiers (see 15.4) cannot be used.




Copyright © 2006 IEEE. All rights reserved.                                                                                        257


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 289 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The start edge and end edge offsets can expand or shrink the timing violation region, which is defined by the
 duration of the reference event signal after the edge. For example, if the reference event is a posedge, then
 the duration is the period during which the reference signal is high. A positive offset for start edge extends
 the region by starting the timing violation region earlier; a negative offset for start edge shrinks the region by
 starting the region later. Similarly, a positive offset for the end edge extends the timing violation region by
 ending it later, while a negative offset for the end edge shrinks the region by ending it earlier. If both the
 offsets are zero, the size of the region shall not change.

 Unlike other timing checks, $nochange involves three, rather than two, transitions. The leading edge of the
 reference event defines the beginning of the time window, while the trailing edge of the reference event
 defines the end of the time window. A violation results if the data event occurs anytime within the time
 window.

 The end points of the time window are determined as follows:

            (beginning of time window) = (leading reference edge time) -
                                                                  start_edge_offset
            (end of time window) = (trailing reference edge time) + end_edge_offset

 The $nochange timing check reports a timing violation in the following case:

            (beginning of time window) < (data event time) < (end of time window)

 The end points of the time window are not included. The values of start_edge_offset and
 end_edge_offset play a significant role in determining which signal, the reference event or the data
 event, is the timestamp or timecheck event.

 For example:

            $nochange( posedge clk, data, 0, 0) ;

 In this example, the $nochange timing check shall report a violation if the data signal changes while clk is
 high. It shall not be a violation if posedge clk and a transition on data occur simultaneously.


 15.4 Edge-control specifiers

 The edge-control specifiers can be used to control events in timing checks based on specific edge transitions
 between 0, 1, and x. Syntax 15-15 shows the syntax for edge-control specifiers.

                  edge_control_specifier ::= (From A.7.5.3)
                       edge [ edge_descriptor { , edge_descriptor } ]
                  edge_descriptora ::=
                         01
                       | 10
                       | z_or_x zero_or_one
                       | zero_or_one z_or_x
                  zero_or_one ::= 0 | 1
                  z_or_x ::= x | X | z | Z
  aEmbedded     spaces are illegal.

                                   Syntax 15-15—Syntax for edge-control specifier




258                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 290 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Edge-control specifiers contain the keyword edge followed by a square-bracketed list of from one to six
 pairs of edge transitions between 0, 1, and x, as follows:

           01        Transition from 0 to 1
           0x        Transition from 0 to x
           10        Transition from 1 to 0
           1x        Transition from 1 to x
           x0        Transition from x to 0
           x1        Transition from x to 1

 Edge transitions involving z are treated the same way as edge transitions involving x.

 The posedge and negedge keywords can be used as a shorthand for certain edge-control specifiers. For
 example, the construct

            posedge clr

 is equivalent to the following:

            edge[01, 0x, x1] clr

 Similarly, the construct

            negedge clr

 is the same as the following:

            edge[10, x0, 1x] clr

 However, edge-control specifiers offer the flexibility to declare edge transitions other than posedge and
 negedge.


 15.5 Notifiers: user-defined responses to timing violations

 Timing check notifiers detect timing check violations behaviorally and, therefore, take an action as soon as a
 violation occurs. Such notifiers can be used to print an informative error message describing the violation or
 to propagate an x value at the output of the device that reported the violation.

 The notifier is a reg, declared in the module where timing check tasks are invoked, that is passed as the last
 argument to a system timing check. Whenever a timing violation occurs, the timing check updates the value
 of the notifier.

 The notifier is an optional argument to all system timing checks and can be omitted from the timing check
 call without adversely affecting its operation.

 Table 15-13 shows how the notifier values are toggled when timing violations occur.




Copyright © 2006 IEEE. All rights reserved.                                                                                        259


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 291 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                         Table 15-13—Notifier value responses to timing violations

                                            BEFORE violation            AFTER violation

                                                      x                    Either 0 or 1

                                                      0                          1

                                                      1                          0

                                                      z                          z



 For example:

 Example 1

            $setup( data, posedge clk, 10, notifier ) ;
            $width( posedge clk, 16, 0, notifier ) ;

 Example 2—Consider a more complex example of how to use notifiers in a behavioral model. The following
 example uses a notifier to set the D flip-flop output to x when a timing violation occurs in an edge-sensitive
 UDP:

            primitive posdff_udp(q, clock, data, preset, clear, notifier);
            output q; reg q;
            input clock, data, preset, clear, notifier;
            table
            //clock data   p c notifier state q
            //-------------------------------------
                 r    0    1 1    ?    : ? : 0 ;
                 r    1    1 1    ?    : ? : 1 ;

                     p       1        ? 1         ?       :    1    : 1 ;
                     p       0        1 ?         ?       :    0    : 0 ;

                     n       ?        ? ?         ?       :    ?    : - ;
                     ?       *        ? ?         ?       :    ?    : - ;

                     ?       ?        0 1         ?       :    ?    : 1 ;
                     ?       ?        * 1         ?       :    1    : 1 ;

                     ?       ?        1 0         ?       :    ?    : 0 ;
                     ?       ?        1 *         ?       :    0    : 0 ;
                     ?       ?        ? ?         *       :    ?    : x ;       // At any notifier event
                                                                                // output x
            endtable
            endprimitive



            module dff(q, qbar, clock, data, preset, clear);
            output q, qbar;
            input clock, data, preset, clear;
            reg notifier;

            and (enable, preset, clear);
            not (qbar, ffout);


260                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 292 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            buf (q, ffout);
            posdff_udp (ffout, clock, data, preset, clear, notifier);

            specify
                 // Define timing check specparam values
                 specparam tSU = 10, tHD = 1, tPW = 25, tWPC = 10, tREC = 5;
                 // Define module path delay rise and fall min:typ:max values
                 specparam tPLHc = 4:6:9 , tPHLc = 5:8:11;
                 specparam tPLHpc = 3:5:6 , tPHLpc = 4:7:9;

                 // Specify module path delays
                 (clock *> q,qbar) = (tPLHc, tPHLc);
                 (preset,clear *> q,qbar) = (tPLHpc, tPHLpc);

                 // Setup time : data to clock, only when preset and clear are 1
                 $setup(data, posedge clock &&& enable, tSU, notifier);

                 // Hold time: clock to data, only when preset and clear are 1
                 $hold(posedge clock, data &&& enable, tHD, notifier);

                 // Clock period check
                 $period(posedge clock, tPW, notifier);
                 // Pulse width : preset, clear
                 $width(negedge preset, tWPC, 0, notifier);
                 $width(negedge clear, tWPC, 0, notifier);

                 // Recovery time: clear or preset to clock
                $recovery(posedge preset, posedge clock, tREC, notifier);
                $recovery(posedge clear, posedge clock, tREC, notifier);
            endspecify
            endmodule

 NOTE—This model applies to edge-sensitive UDPs only; for level-sensitive models, an additional UDP for x
 propagation has to be generated.

 15.5.1 Requirements for accurate simulation

 In order to accurately model negative value timing checks, the following requirements apply:

    a)     A timing violation shall be triggered if the signal changes in the violation window, exclusive of the
           end points. Violation windows smaller than two units of simulation precision cannot yield timing
           violations.
    b)     The value of the latched data shall be the one that is stable during the violation window, again,
           exclusive of the end points.

 To facilitate these modeling requirements, delayed copies of the data and reference signals are generated in
 the timing checks, and these are used internally for timing check evaluation at run time. The setup and hold
 times used internally are adjusted to shift the violation window and make it overlap the reference signal.

 Delayed data and reference signals can be declared within the timing check so they can be used in the
 model’s functional implementation to ensure accurate simulation. If no delayed signals are declared in the
 timing check and if a negative setup or hold value is present, then implicit delayed signals are created.
 Because implicit delayed signals cannot be used in defining model behavior, such a model can possibly
 behave incorrectly.

 For example:



Copyright © 2006 IEEE. All rights reserved.                                                                                        261


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 293 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Example 1

            $setuphold(posedge CLK, DATA, -10, 20);

 Implicit delayed signals shall be created for CLK and DATA, but it shall not be possible to access them. The
 $setuphold check shall be properly evaluated, but functional behavior shall not always be accurate. The old
 DATA value shall be incorrectly clocked in if DATA transitions between posedge CLK and 10 time units
 later.

 Example 2

            $setuphold(posedge CLK, DATA1, -10, 20);
            $setuphold(posedge CLK, DATA2, -15, 18);

 Implicit delayed signals shall be created for CLK, DATA1, and DATA2, one for each. Even though CLK is
 referenced in two different timing checks, only one implicit delayed signal is created, and it is used for both
 timing checks.

 Example 3

 If a given signal has a delayed signal in some timing checks but not in others, the delayed signal shall be
 used in both cases:

            $setuphold(posedge CLK, DATA1, -10, 20,,,, del_CLK, del_DATA1);
            $setuphold(posedge CLK, DATA2, -15, 18);

 Explicit delayed signals of del_CLK and del_DATA1 are created for CLK and DATA1, while an implicit
 delayed signal is created for DATA2. In other words, CLK has only one delayed signal created for it,
 del_CLK, rather than one explicit delayed signal for the first check and another implicit delayed signal for
 the second check.

 The delayed versions of the signals, whether implicit or explicit, shall be used in the $setup, $hold,
 $setuphold, $recovery, $removal, $recrem, $width, $period, and $nochange timing checks; and these
 checks shall have their limits adjusted accordingly. This ensures the notifier shall be toggled at the proper
 moment. If the adjusted limit becomes less than or equal to 0, the limit shall be set to 0, and the simulator
 shall issue a warning.

 The delayed versions of the signals shall not be used for the $skew, $fullskew, and $timeskew timing
 checks because it can possibly result in the reversal of the order of signal transitions. This causes the
 notifiers for these timing checks to toggle at the wrong time relative to the rest of the model, perhaps
 resulting in transitions to X due to a timing check violation being cancelled. This issue shall be addressed in
 the model, possibly by using separate notifiers for these checks.

 It is possible for a set of negative timing check values to be mutually inconsistent and produce no solution
 for the delay values of delayed signals. In these situations, the simulator shall issue a warning message. The
 inconsistency shall be resolved by changing the smallest negative limit value to 0 and recalculating the
 delays for the delayed signals, and this shall be repeated until a solution is reached. This procedure shall
 always produce a solution because in the worst case all negative limit values become 0 and no delayed
 signals are needed.

 The delayed timing check signals are only actually delayed when negative limit values are present. If a
 timing check signal becomes delayed by more than the propagation delay from that signal to an output, that
 output shall take longer than its propagation delay to change. It shall instead transition at the same time that
 the delayed timing check signal changes. Thus, the output shall behave as if its specify path delay were equal



262                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 294 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 to the delay applied to the timing check signal. This situation can only arise when unique setup/hold or
 removal/recovery times are given for each edge of the data signal.

 For example:

            (CLK = Q) = 6;
            $setuphold (posedge CLK, posedge D, -3, 8, , , , dCLK, dD);
            $setuphold (posedge CLK, negedge D, -7, 13, , , , dCLK, dD);

 The setup time of -7 (the larger in absolute value of -3 and -7) creates a delay of 7 for dCLK; therefore,
 output Q shall not change until 7 time units after a positive edge on CLK, rather than the 6 time units given in
 the specify path.

 15.5.2 Conditions in negative timing checks

 Conditions can be associated with both the reference and data signals by using the &&& operator; but when
 either the setup or hold time is negative, the conditions need to be paired with reference and data signals in a
 more flexible way. This example illustrates why.

 This pair of $setup and $hold checks works together to provide the same check as a single $setuphold:

            $setup (data, clk &&& cond1, tsetup, ntfr);
            $hold (clk, data &&& cond1, thold, ntfr);

 clk is the timecheck event for the $setup check, while data is the timecheck event for the $hold check.
 This cannot be represented in a single $setuphold check; therefore, additional arguments are provided to
 make this possible. These arguments are timestamp_cond and timecheck_cond, and they immediately
 follow the notifier (see 15.2.3). The following $setuphold check is equivalent to the separate $setup and
 $hold checks shown above:

            $setuphold( clk, data, tsetup, thold, ntfr, , cond1);

 The timestamp_cond argument is null, while the timecheck_cond argument is cond1.

 The timestamp_cond and timecheck_cond arguments are associated with either the reference or data signals
 based on which delayed version of these signals occurs first. timestamp_cond is associated with the delayed
 signal that transitions first, while timecheck_cond is associated with the delayed signal that transitions
 second.

 Delayed signals are only created for the reference and data signals and not for any condition signals
 associated with them. Therefore, timestamp_cond and timecheck_cond are not implicitly delayed by the
 simulator. Delayed condition signals for the timestamp_cond and timecheck_cond fields can be created by
 making them a function of the delayed signals.

 For example:

            assign TE_cond_D = (dTE !== 1'b1);
            assign TE_cond_TI = (dTE !== 1'b0);
            assign DXTI_cond = (dTI !==    dD);

            specify
               $setuphold(posedge CP, D, -10, 20, notifier, ,TE_cond_D, dCP, dD);
               $setuphold(posedge CP, TI, 20, -10, notifier, ,TE_cond_TI, dCP, dTI);
               $setuphold(posedge CP, TE, -4,   8, notifier, ,DXTI_cond, dCP, dTE);
            endspecify



Copyright © 2006 IEEE. All rights reserved.                                                                                        263


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 295 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The assign statements create condition signals that are functions of the delayed signals. Creating delayed
 signal conditions synchronizes the conditions with the delayed versions of the reference and data signals
 used to perform the checks.

 The first $setuphold has a negative setup time; therefore, the timecheck condition TE_cond_D is associated
 with data signal D. The second $setuphold has a negative hold time; therefore, the timecheck condition
 TE_cond_TI is associated with reference signals CP. The third $setuphold has a negative setup time;
 therefore, the timecheck condition DXTI_cond is associated with data signal TE.

 The violation windows for the example are shown in Figure 15-4.



                                  CP
                                                          500


                                   D
                                                                     510         520

                                   TE
                                                             504     508

                                   TI
                                         480        490


                                   Figure 15-4—Timing check violation windows


 These are the delay values calculated for the delayed signals:

            dCP          10.01
            dD            0.00
            dTI          20.02
            dTE           2.02

 Use of delayed signals in creating the signals for the timestamp_cond and timecheck_cond arguments is not
 required, but it is usually closer to actual device behavior.

 15.5.3 Notifiers in negative timing checks

 Because the reference and data signals are delayed internally, the detection of the timing violation is also
 delayed. Notifier regs in negative timing checks shall be toggled when the timing check detects a timing
 violation, which occurs when the delayed signals as measured by the adjusted timing check values are in
 violation, not when the undelayed signals at the model inputs as measured by the original timing check
 values are in violation.

 15.5.4 Option behavior

 As already mentioned, the ability of Verilog simulators to handle negative values in $setuphold and
 $recrem timing checks shall be enabled with an invocation option. It is possible models written to accept
 negative timing check values with delayed reference and/or delayed data signals can be run without this
 invocation option enabled. In this circumstance, the delayed reference and data signals become copies of the
 original reference and data signals. The same occurs if an invocation option turning off all timing checks is
 used.


264                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 296 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 15.6 Enabling timing checks with conditioned events

 A construct called a conditioned event ties the occurrence of timing checks to the value of a conditioning
 signal. Syntax 15-16 shows the syntax for controlled timing check event.

            timing_check_event ::= (From A.7.5.3)
                  [timing_check_event_control] specify_terminal_descriptor [ &&& timing_check_condition ]
            controlled_timing_check_event ::=
                  timing_check_event_control specify_terminal_descriptor [ &&& timing_check_condition ]
            timing_check_event_control ::=
                    posedge
                  | negedge
                  | edge_control_specifier
            specify_terminal_descriptor ::=
                    specify_input_terminal_descriptor
                  | specify_output_terminal_descriptor
            timing_check_condition ::=
                    scalar_timing_check_condition
                  | ( scalar_timing_check_condition )
            scalar_timing_check_condition ::=
                    expression
                  | ~ expression
                  | expression == scalar_constant
                  | expression === scalar_constant
                  | expression != scalar_constant
                  | expression !== scalar_constant
            scalar_constant ::=
                  1'b0 | 1'b1 | 1'B0 | 1'B1 | 'b0 | 'b1 | 'B0 | 'B1 | 1 | 0

                              Syntax 15-16—Syntax for controlled timing check event


 The comparisons used in the condition can be deterministic, as in ===, !==, ~, or no operation, or
 nondeterministic, as in == or !=. When comparisons are deterministic, an x value on the conditioning signal
 shall not enable the timing check. For nondeterministic comparisons, an x on the conditioning signal shall
 enable the timing check.

 The conditioning signal shall be a scalar net; if a vector net or an expression resulting in a multibit value is
 used, then the least significant bit of the vector net or the expression value is used.

 If more than one conditioning signal is required for conditioning timing checks, appropriate logic shall be
 combined in a separate signal outside the specify block, which can be used as the conditioning signal.

 For example:

 Example 1—To illustrate the difference between conditioned and unconditioned timing check events,
 consider the following example with unconditioned timing check:

            $setup( data, posedge clk, 10 );

 Here, a setup timing check shall occur every time there is a positive edge on the signal clk.

 To trigger the setup check on the positive edge on the signal clk only when the signal clr is high, rewrite
 the command as



Copyright © 2006 IEEE. All rights reserved.                                                                                        265


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 297 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            $setup( data, posedge clk &&& clr, 10 ) ;

 Example 2—This example shows two ways to trigger the same timing check as in Example 1 (on the positive
 clk edge) only when clr is low. The second method uses the === operator, which makes the comparison
 deterministic.

            $setup( data, posedge clk &&& (~clr), 10 ) ;
            $setup( data, posedge clk &&& (clr===0), 10 );

 Example 3—To perform the previous sample setup check on the positive clk edge only when clr and set
 are high, add the following statement outside the specify block:

            and new_gate( clr_and_set, clr, set );

 Then add the condition to the timing check using the signal clr_and_set as follows:

            $setup( data, posedge clk &&& clr_and_set, 10 );


 15.7 Vector signals in timing checks

 Either or both signals in a timing check can be a vector. This shall be interpreted as a single timing check
 where the transition of one or more bits of a vector is considered a single transition of that vector.

 For example:

            module DFF (Q, CLK, DAT);
            input CLK;
            input [7:0] DAT;
            output [7:0] Q;
            always @(posedge clk)
            Q = DAT;
            specify
            $setup (DAT, posedge CLK, 10);
            endspecify
            endmodule

 If DAT transitions from 'b00101110 to 'b01010011 at time 100 and if CLK transitions from 0 to 1 at time
 105, then the $setup timing check shall still only report a single timing violation.

 Simulators may provide an option causing vectors in timing checks to result in the creation of multiple
 single-bit timing checks. For timing checks with only a single signal, such as $period or $width, a vector of
 width N results in N unique timing checks. For timing checks with two signals, such as $setup, $hold,
 $setuphold, $skew, $timeskew, $fullskew, $recovery, $removal, $recrem, and $nochange, where M and
 N are the widths of the signals, the result is M*N unique timing checks. If there is a notifier, all the timing
 checks trigger that notifier.

 With such an option enabled, the above example yields six timing violation because 6 bits of DAT
 transitioned.


 15.8 Negative timing checks

 Both the $setuphold and $recrem timing checks can accept negative values when the negative timing check
 option is enabled. The behavior of these two timing checks is identical with respect to negative values. The



266                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 298 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 descriptions in this subclause are for the $setuphold timing check, but apply equally to the $recrem timing
 check.

 The setup and hold timing check values define a timing violation window with respect to the reference
 signal edge during which the data shall remain constant. Any change of the data during the specified
 window causes a timing violation. The timing violation is reported, and through the notifier reg, other
 actions can take place in the model, such as forcing the output of a flip-flop to X when it detects a timing
 violation.

 A positive value for both setup and hold times implies this violation window straddles the reference signal
 shown in Figure 15-5.




                                    clock


                                    data


                                                                                 ..........Setup time (+)
                                                                                 ..........Hold Time (+)




                         Figure 15-5—Data constraint interval, positive setup/hold

 A negative hold or setup time means the violation window is shifted to either before or after the reference
 edge. This can happen in a real device because of disparate internal device delays between the internal clock
 and data signal paths. These internal device delays are illustrated in Figure 15-6 showing how significant
 differences in these delays can cause negative setup or hold values.




Copyright © 2006 IEEE. All rights reserved.                                                                                        267


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 299 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®




                                                                    ASIC Cell



                                     data                     D1                                      output
                                                                               Seq.
                                                                               Elem.
                                     clock                    D2




                                                      Negative Hold time (D1>D2)


                                  clock


                                  data


                                                                                  ..........Setup time (+)
                                                                                  ..........Hold Time (-)




                                                     Negative Setup time (D2>D1)



                                    clock


                                    data


                                                                                    ..........Setup time (-)
                                                                                    ..........Hold Time (+)




                         Figure 15-6—Data constraint interval, negative setup/hold




268                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 300 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 16. Backannotation using the standard delay format (SDF)

 SDF files contain timing values for specify path delays, specparam values, timing check constraints, and
 interconnect delays. SDF files can also contain other information in addition to simulation timing, but these
 need not concern Verilog simulation. The timing values in SDF files usually come from application-specific
 integrated circuit (ASIC) delay calculation tools that take advantage of connectivity, technology, and layout
 geometry information.

 Verilog backannotation is the process by which timing values from the SDF file update specify path delays,
 specparam values, timing constraint values, and interconnect delays.

 All this information is covered further in IEEE Std 1497™-2001 [B1]9.


 16.1 The SDF annotator

 The term SDF annotator refers to any tool capable of backannotating SDF data to a Verilog simulator. It
 shall report a warning for any data it is unable to annotate.

 An SDF file can contain many constructs that are not related to specify path delays, specparam values,
 timing check constraint values, or interconnect delays. An example is any construct in the TIMINGENV
 section of the SDF file. All constructs unrelated to Verilog timing shall be ignored without any warnings
 issued.

 Any Verilog timing value for which the SDF file does not provide a value shall not be modified during the
 backannotation process, and its prebackannotation value shall be unchanged.


 16.2 Mapping of SDF constructs to Verilog

 SDF timing values appear within a CELL declaration, which can contain one or more of DELAY,
 TIMINGCHECK, and LABEL sections. The DELAY section contains propagation delay values for specify paths
 and interconnect delays. The TIMINGCHECK section contains timing check constraint values. The LABEL
 section contains new values for specparams. Backannotation into Verilog is done by matching SDF
 constructs to the corresponding Verilog declarations and then replacing the existing Verilog timing values
 with those from the SDF file.

 16.2.1 Mapping of SDF delay constructs to Verilog declarations

 When annotating DELAY constructs that are not interconnect delays (covered in 16.2.3), the SDF annotator
 looks for specify paths where the names and conditions match. When annotating TIMINGCHECK constructs,
 the SDF annotator looks for timing checks of the same type where the names and conditions match.
 Table 16-1 shows which Verilog structures can be annotated by each SDF construct in the DELAY section.


                 Table 16-1—Mapping of SDF delay constructs to Verilog declarations

                 SDF construct                                               Verilog annotated structure

     (PATHPULSE...                                   Conditional and nonconditional specify path pulse limits

     (PATHPULSEPERCENT...                            Conditional and nonconditional specify path pulse limits


 9
  The numbers in brackets correspond to those of the bibliography in Annex I.



Copyright © 2006 IEEE. All rights reserved.                                                                                        269


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 301 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


       Table 16-1—Mapping of SDF delay constructs to Verilog declarations (continued)

                 SDF construct                                               Verilog annotated structure

  (IOPATH...                                         Conditional and nonconditional specify path delays/pulse limits

  (IOPATH (RETAIN...                                 Conditional and nonconditional specify path delays/pulse limits,
                                                     RETAIN may be ignored

  (COND (IOPATH...                                   Conditional specify path delays/pulse limits

  (COND (IOPATH (RETAIN...                           Conditional specify path delays/pulse limits, RETAIN may be ignored

  (CONDELSE (IOPATH...                               ifnone

  (CONDELSE (IOPATH (RETAIN...                       ifnone, RETAIN may be ignored

  (DEVICE...                                         All specify paths to module outputs. If no specify paths, all primitives
                                                     driving module outputs.

  (DEVICE port_instance...                           If port_instance is a module instance, all specify paths to module out-
                                                     puts. If no specify paths, all primitives driving module outputs. If
                                                     port_instance is a module instance output, all specify paths to that mod-
                                                     ule output. If no specify path, all primitives driving that module output.



 In the following example, the source SDF signal sel matches the source Verilog signal, and the destination
 SDF signal zout also matches the destination Verilog signal. Therefore, the rise/fall times of 1.3 and 1.7
 are annotated to the specify path.

 SDF file:

            (IOPATH sel zout (1.3) (1.7))

 Verilog specify path:

            (sel => zout) = 0;

 A conditional IOPATH delay between two ports shall annotate only to Verilog specify paths between those
 same two ports with the same condition. In the following example, the rise/fall times of 1.3 and 1.7 are
 annotated only to the second specify path:

 SDF file:

            (COND mode (IOPATH sel zout (1.3) (1.7)))

 Verilog specify paths:

            if (!mode) (sel => zout) = 0;
            if (mode) (sel => zout) = 0;

 A nonconditional IOPATH delay between two ports shall annotate to all Verilog specify paths between those
 same two ports. In the following example, the rise/fall times of 1.3 and 1.7 are annotated to both specify
 paths:

 SDF file:

            (IOPATH sel zout (1.3) (1.7))




270                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 302 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Verilog specify paths:

            if (!mode) (sel => zout) = 0;
            if (mode) (sel => zout) = 0;

 16.2.2 Mapping of SDF timing check constructs to Verilog

 Table 16-2 shows which Verilog timing checks are annotated to by each type of SDF timing check. v1 is the
 first value of a timing check, v2 is the second value, while x indicates no value is annotated.


                      Table 16-2—Mapping of SDF timing check constructs to Verilog

                      SDF timing check                             Annotated Verilog timing checks

                (SETUP v1...                         $setup(v1), $setuphold(v1,x)

                (HOLD v1...                          $hold(v1), $setuphold(x,v1)

                (SETUPHOLD v1 v2...                  $setup(v1), $hold(v2), $setuphold(v1,v2)

                (RECOVERY v1...                      $recovery(v1), $recrem(v1,x)

                (REMOVAL v1...                       $removal(v1), $recrem(x,v1)

                (RECREM v1 v2...                     $recovery(v1), $removal(v2), $recrem(v1,v2)

                (SKEW v1...                          $skew(v1)
                                    a
                (TIMESKEW v1...                      $timeskew(v1)

                (FULLSKEW v1 v2...a                  $fullskew(v1,v2)

                (WIDTH v1...                         $width(v1,x)

                (PERIOD v1...                        $period(v1)

                (NOCHANGE v1 v2...                   $nochange(v1,v2)
              aNot
                     part of current SDF standard


 The reference and data signals of timing checks can have logical condition expressions and edges associated
 with them. An SDF timing check with no conditions or edges on any of its signals shall match all
 corresponding Verilog timing checks regardless of whether conditions are present. In the following
 example, the SDF timing check shall annotate to all the Verilog timing checks:

 SDF file:

            (SETUPHOLD data clk (3) (4))

 Verilog timing checks:

            $setuphold (posedge clk &&& mode, data, 1, 1, ntfr);
            $setuphold (negedge clk &&& !mode, data, 1, 1, ntfr);

 When conditions and/or edges are associated with the signals in an SDF timing check, then they shall match
 those in any corresponding Verilog timing check before annotation shall happen. In the following example,
 the SDF timing check shall annotate to the first Verilog timing check, but not the second:




Copyright © 2006 IEEE. All rights reserved.                                                                                        271


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 303 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 SDF file:

            (SETUPHOLD data (posedge clk) (3) (4))

 Verilog timing checks:

            $setuphold (posedge clk &&& mode, data, 1, 1, ntfr); // Annotated
            $setuphold (negedge clk &&& !mode, data, 1, 1, ntfr); // Not annotated

 Here, the SDF timing check shall not annotate to any of the Verilog timing checks:

 SDF file:

            (SETUPHOLD data (COND !mode (posedge clk)) (3) (4))

 Verilog timing checks:

            $setuphold (posedge clk &&& mode, data, 1, 1, ntfr); // Not annotated
            $setuphold (negedge clk &&& !mode, data, 1, 1, ntfr); // Not annotated

 16.2.3 SDF annotation of specparams

 The SDF LABEL construct annotates to specparams. Any expression containing one or more specparams is
 reevaluated when annotated to from an SDF file.

 The following example shows SDF LABEL constructs annotating to specparams in a Verilog module. The
 specparams are used in procedural delays to control when the clock transitions. The SDF LABEL construct
 annotates the values of dhigh and dlow, thereby setting the period and duty cycle of the clock.

 SDF file:

            (LABEL
               (ABSOLUTE
                   (dhigh 60)
                   (dlow 40)))

 Verilog file:

            module clock(clk);
            output clk;
            reg clk;
            specparam dhigh=0, dlow=0;
            initial clk = 0;
            always
                 begin
                  #dhigh clk = 1;             //   Clock remains low for time dlow
                                              //   before transitioning to 1
                  #dlow      clk = 0;         //   Clock remains high for time dhigh
                                              //   before transitioning to 0
               end;
            endmodule

 The following example shows a specparam in an expression of a specify path. The SDF LABEL construct can
 be used to change the value of the specparam and cause reevaluation of the expression.

            specparam cap = 0;
            ...



272                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 304 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            specify
                 (A => Z) = 1.4 * cap + 0.7;
            endspecify

 16.2.4 SDF annotation of interconnect delays

 SDF interconnect delay annotation differs from annotation of other constructs described above in that there
 exists no corresponding Verilog declaration to which to annotate. In Verilog simulation, interconnect delays
 are an abstraction that represents the signal propagation delay from an output or inout module port to an
 input or inout module port. The INTERCONNECT construct includes a source, a load, and delay values, while
 the PORT and NETDELAY constructs include only a load and delay values. Interconnect delays can only be
 annotated between module ports, never between primitive pins. Table 16-3 shows how the SDF interconnect
 constructs in the DELAY section are annotated.


                              Table 16-3—SDF annotation of interconnect delays

                                   SDF construct                      Verilog annotated structure

                          (PORT...                              Interconnect delay

                          (NETDELAY a                           Interconnect delay

                          (INTERCONNECT...                      Interconnect delay
                         aOnly
                                 OVI SDF version 1.0, 2.0, and 2.1 and IEEE SDF version 4.0



 Interconnect delays can be annotated to both single source and multisource nets.

 When annotating a PORT construct, the SDF annotator shall search for the port and. if it exists, shall annotate
 an interconnect delay to that port that shall represent the delay from all sources on the net to that port.

 When annotating a NETDELAY construct, the SDF annotator shall check to see if it is annotating to a port or a
 net. If it is a port, then the SDF annotator shall annotate an interconnect delay to that port. If it is a net, then
 it shall annotate an interconnect delay to all load ports connected to that net. If the port or net has more than
 one source, then the delay shall represent the delay from all sources. NETDELAY delays can only be
 annotated to input or inout module ports or to nets.

 In the case of multisource nets, unique delays can be annotated between each source/load pair using the
 INTERCONNECT construct. When annotating this construct, the SDF annotator shall find the source port and
 the load port; and if both exist, it shall annotate an interconnect delay between the two. If the source port is
 not found or if the source port and the load port are not actually on the same net, then a warning message is
 issued, but the delay to the load port is annotated anyway. If this happens for a load port that is part of a
 multisource net, then the delay is treated as if it were the delay from all source ports, which is the same as the
 annotation behavior for a PORT delay. Source ports shall be output or inout ports, while load ports shall be
 input or inout ports.

 Interconnect delays share many of the characteristics of specify path delays. The same rules for specify path
 delays for filling in missing delays and pulse limits also apply for interconnect delays. Interconnect delays
 have twelve transition delays, and unique reject and error pulse limits are associated with each of the twelve.
 An unlimited number of future schedules are permitted.

 In a Verilog module, a reference to an annotated port, wherever it occurs, whether in $monitor and
 $display statements or in expressions, shall provide the delayed signal value. A reference to the source



Copyright © 2006 IEEE. All rights reserved.                                                                                        273


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 305 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 shall yield the undelayed signal value, while a reference to the load shall yield the delayed signal value. In
 general, references to the signal value hierarchically before the load shall yield the undelayed signal value,
 while references to the signal at or hierarchically after the load shall yield the delayed signal value. An
 annotation to a hierarchical port shall affect all connected ports at higher or lower hierarchical levels,
 depending on the direction of annotation. An annotation from a source port shall be interpreted as being
 from all sources hierarchically higher or lower than that source port.

 Up-hierarchy annotations shall be properly handled. This situation arises when the load is hierarchically
 above the source. The delay to all ports that are hierarchically above the load or that connect to the net at
 points hierarchically above the load is the same as the delay to that load.

 Down-hierarchy annotation shall also be properly handled. This situation arises when the source is
 hierarchically above the load. The delay to the load is interpreted as being from all ports that are at or above
 the source or that connect to the net at points hierarchically above the source.

 Hierarchically overlapping annotations are permitted. This occurs when annotations to or from the same port
 take place at different hierarchical levels and, therefore, do not correspond to the same hierarchical subset of
 ports. In the following example, the first INTERCONNECT statement annotates to all ports of the net that are
 at or hierarchically within i53/selmode, while the second annotates to a smaller subset of ports, only those
 at or hierarchically within i53/u21/in:

            (INTERCONNECT i14/u5/out i53/selmode (1.43) (2.17))
            (INTERCONNECT i14/u5/out i53/u21/in (1.58) (1.92))

 Overlapping annotations can occur in many different ways, particularly on multisource/multiload nets, and
 SDF annotation shall properly resolve all the interactions.


 16.3 Multiple annotations

 SDF annotation is an ordered process. The constructs from the SDF file are annotated in their order of
 occurrence. In other words, annotation of an SDF construct can be changed by annotation of a subsequent
 construct that either modifies (INCREMENT) or overwrites (ABSOLUTE) it. These do not have to be the
 same construct. The following example first annotates pulse limits to an IOPATH and then annotates the
 entire IOPATH, thereby overwriting the pulse limits that were just annotated:

            (DELAY
               (ABSOLUTE
                   (PATHPULSE A Z (2.1) (3.4))
                   (IOPATH A Z (3.5) (6.1))

 Overwriting the pulse limits can be avoided by using empty parentheses to hold the current values of the
 pulse limits:

            (DELAY
               (ABSOLUTE
                   (PATHPULSE A Z (2.1) (3.4))
                   (IOPATH A Z ((3.5) () ()) ((6.1) () ()) )

 The above annotation can be simplified into a single statement like this:

            (DELAY
               (ABSOLUTE
                   (IOPATH A Z ((3.5) (2.1) (3.4)) ((6.1) (2.1) (3.4)) )




274                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 306 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 A PORT annotation followed by an INTERCONNECT annotation to the same load shall cause only the delay
 from the INTERCONNECT source to be affected. For the following net with three sources and a single load,
 the delay from all sources except i13/out remains 6:

            (DELAY
               (ABSOLUTE
                   (PORT i15/in (6))
                   (INTERCONNECT i13/out i15/in (5))

 An INTERCONNECT annotation followed by a PORT annotation shall cause the INTERCONNECT annotation to
 be overwritten. Here, the delays from all sources to the load shall become 6:

            (DELAY
               (ABSOLUTE
                   (INTERCONNECT i13/out i15/in (5))
                   (PORT i15/in (6))


 16.4 Multiple SDF files

 More than one SDF file can be annotated. Each call to the $sdf_annotate task annotates the design with
 timing information from an SDF file. Annotated values either modify (INCREMENT) or overwrite
 (ABSOLUTE) values from earlier SDF files. Different regions of a design can be annotated from different
 SDF files by specifying the region’s hierarchy scope as the second argument to $sdf_annotate.


 16.5 Pulse limit annotation

 For SDF annotation of delays (not timing constraints), the default values annotated for pulse limits shall be
 calculated using the percentage settings for the reject and error limits. By default, these limits are 100%, but
 they can be modified through invocation options. For example, assuming invocation options have set the
 reject limit to 40% and the error limit to 80%, the following SDF construct shall annotate a delay of 5, a reject
 limit of 2, and an error limit of 4:

            (DELAY
               (ABSOLUTE
                   (IOPATH A Z (5))

 Given that the specify path delay was originally 0, the following annotation results in a delay of 5 and pulse
 limits of 0:

            (DELAY
               (ABSOLUTE
                   (IOPATH A Z ((5) () ()) )

 Annotations in INCREMENT mode can result in pulse limits less than 0, in which case they shall be adjusted
 to 0. For example, if the specify path pulse limits were both 3, the following annotation results in a 0 value
 for both pulse limits:

            (DELAY
               (INCREMENT
                   (IOPATH A Z (() (-4) (-5)) )

 There are two SDF constructs that annotate only to pulse limits, PATHPULSE and PATHPULSEPERCENT.
 They do not affect the delay. When PATHPULSE sets the pulse limits to values greater than the delay, Verilog
 shall exhibit the same behavior as if the pulse limits had been set equal to the delay.


Copyright © 2006 IEEE. All rights reserved.                                                                                        275


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 307 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 16.6 SDF to Verilog delay value mapping

 Verilog specify paths and interconnects can have unique delays for up to twelve state transitions (see
 14.3.1). All other constructs, such as gate primitives and continuous assignments, can have only three state
 transition delays (see 7.14).

 For Verilog specify path and interconnect delays, the number of transition delay values provided by SDF
 might be less than twelve.

 Table 16-4 shows how fewer than twelve SDF delays are extended to be twelve delays. The Verilog
 transition types are shown down the left-hand side, while the number of SDF delays provided is shown
 across the top. The SDF values are given the names v1 through v12.


                                Table 16-4—SDF to Verilog delay value mapping

                                                             Number of SDF delay values provided
         Verilog transition
                                         1 value            2 values           3 values            6 values           12 values

                0 -> 1                      v1                 v1                  v1                 v1                  v1

                1 -> 0                      v1                 v2                  v2                 v2                  v2

                0 -> z                     v1                  v1                  v3                 v3                  v3

                z -> 1                     v1                  v1                  v1                 v4                  v4

                1 -> z                     v1                  v2                  v3                 v5                  v5

                z -> 0                     v1                  v2                  v2                  v6                 v6

                0 -> x                     v1                  v1             min(v1,v3)         min(v1,v3)               v7

                x -> 1                      v1                 v1                  v1            max(v1,v4)               v8

                1 -> x                     v1                  v2             min(v2,v3)         min(v2,v5)               v9

                x -> 0                     v1                  v2                  v2            max(v2,v6)              v10

                x -> z                     v1             max(v1,v2)               v3            max(v3,v5)              v11

                z -> x                     v1             min(v1,v2)          min(v1,v2)         min(v4,v6)              v12



 For other delays that can have at most three values, the expansion of less than three SDF delays into three
 Verilog delays is covered in Table 7-9. More than three SDF delays are reduced to three Verilog delays by
 simply ignoring the extra delays. The delay to the X-state is created from the minimum of the other three
 delays.




276                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 308 of 591
                                                                                                                                 IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                           Std 1364-2005


 17. System tasks and functions

 This clause describes system tasks and functions that are considered part of the Verilog HDL. These system
 tasks and functions are divided into ten categories as follows:
      Display tasks                                [17.1]               $async$nor$array                  $async$nor$plane
                                                                        $sync$and$array                   $sync$and$plane
      $display                          $write                          $sync$nand$array                  $sync$nand$plane
      $displayb                         $writeb                         $sync$or$array                    $sync$or$plane
      $displayh                         $writeh                         $sync$nor$array                   $sync$nor$plane
      $displayo                         $writeo
      $strobe                           $monitor                        Stochastic analysis tasks                    [17.6]
      $strobeb                          $monitorb
      $strobeh                          $monitorh                       $q_initialize                     $q_add
      $strobeo                          $monitoro                       $q_remove                         $q_full
                                        $monitoroff                     $q_exam
                                        $monitoron
                                                                        Simulation time functions                    [17.7]
      File I/O tasks                               [17.2]
                                                                        $realtime                         $stime
      $fclose                           $fopen                          $time
      $fdisplay                         $fwrite
      $fdisplayb                        $fwriteb
                                                                        Conversion functions                         [17.8]
      $fdisplayh                        $fwriteh
      $fdisplayo                        $fwriteo
                                                                        $bitstoreal                       $realtobits
      $fstrobe                          $fmonitor
                                                                        $itor                             $rtoi
      $fstrobeb                         $fmonitorb
                                                                        $signed                           $unsigned
      $fstrobeh                         $fmonitorh
      $fstrobeo                         $fmonitoro
      $swrite                           $sformat                        Probabilistic distribution functions[17.9]
      $swriteb                          $fgetc
      $swriteh                          $ungetc                         $random                           $dist_chi_square
      $swriteo                          $fgets                          $dist_erlang                      $dist_exponential
      $fscanf                           $sscanf                         $dist_normal                      $dist_poisson
      $fread                            $rewind                         $dist_t                           $dist_uniform
      $fseek                            $ftell
      $fflush                           $ferror                         Command line input                            [17.10]
      $feof                             $readmemb
      $sdf_annotate                     $readmemh                       $test$plusargs                    $value$plusargs

      Timescale tasks                              [17.3]               Math functions                                [17.11]

      $printtimescale                   $timeformat                     $clog2                            $asin
                                                                        $ln                               $acos
      Simulation control tasks                     [17.4]               $log10                            $atan
                                                                        $exp                              $atan2
      $finish                           $stop                           $sqrt                             $hypot
                                                                        $pow                              $sinh
      PLA modeling tasks                           [17.5]               $floor                            $cosh
                                                                        $ceil                             $tanh
      $async$and$array                  $async$and$plane                $sin                              $asinh
      $async$nand$array                 $async$nand$plane               $cos                              $acosh
      $async$or$array                   $async$or$plane                 $tan                              $atanh



Copyright © 2006 IEEE. All rights reserved.                                                                                        277


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 309 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 These utility tasks and functions provide some broadly useful capabilities. The behavior of these tasks and
 functions is described in 17.1 through 17.11. Additional tasks for value change dump (VCD) are described
 in Clause 18.


 17.1 Display system tasks

 The display group of system tasks is divided into three categories: the display and write tasks, strobed
 monitoring tasks, and continuous monitoring tasks.

 17.1.1 The display and write tasks

 The syntax for $display and $write system tasks is shown in Syntax 17-1.

                    display_tasks ::=
                          display_task_name [ ( list_of_arguments ) ] ;
                    display_task_name ::=
                            $display | $displayb | $displayo | $displayh
                          | $write | $writeb | $writeo | $writeh

                            Syntax 17-1—Syntax for $display and $write system tasks


 These are the main system task routines for displaying information. The two sets of tasks are identical
 except that $display automatically adds a newline character to the end of its output, whereas the $write task
 does not.

 The $display and $write tasks display their arguments in the same order as they appear in the argument list.
 Each argument can be a quoted string, an expression that returns a value, or a null argument.

 The contents of string arguments are output literally except when certain escape sequences are inserted to
 display special characters or to specify the display format for a subsequent expression.

 Escape sequences are inserted into a string in three ways:

    —      The special character \ indicates that the character to follow is a literal or nonprintable character (see
           Table 17-1).
    —      The special character % indicates that the next character should be interpreted as a format
           specification that establishes the display format for a subsequent expression argument (see Table 17-
           2). For each % character (except %m and %%) that appears in a string, a corresponding expression
           argument shall be supplied after the string.
    —      The special character string %% indicates the display of the percent sign character % (see Table 17-1).

 Any null argument produces a single space character in the display. (A null argument is characterized by
 two adjacent commas in the argument list.)

 The $display task, when invoked without arguments, simply prints a newline character. A $write task
 supplied without arguments prints nothing at all.

 17.1.1.1 Escape sequences for special characters

 The escape sequences given in Table 17-1, when included in a string argument, cause special characters to
 be displayed.



278                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 310 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                      Table 17-1—Escape sequences for printing special characters

          Argument                                                    Description

          \n                The newline character

          \t                The tab character

          \\                The \ character

          \"                The " character

          \ddd              A character specified in 1–3 octal digits (0 ≤ d ≤ 7).

                            If fewer than three characters are used, the following character shall not be an octal digit.
                            Implementations may issue an error if the character represented is greater than \377.

          %%                The % character



 For example:

            module disp;
            initial begin
             $display("\\\t\\\n\"\123");
            end
            endmodule


 Simulating this example shall display the following:

            \           \
            "S

 17.1.1.2 Format specifications

 Table 17-2 shows the escape sequences used for format specifications. Each escape sequence, when
 included in a string argument, specifies the display format for a subsequent expression. For each % character
 (except %m and %%) that appears in a string, a corresponding expression shall follow the string in the
 argument list. The value of the expression replaces the format specification when the string is displayed.

 Any expression argument that has no corresponding format specification is displayed using the default
 decimal format in $display and $write, binary format in $displayb and $writeb, octal format in $displayo
 and $writeo, and hexadecimal format in $displayh and $writeh.


                            Table 17-2—Escape sequences for format specifications

                                      Argument                         Description

                                    %h or %H           Display in hexadecimal format

                                    %d or %D           Display in decimal format

                                    %o or %O           Display in octal format

                                    %b or %B           Display in binary format

                                    %c or %C           Display in ASCII character format



Copyright © 2006 IEEE. All rights reserved.                                                                                        279


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 311 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                 Table 17-2—Escape sequences for format specifications (continued)

                                      Argument                         Description

                                    %l or %L           Display library binding information

                                    %v or %V           Display net signal strength

                                    %m or %M           Display hierarchical name

                                    %s or %S           Display as a string

                                    %t or %T           Display in current time format

                                    %u or %U           Unformatted 2 value data

                                    %z or %Z           Unformatted 4 value data



 The formatting specification %l (or %L) is defined for displaying the library information of the specific
 module. This information shall be displayed as "library.cell" corresponding to the library name from which
 the current module instance was extracted and the cell name of the current module instance. See Clause 13
 for information on libraries and configuring designs.

 The formatting specification %u (or %U) is defined for writing data without formatting (binary values). The
 application shall transfer the 2 value binary representation of the specified data to the output stream. This
 escape sequence can be used with any of the existing display system tasks, although $fwrite should be the
 preferred one to use. Any unknown or high-impedance bits in the source shall be treated as zero. This
 formatting specifier is intended to be used to support transferring data to and from external programs that
 have no concept of x and z. Applications that require preservation of x and z are encouraged to use the %z
 I/O format specification.

 The data shall be written to the file in the native endian format of the underlying system (i.e., in the same
 endian order as if the PLI was used and the C language write (2) system call was used). The data shall be
 written in units of 32 bits with the word containing the LSB written first.

 NOTE—For POSIX applications, it might be necessary to open files for unformatted I/O with the wb, wb+, or w+b
 specifiers to avoid the systems implementation of I/O altering patterns in the unformatted stream that match special
 characters.

 The formatting specification %z (or %Z) is defined for writing data without formatting (binary values). The
 application shall transfer the 4 value binary representation of the specified data to the output stream. This
 escape sequence can be used with any of the existing display system tasks, although $fwrite should be the
 preferred one to use.

 This formatting specifier is intended to be used to support transferring data to and from external programs
 that recognize and support the concept of x and z. Applications that do not require the preservation of x and
 z are encouraged to use the %u I/O format specification.

 The data shall be written to the file in the native endian format of the underlying system [i.e., in the same
 endian order as if the PLI was used, the data were in a s_vpi_vecval structure (see Figure 27-8 in 27.14),
 and the C language write(2) system call was used to write the structure to disk]. The data shall be written
 in units of 32 bits with the structure containing the LSB written first.

 NOTE—For POSIX applications, it might be necessary to open files for unformatted I/O with the wb, wb+, or w+b
 specifiers to avoid the systems implementation of I/O altering patterns in the unformatted stream that match special
 characters.



280                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 312 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The format specifications in Table 17-3 are used with real numbers and have the full formatting capabilities
 available in the C language. For example, the format specification %10.3g specifies a minimum field width
 of 10 with 3 fractional digits.


                              Table 17-3—Format specifications for real numbers

                            Argument                                  Description

                           %e or %E         Display ‘real’ in an exponential format

                           %f or %F         Display ‘real’ in a decimal format

                           %g or %G         Display ‘real’ in exponential or decimal format, which-
                                            ever format results in the shorter printed output



 The net signal strength, hierarchical name, and string format specifications are described in 17.1.1.5 through
 17.1.1.7.

 The %t format specification works with the $timeformat system task to specify a uniform time unit, time
 precision, and format for reporting timing information from various modules that use different time units
 and precisions. The $timeformat task is described in 17.3.2.

 For example:

            module disp;
            reg [31:0] rval;
            pulldown (pd);
            initial begin
                 rval = 101;
                 $display("rval = %h hex %d decimal",rval,rval);
                 $display("rval = %o octal\nrval = %b bin",rval,rval);
                 $display("rval has %c ascii character value",rval);
                 $display("pd strength value is %v",pd);
                 $display("current scope is %m");
                 $display("%s is ascii value for 101",101);
                 $display("simulation time is %t", $time);
            end
            endmodule

 Simulating this example shall display the following:

            rval = 00000065 hex        101 decimal
            rval = 00000000145 octal
            rval = 00000000000000000000000001100101 bin
            rval has e ascii character value
            pd strength value is StX
            current scope is disp
            e is ascii value for 101
            simulation time is                     0

 17.1.1.3 Size of displayed data

 For expression arguments, the values written to the output file (or terminal) are sized automatically.




Copyright © 2006 IEEE. All rights reserved.                                                                                        281


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 313 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For example, the result of a 12-bit expression would be allocated three characters when displayed in
 hexadecimal format and four characters when displayed in decimal format because the largest possible value
 for the expression is FFF (hexadecimal) and 4095 (decimal).

 When displaying decimal values, leading zeros are suppressed and replaced by spaces. In other radices,
 leading zeros are always displayed.

 The automatic sizing of displayed data can be overridden by inserting a zero between the % character and the
 letter that indicates the radix, as shown in the following example:

              $display("d=%0h a=%0h", data, addr);

 For example:

            module printval;
            reg [11:0] r1;
            initial begin
                 r1 = 10;
                 $display( "Printing with maximum size - :%d: :%h:", r1,r1 );
                 $display( "Printing with minimum size - :%0d: :%0h:", r1,r1 );
            end
            endmodule

            Printing with maximum size - : 10: :00a:
            Printing with minimum size - :10: :a:

 In this example, the result of a 12-bit expression is displayed. The first call to $display uses the standard
 format specifier syntax and produces results requiring four and three columns for the decimal and
 hexadecimal radices, respectively. The second $display call uses the %0 form of the format specifier syntax
 and produces results requiring two columns and one column, respectively.

 17.1.1.4 Unknown and high-impedance values

 When the result of an expression contains an unknown or high-impedance value, certain rules apply to
 displaying that value.

 In decimal (%d) format, the rules are as follows:

    —      If all bits are at the unknown value, a single lowercase x character is displayed.
    —      If all bits are at the high-impedance value, a single lowercase z character is displayed.
    —      If some, but not all, bits are at the unknown value, the uppercase X character is displayed.
    —      If some, but not all, bits are at the high-impedance value, the uppercase Z character is displayed,
           unless there are also some bits at the unknown value, in which case the uppercase X character is
           displayed.
    —      Decimal numerals always appear right-justified in a fixed-width field.

 In hexadecimal (%h) and octal (%o) formats, the rules are as follows:

    —      Each group of 4 bits is represented as a single hexadecimal digit; each group of 3 bits is represented
           as a single octal digit.
    —      If all bits in a group are at the unknown value, a lowercase x is displayed for that digit.
    —      If all bits in a group are at a high-impedance state, a lowercase z is printed for that digit.
    —      If some, but not all, bits in a group are unknown, an uppercase X is displayed for that digit.


282                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 314 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    —      If some, but not all, bits in a group are at a high-impedance state, then an uppercase Z is displayed
           for that digit, unless there are also some bits at the unknown value, in which case an uppercase X is
           displayed for that digit.

 In binary (%b) format, each bit is printed separately using the characters 0, 1, x, and z.

 For example:

                 STATEMENT                                                      RESULT
            $display("%d", 1'bx);                                               x
            $display("%h", 14'bx01010);                                         xxXa
            $display("%h %o", 12'b001xxx101x01,
                                       12'b001xxx101x01);                       XXX 1x5X

 17.1.1.5 Strength format

 The %v format specification is used to display the strength of scalar nets. For each %v specification that
 appears in a string, a corresponding scalar reference shall follow the string in the argument list.

 The strength of a scalar net is reported in a three-character format. The first two characters indicate the
 strength. The third character indicates the current logic value of the scalar and can be any one of the values
 given in Table 17-4.


                            Table 17-4—Logic value component of strength format

                                       Argument                       Description

                                      0                For a logic 0 value

                                      1                For a logic 1 value

                                      X                For an unknown value

                                      Z                For a high-impedance value

                                      L                For a logic 0 or high-impedance value

                                      H                For a logic 1 or high-impedance value



 The first two characters—the strength characters—are either a two-letter mnemonic or a pair of decimal
 digits. Usually, a mnemonic is used to indicate strength information; however, in less typical cases, a pair of
 decimal digits can be used to indicate a range of strength levels. Table 17-5 shows the mnemonics used to
 represent the various strength levels.

 There are four driving strengths and three charge storage strengths. The driving strengths are associated with
 gate outputs and continuous assignment outputs. The charge storage strengths are associated with the trireg
 type net. (See Clause 7 for strength modeling.)

 For the logic values 0 and 1, a mnemonic is used when there is no range of strengths in the signal.
 Otherwise, the logic value is preceded by two decimal digits, which indicate the maximum and minimum
 strength levels.




Copyright © 2006 IEEE. All rights reserved.                                                                                        283


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 315 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                    Table 17-5—Mnemonics for strength levels

                                    Mnemonic            Strength name              Strength level

                                        Su            Supply drive                         7

                                         St           Strong drive                         6

                                        Pu            Pull drive                           5

                                        La            Large capacitor                      4

                                        We            Weak drive                           3

                                        Me            Medium capacitor                     2

                                        Sm            Small capacitor                      1

                                         Hi           High impedance                       0



 For the unknown value, a mnemonic is used when both the 0 and 1 strength components are at the same
 strength level. Otherwise, the unknown value X is preceded by two decimal digits, which indicate the 0 and
 1 strength levels, respectively.

 The high-impedance strength cannot have a known logic value; the only logic value allowed for this level is
 Z.

 For the values L and H, a mnemonic is always used to indicate the strength level.

 For example:

            always
            #15 $display($time,,"group=%b signals=%v %v %v",{s1,s2,s3},s1,s2,s3);

 The example below shows the output that might result from such a call, while Table 17-6 explains the
 various strength formats that appear in the output.

             0   group=111        signals=St1         Pu1    St1
            15   group=011        signals=Pu0         Pu1    St1
            30   group=0xz        signals=520         PuH    HiZ
            45   group=0xx        signals=Pu0         65X    StX
            60   group=000        signals=Me0         St0    St0




284                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 316 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                   Table 17-6—Explanation of strength formats

           Argument                                                   Description

           St1              A strong driving 1 value

           Pu0              A pull driving 0 value

           HiZ             The high-impedance state

           Me0             A 0 charge storage of medium capacitor strength

           StX              A strong driving unknown value

           PuH              A pull driving strength of 1 or high-impedance value

           65X             An unknown value with a strong driving 0 component and a pull driving 1 component

           520             An 0 value with a range of possible strength from pull driving to medium capacitor



 17.1.1.6 Hierarchical name format

 The %m format specifier does not accept an argument. Instead, it causes the display task to print the
 hierarchical name of the module, task, function, or named block that invokes the system task containing the
 format specifier. This is useful when there are many instances of the module that calls the system task. One
 obvious application is timing check messages in a flip-flop or latch module; the %m format specifier shall
 pinpoint the module instance responsible for generating the timing check message.

 17.1.1.7 String format

 The %s format specifier is used to print ASCII codes as characters. For each %s specification that appears in
 a string, a corresponding argument shall follow the string in the argument list. The associated argument is
 interpreted as a sequence of 8-bit hexadecimal ASCII codes, with each 8 bits representing a single character.
 If the argument is a variable, its value should be right-justified so that the rightmost bit of the value is the
 least significant bit of the last character in the string. No termination character or value is required at the end
 of a string, and leading zeros are never printed.

 17.1.2 Strobed monitoring

 The syntax for $strobe system task is shown in Syntax 17-2.

                    strobe_tasks ::=
                          strobe_task_name [ ( list_of_arguments ) ] ;
                    strobe_task_name ::=
                          $strobe | $strobeb | $strobeo | $strobeh

                                    Syntax 17-2—Syntax for $strobe system tasks


 The system task $strobe provides the ability to display simulation data at a selected time. That time is the
 end of the current simulation time, when all the simulation events have occurred for that simulation time,
 just before simulation time is advanced. The arguments for this task are specified in exactly the same
 manner as for the $display system task—including the use of escape sequences for special characters and
 format specifications (see 17.1.1).




Copyright © 2006 IEEE. All rights reserved.                                                                                        285


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 317 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For example:

            forever @(negedge clock)
                $strobe ("At time %d, data is %h",$time,data);

 In this example, $strobe writes the time and data information to the standard output and the log file at each
 negative edge of the clock. The action shall occur just before simulation time is advanced and after all other
 events at that time have occurred so that the data written are sure to be the correct data for that simulation
 time.

 17.1.3 Continuous monitoring

 The syntax for $monitor system task is shown in Syntax 17-3.

                    monitor_tasks ::=
                           monitor_task_name [ ( list_of_arguments ) ] ;
                         | $monitoron ;
                         | $monitoroff ;
                    monitor_task_name ::=
                         $monitor | $monitorb | $monitoro | $monitorh

                                   Syntax 17-3—Syntax for $monitor system tasks

 The $monitor task provides the ability to monitor and display the values of any variables or expressions
 specified as arguments to the task. The arguments for this task are specified in exactly the same manner as
 for the $display system task—including the use of escape sequences for special characters and format
 specifications (see 17.1.1).

 When a $monitor task is invoked with one or more arguments, the simulator sets up a mechanism whereby
 each time a variable or an expression in the argument list changes value—with the exception of the $time,
 $stime, or $realtime system functions—the entire argument list is displayed at the end of the time step as if
 reported by the $display task. If two or more arguments change value at the same time, only one display is
 produced that shows the new values.

 Only one $monitor display list can be active at any one time; however, a new $monitor task with a new
 display list can be issued any number of times during simulation.

 The $monitoron and $monitoroff tasks control a monitor flag that enables and disables the monitoring. Use
 $monitoroff to turn off the flag and disable monitoring. The $monitoron system task can be used to turn on
 the flag so that monitoring is enabled and the most recent call to $monitor can resume its display. A call to
 $monitoron shall produce a display immediately after it is invoked, regardless of whether a value change
 has taken place; this is used to establish the initial values at the beginning of a monitoring session. By
 default, the monitor flag is turned on at the beginning of simulation.


 17.2 File input-output system tasks and functions

 The system tasks and functions for file-based operations are divided into the following categories:

    —      Functions and tasks that open and close files
    —      Tasks that output values into files
    —      Tasks that output values into variables
    —      Tasks and functions that read values from files and load into variables or memories


286                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 318 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 17.2.1 Opening and closing files

 The syntax for $fopen and $fclose system tasks is shown in Syntax 17-4.

                       file_open_function ::=
                               multi_channel_descriptor = $fopen ( " file_name " ) ;
                             | fd = $fopen ( " file_name " , type ) ;
                       file_close_task ::=
                               $fclose ( multi_channel_descriptor ) ;
                             | $fclose ( fd ) ;

                             Syntax 17-4—Syntax for $fopen and $fclose system tasks


 The function $fopen opens the file specified as the filename argument and returns either a 32-bit
 multichannel descriptor or a 32-bit file descriptor, determined by the absence or presence of the type
 argument.

 filename is a character string or is a reg containing a character string that names the file to be opened.

 type is a character string or is a reg containing a character string of one of the forms in Table 17-7 that
 indicates how the file should be opened. If type is omitted, the file is opened for writing, and a multichannel
 descriptor mcd is returned. If type is supplied, the file is opened as specified by the value of type, and a file
 descriptor fd is returned.


                                        Table 17-7—Types for file descriptors

                  Argument                                                     Description

         "r" or "rb"                        Open for reading

         "w" or "wb"                        Truncate to zero length or create for writing

         "a" or "ab"                        Append; open for writing at end of file (EOF), or create for writing

         "r+", "r+b", or "rb+"              Open for update (reading and writing)

         "w+", "w+b", or "wb+"              Truncate or create for update

         "a+", "a+b", or "ab+"              Append; open or create for update at EOF



 The multichannel descriptor mcd is a 32-bit reg in which a single bit is set indicating which file is opened.
 The least significant bit (bit 0) of an mcd always refers to the standard output. Output is directed to two or
 more files opened with multichannel descriptors by bitwise OR-ing together their mcds and writing to the
 resultant value.

 The most significant bit (bit 31) of a multichannel descriptor is reserved and shall always be cleared,
 limiting an implementation to at most 31 files opened for output via multichannel descriptors.

 The file descriptor fd is a 32-bit value. The most significant bit (bit 31) of a fd is reserved and shall always
 be set; this allows implementations of the file input and output functions to determine how the file was
 opened. The remaining bits hold a small number indicating what file is opened. Three file descriptors are
 pre-opened; they are STDIN, STDOUT, and STDERR, which have the values 32'h8000_0000,




Copyright © 2006 IEEE. All rights reserved.                                                                                        287


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 319 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 32'h8000_0001, and 32'h8000_0002, respectively. STDIN is pre-opened for reading, and STDOUT and
 STDERR are pre-opened for append.

 Unlike multichannel descriptors, file descriptors cannot be combined via bitwise OR in order to direct
 output to multiple files. Instead, files are opened via file descriptor for input, output, and both input and
 output, as well as for append operations, based on the value of type, according to Table 17-7.

 If a file cannot be opened (either the file does not exist and the type specified is "r", "rb", "r+", "r+b", or
 "rb+", or the permissions do not allow the file to be opened at that path), a zero is returned for the mcd or fd.
 Applications can call $ferror to determine the cause of the most recent error (see 17.2.7).

 The "b" in the above types exists to distinguish binary files from text files. Many systems (such as Unix)
 make no distinction between binary and text files, and on these systems the "b" is ignored. However, some
 systems (such as machines running Windows NT) perform data mappings on certain binary values written to
 and read from files that are opened for text access.

 The $fclose system task closes the file specified by fd or closes the file(s) specified by the multichannel
 descriptor mcd. No further output to or input from any file descriptor(s) closed by $fclose is allowed. Active
 $fmonitor and/or $fstrobe operations on a file descriptor or multichannel descriptor are implicitly cancelled
 by an $fclose operation. The $fopen function shall reuse channels that have been closed.

 NOTE—The number of simultaneous input and output channels that can be open at any one time is dependent on the
 operating system. Some operating systems do not support opening files for update.

 17.2.2 File output system tasks

 The syntax for $display, $write, $monitor, and $strob system tasks is shown in Syntax 17-5.

                    file_output_tasks ::=
                            file_output_task_name ( multi_channel_descriptor [ , list_of_arguments ] ) ;
                          | file_output_task_name ( fd [ , list_of_arguments ] ) ;
                    file_output_task_name ::=
                            $fdisplay | $fdisplayb | $fdisplayh | $fdisplayo
                          | $fwrite     | $fwriteb   | $fwriteh      | $fwriteo
                          | $fstrobe | $fstrobeb | $fstrobeh | $fstrobeo
                          | $fmonitor | $fmonitorb | $fmonitorh | $fmonitoro

                                   Syntax 17-5—Syntax for file output system tasks


 Each of the four formatted display tasks—$display, $write, $monitor, and $strobe—has a counterpart that
 writes to specific files as opposed to the standard output. These counterpart tasks—$fdisplay, $fwrite,
 $fmonitor, and $fstrobe—accept the same type of arguments as the tasks upon which they are based, with
 one exception: The first argument shall be either a multichannel descriptor or a file descriptor, which
 indicates where to direct the file output. Multichannel descriptors are described in detail in 17.2.1. A
 multichannel descriptor is either a variable or the result of an expression that takes the form of a 32-bit
 unsigned integer value.

 The $fstrobe and $fmonitor system tasks work just like their counterparts, $strobe and $monitor, except
 that they write to files using the multichannel descriptor for control. Unlike $monitor, any number of
 $fmonitor tasks can be set up to be simultaneously active. However, there is no counterpart to $monitoron
 and $monitoroff tasks. The task $fclose is used to cancel an active $fstrobe or $fmonitor task.

 For example:



288                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 320 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The following example shows how to set up multichannel descriptors. In this example, three different
 channels are opened using the $fopen function. The three multichannel descriptors that are returned by the
 function are then combined in a bitwise OR operation and assigned to the integer variable messages. The
 messages variable can then be used as the first argument in a file output task to direct output to all three
 channels at once. To create a descriptor that directs output to the standard output as well, the messages
 variable is a bitwise OR with the constant 1, which effectively enables channel 0.

            integer
                 messages,                    broadcast,
                 cpu_chann,                   alu_chann, mem_chann;
            initial begin
                 cpu_chann = $fopen("cpu.dat");
                 if (cpu_chann == 0) $finish;
                 alu_chann = $fopen("alu.dat");
                 if (alu_chann == 0) $finish;
                 mem_chann = $fopen("mem.dat");
                 if (mem_chann == 0) $finish;
                 messages = cpu_chann | alu_chann | mem_chann;
                 // broadcast includes standard output
                 broadcast = 1 | messages;
            end
            endmodule

 The following file output tasks show how the channels opened in the preceding example might be used:

            $fdisplay( broadcast, "system reset at time %d", $time );

            $fdisplay( messages, "Error occurred on address bus",
                           " at time %d, address = %h", $time, address );

            forever @(posedge clock)
                 $fdisplay( alu_chann, "acc= %h f=%h a=%h b=%h", acc, f, a, b );

 17.2.3 Formatting data to a string

 The syntax for the $swrite family of tasks and for $sformat system task is shown in Syntax 17-6.

                    string_output_tasks ::=
                          string_output_task_name ( output_reg , list_of_arguments ) ;
                    string_output_task_name ::=
                          $swrite | $swriteb | $swriteh | $swriteo
                    variable_format_string_output_task ::=
                          $sformat ( output_reg , format_string , list_of_arguments ) ;

                                    Syntax 17-6—Syntax for formatting data tasks


 The $swrite family of tasks is based on the $fwrite family of tasks and accepts the same type of arguments
 as the tasks upon which it is based, with one exception: The first argument to $swrite shall be a reg variable
 to which the resulting string shall be written, instead of a variable specifying the file to which to write the
 resulting string.

 The system task $sformat is similar to the system task $swrite, with one major difference.




Copyright © 2006 IEEE. All rights reserved.                                                                                        289


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 321 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Unlike the display and write family of output system tasks, $sformat always interprets its second argument,
 and only its second argument, as a format string. This format argument can be a static string, such as
 "data is %d" or can be a reg variable whose content is interpreted as the format string. No other arguments
 are interpreted as format strings. $sformat supports all the format specifiers supported by $display, as
 documented in 17.1.1.2.

 The remaining arguments to $sformat are processed using any format specifiers in the format_string, until
 all such format specifiers are used up. If not enough arguments are supplied for the format specifiers or too
 many are supplied, then the application shall issue a warning and continue execution. The application, if
 possible, can statically determine a mismatch in format specifiers and number of arguments and issue a
 compile time error message.

 NOTE—If the format_string is a reg, it might not be possible to determine its value at compile time.

 The variable output_reg is assigned using the string assignment to variable rules, as specified in 5.2.3.

 17.2.4 Reading data from a file

 Files opened using file descriptors can be read from only if they were opened with either the r or r+ type
 values. See 17.2.1 for more information about opening files.

 17.2.4.1 Reading a character at a time

 For example:

 Example 1

            c = $fgetc ( fd );

 reads a byte from the file specified by fd. If an error occurs reading from the file, then c is set to EOF (-1).
 The code defines the width of the reg to be wider than 8 bits so that a return value from $fgetc of EOF (-1)
 can be differentiated from the character code 0xFF. Applications can call $ferror to determine the cause of
 the most recent error (see 17.2.7).

 Example 2

            code = $ungetc ( c, fd );

 inserts the character specified by c into the buffer specified by file descriptor fd. The character c shall be
 returned by the next $fgetc call on that file descriptor. The file itself is unchanged. If an error occurs pushing
 a character onto a file descriptor, then code is set to EOF. Otherwise, code is set to zero. Applications can
 call $ferror to determine the cause of the most recent error (see 17.2.7).

 NOTE—The features of the underlying implementation of file I/O on the host system limit the number of characters that
 can be pushed back onto a stream. Operations like $fseek might erase any pushed back characters.

 17.2.4.2 Reading a line at a time

 For example:

            integer code ;
            code = $fgets ( str, fd );




290                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 322 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 reads characters from the file specified by fd into the reg str until str is filled, or a newline character is
 read and transferred to str, or an EOF condition is encountered. If str is not an integral number of bytes in
 length, the most significant partial byte is not used in order to determine the size.

 If an error occurs reading from the file, then code is set to zero. Otherwise, the number of characters read is
 returned in code. Applications can call $ferror to determine the cause of the most recent error (see 17.2.7).

 17.2.4.3 Reading formatted data

 For example:

            integer code ;
            code = $fscanf ( fd, format, args );
            code = $sscanf ( str, format, args );

 $fscanf reads from the files specified by the file descriptor fd.

 $sscanf reads from the reg str.

 Both functions read characters, interpret them according to a format, and store the results. Both expect as
 arguments a control string, format, and a set of arguments specifying where to place the results. If there are
 insufficient arguments for the format, the behavior is undefined. If the format is exhausted while arguments
 remain, the excess arguments are ignored.

 If an argument is too small to hold the converted input, then, in general, the least significant bits are
 transferred. Arguments of any length that is supported by Verilog can be used. However, if the destination is
 a real or realtime, then the value +Inf (or -Inf) is transferred. The format can be a string constant or a reg
 containing a string constant. The string contains conversion specifications, which direct the conversion of
 input into the arguments. The control string can contain the following:

    a)     White space characters (blanks, tabs, newlines, or formfeeds) that, except in one case described
           below, cause input to be read up to the next nonwhite space character. For $sscanf, null characters
           shall also be considered white space.
    b)     An ordinary character (not %) that must match the next character of the input stream.
    c)     Conversion specifications consisting of the character %, an optional assignment suppression charac-
           ter *, a decimal digit string that specifies an optional numerical maximum field width, and a
           conversion code.

 A conversion specification directs the conversion of the next input field; the result is placed in the variable
 specified in the corresponding argument unless assignment suppression was indicated by the character *.
 In this case, no argument shall be supplied.

 The suppression of assignment provides a way of describing an input field that is to be skipped. An input
 field is defined as a string of nonspace characters; it extends to the next inappropriate character or until the
 maximum field width, if one is specified, is exhausted. For all descriptors except the character c, white space
 leading an input field is ignored.

           %          A single % is expected in the input at this point; no assignment is done.

           b          Matches a binary number, consisting of a sequence from the set 0,1,X,x,Z,z,?, and _.

           o          Matches a octal number, consisting of a sequence of characters from the set
                      0,1,2,3,4,5,6,7,X,x,Z,z,?, and _.




Copyright © 2006 IEEE. All rights reserved.                                                                                        291


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 323 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


           d          Matches an optionally signed decimal number, consisting of the optional sign from the set
                      + or -, followed by a sequence of characters from the set 0,1,2,3,4,5,6,7,8,9, and _, or a sin-
                      gle value from the set x,X,z,Z,?.

           h or x     Matches a hexadecimal number, consisting of a sequence of characters from the set
                      0,1,2,3,4,5,6,7,8,9,a,A,b,B,c,C,d,D,e,E,f,F,x,X,z,Z,?, and _.

           f, e, or g Matches a floating point number. The format of a floating point number is an optional sign
                      (either + or -), followed by a string of digits from the set 0,1,2,3,4,5,6,7,8,9 optionally con-
                      taining a decimal point character (.), followed by an optional exponent part including e or
                      E, followed by an optional sign, followed by a string of digits from the set
                      0,1,2,3,4,5,6,7,8,9.

           v          Matches a net signal strength, consisting of a three-character sequence as specified in
                      17.1.1.5. This conversion is not extremely useful, as strength values are really only use-
                      fully assigned to nets and $fscanf can only assign values to regs (if assigned to regs, the
                      values are converted to the 4 value equivalent).

           t          Matches a floating point number. The format of a floating point number is an optional sign
                      (either + or -), followed by a string of digits from the set 0,1,2,3,4,5,6,7,8,9 optionally con-
                      taining a decimal point character (.), followed by an optional exponent part including e or
                      E, followed by an optional sign, followed by a string of digits from the set
                      0,1,2,3,4,5,6,7,8,9. The value matched is then scaled and rounded according to the current
                      time scale as set by $timeformat. For example, if the timescale is `timescale 1ns/100ps
                      and the time format is $timeformat(–3,2," ms",10);, then a value read with
                      $sscanf("10.345", "%t", t) would return 10350000.0.

           c          Matches a single character, whose 8-bit ASCII value is returned.

           s          Matches a string, which is a sequence of nonwhite space characters.

           u          Matches unformatted (binary) data. The application shall transfer sufficient data from the
                      input to fill the target reg. Typically, the data are obtained from a matching $fwrite
                      ("%u",data) or from an external application written in another programming language such
                      as C, Perl, or FORTRAN.

                      The application shall transfer the 2 value binary data from the input stream to the destina-
                      tion reg, expanding the data to the 4 value format. This escape sequence can be used with
                      any of the existing input system tasks, although $fscanf should be the preferred one to
                      use. As the input data cannot represent x or z, it is not possible to obtain an x or z in the
                      result reg. This formatting specifier is intended to be used to support transferring data to
                      and from external programs that have no concept of x and z.

                      Applications that require preservation of x and z are encouraged to use the %z I/O format
                      specification.

                      The data shall be read from the file in the native endian format of the underlying system
                      (i.e., in the same endian order as if the PLI was used and the C language read(2) system
                      call was used).

                      For POSIX applications, it might be necessary to open files for unformatted I/O with the
                      "rb", "rb+", or "r+b" specifiers to avoid the systems implementation of I/O altering patterns
                      in the unformatted stream that match special characters.



292                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 324 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           z          The formatting specification %z (or %Z) is defined for reading data without formatting
                      (binary values). The application shall transfer the 4 value binary representation of the spec-
                      ified data from the input stream to the destination reg. This escape sequence can be used
                      with any of the existing input system tasks, although $fscanf should be the preferred one
                      to use.

                      This formatting specifier is intended to be used to support transferring data to and from
                      external programs that recognize and support the concept of x and z. Applications that do
                      not require the preservation of x and z are encouraged to use the %u I/O format
                      specification.

                      The data shall be read from the file in the native endian format of the underlying system
                      (i.e., in the same endian order as if the PLI was used, the data were in a s_vpi_vecval
                      structure (see Figure 27-8 in 27.14), and the C language read(2) system call was used to
                      read the data from disk).

                      For POSIX applications, it might be necessary to open files for unformatted I/O with the
                      "rb", "rb+", or "r+b" specifiers to avoid the systems implementation of I/O altering patterns
                      in the unformatted stream that match special characters.

           m          Returns the current hierarchical path as a string. Does not read data from the input file or
                      str argument.

 If an invalid conversion character follows the %, the results of the operation are implementation dependent.

 If the format string or the str argument to $sscanf contains unknown bits (x or z), then the system task
 shall return EOF.

 If EOF is encountered during input, conversion is terminated. If EOF occurs before any characters matching
 the current directive have been read (other than leading white space, where permitted), execution of the
 current directive terminates with an input failure. Otherwise, unless execution of the current directive is
 terminated with a matching failure, execution of the following directive (if any) is terminated with an input
 failure.

 If conversion terminates on a conflicting input character, the offending input character is left unread in the
 input stream. Trailing white space (including newline characters) is left unread unless matched by a
 directive. The success of literal matches and suppressed assignments is not directly determinable.

 The number of successfully matched and assigned input items is returned in code; this number can be 0 in
 the event of an early matching failure between an input character and the control string. If the input ends
 before the first matching failure or conversion, EOF is returned. Applications can call $ferror to determine
 the cause of the most recent error (see 17.2.7).

 17.2.4.4 Reading binary data

 For example:

            integer code ;
            code = $fread(         myreg, fd);
            code = $fread(         mem, fd);
            code = $fread(         mem, fd, start);
            code = $fread(         mem, fd, start, count);
            code = $fread(         mem, fd, , count);

 reads a binary data from the file specified by fd into the reg myreg or the memory mem.


Copyright © 2006 IEEE. All rights reserved.                                                                                        293


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 325 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 start is an optional argument. If present, start shall be used as the address of the first element in the
 memory to be loaded. If not present, the lowest numbered location in the memory shall be used.

 count is an optional argument. If present, count shall be the maximum number of locations in mem that
 shall be loaded. If not supplied, the memory shall be filled with what data are available.

 start and count are ignored if $fread is loading a reg.

 If no addressing information is specified within the system task and no address specifications appear within
 the data file, then the default start address is the lowest address given in the declaration of the memory.
 Consecutive words are loaded toward the highest address until either the memory is full or the data file is
 completely read. If the start address is specified in the task without the finish address, then loading starts at
 the specified start address and continues toward the highest address given in the declaration of the memory.

 start is the address in the memory. For start = 12 and the memory up[10:20], the first data would be
 loaded at up[12]. For the memory down[20:10], the first location loaded would be down[12], then
 down[13].

 The data in the file shall be read byte by byte to fulfill the request. An 8-bit wide memory is loaded using
 1 byte per memory word, while a 9-bit wide memory is loaded using 2 bytes per memory word. The data are
 read from the file in a big endian manner; the first byte read is used to fill the most significant location in the
 memory element. If the memory width is not evenly divisible by 8 (8, 16, 24, 32), not all data in the file are
 loaded into memory because of truncation.

 The data loaded from the file are taken as “2 value” data. A bit set in the data is interpreted as a 1, and bit not
 set is interpreted as a 0. It is not possible to read a value of x or z using $fread.

 If an error occurs reading from the file, then code is set to zero. Otherwise, the number of characters read is
 returned in code. Applications can call $ferror to determine the cause of the most recent error (see 17.2.7).

 NOTE—There is not a “binary” mode and an “ASCII” mode; one can freely intermingle binary and formatted read
 commands from the same file.

 17.2.5 File positioning

 For example:

 Example 1

            integer pos ;
            pos = $ftell ( fd );

 returns in pos the offset from the beginning of the file of the current byte of the file fd, which shall be read
 or written by a subsequent operation on that file descriptor.

 This value can be used by subsequent $fseek calls to reposition the file to this point. Any repositioning shall
 cancel any $ungetc operations. If an error occurs, EOF is returned. Applications can call $ferror to
 determine the cause of the most recent error (see 17.2.7).

 Example 2

            code = $fseek ( fd, offset, operation );
            code = $rewind ( fd );




294                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 326 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 sets the position of the next input or output operation on the file specified by fd. The new position is at the
 signed distance offset bytes from the beginning, from the current position, or from the end of the file,
 according to an operation value of 0, 1, and 2 as follows:

    —      0 sets position equal to offset bytes
    —      1 sets position to current location plus offset
    —      2 sets position to EOF plus offset

 $rewind is equivalent to $fseek (fd,0,0);

 Repositioning the current file position with $fseek or $rewind shall cancel any $ungetc operations.

 $fseek() allows the file position indicator to be set beyond the end of the existing data in the file. If data are
 later written at this point, subsequent reads of data in the gap shall return zero until data are actually written
 into the gap. $fseek, by itself, does not extend the size of the file.

 When a file is opened for append (that is, when type is "a" or "a+"), it is impossible to overwrite
 information already in the file. $fseek can be used to reposition the file pointer to any position in the file, but
 when output is written to the file, the current file pointer is disregarded. All output is written at the end of the
 file and causes the file pointer to be repositioned at the end of the output.

 If an error occurs repositioning the file, then code is set to –1. Otherwise, code is set to 0. Applications can
 call $ferror to determine the cause of the most recent error (see 17.2.7).

 17.2.6 Flushing output

 For example:

            $fflush ( mcd );
            $fflush ( fd );
            $fflush ( );

 writes any buffered output to the file(s) specified by mcd, to the file specified by fd, or if $fflush is invoked
 with no arguments, to all open files.

 17.2.7 I/O error status

 Should any error be detected by one of the file I/O routines, an error code is returned. Often this is sufficient
 for normal operation (i.e., if the opening of an optional configuration file fails, the application typically
 would simply continue using default values). However, sometimes it is useful to obtain more information
 about the error for correct application operation. In this case, the $ferror function can be used:

            integer errno ;
            errno = $ferror ( fd, str );

 A string description of type of error encountered by the most recent file I/O operation is written into str,
 which should be at least 640 bits wide. The integral value of the error code is returned in errno. If the most
 recent operation did not result in an error, then the value returned shall be zero, and the reg str shall be
 cleared.

 17.2.8 Detecting EOF

 For example:



Copyright © 2006 IEEE. All rights reserved.                                                                                        295


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 327 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            integer code;
            code = $feof ( fd );

 returns a nonzero value when EOF has previously been detected reading the input file fd. It returns zero
 otherwise.

 17.2.9 Loading memory data from a file

 The syntax for $readmemb and $readmemh system tasks is shown in Syntax 17-7.

                    load_memory_tasks ::=
                           $readmemb ( " file_name " , memory_name [ , start_addr [ , finish_addr ] ] ) ;
                         | $readmemh ( " file_name " , memory_name [ , start_addr [ , finish_addr ] ] ) ;

                                Syntax 17-7—Syntax for memory load system tasks


 Two system tasks—$readmemb and $readmemh—read and load data from a specified text file into a
 specified memory. Either task can be executed at any time during simulation. The text file to be read shall
 contain only the following:

    —      White space (spaces, newlines, tabs, and formfeeds)
    —      Comments (both types of comment are allowed)
    —      Binary or hexadecimal numbers

 The numbers shall have neither the length nor the base format specified. For $readmemb, each number
 shall be binary. For $readmemh, the numbers shall be hexadecimal. The unknown value (x or X), the high-
 impedance value (z or Z), and the underscore (_) can be used in specifying a number as in a Verilog HDL
 source description. White space and/or comments shall be used to separate the numbers.

 In the following discussion, the term address refers to an index into the array that models the memory.

 As the file is read, each number encountered is assigned to a successive word element of the memory.
 Addressing is controlled both by specifying start and/or finish addresses in the system task invocation and
 by specifying addresses in the data file.

 When addresses appear in the data file, the format is an at character (@) followed by a hexadecimal number
 as follows:

            @hh...h

 Both uppercase and lowercase digits are allowed in the number. No white space is allowed between the @
 and the number. As many address specifications as needed within the data file can be used. When the system
 task encounters an address specification, it loads subsequent data starting at that memory address.

 If no addressing information is specified within the system task and no address specifications appear within
 the data file, then the default start address shall be the lowest address in the memory. Consecutive words
 shall be loaded until either the highest address in the memory is reached or the data file is completely read. If
 the start address is specified in the task without the finish address, then loading shall start at the specified
 start address and shall continue upward toward the highest address in the memory. In both cases, loading
 shall continue upward even after an address specification in the data file.




296                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 328 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 If both start and finish addresses are specified as arguments to the task, then loading shall begin at the start
 address and shall continue toward the finish address. If the start address is greater than the finish address,
 then the address will be decremented between consecutive loads rather than being incremented. Loading
 shall continue to follow this direction even after an address specification in the data file.

 When addressing information is specified both in the system task and in the data file, the addresses in the
 data file shall be within the address range specified by the system task arguments; otherwise, an error
 message is issued, and the load operation is terminated.

 A warning message shall be issued if the number of data words in the file differs from the number of words
 in the range implied by the start through finish addresses and no address specifications appear within the
 data file.

 For example:

            reg [7:0] mem[1:256];

 Given this declaration, each of the following statements load data into mem in a different manner:

            initial $readmemh("mem.data", mem);
            initial $readmemh("mem.data", mem, 16);
            initial $readmemh("mem.data", mem, 128, 1);

 The first statement loads up the memory at simulation time 0 starting at the memory address 1. The second
 statement begins loading at address 16 and continue on toward address 256. For the third and final
 statement, loading begins at address 128 and continue down toward address 1.

 In the third case, when loading is complete, a final check is performed to ensure that exactly 128 numbers
 are contained in the file. If the check fails, a warning message is issued.

 17.2.10 Loading timing data from an SDF file

 The syntax for the $sdf_annotate system task is shown in Syntax 17-8.

                      sdf_annotate_task ::=
                           $sdf_annotate ("sdf_file" [ , [ module_instance ] [ , [ "config_file" ]
                             [ , [ "log_file" ] [ , [ "mtm_spec" ]
                             [ , [ "scale_factors" ] [ , [ "scale_type" ] ] ] ] ] ] ] );

                                Syntax 17-8—Syntax for $sdf_annotate system task


 The $sdf_annotate system task reads timing data from an SDF file into a specified region of the design.

           sdf_file                Is a character string or is a reg containing a character string naming the file to be
                                   opened.

           module_instance         Is an optional argument specifying the scope to which to annotate the informa-
                                   tion in the SDF file. The SDF annotator uses the hierarchy level of the specified
                                   instance for running the annotation. Array indices are permitted. If the
                                   module_instance is not specified, the SDF annotator uses the module containing
                                   the call to the $sdf_annotate system task as the module_instance for annotation.




Copyright © 2006 IEEE. All rights reserved.                                                                                        297


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 329 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


           config_file             Is an optional character string argument providing the name of a configuration
                                   file. Information in this file can be used to provide detailed control over many
                                   aspects of annotation.

           log_file                Is an optional character string argument providing the name of the log file used
                                   during SDF annotation. Each individual annotation of timing data from the SDF
                                   file results in an entry in the log file.

           mtm_spec                Is an optional character string argument specifying which member of the min/
                                   typ/max triples shall be annotated. The legal values for this string are described
                                   in Table 17-8. This overrides any MTM_SPEC keywords in the configuration file.


                                            Table 17-8—mtm spec argument

                      Keyword                                                    Description

                      MAXIMUM                               Annotates the maximum value
                      MINIMUM                               Annotates the minimum value

                      TOOL_CONTROL (default)                Annotates the value as selected by the simulator

                      TYPICAL                               Annotates the typical value


           scale_factors           Is an optional character string argument specifying the scale factors to be used
                                   while annotating timing values. For example, "1.6:1.4:1.2" causes minimum
                                   values to be multiplied by 1.6, typical values by 1.4, and maximum values by
                                   1.2. The default values are 1.0:1.0:1.0. The scale_factors argument over-
                                   rides any SCALE_FACTORS keywords in the configuration file.

           scale_type              Is an optional character string argument specifying how the scale factors should
                                   be applied to the min/typ/max triples. The legal values for this string are shown
                                   in Table 17-9. This overrides any SCALE_TYPE keywords in the configuration
                                   file.


                                            Table 17-9—scale type argument

                                   Keyword                                       Description

                       FROM_MAXIMUM                           Applies scale factors to maximum value

                       FROM_MINIMUM                           Applies scale factors to minimum value

                       FROM_MTM (default)                     Applies scale factors to min/typ/max values

                       FROM_TYPICAL                           Applies scale factors to typical value



 17.3 Timescale system tasks

 The following system tasks display and set timescale information:

    a)     $printtimescale
    b)     $timeformat



298                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 330 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 See 19.8 for a discussion of Verilog time scales and time units.

 17.3.1 $printtimescale

 The $printtimescale system task displays the time unit and precision for a particular module. The syntax for
 the system task is shown in Syntax 17-9.

                    printtimescale_task ::=
                          $printtimescale [ ( hierarchical_identifier ) ] ;

                                        Syntax 17-9—Syntax for $printtimescale


 This system task can be specified with or without an argument.

    —      When no argument is specified, $printtimescale displays the time unit and precision of the module
           that is the current scope.
    —      When an argument is specified, $printtimescale displays the time unit and precision of the module
           passed to it.

 The timescale information shall appear in the following format:

            Time scale of (module_name) is unit / precision

 For example:

            `timescale 1 ms / 1 us
            module a_dat;
            initial
                 $printtimescale(b_dat.c1);
            endmodule

            `timescale 10 fs / 1 fs
            module b_dat;
                 c_dat c1 ();
            endmodule

            `timescale 1 ns / 1 ns
            module c_dat;
                       .
                       .
                       .
            endmodule

 In this example, module a_dat invokes the $printtimescale system task to display timescale information
 about another module c_dat, which is instantiated in module b_dat.

 The information about c_dat shall be displayed in the following format:

            Time scale of (b_dat.c1) is 1ns / 1ns




Copyright © 2006 IEEE. All rights reserved.                                                                                        299


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 331 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 17.3.2 $timeformat

 The syntax for $timeformat system task is shown in Syntax 17-10.

             timeformat_task ::=
                  $timeformat [ ( units_number , precision_number , suffix_string , minimum_field_width ) ] ;

                                           Syntax 17-10—Syntax for $timeformat


 The $timeformat system task performs the following two functions:

    —      It specifies how the %t format specification reports time information for the $write, $display,
           $strobe, $monitor, $fwrite, $fdisplay, $fstrobe, and $fmonitor group of system tasks.
    —      It specifies the time unit for delays entered interactively.

 The units number argument shall be an integer in the range from 0 to -15. This argument represents the time
 unit as shown in Table 17-10.


                              Table 17-10—$timeformat units_number arguments

                                Unit number          Time unit        Unit number           Time unit

                                       0                 1s                  –8                10 ns

                                      –1               100 ms                –9                1 ns

                                      –2                10 ms               –10               100 ps

                                      –3                1 ms                –11                10 ps

                                      –4               100 us               –12                1 ps

                                      –5                10 us               –13               100 fs

                                      –6                 1 us               –14                10 fs

                                      –7               100 ns               –15                1 fs



 NOTE—While s, ms, ns, ps, and fs are the usual SI unit symbols for second, millisecond, nanosecond, picosecond, and
 femtosecond, due to lack of the Greek letter m (mu) in coding character sets, ‘us’ represents the SI unit symbol for
 microsecond, properly ms.

 The $timeformat system task performs the following two operations:

    —      It sets the time unit for all later-entered delays entered interactively.
    —      It sets the time unit, precision number, suffix string, and minimum field width for all %t formats
           specified in all modules that follow in the source description until another $timeformat system task
           is invoked.

 The default $timeformat system task arguments are given in Table 17-11.



 For example:


300                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 332 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                            Table 17-11—$timeformat default value for arguments

                      Argument                                                 Default

               units_number                  The smallest time precision argument of all the `timescale compiler
                                             directives in the source description
               precision_number              0

               suffix_string                 A null character string

               minimum_field_width           20



 The following example shows the use of %t with the $timeformat system task to specify a uniform time
 unit, time precision, and format for timing information.

            `timescale 1 ms / 1 ns
            module cntrl;
            initial
                 $timeformat(-9, 5, " ns", 10);
            endmodule

            `timescale 1 fs / 1 fs
            module a1_dat;
            reg in1;
            integer file;
            buf #10000000 (o1,in1);
            initial begin
                 file = $fopen("a1.dat");
                 #00000000 $fmonitor(file,"%m: %t in1=%d o1=%h", $realtime,in1,o1);
                 #10000000 in1 = 0;
                 #10000000 in1 = 1;
            end
            endmodule

            `timescale 1 ps / 1 ps
            module a2_dat;
            reg in2;
            integer file2;
            buf #10000 (o2,in2);
            initial begin
                 file2=$fopen("a2.dat");
                 #00000 $fmonitor(file2,"%m: %t in2=%d o2=%h",$realtime,in2,o2);
                 #10000 in2 = 0;
                 #10000 in2 = 1;
            end
            endmodule

 The contents of file a1.dat are as follows:

            a1_dat:      0.00000 ns in1= x o1=x
            a1_dat:      10.00000 ns in1= 0 o1=x
            a1_dat:      20.00000 ns in1= 1 o1=0
            a1_dat:      30.00000 ns in1= 1 o1=1

 The contents of file a2.dat are as follows:




Copyright © 2006 IEEE. All rights reserved.                                                                                        301


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 333 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            a2_dat:      0.00000 ns in2=x o2=x
            a2_dat:      10.00000 ns in2=0 o2=x
            a2_dat:      20.00000 ns in2=1 o2=0
            a2_dat:      30.00000 ns in2=1 o2=1

 In this example, the times of events written to the files by the $fmonitor system task in modules a1_dat
 and a2_dat are reported as multiples of 1 ns—even though the time units for these modules are 1 fs and
 1 ps, respectively—because the first argument of the $timeformat system task is -9 and the %t format
 specification is included in the arguments to $fmonitor. This time information is reported after the module
 names with five fractional digits, followed by an ns character string in a space wide enough for 10 ASCII
 characters.


 17.4 Simulation control system tasks

 There are two simulation control system tasks:

    a)     $finish
    b)     $stop

 17.4.1 $finish

 Syntax 17-11 shows the syntax for $finish system task.

                     finish_task ::=
                           $finish [ ( n ) ] ;

                                             Syntax 17-11—Syntax for $finish


 The $finish system task simply makes the simulator exit and pass control back to the host operating system.
 If an expression is supplied to this task, then its value (0, 1, or 2) determines the diagnostic messages that are
 printed before the prompt is issued (see Table 17-12). If no argument is supplied, then a value of 1 is taken
 as the default.

                                         Table 17-12—Diagnostics for $finish

                     Argument value                                     Diagnostic message

                             0                 Prints nothing

                             1                 Prints simulation time and location

                             2                 Prints simulation time, location, and statistics about the memory
                                               and central processing unit (CPU) time used in simulation



 17.4.2 $stop

 The syntax for the $stop system task is shown in Syntax 17-12.

                     stop_task ::=
                          $stop [ ( n ) ] ;

                                              Syntax 17-12—Syntax for $stop


302                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 334 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The $stop system task causes simulation to be suspended. This task takes an optional expression argument
 (0, 1, or 2) that determines what type of diagnostic message is printed. The amount of diagnostic messages
 output increases with the value of the optional argument passed to $stop.


 17.5 Programmable logic array (PLA) modeling system tasks

 The modeling of PLA devices is provided in the Verilog HDL by a group of system tasks. This subclause
 describes the syntax and use of these system tasks and the formats of the logic array personality file. The
 syntax for PLA modeling system task is shown in Syntax 17-13.

                    pla_system_task ::=
                          $array_type$logic$format ( memory_identifier , input_terms , output_terms ) ;
                    array_type ::=
                          sync | async
                    logic ::=
                          and | or | nand | nor
                    format ::=
                          array | plane
                    memory_identifier ::=
                          identifier
                    input_terms ::=
                          expression
                    output_terms ::=
                          variable_lvalue

                               Syntax 17-13 —Syntax for PLA modeling system task


 The input terms can be nets or variables whereas the output terms shall only be variables.

 The PLA syntax allows for the system tasks as shown in Table 17-13.


                                     Table 17-13—PLA modeling system tasks

         $async$and$array              $sync$and$array                $async$and$plane               $sync$and$plane
         $async$nand$array             $sync$nand$array               $async$nand$plane              $sync$nand$plane
         $async$or$array               $sync$or$array                 $async$or$plane                $sync$or$plane
         $async$nor$array              $sync$nor$array                $async$nor$plane               $sync$nor$plane


 17.5.1 Array types

 The modeling of both synchronous and asynchronous arrays is provided by the PLA system tasks. The
 synchronous forms control the time at which the logic array shall be evaluated and the outputs shall be
 updated. For the asynchronous forms, the evaluations are automatically performed whenever an input term
 changes value or any word in the personality memory is changed.

 For both the synchronous and asynchronous forms, the output terms are updated without any delay.

 For example:


Copyright © 2006 IEEE. All rights reserved.                                                                                        303


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 335 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 An example of an asynchronous system call is as follows:

            wire       a1, a2, a3, a4, a5, a6, a7;
            reg        b1, b2, b3;
            wire [1:7] awire;
            reg [1:3] breg;

            $async$and$array(mem,{a1,a2,a3,a4,a5,a6,a7},{b1,b2,b3});
            or
            $async$and$array(mem,awire, breg);

 An example of a synchronous system call is as follows:

            $sync$or$plane(mem,{a1,a2,a3,a4,a5,a6,a7}, {b1,b2,b3});

 17.5.2 Array logic types

 The logic arrays are modeled with and, or, nand, and nor logic planes. This applies to all array types and
 formats.

 For example:

 An example of a nor plane system call is as follows:

            $async$nor$plane(mem,{a1,a2,a3,a4,a5,a6,a7},{b1,b2,b3});

 An example of a nand plane system call is as follows:

            $sync$nand$plane(mem,{a1,a2,a3,a4,a5,a6,a7}, {b1,b2,b3});

 17.5.3 Logic array personality declaration and loading

 The logic array personality is declared as an array of regs that is as wide as the number of input terms and as
 deep as the number of output terms.

 The personality of the logic array is normally loaded into the memory from a text data file using the system
 tasks $readmemb or $readmemh. Alternatively, the personality data can be written directly into the
 memory using the procedural assignment statements. PLA personalities can be changed dynamically at any
 time during simulation simply by changing the contents of the memory. The new personality shall be
 reflected on the outputs of the logic array at the next evaluation.

 For example:

 The following example shows a logic array with n input terms and m output terms:

            reg [1:n] mem[1:m];

 As shown in the examples in 17.5, PLA input terms, output terms, and memory shall be specified in
 ascending order.

 17.5.4 Logic array personality formats

 Two separate personality formats are supported by the Verilog HDL and are differentiated by using either an
 array system call or a plane system call. The array system call allows for a 1 or 0 in the memory that has
 been declared. A 1 means take the input value, and a 0 means do not take the input value.


304                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
      Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 336 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The plane system call complies with the University of California at Berkeley format for Espresso10. Each bit
 of the data stored in the array has the following meaning:

           0     Take the complemented input value.
           1     Take the true input value.
           x     Take the “worst case” of the input value.
           z     Do-not-care; the input value is of no significance.
           ?     Same as z.

 For example:

 Example 1—The following example illustrates an array with logic equations:

            b1 = a1 & a2
            b2 = a3 & a4 & a5
            b3 = a5 & a6 & a7

 The PLA personality is as follows:

            1100000 in mem[1]
            0011100 in mem[2]
            0000111 in mem[3]

 The module for the PLA is as follows:

            module async_array(a1,a2,a3,a4,a5,a6,a7,b1,b2,b3);
            input a1, a2, a3, a4, a5, a6, a7 ;
            output b1, b2, b3;
            reg [1:7] mem[1:3]; // memory declaration for array personality
            reg b1, b2, b3;
            initial begin
                 // set up the personality from the file array.dat
                 $readmemb("array.dat", mem);
                 // set up an asynchronous logic array with the input
                 // and output terms expressed as concatenations
                 $async$and$array(mem,{a1,a2,a3,a4,a5,a6,a7},{b1,b2,b3});
            end
            endmodule

 Where the file array.dat contains the binary data for the PLA personality:

            1100000
            0011100
            0000111

 A synchronous version of this example has the following description:

            module sync_array(a1,a2,a3,a4,a5,a6,a7,b1,b2,b3,clk);
            input a1, a2, a3, a4, a5, a6, a7, clk;
            output b1, b2, b3;
            reg [1:7] mem[1:3]; // memory declaration
            reg b1, b2, b3;
            initial begin

 10
   Information on Espresso can be found at http://embedded.eecs.berkeley.edu/pubs/downloads/espresso/index.htm.



Copyright © 2006 IEEE. All rights reserved.                                                                                        305


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 337 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                 // set up the personality
                 $readmemb("array.dat", mem);
                 // set up a synchronous logic array to be evaluated
                 // when a positive edge on the clock occurs
                 forever @(posedge clk)
                     $async$and$array(mem,{a1,a2,a3,a4,a5,a6,a7},{b1,b2,b3});
            end
            endmodule

 Example 2—An example of the usage of the plane format tasks follows. The logical function of this PLA is
 shown first, followed by the PLA personality in the new format, the Verilog HDL description using the
 $async$and$plane system task, and finally the result of running the simulation.

 The logical function of the PLA is as follows:

            b[1]    =   a[1] & ~a[2];
            b[2]    =   a[3];
            b[3]    =   ~a[1] & ~a[3];
            b[4]    =   1;

 The PLA personality is as follows:

            3'b10?
            3'b??1
            3'b0?0
            3'b???

 The Verilog HDL description using the $async$and$plane system task is as follows:

            module pla;
            `define rows 4
            `define cols 3
            reg [1:`cols] a, mem[1:`rows];
            reg [1:`rows] b;
            initial begin
                 // PLA system call
                 $async$and$plane(mem,a[1:3],b[1:4]);
                 mem[1] = 3'b10?;
                 mem[2] = 3'b??1;
                 mem[3] = 3'b0?0;
                 mem[4] = 3'b???;
                 // stimulus and display
                 #10 a = 3'b111;
                 #10 $displayb(a, " -> ", b);
                 #10 a = 3'b000;
                 #10 $displayb(a, " -> ", b);
                 #10 a = 3'bxxx;
                 #10 $displayb(a, " -> ", b);
                 #10 a = 3'b101;
                 #10 $displayb(a, " -> ", b);
            end
            endmodule

 The output is as follows:

            111 -> 0101
            000 -> 0011



306                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 338 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            xxx -> xxx1
            101 -> 1101


 17.6 Stochastic analysis tasks

 This subclause describes a set of system tasks and functions that manage queues. These tasks facilitate
 implementation of stochastic queueing models.

 The set of tasks and functions that create and manage queues follows:

           $q_initialize (q_id, q_type, max_length, status) ;
           $q_add (q_id, job_id, inform_id, status) ;
           $q_remove (q_id, job_id, inform_id, status) ;
           $q_full (q_id, status)
           $q_exam (q_id, q_stat_code, q_stat_value, status) ;

 17.6.1 $q_initialize

 The $q_initialize system task creates new queues. The q_id argument is an integer input that shall uniquely
 identify the new queue. The q_type argument is an integer input. The value of the q_type argument
 specifies the type of the queue as shown in Table 17-14.


                                Table 17-14—Types of queues of $q_type values

                                                 q_type value        Type of queue

                                                        1           First-in, first-out

                                                        2           Last-in, first-out



 The max_length argument is an integer input that specifies the maximum number of entries allowed on the
 queue. The success or failure of the creation of the queue is returned as an integer value in status. The error
 conditions and corresponding values of status are described in Table 17-16 (in 17.6.6).

 17.6.2 $q_add

 The $q_add system task places an entry on a queue. The q_id argument is an integer input that indicates to
 which queue to add the entry. The job_id argument is an integer input that identifies the job.

 The inform_id argument is an integer input that is associated with the queue entry. Its meaning is user-
 defined. For example, the inform_id argument can represent execution time for an entry in a CPU model.
 The status code reports on the success of the operation or error conditions as described in Table 17-16.

 17.6.3 $q_remove

 The $q_remove system task receives an entry from a queue. The q_id argument is an integer input that
 indicates from which queue to remove. The job_id argument is an integer output that identifies the entry
 being removed. The inform_id argument is an integer output that the queue manager stored during
 $q_add. Its meaning is user-defined. The status code reports on the success of the operation or error
 conditions as described in Table 17-16.




Copyright © 2006 IEEE. All rights reserved.                                                                                        307


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 339 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 17.6.4 $q_full

 The $q_full system function checks whether there is room for another entry on a queue. It returns 0 when
 the queue is not full and 1 when the queue is full. The status code reports on the success of the operation
 or error conditions as described in Table 17-16.

 17.6.5 $q_exam

 The $q_exam system task provides statistical information about activity at the queue q_id. It returns a
 value in q_stat_value depending on the information requested in q_stat_code. The values of
 q_stat_code and the corresponding information returned in q_stat_value are described in Table 17-15.
 The status code reports on the success of the operation or error conditions as described in Table 17-16.


                          Table 17-15—Argument values for $q_exam system task

                             Value requested in                   Information received back
                                q_stat_code                           from q_stat_value

                                        1               Current queue length

                                        2               Mean interarrival time

                                        3               Maximum queue length

                                        4               Shortest wait time ever

                                        5               Longest wait time for jobs still in the queue

                                        6               Average wait time in the queue



 17.6.6 Status codes

 All of the queue management tasks and functions return an output status code. The status code values and
 corresponding information are described in Table 17-16.


                                            Table 17-16—Status code values

                              Status code values                         What it means

                                        0               OK

                                        1               Queue full, cannot add

                                        2               Undefined q_id

                                        3               Queue empty, cannot remove

                                        4               Unsupported queue type, cannot create queue

                                        5               Specified length <= 0, cannot create queue

                                        6               Duplicate q_id, cannot create queue

                                        7               Not enough memory, cannot create queue




308                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 340 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 17.7 Simulation time system functions

 The following system functions provide access to current simulation time:

            $time                  $stime                $realtime

 17.7.1 $time

 The syntax for $time system function is shown in Syntax 17-14.

                    time_function ::=
                         $time

                                              Syntax 17-14—Syntax for $time


 The $time system function returns an integer that is a 64-bit time, scaled to the timescale unit of the module
 that invoked it.

 For example:

            `timescale 10 ns / 1 ns
            module test;
            reg set;
            parameter p = 1.55;
            initial begin
                 $monitor($time,,"set=",set);
                 #p set = 0;
                 #p set = 1;
            end
            endmodule

            //   The output from this example is as follows:
            //   0 set=x
            //   2 set=0
            //   3 set=1

 In this example, the reg set is assigned the value 0 at simulation time 16 ns, and the value 1 at simulation
 time 32 ns. The time values returned by the $time system function are determined by the following steps:

    a)     The simulation times 16 ns and 32 ns are scaled to 1.6 and 3.2 because the time unit for the module
           is 10 ns; therefore, time values reported by this module are multiples of 10 ns.
    b)     The value 1.6 is rounded to 2, and 3.2 is rounded to 3 because the $time system function returns
           an integer. The time precision does not cause rounding of these values.
 NOTE—The times at which the assignments take place in this example do not match the times reported by $time.

 17.7.2 $stime

 The syntax for $stime system function is shown in Syntax 17-15.

                    stime_function ::=
                         $stime

                                             Syntax 17-15—Syntax for $stime


Copyright © 2006 IEEE. All rights reserved.                                                                                        309


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 341 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The $stime system function returns an unsigned integer that is a 32-bit time, scaled to the timescale unit of
 the module that invoked it. If the actual simulation time does not fit in 32 bits, the low order 32 bits of the
 current simulation time are returned.

 17.7.3 $realtime

 The syntax for $realtime system function is shown in Syntax 17-16.

                    realtime_function ::= $realtime

                                            Syntax 17-16—Syntax for $realtime


 The $realtime system function returns a real number time that, like $time, is scaled to the time unit of the
 module that invoked it.

 For example:

            `timescale 10 ns / 1 ns
            module test;
            reg set;
            parameter p = 1.55;
            initial begin
                 $monitor($realtime,,"set=",set);
                   #p set = 0;
                   #p set = 1;
            end
            endmodule

            //   The output from this example is as follows:
            //   0 set=x
            //   1.6 set=0
            //   3.2 set=1

 In this example, the event times in the reg set are multiples of 10 ns because 10 ns is the time unit of the
 module. They are real numbers because $realtime returns a real number.


 17.8 Conversion functions

 The conversion system functions may be used in constant expressions, as specified in Clause 5.

 The following functions handle real values:

            integer                $rtoi(real_val) ;
            real                   $itor(int_val) ;
            [63:0]                 $realtobits(real_val) ;
            real                   $bitstoreal(bit_val) ;


           $rtoi             Converts real values to integers by truncating the real value (for example, 123.45
                             becomes 123).

           $itor             Converts integers to real values (for example, 123 becomes 123.0).




310                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 342 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           $realtobits       Passes bit patterns across module ports; converts from a real number to the 64-bit rep-
                             resentation (vector) of that real number.

           $bitstoreal       Is the reverse of $realtobits; converts from the bit pattern to a real number.

 The real numbers accepted or generated by these functions shall conform to the IEEE 754 representation of
 the real number. The conversion shall round the result to the nearest valid representation.

 For example:

 The following example shows how the $realtobits and $bitstoreal functions are used in port connections:

            module driver (net_r);
            output net_r;
            real r;
            wire [64:1] net_r = $realtobits(r);
            endmodule

            module receiver (net_r);
            input net_r;
            wire [64:1] net_r;
            real r;
            initial assign r = $bitstoreal(net_r);
            endmodule

 See 5.5 for a description of $signed and $unsigned.


 17.9 Probabilistic distribution functions

 There is a set of random number generators that return integer values distributed according to standard
 probabilistic functions.

 17.9.1 $random function

 The syntax for the system function $random is shown in Syntax 17-17.

                    random_function ::=
                         $random [ ( seed ) ]

                                            Syntax 17-17—Syntax for $random


 The system function $random provides a mechanism for generating random numbers. The function returns
 a new 32-bit random number each time it is called. The random number is a signed integer; it can be positive
 or negative. For further information on probabilistic random number generators, see 17.9.2.

 The seed argument controls the numbers that $random returns so that different seeds generate different
 random streams. The seed argument shall be either a reg, an integer, or a time variable. The seed value
 should be assigned to this variable prior to calling $random.

 For example:

 Example 1—Where b is greater than 0, the expression ($random % b) gives a number in the following
 range: [(-b+1): (b-1)].


Copyright © 2006 IEEE. All rights reserved.                                                                                        311


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 343 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The following code fragment shows an example of random number generation between –59 and 59:

            reg [23:0] rand;
            rand = $random % 60;

 Example 2—The following example shows how adding the concatenation operator to the preceding example
 gives rand a positive value from 0 to 59:

            reg [23:0] rand;
            rand = {$random} % 60;

 17.9.2 $dist_ functions

 The syntax for the probablisitic distribution functions is shown in Syntax 17-18.

                    dist_functions ::=
                            $dist_uniform ( seed , start , end )
                          | $dist_normal ( seed , mean , standard_deviation )
                          | $dist_exponential ( seed , mean )
                          | $dist_poisson ( seed , mean )
                          | $dist_chi_square ( seed , degree_of_freedom )
                          | $dist_t ( seed , degree_of_freedom )
                          | $dist_erlang ( seed , k_stage , mean )

                           Syntax 17-18—Syntax for probabilistic distribution functions


 All arguments to the system functions are integer values. For the exponential, poisson, chi-square, t,
 and erlang functions, the arguments mean, degree_of_freedom, and k_stage shall be greater than 0.

 Each of these functions returns a pseudo-random number whose characteristics are described by the function
 name. In other words, $dist_uniform returns random numbers uniformly distributed in the interval specified
 by its arguments.

 For each system function, the seed argument is an inout argument; that is, a value is passed to the function,
 and a different value is returned. The system functions shall always return the same value given the same
 seed. This facilitates debugging by making the operation of the system repeatable. The seed argument
 should be an integer variable that is initialized by the user and only updated by the system function. This
 ensures the desired distribution is achieved.

 In the $dist_uniform function, the start and end arguments are integer inputs that bound the values
 returned. The start value should be smaller than the end value.

 The mean argument, used by $dist_normal, $dist_exponential, $dist_poisson, and $dist_erlang, is an
 integer input that causes the average value returned by the function to approach the value specified.

 The standard_deviation argument used with the $dist_normal function is an integer input that helps
 determine the shape of the density function. Larger numbers for standard_deviation spread the returned
 values over a wider range.

 The degree_of_freedom argument used with the $dist_chi_square and $dist_t functions is an integer
 input that helps determine the shape of the density function. Larger numbers spread the returned values over
 a wider range.




312                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 344 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 17.9.3 Algorithm for probabilistic distribution functions

 Table 17-17 shows the Verilog probabilistic distribution functions listed with their corresponding
 C functions.


                                 Table 17-17—Verilog to C function cross-listing

                       Verilog function                                           C function

                $dist_uniform                          rtl_dist_uniform
                $dist_normal                           rtl_dist_normal
                $dist_exponential                      rtl_dist_exponential
                $dist_poisson                          rtl_dist_poisson
                $dist_chi_square                       rtl_dist_chi_square
                $dist_t                                rtl_dist_t
                $dist_erlang                           rtl_dist_erlang
                $random                                rtl_dist_uniform (seed, LONG_MIN, LONG_MAX)


 The algorithm for these functions is defined by the following C code:

            /*
            * Algorithm for probabilistic distribution functions.
            *
            * IEEE Std 1364-2005 Verilog Hardware Description Language (HDL)
            */

            #include <limits.h>

            static      double uniform( long *seed, long start, long end );
            static      double normal( long *seed, long mean, long deviation);
            static      double exponential( long *seed, long mean);
            static      long poisson( long *seed, long mean);
            static      double chi_square( long *seed, long deg_of_free);
            static      double t( long *seed, long deg_of_free);
            static      double erlangian( long *seed, long k, long mean);

            long
            rtl_dist_chi_square( seed, df )
                     long *seed;
                     long df;
            {
                 double r;
                 long i;

                   if(df>0)
                   {
                      r=chi_square(seed,df);
                      if(r>=0)
                      {
                         i=(long)(r+0.5);



Copyright © 2006 IEEE. All rights reserved.                                                                                        313


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 345 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                        }
                                       else
                        {
                                r = -r;
                                i=(long)(r+0.5);
                                i = -i;
                         }
                   }
                            else

                   {
                                print_error("WARNING: Chi_square distribution must ",
                                        "have positive degree of freedom\n");
                                i=0;
                   }

                   return (i);
            }

            long
            rtl_dist_erlang( seed, k, mean )
                     long *seed;
                     long k, mean;
            {
                 double r;
                 long i;

                   if(k>0)
                   {
                        r=erlangian(seed,k,mean);
                        if(r>=0)
                        {
                             i=(long)(r+0.5);
                        }
                        else
                        {
                             r = -r;
                             i=(long)(r+0.5);
                             i = -i;
                        }
                   }
                   else
                   {
                         print_error("WARNING: k-stage erlangian distribution ",
                                 "must have positive k\n");
                        i=0;
                   }

            return (i);
            }

            long
            rtl_dist_exponential( seed, mean )
                     long *seed;
                     long mean;
            {
                 double r;
                 long i;



314                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 346 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                   if(mean>0)
                   {
                       r=exponential(seed,mean);
                       if(r>=0)


                         {
                                i=(long)(r+0.5);
                         }
                         else

                         {
                                r = -r;
                                i=(long)(r+0.5);
                                i = -i;
                         }
                     }
                   else
                   {
                         print_error("WARNING: Exponential distribution must ",
                                 "have a positive mean\n");
                         i=0;
                   }

                   return (i);
            }

            long
            rtl_dist_normal( seed, mean, sd )
                     long *seed;
                     long mean, sd;
            {
                 double r;
                 long i;

                   r=normal(seed,mean,sd);
                   if(r>=0)
                   {
                        i=(long)(r+0.5);
                   }
                   else
                   {
                        r = -r;
                        i=(long)(r+0.5);
                        i = -i;
                   }

                   return (i);
            }

            long
            rtl_dist_poisson( seed, mean )
                     long *seed;
                     long mean;
            {
                 long i;

                   if(mean>0)
                   {


Copyright © 2006 IEEE. All rights reserved.                                                                                        315


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 347 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                         i=poisson(seed,mean);
                   }
                   else
                   {
                         print_error("WARNING: Poisson distribution must have a ",
                                 "positive mean\n");
                         i=0;
                   }
                   return (i);
            }

            long
            rtl_dist_t( seed, df )
                     long *seed;
                     long df;
            {
                 double r;
                 long i;

                   if(df>0)
                   {
                        r=t(seed,df);
                        if(r>=0)
                        {
                             i=(long)(r+0.5);
                        }
                        else
                        {
                             r = -r;
                             i=(long)(r+0.5);
                             i = -i;
                        }
                   }
                   else
                   {
                        print_error("WARNING: t distribution must have positive ",
                                 "degree of freedom\n");
                        i=0;
                   }
                   return (i);
            }

            long
            rtl_dist_uniform(seed, start, end)
                    long *seed;
                    long start, end;
            {
                    double r;
                    long i;

                         if (start >= end) return(start);

                         if (end != LONG_MAX)
                         {
                                 end++;
                                 r = uniform( seed, start, end );
                                 if (r >= 0)




316                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 348 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                       {
                                                    i = (long) r;
                                       }
                                       else
                                       {
                                               i = (long) (r-1);
                                       }
                                       if (i<start) i = start;
                                       if (i>=end) i = end-1;
                         }
                         else if (start!=LONG_MIN)
                         {
                                 start--;
                                 r = uniform( seed, start, end) + 1.0;
                                 if (r>=0)
                                 {
                                          i = (long) r;
                                 }
                                 else
                                 {
                                          i = (long) (r-1);
                                 }
                                 if (i<=start) i = start+1;
                                 if (i>end) i = end;
                         }
                         else
                         {
                                 r =(uniform(seed,start,end)+
                                          2147483648.0)/4294967295.0);
                                 r = r*4294967296.0-2147483648.0;
                                 if (r>=0)
                                 {
                                          i = (long) r;
                                 }
                                 else
                                 {
                                          i = (long) (r-1);
                                 }
                         }

                         return (i);
            }

            static double
            uniform( seed, start, end )
                    long *seed, start, end;
            {
                    union u_s
                    {
                            float s;
                            unsigned stemp;
                    } u;

                         double d = 0.00000011920928955078125;
                         double a,b,c;


                         if ((*seed) == 0)
                                 *seed = 259341593;


Copyright © 2006 IEEE. All rights reserved.                                                                                        317


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 349 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®



                         if (start >= end)
                         {
                                 a = 0.0;
                                 b = 2147483647.0;
                         }
                         else
                         {
                                 a = (double) start;
                                 b = (double) end;
                         }
                         *seed = 69069 * (*seed) + 1;
                         u.stemp = *seed;

                         /*
                          * This relies on IEEE floating point format
                          */

                         u.stemp = (u.stemp >> 9) | 0x3f800000;

                         c = (double) u.s;

                         c = c+(c*d);
                         c = ((b - a) * (c - 1.0)) + a;

                         return (c);
            }


            static double
            normal(seed,mean,deviation)
            long *seed,mean,deviation;
            {
                double v1,v2,s;
                double log(), sqrt();

                   s = 1.0;
                   while((s >= 1.0) || (s == 0.0))
                   {
                       v1 = uniform(seed,-1,1);
                       v2 = uniform(seed,-1,1);
                       s = v1 * v1 + v2 * v2;
                   }
                   s = v1 * sqrt(-2.0 * log(s) / s);
                   v1 = (double) deviation;
                   v2 = (double) mean;
                   return(s * v1 + v2);
            }

            static double
            exponential(seed,mean)
            long *seed,mean;
            {
                double log(),n;
                n = uniform(seed,0,1);
                if(n != 0)
                {
                    n = -log(n) * mean;
                }


318                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 350 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                   return(n);
            }

            static long
            poisson(seed,mean)
            long *seed,mean;
            {
                long n;
                double p,q;
                double exp();

                   n = 0;
                   q = -(double)mean;
                   p = exp(q);
                   q = uniform(seed,0,1);
                   while(p < q)
                   {
                       n++;
                       q = uniform(seed,0,1) * q;
                   }
                   return(n);
            }

            static double
            chi_square(seed,deg_of_free)
            long *seed,deg_of_free;
            {
                double x;
                long k;
                if(deg_of_free % 2)
                {
                     x = normal(seed,0,1);
                     x = x * x;
                }
                else
                {
                     x = 0.0;
                }
                for(k = 2; k <= deg_of_free; k = k + 2)
                {
                     x = x + 2 * exponential(seed,1);
                }
                return(x);
            }

            static double
            t(seed,deg_of_free)
            long *seed,deg_of_free;

            {
                   double sqrt(),x;
                   double chi2 = chi_square(seed,deg_of_free);
                   double div = chi2 / (double)deg_of_free;
                   double root = sqrt(div);
                   x = normal(seed,0,1) / root;
                   return(x);
            }

            static double


Copyright © 2006 IEEE. All rights reserved.                                                                                        319


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 351 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            erlangian(seed,k,mean)
            long *seed,k,mean;
            {
                double x,log(),a,b;
                long i;

                   x=1.0;
                   for(i=1;i<=k;i++)


                   {
                       x = x * uniform(seed,0,1);
                   }
                   a=(double)mean;
                   b=(double)k;
                   x= -a*log(x)/b;
                   return(x);
            }


 17.10 Command line input

 An alternative to reading a file to obtain information for use in the simulation is specifying information with
 the command to invoke the simulator. This information is in the form of an optional argument provided to
 the simulation. These arguments are visually distinguished from other simulator arguments by their starting
 with the plus (+) character.

 These arguments, referred to below as plusargs, are accessible through the system functions described in
 17.10.1 and 17.10.2.

 17.10.1 $test$plusargs (string)

 The $test$plusarg system function searches the list of plusargs for a user specified plusarg_string. The
 string is specified in the argument to the system function as either a string or a nonreal variable that is
 interpreted as a string. This string shall not include the leading plus sign of the command line argument. The
 plusargs present on the command line are searched in the order provided. If the prefix of one of the supplied
 plusargs matches all characters in the provided string, the function returns a nonzero integer. If no plusarg
 from the command line matches the string provided, the function returns the integer value zero.

 For example:

 Run simulator with command: +HELLO

 The Verilog code is as follows:

            initial begin
             if ($test$plusargs("HELLO"))      $display("Hello argument found.")
             if ($test$plusargs("HE")) $display("The HE subset string is detected.");
             if ($test$plusargs("H")) $display("Argument starting with H found.");
             if ($test$plusargs("HELLO_HERE"))$display("Long argument.");
             if ($test$plusargs("HI"))         $display("Simple greeting.");
             if ($test$plusargs("LO"))         $display("Does not match.");
            end

 This would produce the following output:




320                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 352 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            Hello argument found.
            The HE subset string is detected.
            Argument starting with H found.

 17.10.2 $value$plusargs (user_string, variable)

 The $value$plusarg system function searches the list of plusargs (like the $test$plusargs system function)
 for a user-specified plusarg_string. The string is specified in the first argument to the system function as
 either a string or a nonreal variable that is interpreted as a string. This string shall not include the leading
 plus sign of the command line argument. The plusargs present on the command line are searched in the
 order provided. If the prefix of one of the supplied plusargs matches all characters in the provided string, the
 function returns a nonzero integer, the remainder of the string is converted to the type specified in the
 user_string, and the resulting value is stored in the variable provided. If no string is found matching, the
 function returns the integer value zero, and the variable provided is not modified. No warnings shall be
 generated when the function returns zero (0).

 The user_string shall be of the following form: "plusarg_string format_string". The format strings are the
 same as the $display system tasks. These are the only valid ones (uppercase and lowercase as well as
 leading 0 forms are valid):

           %d     decimal conversion
           %o     octal conversion
           %h     hexadecimal conversion
           %b     binary conversion
           %e     real exponential conversion
           %f     real decimal conversion
           %g     real decimal or exponential conversion
           %s     string (no conversion)

 The first string from the list of plusargs provided to the simulator, which matches the plusarg_string portion
 of the user_string specified shall be the plusarg string available for conversion. The remainder string of the
 matching plusarg (the remainder is the part of the plusarg string after the portion that matches the user’s
 plusarg_string) shall be converted from a string into the format indicated by the format string and stored in
 the variable provided. If there is no remaining string, the value stored into the variable shall be either a zero
 or an empty string value.

 If the size of the variable is larger than the value after conversion, the value stored is zero-padded to the
 width of the variable. If the variable cannot contain the value after conversion, the value shall be truncated.
 If the value is negative, the value shall be considered larger than the variable provided. If characters exist in
 the string available for conversion that are illegal for the specified conversion, the variable shall be written
 with the value 'bx.

 Given the Verilog HDL

            `define STRING reg [1024 * 8:1]

            module goodtasks;
                `STRING str;
                integer int;
                reg [31:0] vect;
                real realvar;

                initial


Copyright © 2006 IEEE. All rights reserved.                                                                                        321


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 353 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                begin
                  if ($value$plusargs("TEST=%d",int))
                     $display("value was %d",int);
                  else
                     $display("+TEST= not found");
                  #100 $finish;
                end
            endmodule

            module ieee1364_example;
             real frequency;
             reg [8*32:1] testname;
             reg [64*8:1] pstring;
             reg clk;

               initial
                  begin
                     if ($value$plusargs("TESTNAME=%s",testname))
                        begin
                          $display(" TESTNAME= %s.",testname);
                          $finish;
                        end

                      if (!($value$plusargs("FREQ+%0F",frequency)))
                         frequency = 8.33333; // 166 MHz
                      $display("frequency = %f",frequency);

                      pstring = "TEST%d";
                      if ($value$plusargs(pstring, testname))
                         $display("Running test number %0d.",testname);
                end
            endmodule

 and adding to the tool’s command line the plusarg

            +TEST=5

 will result in the following output:

            value was           5
            frequency = 8.333330
            Running text number x.

 Adding to the tool’s command line the plusarg

            +TESTNAME=bar

 will result in the following output:

            +TEST= not found
             TESTNAME=                                                          bar.

 Adding to the tool’s command line the plusarg

            +FREQ+9.234

 will result in the following output:


322                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 354 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


            +TEST= not found
            frequency = 9.234000

 Adding to the tool’s command line the plusarg

            +TEST23

 will result in the following output:

            +TEST= not found
            frequency = 8.333330
            Running test number 23.


 17.11 Math functions

 There are integer and real math functions. The math system functions may be used in constant expressions,
 as specified in Clause 5.

 17.11.1 Integer math functions

 For example:

            integer result;
            result = $clog2(n);

 The system function $clog2 shall return the ceiling of the log base 2 of the argument (the log rounded up to
 an integer value). The argument can be an integer or an arbitrary sized vector value. The argument shall be
 treated as an unsigned value, and an argument value of 0 shall produce a result of 0.

 This system function can be used to compute the minimum address width necessary to address a memory of
 a given size or the minimum vector width necessary to represent a given number of states.

 17.11.2 Real math functions

 The system functions in Table 17-18 shall accept real arguments and return a real result. Their behavior shall
 match the equivalent C language standard math library function indicated.




Copyright © 2006 IEEE. All rights reserved.                                                                                        323


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 355 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                          Table 17-18—Verilog to C real math function cross-listing

                          Verilog function        Equivalent C function                  Description

                          $ln(x)                  log(x)                         Natural logarithm

                          $log10(x)               log10(x)                       Decimal logarithm

                          $exp(x)                 exp(x)                         Exponential

                          $sqrt(x)                sqrt(x)                        Square root

                          $pow(x,y)               pow(x,y)                       x**y

                          $floor(x)               floor(x)                       Floor

                          $ceil(x)                ceil(x)                        Ceiling

                          $sin(x)                 sin(x)                         Sine

                          $cos(x)                 cos(x)                         Cosine

                          $tan(x)                 tan(x)                         Tangent

                          $asin(x)                asin(x)                        Arc-sine

                          $acos(x)                acos(x)                        Arc-cosine

                          $atan(x)                atan(x)                        Arc-tangent

                          $atan2(x,y)             atan2(x,y)                     Arc-tangent of x/y

                          $hypot(x,y)             hypot(x,y)                     sqrt(x*x+y*y)

                          $sinh(x)                sinh(x)                        Hyperbolic sine

                          $cosh(x)                cosh(x)                        Hyperbolic cosine

                          $tanh(x)                tanh(x)                        Hyperbolic tangent

                          $asinh(x)               asinh(x)                       Arc-hyperbolic sine

                          $acosh(x)               acosh(x)                       Arc-hyperbolic cosine

                          $atanh(x)               atanh(x)                       Arc-hyperbolic tangent




324                                                                                      Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 356 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 18. Value change dump (VCD) files

 A VCD file contains information about value changes on selected variables in the design stored by VCD
 system tasks. Two types of VCD files exist:

    a)     Four-state: to represent variable changes in 0, 1, x, and z with no strength information.
    b)     Extended: to represent variable changes in all states and strength information.

 This clause describes how to generate both types of VCD files and their format.


 18.1 Creating four-state VCD file

 The steps involved in creating the four-state VCD file are listed below and illustrated in Figure 18-1.

    a)     Insert the VCD system tasks in the Verilog source file to define the dump file name and to specify
           the variables to be dumped.
    b)     Run the simulation.


            Verilog Source File                                             Four-State VCD File
                                                                                    dump1.dump
     initial
                                                                                    (Header
     $dumpfile("dump1.dump");                                                       Information)
             .                                                                                                User
             .                                             simulation               (Node
             .                                                                                                Postprocessing
     $dumpvars(...)                                                                 Information)
             .
             .                                                                      (Value
             .                                                                      Changes)



                                    Figure 18-1—Creating the four-state VCD file


 A VCD file is an ASCII file that contains header information, variable definitions, and the value changes for
 all variables specified in the task calls.

 Several system tasks can be inserted in the source description to create and control the VCD file.

 18.1.1 Specifying name of dump file ($dumpfile)

 The $dumpfile task shall be used to specify the name of the VCD file. The syntax for the task is given in
 Syntax 18-1.

                    dumpfile_task ::=
                        $dumpfile ( filename ) ;

                                         Syntax 18-1—Syntax for $dumpfile task




Copyright © 2006 IEEE. All rights reserved.                                                                                        325


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 357 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The filename syntax is given in Syntax 18-2.

                      filename ::=
                              literal_string
                            | variable
                            | expression

                                             Syntax 18-2—Syntax for filename


 The filename is optional and defaults to the literal string dump.vcd if not specified.

 For example:

            initial     $dumpfile ("module1.dump") ;

 18.1.2 Specifying variables to be dumped ($dumpvars)

 The $dumpvars task shall be used to list which variables to dump into the file specified by $dumpfile. The
 $dumpvars task can be invoked as often as desired throughout the model (for example, within various
 blocks), but the execution of all the $dumpvars tasks shall be at the same simulation time.

 The $dumpvars task can be used with or without arguments. The syntax for the $dumpvars task is given in
 Syntax 18-3.

                      dumpvars_task ::= (Not in the Annex A BNF)
                              $dumpvars ;
                            | $dumpvars ( levels [ , list_of_modules_or_variables ] ) ;
                      list_of_modules_or_variables ::= (Not in the Annex A BNF)
                            module_or_variable { , module_or_variable }
                      module_or_variable ::=
                              module_identifier
                            | variable_identifier

                                        Syntax 18-3—Syntax for $dumpvars task


 When invoked with no arguments, $dumpvars dumps all the variables in the model to the VCD file.

 When the $dumpvars task is specified with arguments, the first argument indicates how many levels of the
 hierarchy below each specified module instance to dump to the VCD file. Subsequent arguments specify
 which scopes of the model to dump to the VCD file. These arguments can specify entire modules or
 individual variables within a module.

 Setting the first argument to 0 causes a dump of all variables in the specified module and in all module
 instances below the specified module. The argument 0 applies only to subsequent arguments that specify
 module instances, and not to individual variables.

 For example:

 Example 1

            $dumpvars (1, top);




326                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 358 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Because the first argument is a 1, this invocation dumps all variables within the module top; it does not
 dump variables in any of the modules instantiated by module top.

 Example 2

            $dumpvars (0, top);

 In this example, the $dumpvars task shall dump all variables in the module top and in all module instances
 below module top in the hierarchy.

 Example 3—This example shows how the $dumpvars task can specify both modules and individual
 variables.

            $dumpvars (0, top.mod1, top.mod2.net1);

 This call shall dump all variables in module mod1 and in all module instances below mod1, along with
 variable net1 in module mod2. The argument 0 applies only to the module instance top.mod1 and not to
 the individual variable top.mod2.net1.

 18.1.3 Stopping and resuming the dump ($dumpoff/$dumpon)

 Executing the $dumpvars task causes the value change dumping to start at the end of the current simulation
 time unit. To suspend the dump, the $dumpoff task can be invoked. To resume the dump, the $dumpon task
 can be invoked. The syntax of these two tasks is given in Syntax 18-4.

                      dumpoff_task ::=
                          $dumpoff ;
                      dumpon_task ::=
                          $dumpon ;

                              Syntax 18-4—Syntax for $dumpoff and $dumpon tasks


 When the $dumpoff task is executed, a checkpoint is made in which every selected variable is dumped as an
 x value. When the $dumpon task is later executed, each variable is dumped with its value at that time. In the
 interval between $dumpoff and $dumpon, no value changes are dumped.

 The $dumpoff and $dumpon tasks provide the mechanism to control the simulation period during which
 the dump shall take place.

 For example:

            initial    begin
             #10         $dumpvars( . . . );

              #200         $dumpoff;

              #800         $dumpon;

             #900          $dumpoff;
            end

 This example starts the VCD after 10 time units, stops it 200 time units later (at time 210), restarts it again
 800 time units later (at time 1010), and stops it 900 time units later (at time 1910).



Copyright © 2006 IEEE. All rights reserved.                                                                                        327


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 359 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 18.1.4 Generating a checkpoint ($dumpall)

 The $dumpall task creates a checkpoint in the VCD file that shows the current value of all selected
 variables. The syntax is given in Syntax 18-5.

                    dumpall_task ::=
                        $dumpall ;

                                         Syntax 18-5—Syntax for $dumpall task


 When dumping is enabled, the value change dumper records the values of the variables that change during
 each time increment. Values of variables that do not change during a time increment are not dumped.

 18.1.5 Limiting size of dump file ($dumplimit)

 The $dumplimit task can be used to set the size of the VCD file. The syntax for this task is given in Syntax
 18-6.

                    dumplimit_task ::=
                        $dumplimit ( filesize ) ;

                                        Syntax 18-6—Syntax for $dumplimit task


 The filesize argument specifies the maximum size of the VCD file in bytes. When the size of the VCD file
 reaches this number of bytes, the dumping stops, and a comment is inserted in the VCD file indicating the
 dump limit was reached.

 18.1.6 Reading dump file during simulation ($dumpflush)

 The $dumpflush task can be used to empty the VCD file buffer of the operating system to ensure all the data
 in that buffer are stored in the VCD file. After executing a $dumpflush task, dumping is resumed as before
 so no value changes are lost. The syntax for the task is given in Syntax 18-7.

                    dumpflush_task ::=
                        $dumpflush ;

                                       Syntax 18-7—Syntax for $dumpflush task


 A common application is to call $dumpflush to update the dump file so an application program can read the
 VCD file during a simulation.

 For example:

 Example 1—This example shows how the $dumpflush task can be used in a Verilog HDL source file.

            initial begin
                 $dumpvars ;
                             .
                             .
                             .




328                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 360 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                  $dumpflush ;

                  $(applications program) ;

            end

 Example 2—The following is a simple source description example to produce a VCD file:

 In this example, the name of the dump file is verilog.dump. It dumps value changes for all variables in the
 model. Dumping begins when an event do_dump occurs. The dumping continues for 500 clock cycles and
 then stops and waits for the event do_dump to be triggered again. At every 10000 time steps, the current
 values of all VCD variables are dumped.

            module dump;
               event do_dump;

                  initial $dumpfile("verilog.dump");
                  initial @do_dump
                       $dumpvars;         //dump variables in the design

                  always @do_dump      //to begin the dump at event do_dump
                  begin
                      $dumpon;         //no effect the first time through
                      repeat (500) @(posedge clock); //dump for 500 cycles
                      $dumpoff;        //stop the dump
                  end

               initial @(do_dump)
                    forever #10000 $dumpall; //checkpoint all variables
            endmodule


 18.2 Format of four-state VCD file

 The dump file is structured in a free format. White space is used to separate commands and to make the file
 easily readable by a text editor.




Copyright © 2006 IEEE. All rights reserved.                                                                                        329


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 361 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 18.2.1 Syntax of four-state VCD file

 The syntax of the four-state VCD file is given in Syntax 18-8.

                    value_change_dump_definitions ::=
                          { declaration_command }{ simulation_command }
                    declaration_command ::=
                          declaration_keyword
                          [ command_text ]
                          $end
                    simulation_command ::=
                            simulation_keyword { value_change } $end
                          | $comment [ comment_text ] $end
                          | simulation_time
                          | value_change
                    declaration_keyword ::=
                            $comment | $date | $enddefinitions | $scope | $timescale | $upscope
                          | $var | $version
                    simulation_keyword ::=
                          $dumpall | $dumpoff | $dumpon | $dumpvars
                    simulation_time ::=
                          # decimal_number
                    value_change ::=
                            scalar_value_change
                          | vector_value_change
                    scalar_value_change ::=
                          value identifier_code
                    value ::=
                          0|1|x|X|z|Z
                    vector_value_change ::=
                            b binary_number identifier_code
                          | B binary_number identifier_code
                          | r real_number identifier_code
                          | R real_number identifier_code
                    identifier_code ::=
                          { ASCII character }

                                 Syntax 18-8—Syntax for output four-state VCD file


 The VCD file starts with header information giving the date, the version number of the simulator used for
 the simulation, and the timescale used. Next, the file contains definitions of the scope and type of variables
 being dumped, followed by the actual value changes at each simulation time increment. Only the variables
 that change value during a time increment are listed.

 The simulation time recorded in the VCD file is the absolute value of the simulation time for the changes in
 variable values that follow.

 Value changes for real variables are specified by real numbers. Value changes for all other variables are
 specified in binary format by 0, 1, x, or z values. Strength information and memories are not dumped.

 A real number is dumped using a %.16g printf() format. This preserves the precision of that number by
 outputting all 53 bits in the mantissa of a 64-bit IEEE 754 double-precision number. Application programs
 can read a real number using a %g format to scanf().



330                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 362 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The value change dumper generates character identifier codes to represent variables. The identifier code is a
 code composed of the printable characters, which are in the ASCII character set from ! to ~ (decimal 33 to
 126).

 The VCD format does not support a mechanism to dump part of a vector. For example, bits 8 to 15
 ([8:15]) of a 16-bit vector cannot be dumped in VCD file; instead, the entire vector ([0:15]) has to be
 dumped. In addition, expressions, such as a + b, cannot be dumped in the VCD file.

 Data in the VCD file are case sensitive.

 18.2.2 Formats of variable values

 Variables can be either scalars or vectors. Each type is dumped in its own format. Dumps of value changes
 to scalar variables shall not have any white space between the value and the identifier code.

 Dumps of value changes to vectors shall not have any white space between the base letter and the value
 digits, but they shall have one white space between the value digits and the identifier code.

 The output format for each value is right-justified. Vector values appear in the shortest form possible:
 redundant bit values that result from left-extending values to fill a particular vector size are eliminated.

 The rules for left-extending vector values are given in Table 18-1.


                               Table 18-1—Rules for left-extending vector values

                                        When the value is             VCD left-extends with

                                                  1                               0

                                                  0                               0

                                                  Z                               Z

                                                  X                               X



 Table 18-2 shows how the VCD can shorten values.


                                   Table 18-2—How the VCD can shorten values

                                                         Extends to fill a                 Appears in the
                          Binary value
                                                           4-bit reg as                     VCD file as

                                 10                            0010                               b10

                                X10                            XX10                              bX10

                               ZX0                             ZZX0                              bZX0

                               0X10                            0X10                             b0X10



 Events are dumped in the same format as scalars; for example, 1*%. For events, however, the value (1 in this
 example) is irrelevant. Only the identifier code (*% in this example) is significant. It appears in the VCD file
 as a marker to indicate the event was triggered during the time step.


Copyright © 2006 IEEE. All rights reserved.                                                                                        331


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 363 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For example:

            1*@           No space between the value 1 and the identifier code *@

            b1100x01z (k                      No space between the b and 1100x01z,
                                              but a space between b1100x01z and (k

 18.2.3 Description of keyword commands

 The general information in the VCD file is presented as a series of sections surrounded by keywords.
 Keyword commands provide a means of inserting information in the VCD file. Keyword commands can be
 inserted either by the dumper or manually.

 This subclause deals with the keyword commands given in Table 18-3.


                                            Table 18-3—Keyword commands

                                       Declaration keywords                     Simulation keywords

                             $comment                 $timescale              $dumpall
                             $date                    $upscope                $dumpoff
                             $enddefinitions          $var                    $dumpon
                             $scope                   $version                $dumpvars


 18.2.3.1 $comment

 The $comment section provides a means of inserting a comment in the VCD file. The syntax for the section
 is given in Syntax 18-9.

                    vcd_declaration_comment ::=
                         $comment comment_text $end

                                      Syntax 18-9—Syntax for $comment section

 For example:

            $comment This is a single-line comment                                    $end
            $comment This is a
            multiple-line comment
            $end

 18.2.3.2 $date

 The $date section indicates the date on which the VCD file was generated. The syntax for the section is
 given in Syntax 18-10.

                    vcd_declaration_date ::=
                         $date date_text $end

                                         Syntax 18-10—Syntax for $date section


332                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 364 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 For example:

            $date
                       June 25, 1989 09:24:35
            $end

 18.2.3.3 $enddefinitions

 The $enddefinitions section marks the end of the header information and definitions. The syntax for the
 section is given in Syntax 18-11..

                    vcd_declaration_enddefinitions ::=
                         $enddefinitions $end

                                  Syntax 18-11—Syntax for $enddefinitions section


 18.2.3.4 $scope

 The $scope section defines the scope of the variables being dumped. The syntax for the section is given in
 Syntax 18-12.

                    vcd_declaration_scope ::=
                         $scope scope_type scope_identifier $end
                    scope_type ::=
                           begin
                         | fork
                         | function
                         | module
                         | task

                                        Syntax 18-12—Syntax for $scope section


 The scope type indicates one of the following scopes:

           module                  Top-level module and module instances

           task                    Tasks

           function                Functions

           begin                   Named sequential blocks

           fork                    Named parallel blocks

 For example:

            $scope
                       module top
            $end




Copyright © 2006 IEEE. All rights reserved.                                                                                        333


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 365 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 18.2.3.5 $timescale

 The $timescale keyword specifies what timescale was used for the simulation. The syntax for the keyword
 is given in Syntax 18-13.

                    vcd_declaration_timescale ::=
                         $timescale time_number time_unit $end
                    time_number ::=
                         1 | 10 | 100
                    time_unit ::=
                         s | ms | us | ns | ps | fs

                                           Syntax 18-13—Syntax for $timescale


 For example:

            $timescale       10     ns     $end

 18.2.3.6 $upscope

 The $upscope section indicates a change of scope to the next higher level in the design hierarchy. The
 syntax for the section is given in Syntax 18-14.

                    vcd_declaration_upscope ::=
                         $upscope $end

                                      Syntax 18-14—Syntax for $upscope section


 18.2.3.7 $var

 The $var section prints the names and identifier codes of the variables being dumped. The syntax for the
 section is given in Syntax 18-15.

                    vcd_declaration_vars ::=
                           $var var_type size identifier_code reference $end
                    var_type ::=
                             event | integer | parameter | real | realtime | reg | supply0 | supply1 | time
                           | tri | triand | trior | trireg | tri0 | tri1 | wand | wire | wor
                    size ::=
                           decimal_number
                    reference ::=
                             identifier
                           | identifier [ bit_select_index ]
                           | identifier [ msb_index : lsb_index ]
                    index ::=
                           decimal_number

                                          Syntax 18-15—Syntax for $var section


 Size specifies how many bits are in the variable.



334                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 366 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The identifier code specifies the name of the variable using printable ASCII characters, as previously
 described.

    a)     The msb index indicates the most significant index; the lsb index indicates the least significant
           index.
    b)     More than one reference name can be mapped to the same identifier code. For example, net10 and
           net15 can be interconnected in the circuit and, therefore, have the same identifier code.
    c)     The individual bits of vector nets can be dumped individually.
    d)     The identifier is the name of the variable being dumped in the model.

 In the $var section, a net of net type uwire shall have a variable type of wire.

 For example:

            $var
                       integer 32 (2 index
            $end

 18.2.3.8 $version

 The $version section indicates which version of the VCD writer was used to produce the VCD file and the
 $dumpfile system task used to create the file. If a variable or an expression was used to specify the filename
 within $dumpfile, the unevaluated variable or expression literal shall appear in the $version string. The
 syntax for the $version section is given in Syntax 18-16.

                    vcd_declaration_version ::=
                         $version version_text system_task $end

                                       Syntax 18-16—Syntax for $version section


 For example:

            $version
                    VERILOG-SIMULATOR 1.0a
                      $dumpfile("dump1.dump")
            $end

 18.2.3.9 $dumpall

 The $dumpall keyword specifies current values of all variables dumped. The syntax for the keyword is
 given in Syntax 18-17.

                    vcd_simulation_dumpall ::=
                         $dumpall { value_changes } $end

                                     Syntax 18-17—Syntax for $dumpall keyword


 For example:

            $dumpall          1*@     x*#       0*$       bx       (k      $end




Copyright © 2006 IEEE. All rights reserved.                                                                                        335


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 367 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 18.2.3.10 $dumpoff

 The $dumpoff keyword indicates all variables dumped with X values. The syntax for the keyword is given
 in Syntax 18-18.

                    vcd_simulation_dumpoff ::=
                         $dumpoff { value_changes } $end

                                      Syntax 18-18—Syntax for $dumpoff keyword


 For example:

            $dumpoff        x*@      x*#       x*$        bx        (k     $end

 18.2.3.11 $dumpon

 The $dumpon keyword indicates resumption of dumping and lists current values of all variables dumped.
 The syntax for the keyword is given in Syntax 18-19.

                    vcd_simulation_dumpon ::=
                         $dumpon { value_changes } $end

                                      Syntax 18-19—Syntax for $dumpon keyword


 For example:

            $dumpon           x*@     0*#        x*$      b1        (k      $end

 18.2.3.12 $dumpvars

 The section beginning with $dumpvars keyword lists initial values of all variables dumped. The syntax for
 the keyword is given in Syntax 18-20.

                    vcd_simulation_dumpvars ::=
                         $dumpvars { value_changes } $end

                                    Syntax 18-20—Syntax for $dumpvars keyword


 For example:

            $dumpvars           x*@        z*$       b0        (k        $end




336                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 368 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 18.2.4 Four-state VCD file format example

 The following example illustrates the format of the four-state VCD file.

      $date June 26, 1989 10:05:41
      $end
      $version VERILOG-SIMULATOR 1.0a
      $end
      $timescale 1 ns
      $end
      $scope module top $end
      $scope module m1 $end
      $var trireg 1 *@ net1 $end
      $var trireg 1 *# net2 $end
      $var trireg 1 *$ net3 $end
      $upscope $end
      $scope task t1 $end
      $var reg 32 (k accumulator[31:0] $end
      $var integer 32 {2 index $end
      $upscope $end
      $upscope $end
      $enddefinitions $end
      $comment
         $dumpvars was executed at time '#500'.
         All initial values are dumped at this time.
      $end



      #500                                                             (Continued from left column)
      $dumpvars
      x*@                                                              bz (k
      x*#                                                              b1111000101z01x {2
      x*$                                                              $end
      bx (k                                                            #540
      bx {2                                                            1*$
      $end                                                             #1000
      #505                                                             $dumpoff
      0*@                                                              x*@
      1*#                                                              x*#
      1*$                                                              x*$
      b10zx1110x11100 (k                                               bx (k
      b1111000101z01x {2                                               bx {2
      #510                                                             $end
      0*$                                                              #2000
      #520                                                             $dumpon
      1*$                                                              z*@
      #530                                                             1*#
      0*$                                                              0*$
      bz (k                                                            b0 (k
      #535                                                             bx {2
      $dumpall   0*@   1*#                  0*$                        $end
                                                                       #2010
      (Continued in right column)                                      1*$




Copyright © 2006 IEEE. All rights reserved.                                                                                        337


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 369 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 18.3 Creating extended VCD file

 The steps involved in creating the extended VCD file are listed below and illustrated in Figure 18-2.

    a)     Insert the extended VCD system tasks in the Verilog source file to define the dump file name and to
           specify the variables to be dumped.
    b)     Run the simulation.


            Verilog Source File                                             Extended VCD File
                                                                                    dump2.dump
     initial
                                                                                    (Header
     $dumpports("dump2.dump");                                                      Information)
                    .                                                                                         User
                    .                                      simulation               (Node
                    .                                                                                         Postprocessing
                                                                                    Information)
                    .
                    .                                                               (Value
                    .                                                               Changes)


                                    Figure 18-2—Creating the extended VCD file


 The four-state VCD file rules and syntax apply to the extended VCD file unless otherwise stated in this
 subclause.

 18.3.1 Specifying dump file name and ports to be dumped ($dumpports)

 The $dumpports task shall be used to specify the name of the VCD file and the ports to be dumped. The
 syntax for the task is given in Syntax 18-21.

                    dumpports_task ::=
                          $dumpports ( scope_list , file_pathname ) ;
                    scope_list ::=
                          module_identifier { , module_identfier }
                    file_pathname ::=
                            literal_string
                          | variable
                          | expression

                                      Syntax 18-21—Syntax for $dumpports task


 The arguments are optional and are defined as follows:

           scope_list              One or more module identifiers. Only modules are allowed (not variables). If
                                   more than one module_identifier is specified, they shall be separated by a
                                   comma. Pathnames to modules are allowed, using the period hierarchy separator.
                                   Literal strings are not allowed for the module_identifier.

                                   If no scope_list value is provided, the scope shall be the module from which
                                   $dumpports is called.




338                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 370 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           file_pathname           Can be a double quoted pathname (literal string), a reg type variable, or an
                                   expression that denotes the file which shall contain the port VCD information. If
                                   no file_pathname is provided, the file shall be written to the current working
                                   directory with the name dumpports.vcd. If that file already exists, it shall be
                                   silently overwritten. All file-writing checks shall be made by the simulator (e.g.,
                                   write rights, correct pathname) and appropriate errors or warnings issued.

 The following rules apply to the use of the $dumpports system task:

    —      All the ports in the model from the point of the $dumpports call are considered primary I/O pins
           and shall be included in the VCD file. However, any ports that exist in instantiations below
           scope_list are not dumped.
    —      If no arguments are specified for the task, $dumpports; and $dumpports(); are allowed. In both of
           these cases, the default values for the arguments shall be used.
    —      If the first argument is null, a comma shall be used before specifying the second argument in the
           argument list.
    —      Each scope specified in the scope_list shall be unique. If multiple calls to $dumpports are specified,
           the scope_list values in these calls shall also be unique.
    —      The $dumpports task can be used in source code that also contains the $dumpvars task.
    —      When $dumpports executes, the associated value change dumping shall start at the end of the
           current simulation time unit.
    —      The $dumpports task can be invoked multiple times throughout the model, but the execution of all
           $dumpports tasks shall be at the same simulation time. Specifying the same file_pathname multiple
           times is not allowed.

 18.3.2 Stopping and resuming the dump ($dumpportsoff/$dumpportson)

 The $dumpportsoff and $dumpportson system tasks provide a means to control the simulation period for
 dumping port values. The syntax for these system tasks is given in Syntax 18-22.

                    dumpportsoff_task ::=
                          $dumpportsoff ( file_pathname ) ;
                    dumpportson_task ::=
                          $dumpportson ( file_pathname ) ;
                    file_pathname ::=
                            literal_string
                          | variable
                          | expression

                 Syntax 18-22—Syntax for $dumpportsoff and $dumpportson system tasks


 The file_pathname argument can be a double quoted pathname (literal string), a reg type variable, or an
 expression that denotes the file_pathname specified in the $dumpports system task.

 When the $dumpportsoff task is executed, a checkpoint is made in the file_pathname where each specified
 port is dumped with an X value. Port values are no longer dumped from that simulation time forward. If
 file_pathname is not specified, all dumping to files opened by $dumpports calls shall be suspended.

 When the $dumpportson task is executed, all ports specified by the associated $dumpports call shall have
 their values dumped. This system task is typically used to resume dumping after the execution of




Copyright © 2006 IEEE. All rights reserved.                                                                                        339


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 371 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 $dumpportsoff. If file_pathname is not specified, dumping shall resume for all files specified by
 $dumpports calls, if dumping to those files was stopped.

 If $dumpportson is executed while ports are already being dumped to file_pathname, the system task is
 ignored. If $dumpportsoff is executed while port dumping is already suspended for file_pathname, the
 system task is ignored.

 18.3.3 Generating a checkpoint ($dumpportsall)

 The $dumpportsall system task creates a checkpoint in the VCD file that shows the value of all selected
 ports at that time in the simulation, regardless of whether the port values have changed since the last time
 step. The syntax for this system task is given in Syntax 18-23.

                    dumpportsall_task ::=
                          $dumpportsall ( file_pathname ) ;
                    file_pathname ::=
                            literal_string
                          | variable
                          | expression

                               Syntax 18-23—Syntax for $dumpportsall system task


 The file_pathname argument can be a double quoted pathname (literal string), a reg type variable, or an
 expression that denotes the file_pathname specified in the $dumpports system task.

 If the file_pathname is not specified, checkpointing occurs for all files opened by calls to $dumpports.

 18.3.4 Limiting size of dump file ($dumpportslimit)

 The $dumpportslimit system task allows control of the VCD file size. The syntax for this system task is
 given in Syntax 18-24.

                    dumpportslimit_task ::=
                          $dumpportslimit ( filesize , file_pathname ) ;
                    file_size ::=
                          integer
                    file_pathname ::=
                            literal_string
                          | variable
                          | expression

                              Syntax 18-24—Syntax for $dumpportslimit system task


 The filesize argument is required, and it specifies the maximum size in bytes for the associated file_
 pathname. When this filesize is reached, the dumping stops, and a comment is inserted into file_pathname
 indicating the size limit was attained.

 The file_pathname argument can be a double quoted pathname (literal string), a reg type variable, or an
 expression that denotes the file_pathname specified in the $dumpports system task.

 If the file_pathname is not specified, the filesize limit applies to all files opened for dumping due to calls to
 $dumpports.


340                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 372 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 18.3.5 Reading dump file during simulation ($dumpportsflush)

 To facilitate performance, simulators often buffer VCD output and write to the file at intervals, instead of
 line by line. The $dumpportsflush system task writes all port values to the associated file, clearing a
 simulator’s VCD buffer.

 The syntax for this system task is given in Syntax 18-25.

                    dumpportsflush_task ::=
                          $dumpportsflush ( file_pathname ) ;
                    file_pathname ::=
                            literal_string
                          | variable
                          | expression

                              Syntax 18-25—Syntax for $dumpportsflush system task


 The file_pathname argument can be a double quoted pathname (literal string), a reg type variable, or an
 expression that denotes the file_pathname specified in the $dumpports system task.

 If the file_pathname is not specified, the VCD buffers shall be flushed for all files opened by calls to
 $dumpports.

 18.3.6 Description of keyword commands

 The general information in the extended VCD file is presented as a series of sections surrounded by
 keywords. Keyword commands provide a means of inserting information in the extended VCD file.
 Keyword commands can be inserted either by the dumper or manually. Extended VCD provides one
 additional keyword command to that of the four-state VCD.

 18.3.6.1 $vcdclose

 The $vcdclose keyword indicates the final simulation time at the time the extended VCD file is closed. This
 allows accurate recording of the end simulation time, regardless of the state of signal changes, in order to
 assist parsers that require this information. The syntax for the keyword is given in Syntax 18-26.

                    vcdclose_task ::=
                         $vcdclose final_simulation_time $end

                                     Syntax 18-26—Syntax for $vcdclose keyword


 For example:

            $vcdclose #13000 $end

 18.3.7 General rules for extended VCD system tasks

 For each extended VCD system task, the following rules apply:

    —      If a file_pathname is specified that does not match a file_pathname specified in a $dumpports call,
           the control task shall be ignored.



Copyright © 2006 IEEE. All rights reserved.                                                                                        341


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 373 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      If no arguments are specified for the tasks that have only optional arguments, the system task name
           can be used with no arguments or the name followed by () can be specified, for example,
           $dumpportsflush or $dumpportsflush(). In both of these cases, the default actions for the
           arguments shall be executed.


 18.4 Format of extended VCD file

 The format of the extended VCD file is similar to that of the four-state VCD file, as it is also structured in a
 free format. White space is used to separate commands and to make the file easily readable by a text editor.

 18.4.1 Syntax of extended VCD file

 The syntax of the extended VCD file is given in Syntax 18-27. A four-state VCD construct name that
 matches an extended VCD construct shall be considered equivalent, except if preceded by an *.




342                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 374 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005




                    value_change_dump_definitions ::={declaration_command} {simulation_command}
                    declaration_command ::= declaration_keyword [command_text] $end
                    simulation_command ::= (Not in the Annex A BNF)
                            simulation_keyword { value_change } $end
                          | $comment [comment_text] $end
                          | simulation_time
                          | value_change
                    * declaration_keyword ::=
                            $comment | $date | $enddefinitions | $scope | $timescale | $upscope | $var
                          | $vcdclose | $version
                    command_text ::=
                            comment_text | close_text | date_section | scope_section | timescale_section
                          | var_section | version_section
                    * simulation_keyword ::= $dumpports | $dumpportsoff | $dumpportson |
                          $dumpportsall
                    simulation_time ::= #decimal_number
                    value_change ::= value identifier_code
                    value ::= pport_value 0_strength_component 1_strength_component
                    port_value ::= input_value | output_value | unknown_direction_value
                    input_value ::= D | U | N | Z | d | u
                    output_value ::= L | H | X | T | l | h
                    unknown_direction_value ::= 0 | 1 | ? | F | A | a | B | b | C | c | f
                    strength_component ::= 0 | 1 | 2 | 3 | 4 | 5 | 6 | 7
                    * identifier_code ::= <{integer}
                    comment_text ::= {ASCII_character}
                    close_text ::= final_simulation_time
                    date_section ::= date_text
                    date_text :: = day month date time year
                    scope_section ::= scope_type scope_identifier
                    * scope_type ::= module
                    timescale_section ::= number time_unit
                    number ::= 1 | 10 | 100
                    time_unit ::= fs | ps | ns | us | ms | s
                    var_section ::= var_type size identifier_code reference
                    * var_type ::= port
                    * size ::= 1 | vector_index
                    vector_index ::= [ msb_index : lsb_index ]
                    index ::= decimal_number
                    * reference ::= port_identifier
                    identifier ::= {printable_ASCII_character}
                    version_section ::= version_text
                    * version_text ::= version_identifier {dumpports_command}
                    dumpports_command ::=
                            $dumpports (scope_identifier , string_literal
                          | variable
                          | expression )

                                 Syntax 18-27—Syntax for output extended VCD file




Copyright © 2006 IEEE. All rights reserved.                                                                                        343


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 375 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The extended VCD file starts with header information giving the date, the version number of the simulator
 used for the simulation, and the timescale used. Next, the file contains definitions of the scope of the ports
 being dumped, followed by the actual value changes at each simulation time increment. Only the ports that
 change value during a time increment are listed.

 The simulation time recorded in the extended VCD file is the absolute value of the simulation time for the
 changes in port values that follow.

 Value changes for all ports are specified in binary format by 0, 1, x, or z values and include strength
 information.

 A real number is dumped using a %.16g printf() format. This preserves the precision of that number by
 outputting all 53 bits in the mantissa of a 64-bit IEEE 754 double-precision number. Application programs
 can read a real number using a %g format to scanf().

 The extended VCD format does not support a mechanism to dump part of a vector. For example, bits 8 to 15
 ([8:15]) of a 16-bit vector cannot be dumped in VCD file; instead, the entire vector ([0:15]) has to be
 dumped. In addition, expressions, such as a + b, cannot be dumped in the VCD file.

 Data in the extended VCD file are case sensitive.

 18.4.2 Extended VCD node information

 The node information section (also referred to as the variable definitions section) is affected by the
 $dumpports task as Syntax 18-28 shows.

                    $var var_type size < identifier_code reference $end
                    var_type ::=
                           port
                    size ::=
                             1
                           | vector_index
                    vector_index ::=
                           [msb_index : lsb_index]
                    index ::=
                           decimal_number
                    identifier_code ::=
                           integer
                    reference ::=
                           port_identifier

                            Syntax 18-28—Syntax for extended VCD node information


 The constructs are defined as follows:

           var_type                The keyword port. No other keyword is allowed.

           size                    A decimal number indicating the number of bits in the port. If the port is a single
                                   bit, the value shall be 1. If the port is a bus, the actual index is printed. The msb
                                   indicates the most significant index; lsb, the least significant index.

           identifier_code         An integer preceded by <, which starts at zero and ascends in one-unit incre-
                                   ments for each port, in the order found in the module declaration.


344                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 376 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           reference               Identifier indicating the port name.

 For example:

            module test_device(count_out, carry, data, reset)
            output count_out, carry ;
            input [0:3] data;
            input reset;
            . . .
            initial
                 begin
                     $dumpports(testbench.DUT, "testoutput.vcd");
            . . .
            end

 This example produces the following node information in the VCD file:

            $scope module testbench.DUT $end
            $var port         1 <0           count_out                                 $end
            $var port         1 <1               carry                                 $end
            $var port    [0:3] <2                data                                 $end
            $var port         1 <3               reset                                 $end
            $upscope $end

 At least one space shall separate each syntactical element. However, the formatting of the information is the
 choice of the simulator vendor. All four-state VCD syntax rules for the vector_index apply.

 If the vector_index appears in the port declaration, this shall be the index dumped. If the vector_index is not
 in the port declaration, the vector_index in the net or reg declaration matching the port name shall be
 dumped. If no vector_index is found, the port is considered scalar (1 bit wide).

 Concatenated ports shall appear in the extended VCD file as separate entries.

 For example:

            module addbit ({A, b}, ci, sum, co);
               input    A, b, ci;
               output   sum, co;
            . . .

 The VCD file output looks like the following:

            $scope module addbit $end
            $var port 1 <0 A $end
            $var port 1 <1 b $end
            $var port 1 <2 ci $end
            $enddefinitions $end
            . . .




Copyright © 2006 IEEE. All rights reserved.                                                                                        345


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 377 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 18.4.3 Value changes

 The value change section of the VCD file is also affected by $dumpports, as Syntax 18-29 shows.

                    pport_value        0_strength_component           1_strength_component identifier_code

                                   Syntax 18-29—Syntax for value change section


 The constructs are defined as follows:

           p                                Key character that indicates a port. There is no space between the p and
                                            the port_value.

           port_value                       State character (described below).

           0_strength_component             One of the eight Verilog strengths that indicates the strength0 specifica-
                                            tion for the port.

           1_strength_component             One of the eight Verilog strengths that indicates the strength1 specifica-
                                            tion for the port.

 The Verilog strength values are as follows (append keyword with 0 or 1 as appropriate for the strength
 component):

                      0            highz
                      1            small
                      2            medium
                      3            weak
                      4            large
                      5            pull
                      6            strong
                      7            supply
           identifier_code         the integer preceded by the < character as defined in the $var construct for the
                                   port.

 18.4.3.1 State characters

 The following state information is listed in terms of input values from a test fixture, the output values of the
 device under test (DUT), and the states representing unknown direction:

 INPUT (TESTFIXTURE):

                      D            low
                      U            high
                      N            unknown
                      Z            three-state
                      d            low (two or more drivers active)
                      u            high (two or more drivers active)




346                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 378 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 OUTPUT (DUT):

                      L            low
                      H            high
                      X            unknown (do-not care)
                      T            three-state
                      l            low (two or more drivers active)
                      h            high (two or more drivers active)

 UNKNOWN DIRECTION:

                      0            low (both input and output are active with 0 value)
                      1            high (both input and output are active with 1 value)
                      ?            unknown
                      F            three-state (input and output unconnected)
                      A            unknown (input 0 and output 1)
                      a            unknown (input 0 and output X)
                      B            unknown (input 1 and output 0)
                      b            unknown (input 1 and output X)
                      C            unknown (input X and output 0)
                      c            unknown (input X and output 1)
                      f            unknown (input and output three-stated)

 18.4.3.2 Drivers

 Drivers are considered only in terms of primitives, continuous assignments, and procedural continuous
 assignments. Value 0/1 means both input and output are active with value 0/1. 0 and 1 are conflict states.
 The following rules apply to conflicts:

    —      If both input and output are driving the same value with the same range of strength, then this is a
           conflict. The resolved value is 0/1, and the strength is the stronger of the two.
    —      If the input is driving a strong strength (range) and the output is driving a weak strength (range), the
           resolved value is d/u, and the strength is the strength of the input.
    —      If the input is driving a weak strength (range) and the output is driving a strong strength (range), then
           the resolved value is l/h, and the strength is the strength of the output.

 Range is as follows:

    —      Strength supply 7 to 5 (large): strong strength
    —      Strength 4 to 1: weak strength

 18.4.4 Extended VCD file format example

 The following example illustrates the format of the extended VCD file.

 A module declaration:

            module adder(data0, data1, data2, data3, carry, as, rdn, reset,
                                  test, write);



Copyright © 2006 IEEE. All rights reserved.                                                                                        347


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 379 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                   inout data0, data1, data2, data3;
                   output carry;
                   input as, rdn, reset, test, write;
            . . .

 and the resulting VCD fragment:

            $scope module testbench.adder_instance $end
            $var port         1 <0       data0 $end
            $var port         1 <1       data1 $end
            $var port         1 <2       data2 $end
            $var port         1 <3       data3 $end
            $var port         1 <4       carry $end
            $var port         1 <5          as $end
            $var port         1 <6         rdn $end
            $var port         1 <7       reset $end
            $var port         1 <8        test $end
            $var port         1 <9       write $end
            $upscope $end
            $enddefinitions $end

            #0
            $dumpports
            pX     6    6       <0
            pX     6    6       <1
            pX     6    6       <2
            pX     6    6       <3
            pX     6    6       <4
            pN     6    6       <5
            pN     6    6       <6
            pU     0    6       <7
            pD     6    0       <8
            pN     6    6       <9
            $end
            #180
            pH 0 6              <4
            #200000
            pD 6 0              <5
            pU 0 6              <6
            pD 6 0              <9
            #200500
            pf 0 0              <0
            pf 0 0              <1
            pf 0 0              <2
            pf 0 0              <3




348                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 380 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 19. Compiler directives

 All Verilog compiler directives are preceded by the (`) character. This character is called grave accent
 (ASCII 0x60). It is different from the character ('), which is the apostrophe character (ASCII 0x27). The
 scope of a compiler directive extends from the point where it is processed, across all files processed, to the
 point where another compiler directive supersedes it or the processing completes.

 This clause describes the following compiler directives:

            `begin_keywords                              [19.11]
            `celldefine                                  [19.1]
            `default_nettype                             [19.2]
            `define                                      [19.3]
            `else                                        [19.4]
            `elsif                                       [19.4]
            `end_keywords                                [19.11]
            `endcelldefine                               [19.1]
            `endif                                       [19.4]
            `ifdef                                       [19.4]
            `ifndef                                      [19.4]
            `include                                     [19.5]
            `line                                        [19.7]
            `nounconnected_drive                         [19.9]
            `pragma                                      [19.10]
            `resetall                                    [19.6]
            `timescale                                   [19.8]
            `unconnected_drive                           [19.9]
            `undef                                       [19.3]


 19.1 `celldefine and `endcelldefine

 The directives `celldefine and `endcelldefine tag modules as cell modules. Cells are used by certain PLI
 routines for applications, such as delay calculations. It is advisable to pair each `celldefine with an
 `endcelldefine, but it is not required. The latest occurrence of either directive in the source controls whether
 modules are tagged as cell modules. More than one of these pairs may appear in a single source description.

 These directives may appear anywhere in the source description, but it is recommended that the directives be
 specified outside the module definition.

 The `resetall directive includes the effects of a `endcelldefine directive.


 19.2 `default_nettype

 The directive `default_nettype controls the net type created for implicit net declarations (see 4.5). It can be
 used only outside of module definitions. Multiple `default_nettype directives are allowed. The latest
 occurrence of this directive in the source controls the type of nets that will be implicitly declared. Syntax 19-
 1 contains the syntax of the directive.

 When no `default_nettype directive is present or if the `resetall directive is specified, implicit nets are of
 type wire. When the `default_nettype is set to none, all nets shall be explicitly declared. If a net is not
 explicitly declared, an error is generated.




Copyright © 2006 IEEE. All rights reserved.                                                                                        349


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 381 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®



                    default_nettype_compiler_directive ::=
                         `default_nettype default_nettype_value
                    default_nettype_value ::= wire | tri | tri0 | tri1 | wand | triand | wor | trior | trireg |
                         uwire | none

                            Syntax 19-1—Syntax for default_nettype compiler directive


 19.3 `define and `undef

 A text macro substitution facility has been provided so that meaningful names can be used to represent
 commonly used pieces of text. For example, in the situation where a constant number is repetitively used
 throughout a description, a text macro would be useful in that only one place in the source description would
 need to be altered if the value of the constant needed to be changed.

 The text macro facility is not affected by the compiler directive `resetall.

 19.3.1 `define

 The directive `define creates a macro for text substitution. This directive can be used both inside and outside
 module definitions. After a text macro is defined, it can be used in the source description by using the (`)
 character, followed by the macro name. The compiler shall substitute the text of the macro for the string
 `text_macro_name and any actual arguments that follow it. All compiler directives shall be considered
 predefined macro names; it shall be illegal to redefine a compiler directive as a macro name.

 A text macro can be defined with arguments. This allows the macro to be customized for each use
 individually.

 The syntax for text macro definitions is given in Syntax 19-2.

                    text_macro_definition ::=
                          `define text_macro_name macro_text
                    text_macro_name ::=
                          text_macro_identifier [ ( list_of_formal_arguments ) ]
                    list_of_formal_arguments ::=
                          formal_argument_identifier { , formal_argument_identifier }
                    formal_argument_identifier ::=
                          simple_identifier
                    text_macro_identifier ::= (From A.9.3)
                          identifier

                                     Syntax 19-2—Syntax for text macro definition


 The macro text can be any arbitrary text specified on the same line as the text macro name. If more than one
 line is necessary to specify the text, the newline shall be preceded by a backslash (\). The first newline not
 preceded by a backslash shall end the macro text. The newline preceded by a backslash shall be replaced in
 the expanded macro with a newline (but without the preceding backslash character).

 When formal arguments are used to define a text macro, the scope of the formal argument shall extend up to
 the end of the macro text. A formal argument can be used in the macro text in the same manner as an
 identifier.




350                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 382 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 If formal arguments are used, the list of formal argument names shall be enclosed in parentheses following
 the name of the macro. The formal argument names shall be simple_identifiers, separated by commas and
 optionally whitespace. The left parenthesis shall follow the text macro name immediately, with no space in
 between.

 If a one-line comment (that is, a comment specified with the characters //) is included in the text, then the
 comment shall not become part of the substituted text. The macro text can be blank, in which case the text
 macro is defined to be empty and no text is substituted when the macro is used.

 The syntax for using a text macro is given in Syntax 19-3.

                     text_macro_usage ::=
                           `text_macro_identifier [ ( list_of_actual_arguments ) ]
                     list_of_actual_arguments ::=
                           actual_argument { , actual_argument }
                     actual_argument ::=
                           expression

                                       Syntax 19-3—Syntax for text macro usage

 For a macro without arguments, the text shall be substituted as is for every occurrence of
 `text_macro_name. However, a text macro with one or more arguments shall be expanded by substituting
 each formal argument with the expression used as the actual argument in the macro usage.

 To use a macro defined with arguments, the name of the text macro shall be followed by a list of actual
 arguments in parentheses, separated by commas. White space shall be allowed between the text macro name
 and the left parenthesis. The number of actual arguments shall match the number of formal arguments.

 Once a text macro name has been defined, it can be used anywhere in a source description; that is, there are
 no scope restrictions. Text macros can be defined and used interactively.

 The text specified for macro text shall not be split across the following lexical tokens:

    —      Comments
    —      Numbers
    —      Strings
    —      Identifiers
    —      Keywords
    —      Operators

 For example:

            `define wordsize 8
            reg [1:`wordsize] data;

            //define a nand with variable delay
            `define var_nand(dly) nand #dly

            `var_nand(2) g121 (q21, n10, n11);
            `var_nand(5) g122 (q22, n10, n11);

 The following is illegal syntax because it is split across a string:



Copyright © 2006 IEEE. All rights reserved.                                                                                        351


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 383 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


            `define first_half "start of string
            $display(`first_half end of string");

 Each actual argument is substituted for the corresponding formal argument literally. Therefore, when an
 expression is used as an actual argument, the expression will be substituted in its entirety. This may cause an
 expression to be evaluated more than once if the formal argument was used more than once in the macro
 text. For example:

            `define max(a,b)((a) > (b) ? (a) : (b))
            n = `max(p+q, r+s) ;

 will expand as

            n = ((p+q) > (r+s)) ? (p+q) : (r+s) ;

 Here, the larger of the two expressions p + q and r + s will be evaluated twice.

 The word define is known as a compiler directive keyword, and it is not part of the normal set of keywords.
 Thus, normal identifiers in a Verilog HDL source description can be the same as compiler directive
 keywords (although this is not recommended). The following problems should be considered:

    a)     Text macro names may not be the same as compiler directive keywords.
    b)     Text macro names can reuse names being used as ordinary identifiers. For example, signal_name
           and `signal_name are different.
    c)     Redefinition of text macros is allowed; the latest definition of a particular text macro read by the
           compiler prevails when the macro name is encountered in the source text.

 The macro text can contain usages of other text macros. Such usages shall be substituted after the original
 macro is substituted, not when it is defined. It shall be an error for a macro to expand directly or indirectly to
 text containing another usage of itself (a recursive macro).

 19.3.2 `undef

 The directive `undef shall undefine a previously defined text macro. An attempt to undefine a text macro
 that was not previously defined using a `define compiler directive can result in a warning. The syntax for
 `undef compiler directive is given in Syntax 19-4.

                    undefine_compiler_directive ::=
                         `undef text_macro_identifier

                                  Syntax 19-4—Syntax for undef compiler directive


 An undefined text macro has no value, just as if it had never been defined.


 19.4 `ifdef, `else, `elsif, `endif, `ifndef

 These conditional compilation compiler directives are used to include optionally lines of a Verilog HDL
 source description during compilation. The `ifdef compiler directive checks for the definition of a text_
 macro_name. If the text_macro_name is defined, then the lines following the `ifdef directive are
 included. If the text_macro_name is not defined and an `else directive exists, then this source is compiled.
 The `ifndef compiler directive checks for the definition of a text_macro_name. If the text_macro_name




352                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 384 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 is not defined, then the lines following the `ifndef directive are included. If the text_macro_name is
 defined and an `else directive exists, then this source is compiled.

 If the `elsif directive exists (instead of the `else), the compiler checks for the definition of the
 text_macro_name. If the name exists, the lines following the `elsif directive are included. The `elsif
 directive is equivalent to the compiler directive sequence `else `ifdef ... `endif. This directive does not need
 a corresponding `endif directive. This directive shall be preceded by an `ifdef or `ifndef directive.

 These directives may appear anywhere in the source description.

 Situations where the `ifdef, `else, `elsif, `endif, and `ifndef compiler directives may be useful include the
 following:

    —      Selecting different representations of a module such as behavioral, structural, or switch level
    —      Choosing different timing or structural information
    —      Selecting different stimulus for a given run

 The `ifdef, `else, `elsif, `endif, and `ifndef compiler directives have the syntax shown in Syntax 19-5.

                    conditional_compilation_directive ::=
                            ifdef_directive
                          | ifndef_directive
                    ifdef_directive ::=
                          `ifdef text_macro_identifier
                          ifdef_group_of_lines
                          { `elsif text_macro_identifier elsif_group_of_lines }
                          [ `else else_group_of_lines ]
                          `endif
                    ifndef_directive ::=
                          `ifndef text_macro_identifier
                          ifndef_group_of_lines
                          { `elsif text_macro_identifier elsif_group_of_lines }
                          [ `else else_group_of_lines ]
                          `endif

                            Syntax 19-5—Syntax for conditional compilation directives


 The text_macro_identifier is a Verilog HDL identifier. The ifdef_group_of_lines, ifndef_
 group_of_lines, elsif_group_of_lines, and the else_group_of_lines are parts of a Verilog
 HDL source description. The `else and `elsif compiler directives and all of the groups of lines are optional.

 The `ifdef, `else, `elsif, and `endif compiler directives work together in the following manner:

    —      When an `ifdef is encountered, the `ifdef text macro identifier is tested to see whether it is defined as
           a text macro name using `define within the Verilog HDL source description.
    —      If the `ifdef text macro identifier is defined, the `ifdef group of lines is compiled as part of the
           description; and if there are `else or `elsif compiler directives, these compiler directives and
           corresponding groups of lines are ignored.
    —      If the `ifdef text macro identifier has not been defined, the `ifdef group of lines is ignored.
    —      If there is an `elsif compiler directive, the `elsif text macro identifier is tested to see whether it is
           defined as a text macro name using `define within the Verilog HDL source description.




Copyright © 2006 IEEE. All rights reserved.                                                                                        353


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 385 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      If the `elsif text macro identifier is defined, the `elsif group of lines is compiled as part of the
           description; and if there are other `elsif or `else compiler directives, the other `elsif or `else
           directives and corresponding groups of lines are ignored.
    —      If the first `elsif text macro identifier has not been defined, the first `elsif group of lines is ignored.
    —      If there are multiple `elsif compiler directives, they are evaluated like the first `elsif compiler
           directive in the order they are written in the Verilog HDL source description.
    —      If there is an `else compiler directive, the `else group of lines is compiled as part of the description.

 The `ifndef, `else, `elsif, and `endif compiler directives work together in the following manner:

    —      When an `ifndef is encountered, the `ifndef text macro identifier is tested to see whether it is defined
           as a text macro name using `define within the Verilog HDL source description.
    —      If the `ifndef text macro identifier is not defined, the `ifndef group of lines is compiled as part of the
           description; and if there are `else or `elsif compiler directives, these compiler directives and
           corresponding groups of lines are ignored.
    —      If the `ifndef text macro identifier is defined, the `ifndef group of lines is ignored.
    —      If there is an `elsif compiler directive, the `elsif text macro identifier is tested to see whether it is
           defined as a text macro name using `define within the Verilog HDL source description.
    —      If the `elsif text macro identifier is defined, the `elsif group of lines is compiled as part of the
           description; and if there are other `elsif or `else compiler directives, the other `elsif or `else
           directives and corresponding groups of lines are ignored.
    —      If the first `elsif text macro identifier has not been defined, the first `elsif group of lines is ignored.
    —      If there are multiple `elsif compiler directives, they are evaluated like the first `elsif compiler
           directive in the order they are written in the Verilog HDL source description.
    —      If there is an `else compiler directive, the `else group of lines is compiled as part of the description.

 Although the names of compiler directives are contained in the same name space as text macro names, the
 names of compiler directives are considered not to be defined by `ifdef, `ifndef, and `elseif.

 Nesting of `ifdef, `ifndef, `else, `elsif, and `endif compiler directives shall be permitted.

 Any group of lines that the compiler ignores shall still follow the Verilog HDL lexical conventions for white
 space, comments, numbers, strings, identifiers, keywords, and operators.

 For example:

 Example 1—The example below shows a simple usage of an `ifdef directive for conditional compilation. If
 the identifier behavioral is defined, a continuous net assignment will be compiled in; otherwise, an and
 gate will be instantiated.

            module and_op (a, b, c);
            output a;
            input b, c;

            `ifdef behavioral
                 wire a = b & c;
            `else
                 and a1 (a,b,c);
            `endif

            endmodule




354                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 386 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Example 2—The following example shows usage of nested conditional compilation directive:

            module test(out);
            output out;
            `define wow
            `define nest_one
            `define second_nest
            `define nest_two
                `ifdef wow
                      initial $display("wow is defined");
                      `ifdef nest_one
                           initial $display("nest_one is defined");
                           `ifdef nest_two
                                initial $display("nest_two is defined");
                           `else
                                initial $display("nest_two is not defined");
                           `endif
                      `else
                           initial $display("nest_one is not defined");
                      `endif
                `else
                      initial $display("wow is not defined");
                      `ifdef second_nest
                           initial $display("second_nest is defined");
                      `else
                           initial $display("second_nest is not defined");
                      `endif
                `endif
            endmodule

 Example 3—The following example shows usage of chained nested conditional compilation directives:

            module test;
               `ifdef first_block
                     `ifndef second_nest
                          initial $display("first_block is defined");
                     `else
                          initial $display("first_block and second_nest defined");
                     `endif
               `elsif second_block
                     initial $display("second_block defined, first_block is not");
               `else
                     `ifndef last_result
                          initial $display("first_block, second_block,"
                                   " last_result not defined.");
                       `elsif real_last
                            initial $display("first_block, second_block not defined,"
                                   " last_result and real_last defined.");
                   `else
                        initial $display("Only last_result defined!");
                   `endif
               `endif
            endmodule




Copyright © 2006 IEEE. All rights reserved.                                                                                        355


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 387 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 19.5 `include

 The file inclusion (`include) compiler directive is used to insert the entire contents of a source file in another
 file during compilation. The result is as though the contents of the included source file appear in place of the
 `include compiler directive. The `include compiler directive can be used to include global or commonly
 used definitions and tasks without encapsulating repeated code within module boundaries.

 Advantages of using the `include compiler directive include the following:

    —      Providing an integral part of configuration management
    —      Improving the organization of Verilog HDL source descriptions
    —      Facilitating the maintenance of Verilog HDL source descriptions

 The syntax for the `include compiler directive is given in Syntax 19-6.

                    include_compiler_directive ::=
                          `include "filename"

                                 Syntax 19-6—Syntax for include compiler directive


 The compiler directive `include can be specified anywhere within the Verilog HDL description. The
 filename is the name of the file to be included in the source file. The filename can be a full or relative path
 name.

 Only white space or a comment may appear on the same line as the `include compiler directive.

 A file included in the source using the `include compiler directive may contain other `include compiler
 directives. The number of nesting levels for include files shall be finite.

 For example:

 Examples of `include compiler directives are as follows:

            `include "parts/count.v"
            `include "fileB"
            `include "fileB" // including fileB

 Implementations may limit the maximum number of levels to which include files can be nested, but the limit
 shall be at least 15.


 19.6 `resetall

 When `resetall compiler directive is encountered during compilation, all compiler directives are set to the
 default values. This is useful for ensuring that only directives that are desired in compiling a particular
 source file are active.

 The recommended usage is to place `resetall at the beginning of each source text file, followed immediately
 by the directives desired in the file.

 It shall be illegal for the `resetall directive to be specified within a module or UDP declaration.




356                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 388 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 19.7 `line

 It is important for Verilog tools to keep track of the filenames of the Verilog source files and the line
 numbers in the files. This information can be used for error messages or source code debugging and can be
 accessed by the Verilog PLI.

 In many cases, however, the Verilog source is preprocessed by some other tool, and the line and file
 information of the original source file can be lost because the preprocessor might add additional lines to the
 source code file, combine multiple source code lines into one line, concatenate multiple source files, and so
 on.

 The `line compiler directive can be used to specify the original source code line number and filename. This
 allows the location in the original file to be maintained if another process modifies the source. After the
 newline number and filename are specified, the compiler can correctly refer to the original source location.
 However, a tool is not required to produce `line directives. These directives are not intended to be inserted
 manually into the code, although they can be.

 The compiler shall maintain the current line number and filename of the file being compiled. The `line
 directive shall set the line number and filename of the following line to those specified in the directive. The
 directive can be specified anywhere within the Verilog HDL source description. However, only white space
 may appear on the same line as the `line directive. Comments are not allowed on the same line as a `line
 directive. All parameters in the `line directive are required. The results of this directive are not affected by
 the `resetall directive.

 The syntax for the `line compiler directive is given in Syntax 19-7.

                    line_compiler_directive ::=
                          `line number "filename" level

                                    Syntax 19-7—Syntax for line compiler directive


 The number parameter shall be a positive integer that specifies the newline number of the following text
 line. The filename parameter shall be a string constant that is treated as the new name of the file. The
 filename can also be a full or relative path name. The level parameter shall be 0, 1, or 2. The value 1
 indicates that the following line is the first line after an include file has been entered. The value 2 indicates
 that the following line is the first line after an include file has been exited. The value 0 indicates any other
 line.

 For example:

            `line 3 "orig.v" 2
            // This line is line 3 of orig.v after exiting include file

 As the compiler processes the remainder of the file and new files, the line number shall be incremented as
 each line is read, and the name shall be updated to the new current file being processed. The line number
 shall be reset to 1 at the beginning of each file. When beginning to read include files, the current line and
 filename shall be stored for restoration at the termination of the include file. The updated line number and
 filename information shall be available for PLI access. The mechanism of library searching is not affected
 by the effects of the `line compiler directive.




Copyright © 2006 IEEE. All rights reserved.                                                                                        357


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 389 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 19.8 `timescale

 This directive specifies the time unit and time precision of the modules that follow it. The time unit is the
 unit of measurement for time values such as the simulation time and delay values.

 To use modules with different time units in the same design, the following timescale constructs are useful:

    —      The `timescale compiler directive to specify the unit of measurement for time and precision of time
           in the modules in the design
    —      The $printtimescale system task to display the time unit and precision of a module
    —      The $time and $realtime system functions, the $timeformat system task, and the %t format
           specification to specify how time information is reported

 The `timescale compiler directive specifies the unit of measurement for time and delay values and the
 degree of accuracy for delays in all modules that follow this directive until another `timescale compiler
 directive is read. If there is no `timescale specified or it has been reset by a `resetall directive, the time unit
 and precision are simulator-specific. It shall be an error if some modules have a `timescale specified and
 others do not.

 The syntax for the `timescale directive is given in Syntax 19-8.

                    timescale_compiler_directive ::=
                         `timescale time_unit / time_precision

                                Syntax 19-8—Syntax for timescale compiler directive


 The time_unit argument specifies the unit of measurement for times and delays.

 The time_precision argument specifies how delay values are rounded before being used in simulation.
 The values used are accurate to within the unit of time specified here, even if there is a smaller
 time_precision argument elsewhere in the design. The smallest time_precision argument of all the
 `timescale compiler directives in the design determines the precision of the time unit of the simulation.

 The time_precision argument shall be at least as precise as the time_unit argument; it cannot specify a
 longer unit of time than time_unit.

 The integers in these arguments specify an order of magnitude for the size of the value; the valid integers are
 1, 10, and 100. The character strings represent units of measurement; the valid character strings are s, ms,
 us, ns, ps, and fs.

 The units of measurement specified by these character strings are given in Table 19-1.

 NOTE—While s, ms, ns, ps and fs are the usual SI unit symbols for second, millisecond, nanosecond, picosecond and
 femtosecond, due to lack of the Greek letter μ (mu) in coding character sets, “us” represents the SI unit symbol for
 microsecond, properly ms.




358                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 390 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                     Table 19-1—Arguments of time_precision

                                           Character string         Unit of measurement

                                                     s              seconds

                                                    ms              milliseconds

                                                    us              microseconds

                                                    ns              nanoseconds

                                                    ps              picoseconds

                                                    fs              femtoseconds



 For example:

 The following example shows how this directive is used:

            `timescale 1 ns / 1 ps

 Here, all time values in the modules that follow the directive are multiples of 1 ns because the time_unit
 argument is “1 ns.” Delays are rounded to real numbers with three decimal places—or precise to within one
 thousandth of a nanosecond—because the time_precision argument is “1 ps,” or one thousandth of a
 nanosecond.

 Consider the following example:

            `timescale 10 us / 100 ns

 The time values in the modules that follow this directive are multiples of 10 us because the time_unit
 argument is “10 us.” Delays are rounded to within one tenth of a microsecond because the
 time_precision argument is “100 ns,” or one tenth of a microsecond.

 The following example shows a `timescale directive in the context of a module:

            `timescale 10 ns / 1 ns
            module test;
            reg set;
            parameter d = 1.55;

            initial begin
                 #d set = 0;
                 #d set = 1;
            end
            endmodule

 The `timescale 10 ns / 1 ns compiler directive specifies that the time unit for module test is 10 ns. As a
 result, the time values in the module are multiples of 10 ns, rounded to the nearest 1 ns; therefore, the value
 stored in parameter d is scaled to a delay of 16 ns. In other words, the value 0 is assigned to reg set at
 simulation time 16 ns (1.6 × 10 ns), and the value 1 at simulation time 32 ns.

 Parameter d retains its value no matter what timescale is in effect.




Copyright © 2006 IEEE. All rights reserved.                                                                                        359


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 391 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 These simulation times are determined as follows:

    a)     The value of parameter d is rounded from 1.55 to 1.6 according to the time precision.
    b)     The time unit of the module is 10 ns, and the precision is 1 ns; therefore, the delay of parameter d is
           scaled from 1.6 to 16.
    c)     The assignment of 0 to reg set is scheduled at simulation time 16 ns, and the assignment of 1 at
           simulation time 32 ns. The time values are not rounded when the assignments are scheduled.


 19.9 `unconnected_drive and `nounconnected_drive

 All unconnected input ports of a module appearing between the directives `unconnected_drive and
 `nounconnected_drive are pulled up or pulled down instead of the normal default.

 The directive `unconnected_drive takes one of two arguments—pull1 or pull0. When pull1 is specified, all
 unconnected input ports are automatically pulled up. When pull0 is specified, unconnected ports are pulled
 down. It is advisable to pair each `unconnected_drive with a `nounconnected_drive, but it is not required.
 The latest occurrence of either directive in the source controls what happens to unconnected ports. These
 directives shall be specified in pairs outside of the module declarations.

 The `resetall directive includes the effects of a `nounconnected_drive directive.


 19.10 `pragma

 The `pragma directive is a structured specification that alters interpretation of the Verilog source. The
 specification introduced by this directive is referred to as a pragma. The effect of pragmas other than those
 specified in this standard is implementation-specified. The syntax for the `pragma directive is given in
 Syntax 19-9.

                    pragma ::=
                         `pragma pragma_name [ pragma_expression { , pragma_expression } ]
                    pragma_name ::= simple_identifier
                    pragma_expression ::=
                           pragma_keyword
                         | pragma_keyword = pragma_value
                         | pragma_value
                    pragma_value ::=
                           ( pragma_expression { , pragma_expression } )
                         | number
                         | string
                         | identifier
                    pragma_keyword ::= simple_identifier

                                 Syntax 19-9—Syntax for pragma compiler directive


 The pragma specification is identified by the pragma_name, which follows the `pragma directive. The
 pragma_name is followed by an optional list of pragma_expressions, which qualify the altered
 interpretation indicated by the pragma_name. Unless otherwise specified, pragma directives for
 pragma_names that are not recognized by an implementation shall have no effect on interpretation of the
 Verilog source text.




360                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 392 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 19.10.1 Standard pragmas

 The reset and resetall pragmas shall restore the default values and state of pragma_keywords associated
 with the affected pragmas. These default values shall be the values that the tool defines before any Verilog
 text has been processed. The reset pragma shall reset the state for all pragma_names that appear as
 pragma_keywords in the directive. The resetall pragma shall reset the state of all pragma_names recognized
 by the implementation.


 19.11 `begin_keywords, `end_keywords

 A pair of directives, `begin_keywords and `end_keywords, can be used to specify what identifiers are
 reserved as keywords within a block of source code, based on a specific version of IEEE Std 1364. The
 `begin_keywords and `end_keywords directives only specify the set of identifiers that are reserved as
 keywords. The directives do not affect the semantics, tokens, and other aspects of the Verilog language.

 The syntax of the `begin_keywords and `end_keywords directives is in Syntax 19-10.

                    keywords_directive ::= `begin_keywords "version_specifier"
                    version_specifier ::=
                             1364-1995
                           | 1364-2001
                           | 1364-2001-noconfig
                           | 1364-2005
                    endkeywords_directive ::= `end_keywords

             Syntax 19-10—Syntax for begin keywords and end keywords compiler directives


 Implementations and other standards are permitted to extend the `begin_keywords directive with custom
 version specifiers. It shall be an error if an implementation does not recognize the version_specifier used
 with the `begin_keywords directive.

 The `begin_keywords and `end_keywords directives can only be specified outside of a design element
 (module, primitive, or configuration). The `begin_keywords directive affects all source code that
 follow the directive, even across source code file boundaries, until the matching `end_keywords directive is
 encountered.

 Each `begin_keywords directive must be paired with an `end_keywords directive. The pair of directives
 define a region of source code to which a specified version_specifier applies.

 The `begin_keywords...`end_keywords directive pair can be nested. Each nested pair is stacked so that
 when an `end_keywords directive is encountered, the implementation returns to using the version_ specifier
 that was in effect prior to the matching `begin_keywords directive.

 If no `begin_keywords directive is specified, then the reserved keyword list shall be the implementation’s
 default set of keywords. The default set of reserved keywords used by an implementation shall be
 implementation dependent. For example, an implementation based on IEEE Std 1364-2005 would most
 likely use the 1364-2005 set of reserved keywords as its default, whereas an implementation based on IEEE
 Std 1364-2001 would most likely use the 1364-2001 set of reserved keywords as its default.
 Implementations may provide other mechanisms for specifying the set of reserved keywords to be used as
 the default. One possible use model might be for an implementation to use invocation options to specify its
 default set of reserved keywords. Another possible use model might be the use of source file name
 extensions for determining a default set of reserved keywords to be used for each source file.



Copyright © 2006 IEEE. All rights reserved.                                                                                        361


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 393 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The version_specifier "1364-1995" specifies that only the identifiers listed as reserved keywords in IEEE
 Std 1364-1995 are considered to be reserved words. These identifiers are listed in Table 19-2.

                                 Table 19-2—IEEE 1364-1995 reserved keywords
   always                              for                                output                             supply0
   and                                 force                              parameter                          supply1
   assign                              forever                            pmos                               table
   begin                               fork                               posedge                            task
   buf                                 function                           primitive                          time
   bufif0                              highz0                             pull0                              tran
   bufif1                              highz1                             pull1                              tranif0
   case                                if                                 pullup                             tranif1
   casex                               ifnone                             pulldown                           tri
   casez                               initial                            rcmos                              tri0
   cmos                                inout                              real                               tri1
   deassign                            input                              realtime                           triand
   default                             integer                            reg                                trior
   defparam                            join                               release                            trireg
   disable                             large                              repeat                             vectored
   edge                                macromodule                        rnmos                              wait
   else                                medium                             rpmos                              wand
   end                                 module                             rtran                              weak0
   endcase                             nand                               rtranif0                           weak1
   endmodule                           negedge                            rtranif1                           while
   endfunction                         nmos                               scalared                           wire
   endprimitive                        nor                                small                              wor
   endspecify                          not                                specify                            xnor
   endtable                            notif0                             specparam                          xor
   endtask                             notif1                             strong0
   event                               or                                 strong1




362                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 394 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The version_specifier "1364-2001" specifies that only the identifiers listed as reserved keywords in IEEE
 Std 1364-2001 are considered to be reserved words. These identifiers are listed in Table 19-3.

                                 Table 19-3—IEEE 1364-2001 reserved keywords
   always                              event                              noshowcancelled                    specify
   and                                 for                                not                                specparam
   assign                              force                              notif0                             strong0
   automatic                           forever                            notif1                             strong1
   begin                               fork                               or                                 supply0
   buf                                 function                           output                             supply1
   bufif0                              generate                           parameter                          table
   bufif1                              genvar                             pmos                               task
   case                                highz0                             posedge                            time
   casex                               highz1                             primitive                          tran
   casez                               if                                 pull0                              tranif0
   cell                                ifnone                             pull1                              tranif1
   cmos                                incdir                             pulldown                           tri
   config                              include                            pullup                             tri0
   deassign                            initial                            pulsestyle_onevent                 tri1
   default                             inout                              pulsestyle_ondetect                triand
   defparam                            input                              rcmos                              trior
   design                              instance                           real                               trireg
   disable                             integer                            realtime                           unsigned
   edge                                join                               reg                                use
   else                                large                              release                            vectored
   end                                 liblist                            repeat                             wait
   endcase                             library                            rnmos                              wand
   endconfig                           localparam                         rpmos                              weak0
   endfunction                         macromodule                        rtran                              weak1
   endgenerate                         medium                             rtranif0                           while
   endmodule                           module                             rtranif1                           wire
   endprimitive                        nand                               scalared                           wor
   endspecify                          negedge                            showcancelled                      xnor
   endtable                            nmos                               signed                             xor
   endtask                             nor                                small


 The version_specifier "1364-2001-noconfig" behaves similarly to the "1364-2001" version_specifier,
 with the exception that the following identifiers are excluded from the reserved list in Table 19-3:

            cell
            config
            design
            endconfig
            incdir
            include
            instance
            liblist
            library
            use

 Because these identifiers are not reserved when using the "1364-2001-noconfig" version_specifier, they
 may be used as normal Verilog identifiers within the corresponding `begin_keywords...`end_ keywords
 region.




Copyright © 2006 IEEE. All rights reserved.                                                                                        363


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 395 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The version_specifier "1364-2005" specifies that only the identifiers listed as reserved keywords in IEEE
 Std 1364-2005 are considered to be reserved words. These identifiers are listed in Table 19-4.

                                 Table 19-4—IEEE 1364-2005 reserved keywords
   always                              event                              noshowcancelled                    specify
   and                                 for                                not                                specparam
   assign                              force                              notif0                             strong0
   automatic                           forever                            notif1                             strong1
   begin                               fork                               or                                 supply0
   buf                                 function                           output                             supply1
   bufif0                              generate                           parameter                          table
   bufif1                              genvar                             pmos                               task
   case                                highz0                             posedge                            time
   casex                               highz1                             primitive                          tran
   casez                               if                                 pull0                              tranif0
   cell                                ifnone                             pull1                              tranif1
   cmos                                incdir                             pulldown                           tri
   config                              include                            pullup                             tri0
   deassign                            initial                            pulsestyle_onevent                 tri1
   default                             inout                              pulsestyle_ondetect                triand
   defparam                            input                              rcmos                              trior
   design                              instance                           real                               trireg
   disable                             integer                            realtime                           unsigned
   edge                                join                               reg                                use
   else                                large                              release                            uwire
   end                                 liblist                            repeat                             vectored
   endcase                             library                            rnmos                              wait
   endconfig                           localparam                         rpmos                              wand
   endfunction                         macromodule                        rtran                              weak0
   endgenerate                         medium                             rtranif0                           weak1
   endmodule                           module                             rtranif1                           while
   endprimitive                        nand                               scalared                           wire
   endspecify                          negedge                            showcancelled                      wor
   endtable                            nmos                               signed                             xnor
   endtask                             nor                                small                              xor


 In the example below, it is assumed that the definition of module m1 does not have a `begin_keywords
 directive specified prior to the module definition. Without this directive, the set of reserved keywords in
 effect for this module shall be the implementation’s default set of reserved keywords.

            module m1;          // module definition with no ‘begin_keywords directive
              ...
            endmodule

 The following example specifies a `begin_keywords "1364-2001" directive. The source code within the
 module uses the identifier uwire as a net name. The `begin_keywords directive would be necessary in this
 example if an implementation uses IEEE Std 1364-2005 as its default set of keywords because uwire is a
 reserved keyword in this standard. Specifying that the "1364-1995" Verilog keyword lists should be used
 would also work with this example.

            ‘begin_keywords "1364-2001"                        // use IEEE Std 1364-2001 Verilog keywords
            module m2 (...);
              wire [63:0] uwire;                              // OK: "uwire" is not a keyword in 1364-2001
              ...
            endmodule
            ‘end_keywords




364                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 396 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The next example is the same code as the previous example, except that it explicitly specifies that the IEEE
 Std 1364-2005 Verilog keywords should be used. This example shall result in an error because uwire is
 reserved as a keyword in this standard.

            ‘begin_keywords "1364-2005"                     // use IEEE Std 1364-2005 Verilog keywords
            module m2 (...);
              wire [63:0] uwire;                            // ERROR: "uwire" is a keyword in 1364-2005
              ...
            endmodule
            ‘end_keywords




Copyright © 2006 IEEE. All rights reserved.                                                                                        365


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 397 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 20. Programming language interface (PLI) overview

 20.1 PLI purpose and history

 IEEE Std 1364-2005 has deprecated the task/function (TF) and access (ACC) routines, which were specified
 previously in Clause 21 through Clause 25, Annex E, and Annex F of IEEE Std 1364-2001. Clause 20 has
 been modified to reflect this change. The text of deprecated clauses and annexes has been removed from this
 version of the standard, but the clause headings have been retained. See the corresponding clauses in IEEE
 Std 1364-2001 for the deprecated text.

 Clause 26, Clause 27, and Annex G describe the C language procedural interface standard and interface
 mechanisms that are part of the Verilog HDL. This procedural interface, known as the PLI, provides a
 means for Verilog HDL users to access and modify data in an instantiated Verilog HDL data structure
 dynamically. An instantiated Verilog HDL data structure is the result of compiling Verilog HDL source
 descriptions and generating the hierarchy modeled by module instances, primitive instances, and other
 Verilog HDL constructs that represent scope. The PLI procedural interface provides a library of C language
 functions that can directly access data within an instantiated Verilog HDL data structure.

 A few of the many possible applications for the PLI procedural interface are as follows:

    —      C language delay calculators for Verilog model libraries that can dynamically scan the data structure
           of a Verilog software product and then dynamically modify the delays of each instance of models
           from the library
    —      C language applications that dynamically read test vectors or other data from a file and pass the data
           into a Verilog software product
    —      Custom graphical waveform and debugging environments for Verilog software products
    —      Source code decompilers that can generate Verilog HDL source code from the compiled data
           structure of a Verilog software product
    —      Simulation models written in the C language and dynamically linked into Verilog HDL simulations
    —      Interfaces to actual hardware, such as a hardware modeler, that dynamically interact with
           simulations

 There are three primary generations of the Verilog PLI:

    a)     Task/function routines, called TF routines, made up the first generation of the PLI. These routines,
           most of which started with the characters tf_, were primarily used for operations involving user-
           defined system task/function arguments, along with utility functions, such as setting up call-back
           mechanisms and writing data to output devices. The TF routines were sometimes referred to as
           utility routines
           NOTE—The TF routines have been deprecated from this version of the standard (see 1.6).
    b)     Access routines, called ACC routines, formed the second generation of the PLI. These routines,
           which all started with the characters acc_, provided an object-oriented access directly into a Verilog
           HDL structural description. ACC routines were used to access and modify information, such as
           delay values and logic values, on a wide variety of objects that exist in a Verilog HDL description.
           There was some overlap in functionality between ACC routines and TF routines.
           NOTE—The ACC routines have been deprecated from this version of the standard (see 1.6).
    c)     Verilog procedural interface routines, called VPI routines, are the third generation of the PLI. These
           routines, all of which start with the characters vpi_, provide an object-oriented access for both
           Verilog HDL structural and behavioral objects. The VPI routines are a superset of the functionality
           of the TF routines and ACC routines.


366                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 398 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 20.2 User-defined system task/function names

 A user-defined system task/function name is the name that will be used within a Verilog HDL source file to
 invoke specific PLI applications. The name shall adhere to the following rules:

    —      The first character of the name shall be the dollar sign ($).
    —      The remaining characters shall be letters, digits, the underscore character (_), or the dollar sign ($).
    —      Uppercase and lowercase letters shall be considered to be unique—the name is case sensitive.
    —      The name can be any size, and all characters are significant.


 20.3 User-defined system task/function types

 The type of a user-defined system task/function determines how a PLI application is called from the Verilog
 HDL source code. The types are as follows:

    —      A user task can be used in the same places a Verilog HDL task can be used (see 10.2). A user-
           defined system task can read and modify the arguments of the task, but does not return any value.
    —      A user function can be used in the same places a Verilog HDL function can be used (see 10.4). A
           user-defined system function can read and modify the arguments of the function, and it returns a
           value. The bit width of a vector shall be determined by a user-supplied sizetf application (see 27.34).


 20.4 Overriding built-in system task/function names

 Clause 17 defines a number of built-in system tasks and functions that are part of the Verilog language. In
 addition, software products can include other built-in system tasks and functions specific to the product.
 These built-in system task/function names begin with the dollar sign ($) just as user-defined system task/
 function names do.

 If a user-provided PLI application is associated with the same name as a built-in system task/function (using
 the PLI mechanism), the user-provided C application shall override the built-in system task/function,
 replacing its functionality with that of the user-provided C application. For example, a user could write a
 random number generator as a PLI application and then associate the application with the name $random,
 thereby overriding the built-in $random function with the user’s application.

 Verilog timing checks, such as $setup, are not system tasks and cannot be overridden.

 The system functions $signed and $unsigned can be overridden. These system functions are unique in the
 Verilog HDL in that the return width is based on the width of their argument. If overridden, the PLI version
 shall have the same return width for all instances of the system function. The PLI return width is defined by
 the PLI sizetf routine.


 20.5 User-supplied PLI applications

 User-supplied PLI applications are C language functions that utilize the library of PLI C functions to access
 and interact dynamically with Verilog HDL software implementations as the Verilog HDL source code is
 executed.

 These PLI applications are not independent C programs. They are C functions that are linked into a software
 product and become part of the product. This allows the PLI application to be called when the user-defined
 system task/function $ name is compiled or executed in the Verilog HDL source code (see 26.1).



Copyright © 2006 IEEE. All rights reserved.                                                                                        367


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 399 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 20.6 PLI mechanism

 The PLI mechanism provides a means to have PLI applications called for various reasons when the
 associated system task/function $ name is encountered in the Verilog HDL source description. For example,
 when a Verilog HDL simulator first compiles the Verilog HDL source description, a specific PLI routine
 can be called that performs syntax checking to ensure the user-defined system task/function is being used
 correctly. Then, as simulation is executing, a different PLI routine can be called to perform the operations
 required by the PLI application. Other PLI routines can be automatically called by the simulator for
 miscellaneous reasons, such as the end of a simulation time step or a logic value change on a specific signal
 (see 26.1).


 20.7 User-defined system task/function arguments

 When a user-defined system task/function is used in a Verilog HDL source file, it can have arguments that
 can be used by the PLI applications associated with the system task/function. In the following example, the
 user-defined system task $get_vector has two arguments:

            $get_vector("test_vector.pat", input_bus);

 The arguments to a system task/function are referred to as task/function arguments (often abbreviated as
 tfargs). These arguments are not the same as C language arguments. When the PLI applications associated
 with a user-defined system task/function are called, the task/function arguments are not passed to the PLI
 application. Instead, a number of PLI routines are provided that allow the PLI applications to read and write
 to the task/function arguments. See Clause 27 for information on specific routines that work with task/
 function arguments.


 20.8 PLI include files

 The libraries of PLI functions are defined in a C include file, which is a normative part of this standard. This
 file also defines constants, structures, and other data used by the library of PLI routines and the interface
 mechanisms. The file is vpi_user.h (listed in Annex G). PLI applications that use the VPI routines shall
 include the file vpi_user.h.




368                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 400 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 21. PLI TF and ACC interface mechanism (deprecated)

 This clause has been deprecated (see 1.6).




Copyright © 2006 IEEE. All rights reserved.                                                                                        369


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 401 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 22. Using ACC routines (deprecated)

 This clause has been deprecated (see 1.6).




370                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 402 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 23. ACC routine definitions (deprecated)

 This clause has been deprecated (see 1.6).




Copyright © 2006 IEEE. All rights reserved.                                                                                        371


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 403 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 24. Using TF routines (deprecated)

 This clause has been deprecated (see 1.6).




372                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 404 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 25. TF routine definitions (deprecated)

 This clause has been deprecated (see 1.6).




Copyright © 2006 IEEE. All rights reserved.                                                                                        373


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 405 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26. Using Verilog procedural interface (VPI) routines
 Clause 26 and Clause 27 specify the VPI for the Verilog HDL. This clause describes how the VPI routines
 are used, and Clause 27 defines each of the routines in alphabetical order.


 26.1 VPI system tasks and functions

 User-defined system tasks and functions are created using the routine vpi_register_systf() (see 27.34). The
 registration of system tasks must occur prior to elaboration or the resolution of references.

 The intended use model would be to place a reference to a routine within the vlog_startup_routines[] array.
 This routine would register all user-defined system tasks and functions when it is called.

 Through VPI, an application can perform the following:

    —      Specify a user-defined system task/function name that can be included in Verilog HDL source
           descriptions; the user-defined system task/function name shall begin with a dollar sign ($), such as
           $get_vector.
    —      Provide one or more PLI C applications to be called by a software product (such as a logic
           simulator).
    —      Define which PLI C applications are to be called—and when the applications should be called—
           when the user-defined system task/function name is encountered in the Verilog HDL source
           description.
    —      Define whether the PLI applications should be treated as functions (which return a value) or tasks
           (analogous to subroutines in other programming languages).
    —      Define a data argument to be passed to the PLI applications each time they are called.

 It is also possible through the callback mechanisms in VPI to create applications that are not directly tied to
 a user-defined system task/function.

 VPI-based system tasks have sizetf, compiletf, and calltf routines, which perform specific actions for the
 task/function. The sizetf, compiletf, and calltf routines are called during specific periods during processing.
 The purpose of each of these routines is explained in 26.1.1 through 26.1.4.

 26.1.1 sizetf VPI application routine

 A sizetf VPI application routine can be used in conjunction with user-defined system functions. A function
 shall return a value, and software products that execute the system function need to determine how many
 bits wide that return value shall be. When sizetf shall be called is described in 26.2.4 and 27.34.1. Each sizetf
 routine shall be called at most once. It shall be called if its associated system function appears in the design.
 The value returned by the sizetf routine shall be the number of bits that the calltf routine shall provide as the
 return value for the system function. If no sizetf routine is specified, a user-defined system function shall
 return 32 bits. The sizetf routine shall not be called for user-defined system tasks or for functions whose
 sysfunctype is set to vpiRealFunc.

 26.1.2 compiletf VPI application routine

 A compiletf VPI application routine shall be called when the user-defined system task/function name is
 encountered during parsing or compiling the Verilog HDL source code. This routine is typically used to
 check the correctness of any arguments passed to the user-defined system task/function in the Verilog HDL
 source code. The compiletf routine shall be called one time for each instance of a system task/function in the
 source description. Providing a compiletf routine is optional, but it is recommended that any arguments used


374                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 406 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 with the system task/function be checked for correctness to avoid problems when the calltf or other PLI
 routines read and perform operations on the arguments. When the compiletf is called is described in 26.2.4
 and 27.34.1.

 26.1.3 calltf VPI application routine

 A calltf VPI application routine shall be called each time the associated user-defined system task/function is
 executed within the Verilog HDL source code. For example, the following Verilog loop would call the calltf
 routine that is associated with the $get_vector user-defined system task name 1024 times:

            for (i = 1; i <= 1024; i = i + 1)
               @(posedge clk) $get_vector("test_vector.pat", input_bus);

 In this example, the calltf might read a test vector from a file called test_vector.pat (the first task/
 function argument), perhaps manipulate the vector to put it in a proper format for Verilog, and then assign
 the vector value to the second task/function argument called input_bus.

 26.1.4 Arguments to sizetf, compiletf, and calltf application routines

 The sizetf, compiletf, and calltf routines all take one argument. When the software product calls these
 routines, it will pass to them the value supplied in the s_vpi_systf_data structure’s user_data field when
 the user-defined system task/function was registered. See 27.34.


 26.2 VPI mechanism

 VPI provides routines that allow application developers to access information contained in a Verilog design
 and that allow facilities to interact dynamically with a software product. Applications of VPI can include
 delay calculators and annotators, connecting a Verilog simulator with other simulation and CAE systems,
 and customized debugging tasks.

 The functions of VPI can be grouped into two main areas:

    —      Dynamic software product interaction using VPI callbacks
    —      Access to Verilog HDL objects and simulation-specific objects

 26.2.1 VPI callbacks

 Dynamic software product interaction shall be accomplished with a registered callback mechanism. VPI
 callbacks shall allow an application to request that a Verilog HDL software product, such as a logic
 simulator, call a user-defined application when a specific activity occurs. For example, the application can
 request that the application routine my_monitor() be called when a particular net changes value or that
 my_cleanup() be called when the software product execution has completed.

 The VPI callback facility shall provide the application with the means to interact dynamically with a
 software product, detecting the occurrence of value changes, advancement of time, end of simulation, etc.
 This feature allows integration with other simulation systems, specialized timing checks, complex
 debugging features, etc.

 The reasons for which callbacks shall be provided can be separated into four categories:

    —      Simulation event (e.g., a value change on a net or a behavioral statement execution)
    —      Simulation time (e.g., the end of a time queue or after certain amount of time)



Copyright © 2006 IEEE. All rights reserved.                                                                                        375


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 407 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      Simulator action or feature (e.g., the end of compile, end of simulation, restart, or enter interactive
           mode)
    —      User-defined system task/function execution

 VPI callbacks shall be registered by the application with the functions vpi_register_cb() and vpi_register_
 systf(). These routines indicate the specific reason for the callback, the application routines to be called, and
 what system and user_data shall be passed to the callback application when the callback occurs. A facility is
 also provided to call the callback functions when a Verilog HDL product is first invoked. A primary use of
 this facility shall be for registration of user-defined system tasks and functions.

 26.2.2 VPI access to Verilog HDL objects and simulation objects

 Accessible Verilog HDL objects and simulation objects and their relationships and properties are described
 using data model diagrams. These diagrams are presented in 26.6. The data model diagrams indicate the
 routines and constants that are required to access and manipulate objects within an application environment.
 An associated set of routines to access these objects is defined in Clause 27.

 VPI also includes a set of utility routines for functions such as handle comparison, file handling, and
 redirected printing, which are described in Table 26-9 (in 26.4).

 VPI routines provide access to objects in an instantiated Verilog design. An instantiated design is one where
 each instance of an object is uniquely accessible. For instance, if a module m contains wire w and is
 instantiated twice as m1 and m2, then m1.w and m2.w are two distinct objects, each with its own set of related
 objects and properties.

 VPI is designed as a simulation interface, with access to both Verilog HDL objects and specific simulation
 objects. This simulation interface is different from a hierarchical language interface, which would provide
 access to HDL information, but would not provide information about simulation objects.

 26.2.3 Error handling

 To determine whether an error occurred, the routine vpi_chk_error() shall be provided. The vpi_chk_
 error() routine shall return a nonzero value if an error occurred in the previously called VPI routine.
 Callbacks can be set up for when an error occurs as well. The vpi_chk_error() routine can provide detailed
 information about the error.

 26.2.4 Function availability

 Certain features of VPI must occur early in the execution of a tool. In order to allow this process to occur in
 an orderly manner, some functionality must be restricted in these early stages. Specifically, when the
 routines within the vlog_startup_routines[ ] array are executed, there is very little functionality available.
 Only two routines can be called at this time:

    —      vpi_register_systf()
    —      vpi_register_cb()

 In addition, the vpi_register_cb() routine can only be called for the following reasons:

    —      cbEndOfCompile
    —      cbStartOfSimulation
    —      cbEndOfSimulation
    —      cbUnresolvedSystf



376                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 408 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    —      cbError
    —      cbPLIError

 See 27.34 for a further explanation of the use of the vlog_startup_routines[ ] array.

 The next earliest phase is when the sizetf routines are called for the user-defined system functions. At this
 phase, no additional access is permitted. After the sizetf routines are called, the routines registered for reason
 cbEndOfCompile are called. At this point, and continuing until the tool has finished execution, all
 functionality is available.

 26.2.5 Traversing expressions

 The VPI routines provide access to any expression that can be written in the HDL. Dealing with these
 expressions can be complex because very complex expressions can be written in the HDL. Expressions with
 multiple operands will result in a handle of type vpiOperation. To determine how many operands, access
 the property vpiOpType. This operation will be evaluated after its subexpressions. Therefore, it has the least
 precedence in the expression.

 An example of a routine that traverses an entire complex expression is listed below:

            void traverseExpr(vpiHandle expr)
            {
               vpiHandle subExprI, subExprH;

                 switch (vpi_get(vpiExpr,expr))
                 {
                     case vpiOperation:
                        subExprI = vpi_iterate(vpiOperand, expr);
                        if (subExprI)
                            while (subExprH = vpi_scan(subExprI))
                               traverseExpr(subExprH);
                        /* else it is of op type vpiNullOp */
                        break;
                     default:
                        /* Do whatever to the leaf object. */
                        break;
                 }
            }


 26.3 VPI object classifications

 VPI objects are classified using data model diagrams. These diagrams provide a graphical representation of
 those objects within a Verilog design to which the VPI routines shall provide access. The diagrams shall
 show the relationships between objects and the properties of each object. Objects with sufficient
 commonality are placed in groups. Group relationships and properties apply to all the objects in the group.

 As an example, the simplified diagram in Figure 26-1 shows that there is a one-to-many relationship from
 objects of type module to objects of type net and a one-to-one relationship from objects of type net
 to objects of type module. Objects of type net have properties vpiName, vpiVector, and vpiSize with data
 types string, boolean, and integer, respectively.

 The VPI data model diagrams are presented in 26.6.




Copyright © 2006 IEEE. All rights reserved.                                                                                        377


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 409 of 591
IEEE
Std 1364-2005                                                                                    IEEE STANDARD FOR VERILOG®




                                     module                                           net
                                                                            -> name
                                                                                  str: vpiName
                                                                                  str: vpiFullName
                                                                            -> vector
                                                                                  bool: vpiVector
                                                                            -> size
                                                                                  int: vpiSize

                            Figure 26-1—Example of object relationships diagram


 For object relationships (unless a special tag is shown in the diagram), the type used for access is determined
 by adding “vpi” to the beginning of the word within the enclosure with each word’s first letter being a
 capital. Using the above example, if an application has a handle to a net and wants to go to the module
 instance where the net is defined, the call would be as follows:

            modH = vpi_handle(vpiModule,netH);

 where netH is a handle to the net. As another example, to access a “named event” object, use the type
 vpiNamedEvent.

 26.3.1 Accessing object relationships and properties

 VPI defines the C data type of vpiHandle. All objects are manipulated via a vpiHandle variable. Object
 handles can be accessed from a relationship with another object or from a hierarchical name as the following
 example demonstrates:

            vpiHandle net;
            net = vpi_handle_by_name("top.m1.w1", NULL);

 This example call retrieves a handle to wire top.m1.w1 and assigns it to the vpiHandle variable net. The
 NULL second argument directs the routine to search for the name from the top level of the design.

 VPI provides generic functions for tasks, such as traversing relationships and determining property values.
 One-to-one relationships are traversed with routine vpi_handle(). In the following example, the module that
 contains net is derived from a handle to that net:

            vpiHandle net, mod;
            net = vpi_handle_by_name("top.m1.w1", NULL);
            mod = vpi_handle(vpiModule, net);

 The call to vpi_handle() in the above example shall return a handle to module top.m1.

 Sometimes it is necessary to access a class of objects that do not have a name or whose name is ambiguous
 with another class of objects that can be accessed from the reference handle. Tags are used in this situation,
 as shown in Figure 26-2.




378                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 410 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005




                                                              vpiLeftRange
                                                                                               expr
                             part select
                                                              vpiRightRange
                                                                                               expr
                              Figure 26-2—Accessing a class of objects using tags

 In this example, the tags vpiLeftRange and vpiRightRange are used to access the expressions that make up
 the range of the part-select. These tags are used instead of vpiExpr to get to the expressions. Without the
 tags, VPI would not know which expression should be accessed. For example:

            vpi_handle(vpiExpr, part_select_handle)

 would be illegal when the reference handle (part_select_handle) is a handle to a part-select because the part-
 select can refer to two expressions, a left-range and a right-range.

 Properties of objects shall be derived with routines in the vpi_get family. The routine vpi_get() returns
 integer and boolean properties. Integer and boolean properties shall be defined to be of type PLI_INT32.
 For boolean properties, a value of 1 shall represent TRUE and a value of 0 shall represent FALSE. The routine
 vpi_get_str() accesses string properties. String properties shall be defined to be of type PLI_BYTE8 *. For
 example, to retrieve a pointer to the full hierarchical name of the object referenced by handle mod, the
 following call would be made:

            PLI_BYTE8 *name = vpi_get_str(vpiFullName, mod);

 In the above example, the pointer name shall now point to the string "top.m1".

 One-to-many relationships are traversed with an iteration mechanism. The routine vpi_iterate() creates an
 object of type vpiIterator, which is then passed to the routine vpi_scan() to traverse the desired objects. In
 the following example, each net in module top.m1 is displayed:

            vpiHandle itr;
            itr = vpi_iterate(vpiNet,mod);
            while (net = vpi_scan(itr) )
                   vpi_printf("\t%s\n", vpi_get_str(vpiFullName, net) );

 As the above examples illustrate, the routine naming convention is a ‘vpi’ prefix with ‘_’ word delimiters
 (with the exception of callback-related defined values, which use the ‘cb’ prefix). Macro-defined types and
 properties have the ‘vpi’ prefix, and they use capitalization for word delimiters.

 The routines for traversing Verilog HDL structures and accessing objects are described in Clause 27.

 26.3.2 Object type properties

 All objects have a vpiType property, which is not shown in the data model diagrams.

 -> type
      int: vpiType

 Using vpi_get(vpiType, <object_handle>) returns an integer constant that represents the type of the object.




Copyright © 2006 IEEE. All rights reserved.                                                                                        379


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 411 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Using vpi_get_str(vpiType, <object_handle>) returns a pointer to a string containing the name of the type
 constant. The name of the type constant is derived from the name of the object as it is shown in the data
 model diagram (see 26.3 for a description of how type constant names are derived from object names).

 Some objects have additional type properties that are shown in the data model diagrams: vpiDelayType,
 vpiNetType, vpiOpType, vpiPrimType, vpiResolvedNetType, and vpiTchkType. Using vpi_get(<type_
 property>, <object_handle>) returns an integer constant that represents the additional type of the object.
 See vpi_user.h in Annex G for the types that can be returned for these additional type properties. The
 constant names of the types returned for these additional type properties can be accessed using
 vpi_get_str().

 26.3.3 Object file and line properties

 Most objects have two location properties, which are not shown in the data model diagrams:

 -> location
      int: vpiLineNo
      str: vpiFile

 The properties vpiLineNo and vpiFile can be affected by the `line compiler directive. See 19.7 for more
 details on the `line compiler directive. These properties are applicable to every object that corresponds to
 some object within the HDL. The exceptions are objects of the following types:

    —      vpiCallback
    —      vpiDelayTerm
    —      vpiDelayDevice
    —      vpiInterModPath
    —      vpiIterator
    —      vpiTimeQueue
    —      vpiGenScopeArray
    —      vpiGenScope

 26.3.4 Delays and values

 Most properties are of type integer, boolean, or string. Delay and logic value properties, however, are more
 complex and require specialized routines and associated structures. The routines vpi_get_delays() and
 vpi_put_delays() use structure pointers, where the structure contains the pertinent information about delays.
 Similarly, simulation values are also handled with the routines vpi_get_value() and vpi_put_value(), along
 with an associated set of structures.

 The routines, C structures, and some examples for handling delays and logic values are presented in
 Clause 27. See 27.14 for vpi_get_value(), 27.32 for vpi_put_value(), 27.9 for vpi_get_delays(), and 27.30
 for vpi_put_delays().

 Nets, primitives, module paths, timing checks, and continuous assignments can have delays specified within
 the HDL. Additional delays may exist, such as module input port delays or inter-module path delays, that do
 not appear within the HDL. To access the delay expressions that are specified within the HDL, use the
 method vpiDelay. These expressions shall be either an expression that evaluates to a constant if there is only
 one delay specified or an operation if there are more than one delay specified. If multiple delays are
 specified, then the operation’s vpiOpType shall be vpiListOp. To access the actual delays being used by
 the tool, use the routine vpi_get_delays() on any of these objects.




380                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 412 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.3.5 Object protection properties

 All objects have a vpiIsProtected property, which is not shown in the data model diagrams.

 -> IsProtected
      bool: vpiIsProtected

 Using vpi_get(vpiIsProtected, object_handle) returns a boolean constant that indicates whether the object
 represents code contained in a decryption envelope. The vpiIsProtected property shall be TRUE if the
 object_handle represents code that is protected; otherwise, it shall be FALSE. Unless otherwise specified,
 access to relationships and properties of a protected object shall be an error. Restrictions on access to
 complex properties are specified in the function reference descriptions for the corresponding VPI functions.
 Access to the vpiType property and the vpiIsProtected property of a protected object shall be permitted for
 all objects.

 NOTE—Protected objects can be returned through object relationships or by direct lookup using VPI functions that
 return handles.


 26.4 List of VPI routines by functional category

 The VPI routines can be divided into groups based on primary functionality:

    —      Simulation-related callbacks
    —      System task/function callbacks
    —      Traversing Verilog HDL hierarchy
    —      Accessing properties of objects
    —      Accessing objects from properties
    —      Delay processing
    —      Logic and strength value processing
    —      Simulation time processing
    —      Miscellaneous utilities

 Table 26-1 through Table 26-9 list the VPI routines by major category. Clause 27 defines each of the VPI
 routines, listed in alphabetical order.


                          Table 26-1—VPI routines for simulation-related callbacks

                                         To                                                                 Use

  Register a simulation-related callback                                                            vpi_register_cb()

  Remove a simulation-related callback                                                               vpi_remove_cb()

  Get information about a simulation-related callback                                               vpi_get_cb_info()



                        Table 26-2—VPI routines for system task/function callbacks

                                         To                                                                 Use

  Register a system task/function callback                                                         vpi_register_systf()

  Get information about a system task/function callback                                            vpi_get_systf_info()


Copyright © 2006 IEEE. All rights reserved.                                                                                        381


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 413 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                      Table 26-3—VPI routines for traversing Verilog HDL hierarchy

                                         To                                                                 Use

  Obtain a handle for an object with a one-to-one relationship                                         vpi_handle()

  Obtain handles for objects in a one-to-many relationship                                             vpi_iterate()
                                                                                                        vpi_scan()

  Obtain a handle for an object in a many-to-one relationship                                      vpi_handle_multi()



                       Table 26-4—VPI routines for accessing properties of objects

                                         To                                                                 Use

  Get the value of objects with types of int or bool                                                     vpi_get()

  Get the value of objects with types of string                                                        vpi_get_str()



                     Table 26-5—VPI routines for accessing objects from properties

                                         To                                                                 Use

  Obtain a handle for a named object                                                             vpi_handle_by_name()

  Obtain a handle for an indexed object                                                          vpi_handle_by_index()

  Obtain a handle to a word or bit in an array                                               vpi_handle_by_multi_index()



                                  Table 26-6—VPI routines for delay processing

                                         To                                                                 Use

  Retrieve delays or timing limits of an object                                                      vpi_get_delays()

  Write delays or timing limits to an object                                                         vpi_put_delays()



                    Table 26-7—VPI routines for logic and strength value processing

                                         To                                                                 Use

  Retrieve logic value or strength value of an object                                                vpi_get_value()

  Write logic value or strength value to an object                                                   vpi_put_value()



                           Table 26-8—VPI routines for simulation time processing

                                         To                                                                 Use

  Find the current simulation time or the scheduled time of future events                             vpi_get_time()




382                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 414 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                              Table 26-9—VPI routines for miscellaneous utilities

                                         To                                                                 Use

  Write to the output channel of the software product that invoked the PLI                              vpi_printf()
  application and the current log file

  Write to the output channel of the software product that invoked the PLI                             vpi_vprintf()
  application and the current log file using varargs

  Flush data from the current simulator output buffers                                                  vpi_flush()

  Open a file for writing                                                                            vpi_mcd_open()

  Close one or more files                                                                            vpi_mcd_close()

  Write to one or more files                                                                        vpi_mcd_printf()

  Write to one or more open files using varargs                                                     vpi_mcd_vprintf()

  Flush data from a given mcd output buffer                                                          vpi_mcd_flush()

  Retrieve the name of an open file                                                                  vpi_mcd_name()

  Retrieve data about product invocation options                                                   vpi_get_vlog_info()

  See whether two handles refer to the same object                                               vpi_compare_objects()

  Obtain error status and error information about the previous call to a                             vpi_chk_error()
  VPI routine

  Free memory allocated by VPI routines                                                             vpi_free_object()

  Add application-allocated storage to application saved data                                         vpi_put_data()

  Retrieve application-allocated storage from application saved data                                  vpi_get_data()

  Store user data in VPI work area                                                                 vpi_put_userdata()

  Retrieve user data from VPI work area                                                            vpi_get_userdata()

  Control simulation execution (e.g., stop, finish)                                                 vpi_sim_control()



 26.5 Key to data model diagrams

 This subclause contains the keys to the symbols used in the data model diagrams. Keys are provided for
 objects and classes, traversing relationships, and accessing properties.




Copyright © 2006 IEEE. All rights reserved.                                                                                        383


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 415 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.5.1 Diagram key for objects and classes

                                             Object definition:
               obj defn
                                             Bold letters in a solid enclosure indicate an object definition. The
                                             properties of the object are defined in this location.
                                             Object reference:
                  object
                                             Normal letters in a solid enclosure indicate an object reference.
                                             Class definition:
             class defn
                                             Bold italic letters in a dotted enclosure indicate a class definition,
                   class                     where the class groups other objects and classes. Properties of the
                obj defn                     class are defined in this location. The class definition can contain an
                                             object definition.
                  object

                                             Class reference:
                   class
                                             Italic letters in a dotted enclosure indicate a class reference.
                                             Unnamed class:
                    obj1
                                             A dotted enclosure with no name is an unnamed class. It is sometimes
                    obj2                     convenient to group objects although they shall not be referenced as a
                                             group elsewhere; therefore, a name is not indicated.


 26.5.2 Diagram key for accessing properties

                                             Integer and boolean properties are accessed with the routine vpi_get().
                    obj                      These properties are of type PLI_INT32.
           -> vector
                bool: vpiVector              For example: Given handle obj_h to an object of type vpiObj, test if
           -> size                           the object is a vector, and get the size of the object.
                int: vpiSize
                                             PLI_INT32 vect_flag = vpi_get(vpivector, obj_h);
                                             PLI_INT32 size = vpi_get(vpiSize, obj_h);

                                             String properties are accessed with routine vpi_get_str(). String
                    obj                      properties are of type PLI_BYTE8 *.
           -> name
                str: vpiName                 For example:
                str: vpiFullName
                                             PLI_BYTE8 *name = vpi_get_str(vpiName, obj_h);


                                             Complex properties for time and logic value are accessed with the
                 object                      indicated routines. See the descriptions of the routines for usage.
           -> complex
                func1()
                func2()




384                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 416 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.5.3 Diagram key for traversing relationships


                                                 A single arrow indicates a one-to-one relationship accessed
                            ref                  with the routine vpi_handle().

                                                 For example: Given vpiHandle variable ref_h of type ref,
                                                 access obj_h of type Obj:
                           obj
                                                       obj_h = vpi_handle(Obj, ref_h);


                                                 A tagged one-to-one relationship is traversed similarly, using
                            ref                  Tag instead of Obj.

                      Tag                        For example:
                           obj
                                                       obj_h = vpi_handle(Tag, ref_h);

                                                 A one-to-one relationship which originates from a circle is
                                                 traversed using NULL for the ref_h.

                                                 For example:
                           obj
                                                       obj_h = vpi_handle(Obj, NULL);

                                                 A double arrow indicates a one-to-many relationship accessed
                            ref                  with the routine vpi_scan().

                                                 For example: Given vpiHandle variable ref_h of type ref,
                                                 scan objects of type Obj:
                           obj
                                                       itr = vpi_iterate(Obj, ref_h);
                                                       while (obj_h = vpi_scan(itr) )
                                                         /* process 'obj_h' */

                                                 A tagged one-to-many relationship is traversed similarly, using
                            ref                  Tag instead of Obj.

                                                 For example:
                     Tag
                           obj                         itr = vpi_iterate(Tag, ref_h);
                                                       while (obj_h = vpi_scan(itr) )
                                                         /* process 'obj_h' */

                                                 A one-to-many relationship that originates from a circle is
                                                 traversed using NULL for the ref_h.

                                                 For example:
                           obj                         itr = vpi_iterate(Obj, NULL);
                                                       while (obj_h = vpi_scan(itr) )
                                                         /* process 'obj_h' */




Copyright © 2006 IEEE. All rights reserved.                                                                                        385


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 417 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For relationships that do not have a tag, the type used for access is determined by adding “vpi” to the
 beginning of the word within the enclosure with each word’s first letter being a capital. See 26.3 for more
 details on VPI access constant names.


 26.6 Object data model diagrams

 Subclauses 26.6.1 through 26.6.43 contain the data model diagrams that define the accessible objects and
 groups of objects, along with their relationships and properties.




386                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 418 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.1 Module



module array                                                                          vpiInternalScope
                                                           module                                                scope
                                                 -> array member                                                   port
         expr                  vpiIndex               bool: vpiArray
                                                 -> cell                                                            net
                                                      bool: vpiCellInstance
                                                 -> decay time                                                net array
                                                      int: vpiDefDecayTime
                                                 -> default net type                                                reg
                                                      int: vpiDefNetType
                                                 -> definition location
                                                                                                              reg array
                                                      int: vpiDefLineNo
                                                      str: vpiDefFile                                         variables
                                                 -> definition name                  vpiMemory
                                                                                                              reg array
                                                      str: vpiDefName
                                                 -> delay mode                                            named event
                                                      int: vpiDefDelayMode
                                                 -> name                                            named event array
                                                      str: vpiName
                                                      str: vpiFullName                                         process
                                                 -> protected
                                                      bool: vpiProtected                                    cont assign
                                                 -> timeprecision
                                                      int: vpiTimePrecision                                     module
                                                 -> timeunit                                              module array
                                                      int: vpiTimeUnit
                                                 -> top module                                                 primitive
                                                      bool: vpiTopModule
                                                 -> unconnected drive                                   primitive array
                                                      int: vpiUnconnDrive
                                                 -> Configuration                                             mod path
                                                      str: vpiLibrary
                                                      str: vpiCell
                                                                                                                   tchk
                                                      str: vpiConfig
                                                                                                             parameter
                                                                                                           spec param
                                                                                                             def param
                                                                                                          param assign
                                                                                                                io decl

 Details:

    a)      Top-level modules shall be accessed using vpi_iterate() with a NULL reference object.
    b)      Passing a NULL handle to vpi_get() with properties vpiTimePrecision or vpiTimeUnit shall return
            the smallest time precision of all modules in the instantiated design.



Copyright © 2006 IEEE. All rights reserved.                                                                                        387


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 419 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    c)      The properties vpiDefLineNo and vpiDefFile can be affected by the `line compiler directive. See
            19.7 for more details on the `line compiler directive.
    d)      If a module is an element within a module array, the vpiIndex transition is used to access the index
            within the array. If a module is not part of a module array, this transition shall return NULL.



 26.6.2 Instance arrays

                                                                                                                       expr
                                                                                                 vpiLeftRange
              expr                                     instance array
                                                                                                                       expr
                                                        primitive array                          vpiRightRange



                                                        module array                                                module

                                                   -> access by index
                                                        vpi_handle_by_index()                                 param assign
                                                        vpi_handle_by_multi_index()
                                                   -> name
                                                        str: vpiName
                                                        str: vpiFullName
                                                   -> size
                                                        int: vpiSize




                                                       primitive array                                             primitive

                                                            gate array                                                 expr
                                                                                                 vpiDelay
                                                          switch array
                                                             udp array


 Details:

 Traversing from the instance array to expr shall return a simple expression object of type vpiOperation
 with a vpiOpType of vpiListOp. This expression may be used to access the actual list of connections to the
 module or primitive instance array in the Verilog source code.




388                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 420 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.3 Scope

                                             module

                                                       vpiInternalScope


                                              scope                                                    named event
                                              module                                              named event array
                                                                                                           variables
                                          task func
                                                                                                                 reg
                                           gen scope
                                                                                                           reg array
                                        named begin                            vpiMemory
        stmt                                                                                               reg array
                                         named fork
                                                                                                           parameter
                                       -> name                                                                scope
                                             str: vpiName
                                             str: vpiFullName                   vpiInternalScope




 26.6.4 IO declaration



                                                                                                                        net
                                                                                                                        reg
          module                                                                                 vpiExpr
                                                                                                                  variables

        udp defn                                              io decl                     vpiLeftRange
                                                                                                                       expr
                                                          -> direction
                                                               int: vpiDirection          vpiRightRange
                                                                                                                       expr
        task func                                         -> name
                                                               str: vpiName
                                                          -> scalar
                                                               bool: vpiScalar
                                                          -> sign
                                                               bool: vpiSigned
                                                          -> size
                                                               int: vpiSize
                                                          -> vector
                                                               bool: vpiVector




Copyright © 2006 IEEE. All rights reserved.                                                                                        389


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 421 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.5 Ports


                  module
                                                                                                        expr
                                                   ports                        vpiHighConn

                                                                                                        expr
                                                    port                        vpiLowConn
                                          vpiParent

                                              vpiBit

                                                port bit

                                       -> access by index
                                             vpi_handle_by_index()
                                             vpi_handle_by_multi_index()
                                       -> connected by name
                                             bool: vpiConnByName
                                       -> delay (mipd)
                                             vpi_get_delays()
                                             vpi_put_delays()
                                       -> direction
                                             int: vpiDirection
                                       -> explicitly named
                                             bool: vpiExplicitName
                                       -> index
                                             int: vpiPortIndex
                                       -> name
                                             str: vpiName
                                       -> scalar
                                             bool: vpiScalar
                                       -> size
                                             int: vpiSize
                                       -> vector
                                             bool: vpiVector


 Details:

    a)      vpiHighConn shall indicate the hierarchically higher (closer to the top module) port connection.
    b)      vpiLowConn shall indicate the lower (further from the top module) port connection.
    c)      Properties vpiScalar and vpiVector shall indicate if the port is 1 bit or more than 1 bit. They shall
            not indicate anything about what is connected to the port.
    d)      Properties vpiIndex and vpiName shall not apply for port bits.
    e)      If a port is explicitly named, then the explicit name shall be returned. If not and a name exists, then
            that name shall be returned. Otherwise, NULL shall be returned.
    f)      vpiPortIndex can be used to determine the port order. The first port has a port index of zero.
    g)      vpiLowConn shall return NULL if the module port is a null port (e.g., "module M();").
            vpiHighConn shall return NULL if the instance of the module does not have a connection to the port.
    h)      vpiSize for a null port shall return 0.




390                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 422 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.6 Nets and net arrays
                                                                                         vpiDriver
                                      vpiPortInst                                                                   net drivers
                 ports                                                                   vpiLoad
                                                                                                                     net loads
                 ports                                                                   vpiLocalDriver
                                                                                                                    net drivers
                                     vpiLowConn                   vpiHighConn
                                                                                         vpiLocalLoad
                                                                                                                     net loads
                                                        nets
                                                                                                                   cont assign
module                                                   net
                                               vpiParent
                                                                                                                     prim term
  expr
                    vpiDelay                                                                                         path term

  expr
                                                    vpiBit                                                          tchck term
                  vpiIndex                                                               vpiSimNet
                                                      net bit                                                             nets
  expr                                    -> constant selection
                   vpiIndex                                                              vpiLeftRange
                                                bool: vpiConstantSelect                                                   expr
                                                                                         vpiRightRange
-> access by index                              -> net decl assign                                                        expr
     vpi_handle_by_index()                            bool: vpiNetDeclAssign
     vpi_handle_by_multi_index()                -> net type
                                                                                              -> strength
-> array member                                       int: vpiNetType
                                                                                                     int: vpiStrength0
     bool: vpiArray                                   int: vpiResolvedNetType
                                                                                                     int: vpiStrength1
-> delay                                        -> scalar                                            int: vpiChargeStrength
     vpi_get_delays()                                 bool: vpiScalar                         -> value
-> expanded                                     -> scalared declaration                              vpi_get_value()
     bool: vpiExpanded                                bool: vpiExplicitScalared                      vpi_put_value()
-> implicitly declared                          -> sign                                       -> vector
     bool: vpiImplicitDecl                            bool: vpiSigned                                bool: vpiVector
-> name                                         -> size                                       -> vectored declaration
     str: vpiName                                     int: vpiSize                                   bool: vpiExplicitVectored
     str: vpiFullName


                                                                                        vpiParent
       module                                             net array                                                     net
                                                   -> access by index
        range                                            vpi_handle_by_index()
                                                                                                               vpiIndex
                                                         vpi_handle_by_multi_index()
                                                   -> name                                                            expr
                                                         str: vpiName
                                                         str: vpiFullName
                                                   -> size
                                                         int: vpiSize
                                                   -> scalar
                                                         bool: vpiScalar
                                                   -> vector
                                                         bool: vpiVector
                                                     (Details on next page)


Copyright © 2006 IEEE. All rights reserved.                                                                                        391


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 423 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Details:

    a)      For vectors, net bits shall be available regardless of vector expansion.
    b)      Continuous assignments and primitive terminals shall be accessed regardless of hierarchical
            boundaries.
    c)      Continuous assignments and primitive terminals shall only be accessed from scalar nets or
            bit-selects.
    d)      For vpiPorts, if the reference handle is a bit, then port bits shall be returned. If it is the entire vector,
            then a handle to the entire port shall be returned.
    e)      For vpiPortInst, if the reference handle is a bit or scalar, then port bits or scalar ports shall be
            returned, unless the highconn for the port is a complex expression where the bit index cannot be
            determined. If this is the case, then the entire port shall be returned. If the reference handle is a vec-
            tor, then the entire port shall be returned.
    f)      For vpiPortInst, it is possible for the reference handle to be part of the highconn expression, but not
            connected to any of the bits of the port. This may occur if there is a size mismatch. In this situation,
            the port shall not qualify as a member for that iteration.
    g)      For implicit nets, vpiLineNo shall return 0, and vpiFile shall return the file name where the implicit
            net is first referenced.
    h)      vpi_handle(vpiIndex, net_bit_handle) shall return the bit index for the net bit. vpi_iterate(vpiIn-
            dex, net_bit_handle) shall return the set of indices for a multidimensional net array bit-select, start-
            ing with the index for the net bit and working outward.
    i)      Only active forces and assign statements shall be returned for vpiLoad.
    j)      Only active forces shall be returned for vpiDriver.
    k)      vpiDriver shall also return ports that are driven by objects other than nets and net bits.
    l)      vpiLocalLoad and vpiLocalDriver return only the loads or drivers that are local, i.e., contained by
            the module instance that contains the net, including any ports connected to the net (output and inout
            ports are loads, input and inout ports are drivers).
    m)      For vpiLoad, vpiLocalLoad, vpiDriver, and vpiLocalDriver iterators, if the object is vpiNet for a
            vector net, then all loads or drivers are returned exactly once as the loading or driving object. In
            other words, if a part-select loads or drives only some bits, the load or driver returned is the part-
            select. If a driver is repeated, it is only returned once. To trace exact bit-by-bit connectivity, pass a
            vpiNetBit object to vpi_iterate.
    n)      An iteration on loads or drivers for a variable bit-select shall return the set of loads or drivers for
            whatever bit that the bit-select is referring to at the beginning of the iteration.
    o)      vpiSimNet shall return a unique net if an implementation collapses nets across hierarchy (see
            12.3.10 for the definition of simulated net and collapsed net).
    p)      The property vpiExpanded on an object of type vpiNetBit shall return the property’s value for the
            parent.
    q)      The loads and drivers returned from (vpiLoad, obj_handle) and vpi_iterate(vpiDriver,
            obj_handle) may not be the same in different implementations due to allowable net collapsing (see
            12.3.10). The loads and drivers returned from vpi_iterate(vpiLocalLoad, obj_handle) and
            vpi_iterate(vpiLocalDriver, obj_handle) shall be the same for all implementations.
    r)      The boolean property vpiConstantSelect returns TRUE if the expression that constitutes the index or
            indices evaluates to a constant and FALSE otherwise.
    s)      vpi_get(vpiSize, net_handle) returns the number of bits in the net. vpi_get(vpiSize,
            net_array_handle) returns the total number of nets in the array.
    t)      vpi_iterate(vpiIndex, net_handle) shall return the set of indices for a net within an array, starting
            with the index for the net and working outward. If the net is not part of an array, a NULL shall be
            returned.
    u)      vpi_iterate(vpiRange, net_array_handle) shall return the set of array range declarations beginning
            with the leftmost range of the array declaration and iterate to the rightmost range of the array
            declaration.




392                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 424 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.7 Regs and reg arrays

      ports                                                                               vpiPortInst
                                                                                                                        ports

                                    vpiLowConn                       vpiHighConn        vpiDriver
                                                                                                                   reg drivers
                                                                                                                    reg loads
       expr                                            regs
                                                                                        vpiLoad

                                                                                                                    prim term
    module
                                                        reg                                                       cont assign
     scope                                    vpiParent                                                             path term

                                                   vpiBit                                                           tchk term
       expr                                                                             vpiLeftRange
                                                                                                                         expr
                          vpiIndex
                                                     reg bit
       expr                                                                                                              expr
                          vpiIndex       -> constant selection                          vpiRightRange
                                               bool: vpiConstantSelect

                      -> access by index                             -> sign
                           vpi_handle_by_index()                           bool: vpiSigned
                           vpi_handle_by_multi_index()               -> size
                      -> array member                                      int: vpiSize
                           bool: vpiArray                            -> value
                      -> name                                              vpi_get_value()
                           str: vpiName                                    vpi_put_value()
                           str: vpiFullName                          -> vector
                      -> scalar                                            bool: vpiVector
                           bool: vpiScalar


                                                                                      vpiParent
     module                                              reg array                                                    reg
                                                -> access by index
       range                                          vpi_handle_by_index()
                                                                                                             vpiIndex
                                                      vpi_handle_by_multi_index()
                                                -> name                                                              expr
                                                      str: vpiName
                                                      str: vpiFullName
                                                -> size
                                                      int: vpiSize
                                                -> scalar
                                                      bool: vpiScalar
                                                -> vector
                                                      bool: vpiVector


                                                      (Details on next page)




Copyright © 2006 IEEE. All rights reserved.                                                                                        393


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 425 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Details:

    a)      Continuous assignments and primitive terminals shall be accessed regardless of hierarchical
            boundaries.
    b)      Continuous assignments and primitive terminals shall only be accessed from scalar regs and
            bit-selects.
    c)      For vpiPorts, if the reference handle is a bit, then port bits shall be returned. If it is the entire vector,
            then a handle to the entire port shall be returned.
    d)      For vpiPortInst, if the reference handle is a bit or scalar, then port bits or scalar ports shall be
            returned, unless the highconn for the port is a complex expression where the bit index cannot be
            determined. If this is the case, then the entire port shall be returned. If the reference handle is a vec-
            tor, then the entire port shall be returned.
    e)      For vpiPortInst, it is possible for the reference handle to be part of the highconn expression, but not
            connected to any of the bits of the port. This may occur if there is a size mismatch. In this case, the
            port shall not qualify as a member for that iteration.
    f)      vpi_handle(vpiIndex, reg_bit_handle) shall return the bit index for the reg bit. vpi_iterate(vpiIn-
            dex, reg_bit_handle) shall return the set of indices for a multidimensional reg array bit-select, start-
            ing with the index for the reg bit and working outward.
    g)      Only active forces and assign statements shall be returned for vpiLoad and vpiDriver.
    h)      For vpiLoad and vpiDriver iterators, if the object is vpiReg for a vectored reg, then all loads or
            drivers are returned exactly once as the loading or driving object. In other words, if a part-select
            loads or drives only some bits, the load or driver returned is the part-select. If a driver is repeated, it
            is only returned once. To trace exact bit-by-bit connectivity, pass a vpiRegBit object to the iterator.
    i)      The loads and drivers returned from vpi_iterate(vpiLoad, obj_handle) and vpi_iterate(vpiDriver,
            obj_handle) may not be the same in different implementations due to allowable net collapsing (see
            12.3.10).
    j)      An iteration on loads or drivers for a variable bit-select shall return the set of loads or drivers for
            whatever bit that the bit-select is referring to at the beginning of the iteration.
    k)      If the reg has a default initialization assignment, the expression can be accessed using
            vpi_handle(vpiExpr, reg_handle) or vpi_handle(vpiExpr, reg_bit_handle).
    l)      vpi_get(vpiSize, reg_handle) returns the number of bits in the reg. vpi_get(vpiSize,
            reg_array_handle) returns the total number of regs in the array.
    m)      vpi_iterate(vpiIndex, reg_handle) shall return the set of indices for a reg within an array, starting
            with the index for the reg and working outward. If the reg is not part of an array, a NULL shall be
            returned.
    n)      vpi_iterate(vpiRange, array_handle) shall return the set of array range declarations beginning
            with the leftmost range of the array declaration and iterate to the rightmost range of the array
            declaration.




394                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 426 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.8 Variables

                                                           module

                                                                            vpiPortInst
         ports                                                                                                  ports
                                         vpiLowConn                        vpiHighConn

                                                                                  vpiParent
         scope                                           variables                                         var select
          expr                                         integer var                                 -> constant selection
                              vpiLeftRange                                                              bool: vpiConstantSelect
                                                                                                   > name
          expr                                            time var                                      str: vpiName
                            vpiRightRange                                                               str: vpiFullName

                                                           real var                                -> size
         range                                                                                          int: vpiSize
                                                                                                   -> value
                     -> access by index                             -> signed                           vpi_get_value()
                           vpi_handle_by_index()                          bool: vpiSigned               vpi_put_value()
                           vpi_handle_by_multi_index()              -> size
                     -> array                                             int: vpiSize
                           bool: vpiArray                           -> value                              expr
                                                                                                                          vpiIndex
                     -> name                                              vpi_get_value()
                           str: vpiName                                   vpi_put_value()                 expr
                           str: vpiFullName                                                                               vpiIndex

 Details:

    a)      A var select is a word selected from a variable array.
    b)      The VPI does not provide access to bits of variables. If a handle to a bit-select of a variable is
            obtained, the object shall be a vpiBitSelect in the simple expression class. The variable containing
            the bit can be accessed using vpiParent. See 26.6.25.
    c)      The boolean property vpiArray shall be TRUE if the variable handle references an array of variables
            and FALSE otherwise. If the variable is an array, iterate on vpiVarSelect to obtain handles to each
            variable in the array.
    d)      vpi_handle(vpiIndex, var_select_handle) shall return the index of a var select in a one-
            dimensional array. vpi_iterate(vpiIndex, var_select_handle) shall return the set of indices for a
            var select in a multidimensional array, starting with the index for the var select and working
            outward.
    e)      vpiRange shall apply to variables when vpiArray is TRUE. vpi_iterate(vpiRange,
            variable_array_handle) shall return the set of array range declarations beginning with the leftmost
            range of the array declaration and iterate to the rightmost range of the array declaration.
    f)      vpiLeftRange and vpiRightRange shall apply to variables when vpiArray is TRUE and represent
            the array range declaration of the rightmost range of an array. These relationships are a shortcut for
            accessing the range declarations of a one-dimensional variable array. To access the range declara-
            tions for all dimensions of a multidimensional array, first iterate on vpiRange.
    g)      vpiSize for a variable array shall return the number of variables in the array. For nonarray variables,
            it shall return the size of the variable in bits.
    h)      vpiSize for a var select shall return the number of bits in the var select.
    i)      Variables whose boolean property vpiArray is TRUE do not have a value property.


Copyright © 2006 IEEE. All rights reserved.                                                                                        395


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 427 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.9 Memory

                                                                    vpiLeftRange
  module                                                                                             expr
   scope                                                           vpiRightRange
                                                                                                     expr

                 vpiMemory                      vpiParent
                         reg array
                    -> access by index
                         vpi_handle_by_index()
                         vpi_handle_by_multi_index()
                    -> is a memory
                         bool: vpiIsMemory


                                                     vpiMemoryWord                         vpiLeftRange
                                                                                                                          expr
                      expr                                            reg
                                          vpiIndex
                                                                                           vpiRightRange
                                                                                                                         expr

 Details:

 The objects vpiMemory and vpiMemoryWord have been generalized with the addition of arrays of regs.
 To preserve backward compatibility, they have been converted into methods that will return objects of type
 vpiRegArray and vpiReg, respectively. See 26.6.7 for the definitions of regs and reg arrays.



 26.6.10 Object range

                                                           vpiLeftRange
                                                                                          expr
                                    range
                                                           vpiRightRange                  expr
                             -> size
                                  int: vpiSize




396                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 428 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.11 Named event


             module
                                                           named event
              scope
                                                            -> array member
                                                                 bool: vpiArray
                                                            -> name
                                                                 str: vpiName
                                                                 str: vpiFullName
                                                            -> value
                                                                 vpi_put_value()



                                                                                      vpiParent
 module                                      named event array                                                  named event
                                               -> access by index
  range                                              vpi_handle_by_index()
                                                                                                                 vpiIndex
                                                     vpi_handle_by_multi_index()
                                               -> name                                                                  expr
                                                     str: vpiName
                                                     str: vpiFullName


 Details:

 vpi_iterate(vpiIndex, named_event_handle) shall return the set of indices for a named event within an
 array, starting with the index for the named event and working outward. If the named event is not part of an
 array, a NULL shall be returned.




Copyright © 2006 IEEE. All rights reserved.                                                                                        397


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 429 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.12 Parameter, specparam

   module
                                                      parameter                                                         expr
    scope
                                                  -> constant type
                                                        int: vpiConstType                  vpiLeftRange
                                                                                                                        expr
                                                  -> local
                                                        bool: vpiLocalParam              vpiRightRange
                                                                                                                        expr
                                                  -> name
                                                        str: vpiName
                                                        str: vpiFullName
                                                  -> sign
                                                        bool: vpiSigned
                                                  -> size
                                                        int: vpiSize
                                                  -> value
                                                        vpi_get_value()



            module                                   spec param                                                  expr
                                                   -> constant type
                                                         int: vpiConstType
                                                   -> name
                                                         str: vpiName
                                                         str: vpiFullName
                                                   -> size
                                                         int: vpiSize
                                                   -> value
                                                         vpi_get_value()



                                                                                                           parameter
                                                                                             vpiLhs
            module                                     def param
                                                                                                                 expr
                                                                                            vpiRhs



                                                                                                           parameter
                                                                                             vpiLhs
            module                                 param assign
                                                   -> connection by name
                                                         bool: vpiConnByName
                                                                                                                 expr
                                                                                            vpiRhs

 Details:
    a)      Obtaining the value from the object parameter shall return the final value of the parameter after all
            module instantiation overrides and defparams have been resolved.
    b)      vpiLhs from a param assign object shall return a handle to the overridden parameter.
    c)      If a parameter does not have an explicitly defined range, vpiLeftRange and vpiRightRange shall
            return a NULL handle.


398                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 430 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.13 Primitive, prim term


                                                            module

  primitive array                                                                                                expr


             expr                                         primitive                                       prim term
                                     vpiDelay
                                                                                                        -> direction
                                                               gate                                          int: vpiDirection
             expr                                                                                       -> index
                                     vpiIndex                                                                int: vpiTermIndex
                                                             switch                                     -> value
                                                                                                             vpi_get_value()
         udp defn                                               udp

                                                      -> array member
                                                           bool: vpiArray
                                                      -> definition name
                                                           str: vpiDefName
                                                      -> delay
                                                           vpi_get_delays()
                                                           vpi_put_delays()
                                                      -> name
                                                           str: vpiName
                                                           str: vpiFullName
                                                      -> primitive type
                                                           int: vpiPrimType
                                                      -> number of inputs
                                                           int: vpiSize
                                                      ->strength
                                                           int: vpiStrength0
                                                           int: vpiStrength1
                                                      -> value
                                                           vpi_get_value()
                                                           vpi_put_value()


 Details:

    a)      vpiSize shall return the number of inputs.
    b)      For primitives, vpi_put_value() shall only be used with sequential UDP primitives.
    c)      vpiTermIndex can be used to determine the terminal order. The first terminal has a term index of
            zero.
    d)      If a primitive is an element within a primitive array, the vpiIndex transition is used to access the
            index within the array. If a primitive is not part of a primitive array, this transition shall return NULL.




Copyright © 2006 IEEE. All rights reserved.                                                                                        399


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 431 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.14 UDP


                                      udp



                    udp defn                                                                         io decl
              -> definition name
                    str: vpiDefName
              -> number of inputs
                    int: vpiSize
              -> protected
                                                                                                table entry
                    bool: vpiProtected                                                     -> number of symbol entries
              -> type                                                                            int: vpiSize
                    int: vpiPrimType                                                       -> value
                                                                                                 vpi_get_value()




                                                                                                      initial

 Details:

    a)      Only string (decompilation) and vector (ASCII values) shall be obtained for table entry objects
            using vpi_get_value(). See the definition of vpi_get_value() for additional details.
    b)      vpiPrimType returns vpiSeqPrim for sequential UDPs and vpiCombPrim for combinatorial
            UDPs.




400                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 432 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.15 Module path, path term


                                            vpiCondition                   expr
               module
                                            vpiDelay
                                                                            expr                                expr


             mod path                                vpiModPathIn                   path term
     -> delay
          vpi_get_delays()                           vpiModPathOut
                                                                                    path term
          vpi_put_delays()
     -> path type                                                                  path term
          int: vpiPathType                          vpiModDataPathIn
     -> polarity                                                              -> direction
          int: vpiPolarity                                                          int: vpiDirection
          int: vpiDataPolarity                                                -> edge
     -> hasIfNone                                                                   int: vpiEdge
          bool: vpiModPathHasIfNone




 26.6.16 Intermodule path


                                   inter mod path                                        ports
                                    -> delay
                                          vpi_get_delays()
                                          vpi_put_delays()


 Details:

 To get to an intermodule path, vpi_handle_multi(vpiInterModPath, port1, port2) can be used.




Copyright © 2006 IEEE. All rights reserved.                                                                                        401


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 433 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.17 Timing check

                                                    module                                                      expr
                                                                                   vpiExpr
                                                                                                            tchk term

         expr                                           tchk                     vpiTchkRefTerm
                                                                                                             tchk term
                           vpiDelay
                                             -> limit
                                                   vpi_get_delays()
                                                                                vpiTchkDataTerm
                                                                                                             tchk term
                                                   vpi_put_delays()
                                             -> tchk type
                                                   int: vpiTchkType                                              regs
                                                                                   vpiTchkNotifier




                tchk term                                              expr
            -> edge
                 int: vpiEdge                                          expr
                                            vpiCondition

 Details:

    a)      For the timing checks in 15.1, the relationship vpiTchkRefTerm shall denote the reference_event
            or controlled_reference_event, while vpiTchkDataTerm shall denote the data_event, if any.
    b)      When iterating over vpiExpr from a tchk, the handles returned for a reference_event, a
            controlled_reference_event, or a data_event shall have the type vpiTchkTerm. All other arguments
            shall have types matching the expression.


 26.6.18 Task, function declaration


            io decl                                   task func
                                                                                             vpiLeftRange
                                                                                                                       expr
          func call                                     function
                                                 -> sign                                                                expr
                                                        bool: vpiSigned                      vpiRightRange
                                                 -> size
                                                        int: vpiSize
                                                 -> type
                                                        int: vpiFuncType

          task call                                         task

 Details:

 A Verilog HDL function shall contain an object with the same name, size, and type as the function.


402                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 434 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.19 Task/function call


      scope                                        tf call
                                                                              vpiArgument                       expr
                                                                                                               scope
         task                                   task call
                                                                                                            primitive
    function                                    func call                                                   net array
                                         -> type                                                            reg array
                                              int: vpiFuncType
                                         -> value                                                       named event
                                              vpi_get_value()
                                                                                                  named event array


                                            sys func call
                                         -> type
                                              int: vpiFuncType
                                         -> value
                vpiSysTfCall
                                              vpi_put_value()                                          user systf
                                              vpi_get_value()                                     -> systf info
                                                                                                        p_vpi_systf_data:
                                            sys task call                                                vpi_get_systf_info()


                                         -> user-defined
                                              bool: vpiUserDefn
                                         -> decompile
                                              str: vpiDecompile

                                           -> tf name
                                                str: vpiName


 Details:

    a)      The system task/function that invoked an application shall be accessed with
            vpi_handle(vpiSysTfCall, NULL)
    b)      vpi_get_value() shall return the current value of the system function.
    c)      If the vpiUserDefn property of a system task/function call is true, then the properties of the corre-
            sponding systf object shall be obtained via vpi_get_systf_info().
    d)      All user-defined system tasks or functions shall be retrieved using vpi_iterate() with vpiUserSystf
            as the type argument and with a NULL reference argument.
    e)      Arguments to PLI tasks or functions are not evaluated until an application requests their value.
            Effectively, the value of any argument is not known until the application asks for it. When an argu-
            ment is an HDL or system function call, the function cannot be evaluated until the application asks
            for its value. If the application never asks for the value of the function, it is never evaluated. If the
            application has a handle to an HDL or system function, it may ask for its value at any time in the
            simulation. When this happens, the function is called and evaluated at this time.
    f)      A null argument is an expression with a vpiType of vpiOperation and a vpiOpType of vpiNullOp.



Copyright © 2006 IEEE. All rights reserved.                                                                                        403


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 435 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    g)      The property vpiDecompile shall return a string with a functionally equivalent system task/function
            call to what was in the original HDL. The arguments shall be decompiled using the same manner as
            any expression is decompiled. See 26.6.26 for a description of expression decompilation.
    h)      System task/function calls that are protected shall allow iteration over the vpiArgument
            relationship.

 26.6.20 Frames



         task                                          task call

      function                                         func call

                                vpiScope
                                                          frame

                                                                 vpiParent



                                                                                                                    stmt
                                                         frame
                                               -> validity
                                                    int: vpiValid                vpiAutomatic
                                               -> active                                                            regs
                                                    bool: vpiActive
                                                                                                               reg array
                                                                                                               variables
                                                                                                           named event
                                                                                                      named event array
                                                                                                              parameter
                                                                                                       -> validity
                                                                                                             int: vpiValid
                                                                                                       -> automatic
                                                                                                             bool: vpiAutomatic
 Details:

    a)      It shall be illegal to place value change callbacks on automatic variables.
    b)      It shall be illegal to put a value with a delay on automatic variables.
    c)      There is at most only one active frame at any time. To get a handle to the currently active frame, use
            vpi_handle(vpiFrame, NULL). The frame-to-stmt transition shall return the currently active state-
            ment within the frame.
    d)      Frame handles must be freed using vpi_free_object() once the application no longer needs the
            handle. If the handle is not freed, it shall continue to exist, even after the frame has completed
            execution.


404                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 436 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.21 Delay terminals


                  module
                                                                   delay term                                  net drivers
                                                                                            vpiDriver
                                                  vpiInTerm

            delay device
      -> delay type
            int: vpiDelayType                                     delay term                                    net loads
                                              vpiOutTerm                                      vpiLoad
                                                               -> delay type
                                                                     int: vpiDelayType
                                                               -> value
                                                                     vpi_get_value()
 Details:

    a)      The value of the input delay term shall change before the delay associated with the delay device.
    b)      The value of the output delay term shall not change until after the delay has occurred.



 26.6.22 Net drivers and loads


             net drivers                                                                                     net loads
                                                                   nets
                                                                                       vpiLoad
                  ports                   vpiDriver
                                                                                                            delay term
                  force                                                                                  assign stmt
             delay term                                                                                      force
                                                                                                         cont assign
            cont assign
                                                                                                        cont assign bit
         cont assign bit                                                                                  prim term
              prim term                                                                                           ports

 Details:

 Complex expressions on input ports that are not concatenations shall be considered a load for the net.
 Iterating on loads for trinet in the following example will cause the fourth port of ram to be a load:

             module my_module;
                tri trinet;
                ram r0 (a, write, read, !trinet);
             endmodule

 Access to the complex expression shall be available using vpi_handle(vpiHighConn, portH) where portH
 is the handle to the port returned when iterating on loads.



Copyright © 2006 IEEE. All rights reserved.                                                                                        405


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 437 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.23 Reg drivers and loads


              reg drivers                                                                                     reg loads
                                                                    regs
                                           vpiDriver                                    vpiLoad
                   force                                                                                      prim term

             assign stmt                                                                                  assign stmt
                                                                                                              force
                                                                                                          cont assign
                                                                                                         cont assign bit


 26.6.24 Continuous assignment


                                                                                                                    expr
                                                                                                vpiRhs
            expr
                                     vpiDelay
                                                                                                                    expr
                                                                                                vpiLhs


         module                                     cont assign
                                                    vpiParent



                                                       vpiBit

                                                cont assign bit
                                                -> offset from LSB
                                                      int: vpiOffset


                                             -> delay
                                                  vpi_get_delays()
                                             -> net decl assign
                                                  bool: vpiNetDeclAssign
                                             -> strength
                                                  int: vpiStrength0
                                                  int: vpiStrength1
                                             -> value
                                                  vpi_get_value()


 Details:

    a)      The size of a cont assign bit is always scalar.
    b)      Callbacks for value changes can be placed onto cont assign or a cont assign bit.
    c)      vpiOffset shall return zero for the least significant bit.


406                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 438 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.25 Simple expressions


                                                             simple expr
                                                                                                 vpiUse          prim term
                                                                      nets                                       path term
                                                                     regs                                        tchk term
                                                                                                                delay term
                                                                 variables
                                                                                                                      ports
                                                                parameter
                                                                                                                      stmt
                                                               specparam                                        cont assign
                                                                var select                                   cont assign bit

                                                                bit select                                            expr
             var select                 vpiParent
                                                           -> name
                                                                                                vpiIndex
                                                                 str: vpiName
            integer var                                          str: vpiFullName
                                                           -> constant select
                                                                 bool:
               time var                                          vpiConstantSelect

             parameter

            specparam



 Details:

    a)      For vectors, the vpiUse relationship shall access any use of the vector or part-selects or bit-selects
            thereof.
    b)      For bit-selects, the vpiUse relationship shall access any specific use of that bit, any use of the parent
            vector, and any part-select that contains that bit.




Copyright © 2006 IEEE. All rights reserved.                                                                                        407


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 439 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.26 Expressions

                                expr                                                               expr
                                                                  vpiBaseExpr
                 indexed part select
                -> constant selection
                                                                  vpiWidthExpr
                                                                                                   expr
                     bool: vpiConstantSelect
                -> indexed part select type
                     int: vpiIndexedPartSelectType


  vpiParent
                          simple expr
                                       vpiParent
                                                                  vpiLeftRange
                                                                                                   expr
                          part select
                     -> constant selection
                                                                  vpiRightRange
                                                                                                   expr
                           bool: vpiConstantSelect



                           operation                              vpiOperand
                                                                                                   expr
                     -> operation type
                           int: vpiOpType




                            constant
                     -> constant type
                           int: vpiConstType




                             func call


                         sys func call
                       -> decompile
                             str: vpiDecompile
                       -> size
                             int: vpiSize
                       -> value
                             vpi_get_value()

 Details:
    a)      For an operator whose type is vpiMultiConcatOp, the first operand shall be the multiplier expres-
            sion. The remaining operands shall be the expressions within the concatenation.
    b)      The property vpiDecompile shall return a string with a functionally equivalent expression to the
            original expression within the HDL. Parentheses shall be added only to preserve precedence. Each
            operand and operator shall be separated by a single space character. No additional white space shall
            be added due to parentheses.
    c)      Expressions that are protected shall permit access to the vpiSize property.


408                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 440 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.27 Process, block, statement, event statement


               module

                                                                   scope

              process                                               stmt
                initial                                             block

               always                                         atomic stmt
                                                                                                          atomic stmt
                                                                                                                     if
                                                                                                                 if else
                                                                                                                  while
                                                                                                                repeat
                block                                                stmt                                         wait
                                                                                                                  case
                begin                                                                                          for
        named begin                                                                                       delay control
                                                                                                          event control
                  fork
                                                                                                            event stmt
          named fork                                                                                       assignment
                                                                                                           assign stmt
                                                                                                            deassign
                                                                                                               disable
                                                                                                                 tf call
                                                                                                                forever
        event stmt ‘->’                                      named event
                                                                                                                  force
                                                                                                                release
                                                                                                             null stmt




Copyright © 2006 IEEE. All rights reserved.                                                                                        409


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 441 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.28 Assignment


                                         vpiLhs
                                                                                                 delay control
                     expr
                                                         assignment                             event control
                                         vpiRhs
                     expr                               -> blocking
                                                              bool: vpiBlocking                 repeat control



 26.6.29 Delay control


                         delay control ‘#’                                                  stmt
                           -> delay
                                 vpi_get_delays()                   vpiDelay
                                                                                            expr

 Details:

 For delay control associated with assignment, the statement shall always be NULL.



 26.6.30 Event control

                                                                   vpiCondition
                        event control ‘@’
                                                                                             expr


                                                                                    named event


                                                                                             stmt

 Details:

 For event control associated with assignment, the statement shall always be NULL.




410                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 442 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.31 Repeat control


                           repeat control                                                  expr

                                                                                    event control


 26.6.32 While, repeat, wait



                                                                                        expr
                                while                         vpiCondition


                               repeat
                                                                                        stmt
                                 wait




 26.6.33 For


                               for                                                          stmt
                                                              vpiForInitStmt

                                                                                            expr
                                                                vpiCondition

                                                                                            stmt
                                                              vpiForIncStmt




                                                                                            stmt



 26.6.34 Forever


                              forever                                                   stmt




Copyright © 2006 IEEE. All rights reserved.                                                                                        411


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 443 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.35 If, if-else



                                                                                          expr
                                        if                     vpiCondition

                                                                                          stmt

                                   if else                                                stmt
                                                               vpiElseStmt




 26.6.36 Case


                                        case                                                  expr
                                                                   vpiCondition
                                -> case type
                                      int: vpiCaseType




                                   case item                                                  expr



                                                                                              stmt

 Details:

    a)      The case item shall group all case conditions that branch to the same statement.
    b)      vpi_iterate() shall return NULL for the default case item because there is no expression with the
            default case.




412                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 444 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.37 Assign statement, deassign, force, release


                                                                                        expr
                                       force                        vpiRhs

                                assign stmt                                             expr
                                                                    vpiLhs




                                   deassign
                                                                                       expr
                                    release                        vpiLhs




 26.6.38 Disable



                                       disable                vpiExpr             function
                                                                                     task

                                                                              named fork

                                                                             named begin




Copyright © 2006 IEEE. All rights reserved.                                                                                        413


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 445 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.39 Callback




                                      expr                                         callback
                                                                              -> cb info
                                                                                    p_cb_data: vpi_get_cb_info()
                                prim term

                                      stmt

                              time queue

 Details:

    a)      To get information about the callback object, the routine vpi_get_cb_info() can be used.
    b)      To get callback objects not related to the above objects, the second argument to vpi_iterate() shall
            be NULL.



 26.6.40 Time queue




                                                       time queue
                                                     -> time
                                                          vpi_get_time()


 Details:

    a)      The time queue objects shall be returned in increasing order of simulation time.
    b)      vpi_iterate() shall return NULL if there is nothing left in the simulation queue.
    c)      The current time queue shall only be returned as part of the iteration if there are events that precede
            read only sync.



 26.6.41 Active time format


                                                           tf call
                       vpiActiveTimeFormat

 Details:

 If $timeformat() has not been called, vpi_handle(vpiActiveTimeFormat,NULL) shall return a NULL.


414                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 446 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.42 Attributes



                                                                                                   attribute
                                                        vpiParent
                        module                                                               -> name
                           port                                                                    str: vpiName
                                                                                             -> On definition
                            net                                                                    bool: vpiDefAttribute
                                                                                             -> value:
                            reg                                                                    vpi_get_value()

                   named event
                      prim term
                      path term
                      mod path
                           tchk
                  param assign
                    spec param
                      task func
                      variables
                       primitive
                     table entry
                           stmt
                        process
                      operation


 Details:

 The property vpiDefAttribute shall return true if the attribute was defined on a module as part of the
 module definition. The property shall return false for attributes defined on a module as part of a module
 instantiation or for any object other than a module.




Copyright © 2006 IEEE. All rights reserved.                                                                                        415


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 447 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 26.6.43 Iterator

                                     iterator                     vpiUse           instance array
                              -> type
                                    int: vpiIteratorType                                   scope
                                                                                         udp defn
                                                                                            ports
                                                                                             nets
                                                                                         net array
                                                                                             regs
                                                                                        reg array
                                                                                        variables
                                                                               named event array
                                                                                         primitive
                                                                                        prim term
                                                                                        mod path
                                                                                    param assign
                                                                                   inter mod path
                                                                                      path term
                                                                                       delay term
                                                                                             tchk
                                                                                            tf call
                                                                                          process
                                                                                             expr
                                                                                             stmt
                                                                                        case item
                                                                                         frame
                                                                                      time queue

 Details:
    a)      vpi_handle(vpiUse, iterator_handle) shall return the reference handle used to create the iterator.
    b)      It is possible to have a NULL reference handle, in which case vpi_handle(vpiUse, iterator_handle)
            shall return NULL.


416                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 448 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 26.6.44 Generates

             module
                                                                   vpiInternalScope
                                                                                                       scope
                                          gen var
                                                                                                 gen scope array
                                   -> name
                                        str: vpiName
                                        str: vpiFullName
                                                                                                            net

                                                                                                       net array
      gen scope array
         -> size                                                                                            reg
             int: vpiSize
         -> name                                                                                       reg array
             str: vpiName
             str: vpiFullName
                                                                                                     variables
                                                                      vpiMemory
                                                                                                       reg array
                    expr
                                                                                                   named event
           vpiIndex
                                                                                               named event array

                                                                                                      process
                                                                                                     cont assign
                       gen scope
                                                                                                        module
                   -> array member
                       bool: vpiArray
                                                                                                   module array
                   -> name
                       str: vpiName
                       str: vpiFullName                                                               primitive
                   -> protected
                       bool: vpiProtected                                                       primitive array
                   -> is implicitly declared
                       bool: vpiImplicitDecl                                                          def param
                                                                                                      parameter

 Details:

    a)      The size for a genscope array is the number of elements in the array.
    b)      For unnamed generates, an implicit scope shall be created. Its vpiImplicitDecl property shall return
            TRUE.
    c)      References to genvars within the genscope shall be treated as local parameters.
    d)      Parameters within the genscope must be local parameters.




Copyright © 2006 IEEE. All rights reserved.                                                                                        417


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 449 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27. VPI routine definitions

   This clause describes the VPI routines and explains their function, syntax, and usage. The routines are listed
   in alphabetical order.

   The following conventions are used in the definitions of the PLI routines described in this clause:

      —      Synopsis: A brief description of the PLI routine functionality, intended to be used as a quick
             reference when searching for PLI routines to perform specific tasks.
      —      Syntax: The exact name of the PLI routine and the order of the arguments passed to the routine.
      —      Returns: The definition of the value returned when the PLI routine is called, along with a brief
             description of what the value represents. The return definition contains the following fields:
             —     Type: The data type of the C value that is returned. The data type is either a standard ANSI C
                   type or a special type defined within the PLI.
             —     Description: A brief description of what the value represents.
      —      Arguments: The definition of the arguments passed with a call to the PLI routine. The argument
             definition contains the following fields:
             —     Type: The data type of the C values that are passed as arguments. The data type is either a
                   standard ANSI C type or a special type defined within the PLI.
             —     Name: The name of the argument used in the syntax definition.
             —     Description: A brief description of what the value represents.
             All arguments shall be considered mandatory unless specifically noted in the definition of the PLI
             routine.
      —      Related routines: A list of PLI routines that are typically used with, or provide similar functionality
             to, the PLI routine being defined. This list is provided as a convenience to facilitate finding
             information in this standard. It is not intended to be all-inclusive, and it does not imply that the
             related routines have to be used.


   27.1 vpi_chk_error()

                                                            vpi_chk_error()

Synopsis:          Retrieve information about VPI routine errors.

Syntax:            vpi_chk_error(error_info_p)

                          Type                                                       Description

Returns:              PLI_INT32           The error severity level if the previous VPI routine call resulted in an error; 0 (false) if no
                                          error occurred.

                          Type                       Name                                             Description

Arguments:         p_vpi_error_info               error_info_p             Pointer to a structure containing error information.

Related
routines:


   The VPI routine vpi_chk_error() shall return an integer constant representing an error severity level if the
   previous call to a VPI routine resulted in an error. The error constants are shown in Table 27-1. If the
   previous call to a VPI routine did not result in an error, then vpi_chk_error() shall return 0 (false). The error




  418                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 450 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 status shall be reset by any VPI routine call except vpi_chk_error(). Calling vpi_chk_error() shall have no
 effect on the error status.


                            Table 27-1—Return error constants for vpi_chk_error()

                                          Error constant                      Severity level

                                             vpiNotice                       Lowest severity

                                           vpiWarning

                                             vpiError

                                             vpiSystem

                                            vpiInternal                      Highest severity



 If an error occurred, the s_vpi_error_info structure shall contain information about the error. If the error
 information is not needed, a NULL can be passed to the routine. The s_vpi_error_info structure used by
 vpi_chk_error() is defined in vpi_user.h and is listed in Figure 27-1.

  typedef struct t_vpi_error_info
  {
    PLI_INT32 state;          /* vpi[Compile,PLI,Run] */
    PLI_INT32 level;          /* vpi[Notice,Warning,Error,System,Internal] */
    PLI_BYTE8 *message;
    PLI_BYTE8 *product;
    PLI_BYTE8 *code;
    PLI_BYTE8 *file;
    PLI_INT32 line;
  } s_vpi_error_info, *p_vpi_error_info;
                                Figure 27-1—s_vpi_error_info structure definition




Copyright © 2006 IEEE. All rights reserved.                                                                                        419


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 451 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.2 vpi_compare_objects()

                                                       vpi_compare_objects()

Synopsis:          Compare two handles to determine whether they reference the same object.

Syntax:            vpi_compare_objects(obj1, obj2)

                          Type                                                       Description

Returns:              PLI_INT32           1 (true) if the two handles refer to the same object; 0 (false) otherwise.

                          Type                       Name                                             Description

Arguments:             vpiHandle                      obj1                 Handle to an object.

                       vpiHandle                      obj2                 Handle to an object.

Related
routines:


   The VPI routine vpi_compare_objects() shall return 1 (true) if the two handles refer to the same object.
   Otherwise, 0 (false) shall be returned. Handle equivalence cannot be determined with a C ‘==’ comparison.


   27.3 vpi_control()

                                                               vpi_control()

Synopsis:          Pass information from the application code to the simulator.

Syntax:            vpi_control(operation, varargs)

                          Type                                                       Description

Returns:              PLI_INT32           1 (true) if successful; 0 (false) on a failure.

                          Type                       Name                                             Description

Arguments:            PLI_INT32                     operation              Select type of operation.

                                                     varargs               Variable number of operation-specific arguments.

Related
routines:


   The VPI routine vpi_control() shall pass information from a user PLI application to a Verilog software tool,
   such as a simulator. The following control constants are defined as part of the VPI standard:

             vpiStop                          Causes the $stop built-in Verilog system task to be executed upon return
                                              of the application routine. This operation shall be passed one additional
                                              integer argument, which is the same as the diagnostic message level
                                              argument passed to $stop (see 17.4.2).

             vpiFinish                        Causes the $finish built-in Verilog system task to be executed upon
                                              return of the application routine. This operation shall be passed one addi-
                                              tional integer argument, which is the same as the diagnostic message
                                              level argument passed to $finish (see 17.4.1).




  420                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 452 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


             vpiReset                         Causes the $reset built-in Verilog system task to be executed upon return
                                              of the application routine. This operation shall be passed three additional
                                              integer arguments: stop_value, reset_value, and diagnostic_level,
                                              which are the same values passed to the $reset system task (see C.7).

             vpiSetInteractiveScope Causes a tool’s interactive scope to be immediately changed to a new
                                    scope. This operation shall be passed one additional argument, which is a
                                    vpiHandle object within the vpiScope class.


   27.4 vpi_flush()

                                                                vpi_flush()

Synopsis:          Flushes the data from the simulator output channel and log file output buffers.
Syntax:            vpi_flush()

                          Type                                                       Description
Returns:              PLI_INT32           0 if successful; nonzero if unsuccessful.
                          Type                       Name                                             Description
Arguments:                None
Related            Use vpi_printf() to write a finite number of arguments to the simulator output channel and log file.
routines:          Use vpi_vprintf() to write a variable number of arguments to the simulator output channel and log file.
                   Use vpi_mcd_printf() to write one or more opened files.

   The routine vpi_flush() shall flush the output buffers for the simulator’s output channel and current log file.


   27.5 vpi_free_object()

                                                             vpi_free_object()

Synopsis:          Free memory allocated by VPI routines.
Syntax:            vpi_free_object(obj)

                          Type                                                       Description
Returns:              PLI_INT32           1 (true) on success; 0 (false) on failure.
                          Type                       Name                                             Description
Arguments:             vpiHandle                       obj                 Handle of an object.
Related
routines:

   The VPI routine vpi_free_object() shall free memory allocated for objects. It shall generally be used to free
   memory created for iterator objects. The iterator object shall automatically be freed when vpi_scan() returns
   NULL because it has either completed an object traversal or encountered an error condition. If neither of
   these conditions occurs (which can happen if the code breaks out of an iteration loop before it has scanned
   every object), vpi_free_object() should be called to free any memory allocated for the iterator. This routine
   can also optionally be used for implementations that have to allocate memory for objects. The routine shall
   return 1 (true) on success and 0 (false) on failure.




  Copyright © 2006 IEEE. All rights reserved.                                                                                        421


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 453 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.6 vpi_get()

                                                                 vpi_get()

Synopsis:          Get the value of an integer or boolean property of an object.
Syntax:            vpi_get(prop, obj)

                          Type                                                       Description
Returns:              PLI_INT32           Value of an integer or boolean property.
                          Type                       Name                                             Description
Arguments:            PLI_INT32                       prop                 An integer constant representing the property of an object
                                                                           for which to obtain a value.
                       vpiHandle                       obj                 Handle to an object.
Related            Use vpi_get_str() to get string properties.
routines:

   The VPI routine vpi_get() shall return the value of integer and boolean object properties. These properties
   shall be of type PLI_INT32. Boolean properties shall have a value of 1 for TRUE and 0 for FALSE. For
   integer object properties such as vpiSize, any integer shall be returned. For integer object properties that
   return a defined value, see Annex G for the value that shall be returned. For object property vpiTimeUnit or
   vpiTimePrecision, if the object is NULL, then the simulation time unit shall be returned. Unless otherwise
   specified, calling vpi_get() for a protected object shall be an error. Should an error occur, vpi_get() shall
   return vpiUndefined.


   27.7 vpi_get_cb_info()

                                                             vpi_get_cb_info()

Synopsis:          Retrieve information about a simulation-related callback.

Syntax:            vpi_get_cb_info(obj, cb_data_p)

                          Type                                                       Description

Returns:                  void

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to a simulation-related callback.

                       p_cb_data                   cb_data_p               Pointer to a structure containing callback information.

Related            Use vpi_get_systf_info() to retrieve information about a system task/function callback.
routines:


   The VPI routine vpi_get_cb_info() shall return information about a simulation-related callback in an
   s_cb_data structure. The memory for this structure shall be allocated by the application.

   The s_cb_data structure used by vpi_get_cb_info() is defined in vpi_user.h and is listed in Figure 27-2.




  422                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 454 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    typedef struct           t_cb_data
    {
      PLI_INT32    reason;           /* callback reason */
      PLI_INT32    (*cb_rtn)(struct t_cb_data *); /* call routine */
      vpiHandle    obj;              /* trigger object */
      p_vpi_time   time;             /* callback time */
      p_vpi_value  value;            /* trigger object value */
      PLI_INT32    index;            /* index of the memory word or var select
                                        that changed */
      PLI_BYTE8   *user_data;
    } s_cb_data, *p_cb_data;

                                      Figure 27-2—s_cb_data structure definition



   27.8 vpi_get_data()

                                                             vpi_get_data()

Synopsis:          Get data from an implementation’s save/restart location.

Syntax:            vpi_get_data(id, dataLoc, numOfBytes)

                          Type                                                       Description

Returns:              PLI_INT32           The number of bytes retrieved.

                          Type                       Name                                             Description

Arguments:            PLI_INT32                         id                 A save/restart ID returned from
                                                                           vpi_get(vpiSaveRestartID, NULL) .

                    PLI_BYTE8 *                     dataLoc                Address of application-allocated storage.

                      PLI_INT32                   numOfBytes               Number of bytes to be retrieved from save/restart location.

Related            Use vpi_put_data() to write saved data.
routines:


   The routine shall place numOfBytes of data into the memory location pointed to by dataLoc from a
   simulation’s save/restart location. This memory location has to be properly allocated by the application. The
   first call for a given id will retrieve the data starting at what was placed into the save/restart location with the
   first call to vpi_put_data() for a given id. The return value shall be the number of bytes retrieved. On a
   failure, the return value shall be 0. Each subsequent call shall start retrieving data where the last call left off.
   It shall be a warning for an application to retrieve more data than were placed into the simulation save/restart
   location for a given id. In this case, the dataLoc shall be filled with the data that are left for the given id, and
   the remaining bytes shall be filled with “\0”. The return value shall be the actual number of bytes retrieved.
   It shall be acceptable for an application to retrieve less data than were stored for a given id with
   vpi_put_data(). This routine can only be called from an application routine that has been called for reason
   cbStartOfRestart or cbEndOfRestart. The recommended way to get the “id” for vpi_get_data() is to pass
   it as the value for user_data when registering for cbStartOfRestart or cbEndOfRestart from the
   cbStartOfSave or cbEndOfSave application routine. An application can get the path to the simulation’s
   save/restart location by calling vpi_get_str(vpiSaveRestartLocation, NULL) from an application routine
   that has been called for reason cbStartOfRestart or cbEndOfRestart.

   For an example of vpi_get_data(), see 27.29.




  Copyright © 2006 IEEE. All rights reserved.                                                                                        423


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 455 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.9 vpi_get_delays()

                                                             vpi_get_delays()

Synopsis:          Retrieve the delays or pulse limits of an object.

Syntax:            vpi_get_delays(obj, delay_p)

                          Type                                                       Description

Returns:                  void

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to an object.

                      p_vpi_delay                   delay_p                Pointer to a structure containing delay information.

Related            Use vpi_put_delays() to set the delays or timing limits of an object.
routines:


   The VPI routine vpi_get_delays() shall retrieve the delays or pulse limits of an object and place them in an
   s_vpi_delay structure that has been allocated by the application. The format of the delay information shall
   be controlled by the time_type flag in the s_vpi_delay structure. This routine shall ignore the value of the
   type flag in the s_vpi_time structure.

   The s_vpi_delay and s_vpi_time structures used by both vpi_get_delays() and vpi_put_delays() are
   defined in vpi_user.h and are listed in Figure 27-3 and Figure 27-4.

   typedef struct t_vpi_delay
   {
     struct t_vpi_time *da;                                  /* pointer to application-allocated
                                                                array of delay values */
      PLI_INT32 no_of_delays;                                /* number of delays */
      PLI_INT32 time_type;                                   /* [vpiScaledRealTime, vpiSimTime,
                                                                or vpiSuppressTime] */
     PLI_INT32 mtm_flag;                                     /* true for mtm values */
     PLI_INT32 append_flag;                                  /* true for append */
     PLI_INT32 pulsere_flag;                                 /* true for pulsere values */
   } s_vpi_delay, *p_vpi_delay;

                                    Figure 27-3—s_vpi_delay structure definition



   typedef struct t_vpi_time
   {
     PLI_INT32 type;                               /* [vpiScaledRealTime, vpiSimTime,
                                                       vpiSuppressTime] */
     PLI_UINT32 high, low;                         /* for vpiSimTime */
     double     real;                              /* for vpiScaledRealTime */
   } s_vpi_time, *p_vpi_time;

                                      Figure 27-4—s_vpi_time structure definition

   The da field of the s_vpi_delay structure shall be an application-allocated array of s_vpi_time
   structures. This array shall store delay values returned by vpi_get_delays(). The number of elements in this
   array shall be determined by the following:



  424                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 456 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    —      The number of delays to be retrieved
    —      The mtm_flag setting
    —      The pulsere_flag setting

 The number of delays to be retrieved shall be set in the no_of_delays field of the s_vpi_delay structure.
 Legal values for the number of delays shall be determined by the type of object:

    —      For primitive objects, the no_of_delays value shall be 2 or 3.
    —      For path delay objects, the no_of_delays value shall be 1, 2, 3, 6, or 12.
    —      For timing check objects, the no_of_delays value shall match the number of limits existing in the
           timing check.
    —      For intermodule path objects, the no_of_delays value shall be 2 or 3.

 The application-allocated s_vpi_delay array shall contain delays in the same order in which they occur in
 the Verilog HDL description. The number of elements for each delay shall be determined by the flags
 mtm_flag and pulsere_flag, as shown in Table 27-2.


                                  Table 27-2—Size of the s_vpi_delay->da array

                                                  Number of
                                                                                         Order in which delay elements
           Flag values                  s_vpi_time array elements
                                                                                                 shall be filled
                                       required for s_vpi_delay->da

     mtm_flag = FALSE                            no_of_delays                     1st delay: da[0] -> 1st delay
    pulsere_flag = FALSE                                                          2nd delay: da[1] -> 2nd delay
                                                                                  ...

      mtm_flag = TRUE                          3 * no_of_delays                   1st delay: da[0] -> min delay
    pulsere_flag = FALSE                                                                     da[1] -> typ delay
                                                                                             da[2] -> max delay
                                                                                  2nd delay: ...

     mtm_flag = FALSE                          3 * no_of_delays                   1st delay: da[0] -> delay
     pulsere_flag = TRUE                                                                     da[1] -> reject limit
                                                                                             da[2] -> error limit
                                                                                  2nd delay element: ...

      mtm_flag = TRUE                          9 * no_of_delays                   1st delay: da[0]          ->   min   delay
     pulsere_flag = TRUE                                                                     da[1]          ->   typ   delay
                                                                                             da[2]          ->   max   delay
                                                                                             da[3]          ->   min   reject
                                                                                             da[4]          ->   typ   reject
                                                                                             da[5]          ->   max   reject
                                                                                             da[6]          ->   min   error
                                                                                             da[7]          ->   typ   error
                                                                                             da[8]          ->   max   error
                                                                                  2nd delay: ...



 The delay structure has to be allocated before passing a pointer to vpi_get_delays(). In the following
 example, a static structure, prim_da, is allocated for use by each call to the vpi_get_delays() function:

            display_prim_delays(prim)
            vpiHandle prim;

            {
                 static s_vpi_time prim_da[3];
                 static s_vpi_delay delay_s = {NULL, 3, vpiScaledRealTime};
                 static p_vpi_delay delay_p = &delay_s;




Copyright © 2006 IEEE. All rights reserved.                                                                                        425


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 457 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®



                   delay_s.da = prim_da;
                   vpi_get_delays(prim, delay_p);
                   vpi_printf("Delays for primitive %s: %6.2f %6.2f %6.2f\n",
                       vpi_get_str(vpiFullName, prim)
                       delay_p->da[0].real, delay_p->da[1].real, delay_p->da[2].real);
              }


   27.10 vpi_get_str()

                                                              vpi_get_str()

Synopsis:          Get the value of a string property of an object.

Syntax:            vpi_get_str(prop, obj)

                          Type                                                       Description

Returns:            PLI_BYTE8 *           Pointer to a character string containing the property value.

                          Type                       Name                                             Description

Arguments:            PLI_INT32                       prop                 An integer constant representing the property of an object
                                                                           for which to obtain a value.

                       vpiHandle                       obj                 Handle to an object.

Related            Use vpi_get() to get integer and boolean properties.
routines:


   The VPI routine vpi_get_str() shall return string property values. The string shall be placed in a temporary
   buffer that shall be used by every call to this routine. If the string is to be used after a subsequent call, the
   string should be copied to another location. A different string buffer shall be used for string values returned
   through the s_vpi_value structure. Unless otherwise specified, calling vpi_get_str() for a protected object
   shall be an error.

   The following example illustrates the usage of vpi_get_str():

              vpiHandle mod = vpi_handle_by_name("top.mod1",NULL);
              vpi_printf ("Module top.mod1 is an instance of %s\n",
                    vpi_get_str(vpiDefName, mod));




  426                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 458 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   27.11 vpi_get_systf_info()

                                                         vpi_get_systf_info()

Synopsis:          Retrieve information about a user-defined system task/function callback.

Syntax:            vpi_get_systf_info(obj, systf_data_p)

                          Type                                                       Description

Returns:                  void

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to a system task/function callback.

                   p_vpi_systf_data               systf_data_p             Pointer to a structure containing callback information.

Related            Use vpi_get_cb_info() to retrieve information about a simulation-related callback.
routines:


   The VPI routine vpi_get_systf_info() shall return information about a user-defined system task/function
   callback in an s_vpi_systf_data structure. The memory for this structure shall be allocated by the
   application.

   The s_vpi_systf_data structure used by vpi_get_systf_info() is defined in vpi_user.h and is listed in
   Figure 27-5.

    typedef struct t_vpi_systf_data
    {
             PLI_INT32 type;         /* vpiSysTask, vpiSysFunc */
             PLI_INT32 sysfunctype;  /* vpiSysTask, vpi[Int,Real,Time,Sized,
                                                        SizedSigned]Func */
             PLI_BYTE8 *tfname;      /* first character must be '$' */
             PLI_INT32 (*calltf)(PLI_BYTE8 *);
             PLI_INT32 (*compiletf)(PLI_BYTE8 *);
             PLI_INT32 (*sizetf)(PLI_BYTE8 *);    /* for sized function
                                                     callbacks only */
             PLI_BYTE8 *user_data;
    } s_vpi_systf_data, *p_vpi_systf_data;

                                 Figure 27-5—s_vpi_systf_data structure definition




  Copyright © 2006 IEEE. All rights reserved.                                                                                        427


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 459 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.12 vpi_get_time()

                                                              vpi_get_time()

Synopsis:          Retrieve the current simulation time.
Syntax:            vpi_get_time(obj, time_p)

                          Type                                                       Description
Returns:                  void
                          Type                       Name                                             Description
Arguments:             vpiHandle                       obj                 Handle to an object.
                      p_vpi_time                     time_p                Pointer to a structure containing time information.
Related
routines:

   The VPI routine vpi_get_time() shall retrieve the current simulation time, using the time scale of the object.
   If obj is NULL, the simulation time is retrieved using the simulation time unit. If obj is a time queue object,
   the scheduled time of the future event is retrieved using the simulation time unit. The time_p->type field
   shall be set to indicate if scaled real or simulation time is desired. The memory for the time_p structure shall
   be allocated by the application.

   The s_vpi_time structure used by vpi_get_time() is defined in vpi_user.h and is listed in Figure 27-6
   [this is the same time structure as used by vpi_put_value()].


   typedef struct t_vpi_time
   {
     PLI_INT32 type;                              /* [vpiScaledRealTime, vpiSimTime,
                                                      vpiSuppressTime] */
     PLI_UINT32 high, low;                        /* for vpiSimTime */
     double     real;                             /* for vpiScaledRealTime */
   } s_vpi_time, *p_vpi_time;

                                   Figure 27-6—s_vpi_time structure definition




  428                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 460 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   27.13 vpi_get_userdata()

                                                          vpi_get_userdata()

Synopsis:          Get user-data value from an implementation’s system task/function instance storage location.

Syntax:            vpi_get_userdata(obj)

                          Type                                                       Description

Returns:                 void *           User-data value associated with a system task instance or system function instance.

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to a system task instance or system function
                                                                           instance.

Related            Use vpi_put_userdata() to write data into the user-data storage area.
routines:


   This routine shall return the value of the user data associated with a previous call to vpi_put_userdata() for
   a user-defined system task/function call handle. If no user data had been previously associated with the
   object or if the routine fails, the return value shall be NULL.

   After a restart or a reset, subsequent calls to vpi_get_userdata() shall return NULL. It is the application’s
   responsibility to save the data during a save using vpi_put_data() and to then retrieve them using
   vpi_get_data(). The user-data field can be set up again during or after callbacks of type cbEndOfRestart or
   cbEndOfReset.


   27.14 vpi_get_value()

                                                             vpi_get_value()

Synopsis:          Retrieve the simulation value of an object.

Syntax:            vpi_get_value(obj, value_p)

                          Type                                                       Description

Returns:                  void

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to an expression.

                      p_vpi_value                   value_p                Pointer to a structure containing value information.

Related            Use vpi_put_value() to set the value of an object.
routines:


   The VPI routine vpi_get_value() shall retrieve the simulation value of VPI objects. The value shall be
   placed in an s_vpi_value structure, which has been allocated by the application. The format of the value
   shall be set by the format field of the structure.

   When the format field is vpiObjTypeVal, the routine shall fill in the value and change the format field
   based on the object type, as follows:

      —      For an integer, vpiIntVal


  Copyright © 2006 IEEE. All rights reserved.                                                                                        429


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 461 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      For a real, vpiRealVal
    —      For a scalar, either vpiScalar or vpiStrength
    —      For a time variable, vpiTimeVal with vpiSimTime
    —      For a vector, vpiVectorVal

 The buffer this routine uses for string values shall be different from the buffer that vpi_get_str() shall use.
 The string buffer used by vpi_get_value() is overwritten with each call. If the value is needed, it should be
 saved by the application.

 The s_vpi_value, s_vpi_vecval, and s_vpi_strengthval structures used by vpi_get_value() are
 defined in vpi_user.h and are listed in Figure 27-7, Figure 27-8, and Figure 27-9.

 typedef struct t_vpi_value
 {
   PLI_INT32 format; /* vpi[[Bin,Oct,Dec,Hex]Str,Scalar,Int,Real,String,
                            Vector,Strength,Suppress,Time,ObjType]Val */
   union
     {
       PLI_BYTE8 *str;                      /* string value */
       PLI_INT32 scalar;                    /* vpi[0,1,X,Z] */
       PLI_INT32 integer;                   /* integer value */
       double    real;                      /* real value */
       struct t_vpi_time *time;             /* time value */
       struct t_vpi_vecval *vector;         /* vector value */
       struct t_vpi_strengthval *strength; /* strength value */
       PLI_BYTE8 *misc;                     /* ...other */
     } value;
 } s_vpi_value, *p_vpi_value;

                                   Figure 27-7—s_vpi_value structure definition




 typedef struct t_vpi_vecval
 {
   /* following fields are repeated enough times to contain vector */
   PLI_INT32 aval, bval;     /* bit encoding: ab: 00=0, 10=1, 11=X, 01=Z */
 } s_vpi_vecval, *p_vpi_vecval;

                                  Figure 27-8—s_vpi_vecval structure definition




 typedef struct t_vpi_strengthval
 {
   PLI_INT32 logic;               /* vpi[0,1,X,Z] */
   PLI_INT32 s0, s1;              /* refer to strength coding in the LRM */
 } s_vpi_strengthval, *p_vpi_strengthval;

                               Figure 27-9—s_vpi_strengthval structure definition


 For vectors, the p_vpi_vecval field shall point to an array of s_vpi_vecval structures. The size of this
 array shall be determined by the size of the vector, where array_size = ((vector_size-1)/32 + 1). The lsb of
 the vector shall be represented by the lsb of the 0-indexed element of s_vpi_vecval array. The 33rd bit of
 the vector shall be represented by the lsb of the 1-indexed element of the array, and so on. The memory for


430                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 462 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 the union members str, time, vector, strength, and misc of the value union in the s_vpi_value structure
 shall be provided by the routine vpi_get_value(). This memory shall only be valid until the next call to
 vpi_get_value(). The application must provide the memory for these members when calling
 vpi_put_value(). When a value change callback occurs for a value type of vpiVectorVal, the system shall
 create the associated memory (an array of s_vpi_vecval structures) and free the memory upon the return
 of the callback.


                    Table 27-3—Return value field of the s_vpi_value structure union

             Format                         Union member                                    Return description

          vpiBinStrVal                              str                 String of binary character(s) [1, 0, x, z]

          vpiOctStrVal                              str                 String of octal character(s) [0–7, x, X, z, Z]
                                                                           x when all the bits are x
                                                                           X when some of the bits are x
                                                                           z when all the bits are z
                                                                           Z when some of the bits are z

          vpiDecStrVal                              str                  String of decimal character(s) [0–9]

         vpiHexStrVal                               str                 String of hex character(s) [0–f, x, X, z, Z]
                                                                           x when all the bits are x
                                                                           X when some of the bits are x
                                                                           z when all the bits are z
                                                                           Z when some of the bits are z

          vpiScalarVal                            scalar                vpi1, vpi0, vpiX, vpiZ, vpiH, vpiL

            vpiIntVal                            integer                Integer value of the handle. Any bits x or z in the value
                                                                        of the object are mapped to a 0

           vpiRealVal                              real                 Value of the handle as a double

          vpiStringVal                              str                 A string where each 8-bit group of the value of the
                                                                        object is assumed to represent an ASCII character

           vpiTimeVal                             time                  Integer value of the handle using two integers

          vpiVectorVal                           vector                 aval/bval representation of the value of the object

         vpiStrengthVal                         strength                Value plus strength information

        vpiObjTypeVal                               —                   Return a value in the closest format of the object



 If the format field in the s_vpi_value structure is set to vpiStrengthVal, the value.strength pointer must
 point to an array of s_vpi_strengthval structures. This array must have at least as many elements as
 there are bits in the vector. If the object is a reg or variable, the strength will always be returned as strong.

 If the logic value retrieved by vpi_get_value() needs to be preserved for later use, the application must
 allocate storage and copy the value. The following example can be used to copy a value that was retrieved
 into an s_vpi_value structure into another structure allocated by the application:

            /*
             * Copy s_vpi_value structure - must first allocate pointed to fields.
             * nvalp must be previously allocated.
             * Need to first determine size for vector value.
             */
            void copy_vpi_value(s_vpi_value *nvalp, s_vpi_value *ovalp,



Copyright © 2006 IEEE. All rights reserved.                                                                                        431


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 463 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                              PLI_INT32 blen, PLI_INT32 nd_alloc)
            {
              int i;
              PLI_INT32 numvals;
              nvalp->format = ovalp->format;
              switch (nvalp->format) {
                /* all string values */
                case vpiBinStrVal: case vpiOctStrVal: case vpiDecStrVal:
                case vpiHexStrVal: case vpiStringVal:
                 if (nd_alloc) nvalp->value.str = malloc(strlen(ovalp->value.str)+1);
                 strcpy(nvalp->value.str, ovalp->value.str);
                 break;
                case vpiScalarVal:
                 nvalp->value.scalar = ovalp->value.scalar;
                 break;
                case vpiIntVal:
                 nvalp->value.integer = ovalp->value.integer;
                 break;
                case vpiRealVal:
                 nvalp->value.real = ovalp->value.real;
                 break;
                case vpiVectorVal:
                 numvals = (blen + 31) >> 5;
                 if (nd_alloc)
                  {
                    nvalp->value.vector = (p_vpi_vecval)
                     malloc(numvals*sizeof(s_vpi_vecval));
                  }
                 /* t_vpi_vecval is really array of the 2 integer a/b sections */
                 /* memcpy or bcopy better here */
                 for (i = 0; i <numvals; i++)
                    nvalp->value.vector[i] = ovalp->value.vector[i];
                 break;
                case vpiStrengthVal:
                 if (nd_alloc)
                  {
                    nvalp->value.strength = (p_vpi_strengthval)
                     malloc(sizeof(s_vpi_strengthval));
                  }
                 /* assumes C compiler supports struct assign */
                 *(nvalp->value.strength) = *(ovalp->value.strength);
                 break;
                case vpiTimeVal:
                 nvalp->value.time = (p_vpi_time) malloc(sizeof(s_vpi_time));
                 /* assumes C compiler supports struct assign */
                 *(nvalp->value.time) = *(ovalp->value.time);
                 break;
                /* not sure what to do here? */
                case vpiObjTypeVal: case vpiSuppressVal:
                 vpi_printf(
                  "**ERR: cannot copy vpiObjTypeVal or vpiSuppressVal formats",
                  " - not for filled records.\n");
                break;
              }
            }

 To get the ASCII values of UDP table entries (see Table 8-1 in 8.1.6), the p_vpi_vecval field shall point to
 an array of s_vpi_vecval structures. The size of this array shall be determined by the size of the table



432                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 464 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 entry (number of symbols per table entry), where array_size = ((table_entry_size-1)/4 + 1). Each symbol
 shall require two bytes; the ordering of the symbols within s_vpi_vecval shall be the most significant byte
 of abit first, then the least significant byte of abit, then the most significant byte of bbit, and then the least
 significant byte of bbit. Each symbol can be either one or two characters; when it is a single character, the
 second byte of the pair shall be an ASCII “\0”.

 Real valued objects shall be converted to an integer using the rounding defined in 4.8.2 before being
 returned in a format other than vpiRealVal and vpiStringVal. If the format specified is vpiStringVal, then
 the value shall be returned as a string representation of a floating point number. The format of this string
 shall be in decimal notation with at most 16 digits of precision.

 If a constant object’s vpiConstType is vpiStringVal, the value shall be retrieved using a format of either
 vpiStringVal or vpiVectorVal.

 The misc field in the s_vpi_value structure shall provide for alternative value types, which can be
 implementation-specific. If this field is utilized, one or more corresponding format types shall also be
 provided.

 In the following example, the binary value of each net that is contained in a particular module and whose
 name begins with a particular string is displayed. [This function makes use of the strcmp() facility
 normally declared in a string.h C library.]

            void display_certain_net_values(mod, target)
            vpiHandle mod;
            PLI_BYTE8 *target;
            {
                   static s_vpi_value value_s = {vpiBinStrVal};
                   static p_vpi_value value_p = &value_s;
                   vpiHandle net, itr;

                       itr = vpi_iterate(vpiNet, mod);
                       while (net = vpi_scan(itr))
                       {
                          PLI_BYTE8 *net_name = vpi_get_str(vpiName, net);
                          if (strcmp(target, net_name) == 0)
                          {
                              vpi_get_value(net, value_p);
                              vpi_printf("Value of net %s: %s\n",
                                 vpi_get_str(vpiFullName, net),value_p->value.str);
                          }
                       }
            }

 The following example illustrates the use of vpi_get_value() to access UDP table entries. Two sample
 outputs from this example are provided after the example.

            /*
              * hUDP must be a handle to a UDP definition
              */
            static void dumpUDPTableEntries(vpiHandle hUDP)
            {
               vpiHandle hEntry, hEntryIter;
               s_vpi_value value;
               PLI_INT32 numb;
               PLI_INT32 udpType;
               PLI_INT32 item;



Copyright © 2006 IEEE. All rights reserved.                                                                                        433


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 465 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                PLI_INT32 entryVal;
                PLI_INT32 *abItem;
                PLI_INT32 cnt, cnt2;
                numb = vpi_get(vpiSize, hUDP);
                udpType = vpi_get(vpiPrimType, hUDP);
                if (udpType == vpiSeqPrim)
                  numb++; /* There is one more table entry for state */
                numb++;   /* There is a table entry for the output */
                hEntryIter = vpi_iterate(vpiTableEntry, hUDP);
                if (!hEntryIter)
                  return;
                value.format = vpiVectorVal;
                while(hEntry = vpi_scan(hEntryIter))
                  {
                    vpi_printf("\n");
                    /* Show the entry as a string */
                    value.format = vpiStringVal;
                    vpi_get_value(hEntry, &value);
                    vpi_printf("%s\n", value.value.str);
                    /* Decode the vector value format */
                    value.format = vpiVectorVal;
                    vpi_get_value(hEntry, &value);
                    abItem = (PLI_INT32 *)value.value.vector;
                    for(cnt=((numb-1)/2+1);cnt>0;cnt--)
                      {
                        entryVal = *abItem;
                        abItem++;
                        /* Rip out 4 characters */
                        for (cnt2=0;cnt2<4;cnt2++)
                          {
                            item = entryVal&0xff;
                            if (item)
                              vpi_printf("%c", item);
                            else
                              vpi_printf("_");
                            entryVal = entryVal>>8;
                          }
                      }
                  }
                vpi_printf("\n");
            }

 For a UDP table of

                1    0   :?:1;
                0   (01) :?:-;
                (10) 0   :0:1;

 the output from the preceding example would be

            10:1
            _0_1___1
            01:0
            _1_0___0
            00:1
            _0_0___1




434                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 466 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   For a UDP table entry of

                 1    0   :?:1;
                 0   (01) :?:-;
                 (10) 0   :0:1;

   the output from the preceding example would be

              10:?:1
              _0_1_1_?
              0(01):?:-
              10_0_-_?
              (10)0:0:1
              _001_1_0


   27.15 vpi_get_vlog_info()

                                                          vpi_get_vlog_info()

Synopsis:          Retrieve information about Verilog simulation execution.

Syntax:            vpi_get_vlog_info(vlog_info_p)

                          Type                                                       Description

Returns:              PLI_INT32           1 (true) on success; 0 (false) on failure.

                          Type                       Name                                             Description

Arguments:         p_vpi_vlog_info                vlog_info_p              Pointer to a structure containing simulation information.

Related
routines:


   The VPI routine vpi_get_vlog_info() shall obtain the following information about Verilog product
   execution:

      —      The number of invocation options (argc)
      —      Invocation option values (argv)
      —      Product and version strings

   The information shall be contained in an s_vpi_vlog_info structure. The routine shall return 1 (true) on
   success and 0 (false) on failure.




  Copyright © 2006 IEEE. All rights reserved.                                                                                        435


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 467 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   The s_vpi_vlog_info structure used by vpi_get_vlog_info() is defined in vpi_user.h and is listed in
   Figure 27-10.

             typedef struct t_vpi_vlog_info
             {
               PLI_INT32 argc;
               PLI_BYTE8 **argv;
               PLI_BYTE8 *product;
               PLI_BYTE8 *version;
             } s_vpi_vlog_info, *p_vpi_vlog_info;

                                 Figure 27-10—s_vpi_vlog_info structure definition


   The format of the argv array is that each pointer in the array shall point to a NULL-terminated character array
   that contains the string located on the tool’s invocation command line. There shall be argc entries in the argv
   array. The value in entry zero shall be the tool’s name.

   The vendor tool may provide a command-line option to pass a file containing a set of options. In that case,
   the argument strings returned by vpi_get_vlog_info() shall contain the vendor option string name followed
   by a pointer to a NULL-terminated array of pointers to characters. This new array shall contain the parsed
   contents of the file. The value in entry zero shall contain the name of the file. The remaining entries shall
   contain pointers to NULL-terminated character arrays containing the different options in the file. The last
   entry in this array shall be NULL. If one of the options is the vendor file option, then the next pointer shall
   behave the same as described above.

   27.16 vpi_handle()

                                                              vpi_handle()

Synopsis:          Obtain a handle to an object with a one-to-one relationship.

Syntax:            vpi_handle(type, ref)

                          Type                                                       Description

Returns:               vpiHandle          Handle to an object.

                          Type                       Name                                             Description

Arguments:            PLI_INT32                        type                An integer constant representing the type of object for
                                                                           which to obtain a handle.

                       vpiHandle                       ref                 Handle to a reference object.

Related            Use vpi_iterate() and vpi_scan() to obtain handles to objects with a one-to-many relationship.
routines:          Use vpi_handle_multi() to obtain a handle to an object with a many-to-one relationship.


   The VPI routine vpi_handle() shall return the object of type type associated with object ref. Unless
   otherwise specified, calling vpi_handle() for a protected object shall be an error. The one-to-one
   relationships that are traversed with this routine are indicated as single arrows in the data model diagrams.

   The following example application displays each primitive that an input net drives:

              void display_driven_primitives(net)
              vpiHandle net;
              {



  436                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 468 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                         vpiHandle load, prim, itr;
                         vpi_printf("Net %s drives terminals of the primitives: \n",
                            vpi_get_str(vpiFullName, net));
                         itr = vpi_iterate(vpiLoad, net);
                         if (!itr)
                            return;
                         while (load = vpi_scan(itr))
                         {
                            switch(vpi_get(vpiType, load))
                            {
                                case vpiGate:
                                case vpiSwitch:
                                case vpiUdp:
                                   prim = vpi_handle(vpiPrimitive, load);
                                   vpi_printf("\t%s\n", vpi_get_str(vpiFullName, prim));
                            }
                         }
              }


   27.17 vpi_handle_by_index()

                                                       vpi_handle_by_index()

Synopsis:          Get a handle to an object using its index number within a parent object.

Syntax:            vpi_handle_by_index(obj, index)

                          Type                                                       Description

Returns:               vpiHandle          Handle to an object.

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to an object.

                      PLI_INT32                       index                Index number of the object for which to obtain a handle.

Related
routines:


   The VPI routine vpi_handle_by_index() shall return a handle to an object based on the index number of the
   object within the reference object, obj. The reference object shall be an object that has the access by index
   property. Unless otherwise specified, calling vpi_handle_by_index() for a protected object shall be an
   error. For example, to access a net bit, obj would be the associated net; to access an element of a reg array,
   obj would be the array. If the selection represented by the index number does not lead to the construction of
   a legal Verilog index select expression, the routine shall return a null handle.




  Copyright © 2006 IEEE. All rights reserved.                                                                                        437


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 469 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.18 vpi_handle_by_multi_index()

                                                   vpi_handle_by_multi_index()

Synopsis:          Obtain a handle to a subobject using an array of indices and a reference object.

Syntax:            vpi_handle_by_multi_index(obj, num_index, index_array)

                          Type                                                       Description

Returns:               vpiHandle          Handle to an object.

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to an object.

                      PLI_INT32                    num_index               Number of indices in the index array.

                     PLI_INT32 *                  index_array              Array of indices. Leftmost index first.

Related
routines:


   The VPI routine vpi_handle_by_multi_index() shall provide access to an index-selected subobject of the
   reference handle. The reference object shall be an object that has the access by index property. Unless
   otherwise specified, calling vpi_handle_by_multi_index() for a protected object shall be an error. This
   routine shall return a handle to a valid Verilog object based on the list of indices provided by the argument
   index_array and reference handle denoted by obj. The argument num_index shall contain the number of
   indices in the provided array index_array.

   The order of the indices provided shall follow the array dimension declaration from the leftmost range to the
   rightmost range of the reference handle; the array indices may be optionally followed by a bit-select index.
   If the indices provided do not lead to the construction of a legal Verilog index select expression, the routine
   shall return a null handle.


   27.19 vpi_handle_by_name()

                                                       vpi_handle_by_name()

Synopsis:          Get a handle to an object with a specific name.

Syntax:            vpi_handle_by_name(name, scope)

                          Type                                                       Description

Returns:               vpiHandle          Handle to an object.

                          Type                       Name                                             Description

Arguments:          PLI_BYTE8 *                       name                 A character string or pointer to a string containing the name
                                                                           of an object.

                       vpiHandle                      scope                Handle to a Verilog HDL scope.

Related
routines:


   The VPI routine vpi_handle_by_name() shall return a handle to an object with a specific name. This
   function can be applied to all objects with a fullname property. The name can be hierarchical or simple. If


  438                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 470 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   scope is NULL, then name shall be searched for from the top level of hierarchy. If a scope object is provided,
   then search within that scope only. Unless otherwise specified, calling vpi_handle_by_name() for a
   protected scope object shall be an error. If the name is hierarchical and includes a protected scope, the call
   shall be an error.


   27.20 vpi_handle_multi()

                                                          vpi_handle_multi()

Synopsis:          Obtain a handle for an object in a many-to-one relationship.

Syntax:            vpi_handle_multi(type, ref1, ref2, ...)

                          Type                                                       Description

Returns:               vpiHandle          Handle to an object.

                          Type                       Name                                             Description

Arguments:            PLI_INT32                        type                An integer constant representing the type of object for
                                                                           which to obtain a handle.

                       vpiHandle                  ref1, ref2, ...          Handles to two or more reference objects.

Related            Use vpi_iterate() and vpi_scan() to obtain handles to objects with a one-to-many relationship.
routines:          Use vpi_handle() to obtain handles to objects with a one-to-one relationship.


   The VPI routine vpi_handle_multi() can be used to return a handle to an object of type vpiInterModPath
   associated with a list of output port and input port reference objects. The ports shall be of the same size and
   can be at different levels of the hierarchy.


   27.21 vpi_iterate()

                                                               vpi_iterate()

Synopsis:          Obtain an iterator handle to objects with a one-to-many relationship.

Syntax:            vpi_iterate(type, ref)

                          Type                                                       Description

Returns:               vpiHandle          Handle to an iterator for an object.

                          Type                       Name                                             Description

Arguments:            PLI_INT32                        type                An integer constant representing the type of object for
                                                                           which to obtain iterator handles.

                       vpiHandle                       ref                 Handle to a reference object.

Related            Use vpi_scan() to traverse the HDL hierarchy using the iterator handle returned from vpi_iterate().
routines:          Use vpi_handle() to obtain handles to object with a one-to-one relationship.
                   Use vpi_handle_multi() to obtain a handle to an object with a many-to-one relationship.


   The VPI routine vpi_iterate() shall be used to traverse one-to-many relationships, which are indicated as
   double arrows in the data model diagrams. Unless otherwise specified, calling vpi_iterate() for a protected
   object shall be an error. The vpi_iterate() routine shall return a handle to an iterator, whose type shall be
   vpiIterator, which can used by vpi_scan() to traverse all objects of type type associated with object ref. To



  Copyright © 2006 IEEE. All rights reserved.                                                                                        439


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 471 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   get the reference object from the iterator object, use vpi_handle(vpiUse, iterator_handle). If there are no
   objects of type type associated with the reference handle ref, then the vpi_iterate() routine shall return
   NULL.

   The following example application uses vpi_iterate() and vpi_scan() to display each net (including the size
   for vectors) declared in the module. The example assumes it shall be passed a valid module handle.

              void display_nets(mod)
              vpiHandle mod;
              {
                     vpiHandle net;
                     vpiHandle itr;

                         vpi_printf("Nets declared in module %s\n",
                         vpi_get_str(vpiFullName, mod));

                         itr = vpi_iterate(vpiNet, mod);
                         while (net = vpi_scan(itr))
                         {
                            vpi_printf("\t%s", vpi_get_str(vpiName, net));
                            if (vpi_get(vpiVector, net))
                            {
                                vpi_printf(" of size %d\n", vpi_get(vpiSize, net));
                            }
                            else vpi_printf("\n");
                         }
              }


   27.22 vpi_mcd_close()

                                                             vpi_mcd_close()

Synopsis:          Close one or more files opened by vpi_mcd_open().

Syntax:            vpi_mcd_close(mcd)

                          Type                                                       Description

Returns:             PLI_UINT32           0 if successful; the mcd of unclosed channels if unsuccessful.

                          Type                       Name                                             Description

Arguments:           PLI_UINT32                        mcd                 A multichannel descriptor representing the files to close.

Related            Use vpi_mcd_open() to open a file.
routines:          Use vpi_mcd_printf() to write to an opened file.
                   Use vpi_mcd_vprintf() to write a variable number of arguments to an opened file.
                   Use vpi_mcd_flush() to flush a file output buffer.
                   Use vpi_mcd_name() to get the name of a file represented by a channel descriptor.


   The VPI routine vpi_mcd_close() shall close the file(s) specified by a multichannel descriptor, mcd. Several
   channels can be closed simultaneously because channels are represented by discrete bits in the integer mcd.
   On success, this routine shall return a 0; on error, it shall return the mcd value of the unclosed channels. This
   routine can also be used to close file descriptors that were opened using the system function $fopen(). See
   17.2.1 for the functional description of $fopen().

   The following descriptors are predefined and cannot be closed using vpi_mcd_close():



  440                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 472 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


             descriptor 1 is for the output channel of the software product that invoked the PLI application and
             the current log file


   27.23 vpi_mcd_flush()

                                                             vpi_mcd_flush()

Synopsis:          Flushes the data from the given mcd output buffers.

Syntax:            vpi_mcd_flush(mcd)

                          Type                                                       Description

Returns:              PLI_INT32           0 if successful; nonzero if unsuccessful.

                          Type                       Name                                             Description

Arguments:           PLI_UINT32                       mcd                  A multichannel descriptor representing the files to which to
                                                                           write.

Related            Use vpi_mcd_printf() to write a finite number of arguments to an opened file.
routines:          Use vpi_mcd_vprintf() to write a variable number of arguments to an opened file.
                   Use vpi_mcd_open() to open a file.
                   Use vpi_mcd_close() to close a file.
                   Use vpi_mcd_name() to get the name of a file represented by a channel descriptor.


   The routine vpi_mcd_flush() shall flush the output buffers for the file(s) specified by the multichannel
   descriptor mcd.


   27.24 vpi_mcd_name()

                                                             vpi_mcd_name()

Synopsis:          Get the name of a file represented by a channel descriptor.

Syntax:            vpi_mcd_name(cd)

                          Type                                                       Description

Returns:            PLI_BYTE8 *           Pointer to a character string containing the name of a file.

                          Type                       Name                                             Description

Arguments:           PLI_UINT32                         cd                 A channel descriptor representing a file.

Related            Use vpi_mcd_open() to open a file.
routines:          Use vpi_mcd_close() to close files.
                   Use vpi_mcd_printf() to write to an opened file.
                   Use vpi_mcd_flush() to flush a file output buffer.
                   Use vpi_mcd_vprintf() to write a variable number of arguments to an opened file.


   The VPI routine vpi_mcd_name() shall return the name of a file represented by a single-channel descriptor,
   cd. On error, the routine shall return NULL. This routine shall overwrite the returned value on subsequent
   calls. If the application needs to retain the string, it should copy it. This routine can be used to get the name
   of any file opened using the system function $fopen or the VPI routine vpi_mcd_open(). The channel
   descriptor cd could be an fd file descriptor returned from $fopen (indicated by the most significant bit being
   set) or an mcd multichannel descriptor returned by either the system function $fopen or the VPI routine
   vpi_mcd_open(). See 17.2.1 for the functional description of $fopen.


  Copyright © 2006 IEEE. All rights reserved.                                                                                        441


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 473 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.25 vpi_mcd_open()

                                                              vpi_mcd_open()

Synopsis:          Open a file for writing.

Syntax:            vpi_mcd_open(file)

                          Type                                                       Description

Returns:             PLI_UINT32           A multichannel descriptor representing the file that was opened.

                          Type                       Name                                             Description

Arguments:          PLI_BYTE8 *                        file                A character string or pointer to a string containing the file
                                                                           name to be opened.

Related            Use vpi_mcd_close() to close a file.
routines:          Use vpi_mcd_printf() to write to an opened file.
                   Use vpi_mcd_vprintf() to write a variable number of arguments to an opened file.
                   Use vpi_mcd_flush() to flush a file output buffer.
                   Use vpi_mcd_name() to get the name of a file represented by a channel descriptor.


   The VPI routine vpi_mcd_open() shall open a file for writing and shall return a corresponding multichannel
   description number (mcd). The channel descriptor 1 (least significant bit) is reserved for representing the
   output channel of the software product that invoked the PLI application and the log file (if one is currently
   open). The channel descriptor 32 (most significant bit) is reserved to represent a file descriptor (fd) returned
   from the Verilog HDL $fopen system function.

   The mcd descriptor returned by vpi_mcd_open() routine is compatible with the mcd descriptors returned
   from the $fopen system function. The mcd descriptors returned from vpi_mcd_open() and from $fopen
   may be shared between the HDL system tasks that use mcd descriptors and the VPI routines that use mcd
   descriptors. If the most significant bit of the return value from $fopen is set, then the value is an fd file
   descriptor, which is not compatible with the mcd descriptor returned by vpi_mcd_open(). See 17.2.1 for the
   functional description of $fopen.

   The vpi_mcd_open() routine shall return a 0 on error. If the file has already been opened either by a
   previous call to vpi_mcd_open() or using $fopen in the Verilog source code, then vpi_mcd_open() shall
   return the descriptor number.




  442                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 474 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   27.26 vpi_mcd_printf()

                                                            vpi_mcd_printf()

Synopsis:          Write to one or more files opened with vpi_mcd_open() or $fopen.
Syntax:            vpi_mcd_printf(mcd, format, ...)

                          Type                                                       Description
Returns:              PLI_INT32           The number of characters written.
                          Type                       Name                                             Description
Arguments:           PLI_UINT32                       mcd                  A multichannel descriptor representing the files to which to
                                                                           write.
                    PLI_BYTE8 *                      format                A format string using the C fprintf() format.
Related            Use vpi_mcd_vprintf() to write a variable number of arguments to an opened file.
routines:          Use vpi_mcd_open() to open a file.
                   Use vpi_mcd_close() to close a file.
                   Use vpi_mcd_flush() to flush a file output buffer.
                   Use vpi_mcd_name() to get the name of a file represented by a channel descriptor.

   The VPI routine vpi_mcd_printf() shall write to one or more channels (up to 31) determined by the mcd.
   An mcd of 1 (bit 0 set) corresponds to the channel 1, an mcd of 2 (bit 1 set) corresponds to channel 2, an mcd
   of 4 (bit 2 set) corresponds to channel 3, and so on. Channel 1 is reserved for the output channel of the
   software product that invoked the PLI application and the current log file. The most significant bit of the
   descriptor is reserved by the tool to indicate that the descriptor is actually a file descriptor instead of an mcd.
   vpi_mcd_printf() shall also write to a file represented by an mcd that was returned from the Verilog HDL
   $fopen system function. vpi_mcd_printf() shall not write to a file represented by an fd file descriptor
   returned from $fopen (indicated by the most significant bit being set). See 17.2.1 for the functional
   description of $fopen.

   Several channels can be written to simultaneously because channels are represented by discrete bits in the
   integer mcd.

   The text written shall be controlled by one or more format strings. The format strings shall use the same
   format as the C fprintf() routine. The routine shall return the number of characters printed or return EOF if
   an error occurred.




  Copyright © 2006 IEEE. All rights reserved.                                                                                        443


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 475 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.27 vpi_mcd_vprintf()

                                                             vpi_mcd_vprintf()

Synopsis:          Write to one or more files opened with vpi_mcd_open() or $fopen using varargs that are already started.

Syntax:            vpi_mcd_vprintf(mcd, format, ap)

                          Type                                                       Description

Returns:              PLI_INT32           The number of characters written.

                          Type                       Name                                             Description

Arguments:           PLI_UINT32                       mcd                  A multichannel descriptor representing the files to which to
                                                                           write.

                    PLI_BYTE8 *                      format                A format string using the C printf() format.

                         va_list                        ap                 An already started varargs list.

Related            Use vpi_mcd_printf() to write a finite number of arguments to an opened file.
routines:          Use vpi_mcd_open() to open a file.
                   Use vpi_mcd_close() to close a file.
                   Use vpi_mcd_flush() to flush a file output buffer.
                   Use vpi_mcd_name() to get the name of a file represented by a channel descriptor.


   This routine performs the same function as vpi_mcd_printf(), except that varargs have already been started.


   27.28 vpi_printf()

                                                                vpi_printf()

Synopsis:          Write to the output channel of the software product that invoked the PLI application and the current product
                   log file.

Syntax:            vpi_printf(format, ...)

                          Type                                                       Description

Returns:              PLI_INT32           The number of characters written.

                          Type                       Name                                             Description

Arguments:          PLI_BYTE8 *                      format                A format string using the C printf() format.

Related            Use vpi_vprintf() to write a variable number of arguments.
routines:          Use vpi_mcd_printf() to write to an opened file.
                   Use vpi_mcd_flush() to flush a file output buffer.
                   Use vpi_mcd_vprintf() to write a variable number of arguments to an opened file.


   The VPI routine vpi_printf() shall write to both the output channel of the software product that invoked the
   PLI application and the current product log file. The format string shall use the same format as the
   C printf() routine. The routine shall return the number of characters printed or return EOF if an error
   occurred.




  444                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 476 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   27.29 vpi_put_data()

                                                             vpi_put_data()

Synopsis:          Put data into an implementation’s save/restart location.

Syntax:            vpi_put_data(id, dataLoc, numOfBytes)

                          Type                                                       Description

Returns:              PLI_INT32           The number of bytes written.

                          Type                       Name                                             Description

Arguments:            PLI_INT32                         id                 A save/restart ID returned from
                                                                           vpi_get(vpiSaveRestartID, NULL).

                    PLI_BYTE8 *                     dataLoc                Address of application-allocated storage.

                      PLI_INT32                   numOfBytes               Number of bytes to be added to save/restart location.

Related            Use vpi_get_data() to retrieve saved data.
routines:


   This routine shall place numOfBytes, which must be greater than zero, of data located at dataLoc into an
   implementation’s save/restart location. The return value shall be the number of bytes written. A zero shall be
   returned if an error is detected. There shall be no restrictions on the following:

      —      How many times the routine can be called for a given id
      —      The order applications put data using the different ids

   The data from multiple calls to vpi_put_data() with the same id shall be stored by the simulator in such a
   way that the opposing routine vpi_get_data() can pull data out of the save/restart location using different
   sizes of chunks. This routine can only be called from an application routine that has been called for the
   reason cbStartOfSave or cbEndOfSave. An application can get the path to the implementation’s save/
   restart location by calling vpi_get_str(vpiSaveRestartLocation, NULL) from an application callback
   routine that has been called for reason cbStartOfSave or cbEndOfSave.

   The following example illustrates using vpi_put_data() and vpi_get_data():

              #include <stdlib.h>
              #include <assert.h>
              #include "vpi_user.h"

              typedef struct myStruct *myStruct_p;
              typedef struct myStruct {
                PLI_INT32 d1;
                PLI_INT32 d2;
                myStruct_p next;
              } myStruct_s;

              static myStruct_p firstWrk = NULL;

              PLI_INT32 consumer_restart(p_cb_data data)
              {
                struct myStruct *wrk;
                PLI_INT32 status;
                PLI_INT32 cnt, size;



  Copyright © 2006 IEEE. All rights reserved.                                                                                        445


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 477 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                PLI_INT32 id = (PLI_INT32)data->user_data;

                /* Get the number of structures */

                status = vpi_get_data(id,(PLI_BYTE8 *)&cnt,sizeof(PLI_INT32));
                assert(status > 0); /* Check returned status */

                /* allocate memory for the structures */

                size = cnt * sizeof(struct myStruct);
                firstWrk = (myStruct_p)malloc(size);

                /* retrieve the data structures */

                if (cnt != vpi_get_data(id, (PLI_BYTE8 *)firstWrk,cnt))
                  return(1); /* error */

                firstWrk = wrk;

                /* Fix the next pointers in the linked list */

                for (wrk = firstWrk; cnt > 0; cnt--)
                  {
                    wrk->next = wrk + 1;
                    wrk = wrk->next;
                  }
                wrk->next = NULL;
                return(0); /* SUCCESS */
            }

            PLI_INT32 consumer_save(p_cb_data data)
            {
              myStruct_p wrk;
              s_cb_data cbData;
              vpiHandle cbHdl;
              PLI_INT32 id = 0;
              PLI_INT32 cnt = 0;

                /* Get the number of structures */

                wrk = firstWrk;
                while (wrk)
                  {
                    cnt++;
                    wrk = wrk->next;
                  }

                /* now save the data */

                wrk = firstWrk;
                id = vpi_get(vpiSaveRestartID, NULL);

                /* save the number of data structures */

                vpi_put_data(id,(PLI_BYTE8 *)cnt,sizeof(PLI_INT32));

                /* Save the different data structures. Note that a pointer
                 * is being saved. While this is allowed, an application
                 * must change it to something useful on a restart.


446                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 478 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                   */

                  while (wrk)
                    {
                      vpi_put_data(id,(PLI_BYTE8 *)wrk,sizeof(myStruct_s));
                      wrk = wrk->next;
                    }

                  /* register a call for                restart */
                  /* We need the "id" so                that the saved data can be retrieved.
                   * Using the user_data                field of the callback structure is the
                   * easiest way to pass                this information to retrieval operation.
                   */

                  cbData.user_data = (PLI_BYTE8 *)id;
                  cbData.reason = cbStartOfRestart;

                  /* See 27.8 vpi_get_data() for a description of how
                   * the callback routine can be used to retrieve the data.
                   */

                  cbData.cb_rtn = consumer_restart;

                  cbData.value = NULL;
                  cbData.time = NULL;
                  cbHdl = vpi_register_cb(&cbData);
                  vpi_free_object(cbHdl);
                  return(0);
              }


   27.30 vpi_put_delays()

                                                             vpi_put_delays()

Synopsis:          Set the delays or timing limits of an object.

Syntax:            vpi_put_delays(obj, delay_p)

                          Type                                                       Description

Returns:                  void

                          Type                       Name                                             Description

Arguments:              vpiHandle                      obj                 Handle to an object.

                      p_vpi_delay                   delay_p                Pointer to a structure containing delay information.

Related            Use vpi_get_delays() to retrieve delays or timing limits of an object.
routines:


   The VPI routine vpi_put_delays() shall set the delays or timing limits of an object as indicated in the
   delay_p structure. The same ordering of delays shall be used as described in the vpi_get_delays() function.
   If only the delay changes and not the pulse limits, the pulse limits shall retain the values they had before the
   delays where altered.

   The s_vpi_delay and s_vpi_time structures used by both vpi_get_delays() and vpi_put_delays() are
   defined in vpi_user.h and are listed in Figure 27-11 and Figure 27-12.


  Copyright © 2006 IEEE. All rights reserved.                                                                                        447


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 479 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®



 typedef struct t_vpi_delay
 {
   struct t_vpi_time *da; /* pointer to application-allocated
                               array of delay values*/
   PLI_INT32 no_of_delays; /* number of delays */
   PLI_INT32 time_type;     /* [vpiScaledRealTime,vpiSimTime,
                               vpiSuppressTime]*/
   PLI_INT32 mtm_flag;      /* true for mtm values */
   PLI_INT32 append_flag; /* true for append */
   PLI_INT32 pulsere_flag; /* true for pulsere values */
 } s_vpi_delay, *p_vpi_delay;

                                   Figure 27-11—s_vpi_delay structure definition



 typedef struct t_vpi_time
 {
   PLI_INT32 type;    /* [vpiScaledRealTime, vpiSimTime, vpiSuppressTime] */
   PLI_UINT32 high, low;     /* for vpiSimTime */
   double     real;          /* for vpiScaledRealTime */
 } s_vpi_time, *p_vpi_time;

                                  Figure 27-12—s_vpi_time structure definition



 The da field of the s_vpi_delay structure shall be an application-allocated array of s_vpi_time
 structures. This array stores the delay values to be written by vpi_put_delays(). The number of elements in
 this array is determined by the following:

    —      The number of delays to be written
    —      The mtm_flag setting
    —      The pulsere_flag setting

 The number of delays to be set shall be set in the no_of_delays field of the s_vpi_delay structure. Legal
 values for the number of delays shall be determined by the type of object:

    —      For primitive objects, the no_of_delays value shall be 2 or 3.
    —      For path delay objects, the no_of_delays value shall be 1, 2, 3, 6, or 12.
    —      For timing check objects, the no_of_delays value shall match the number of limits existing in the
           timing check.
    —      For intermodule path objects, the no_of_delays value shall be 2 or 3.

 The application-allocated s_vpi_delay array shall contain delays in the same order in which they occur in
 the Verilog HDL description. The number of elements for each delay shall be determined by the flags
 mtm_flag and pulsere_flag, as shown in Table 27-4.




448                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 480 of 591
                                                                                                                                  IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                            Std 1364-2005


                                  Table 27-4—Size of the s_vpi_delay->da array

                                                    Number of
                                                                                          Order in which delay elements
           Flag values                    s_vpi_time array elements
                                                                                                  shall be filled
                                         required for s_vpi_delay->da

      mtm_flag = FALSE                             no_of_delays                     1st delay: da[0] -> 1st delay
     pulsere_flag = FALSE                                                           2nd delay: da[1] -> 2nd delay
                                                                                    ...

       mtm_flag = TRUE                           3 * no_of_delays                   1st delay: da[0] -> min delay
     pulsere_flag = FALSE                                                                      da[1] -> typ delay
                                                                                               da[2] -> max delay
                                                                                    2nd delay: ...

      mtm_flag = FALSE                           3 * no_of_delays                   1st delay: da[0] -> delay
      pulsere_flag = TRUE                                                                      da[1] -> reject limit
                                                                                               da[2] -> error limit
                                                                                    2nd delay element: ...

       mtm_flag = TRUE                           9 * no_of_delays                   1st delay: da[0]          ->   min   delay
      pulsere_flag = TRUE                                                                      da[1]          ->   typ   delay
                                                                                               da[2]          ->   max   delay
                                                                                               da[3]          ->   min   reject
                                                                                               da[4]          ->   typ   reject
                                                                                               da[5]          ->   max   reject
                                                                                               da[6]          ->   min   error
                                                                                               da[7]          ->   typ   error
                                                                                               da[8]          ->   max   error
                                                                                    2nd delay: ...



 The following example application accepts a module path handle, rise and fall delays, and replaces the
 delays of the indicated path.

            void set_path_rise_fall_delays(path, rise, fall)
            vpiHandle path;
            double rise, fall;
            {
                   static s_vpi_time path_da[2];
                   static s_vpi_delay delay_s = {NULL, 2, vpiScaledRealTime};
                   static p_vpi_delay delay_p = &delay_s;

                       delay_s.da = path_da;
                       path_da[0].real = rise;
                       path_da[1].real = fall;
                       vpi_put_delays(path, delay_p);
            }




Copyright © 2006 IEEE. All rights reserved.                                                                                        449


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 481 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


   27.31 vpi_put_userdata()

                                                            vpi_put_userdata()

Synopsis:          Put user-data value into an implementation’s system task/function instance storage location.

Syntax:            vpi_put_userdata(obj, userdata)

                          Type                                                       Description

Returns:              PLI_INT32           1 on success; 0 if an error occurs.

                          Type                       Name                                             Description

Arguments:             vpiHandle                       obj                 Handle to a system task instance or system function
                                                                           instance.

                         void *                     userdata               User-data value to be associated with the system task
                                                                           instance or system function instance.

Related            Use vpi_get_userdata() to retrieve the user-data value.
routines:


   This routine will associate the value of the input userdata with the specified user-defined system task/
   function call handle. The stored value can later be retrieved with the routine vpi_get_userdata(). The
   routine will return a value of 1 on success or a 0 if it fails.

   After a restart or a reset, subsequent calls to vpi_get_userdata() shall return NULL. It is the application’s
   responsibility to save the data during a save using vpi_put_data() and to then retrieve it using
   vpi_get_data(). The user-data field can be set up again during or after callbacks of type cbEndOfRestart or
   cbEndOfReset.


   27.32 vpi_put_value()

                                                             vpi_put_value()

Synopsis:          Set a value on an object.

Syntax:            vpi_put_value(obj, value_p, time_p, flags)

                          Type                                                       Description

Returns:               vpiHandle          Handle to the scheduled event caused by vpi_put_value().

                          Type                      Name                                             Description

Arguments:             vpiHandle                      obj                Handle to an object.

                      p_vpi_value                  value_p               Pointer to a structure with value information.

                      p_vpi_time                    time_p               Pointer to a structure with delay information.

                      PLI_INT32                      flags               Integer constants that set the delay mode.

Related            Use vpi_get_value() to retrieve the value of an expression.
routines:


   The VPI routine vpi_put_value() shall set simulation logic values on an object. The value to be set shall be
   stored in an s_vpi_value structure that has been allocated by the calling routine. Any storage referenced



  450                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 482 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 by the s_vpi_value structure shall also be allocated by the calling routine. The legal values that may be
 specified for each value format are listed in Table 27-3 in 27.14. The delay time before the value is set shall
 be stored in an s_vpi_time structure that has been allocated by the calling routine. The routine can be
 applied to nets, regs, variables, variable selects, memory words, named events, system function calls,
 sequential UDPs, and scheduled events. The flags argument shall be used to direct the routine to use one of
 the following delay modes:

           vpiInertialDelay                     All scheduled events on the object shall be removed before this event
                                                is scheduled.

           vpiTransportDelay                    All events on the object scheduled for times later than this event shall
                                                be removed (modified transport delay).

           vpiPureTransportDelay                No events on the object shall be removed (transport delay).

           vpiNoDelay                           The object shall be set to the passed value with no delay. Argument
                                                time_p shall be ignored and can be set to NULL.

           vpiForceFlag                         The object shall be forced to the passed value with no delay (same as
                                                the Verilog HDL procedural force). Argument time_p shall be ignored
                                                and can be set to NULL.

           vpiReleaseFlag                       The object shall be released from a forced value (same as the Verilog
                                                HDL procedural release). Argument time_p shall be ignored and can
                                                be set to NULL. The value_p shall be updated with the value of the
                                                object after its release. If the value is a string, time, vector, strength, or
                                                miscellaneous value, the data pointed to by the value_p argument shall
                                                be owned by the interface.

           vpiCancelEvent                       A previously scheduled event shall be cancelled. The object passed to
                                                vpi_put_value() shall be a handle to an object of type
                                                vpiSchedEvent.

 If the flags argument also has the bit mask vpiReturnEvent, vpi_put_value() shall return a handle of type
 vpiSchedEvent to the newly scheduled event, provided there is some form of a delay and an event is
 scheduled. If the bit mask is not used, or if no delay is used, or if an event is not scheduled, the return value
 shall be NULL.

 A scheduled event can be cancelled by calling vpi_put_value() with obj set to the vpiSchedEvent handle
 and flags set to vpiCancelEvent. The value_p and time_p arguments to vpi_put_value() are not needed for
 cancelling an event and can be set to NULL. It shall not be an error to cancel an event that has already
 occurred. The scheduled event can be tested by calling vpi_get() with the flag vpiScheduled. If an event is
 cancelled, it shall simply be removed from the event queue. Any effects that were caused by scheduling the
 event shall remain in effect (e.g., events that where cancelled due to inertial delay). Cancelling an event shall
 also free the handle to that event.

 Calling vpi_free_object() on the handle shall free the handle, but shall not affect the event.

 When vpi_put_value() is called for an object of type vpiNet or vpiNetBit, and with modes of
 vpiInertialDelay, vpiTransportDelay, vpiPureTransportDelay, or vpiNoDelay, the value supplied
 overrides the resolved value of the net. This value shall remain in effect until one of the drivers of the net
 changes value. When this occurs, the net shall be reevaluated using the normal resolution algorithms.




Copyright © 2006 IEEE. All rights reserved.                                                                                        451


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 483 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 It shall be illegal to specify the format of the value as vpiStringVal when putting a value to a real variable or
 a system function call of type vpiRealFunc. It shall be illegal to specify the format of the value as
 vpiStrengthVal when putting a value to a vector object.

 When vpi_put_value() with a vpiForce flag is used, it shall perform a procedural force of a value onto the
 same types of objects as supported by a procedural force. A vpiRelease flag shall release the forced value.
 This shall be the same functionality as the procedural force and release keywords in the Verilog HDL (see
 9.3.2).

 Sequential UDPs shall be set to the indicated value with no delay regardless of any delay on the primitive
 instance. Putting values to UDP instances must be done using the vpiNoDelay flag. Attempting to use the
 other delay modes shall result in an error.

 Calling vpi_put_value() on an object of type vpiNamedEvent shall cause the named event to toggle.
 Objects of type vpiNamedEvent shall not require an actual value, and the value_p argument may be NULL.

 The vpi_put_value() routine shall also return the value of a system function by passing a handle to the user-
 defined system function as the object handle. This should only occur during execution of the calltf routine
 for the system function. Attempts to use vpi_put_value() with a handle to the system function when the
 calltf routine is not active shall be ignored. Should the calltf routine for a user-defined system function fail to
 put a value during its execution, the default value of 0 will be applied. Putting return values to system
 functions must be done using the vpiNoDelay flag.

 The vpi_put_value() routine shall only return a system function value in a calltf application when the call to
 the system function is active. The action of vpi_put_value() to a system function shall be ignored when the
 system function is not active. Putting values to system function must be done using the vpiNoDelay flag.

 The s_vpi_value and s_vpi_time structures used by vpi_put_value() are defined in vpi_user.h and
 are listed in Figure 27-13 and Figure 27-14.


 typedef struct t_vpi_value
 {
   PLI_INT32 format; /* vpi[[Bin,Oct,Dec,Hex]Str,Scalar,Int,Real,String,
                            Vector,Strength,Suppress,Time,ObjType]Val */
   union
     {
       PLI_BYTE8 *str;                      /* string value */
       PLI_INT32 scalar;                    /* vpi[0,1,X,Z] */
       PLI_INT32 integer;                   /* integer value */
       double    real;                      /* real value */
       struct t_vpi_time *time;             /* time value */
       struct t_vpi_vecval *vector;         /* vector value */
       struct t_vpi_strengthval *strength; /* strength value */
       PLI_BYTE8 *misc;                     /* ...other */
     } value;
 } s_vpi_value, *p_vpi_value;

                                  Figure 27-13—s_vpi_value structure definition




452                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 484 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005



   typedef struct t_vpi_time
   {
     PLI_INT32 type;    /* [vpiScaledRealTime, vpiSimTime, vpiSuppressTime] */
     PLI_UINT32 high, low;     /* for vpiSimTime */
     double     real;          /* for vpiScaledRealTime */
   } s_vpi_time, *p_vpi_time;

                                      Figure 27-14—s_vpi_time structure definition


   The s_vpi_vecval and s_vpi_strengthval structures found in Figure 27-13 are listed in Figure 27-15
   and Figure 27-16.


   typedef struct t_vpi_vecval
   {
     /* following fields are repeated enough times to contain vector */
     PLI_INT32 aval, bval;       /* bit encoding: ab: 00=0, 10=1, 11=X, 01=Z */
   } s_vpi_vecval, *p_vpi_vecval;

                                      Figure 27-15—s_vpi_vecval structure definition



   typedef struct t_vpi_strengthval
   {
     PLI_INT32 logic;               /* vpi[0,1,X,Z] */
     PLI_INT32 s0, s1;              /* refer to strength coding below */
   } s_vpi_strengthval, *p_vpi_strengthval;

                               Figure 27-16—s_vpi_strengthval structure definition



   For vpiScaledRealTime, the indicated time shall be in the timescale associated with the object.


   27.33 vpi_register_cb()

                                                           vpi_register_cb()

Synopsis:          Register simulation-related callbacks.

Syntax:            vpi_register_cb(cb_data_p)

                          Type                                                       Description

Returns:               vpiHandle          Handle to the callback object.

                          Type                       Name                                             Description

Arguments:             p_cb_data                   cb_data_p               Pointer to a structure with data about when callbacks
                                                                           should occur and the data to be passed.

Related            Use vpi_register_systf() to register callbacks for user-defined system tasks and functions.
routines:          Use vpi_remove_cb() to remove callbacks registered with vpi_register_cb().


   The VPI routine vpi_register_cb() is used for registration of simulation-related callbacks to a user-provided
   application for a variety of reasons during a simulation. The reasons for which a callback can occur are
   divided into three categories:


  Copyright © 2006 IEEE. All rights reserved.                                                                                        453


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 485 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    —      Simulation event
    —      Simulation time
    —      Simulation action or feature

 How callbacks are registered for each of these categories is explained in this subclause.

 The cb_data_p argument shall point to a s_cb_data structure, which is defined in vpi_user.h and given
 in Figure 27-17.


 typedef struct            t_cb_data
 {
   PLI_INT32    reason;           /* callback reason */
   PLI_INT32    (*cb_rtn)(struct t_cb_data *); /* call routine */
   vpiHandle    obj;              /* trigger object */
   p_vpi_time   time;             /* callback time */
   p_vpi_value  value;            /* trigger object value */
   PLI_INT32    index;            /* index of the memory word or var select
                                     that changed */
   PLI_BYTE8   *user_data;
 } s_cb_data, *p_cb_data;

                                    Figure 27-17—s_cb_data structure definition


 For all callbacks, the reason field of the s_cb_data structure shall be set to a predefined constant, e.g.,
 cbValueChange, cbAtStartOfSimTime, cbEndOfCompile. The reason constant shall determine when the
 application shall be called back. See the vpi_user.h file listing in Annex G for a list of all callback reason
 constants.

 The cb_rtn field of the s_cb_data structure shall be set to the application routine, which shall be invoked
 when the simulator executes the callback. The uses of the remaining fields are detailed in 27.33.1 through
 27.33.3.

 The callback routine shall be passed a pointer to an s_cb_data structure. This structure and all structures to
 which it points belong to the simulator. If the application needs any of these data, it must copy the data prior
 to returning from the callback routine.

 27.33.1 Simulation event callbacks

 The vpi_register_cb() callback mechanism can be registered for callbacks to occur for simulation events,
 such as value changes on an expression or terminal, or the execution of a behavioral statement. When the
 cb_data_p->reason field is set to one of the following, the callback shall occur as described below:

           cbValueChange                        After value change on an expression or terminal or after execution of
                                                an event statement

           cbStmt                               Before execution of a behavioral statement

           cbForce/cbRelease                    After a force or release has occurred

           cbAssign/cbDeassign                  After a procedural assign or deassign statement has been executed

           cbDisable                            After a named block or task containing a system task/function has
                                                been disabled



454                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 486 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The following fields shall need to be initialized before passing the s_cb_data structure to
 vpi_register_cb():

           cb_data_p->obj                       This field shall be assigned a handle to an expression, terminal, or
                                                statement for which the callback shall occur. For force and release
                                                callbacks, if this is set to NULL, every force and release shall generate a
                                                callback.

           cb_data_p->time->type                This field shall be set to either vpiScaledRealTime or vpiSimTime,
                                                depending on what time information the application requires during
                                                the callback. If simulation time information is not needed during the
                                                callback, this field can be set to vpiSuppressTime.

           cb_data_p->value->format This field shall be set to one of the value formats indicated in
                                    Table 27-5. If value information is not needed during the callback, this
                                    field can be set to vpiSuppressVal. For cbStmt callbacks, value infor-
                                    mation is not passed to the callback routine; therefore, this field shall
                                    be ignored.


                        Table 27-5—Value format field of cb_data_p->value->format

                               Format                               Registers a callback to return

                           vpiBinStrVal                String of binary character(s) [1, 0, x, z]

                           vpiOctStrVal                String of octal character(s) [0–7, x, X, z, Z]

                           vpiDecStrVal                String of decimal character(s) [0–9]

                           vpiHexStrVal                String of hex character(s) [0–f, x, X, z, Z]

                            vpiScalarVal               vpi1, vpi0, vpiX, vpiZ, vpiH, vpiL

                              vpiIntVal                Integer value of the handle

                             vpiRealVal                Value of the handle as a double
                            vpiStringVal               An ASCII string

                            vpiTimeVal                 Integer value of the handle using two integers

                           vpiVectorVal                aval/bval representation of the value of the object

                          vpiStrengthVal               Value plus strength information of a scalar object only

                           vpiObjectVal                Return a value in the closest format of the object



 When a simulation event callback occurs, the application shall be passed a single argument, which is a
 pointer to an s_cb_data structure (this is not a pointer to the same structure that was passed to
 vpi_register_cb()). The time and value information shall be set as directed by the time type and value
 format fields in the call to vpi_register_cb(). The user_data field shall be equivalent to the user_data field
 passed to vpi_register_cb(). The application can use the information in the passed structure and information
 retrieved from other VPI routines to perform the desired callback processing.

 cbValueChange callbacks can be placed onto event statements. When the event statement is executed, the
 callback routine will be called. Because event statements do not have a value, when the callback routine is
 called, the value field of the s_cb_data structure will be NULL.


Copyright © 2006 IEEE. All rights reserved.                                                                                        455


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 487 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 For a cbValueChange callback, if the obj has the vpiArray property set to TRUE, the value in the
 s_cb_data structure shall be the value of the array member that changed value. The index field shall
 contain the index of the rightmost range of the array declaration. Use vpi_iterate(vpiIndex,obj) to find all
 the indices.

 If a cbValueChange callback is registered and the format is set to vpiStrengthVal, then the callback shall
 occur whenever the object changes strength, including changes that do not result in a value change.

 For cbForce, cbRelease, cbAssign, and cbDeassign callbacks, the object returned in the obj field shall be a
 handle to the force, release, assign, or deassign statement. The value field shall contain the resultant value of
 the left-hand expression. In the case of a release, the value field shall contain the value after the release has
 occurred.

 For a cbDisable callback, obj shall be a handle to a system task call, system function call, named begin,
 named fork, task, or function.

 It is illegal to attempt to place a callback for reason cbForce, cbRelease, or cbDisable on a variable
 bit-select.

 The following example shows an implementation of a simple monitor functionality for scalar nets, using a
 simulation event callback:

            setup_monitor(net)
            vpiHandle net;
            {
                   static s_vpi_time time_s = {vpiSimTime};
                   static s_vpi_value value_s = {vpiBinStrVal};
                   static s_cb_data cb_data_s =
                      {cbValueChange, my_monitor, NULL, &time_s, &value_s};
                   PLI_BYTE8 *net_name = vpi_get_str(vpiFullName, net);
                   cb_data_s.obj = net;
                   cb_data_s.user_data = malloc(strlen(net_name)+1);
                   strcpy(cb_data_s.user_data, net_name);
                   vpi_register_cb(&cb_data_s);
            }

            my_monitor(cb_data_p)
            p_cb_data cb_data_p; {
                   vpi_printf("%d %d: %s = %s\n",
                      cb_data_p->time->high, cb_data_p->time->low,
                      cb_data_p->user_data,
                      cb_data_p->value->value.str);
            }

 27.33.1.1 Callbacks on individual statements

 When cbStmt is used in the reason field of the s_cb_data structure, the other fields in the structure will be
 defined as follows:

           cb_data_p->cb_rtn                The function to call before the given statement executes.

           cb_data_p->obj                   A handle to the statement on which to place the callback (the allowable
                                            objects are listed in Table 27-6).




456                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 488 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           cb_data_p->time                  A pointer to an s_vpi_time structure, in which only the type is used, to
                                            indicate the type of time that will be returned when the callback is made.
                                            This type can be vpiScaledRealTime, vpiSimTime, or vpiSuppress-
                                            Time if no time information is needed by the callback routine.

           cb_data_p->value                 Not used.

           cb_data_p->index                 Not used.

           cb_data_p->user_data             Data to be passed to the callback function.

 Just before the indicated statement executes, the indicated function will be called with a pointer to a new
 s_cb_data structure, which will contain the following information:

           cb_data_p->reason                cbStmt.

           cb_data_p->cb_rtn                The same value as passed to vpi_register_cb().

           cb_data_p->obj                   A handle to the statement which is about to execute.

           cb_data_p->time                  A pointer to an s_vpi_time structure, which will contain the current
                                            simulation time, of the type (vpiScaledRealTime or vpiSimTime) indi-
                                            cated in the call to vpi_register_cb(). If the value in the call to
                                            vpi_register_cb() was vpiSuppressTime, then the time pointer in the
                                            s_cb_data structure will be set to NULL.

           cb_data_p->value                 Always NULL.

           cb_data_p->index                 Always set to 0.

           cb_data_p->user_data             The value passed in as user_data in the call to vpi_register_cb().

 Multiple calls to vpi_register_cb() with the same data shall result in multiple callbacks.

 Placing callbacks on statements that reside in protected portions of the code shall not be allowed and shall
 cause vpi_register_cb() to return a NULL with an appropriate error message printed.

 27.33.1.2 Behavior by statement type

 Every possible object within the stmt class qualifies for having a cbStmt callback placed on it. Each
 possible object is listed in Table 27-6, for further clarification.


                                              Table 27-6—cbStmt callbacks

                 Object                                                   Description

           vpiBegin                 One callback will occur prior to any of the statements within the block execut-
           vpiNamedBegin            ing. The handle returned in the obj field will be the handle to the block object.
           vpiFork
           vpiNamedFork

           vpiIf                    The callback will occur before the condition expression in the if statement is
           vpiIfElse                evaluated.




Copyright © 2006 IEEE. All rights reserved.                                                                                        457


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 489 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                     Table 27-6—cbStmt callbacks (continued)

                 Object                                                   Description

           vpiWhile                 A callback will occur prior to the evaluation of the condition expression on
                                    every iteration of the loop.
           vpiRepeat                A callback will occur when the repeat statement is first encountered and on
                                    every subsequent iteration of the repeat loop.

           vpiFor                   A callback will occur prior to any of the control expressions being evaluated.
                                    Then on every iteration of the loop, a callback will occur prior to the evaluation
                                    of the incremental statement.

           vpiForever               A callback will occur when the forever statement is first encountered and on
                                    every subsequent iteration of the forever loop.

           vpiWait                  The callback will occur before the statement executes.
           vpiCase
           vpiAssignment
           vpiAssignStmt
           vpiDeassign
           vpiDisable
           vpiForce
           vpiRelease
           vpiEventStmt

           vpiDelayControl          The callback will occur when the delay control is encountered, before the delay
                                    occurs.

           vpiEventControl          The callback will occur when the event control is encountered, before the event
                                    has occurred.

           vpiTaskCall              The callback will occur before the given task is executed.
           vpiSysTaskCall



 27.33.1.3 Registering callbacks on module-wide basis

 vpi_register_cb() allows a handle to a module instance in the obj field of the s_cb_data structure. When
 this is done, the effect will be to place a callback on every statement that can have a callback placed on it.

 When using vpi_register_cb() on a module object, the call will return a handle to a single callback object
 that can be passed to vpi_remove_cb() to remove the callback on every statement in the module instance.

 Statements that reside in protected portions of the code shall not have callbacks placed on them.

 27.33.2 Simulation time callbacks

 The vpi_register_cb() can register callbacks to occur for simulation time reasons, including callbacks at the
 beginning or end of the execution of a particular time queue. The following time-related callback reasons are
 defined:

           cbAtStartOfSimTime               Callback shall occur before execution of events in a specified time
                                            queue. A callback can be set for any time, even if no event is present.

           cbNBASynch                       Callback shall occur immediately before the nonblocking assignment
                                            events are processed.




458                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 490 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           cbReadWriteSynch                 Callback shall occur after execution of events for a specified time. This
                                            time may be before or after nonblocking assignment events have been
                                            processed.

           cbAtEndOfSimTime                 Callback shall occur after execution of nonblocking events, but before
                                            entering the read-only phase of the time slice.

           cbReadOnlySynch                  Callback shall occur the same as for cbReadWriteSynch, except that
                                            writing values or scheduling events before the next scheduled event is
                                            not allowed.

           cbNextSimTime                    Callback shall occur before execution of events in the next event queue.

           cbAfterDelay                     Callback shall occur after a specified amount of time, before execution of
                                            events in a specified time queue. A callback can be set for any time, even
                                            if no event is present.

 For reason cbNextSimTime, the time field in the time structure is ignored. The following fields shall need
 to be set before passing the s_cb_data structure to vpi_register_cb():

           cb_data_p->time->type            This field shall be set to either vpiScaledRealTime or vpiSimTime,
                                            depending on what time information the application requires during the
                                            callback. vpiSuppressTime (or NULL for the cb_data_p->time field)
                                            will result in an error.

           cb_data_p->[time->low,time->high,time->real]
                                   These fields shall contain the requested time of the callback or the delay
                                   before the callback.

 The following situations will generate an error, and no callback will be created:

    —      Attempting to place a cbAtStartOfSimTime callback with a delay of zero when simulation has
           progressed into a time slice and the application is not currently within a cbAtStartOfSimTime
           callback.
    —      Attempting to place a cbReadWriteSynch callback with a delay of zero at read-only synch time.

 Placing a callback for cbAtStartOfSimTime and a delay of zero during a callback for reason
 cbAtStartOfSimTime will result in another cbAtStartOfSimTime callback occurring during the same
 time slice.

 The value fields are ignored for all reasons with simulation time callbacks.

 When the cb_data_p->time->type is set to vpiScaledRealTime, the cb_data_p->obj field shall be used as
 the object for determining the time scaling.

 When a simulation time callback occurs, the application callback routine shall be passed a single argument,
 which is a pointer to an s_cb_data structure [this is not a pointer to the same structure that was passed to
 vpi_register_cb()]. The time structure shall contain the current simulation time. The user_data field shall be
 equivalent to the user_data field passed to vpi_register_cb().

 The callback application can use the information in the passed structure and information retrieved from
 other interface routines to perform the desired callback processing.




Copyright © 2006 IEEE. All rights reserved.                                                                                        459


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 491 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 27.33.3 Simulator action or feature callbacks

 The vpi_register_cb() routine can register callbacks to occur for simulator action reasons or simulator
 feature reasons. Simulator action reasons are callbacks such as the end of compilation or end of simulation.
 Simulator feature reasons are software-product-specific features, such as restarting from a saved simulation
 state or entering an interactive mode. Actions are differentiated from features in that actions shall occur in
 all VPI-compliant products, whereas features might not exist in all VPI-compliant products.

 The following action-related callbacks shall be defined:

           cbEndOfCompile                        End of simulation data structure compilation or build

           cbStartOfSimulation                   Start of simulation (beginning of time 0 simulation cycle)

           cbEndOfSimulation                     End of simulation (simulation ended because no more events remain
                                                 in the event queue or a $finish system task executed)

           cbError                               Simulation run-time error occurred

           cbPLIError                            Simulation run-time error occurred in a PLI function call

           cbTchkViolation                       Timing check error occurred

           cbSignal                              A signal occurred

 Examples of possible feature-related callbacks are as follows:

           cbStartOfSave                         Simulation save state command invoked

           cbEndOfSave                           Simulation save state command completed

           cbStartOfRestart                      Simulation restart from saved state command invoked

           cbEndOfRestart                        Simulation restart command completed

           cbEnterInteractive                    Simulation entering interactive debug mode (e.g., $stop system task
                                                 executed)

           cbExitInteractive                     Simulation exiting interactive mode

           cbInteractiveScopeChange Simulation command to change interactive scope executed

           cbUnresolvedSystf                     Unknown user-defined system task/function encountered

 The only fields in the s_cb_data structure that shall need to be set up for simulation action or feature
 callbacks are the reason, cb_rtn, and user_data (if desired) fields.

 vpi_register_cb() can be used to set up a signal handler. To do this, set the reason field to cbSignal, and set
 the index field to one of the legal signals specified by the operating system. When this signal occurs, the
 simulator will trap the signal, proceed to a safe point (if possible), and then call the callback routine.

 When a simulation action or feature callback occurs, the application routine shall be passed a pointer to an
 s_cb_data structure. The reason field shall contain the reason for the callback. For cbTchkViolation
 callbacks, the obj field shall be a handle to the timing check. For cbInteractiveScopeChange, obj shall be a


460                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 492 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   handle to the new scope. For cbUnresolvedSystf, user_data shall point to the name of the unresolved task/
   function. On a cbError callback, the routine vpi_chk_error() can be called to retrieve error information.

   When an implementation restarts, the only VPI callbacks that shall exist are those for cbStartOfRestart and
   cbEndOfRestart.

   NOTE—When an application registers for these two callbacks, the user_data field should not be a pointer into memory.
   The reason for this is that the executable used to restart an implementation may not be the exact same one used to save
   the implementation state. A typical use of the user_data field for these two callbacks would be to store the identifier
   returned from a call to vpi_put_data().

   With the exception of cbStartOfRestart and cbEndOfRestart callbacks, when a restart occurs all
   registered callbacks shall be removed.

   The following example shows a callback application that reports CPU usage at the end of a simulation. If the
   application routine setup_report_cpu() is placed in the vlog_startup_routines list, it shall be called
   just after the simulator is invoked.

              static PLI_INT32 initial_cputime_g;

              void report_cpu()
              {
                     PLI_INT32 total = get_current_cputime() - initial_cputime_g;
                     vpi_printf("Simulation complete. CPU time used: %d\n", total);
              }

              void setup_report_cpu()
              {
                     static s_cb_data cb_data_s = {cbEndOfSimulation, report_cpu};
                     initial_cputime_g = get_current_cputime();
                     vpi_register_cb(&cb_data_s);
              }


   27.34 vpi_register_systf()

                                                          vpi_register_systf()

Synopsis:          Register user-defined system task/function callbacks.

Syntax:            vpi_register_systf(systf_data_p)

                          Type                                                       Description

Returns:               vpiHandle          Handle to the callback object.

                          Type                       Name                                             Description

Arguments:         p_vpi_systf_data               systf_data_p             Pointer to a structure with data about when callbacks
                                                                           should occur and the data to be passed.

Related            Use vpi_register_cb() to register callbacks for simulation events.
routines:


   The VPI routine vpi_register_systf() shall register callbacks for user-defined system tasks or functions.
   Callbacks can be registered to occur when a user-defined system task/function is encountered during
   compilation or execution of Verilog HDL source code.




  Copyright © 2006 IEEE. All rights reserved.                                                                                        461


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 493 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 The systf_data_p argument shall point to a s_vpi_systf_data structure, which is defined in vpi_user.h
 and listed in Figure 27-18.


 typedef struct t_vpi_systf_data
 {
          PLI_INT32 type;         /* vpiSysTask, vpiSysFunc */
          PLI_INT32 sysfunctype;  /* vpiSysTask, vpi[Int,Real,Time,Sized,
                                                     SizedSigned]Func */
          PLI_BYTE8 *tfname;      /* first character must be '$' */
          PLI_INT32 (*calltf)(PLI_BYTE8 *);
          PLI_INT32 (*compiletf)(PLI_BYTE8 *);
          PLI_INT32 (*sizetf)(PLI_BYTE8 *);    /* for sized function
                                                  callbacks only */
          PLI_BYTE8 *user_data;
 } s_vpi_systf_data, *p_vpi_systf_data;

                             Figure 27-18—s_vpi_systf_data structure definition



 27.34.1 System task/function callbacks

 User-defined Verilog system tasks and functions that use VPI routines can be registered with
 vpi_register_systf(). The following system task/function callbacks are defined:

 The type field of the s_vpi_systf_data structure shall register the application to be a system task or a
 system function. The type field value shall be an integer constant of vpiSysTask or vpiSysFunc.

 The sysfunctype field of the s_vpi_systf_data structure shall define the type of value that a system
 function shall return. The sysfunctype field shall be an integer constant of vpiIntFunc, vpiRealFunc,
 vpiTimeFunc, vpiSizedFunc, or vpiSizedSignedFunc. This field shall only be used when the type field is
 set to vpiSysFunc.

 tfname is a character string containing the name of the system task/function as it will be used in Verilog
 source code. The name shall begin with a dollar sign ($) and shall be followed by one or more ASCII
 characters that are legal in Verilog HDL simple identifiers. These are the characters A through Z, a through
 z, 0 through 9, underscore (_), and the dollar sign ($). The maximum name length shall be the same as for
 Verilog HDL identifiers.

 The compiletf, calltf, and sizetf fields of the s_vpi_systf_data structure shall be pointers to the user-
 provided applications that are to be invoked by the system task/function callback mechanism. One or more
 of the compiletf, calltf, and sizetf fields can be set to NULL if they are not needed. Callbacks to the
 applications pointed to by the compiletf and sizetf fields shall occur when the simulation data structure is
 compiled or built (or for the first invocation if the system task/function is invoked from an interactive
 mode). Callbacks to the application pointed to by the calltf routine shall occur each time the system task/
 function is invoked during simulation execution.

 The sizetf application shall only be called if the PLI application type is vpiSysFunc and the sysfunctype is
 vpiSizedFunc or vpiSizedSignedFunc. If no sizetf is provided, a user-defined system function of type
 vpiSizedFunc or vpiSizedSignedFunc shall return 32 bits.

 The contents of the user_data field of the s_vpi_systf_data structure shall be the only argument passed
 to the compiletf, sizetf, and calltf routines when they are called. This argument shall be of the type
 “PLI_BYTE8 *”.




462                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 494 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The following two examples illustrate allocating and filling in the s_vpi_systf_data structure and
 calling the vpi_register_systf() function. These examples show two different C programming methods of
 filling in the structure fields. A third method is shown in 27.34.3.

            /*
              * VPI registration data for a $list_nets system task
              */
            void listnets_register()
            {
               s_vpi_systf_data tf_data;
               tf_data.type      = vpiSysTask;
               tf_data.tfname    = "$list_nets";
               tf_data.calltf    = ListCall;
               tf_data.compiletf = ListCheck;
               vpi_register_systf(&tf_data);
            }

            /*
              * VPI registration data for a $my_random system function
              */
            void my_random_init()
            {
               s_vpi_systf_data func_data;
               p_vpi_systf_data func_data_p = &func_data;
               PLI_BYTE8 *my_workarea;
               my_workarea = malloc(256);
               func_data_p->type        = vpiSysFunc;
               func_data_p->sysfunctype = vpiSizedFunc;
               func_data_p->tfname      = "$my_random";
               func_data_p->calltf      = my_random;
               func_data_p->compiletf   = my_random_compiletf;
               func_data_p->sizetf      = my_random_sizetf;
               func_data_p->user_data   = my_workarea;
               vpi_register_systf(func_data_p);
            }

 27.34.2 Initializing VPI system task/function callbacks

 A means of initializing system task/function callbacks and performing any other desired task just after the
 simulator is invoked shall be provided by placing routines in a NULL-terminated static array,
 vlog_startup_routines. A C function using the array definition shall be provided as follows:

            void (*vlog_startup_routines[]) ();

 This C function shall be provided with a VPI-compliant product. Entries in the array shall be added by the
 user. The location of vlog_startup_routines and the procedure for linking vlog_startup_routines with a
 software product shall be defined by the product vendor.

 NOTE—Callbacks can also be registered or removed at any time during an application routine, not just at startup time.

 This array of C functions shall be for registering system tasks and functions. User-defined system tasks and
 functions that appear in a compiled description shall generally be registered by a routine in this array.

 The following example uses vlog_startup_routines to register the system task and system function that
 were defined in the examples in 27.34.1.




Copyright © 2006 IEEE. All rights reserved.                                                                                        463


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 495 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A tool vendor shall supply a file that contains the vlog_startup_routines array. The names of the PLI
 application register functions shall be added to this vendor-supplied file.

            extern void listnets_register();
            extern void my_random_init();
            void (*vlog_startup_routines[]) () =
            {
              listnets_register,
              my_random_init,
              0
            }

 27.34.3 Registering multiple system tasks and functions

 Multiple system tasks and functions can be registered at least two different ways:

    —      Allocate and define separate s_vpi_systf_data structures for each system task/function, and call
           vpi_register_systf() once for each structure. This is the method that was used by the examples in
           27.34.1 and 27.34.2.
    —      Allocate a static array of s_vpi_systf_data structures, and call vpi_register_systf() once for
           each structure in the array. If the final element in the array is set to zero, then the calls to
           vpi_register_systf() can be placed in a loop that terminates when it reaches the 0.

 The following example uses a static structure to declare three system tasks and functions and places
 vpi_register_systf() in a loop to register them:

            /*In a vendor product file which contains vlog_startup_routines ...*/
            extern void register_my_systfs();
            extern void my_init();
            void (*vlog_startup_routines[])() =
            {
                   setup_report_cpu,      /* user routine example in 27.33.3 */
                   register_my_systfs,    /* user routine listed below */
                   0                      /* must be last entry in list */
            }

            /* In a user provided file... */
            void register_my_systfs()
            {
               static s_vpi_systf_data systfTestList[] = {
                   {vpiSysTask, 0, "$my_task", my_task_calltf, my_task_comptf,0,0},
                   {vpiSysFunc, vpiIntFunc, "$my_int_func", my_int_func_calltf,
                       my_int_func_comptf, 0,0},
                   {vpiSysFunc, vpiSizedFunc, "$my_sized_func",
                       my_sized_func_calltf, my_sized_func_comptf,
                       my_sized_func_sizetf,0},
                   0};

                 p_vpi_systf_data systf_data_p = &(systfTestList[0]);

                 while (systf_data_p->type)
                     vpi_register_systf(systf_data_p++);
            }




464                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 496 of 591
                                                                                                                                  IEEE
  HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


   27.35 vpi_remove_cb()

                                                              vpi_remove_cb()

Synopsis:          Remove a simulation-related callback registered with vpi_register_cb().

Syntax:            vpi_remove_cb(cb_obj)

                          Type                                                       Description

Returns:              PLI_INT32           1 (true) if successful; 0 (false) on a failure.

                          Type                       Name                                             Description

Arguments:             vpiHandle                     cb_obj                Handle to the callback object.

Related            Use vpi_register_cb() to register callbacks for simulation events.
routines:


   The VPI routine vpi_remove_cb() shall remove callbacks that were registered with vpi_register_cb(). The
   argument to this routine shall be a handle to the callback object. The routine shall return a 1 (true) if
   successful and a 0 (false) on a failure. After vpi_remove_cb() is called with a handle to the callback, the
   handle is no longer valid.


   27.36 vpi_scan()

                                                                vpi_scan()

Synopsis:          Scan the Verilog HDL hierarchy for objects with a one-to-many relationship.

Syntax:            vpi_scan(itr)

                          Type                                                       Description

Returns:               vpiHandle          Handle to an object.

                          Type                       Name                                             Description

Arguments:             vpiHandle                        itr                Handle to an iterator object returned from vpi_iterate().

Related            Use vpi_iterate() to obtain an iterator handle.
routines:          Use vpi_handle() to obtain handles to an object with a one-to-one relationship.
                   Use vpi_handle_multi() to obtain a handle to an object with a many-to-one relationship.


   The VPI routine vpi_scan() shall traverse the instantiated Verilog HDL hierarchy and return handles to
   objects as directed by the iterator itr. The iterator handle shall be obtained by calling vpi_iterate() for a
   specific object type. Once vpi_scan() returns NULL, the iterator handle is no longer valid and cannot be
   used again.

   The following example application uses vpi_iterate() and vpi_scan() to display each net (including the size
   for vectors) declared in the module. The example assumes it shall be passed a valid module handle.

              void display_nets(mod)
              vpiHandle mod;
              {
                     vpiHandle net;
                     vpiHandle itr;




  Copyright © 2006 IEEE. All rights reserved.                                                                                        465


  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 497 of 591
  IEEE
  Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                         vpi_printf("Nets declared in module %s\n",
                         vpi_get_str(vpiFullName, mod));

                         itr = vpi_iterate(vpiNet, mod);
                         while (net = vpi_scan(itr))
                         {
                            vpi_printf("\t%s", vpi_get_str(vpiName, net));
                            if (vpi_get(vpiVector, net))
                            {
                                vpi_printf(" of size %d\n", vpi_get(vpiSize, net));
                            }
                            else vpi_printf("\n");
                         }
              }


   27.37 vpi_vprintf()

                                                              vpi_vprintf()

Synopsis:          Write to the output channel of the software product that invoked the PLI application and the current product
                   log file using varargs that are already started.

Syntax:            vpi_vprintf(format, ap)

                          Type                                                       Description

Returns:              PLI_INT32           The number of characters written.

                          Type                       Name                                             Description

Arguments:          PLI_BYTE8 *                      format                A format string using the C printf() format.

                         va_list                        ap                 An already started varargs list.

Related            Use vpi_printf() to write a finite number of arguments.
routines:          Use vpi_mcd_printf() to write to an opened file.
                   Use vpi_mcd_vprintf() to write a variable number of arguments to an opened file.


   This routine performs the same function as vpi_printf(), except that varargs have already been started.




  466                                                                                     Copyright © 2006 IEEE. All rights reserved.



  Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 498 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 28. Protected envelopes

 28.1 General

 Protected envelopes specify a region of text that shall be transformed prior to analysis by the source
 language processor. These regions of text are structured to provide the source language processor with the
 specification of the cryptographic algorithm, key, envelope attributes, and textual design data.

 All information that identifies a protected envelope is introduced by the protect pragma (see 19.10). This
 pragma is reserved by this standard for the description of protected envelopes and is the prefix for specifying
 the regions and processing specifications for each protected envelope. Additional information is associated
 with the pragma by appending pragma expressions. The pragma expressions of the protect pragma are
 evaluated in sequence from left to right. Interpretation of protected envelopes shall not be altered based on
 whether the sequence of pragma expressions occurs in a single protect pragma directive or in a sequence of
 protect pragma directives. In this clause, unless otherwise specified, pragma directives, pragma keywords,
 and pragma expressions shall refer to occurrences of protect pragma directives and their associated pragma
 keywords and pragma expressions.

 Envelopes may be defined for either of two modes of processing. Encryption envelopes specify the pragma
 expressions for encrypting source text regions. An encryption envelope begins in the source text when a
 begin pragma expression is encountered. The end of the encryption envelope occurs at the point where an
 end pragma expression is encountered. The end pragma expression is said to close the envelope and shall be
 associated with the most recent begin pragma expression.

 Decryption envelopes specify the pragma expressions for decrypting encrypted text regions. A decryption
 envelope begins in the source text when a begin_protected pragma expression is encountered. The end of
 the decryption envelope occurs at the point where an end_protected pragma expression is encountered. The
 end_protected pragma expression is said to close the envelope and shall be associated with the most recent
 begin_protected that has not already been closed. Decryption envelopes may contain other envelopes
 within their enclosed data block. The number of nested decryption envelopes that can be processed is
 implementation-specified; however, that number shall be no less than 8. Code that is contained within a
 decryption envelope is said to be protected.

 Pragma expressions that precede begin or begin_protected are designated as envelope keywords. Pragma
 expressions that follow the begin/begin_protected keywords and precede the associated end/
 end_protected keywords are designated as content keywords. Content keywords are pragma expressions
 that are within the region of text that is processed during encryption or decryption of a protected envelope.


 28.2 Processing protected envelopes

 Two modes of processing are defined for protected envelopes. Envelope encryption is the process of
 recognizing encryption envelopes in the source text and transforming them into decryption envelopes.
 Envelope decryption is the process of recognizing decryption envelopes in the input text and transforming
 them into the corresponding cleartext for the compilation step that follows.

 Tools that process the Verilog HDL shall perform envelope decryption for all decryption envelopes
 contained in the source text, where the proper key is supplied by the user. Tools that perform envelope
 encryption shall only be required to process the protect pragma directives and shall apply no other
 interpretation to text that is not part of a protect pragma directive.




Copyright © 2006 IEEE. All rights reserved.                                                                                        467


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 499 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 28.2.1 Encryption

 Verilog tools that provide encryption services shall transform source text containing encryption envelopes
 by replacing each encryption envelope with a decryption envelope formed by encrypting the source text of
 the encryption envelope according to the specified pragma expressions.

 Source text that is not contained in an encryption envelope shall not be modified by the encrypting language
 processor, unless otherwise specified.

 Decryption envelopes are formed from encryption envelopes by transforming the specified encryption
 envelope pragma expressions into decryption envelope pragma expressions and decryption content pragma
 expressions. The body of the encryption envelope is encrypted using the specified key, referred to as the
 exchange key, and is recorded in the decryption envelope as a data_block.

 Encryption algorithms that use the same key to encrypt cleartext and decrypt the corresponding ciphertext
 are said to be symmetric. Algorithms that require different keys to encrypt and decrypt are said to be
 asymmetric. This description may be applied to both the algorithm and the key.

 Tools that provide encryption services may support session keys to limit exposure to the exchange key that is
 specified by the IP author using the encryption envelope pragma expressions. A session key is created in an
 unspecified manner to encrypt the data from the encryption envelope. A copy of the session key is encrypted
 using the exchange key and is recorded in a key_block in the decryption envelope. Next, the body of the
 encryption envelope is encrypted using the session key and is recorded in the decryption envelope as a
 data_block.

 The following example shows the use of the protect pragma to specify encryption of design data. The
 encryption method is a simple substitution cipher where each alphabetic character is replaced with the 13th
 character in alphabetic sequence, commonly referred to as “rot13”. Nonalphabetic characters are not
 substituted. The following design data contain an encryption envelope that specifies the desired protection.

 module secret (a, b);
    input a;
    output b;

 `pragma protect encoding=(enctype="raw")
 `pragma protect data_method="x-caesar", data_keyname="rot13", begin
 `pragma protect runtime_license=(library="lic.so",feature="runSecret",entry="chk", match=42)
     reg b;

      initial
         begin
              b = 0;
         end

     always
        begin
            #5 b = a;
        end
 `pragma protect end

 endmodule // secret

 After encryption processing, the following design data are produced. The decryption envelope is written
 with a “raw” encoding to make the substitution encryption directly visible.

 NOTE—The encoded line beginning "‘centzn" is actually one long line, but it wraps over to the following line on the
 printed page.




468                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 500 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 module secret (a, b);
    input a;
    output b;

 `pragma protect encoding=(enctype="raw")
 `pragma protect data_method="x-caesar", data_keyname="rot13", begin_protected
 `pragma protect data_block encoding=(enctype="raw", bytes=190)
 ‘centzn cebgrpg ehagvzr_yvprafr=(yvoenel="yvp.fb",srngher="ehaFrperg",
 ragel="pux",zngpu=42)
     ert o;

      vavgvny
        ortva
            o = 0;
        raq

     nyjnlf
       ortva
           #5 o = n;
       raq
 `pragma protect end_protected
 `pragma reset protect

 endmodule // secret

 NOTE—Products that include cryptographic algorithms may be subject to government regulations in many
 jurisdictions. Users of this standard are advised to seek the advice of competent counsel to determine their obligations
 under those regulations.

 28.2.2 Decryption

 Verilog tools that support decrypting compilation shall transform source text containing decryption
 envelopes by replacing each decryption envelope with the decrypted source text from the data_block,
 according to the specified pragma expressions. The substituted text may contain usages of text macros,
 which shall be substituted after replacement of the decryption envelope. The substituted text may also
 contain decryption envelopes, which shall be decrypted and substituted after replacement of their enclosing
 decryption envelope.


 28.3 Protect pragma directives

 Protected envelopes are lexical regions delimited by protect pragma directives. The effect of a particular
 protect pragma directive is specified by its pragma expressions. This standard defines the pragma keyword
 names listed in Table 28-1 for use with the protect pragma. These pragma keywords are defined in 28.4
 with a specification of how each participates in the encryption and decryption processing modes.


                                        Table 28-1—protect pragma keywords

                   Pragma keyword                                              Description

             begin                               Opens a new encryption envelope

             end                                 Closes an encryption envelope

             begin_protected                     Opens a new decryption envelope

             end_protected                       Closes a decryption envelope

             author                              Identifies the author of an envelope

             author_info                         Specifies additional author information




Copyright © 2006 IEEE. All rights reserved.                                                                                        469


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 501 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                               Table 28-1—protect pragma keywords (continued)

                   Pragma keyword                                              Description

             encrypt_agent                       Identifies the encryption service

             encrypt_agent_info                  Specifies additional encryption service information

             encoding                            Specifies the coding scheme for encrypted data

             data_keyowner                       Identifies the owner of the data encryption key

             data_method                         Identifies the data encryption algorithm

             data_keyname                        Specifies the name of the data encryption key

             data_public_key                     Specifies the public key for data encryption

             data_decrypt_key                    Specifies the data session key

             data_block                          Begins an encoded block of encrypted data

             digest_keyowner                     Identifies the owner of the digest encryption key

             digest_key_method                   Identifies the digest encryption algorithm

             digest_keyname                      Specifies the name of the digest encryption key

             digest_public_key                   Specifies the public key for digest encryption

             digest_decrypt_key                  Specifies the digest session key

             digest_method                       Specifies the digest computation algorithm

             digest_block                        Specifies a message digest for data integrity

             key_keyowner                        Identifies the owner of the key encryption key

             key_method                          Specifies the key encryption algorithm

             key_keyname                         Specifies the name of the key encryption key

             key_public_key                      Specifies the public key for key encryption

             key_block                           Begins an encoded block of key data

             decrypt_license                     Specifies licensing constraints on decryption

             runtime_license                     Specifies licensing constraints on simulation

             comment                             Uninterpreted documentation string

             reset                               Resets pragma keyword values to default

             viewport                            Modifies scope of access into decryption envelope



 The scope of protect pragma directives is completely lexical and not associated with any declarative region
 or declaration in the HDL text itself. This lexical scope may cross file boundaries and included files.

 In protected envelopes where a specific pragma keyword is absent, the Verilog tool shall use the default
 value. Verilog tools that perform encryption should explicitly output all relevant pragma keywords for each
 envelope in order to avoid unintended interpretations during decryption. Further robustness can be achieved
 by appending a reset pragma keyword after each envelope.




470                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 502 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 28.4 Protect pragma keywords

 28.4.1 begin

 28.4.1.1 Syntax

            begin


 28.4.1.2 Description

 ENCRYPTION INPUT: The begin pragma expression is used in the input text to indicate to an encrypting
 tool the point at which encryption shall begin.

 Nesting of pragma begin-end blocks shall be an error. There may be begin_protected-end_protected
 blocks containing previously encrypted content inside such a block. They are simply treated as a byte stream
 and encrypted as if they were text.

 ENCRYPTION OUTPUT: The begin pragma expression is replaced in the encryption output stream by the
 begin_protected pragma expression. Following begin_protected, all pragma expressions required as
 encryption output shall be generated prior to the end_protected pragma expression. Protected envelopes
 should be completely self-contained to avoid any undesired interaction when multiple encrypted models
 exist in the decryption input stream. The data_block and key_block pragma expressions introduce the
 encrypted data or keys and will always be found within a begin_protected-end_protected envelope. All
 text, including comments and other protect pragmas, occurring between the begin pragma expression and
 the corresponding end pragma expression shall, unless otherwise specified, be encrypted and placed in the
 encryption output stream using the data_block pragma expression. An unspecified length of arbitrary
 comment text may be added by the encrypting tool to the beginning and end of the input text in order to
 prevent known text attacks on the encrypted content of the data_block.

 DECRYPTION INPUT: none

 28.4.2 end

 28.4.2.1 Syntax

            end


 28.4.2.2 Description

 ENCRYPTION INPUT: The end pragma expression is used in the input cleartext to indicate the end of the
 region that shall be encrypted. The end pragma expression is replaced in the encryption output stream by the
 end_protected pragma expression.

 ENCRYPTION OUTPUT: none

 DECRYPTION INPUT: none

 28.4.3 begin_protected

 28.4.3.1 Syntax

            begin_protected


Copyright © 2006 IEEE. All rights reserved.                                                                                        471


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 503 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 28.4.3.2 Description

 ENCRYPTION INPUT: When a begin_protected-end_protected block is found in an input file during
 encryption, its contents are treated as input cleartext. This allows a previously encrypted model to be
 reencrypted as a portion of a larger model. Any other protect pragmas inside the begin_protected-
 end_protected block shall not be interpreted and shall not override pragmas in effect. Nested encryption
 must not corrupt pragma values in the current encryption in process.

 ENCRYPTION OUTPUT: The begin_protected pragma expression, and the entire content of the protected
 envelope up to the corresponding end_protect pragma expression, shall be encrypted into the current
 data_block as specified by the current method and keys.

 DECRYPTION INPUT: The begin_protected pragma expression begins a previously encrypted region. A
 decrypting tool shall accumulate all the pragma expressions in the block for use in decryption of the block.

 28.4.4 end_protected

 28.4.4.1 Syntax

            end_protected


 28.4.4.2 Description

 ENCRYPTION INPUT: This pragma expression indicates the end of a previous begin_protected block.
 This indicates that the block is complete, and subsequent pragma expression values will be accumulated for
 the next envelope.

 ENCRYPTION OUTPUT: The end_protected pragma expression following the corresponding
 begin_protected pragma expression shall be encrypted into the current data_block as specified by the
 current method and keys.

 DECRYPTION INPUT: The end_protected pragma expression indicates the end of a set of pragmas that
 are sufficient to decrypt the current block.

 28.4.5 author

 28.4.5.1 Syntax

            author = <string>


 28.4.5.2 Description

 ENCRYPTION INPUT: The author pragma expression specifies a string that identifies the name of the IP
 author. It is distinct from the comment pragma expression so that this information can be recognized without
 need for parsing of a comment string value.

 ENCRYPTION OUTPUT: If present in the encryption envelope, the author pragma expression shall be
 placed in a pragma directive enclosed within the protected envelope, but shall not be encrypted into the
 data_block. Otherwise, it is copied without change into the output stream.

 DECRYPTION INPUT: none




472                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 504 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 28.4.6 author_info

 28.4.6.1 Syntax

            author_info = <string>


 28.4.6.2 Description

 ENCRYPTION INPUT: The author_info pragma expression specifies a string that contains additional
 information provided by the IP author. It is distinct from the comment pragma expression so that this
 information can be recognized without need for parsing of a comment string value.

 ENCRYPTION OUTPUT: If present in the encryption envelope, the author_info pragma expression shall
 be placed in a pragma directive enclosed within the protected envelope, but shall not be encrypted into the
 data_block. Otherwise, it is copied without change into the output stream.

 DECRYPTION INPUT: none

 28.4.7 encrypt_agent

 28.4.7.1 Syntax

            encrypt_agent = <string>


 28.4.7.2 Description

 ENCRYPTION INPUT: none

 ENCRYPTION OUTPUT: The encrypt_agent pragma expression specifies a string that identifies the name
 of the encrypting tool. The encrypting tool shall generate this pragma expression and place it in a pragma
 directive enclosed within the protected envelope, but shall not encrypt it into the data_block.

 DECRYPTION INPUT: none

 28.4.8 encrypt_agent_info

 28.4.8.1 Syntax

            encrypt_agent_info = <string>


 28.4.8.2 Description

 ENCRYPTION INPUT: none

 ENCRYPTION OUTPUT: The encrypt_agent_info pragma expression specifies a string that contains
 additional information provided by the encrypting tool. If provided, the encrypt_agent_info pragma
 expression shall be placed within a pragma directive enclosed within the protected envelope, but shall not be
 encrypted into the data_block.

 DECRYPTION INPUT: none




Copyright © 2006 IEEE. All rights reserved.                                                                                        473


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 505 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 28.4.9 encoding

 28.4.9.1 Syntax

            encoding = ( enctype = <string> , line_length = <number> , bytes = <number> )


 28.4.9.2 Description

 ENCRYPTION INPUT: The encoding pragma expression specifies how the data_block, digest_block, and
 key_block content shall be encoded. This encoding ensures that all binary data produced in the encryption
 process can be treated as text. If an encoding pragma expression is present in the input stream, it specifies
 how the output shall be encoded.

 The encoding pragma expression shall be a pragma_expression value containing encoding subkeywords
 separated by white space. The following subkeywords are defined for the value of the encoding pragma
 expression:

           enctype=<string>                 The method for calculating the encoding. This standard specifies the
                                            identifiers in Table 28-2 as string values for the enctype subkeyword.
                                            These identifiers are associated with their respective encoding algo-
                                            rithms. The required methods are standard in every implementation.
                                            Optional identifiers are implementation-specific, but are required to use
                                            these identifiers for the corresponding encoding algorithm. Additional
                                            identifier values and their corresponding encoding algorithms are
                                            implementation-defined.


                                    Table 28-2—Encoding algorithm identifiers

                                       Required
                      enctype                                              Encoding algorithm
                                       /optional

                uuencode              Required        IEEE Std 1003.1 (uuencode historical algorithm)

                base64                Required        IETF RFC 2045 [also IEEE Std 1003.1 (uuencode -m)]

                quoted-printable      Optional        IETF RFC 2045

                raw                   Optional        Identity transformation; No encoding shall be performed,
                                                      and the data may contain nonprintable characters.


           line_length=<number>             The maximum number of characters (after any encoding) in a single line
                                            of the data_block. Insertion of line breaks in the data_block after
                                            encryption and encoding allows the generated text files to be usable by
                                            commonly available text tools.

           bytes=<number>                   The number of bytes in the original block of data before any encoding or
                                            the addition of line breaks. This encoding keyword shall be ignored in
                                            the encryption input.

 ENCRYPTION OUTPUT: The encoding directive shall be output in each begin_protected-end_protected
 block to explicitly specify the encoding used by the encrypt_agent. A tool may choose to encode the data
 even if no encoding pragma expression was found in the input stream and shall output the corresponding




474                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 506 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 encoding pragma expression. The tool shall generate an encoding descriptor that specifies in the bytes
 keyword the number of bytes in the original block of data.

 The data_block, data_public_key, data_decrypt_key, digest_block, key_block, and key_public_key are
 all encoded using this encoding. If separate encoding is desired for each of these fields, then multiple
 encoding pragma expressions can be given in the input stream prior to each of the above pragma
 expressions. The bytes value is added by the encrypting tool for each block that it encrypts.

 DECRYPTION INPUT: During decryption, the encoding directive is used to find the encoding algorithm
 used and the size of actual data.

 28.4.10 data_keyowner

 28.4.10.1 Syntax

            data_keyowner = <string>


 28.4.10.2 Description

 ENCRYPTION INPUT: The data_keyowner specifies the legal entity or tool that provided the keys used
 for encryption and decryption of the data. This pragma keyword permits use of a third-party key, distinct
 from one associated with either author or encrypt_agent. The data_keyowner value is used by the
 encrypting tool to select the key used to encrypt the data_block. The values for data_keyname,
 data_decrypt_key, and data_public_key must be unique for the specified data_keyowner.

 ENCRYPTION OUTPUT: The data_keyowner shall be unchanged in the output file, except where a digital
 signature is used, in which case it is encrypted with the key_method and placed in a key_block.

 DECRYPTION INPUT: During decryption, the data_keyowner is combined with the data_keyname or
 data_public_key to determine the appropriate secret/private key to use during decryption of the
 data_block.

 28.4.11 data_method

 28.4.11.1 Syntax

            data_method = <string>


 28.4.11.2 Description

 ENCRYPTION INPUT: The data_method pragma expression specifies the encryption algorithm that shall
 be used to encrypt subsequent begin-end blocks. The encryption method is an identifier that is commonly
 associated with a specific encryption algorithm.

 This standard specifies the identifiers in Table 28-3 as string values for the data_method pragma expression.
 These identifiers are associated with their respective encryption types. The required methods are standard in
 every implementation. Optional identifiers are implementation-specific, but are required to use these
 identifiers for the corresponding cipher. Additional identifier values and their corresponding ciphers are
 implementation-defined.




Copyright © 2006 IEEE. All rights reserved.                                                                                        475


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 507 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                   Table 28-3—Encryption algorithm identifiers

                                    Required
                    Identifier                                            Encryption algorithm
                                    /optional

               des-cbc              Required        Data Encryption Standard (DES) in CBC mode, see
                                                    FIPS 46-3a.

               3des-cbc             Optional        Triple DES in CBC mode, see FIPS 46-3; ANSI X9.52-1998.

               aes128-cbc           Optional        Advanced Encryption Standard (AES) with 128-bit key, see
                                                    FIPS 197.

               aes256-cbc           Optional        AES in CBC mode, with 256-bit key.

               aes192-cbc           Optional        AES with 192-bit key.

               blowfish-cbc         Optional        Blowfish in CBC mode, see Schneier (Blowfish).

               twofish256-cbc       Optional        Twofish in CBC mode, with 256-bit key, see Schneier
                                                    (Twofish).

               twofish192-cbc       Optional        Twofish with 192-bit key.

               twofish128-cbc       Optional        Twofish with 128-bit key.

               serpent256-cbc       Optional        Serpent in CBC mode, with 256-bit key, see Anderson, et al.

               serpent192-cbc       Optional        Serpent with 192-bit key.

               serpent128-cbc       Optional        Serpent with 128-bit key.

               cast128-cbc          Optional        CAST-128 in CBC mode, see IETF RFC 2144.

               rsa                  Optional        RSA, see IETF RFC 2437.

               elgamal              Optional        ElGamal, see ElGamal.

               pgp-rsa              Optional        OpenPGP RSA key, see IETF RFC 2440.
             aFor
                     information on references, see Clause 2.

 ENCRYPTION OUTPUT: The data_method shall be unchanged in the output file, except where a digital
 signature is used, in which case it is encrypted with the key_method and placed in a key_block.

 DECRYPTION INPUT: The data_method specifies the algorithm that should be used to decrypt the
 data_block.

 28.4.12 data_keyname

 28.4.12.1 Syntax

            data_keyname = <string>


 28.4.12.2 Description

 ENCRYPTION INPUT: The data_keyname pragma expression specifies the name of the key, or key pair
 for an asymmetric encryption algorithm, that should be used to decrypt the data_block. It shall be an error
 to specify a data_keyname that is not a member of the list of keys known for the given data_keyowner.




476                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 508 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 ENCRYPTION OUTPUT: When a data_keyname is provided in the input, it indicates the key that should
 be used for encrypting the data. The encrypting tool shall combine this pragma expression with the
 data_keyowner and determine the key to use. The data_keyname itself shall be output as cleartext in the
 output file except where a digital envelope is used. For a digital envelope mechanism, the data_keyname is
 encrypted using key_method and key_keyname/key_public_key and encoded in the key_block.

 DECRYPTION INPUT: The data_keyname value is combined with the data_keyowner to select a single
 key that shall be used to decrypt the data_block from the protected envelope.

 28.4.13 data_public_key

 28.4.13.1 Syntax

            data_public_key


 28.4.13.2 Description

 ENCRYPTION INPUT: The data_public_key pragma expression specifies that the next line of the file
 contains the encoded value of the public key to be used to encrypt the data. The encoding is specified by the
 encoding pragma expression that is currently in effect. If both data_public_key and data_keyname are
 present, then they must refer to the same key.

 ENCRYPTION OUTPUT: The data_public_key pragma expression shall be output in each protected block
 for which it is used, followed by the encoded value. The data_method and data_public_key can be
 combined to fully specify the required encryption.

 DECRYPTION INPUT: The data_keyowner and data_method can be combined with the
 data_public_key to determine whether the decrypting tool knows the corresponding private key to decrypt
 a given data_block. If the decrypting tool can compute the required key, the model can be decrypted (if
 licensing allows it).

 28.4.14 data_decrypt_key

 28.4.14.1 Syntax

            data_decrypt_key


 28.4.14.2 Description

 ENCRYPTION INPUT: The data_decrypt_key indicates that the next line contains the encoded value of
 the key that will decrypt the data_block. This pragma expression should only be used when digital
 signatures are used. An IP author can generate a key and use it to encrypt the cleartext. This encrypted text is
 then stored in the output file as the data_block. Then the data_method and data_decrypt_key are
 encrypted using the key_method and stored in the output file as the contents of the key_block. The
 data_block itself is not reencrypted; only the information about the data key is.

 ENCRYPTION OUTPUT: The data_decrypt_key is output as part of the encrypted content of the
 key_block. The value is encoded as specified by the encoding pragma expression.

 DECRYPTION INPUT: Upon determining that a digital signature was in use for a given protected region,
 the decrypting tool must decrypt the key_block to find the data_decrypt_key and data_method that in turn
 can be used to decrypt the data_block.


Copyright © 2006 IEEE. All rights reserved.                                                                                        477


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 509 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 28.4.15 data_block

 28.4.15.1 Syntax

            data_block


 28.4.15.2 Description

 ENCRYPTION INPUT: It shall be an error if a data_block is found in an input file unless it is contained
 within a previously generated begin_protected-end_protected block, in which case it is ignored.

 ENCRYPTION OUTPUT: The data_block pragma expression indicates that a data block begins on the next
 line in the file. The encrypting tool shall take each begin-end block, encrypt the contents as specified by the
 data_method pragma expression, and then encode the block as specified by the encoding pragma
 expression. The resultant text shall be output.

 DECRYPTION INPUT: The data_block is first read in the encoded form. The encoding shall be reversed,
 and then the block shall be internally decrypted.

 28.4.16 digest_keyowner

 28.4.16.1 Syntax

            digest_keyowner = <string>


 28.4.16.2 Description

 ENCRYPTION INPUT: The data_keyowner specifies the legal entity or tool that provided the keys used
 for encryption and decryption of the data. This pragma keyword permits use of a third-party key, distinct
 from one associated with either author or encrypt_agent. The digest_keyowner value is used by the
 encrypting tool to select the key used to encrypt the digest_block. The values for digest_keyname,
 digest_decrypt_key, and digest_public_key must be unique for the specified digest_keyowner. If no
 digest_keyowner is specified in the input, then the default value of digest_keyowner shall be the current
 value of data_keyowner.

 ENCRYPTION OUTPUT: The digest_keyowner shall be unchanged in the output file, except where a
 digital signature is used, in which case it is encrypted with the digest_key_method and placed in a
 digest_key_block.

 DECRYPTION INPUT: During decryption, the digest_keyowner is combined with the digest_keyname or
 digest_public_key to determine the appropriate secret/private key to use during decryption of the
 digest_block.

 28.4.17 digest_key_method

 28.4.17.1 Syntax

            digest_key_method = <string>




478                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 510 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 28.4.17.2 Description

 ENCRYPTION INPUT: The digest_key_method pragma expression indicates the encryption algorithm
 that shall be used to encrypt subsequent digest_block contents. The values specified for
 digest_key_method to identify encryption algorithms are the same as those specified for data_method. If
 no digest_key_method is specified in the input, then the default value of digest_key_method shall be the
 current value of data_method.

 ENCRYPTION OUTPUT: The digest_key_method shall be unchanged in the output file, except where a
 digital signature is used, in which case it is encrypted with the key_method algorithm and uses the key
 found in the key_block.

 DECRYPTION INPUT: The digest_key_method indicates the algorithm that shall be used to decrypt the
 digest_block.

 28.4.18 digest_keyname

 28.4.18.1 Syntax

            digest_keyname = <string>


 28.4.18.2 Description

 ENCRYPTION INPUT: The digest_keyname pragma expression provides the name of the key, or key pair
 for an asymmetric encryption algorithm, that shall be used to decrypt the digest_block. It shall be an error to
 specify a digest_keyname that is not a member of the list of keys known for the given digest_keyowner. If
 no digest_keyname is specified in the input, then the default value of digest_keyname shall be the current
 value of data_keyname.

 ENCRYPTION OUTPUT: When a digest_keyname is provided in the input, it indicates the key that shall
 be used for encrypting the data. The encrypting tool must be able to combine this pragma expression with
 the digest_keyowner and determine the key to use. The digest_keyname itself shall be output as cleartext
 in the output file except where a digital envelope is used. For a digital envelope mechanism, the
 digest_keyname is encrypted using key_method and key_keyname/key_public_key and encoded in the
 key_block.

 DECRYPTION INPUT: The digest_keyname value is combined with the digest_keyowner to select a
 single key that shall be used to decrypt the digest_block from the protected envelope.

 28.4.19 digest_public_key

 28.4.19.1 Syntax

            digest_public_key


 28.4.19.2 Description

 ENCRYPTION INPUT: The digest_public_key pragma expression indicates that the next line of the file
 contains the encoded value of the public key used to encrypt the digest. The encoding is specified by the
 encoding pragma expression that is currently in effect. If both digest_public_key and digest_keyname are
 present, then they must refer to the same key. If no digest_public_key is specified in the input, then the
 default value of digest_public_key shall be the current value of data_public_key.


Copyright © 2006 IEEE. All rights reserved.                                                                                        479


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 511 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 ENCRYPTION OUTPUT: The digest_public_key pragma expression shall be output in each protected
 block for which it is used, followed by the encoded value. The digest_key_method and digest_public_key
 can be combined to fully specify the required encryption.

 DECRYPTION INPUT: The digest_keyowner and digest_key_method can be combined with the
 digest_public_key to determine whether the decrypting tool knows the corresponding private key to decrypt
 a given digest_block. If the decrypting tool can compute the required key, the model can be decrypted (if
 licensing allows it).

 28.4.20 digest_decrypt_key

 28.4.20.1 Syntax

            digest_decrypt_key


 28.4.20.2 Description

 ENCRYPTION INPUT: The digest_decrypt_key indicates that the next line contains the encoded value of
 the key that will decrypt the digest_block. This pragma expression should only be used when digital
 signatures are used. An IP author can generate a key and use it to encrypt the digest. This encrypted text is
 then stored in the output file as the digest_block. Then the digest_key_method and digest_decrypt_key
 are encrypted using the key_method and stored in the output file as the contents of the key_block. The
 digest_block itself is not reencrypted; only the information about the digest key is. If no
 digest_decrypt_key is specified in the input, then the default value of digest_decrypt_key shall be the
 current value of data_decrypt_key.

 ENCRYPTION OUTPUT: The digest_decrypt_key is output as part of the encrypted content of the
 key_block. The value is encoded as specified by the encoding pragma expression.

 DECRYPTION INPUT: Upon determining that a digital signature was in use for a given protected region,
 the decrypting tool must decrypt the key_block to find the digest_decrypt_key and digest_key_method
 that in turn can be used to decrypt the digest block.

 28.4.21 digest_method

 28.4.21.1 Syntax

            digest_method = <string>


 28.4.21.2 Description

 ENCRYPTION INPUT: The digest_method pragma expression specifies the message digest algorithm that
 shall be used to generate message digests for subsequent data_block and key_block output. The string
 value is an identifier commonly associated with a specific message digest algorithm.

 This standard specifies the values Table 28-4 for the digest_method pragma expression. Additional
 identifier values are implementation-defined.




480                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 512 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                Table 28-4—Message digest algorithm identifiers

                                Required
                Identifier                                           Message digest algorithm
                                /optional

               sha1             Required       Secure Hash Algorithm 1 (SHA-1), see FIPS 180-2.

               md5              Required       Message Digest Algorithm 5, see IETF RFC 1321.

               md2              Optional       Message Digest Algorithm 2, see IETF RFC 1319.

               ripemd-160       Optional       RIPEMD-160, see ISO/IEC 10118-3:2004.



 ENCRYPTION OUTPUT: The digest_method shall be unchanged in the output file, except where a digital
 signature is used, in which case it is encrypted with the key_method and placed in a key_block.

 DECRYPTION INPUT: The digest_method indicates the algorithm that shall be used to generate the digest
 from the data_block.

 28.4.22 digest_block

 28.4.22.1 Syntax

            digest_block


 28.4.22.2 Description

 ENCRYPTION INPUT: If a digest_block pragma expression is found in an input file (other than in a
 begin_protected-end_protected block), it shall be treated by the encrypting tool as a request to generate a
 message digest in the output file.

 ENCRYPTION OUTPUT: A message digest is used to ensure that the encrypted data have not been
 modified. The encrypting tool generates the message digest (a fixed-length, computationally unique
 identifier corresponding to a set of data) using the algorithm specified by the digest_method pragma
 expression and encrypts the message digest as specified by the digest_key_method pragma keyword using
 the key specified by digest_keyname, digest_key_keyowner, digest_public_key, and digest_decrypt_
 key. If digest_key_method is not specified for the encryption envelope, then the current data_method
 encryption key shall be used.

 This digest shall then be encoded using the current encoding pragma expression and output on the next line
 of the output file following the digest_block pragma expression. A digest_block shall be generated for each
 key_block and data_block that are generated in the encryption process and shall immediately follow the
 key_block or data_block to which it refers.

 DECRYPTION INPUT: In order to authenticate the message, the consuming tool will decrypt the encrypted
 data, generate a message digest from the decrypted data, decrypt the message digest in the digest_block
 with the specified key, and compare the two message digests. If the two digests do not match, then either the
 digest_block or the encrypted data has been altered since the input data was encrypted. The message digest
 for a key_block or data_block shall be contained in a digest_block immediately following the key_block
 or data_block.




Copyright © 2006 IEEE. All rights reserved.                                                                                        481


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 513 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 28.4.23 key_keyowner

 28.4.23.1 Syntax

            key_keyowner = <string>


 28.4.23.2 Description

 ENCRYPTION INPUT: The key_keyowner specifies the legal entity or tool that provided the keys used for
 encryption and decryption of the key information. The value of the key_keyowner also has the same
 constraints specified for the data_keyowner values.

 ENCRYPTION OUTPUT: The key_keyowner shall be unchanged in the output file.

 DECRYPTION INPUT: During decryption, the key_keyowner can be combined with the key_keyname or
 key_public_key to determine the appropriate secret/private key to use during decryption of the key_block.

 28.4.24 key_method

 28.4.24.1 Syntax

            key_method = <string>


 28.4.24.2 Description

 ENCRYPTION INPUT: The key_method pragma expression indicates the encryption algorithm that shall
 be used to encrypt the keys used to encrypt the data_block. The values specified for key_method to
 identify encryption algorithms are the same as those specified for data_method.

 ENCRYPTION OUTPUT: The key_method shall be unchanged in the output file.

 DECRYPTION INPUT: The key_method indicates the algorithm that shall be used to decrypt the
 key_block.

 28.4.25 key_keyname

 28.4.25.1 Syntax

            key_keyname = <string>


 28.4.25.2 Description

 ENCRYPTION INPUT: The key_keyname pragma expression provides the name of the key, or key pair for
 an asymmetric encryption algorithm, that shall be used to decrypt the key_block. It shall be an error to
 specify a key_keyname that is not a member of the list of keys known for the given key_keyowner.

 ENCRYPTION OUTPUT: When a key_keyname is provided in the input, it indicates the key that shall be
 used for encrypting the data encryption keys. The encrypting tool must be able to combine this pragma
 expression with the key_keyowner and determine the key to use. The key_keyname itself shall be output as
 cleartext in the output file.




482                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 514 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 DECRYPTION INPUT: The key_keyname value is combined with the key_keyowner to select a single
 key that shall be used to decrypt the data_block from the protected envelope.

 28.4.26 key_public_key

 28.4.26.1 Syntax

            key_public_key


 28.4.26.2 Description

 ENCRYPTION INPUT: The key_public_key pragma expression indicates that the next line of the file
 contains the encoded value of the public key to be used to encrypt the key data. The encoding is specified by
 the encoding pragma expression that is currently in effect. If both a key_public_key and key_keyname are
 present, then they must refer to the same key.

 ENCRYPTION OUTPUT: The key_public_key pragma expression shall be output in each protected block
 for which it is used, followed by the encoded value. The key_method and key_public_key can be combined
 to fully specify the required encryption of data keys.

 DECRYPTION INPUT: The key_keyowner and key_method can be combined with the key_public_key
 to determine whether the decryption tool knows the corresponding private key to decrypt a given
 key_block. If the decrypting tool can compute the required key, the data keys can be decrypted.

 28.4.27 key_block

 28.4.27.1 Syntax

            key_block


 28.4.27.2 Description

 ENCRYPTION INPUT: It shall be an error if a key_block is found in an input file unless it is contained
 within a previously generated begin_protected-end_protected block, in which case it is ignored.

 ENCRYPTION OUTPUT: The key_block pragma expression indicates that a key block begins on the next
 line in the file. When requested to use a digital signature, the encrypting tool shall take any of the
 data_method, data_public_key, data_keyname, data_decrypt_key, and digest_block to form a text
 buffer. This buffer shall then be encrypted with the appropriate key_public_key, and then the encrypted
 region shall be encoded using the encoding pragma expression in effect. The output of this encoding shall
 be generated as the contents of the key_block.

 Where more than one key_block pragma expression occurs within a single begin-end block, the generated
 key blocks shall all encode the same data decryption key data. It shall be an error if the data decryption
 pragma expressions change value between key_block pragma expressions of a single encryption envelope.
 Multiple key blocks are specified for the purpose of providing alternative decryption keys for a single
 decryption envelope.

 DECRYPTION INPUT: The key_block is first read in the encoded form, the encoding is reversed, and then
 the block is internally decrypted. The resulting text is then parsed to determine the keys required to decrypt
 the data_block.



Copyright © 2006 IEEE. All rights reserved.                                                                                        483


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 515 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 28.4.28 decrypt_license

 28.4.28.1 Syntax

            decrypt_license = ( library = <string> , entry = <string> , feature = <string> , [
            exit = <string> , ] [ match = <number> ] )


 28.4.28.2 Description

 ENCRYPTION INPUT: The decrypt_license pragma expression will typically be found inside a begin/end
 pair in the original cleartext. This is necessary so that it is encrypted in the output IP shipped to the end user.

 ENCRYPTION OUTPUT: The decrypt_license is output unchanged in the output description except for
 encryption and encoding of the pragma exactly as other cleartext in the begin/end pair. Typically, it will be
 output in the data_block.

 DECRYPTION INPUT: After encountering a decrypt_license pragma expression in an encrypted model,
 prior to processing the decrypted text, the application shall load the specified library and call the entry
 function, passing it the feature specified string. The return value of the entry function shall be compared to
 the match value. If the application is licensed to decrypt the model, the returned value shall compare equal
 to the match value and shall compare nonequal otherwise. If the application is not licensed to decrypt the
 model, no decryption shall be performed, and the application shall produce an error message that includes
 the return value of the entry function. If an exit function is specified, then it shall be called prior to exiting
 the decrypting application to allow for releasing the license.

 NOTE—This mechanism only provides limited security because the end users of the model have the shared library and
 could use readily available debuggers to debug the calling sequence of the licensing mechanism. They could then
 produce an equivalent library that returns a 0, but avoids the license check.

 28.4.29 runtime_license

 28.4.29.1 Syntax

            runtime_license = ( library = <string> , entry = <string> , feature = <string> [ , exit =
            <string> ] [ , match = <number> ] )


 28.4.29.2 Description

 ENCRYPTION INPUT: The runtime_license pragma expression will typically be found inside a begin/end
 pair in the original cleartext. This is necessary so that it is encrypted in the output IP shipped to the end user.

 ENCRYPTION OUTPUT: The runtime_license is output unchanged in the output description except for
 encryption and encoding of the pragma exactly as other cleartext in the begin/end pair.

 DECRYPTION INPUT: After encountering a runtime_license pragma expression in an encrypted model,
 prior to executing, the application shall load the specified library and call the entry function, passing it the
 feature specified string. The return value of the entry function shall be compared to the match value. If the
 application is licensed to execute the model, the returned value shall compare equal to the match value and
 shall compare nonequal otherwise. If the application is not licensed to execute the model, execution shall not
 begin, and the application shall produce an error message that includes the return value of the entry function.
 If an exit is specified, then it shall be called prior to exiting the executing application to allow for releasing
 the license.



484                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 516 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 NOTE 1—Execution could mean any evaluation of the model, including simulation, layout, or synthesis.
 NOTE 2—This mechanism only provides limited security because the end users of the model have the shared library and
 could use readily available debuggers to debug the calling sequence of the licensing mechanism. They could then
 produce an equivalent library that returns a 0, but avoids the license check. IP authors may wish to implement their own
 licensing scheme embedded within the behavior of the model, possibly using PLI and/or system tasks.

 28.4.30 comment

 28.4.30.1 Syntax

            comment = <string>


 28.4.30.2 Description

 ENCRYPTION INPUT: The comment pragma expression can be found anywhere in an input file and
 indicates that even if this is found inside a begin-end block, the value shall be output as a comment in
 cleartext in the output immediately prior to the data_block.

 This is provided so that comments that may end up being included in other files inside a begin-end block
 can protect themselves from being encrypted. This is important so that critical information such as copyright
 notices can be explicitly excluded from encryption.

 Because this constitutes known cleartext that would be found inside the data_block, the pragma itself and
 the value should not be included in the encrypted text.

 ENCRYPTION OUTPUT: The entire comment including the beginning pragma shall be output in cleartext
 immediately prior to the data_block corresponding to the begin-end in which the comment was found.

 DECRYPTION INPUT: none

 28.4.31 reset

 28.4.31.1 Syntax

            reset


 28.4.31.2 Description

 ENCRYPTION INPUT: The reset pragma expression is a synonym for a reset pragma directive that
 contains protect in the pragma keyword list. Following the reset, all protect pragma keywords are restored
 to their default values.

 Because the scope of pragma definitions is lexical and extends from the point of the directive until the end of
 the compilation input, if an IP author chooses to put common pragmas such as author and author_info at
 the beginning of a list of files, they should include a reset pragma at the end of the list of files to ensure that
 this information is not unintentionally visible in other files.

 ENCRYPTION OUTPUT: none

 DECRYPTION INPUT: none




Copyright © 2006 IEEE. All rights reserved.                                                                                        485


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 517 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 28.4.32 viewport

 28.4.32.1 Syntax

            viewport = ( object = <string> , access = <string> )


 28.4.32.2 Description

 The viewport pragma expression describes objects within the current protected envelope for which access
 shall be permitted by the Verilog tool. The specified object name shall be contained within the current
 envelope. The access value is an implementation-specified relaxation of protection.




486                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 518 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Annex A
 (normative)

 Formal syntax definition
 The formal syntax of Verilog HDL is described using Backus-Naur Form (BNF). The syntax of Verilog
 HDL source is derived from the starting symbol source_text. The syntax of a library map file is derived from
 the starting symbol library_text.


 A.1 Source text

 A.1.1 Library source text

 library_text ::= { library_description }
 library_description ::=
         library_declaration
       | include_statement
       | config_declaration
 library_declaration ::=
         library library_identifier file_path_spec [ { , file_path_spec } ]
         [ -incdir file_path_spec { , file_path_spec } ] ;
 include_statement ::= include file_path_spec ;

 A.1.2 Verilog source text

 source_text ::= { description }
 description ::=
       module_declaration
     | udp_declaration
     | config_declaration
 module_declaration ::=
        { attribute_instance } module_keyword module_identifier [ module_parameter_port_list ]
              list_of_ports ; { module_item }
              endmodule
      | { attribute_instance } module_keyword module_identifier [ module_parameter_port_list ]
              [ list_of_port_declarations ] ; { non_port_module_item }
              endmodule
 module_keyword ::= module | macromodule

 A.1.3 Module parameters and ports

 module_parameter_port_list ::= # ( parameter_declaration { , parameter_declaration } )
 list_of_ports ::= ( port { , port } )
 list_of_port_declarations ::=
        ( port_declaration { , port_declaration } )
       |()
 port ::=


Copyright © 2006 IEEE. All rights reserved.                                                                                        487


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 519 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


        [ port_expression ]
      | . port_identifier ( [ port_expression ] )
 port_expression ::=
        port_reference
      | { port_reference { , port_reference } }
 port_reference ::=
      port_identifier [ [ constant_range_expression ] ]
 port_declaration ::=
        {attribute_instance} inout_declaration
      | {attribute_instance} input_declaration
      | {attribute_instance} output_declaration

 A.1.4 Module items

 module_item ::=
       port_declaration ;
     | non_port_module_item
 module_or_generate_item ::=
       { attribute_instance } module_or_generate_item_declaration
     | { attribute_instance } local_parameter_declaration ;
     | { attribute_instance } parameter_override
     | { attribute_instance } continuous_assign
     | { attribute_instance } gate_instantiation
     | { attribute_instance } udp_instantiation
     | { attribute_instance } module_instantiation
     | { attribute_instance } initial_construct
     | { attribute_instance } always_construct
     | { attribute_instance } loop_generate_construct
     | { attribute_instance } conditional_generate_construct
 module_or_generate_item_declaration ::=
       net_declaration
     | reg_declaration
     | integer_declaration
     | real_declaration
     | time_declaration
     | realtime_declaration
     | event_declaration
     | genvar_declaration
     | task_declaration
     | function_declaration
 non_port_module_item ::=
       module_or_generate_item
     | generate_region
     | specify_block
     | { attribute_instance } parameter_declaration ;
     | { attribute_instance } specparam_declaration
 parameter_override ::= defparam list_of_defparam_assignments ;




488                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 520 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 A.1.5 Configuration source text

 config_declaration ::=
         config config_identifier ;
         design_statement
         {config_rule_statement}
         endconfig
 design_statement ::= design { [library_identifier.]cell_identifier } ;
 config_rule_statement ::=
         default_clause liblist_clause ;
       | inst_clause liblist_clause ;
       | inst_clause use_clause ;
       | cell_clause liblist_clause ;
       | cell_clause use_clause ;
 default_clause ::= default
 inst_clause ::= instance inst_name
 inst_name ::= topmodule_identifier{.instance_identifier}
 cell_clause ::= cell [ library_identifier.]cell_identifier
 liblist_clause ::= liblist { library_identifier }
 use_clause ::= use [library_identifier.]cell_identifier[:config]


 A.2 Declarations

 A.2.1 Declaration types

 A.2.1.1 Module parameter declarations

 local_parameter_declaration ::=
        localparam [ signed ] [ range ] list_of_param_assignments
      | localparam parameter_type list_of_param_assignments
 parameter_declaration ::=
        parameter [ signed ] [ range ] list_of_param_assignments
      | parameter parameter_type list_of_param_assignments
 specparam_declaration ::= specparam [ range ] list_of_specparam_assignments ;
 parameter_type ::=
        integer | real | realtime | time

 A.2.1.2 Port declarations

 inout_declaration ::= inout [ net_type ] [ signed ] [ range ]
            list_of_port_identifiers
 input_declaration ::= input [ net_type ] [ signed ] [ range ]
            list_of_port_identifiers
 output_declaration ::=
        output [ net_type ] [ signed ] [ range ]
            list_of_port_identifiers
      | output reg [ signed ] [ range ]
            list_of_variable_port_identifiers
      | output output_variable_type
            list_of_variable_port_identifiers


Copyright © 2006 IEEE. All rights reserved.                                                                                        489


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 521 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A.2.1.3 Type declarations

 event_declaration ::= event list_of_event_identifiers ;
 integer_declaration ::= integer list_of_variable_identifiers ;
 net_declaration ::=
         net_type [ signed ]
              [ delay3 ] list_of_net_identifiers ;
       | net_type [ drive_strength ] [ signed ]
              [ delay3 ] list_of_net_decl_assignments ;
       | net_type [ vectored | scalared ] [ signed ]
              range [ delay3 ] list_of_net_identifiers ;
       | net_type [ drive_strength ] [ vectored | scalared ] [ signed ]
              range [ delay3 ] list_of_net_decl_assignments ;
       | trireg [ charge_strength ] [ signed ]
              [ delay3 ] list_of_net_identifiers ;
       | trireg [ drive_strength ] [ signed ]
              [ delay3 ] list_of_net_decl_assignments ;
       | trireg [ charge_strength ] [ vectored | scalared ] [ signed ]
              range [ delay3 ] list_of_net_identifiers ;
       | trireg [ drive_strength ] [ vectored | scalared ] [ signed ]
              range [ delay3 ] list_of_net_decl_assignments ;
 real_declaration ::= real list_of_real_identifiers ;
 realtime_declaration ::= realtime list_of_real_identifiers ;
 reg_declaration ::= reg [ signed ] [ range ]
              list_of_variable_identifiers ;
 time_declaration ::= time list_of_variable_identifiers ;

 A.2.2 Declaration data types

 A.2.2.1 Net and variable types

 net_type ::=
        supply0 | supply1
      | tri    | triand | trior | tri0 | tri1
      | uwire | wire | wand | wor
 output_variable_type ::= integer | time
 real_type ::=
        real_identifier { dimension }
      | real_identifier = constant_expression
 variable_type ::=
        variable_identifier { dimension }
      | variable_identifier = constant_expression

 A.2.2.2 Strengths

 drive_strength ::=
        ( strength0 , strength1 )
      | ( strength1 , strength0 )
      | ( strength0 , highz1 )
      | ( strength1 , highz0 )



490                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 522 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


      | ( highz0 , strength1 )
      | ( highz1 , strength0 )
 strength0 ::= supply0 | strong0 | pull0 | weak0
 strength1 ::= supply1 | strong1 | pull1 | weak1
 charge_strength ::= ( small ) | ( medium ) | ( large )

 A.2.2.3 Delays

 delay3 ::=
        # delay_value
      | # ( mintypmax_expression [ , mintypmax_expression [ , mintypmax_expression ] ] )
 delay2 ::=
        # delay_value
      | # ( mintypmax_expression [ , mintypmax_expression ] )
 delay_value ::=
        unsigned_number
      | real_number
      | identifier

 A.2.3 Declaration lists

 list_of_defparam_assignments ::= defparam_assignment { , defparam_assignment }
 list_of_event_identifiers ::= event_identifier { dimension }
           { , event_identifier { dimension } }
 list_of_net_decl_assignments ::= net_decl_assignment { , net_decl_assignment }
 list_of_net_identifiers ::= net_identifier { dimension }
           { , net_identifier { dimension } }
 list_of_param_assignments ::= param_assignment { , param_assignment }
 list_of_port_identifiers ::= port_identifier { , port_identifier }
 list_of_real_identifiers ::= real_type { , real_type }
 list_of_specparam_assignments ::= specparam_assignment { , specparam_assignment }
 list_of_variable_identifiers ::= variable_type { , variable_type }
 list_of_variable_port_identifiers ::= port_identifier [ = constant_expression ]
                    { , port_identifier [ = constant_expression ] }

 A.2.4 Declaration assignments

 defparam_assignment ::= hierarchical_parameter_identifier = constant_mintypmax_expression
 net_decl_assignment ::= net_identifier = expression
 param_assignment ::= parameter_identifier = constant_mintypmax_expression
 specparam_assignment ::=
        specparam_identifier = constant_mintypmax_expression
      | pulse_control_specparam
 pulse_control_specparam ::=
        PATHPULSE$ = ( reject_limit_value [ , error_limit_value ] )
      | PATHPULSE$specify_input_terminal_descriptor$specify_output_terminal_descriptor
                      = ( reject_limit_value [ , error_limit_value ] )
 error_limit_value ::= limit_value
 reject_limit_value ::= limit_value
 limit_value ::= constant_mintypmax_expression


Copyright © 2006 IEEE. All rights reserved.                                                                                        491


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 523 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A.2.5 Declaration ranges

 dimension ::= [ dimension_constant_expression : dimension_constant_expression ]
 range ::= [ msb_constant_expression : lsb_constant_expression ]

 A.2.6 Function declarations

 function_declaration ::=
          function [ automatic ] [ function_range_or_type ] function_identifier ;
          function_item_declaration { function_item_declaration }
          function_statement
          endfunction
         | function [ automatic ] [ function_range_or_type ] function_identifier ( function_port_list ) ;
          { block_item_declaration }
          function_statement
          endfunction
 function_item_declaration ::=
        block_item_declaration
      | { attribute_instance } tf_input_declaration ;
 function_port_list ::= { attribute_instance } tf_input_declaration { , { attribute_instance }
                  tf_input_declaration }
 function_range_or_type ::=
        [ signed ] [ range ]
      | integer
      | real
      | realtime
      | time

 A.2.7 Task declarations

 task_declaration ::=
          task [ automatic ] task_identifier ;
          { task_item_declaration }
          statement_or_null
          endtask
        | task [ automatic ] task_identifier ( [ task_port_list ] ) ;
          { block_item_declaration }
          statement_or_null
          endtask
 task_item_declaration ::=
        block_item_declaration
      | { attribute_instance } tf_input_declaration ;
      | { attribute_instance } tf_output_declaration ;
      | { attribute_instance } tf_inout_declaration ;
 task_port_list ::= task_port_item { , task_port_item }
 task_port_item ::=
        { attribute_instance } tf_input_declaration
      | { attribute_instance } tf_output_declaration
      | { attribute_instance } tf_inout_declaration



492                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 524 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 tf_input_declaration ::=
        input [ reg ] [ signed ] [ range ] list_of_port_identifiers
      | input task_port_type list_of_port_identifiers
 tf_output_declaration ::=
        output [ reg ] [ signed ] [ range ] list_of_port_identifiers
      | output task_port_type list_of_port_identifiers
 tf_inout_declaration ::=
        inout [ reg ] [ signed ] [ range ] list_of_port_identifiers
      | inout task_port_type list_of_port_identifiers
 task_port_type ::=
        integer | real | realtime | time

 A.2.8 Block item declarations

 block_item_declaration ::=
         { attribute_instance } reg [ signed ] [ range ] list_of_block_variable_identifiers ;
       | { attribute_instance } integer list_of_block_variable_identifiers ;
       | { attribute_instance } time list_of_block_variable_identifiers ;
       | { attribute_instance } real list_of_block_real_identifiers ;
       | { attribute_instance } realtime list_of_block_real_identifiers ;
       | { attribute_instance } event_declaration
       | { attribute_instance } local_parameter_declaration ;
       | { attribute_instance } parameter_declaration ;
 list_of_block_variable_identifiers ::= block_variable_type { , block_variable_type }
 list_of_block_real_identifiers ::= block_real_type { , block_real_type }
 block_variable_type ::= variable_identifier { dimension }
 block_real_type ::= real_identifier { dimension }


 A.3 Primitive instances

 A.3.1 Primitive instantiation and instances

 gate_instantiation ::=
        cmos_switchtype [delay3]
             cmos_switch_instance { , cmos_switch_instance } ;
      | enable_gatetype [drive_strength] [delay3]
             enable_gate_instance { , enable_gate_instance } ;
      | mos_switchtype [delay3]
             mos_switch_instance { , mos_switch_instance } ;
      | n_input_gatetype [drive_strength] [delay2]
             n_input_gate_instance { , n_input_gate_instance } ;
      | n_output_gatetype [drive_strength] [delay2]
             n_output_gate_instance { , n_output_gate_instance } ;
      | pass_en_switchtype [delay2]
             pass_enable_switch_instance { , pass_enable_switch_instance } ;
      | pass_switchtype
             pass_switch_instance { , pass_switch_instance } ;
      | pulldown [pulldown_strength]



Copyright © 2006 IEEE. All rights reserved.                                                                                        493


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 525 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


             pull_gate_instance { , pull_gate_instance } ;
      | pullup [pullup_strength]
             pull_gate_instance { , pull_gate_instance } ;
 cmos_switch_instance ::= [ name_of_gate_instance ] ( output_terminal , input_terminal ,
            ncontrol_terminal , pcontrol_terminal )
 enable_gate_instance ::= [ name_of_gate_instance ] ( output_terminal , input_terminal , enable_terminal )
 mos_switch_instance ::= [ name_of_gate_instance ] ( output_terminal , input_terminal , enable_terminal )
 n_input_gate_instance ::= [ name_of_gate_instance ] ( output_terminal , input_terminal { , input_terminal } )
 n_output_gate_instance ::= [ name_of_gate_instance ] ( output_terminal { , output_terminal } ,
                 input_terminal )
 pass_switch_instance ::= [ name_of_gate_instance ] ( inout_terminal , inout_terminal )
 pass_enable_switch_instance ::= [ name_of_gate_instance ] ( inout_terminal , inout_terminal ,
                 enable_terminal )
 pull_gate_instance ::= [ name_of_gate_instance ] ( output_terminal )
 name_of_gate_instance ::= gate_instance_identifier [ range ]

 A.3.2 Primitive strengths

 pulldown_strength ::=
        ( strength0 , strength1 )
      | ( strength1 , strength0 )
      | ( strength0 )
 pullup_strength ::=
        ( strength0 , strength1 )
      | ( strength1 , strength0 )
      | ( strength1 )

 A.3.3 Primitive terminals

 enable_terminal ::= expression
 inout_terminal ::= net_lvalue
 input_terminal ::= expression
 ncontrol_terminal ::= expression
 output_terminal ::= net_lvalue
 pcontrol_terminal ::= expression

 A.3.4 Primitive gate and switch types

 cmos_switchtype ::= cmos | rcmos
 enable_gatetype ::= bufif0 | bufif1 | notif0 | notif1
 mos_switchtype ::= nmos | pmos | rnmos | rpmos
 n_input_gatetype ::= and | nand | or | nor | xor | xnor
 n_output_gatetype ::= buf | not
 pass_en_switchtype ::= tranif0 | tranif1 | rtranif1 | rtranif0
 pass_switchtype ::= tran | rtran




494                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 526 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 A.4 Module instantiation and generate construct

 A.4.1 Module instantiation

 module_instantiation ::=
         module_identifier [ parameter_value_assignment ]
           module_instance { , module_instance } ;
 parameter_value_assignment ::= # ( list_of_parameter_assignments )
 list_of_parameter_assignments ::=
       ordered_parameter_assignment { , ordered_parameter_assignment } |
       named_parameter_assignment { , named_parameter_assignment }
 ordered_parameter_assignment ::= expression
 named_parameter_assignment ::= . parameter_identifier ( [ mintypmax_expression ] )
 module_instance ::= name_of_module_instance ( [ list_of_port_connections ] )
 name_of_module_instance ::= module_instance_identifier [ range ]
 list_of_port_connections ::=
         ordered_port_connection { , ordered_port_connection }
       | named_port_connection { , named_port_connection }
 ordered_port_connection ::= { attribute_instance } [ expression ]
 named_port_connection ::= { attribute_instance } . port_identifier ( [ expression ] )

 A.4.2 Generate construct

 generate_region ::=
       generate { module_or_generate_item } endgenerate
 genvar_declaration ::=
       genvar list_of_genvar_identifiers ;
 list_of_genvar_identifiers ::=
       genvar_identifier { , genvar_identifier }
 loop_generate_construct ::=
       for ( genvar_initialization ; genvar_expression ; genvar_iteration )
           generate_block
 genvar_initialization ::=
       genvar_identifier = constant_expression
 genvar_expression ::=
         genvar_primary
       | unary_operator { attribute_instance } genvar_primary
       | genvar_expression binary_operator { attribute_instance } genvar_expression
       | genvar_expression ? { attribute_instance } genvar_expression : genvar_expression
 genvar_iteration ::=
       genvar_identifier = genvar_expression
 genvar_primary ::=
         constant_primary
       | genvar_identifier
 conditional_generate_construct ::=
         if_generate_construct
       | case_generate_construct
 if_generate_construct ::=
       if ( constant_expression ) generate_block_or_null



Copyright © 2006 IEEE. All rights reserved.                                                                                        495


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 527 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


          [ else generate_block_or_null ]
 case_generate_construct ::=
      case ( constant_expression )
         case_generate_item { case_generate_item } endcase
 case_generate_item ::=
        constant_expression { , constant_expression } : generate_block_or_null
      | default [ : ] generate_block_or_null
 generate_block ::=
        module_or_generate_item
      | begin [ : generate_block_identifier ] { module_or_generate_item } end
 generate_block_or_null ::=
        generate_block
      |;


 A.5 UDP declaration and instantiation

 A.5.1 UDP declaration

 udp_declaration ::=
       { attribute_instance } primitive udp_identifier ( udp_port_list ) ;
        udp_port_declaration { udp_port_declaration }
        udp_body
        endprimitive
      | { attribute_instance } primitive udp_identifier ( udp_declaration_port_list ) ;
        udp_body
        endprimitive

 A.5.2 UDP ports

 udp_port_list ::= output_port_identifier , input_port_identifier { , input_port_identifier }
 udp_declaration_port_list ::=
     udp_output_declaration , udp_input_declaration { , udp_input_declaration }
 udp_port_declaration ::=
       udp_output_declaration ;
     | udp_input_declaration ;
     | udp_reg_declaration ;
 udp_output_declaration ::=
       { attribute_instance } output port_identifier
     | { attribute_instance } output reg port_identifier [ = constant_expression ]
 udp_input_declaration ::= { attribute_instance } input list_of_port_identifiers
 udp_reg_declaration ::= { attribute_instance } reg variable_identifier

 A.5.3 UDP body

 udp_body ::= combinational_body | sequential_body
 combinational_body ::= table combinational_entry { combinational_entry } endtable
 combinational_entry ::= level_input_list : output_symbol ;
 sequential_body ::= [ udp_initial_statement ] table sequential_entry { sequential_entry } endtable



496                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 528 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 udp_initial_statement ::= initial output_port_identifier = init_val ;
 init_val ::= 1'b0 | 1'b1 | 1'bx | 1'bX | 1'B0 | 1'B1 | 1'Bx | 1'BX | 1 | 0
 sequential_entry ::= seq_input_list : current_state : next_state ;
 seq_input_list ::= level_input_list | edge_input_list
 level_input_list ::= level_symbol { level_symbol }
 edge_input_list ::= { level_symbol } edge_indicator { level_symbol }
 edge_indicator ::= ( level_symbol level_symbol ) | edge_symbol
 current_state ::= level_symbol
 next_state ::= output_symbol | -
 output_symbol ::= 0 | 1 | x | X
 level_symbol ::= 0 | 1 | x | X | ? | b | B
 edge_symbol ::= r | R | f | F | p | P | n | N | *

 A.5.4 UDP instantiation

 udp_instantiation ::= udp_identifier [ drive_strength ] [ delay2 ]
                               udp_instance { , udp_instance } ;
 udp_instance ::= [ name_of_udp_instance ] ( output_terminal , input_terminal
                              { , input_terminal } )
 name_of_udp_instance ::= udp_instance_identifier [ range ]


 A.6 Behavioral statements

 A.6.1 Continuous assignment statements

 continuous_assign ::= assign [ drive_strength ] [ delay3 ] list_of_net_assignments ;
 list_of_net_assignments ::= net_assignment { , net_assignment }
 net_assignment ::= net_lvalue = expression

 A.6.2 Procedural blocks and assignments

 initial_construct ::= initial statement
 always_construct ::= always statement
 blocking_assignment ::= variable_lvalue = [ delay_or_event_control ] expression
 nonblocking_assignment ::= variable_lvalue <= [ delay_or_event_control ] expression
 procedural_continuous_assignments ::=
         assign variable_assignment
       | deassign variable_lvalue
       | force variable_assignment
       | force net_assignment
       | release variable_lvalue
       | release net_lvalue
 variable_assignment ::= variable_lvalue = expression

 A.6.3 Parallel and sequential blocks

 par_block ::= fork [ : block_identifier
            { block_item_declaration } ] { statement } join



Copyright © 2006 IEEE. All rights reserved.                                                                                        497


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 529 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 seq_block ::= begin [ : block_identifier
          { block_item_declaration } ] { statement } end

 A.6.4 Statements

 statement ::=
        { attribute_instance } blocking_assignment ;
      | { attribute_instance } case_statement
      | { attribute_instance } conditional_statement
      | { attribute_instance } disable_statement
      | { attribute_instance } event_trigger
      | { attribute_instance } loop_statement
      | { attribute_instance } nonblocking_assignment ;
      | { attribute_instance } par_block
      | { attribute_instance } procedural_continuous_assignments ;
      | { attribute_instance } procedural_timing_control_statement
      | { attribute_instance } seq_block
      | { attribute_instance } system_task_enable
      | { attribute_instance } task_enable
      | { attribute_instance } wait_statement
 statement_or_null ::=
        statement
      | { attribute_instance } ;
 function_statement1 ::= statement

 A.6.5 Timing control statements

 delay_control ::=
        # delay_value
      | # ( mintypmax_expression )
 delay_or_event_control ::=
        delay_control
      | event_control
      | repeat ( expression ) event_control
 disable_statement ::=
        disable hierarchical_task_identifier ;
      | disable hierarchical_block_identifier ;
 event_control ::=
        @ hierarchical_event_identifier
      | @ ( event_expression )
      | @*
      | @ (*)
 event_trigger ::=
        -> hierarchical_event_identifier { [ expression ] } ;
 event_expression ::=
        expression
      | posedge expression
      | negedge expression
      | event_expression or event_expression



498                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 530 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


      | event_expression , event_expression
 procedural_timing_control ::=
        delay_control
      | event_control
 procedural_timing_control_statement ::=
        procedural_timing_control statement_or_null
 wait_statement ::=
        wait ( expression ) statement_or_null

 A.6.6 Conditional statements

 conditional_statement ::=
        if ( expression )
              statement_or_null [ else statement_or_null ]
      | if_else_if_statement
 if_else_if_statement ::=
        if ( expression ) statement_or_null
       { else if ( expression ) statement_or_null }
       [ else statement_or_null ]

 A.6.7 Case statements

 case_statement ::=
        case ( expression )
             case_item { case_item } endcase
      | casez ( expression )
             case_item { case_item } endcase
      | casex ( expression )
             case_item { case_item } endcase
 case_item ::=
        expression { , expression } : statement_or_null
      | default [ : ] statement_or_null

 A.6.8 Looping statements

 loop_statement ::=
       forever statement
     | repeat ( expression ) statement
     | while ( expression ) statement
     | for ( variable_assignment ; expression ; variable_assignment )
             statement

 A.6.9 Task enable statements

 system_task_enable ::= system_task_identifier [ ( [ expression ] { , [ expression ] } ) ] ;
 task_enable ::= hierarchical_task_identifier [ ( expression { , expression } ) ] ;




Copyright © 2006 IEEE. All rights reserved.                                                                                        499


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 531 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A.7 Specify section

 A.7.1 Specify block declaration

 specify_block ::= specify { specify_item } endspecify
 specify_item ::=
        specparam_declaration
      | pulsestyle_declaration
      | showcancelled_declaration
      | path_declaration
      | system_timing_check
 pulsestyle_declaration ::=
        pulsestyle_onevent list_of_path_outputs ;
     | pulsestyle_ondetect list_of_path_outputs ;
 showcancelled_declaration ::=
        showcancelled list_of_path_outputs ;
      | noshowcancelled list_of_path_outputs ;

 A.7.2 Specify path declarations

 path_declaration ::=
         simple_path_declaration ;
       | edge_sensitive_path_declaration ;
       | state_dependent_path_declaration ;
 simple_path_declaration ::=
         parallel_path_description = path_delay_value
       | full_path_description = path_delay_value
 parallel_path_description ::=
       ( specify_input_terminal_descriptor [ polarity_operator ] => specify_output_terminal_descriptor )
 full_path_description ::=
       ( list_of_path_inputs [ polarity_operator ] *> list_of_path_outputs )
 list_of_path_inputs ::=
         specify_input_terminal_descriptor { , specify_input_terminal_descriptor }
 list_of_path_outputs ::=
         specify_output_terminal_descriptor { , specify_output_terminal_descriptor }

 A.7.3 Specify block terminals

 specify_input_terminal_descriptor ::=
      input_identifier [ [ constant_range_expression ] ]
 specify_output_terminal_descriptor ::=
      output_identifier [ [ constant_range_expression ] ]
 input_identifier ::= input_port_identifier | inout_port_identifier
 output_identifier ::= output_port_identifier | inout_port_identifier

 A.7.4 Specify path delays

 path_delay_value ::=
       list_of_path_delay_expressions


500                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 532 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


       | ( list_of_path_delay_expressions )
 list_of_path_delay_expressions ::=
         t_path_delay_expression
       | trise_path_delay_expression , tfall_path_delay_expression
       | trise_path_delay_expression , tfall_path_delay_expression , tz_path_delay_expression
       | t01_path_delay_expression , t10_path_delay_expression , t0z_path_delay_expression ,
         tz1_path_delay_expression , t1z_path_delay_expression , tz0_path_delay_expression
       | t01_path_delay_expression , t10_path_delay_expression , t0z_path_delay_expression ,
         tz1_path_delay_expression , t1z_path_delay_expression , tz0_path_delay_expression ,
         t0x_path_delay_expression , tx1_path_delay_expression , t1x_path_delay_expression ,
         tx0_path_delay_expression , txz_path_delay_expression , tzx_path_delay_expression
 t_path_delay_expression ::= path_delay_expression
 trise_path_delay_expression ::= path_delay_expression
 tfall_path_delay_expression ::= path_delay_expression
 tz_path_delay_expression ::= path_delay_expression
 t01_path_delay_expression ::= path_delay_expression
 t10_path_delay_expression ::= path_delay_expression
 t0z_path_delay_expression ::= path_delay_expression
 tz1_path_delay_expression ::= path_delay_expression
 t1z_path_delay_expression ::= path_delay_expression
 tz0_path_delay_expression ::= path_delay_expression
 t0x_path_delay_expression ::= path_delay_expression
 tx1_path_delay_expression ::= path_delay_expression
 t1x_path_delay_expression ::= path_delay_expression
 tx0_path_delay_expression ::= path_delay_expression
 txz_path_delay_expression ::= path_delay_expression
 tzx_path_delay_expression ::= path_delay_expression
 path_delay_expression ::= constant_mintypmax_expression
 edge_sensitive_path_declaration ::=
         parallel_edge_sensitive_path_description = path_delay_value
       | full_edge_sensitive_path_description = path_delay_value
 parallel_edge_sensitive_path_description ::=
         ( [ edge_identifier ] specify_input_terminal_descriptor =>
              ( specify_output_terminal_descriptor [ polarity_operator ] : data_source_expression ) )
 full_edge_sensitive_path_description ::=
         ( [ edge_identifier ] list_of_path_inputs *>
              ( list_of_path_outputs [ polarity_operator ] : data_source_expression ) )
 data_source_expression ::= expression
 edge_identifier ::= posedge | negedge
 state_dependent_path_declaration ::=
         if ( module_path_expression ) simple_path_declaration
       | if ( module_path_expression ) edge_sensitive_path_declaration
       | ifnone simple_path_declaration
 polarity_operator ::= + | -




Copyright © 2006 IEEE. All rights reserved.                                                                                        501


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 533 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A.7.5 System timing checks

 A.7.5.1 System timing check commands

 system_timing_check ::=
        $setup_timing_check
      | $hold_timing_check
      | $setuphold_timing_check
      | $recovery_timing_check
      | $removal_timing_check
      | $recrem_timing_check
      | $skew_timing_check
      | $timeskew_timing_check
      | $fullskew_timing_check
      | $period_timing_check
      | $width_timing_check
      | $nochange_timing_check
 $setup_timing_check ::=
        $setup ( data_event , reference_event , timing_check_limit [ , [ notifier ] ] ) ;
 $hold_timing_check ::=
        $hold ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
 $setuphold_timing_check ::=
        $setuphold ( reference_event , data_event , timing_check_limit , timing_check_limit
                           [ , [ notifier ] [ , [ stamptime_condition ] [ , [ checktime_condition ]
                           [ , [ delayed_reference ] [ , [ delayed_data ] ] ] ] ] ] ) ;
 $recovery_timing_check ::=
        $recovery ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
 $removal_timing_check ::=
        $removal ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
 $recrem_timing_check ::=
        $recrem ( reference_event , data_event , timing_check_limit , timing_check_limit
                           [ , [ notifier ] [ , [ stamptime_condition ] [ , [ checktime_condition ]
                           [ , [ delayed_reference ] [ , [ delayed_data ] ] ] ] ] ] ) ;
 $skew_timing_check ::=
        $skew ( reference_event , data_event , timing_check_limit [ , [ notifier ] ] ) ;
 $timeskew_timing_check ::=
        $timeskew ( reference_event , data_event , timing_check_limit
                           [ , [ notifier ] [ , [ event_based_flag ] [ , [ remain_active_flag ] ] ] ] ) ;
 $fullskew_timing_check ::=
        $fullskew ( reference_event , data_event , timing_check_limit , timing_check_limit
                           [ , [ notifier ] [ , [ event_based_flag ] [ , [ remain_active_flag ] ] ] ] ) ;
 $period_timing_check ::=
        $period ( controlled_reference_event , timing_check_limit [ , [ notifier ] ] ) ;
 $width_timing_check ::=
        $width ( controlled_reference_event , timing_check_limit
                           [ , threshold [ , notifier ] ] ) ;
 $nochange_timing_check ::=
        $nochange ( reference_event , data_event , start_edge_offset ,
                           end_edge_offset [ , [ notifier ] ] ) ;




502                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 534 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 A.7.5.2 System timing check command arguments

 checktime_condition ::= mintypmax_expression
 controlled_reference_event ::= controlled_timing_check_event
 data_event ::= timing_check_event
 delayed_data ::=
         terminal_identifier
       | terminal_identifier [ constant_mintypmax_expression ]
 delayed_reference ::=
         terminal_identifier
       | terminal_identifier [ constant_mintypmax_expression ]
 end_edge_offset ::= mintypmax_expression
 event_based_flag ::= constant_expression
 notifier ::= variable_identifier
 reference_event ::= timing_check_event
 remain_active_flag ::= constant_expression
 stamptime_condition ::= mintypmax_expression
 start_edge_offset ::= mintypmax_expression
 threshold ::= constant_expression
 timing_check_limit ::= expression

 A.7.5.3 System timing check event definitions

 timing_check_event ::=
        [timing_check_event_control] specify_terminal_descriptor [ &&& timing_check_condition ]
 controlled_timing_check_event ::=
        timing_check_event_control specify_terminal_descriptor [ &&& timing_check_condition ]
 timing_check_event_control ::=
        posedge
      | negedge
      | edge_control_specifier
 specify_terminal_descriptor ::=
        specify_input_terminal_descriptor
      | specify_output_terminal_descriptor
 edge_control_specifier ::= edge [ edge_descriptor { , edge_descriptor } ]
 edge_descriptor2 ::=
        01
      | 10
      | z_or_x zero_or_one
      | zero_or_one z_or_x
 zero_or_one ::= 0 | 1
 z_or_x ::= x | X | z | Z
 timing_check_condition ::=
        scalar_timing_check_condition
      | ( scalar_timing_check_condition )




Copyright © 2006 IEEE. All rights reserved.                                                                                        503


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 535 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 scalar_timing_check_condition ::=
        expression
      | ~ expression
      | expression == scalar_constant
      | expression === scalar_constant
      | expression != scalar_constant
      | expression !== scalar_constant
 scalar_constant ::=
        1'b0 | 1'b1 | 1'B0 | 1'B1 | 'b0 | 'b1 | 'B0 | 'B1 | 1 | 0


 A.8 Expressions

 A.8.1 Concatenations

 concatenation ::= { expression { , expression } }
 constant_concatenation ::= { constant_expression { , constant_expression } }
 constant_multiple_concatenation ::= { constant_expression constant_concatenation }
 module_path_concatenation ::= { module_path_expression { , module_path_expression } }
 module_path_multiple_concatenation ::= { constant_expression module_path_concatenation }
 multiple_concatenation ::= { constant_expression concatenation }

 A.8.2 Function calls

 constant_function_call ::= function_identifier { attribute_instance }
            ( constant_expression { , constant_expression } )
 constant_system_function_call ::= system_function_identifier
            ( constant_expression { , constant_expression } )
 function_call ::= hierarchical_function_identifier{ attribute_instance }
            ( expression { , expression } )
 system_function_call ::= system_function_identifier
            [ ( expression { , expression } ) ]

 A.8.3 Expressions

 base_expression ::= expression
 conditional_expression ::= expression1 ? { attribute_instance } expression2 : expression3
 constant_base_expression ::= constant_expression
 constant_expression ::=
        constant_primary
      | unary_operator { attribute_instance } constant_primary
      | constant_expression binary_operator { attribute_instance } constant_expression
      | constant_expression ? { attribute_instance } constant_expression : constant_expression
 constant_mintypmax_expression ::=
        constant_expression
      | constant_expression : constant_expression : constant_expression
 constant_range_expression ::=
        constant_expression
      | msb_constant_expression : lsb_constant_expression



504                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 536 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


      | constant_base_expression +: width_constant_expression
      | constant_base_expression -: width_constant_expression
 dimension_constant_expression ::= constant_expression
 expression ::=
        primary
      | unary_operator { attribute_instance } primary
      | expression binary_operator { attribute_instance } expression
      | conditional_expression
 expression1 ::= expression
 expression2 ::= expression
 expression3 ::= expression
 lsb_constant_expression ::= constant_expression
 mintypmax_expression ::=
        expression
      | expression : expression : expression
 module_path_conditional_expression ::= module_path_expression ? { attribute_instance }
             module_path_expression : module_path_expression
 module_path_expression ::=
        module_path_primary
      | unary_module_path_operator { attribute_instance } module_path_primary
      | module_path_expression binary_module_path_operator { attribute_instance }
             module_path_expression
      | module_path_conditional_expression
 module_path_mintypmax_expression ::=
        module_path_expression
      | module_path_expression : module_path_expression : module_path_expression
 msb_constant_expression ::= constant_expression
 range_expression ::=
        expression
      | msb_constant_expression : lsb_constant_expression
      | base_expression +: width_constant_expression
      | base_expression -: width_constant_expression
 width_constant_expression ::= constant_expression

 A.8.4 Primaries

 constant_primary ::=
        number
      | parameter_identifier [ [ constant_range_expression ] ]
      | specparam_identifier [ [ constant_range_expression ] ]
      | constant_concatenation
      | constant_multiple_concatenation
      | constant_function_call
      | constant_system_function_call
      | ( constant_mintypmax_expression )
      | string




Copyright © 2006 IEEE. All rights reserved.                                                                                        505


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 537 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 module_path_primary ::=
       number
     | identifier
     | module_path_concatenation
     | module_path_multiple_concatenation
     | function_call
     | system_function_call
     | ( module_path_mintypmax_expression )
 primary ::=
       number
     | hierarchical_identifier [ { [ expression ] } [ range_expression ] ]
     | concatenation
     | multiple_concatenation
     | function_call
     | system_function_call
     | ( mintypmax_expression )
     | string

 A.8.5 Expression left-side values

 net_lvalue ::=
        hierarchical_net_identifier [ { [ constant_expression ] } [ constant_range_expression ] ]
      | { net_lvalue { , net_lvalue } }
 variable_lvalue ::=
        hierarchical_variable_identifier [ { [ expression ] } [ range_expression ] ]
      | { variable_lvalue { , variable_lvalue } }

 A.8.6 Operators

 unary_operator ::=
        + | - | ! | ~ | & | ~& | | | ~| | ^ | ~^ | ^~
 binary_operator ::=
        + | - | * | / | % | == | != | === | !== | && | || | **
      | < | <= | > | >= | & | | | ^ | ^~ | ~^ | >> | << | >>> | <<<
 unary_module_path_operator ::=
        ! | ~ | & | ~& | | | ~| | ^ | ~^ | ^~
 binary_module_path_operator ::=
        == | != | && | || | & | | | ^ | ^~ | ~^

 A.8.7 Numbers

 number ::=
      decimal_number
    | octal_number
    | binary_number
    | hex_number
    | real_number
 real_number2 ::=
       unsigned_number . unsigned_number


506                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 538 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


       | unsigned_number [ . unsigned_number ] exp [ sign ] unsigned_number
 exp ::= e | E
 decimal_number ::=
         unsigned_number
       | [ size ] decimal_base unsigned_number
       | [ size ] decimal_base x_digit { _ }
       | [ size ] decimal_base z_digit { _ }
 binary_number ::= [ size ] binary_base binary_value
 octal_number ::= [ size ] octal_base octal_value
 hex_number ::= [ size ] hex_base hex_value
 sign ::= + | -
 size ::= non_zero_unsigned_number
 non_zero_unsigned_number2 ::= non_zero_decimal_digit { _ | decimal_digit}
 unsigned_number2 ::= decimal_digit { _ | decimal_digit }
 binary_value2 ::= binary_digit { _ | binary_digit }
 octal_value2 ::= octal_digit { _ | octal_digit }
 hex_value2 ::= hex_digit { _ | hex_digit }
 decimal_base2 ::= '[s|S]d | '[s|S]D
 binary_base2 ::= '[s|S]b | '[s|S]B
 octal_base2 ::= '[s|S]o | '[s|S]O
 hex_base2 ::= '[s|S]h | '[s|S]H
 non_zero_decimal_digit ::= 1 | 2 | 3 | 4 | 5 | 6 | 7 | 8 | 9
 decimal_digit ::= 0 | 1 | 2 | 3 | 4 | 5 | 6 | 7 | 8 | 9
 binary_digit ::= x_digit | z_digit | 0 | 1
 octal_digit ::= x_digit | z_digit | 0 | 1 | 2 | 3 | 4 | 5 | 6 | 7
 hex_digit ::=
       x_digit | z_digit | 0 | 1 | 2 | 3 | 4 | 5 | 6 | 7 | 8 | 9
      |a|b|c|d|e|f|A|B|C|D|E|F
 x_digit ::= x | X
 z_digit ::= z | Z | ?

 A.8.8 Strings

 string ::= " { Any_ASCII_Characters_except_new_line } "


 A.9 General

 A.9.1 Attributes

 attribute_instance ::= (* attr_spec { , attr_spec } *)
 attr_spec ::=
        attr_name [ = constant_expression ]
 attr_name ::= identifier




Copyright © 2006 IEEE. All rights reserved.                                                                                        507


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 539 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 A.9.2 Comments

 comment ::=
        one_line_comment
      | block_comment
 one_line_comment ::= // comment_text \n
 block_comment ::= /* comment_text */
 comment_text ::= { Any_ASCII_character }

 A.9.3 Identifiers

 block_identifier ::= identifier
 cell_identifier ::= identifier
 config_identifier ::= identifier
 escaped_identifier ::= \ {Any_ASCII_character_except_white_space} white_space
 event_identifier ::= identifier
 function_identifier ::= identifier
 gate_instance_identifier ::= identifier
 generate_block_identifier ::= identifier
 genvar_identifier ::= identifier
 hierarchical_block_identifier ::= hierarchical_identifier
 hierarchical_event_identifier ::= hierarchical_identifier
 hierarchical_function_identifier ::= hierarchical_identifier
 hierarchical_identifier ::= { identifier [ [ constant_expression ] ] . } identifier
 hierarchical_net_identifier ::= hierarchical_identifier
 hierarchical_parameter_identifier ::= hierarchical_identifier
 hierarchical_variable_identifier ::= hierarchical_identifier
 hierarchical_task_identifier ::= hierarchical_identifier
 identifier ::=
        simple_identifier
      | escaped_identifier
 inout_port_identifier ::= identifier
 input_port_identifier ::= identifier
 instance_identifier ::= identifier
 library_identifier ::= identifier
 module_identifier ::= identifier
 module_instance_identifier ::= identifier
 net_identifier ::= identifier
 output_port_identifier ::= identifier
 parameter_identifier ::= identifier
 port_identifier ::= identifier
 real_identifier ::= identifier
 simple_identifier3 ::= [ a-zA-Z_ ] { [ a-zA-Z0-9_$ ] }
 specparam_identifier ::= identifier
 system_function_identifier4 ::= $[ a-zA-Z0-9_$ ]{ [ a-zA-Z0-9_$ ] }
 system_task_identifier4 ::= $[ a-zA-Z0-9_$ ]{ [ a-zA-Z0-9_$ ] }
 task_identifier ::= identifier
 terminal_identifier ::= identifier
 text_macro_identifier ::= identifier


508                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 540 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 topmodule_identifier ::= identifier
 udp_identifier ::= identifier
 udp_instance_identifier ::= identifier
 variable_identifier ::= identifier

 A.9.4 White space

 white_space ::= space | tab | newline | eof5

 Details:

            1)   Function statements are limited by the rules of 10.4.4.
            2)   Embedded spaces are illegal.
            3)   A simple_identifier shall start with an alpha or underscore (_) character, shall have at least one
                 character, and shall not have any spaces.
            4)   The dollar sign ($) in a system_function_identifier or system_task_identifier shall not be
                 followed by white_space. A system_function_identifier or system_task_identifier shall not be
                 escaped.
            5)   End of file.




Copyright © 2006 IEEE. All rights reserved.                                                                                        509


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 541 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Annex B
 (normative)

 List of keywords
 Keywords are predefined nonescaped identifiers that define Verilog language constructs. An escaped
 identifier shall not be treated as a keyword.

               always                               ifnone                                rnmos
               and                                  incdir                                rpmos
               assign                               include                               rtran
               automatic                            initial                               rtranif0
               begin                                inout                                 rtranif1
               buf                                  input                                 scalared
               bufif0                               instance                              showcancelled
               bufif1                               integer                               signed
               case                                 join                                  small
               casex                                large                                 specify
               casez                                liblist                               specparam
               cell                                 library                               strong0
               cmos                                 localparam                            strong1
               config                               macromodule                           supply0
               deassign                             medium                                supply1
               default                              module                                table
               defparam                             nand                                  task
               design                               negedge                               time
               disable                              nmos                                  tran
               edge                                 nor                                   tranif0
               else                                 noshowcancelled                       tranif1
               end                                  not                                   tri
               endcase                              notif0                                tri0
               endconfig                            notif1                                tri1
               endfunction                          or                                    triand
               endgenerate                          output                                trior
               endmodule                            parameter                             trireg
               endprimitive                         pmos                                  unsigned1
               endspecify                           posedge                               use
               endtable                             primitive                             uwire
               endtask                              pull0                                 vectored
               event                                pull1                                 wait
               for                                  pulldown                              wand
               force                                pullup                                weak0
               forever                              pulsestyle_onevent                    weak1
               fork                                 pulsestyle_ondetect                   while
               function                             rcmos                                 wire
               generate                             real                                  wor
               genvar                               realtime                              xnor
               highz0                               reg                                   xor
               highz1                               release                               1unsigned is reserved
               if                                   repeat                                                             for
                                                                                          possible future usage.




510                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 542 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Annex C
 (informative)

 System tasks and functions
 The system tasks and functions described in this annex are for informative purposes only and are not part of
 this standard.

 This annex describes system tasks and functions as companions to the system tasks and functions described
 in Clause 17 The system tasks and functions described in this annex may not be available in all
 implementations of the Verilog HDL. The following system tasks and functions are described in this annex:

      $countdrivers          [C.1]                                  $reset_count           [C.7]
      $getpattern            [C.2]                                  $reset_value           [C.7]
      $incsave               [C.8]                                  $restart               [C.8]
      $input                 [C.3]                                  $save                  [C.8]
      $key                   [C.4]                                  $scale                 [C.9]
      $list                  [C.5]                                  $scope                 [C.10]
      $log                   [C.6]                                  $showscopes            [C.11]
      $nokey                 [C.4]                                  $showvars              [C.12]
      $nolog                 [C.6]                                  $sreadmemb             [C.13]
      $reset                 [C.7]                                  $sreadmemh             [C.13]


 The word tool in this annex refers to an implementation of Verilog HDL, typically a logic simulator.


 C.1 $countdrivers

 Syntax:

                   $countdrivers (net, [ net_is_forced, number_of_01x_drivers, number_of_0_drivers,
                                number_of_1_drivers, number_of_x_drivers ] );

 The $countdrivers system function is provided to count the number of drivers on a specified net so that bus
 contention can be identified.

 This system function returns a 0 if there is no more than one driver on the net and returns a 1 otherwise
 (indicating contention). The specified net shall be a scalar or a bit-select of a vector net. The number of
 arguments to the system function may vary according to how much information is desired.

 If additional arguments are supplied to the $countdrivers function, each argument returns the information
 described in Table C.1.




Copyright © 2006 IEEE. All rights reserved.                                                                                        511


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 543 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                        Table C.1—Argument return value for $countdriver function

               Argument                                                          Return value

   net_is_forced                           1 if net is forced.
                                           0 otherwise.

   number_of_01x_drivers                   An integer representing the number of drivers on the net that are in 0, 1, or x
                                           state. This represents the total number of drivers that are not forced.

   number_of_0_drivers                     An integer representing the number of drivers on the net that are in 0 state.

   number_of_1_drivers                     An integer representing the number of drivers on the net that are in 1 state.

   number_of_x_drivers                     An integer representing the number of drivers on the net that are in x state.



 C.2 $getpattern

 Syntax:

                   $getpattern ( mem_element );

 The system function $getpattern provides for fast processing of stimulus patterns that have to be
 propagated to a large number of scalar inputs. The function reads stimulus patterns that have been loaded
 into a memory using the $readmemb or $readmemh system tasks.

 Use of this function is limited, however: it may only be used in a continuous assignment statement where the
 left-hand side is a concatenation of scalar nets and the argument to the system function is a memory element
 reference.

 For example:

 The following example shows how stimuli stored in a file can be read into a memory using $readmemb and
 applied to the circuit one pattern at a time using $getpattern.

 The memory in_mem is initialized with the stimulus patterns by the $readmemb task. The integer variable
 index selects which pattern is being applied to the circuit. The for loop increments the integer variable
 index periodically to sequence the patterns.

            module top;
            parameter in_width=10,
                      patterns=200,
                      step=20;
            reg [1:in_width] in_mem[1:patterns];
            integer index;

            // declare scalar inputs
            wire i1,i2,i3,i4,i5,i6,i7,i8,i9,i10;

            // assign patterns to circuit scalar inputs (a new pattern
            // is applied to the circuit each time index changes value)
            assign {i1,i2,i3,i4,i5,i6,i7,i8,i9,i10} = $getpattern(in_mem[index]);
            initial begin
                 // read stimulus patterns into memory
                 $readmemb("patt.mem", in_mem);




512                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 544 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                  // step through patterns (each assignment
                  // to index will drive a new pattern onto the circuit
                  // inputs from the $getpattern system task specified above
                  for (index = 1; index <= patterns; index = index + 1)
                     #step;
            end

               // instantiate the circuit module - e.g.,
            mod1 cct (o1,o2,o3,o4,o5, i1,i2,i3,i4,i5,i6,i7,i8,i9,i10);

            endmodule


 C.3 $input

 Syntax:

                   $input ("filename");

 The $input system task allows command input text to come from a named file instead of from the terminal.
 At the end of the command file, the input is switched back to the terminal.


 C.4 $key and $nokey

 Syntax:

                   $key [ ("filename") ] ;
                   $nokey ;

 A key file is created whenever interactive mode is entered for the first time during simulation. The key file
 contains all of the text that has been typed in from the standard input. The file also contains information
 about asynchronous interrupts.

 The $nokey and $key system tasks are used to disable and reenable output to the key file. An optional file
 name argument for $key causes the old key file to be closed, a new file to be created, and output to be
 directed to the new file.


 C.5 $list

 Syntax:

                   $list [ ( hierarchical_name ) ] ;

 When invoked without an argument, $list produces a listing of the module, task, function, or named block
 that is defined as the current scope setting. If an optional argument is supplied, it shall refer to a specific
 module, task, function, or named block, in which case the specified object is listed.




Copyright © 2006 IEEE. All rights reserved.                                                                                        513


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 545 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 C.6 $log and $nolog

 Syntax:

                   $log [ ("filename") ] ;
                   $nolog ;

 A log file contains a copy of all the text that is printed to the standard output. The log file may also contain,
 at the beginning of the file, the host command that was used to run the tool.

 The $nolog and $log system tasks are used to disable and reenable output to the log file. The $nolog task
 disables output to the log file, while the $log task reenables the output. An optional file name argument for
 $log causes the old file to be closed, a new log file to be created, and output to be directed to the new log file.


 C.7 $reset, $reset_count, and $reset_value

 Syntax:

                   $reset [ ( stop_value [ , reset_value , [ diagnostics_value ] ] ) ] ;
                   $reset_count ;
                   $reset_value ;

 The $reset system task enables a tool to be reset to its “time 0” state so that processing (e.g., simulation) can
 begin again.

 The $reset_count system function keeps track of the number of times the tool is reset. The $reset_value
 system function returns the value specified by the reset_value argument to the $reset system task. The
 $reset_value system function is used to communicate information from before a reset of a tool to the time 0
 state to after the reset.

 The following are some of the simulation methods that can be employed with this system task and these
 system functions:

    —      Determine the force statements a design needs to operate correctly, reset the simulation time to 0,
           enter these force statements, and start to simulate again.
    —      Reset the simulation time to 0 and apply new stimuli.
    —      Determine that debug system tasks, such as $monitor and $strobe, are keeping track of the correct
           nets or regs, reset the simulation time to 0, and begin simulation again.

 The $reset system task tells a tool to return the processing of the design to its logical state at time 0. When a
 tool executes the $reset system task, it takes the following actions to stop the process:

    a)     Disables all concurrent activity, initiated in either initial or always procedural blocks in the source
           description or through interactive mode (disables, for example, all force and assign statements, the
           current $monitor system task, and any other active tasks).
    b)     Cancels all scheduled simulation events.

 After a simulation tool executes the $reset system task, the simulation is in the following state:

    —      The simulation time is 0.
    —      All regs and nets contain their initial values.
    —      The tool begins to execute the first procedural statements in all initial and always blocks.


514                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 546 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The stop_value argument indicates if interactive mode or processing is entered immediately after
 resetting of the tool. A value of 0 or no argument causes interactive mode to be entered after resetting the
 tool. A nonzero value passed to $reset causes the tool to begin processing immediately.

 The reset_value argument is an integer that specifies the value that shall be returned by the $reset_value
 system function after the tool is reset. All declared integers return to their initial value after reset, but
 entering an integer as this argument allows access to what its value was before the reset with the
 $reset_value system function. This argument provides a means of communicating information from before
 the reset of a tool to after the reset of the tool.

 The diagnostic_value specifies the kind of diagnostic messages a tool displays before it resets the time
 to 0. Increasing integer values results in increased information. A value of zero results in no diagnostic
 message.


 C.8 $save, $restart, and $incsave

 Three system tasks $save, $restart, and $incsave work in conjunction with one another to save the complete
 state of simulation into a permanent file so that the simulation state can be reloaded at a later time and
 processing can continue where it left off.

 Syntax:

                   $save("file_name");
                   $restart("file_name");
                   $incsave("incremental_file_name");

 All three system tasks take a file name as an argument. The file name has to be supplied as a string enclosed
 in quotation marks.

 The $save system task saves the complete state into the file specified as an argument.

 The $incsave system task saves only what has changed since the last invocation of $save. It is not possible
 to do an incremental save on any file other than the one produced by the last $save.

 The $restart system task restores a previously saved state from a specified file.

 Restarting from an incremental save is similar to restarting from a full save, except that the name of the
 incremental save file is specified in the restart command. The full save file on which the incremental save
 file was based shall still be present, as it is required for a successful restart. If the full save file has been
 changed in any way since the incremental save was performed, errors will result.

 The incremental restart is useful for going back in time. If a full save is performed near the beginning of
 processing and an incremental save is done at regular intervals, then going back in time is as simple as
 restarting from the appropriate file.

 For example:

            module checkpoint;

            initial
                 #500 $save("save.dat"); // full save

            always begin                      // incremental save every 10000 units,



Copyright © 2006 IEEE. All rights reserved.                                                                                        515


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 547 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                              // files are recycled every 40000 units
                 #100000       $incsave("inc1.dat");
                 #100000       $incsave("inc2.dat");
                 #100000       $incsave("inc3.dat");
                 #100000       $incsave("inc4.dat");
            end
            endmodule


 C.9 $scale

 Syntax:

            $scale ( hierarchical_name ) ;

 The $scale function takes a time value from a module with one time unit to be used in a module with a
 different time unit. The time value is converted from the time unit of one module to the time unit of the
 module that invokes $scale.


 C.10 $scope

 Syntax:

                   $scope ( hierarchical_name ) ;

 The $scope system task allows a particular level of hierarchy to be specified as the scope for identifying
 objects. This task accepts a single argument that shall be the complete hierarchical name of a module, task,
 function, or named block. The initial setting of the interactive scope is the first top-level module.


 C.11 $showscopes

 Syntax:

                   $showscopes [ ( n ) ];

 The $showscopes system task produces a complete list of modules, tasks, functions, and named blocks that
 are defined at the current scope level. An optional integer argument can be given to $showscopes. A
 nonzero argument value causes all the modules, tasks, functions, and named blocks in or below the current
 hierarchical scope to be listed. No argument or a zero value results in only objects at the current scope level
 being listed.


 C.12 $showvars

 Syntax:

                   $showvars [ ( list_of_variables ) ] ;

 The $showvars system task produces status information for reg and net variables, both scalar and vector.
 When invoked without arguments, $showvars displays the status of all variables in the current scope. When
 invoked with a list of variables, $showvars shows only the status of the specified variables. If the list of



516                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 548 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 variables includes a bit-select or part-select of a reg or net, then the status information for all the bits of that
 reg or net are displayed.


 C.13 $sreadmemb and $sreadmemh

 Syntax:

                   $sreadmemb ( mem_name , start_address , finish_address , string { , string } ) ;
                   $sreadmemh ( mem_name , start_address , finish_address , string { , string } ) ;

 The system tasks $sreadmemb and $sreadmemh load data into memory mem_name from a character string.

 The $sreadmemh and $sreadmemb system tasks take memory data values and addresses as string
 arguments. The start and finish addresses indicate the bounds for where the data from strings will be stored
 in the memory. These strings take the same format as the strings that appear in the input files passed as
 arguments to $readmemb and $readmemh.




Copyright © 2006 IEEE. All rights reserved.                                                                                        517


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 549 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Annex D
 (informative)

 Compiler directives
 The compiler directives described in this annex are for informative purposes only and are not part of this
 standard.

 This annex describes additional compiler directives as companions to the compiler directives described in
 Clause 19. The compiler directives described in this annex may not be available in all implementations of
 the Verilog HDL. The following compiler directives are described in this annex:

      `default_decay_time[D.1]                                      `delay_mode_path[D.4]
      `default_trireg_strength[D.2]                                 `delay_mode_unit[D.5]
      `delay_mode_distributed[D.3]                                  `delay_mode_zero[D.6]


 The word tool in this annex refers to an implementation of Verilog HDL, typically a logic simulator.

 D.1 `default_decay_time

 The `default_decay_time compiler directive specifies the decay time for the trireg nets that do not have any
 decay time specified in the declaration. This compiler directive applies to all of the trireg nets in all the
 modules that follow it in the source description. An argument specifying the charge decay time shall be used
 with this compiler directive.

 Syntax:

            `default_decay_time               integer_constant | real_constant | infinite

 For example:

 Example 1—The following example shows how the default decay time for all trireg nets can be set to
 100 time units:

            `default_decay_time               100

 Example 2—The following example shows how to avoid charge decay on trireg nets:

            `default_decay_time               infinite

 The keyword infinite specifies no charge decay for all the trireg nets that do not have decay time
 specification.

 D.2 `default_trireg_strength

 The `default_trireg_strength compiler directive specifies the charge strength of trireg nets.

 Syntax:

            `default_trireg_strength                      integer_constant


518                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 550 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 The integer constant shall be between 0 and 250. It indicates the relative strength of the capacitance on the
 trireg net.


 D.3 `delay_mode_distributed

 The `delay_mode_distributed compiler directive specifies the distributed delay mode for all modules that
 follow this directive in the source description.

 Syntax:

            `delay_mode_distributed

 This compiler directive shall be used before the declaration of the module whose delay mode is being
 controlled.


 D.4 `delay_mode_path

 The `delay_mode_path compiler directive specifies the path delay mode for all modules that follow this
 directive in the source description.

 Syntax:

            `delay_mode_path

 This compiler directive shall be used before the declaration of the module whose delay mode is being
 controlled.


 D.5 `delay_mode_unit

 The `delay_mode_unit compiler directive specifies the unit delay mode for all modules that follow this
 directive in the source description.

 Syntax:

            `delay_mode_unit

 This compiler directive shall be used before the declaration of the module whose delay mode is being
 controlled.


 D.6 `delay_mode_zero

 The `delay_mode_zero compiler directive specifies the zero delay mode for all modules that follow this
 directive in the source description.

 Syntax:

            `delay_mode_zero

 This compiler directive shall be used before the declaration of the module whose delay mode is being
 controlled.




Copyright © 2006 IEEE. All rights reserved.                                                                                        519


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 551 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Annex E
 (normative)

 acc_user.h (deprecated)
 This annex has been deprecated (see 1.6).




520                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 552 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Annex F
 (normative)

 veriuser.h (deprecated)
 This annex has been deprecated (see 1.6).




Copyright © 2006 IEEE. All rights reserved.                                                                                        521


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 553 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Annex G
 (normative)

 vpi_user.h
 /*******************************************************************************
  * vpi_user.h
  *
  * IEEE 1364-2005 Verilog HDL Programming Language Interface (PLI)
  *
  * This file contains the constant definitions, structure definitions, and
  * routine declarations used by the Verilog PLI procedural interface VPI
  * access routines.
  *
  ******************************************************************************/

 /*******************************************************************************
  * NOTE: the constant values 1 through 299 are reserved for use in this
  * vpi_user.h file.
  ******************************************************************************/

 #ifndef VPI_USER_H
 #define VPI_USER_H

 #include <stdarg.h>

 #ifdef __cplusplus
 extern "C" {
 #endif

 /*----------------------------------------------------------------------------*/
 /*----------------------------- Portability Help -----------------------------*/
 /*----------------------------------------------------------------------------*/

 /* Sized variables */

 #ifndef      PLI_TYPES
 #define      PLI_TYPES
 typedef      int                        PLI_INT32;
 typedef      unsigned int               PLI_UINT32;
 typedef      short                      PLI_INT16;
 typedef      unsigned short             PLI_UINT16;
 typedef      char                       PLI_BYTE8;
 typedef      unsigned char              PLI_UBYTE8;
 #endif

 /* Use to export a symbol */

 #if WIN32
 #ifndef PLI_DLLISPEC
 #define PLI_DLLISPEC __declspec(dllimport)
 #define VPI_USER_DEFINED_DLLISPEC 1
 #endif
 #else
 #ifndef PLI_DLLISPEC
 #define PLI_DLLISPEC
 #endif
 #endif




522                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 554 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 /* Use to import a symbol */

 #if WIN32
 #ifndef PLI_DLLESPEC
 #define PLI_DLLESPEC __declspec(dllexport)
 #define VPI_USER_DEFINED_DLLESPEC 1
 #endif
 #else
 #ifndef PLI_DLLESPEC
 #define PLI_DLLESPEC
 #endif
 #endif

 /* Use to mark a function as external */

 #ifndef PLI_EXTERN
 #define PLI_EXTERN
 #endif

 /* Use to mark a variable as external */

 #ifndef PLI_VEXTERN
 #define PLI_VEXTERN extern
 #endif

 #ifndef PLI_PROTOTYPES
 #define PLI_PROTOTYPES
 #define PROTO_PARAMS(params) params

 /* object is defined imported by the application */

 #define XXTERN PLI_EXTERN PLI_DLLISPEC

 /* object is exported by the application */

 #define EETERN PLI_EXTERN PLI_DLLESPEC
 #endif

 /********************************** TYPEDEFS **********************************/

 typedef PLI_UINT32 *vpiHandle;

 /******************************** OBJECT TYPES ********************************/

 #define      vpiAlways                             1       /*   always construct */
 #define      vpiAssignStmt                         2       /*   quasi-continuous assignment */
 #define      vpiAssignment                         3       /*   procedural assignment */
 #define      vpiBegin                              4       /*   block statement */
 #define      vpiCase                               5       /*   case statement */
 #define      vpiCaseItem                           6       /*   case statement item */
 #define      vpiConstant                           7       /*   numerical constant or literal string */
 #define      vpiContAssign                         8       /*   continuous assignment */
 #define      vpiDeassign                           9       /*   deassignment statement */
 #define      vpiDefParam                          10       /*   defparam */
 #define      vpiDelayControl                      11       /*   delay statement (e.g., #10) */
 #define      vpiDisable                           12       /*   named block disable statement */
 #define      vpiEventControl                      13       /*   wait on event, e.g., @e */
 #define      vpiEventStmt                         14       /*   event trigger, e.g., ->e */
 #define      vpiFor                               15       /*   for statement */
 #define      vpiForce                             16       /*   force statement */
 #define      vpiForever                           17       /*   forever statement */
 #define      vpiFork                              18       /*   fork-join block */
 #define      vpiFuncCall                          19       /*   HDL function call */
 #define      vpiFunction                          20       /*   HDL function */



Copyright © 2006 IEEE. All rights reserved.                                                                                        523


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 555 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 #define      vpiGate                              21       /*   primitive gate */
 #define      vpiIf                                22       /*   if statement */
 #define      vpiIfElse                            23       /*   if-else statement */
 #define      vpiInitial                           24       /*   initial construct */
 #define      vpiIntegerVar                        25       /*   integer variable */
 #define      vpiInterModPath                      26       /*   intermodule wire delay */
 #define      vpiIterator                          27       /*   iterator */
 #define      vpiIODecl                            28       /*   input/output declaration */
 #define      vpiMemory                            29       /*   behavioral memory */
 #define      vpiMemoryWord                        30       /*   single word of memory */
 #define      vpiModPath                           31       /*   module path for path delays */
 #define      vpiModule                            32       /*   module instance */
 #define      vpiNamedBegin                        33       /*   named block statement */
 #define      vpiNamedEvent                        34       /*   event variable */
 #define      vpiNamedFork                         35       /*   named fork-join block */
 #define      vpiNet                               36       /*   scalar or vector net */
 #define      vpiNetBit                            37       /*   bit of vector net */
 #define      vpiNullStmt                          38       /*   a semicolon. Ie. #10 ; */
 #define      vpiOperation                         39       /*   behavioral operation */
 #define      vpiParamAssign                       40       /*   module parameter assignment */
 #define      vpiParameter                         41       /*   module parameter */
 #define      vpiPartSelect                        42       /*   part-select */
 #define      vpiPathTerm                          43       /*   terminal of module path */
 #define      vpiPort                              44       /*   module port */
 #define      vpiPortBit                           45       /*   bit of vector module port */
 #define      vpiPrimTerm                          46       /*   primitive terminal */
 #define      vpiRealVar                           47       /*   real variable */
 #define      vpiReg                               48       /*   scalar or vector reg */
 #define      vpiRegBit                            49       /*   bit of vector reg */
 #define      vpiRelease                           50       /*   release statement */
 #define      vpiRepeat                            51       /*   repeat statement */
 #define      vpiRepeatControl                     52       /*   repeat control in an assign stmt */
 #define      vpiSchedEvent                        53       /*   vpi_put_value() event */
 #define      vpiSpecParam                         54       /*   specparam */
 #define      vpiSwitch                            55       /*   transistor switch */
 #define      vpiSysFuncCall                       56       /*   system function call */
 #define      vpiSysTaskCall                       57       /*   system task call */
 #define      vpiTableEntry                        58       /*   UDP state table entry */
 #define      vpiTask                              59       /*   HDL task */
 #define      vpiTaskCall                          60       /*   HDL task call */
 #define      vpiTchk                              61       /*   timing check */
 #define      vpiTchkTerm                          62       /*   terminal of timing check */
 #define      vpiTimeVar                           63       /*   time variable */
 #define      vpiTimeQueue                         64       /*   simulation event queue */
 #define      vpiUdp                               65       /*   user-defined primitive */
 #define      vpiUdpDefn                           66       /*   UDP definition */
 #define      vpiUserSystf                         67       /*   user-defined system task/function */
 #define      vpiVarSelect                         68       /*   variable array selection */
 #define      vpiWait                              69       /*   wait statement */
 #define      vpiWhile                             70       /*   while statement */

 /********************** object types added with 1364-2001 *********************/

 #define      vpiAttribute                        105       /*   attribute of an object */
 #define      vpiBitSelect                        106       /*   Bit-select of parameter, var select */
 #define      vpiCallback                         107       /*   callback object */
 #define      vpiDelayTerm                        108       /*   Delay term which is a load or driver */
 #define      vpiDelayDevice                      109       /*   Delay object within a net */
 #define      vpiFrame                            110       /*   reentrant task/func frame */
 #define      vpiGateArray                        111       /*   gate instance array */
 #define      vpiModuleArray                      112       /*   module instance array */
 #define      vpiPrimitiveArray                   113       /*   vpiprimitiveArray type */
 #define      vpiNetArray                         114       /*   multidimensional net */
 #define      vpiRange                            115       /*   range declaration */



524                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 556 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 #define      vpiRegArray                         116       /*   multidimensional reg */
 #define      vpiSwitchArray                      117       /*   switch instance array */
 #define      vpiUdpArray                         118       /*   UDP instance array */
 #define      vpiContAssignBit                    128       /*   Bit of a vector continuous assignment */
 #define      vpiNamedEventArray                  129       /*   multidimensional named event */

 /********************** object types added with 1364-2005 *********************/

 #define      vpiIndexedPartSelect                130       /*   Indexed part-select object */
 #define      vpiGenScopeArray                    133       /*   array of generated scopes */
 #define      vpiGenScope                         134       /*   A generated scope */
 #define      vpiGenVar                           135       /*   Object used to instantiate gen scopes */

 /*********************************** METHODS **********************************/
 /**************** methods used to traverse 1 to 1 relationships ***************/

 #define      vpiCondition                         71       /*   condition expression */
 #define      vpiDelay                             72       /*   net or gate delay */
 #define      vpiElseStmt                          73       /*   else statement */
 #define      vpiForIncStmt                        74       /*   increment statement in for loop */
 #define      vpiForInitStmt                       75       /*   initialization statement in for loop */
 #define      vpiHighConn                          76       /*   higher connection to port */
 #define      vpiLhs                               77       /*   left-hand side of assignment */
 #define      vpiIndex                             78       /*   index of var select, bit-select, etc. */
 #define      vpiLeftRange                         79       /*   left range of vector or part-select */
 #define      vpiLowConn                           80       /*   lower connection to port */
 #define      vpiParent                            81       /*   parent object */
 #define      vpiRhs                               82       /*   right-hand side of assignment */
 #define      vpiRightRange                        83       /*   right range of vector or part-select */
 #define      vpiScope                             84       /*   containing scope object */
 #define      vpiSysTfCall                         85       /*   task function call */
 #define      vpiTchkDataTerm                      86       /*   timing check data term */
 #define      vpiTchkNotifier                      87       /*   timing check notifier */
 #define      vpiTchkRefTerm                       88       /*   timing check reference term */

 /************* methods used to traverse 1 to many relationships ***************/

 #define      vpiArgument                          89       /*   argument to (system) task/function */
 #define      vpiBit                               90       /*   bit of vector net or port */
 #define      vpiDriver                            91       /*   driver for a net */
 #define      vpiInternalScope                     92       /*   internal scope in module */
 #define      vpiLoad                              93       /*   load on net or reg */
 #define      vpiModDataPathIn                     94       /*   data terminal of a module path */
 #define      vpiModPathIn                         95       /*   Input terminal of a module path */
 #define      vpiModPathOut                        96       /*   output terminal of a module path */
 #define      vpiOperand                           97       /*   operand of expression */
 #define      vpiPortInst                          98       /*   connected port instance */
 #define      vpiProcess                           99       /*   process in module */
 #define      vpiVariables                        100       /*   variables in module */
 #define      vpiUse                              101       /*   usage */

 /******** methods which can traverse 1 to 1, or 1 to many relationships *******/

 #define vpiExpr                                  102       /* connected expression */
 #define vpiPrimitive                             103       /* primitive (gate, switch, UDP) */
 #define vpiStmt                                  104       /* statement in process or task */

 /************************ methods added with 1364-2001 ************************/

 #define      vpiActiveTimeFormat                 119       /*   active $timeformat() system task */
 #define      vpiInTerm                           120       /*   To get to a delay device's drivers. */
 #define      vpiInstanceArray                    121       /*   vpiInstance arrays */
 #define      vpiLocalDriver                      122       /*   local drivers (within a module */
 #define      vpiLocalLoad                        123       /*   local loads (within a module */



Copyright © 2006 IEEE. All rights reserved.                                                                                        525


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 557 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 #define      vpiOutTerm                          124       /*   To get to a delay device's loads. */
 #define      vpiPorts                            125       /*   Module port */
 #define      vpiSimNet                           126       /*   simulated net after collapsing */
 #define      vpiTaskFunc                         127       /*   HDL task/function */

 /************************ methods added with 1364-2005 ************************/

 #define vpiBaseExpr                              131       /* Indexed part-select's base expression */
 #define vpiWidthExpr                             132       /* Indexed part-select's width expression */

 /********************************* PROPERTIES *********************************/
 /************************** generic object properties *************************/

 #define      vpiUndefined                              -1       /* undefined property */
 #define      vpiType                                    1       /* type of object */
 #define      vpiName                                    2       /* local name of object */
 #define      vpiFullName                                3       /* full hierarchical name */
 #define      vpiSize                                    4       /* size of gate, net, port, etc. */
 #define      vpiFile                                    5        /* File name in which the object is used*/
 #define      vpiLineNo                                  6        /* line number where the object is used */

 /***************************** module properties ******************************/

 #define      vpiTopModule                               7       /* top-level module (boolean) */
 #define      vpiCellInstance                            8       /* cell (boolean) */
 #define      vpiDefName                                 9       /* module definition name */
 #define      vpiProtected                              10       /* source protected module (boolean) */
 #define      vpiTimeUnit                               11       /* module time unit */
 #define      vpiTimePrecision                          12       /* module time precision */
 #define      vpiDefNetType                             13       /* default net type */
 #define      vpiUnconnDrive                            14       /* unconnected port drive strength */
 #define      vpiHighZ                                     1      /* No default drive given */
 #define      vpiPull1                                     2      /* default pull1 drive */
 #define      vpiPull0                                     3      /* default pull0 drive */
 #define      vpiDefFile                                 15       /* File name where the module is defined*/
 #define      vpiDefLineNo                              16       /* line number for module definition */
 #define      vpiDefDelayMode                           47       /* Default delay mode for a module */
 #define      vpiDelayModeNone                             1      /* no delay mode specified */
 #define      vpiDelayModePath                             2      /* path delay mode */
 #define      vpiDelayModeDistrib                          3      /* distributed delay mode */
 #define      vpiDelayModeUnit                             4      /* unit delay mode */
 #define      vpiDelayModeZero                             5      /* zero delay mode */
 #define      vpiDelayModeMTM                              6      /* min:typ:max delay mode */
 #define      vpiDefDecayTime                           48       /* Default decay time for a module */

 /*************************** port and net properties **************************/

 #define      vpiScalar                                 17       /* scalar (boolean) */
 #define      vpiVector                                 18       /* vector (boolean) */
 #define      vpiExplicitName                           19       /* port is explicitly named */
 #define      vpiDirection                              20       /* direction of port: */
 #define      vpiInput                                      1     /* input */
 #define      vpiOutput                                     2     /* output */
 #define      vpiInout                                      3     /* inout */
 #define      vpiMixedIO                                    4     /* mixed input-output */
 #define      vpiNoDirection                                5     /* no direction */
 #define      vpiConnByName                             21       /* connected by name (boolean) */

 #define      vpiNetType                                22       /* net subtypes: */
 #define      vpiWire                                       1     /* wire net */
 #define      vpiWand                                       2     /* wire-and net */
 #define      vpiWor                                        3     /* wire-or net */
 #define      vpiTri                                        4     /* three-state net */
 #define      vpiTri0                                       5     /* pull-down net */



526                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 558 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 #define      vpiTri1                                      6       /*   pull-up net */
 #define      vpiTriReg                                    7       /*   tri state reg net */
 #define      vpiTriAnd                                    8       /*   three-state wire-and net */
 #define      vpiTriOr                                     9       /*   three-state wire-or net */
 #define      vpiSupply1                                  10       /*   supply 1 net */
 #define      vpiSupply0                                  11       /*   supply zero net */
 #define      vpiNone                                     12       /*   no default net type (1364-2001) */
 #define      vpiUwire                                    13       /*   unresolved wire net (1364-2005) */

 #define      vpiExplicitScalared                       23       /*   explicitly scalared (boolean) */
 #define      vpiExplicitVectored                       24       /*   explicitly vectored (boolean) */
 #define      vpiExpanded                               25       /*   expanded vector net (boolean) */
 #define      vpiImplicitDecl                           26       /*   implicitly declared net (boolean) */
 #define      vpiChargeStrength                         27       /*   charge decay strength of net */

 /* Defined as part of strengths section.
 #define vpiLargeCharge            0x10
 #define vpiMediumCharge           0x04
 #define vpiSmallCharge            0x02
 */

 #define vpiArray                                       28       /* variable array (boolean) */
 #define vpiPortIndex                                   29       /* Port index */

 /************************ gate and terminal properties ************************/

 #define      vpiTermIndex                              30    /* Index of a primitive terminal */
 #define      vpiStrength0                              31    /* 0-strength of net or gate */
 #define      vpiStrength1                              32    /* 1-strength of net or gate */
 #define      vpiPrimType                               33    /* prmitive subtypes: */
 #define      vpiAndPrim                                   1   /* and gate */
 #define      vpiNandPrim                                  2   /* nand gate */
 #define      vpiNorPrim                                   3   /* nor gate */
 #define      vpiOrPrim                                    4   /* or gate */
 #define      vpiXorPrim                                   5   /* xor gate */
 #define      vpiXnorPrim                                  6   /* xnor gate */
 #define      vpiBufPrim                                   7   /* buffer */
 #define      vpiNotPrim                                   8   /* not gate */
 #define      vpiBufif0Prim                                9   /* zero-enabled buffer */
 #define      vpiBufif1Prim                               10   /* one-enabled buffer */
 #define      vpiNotif0Prim                               11   /* zero-enabled not gate */
 #define      vpiNotif1Prim                               12   /* one-enabled not gate */
 #define      vpiNmosPrim                                 13   /* nmos switch */
 #define      vpiPmosPrim                                 14   /* pmos switch */
 #define      vpiCmosPrim                                 15   /* cmos switch */
 #define      vpiRnmosPrim                                16   /* resistive nmos switch */
 #define      vpiRpmosPrim                                17   /* resistive pmos switch */
 #define      vpiRcmosPrim                                18   /* resistive cmos switch */
 #define      vpiRtranPrim                                19   /* resistive bidirectional */
 #define      vpiRtranif0Prim                              20  /* zero-enable resistive bidirectional */
 #define      vpiRtranif1Prim                              21   /* one-enable resistive bidirectional */
 #define      vpiTranPrim                                 22   /* bidirectional */
 #define      vpiTranif0Prim                              23   /* zero-enabled bidirectional */
 #define      vpiTranif1Prim                              24   /* one-enabled bidirectional */
 #define      vpiPullupPrim                               25   /* pullup */
 #define      vpiPulldownPrim                             26   /* pulldown */
 #define      vpiSeqPrim                                  27   /* sequential UDP */
 #define      vpiCombPrim                                 28   /* combinational UDP */

 /**************** path, path terminal, timing check properties ****************/

 #define vpiPolarity                                    34       /* polarity of module path... */




Copyright © 2006 IEEE. All rights reserved.                                                                                        527


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 559 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 #define      vpiDataPolarity                           35       /* ...or data path: */
 #define      vpiPositive                                   1     /* positive */
 #define      vpiNegative                                   2     /* negative */
 #define      vpiUnknown                                    3     /* unknown (unspecified) */

 #define      vpiEdge                                   36     /* edge type of module path: */
 #define      vpiNoEdge                                     0x00     /* no edge */
 #define      vpiEdge01                                     0x01     /* 0 -> 1 */
 #define      vpiEdge10                                     0x02     /* 1 -> 0 */
 #define      vpiEdge0x                                     0x04     /* 0 -> x */
 #define      vpiEdgex1                                     0x08     /* x -> 1 */
 #define      vpiEdge1x                                     0x10     /* 1 -> x */
 #define      vpiEdgex0                                     0x20     /* x -> 0 */
 #define      vpiPosedge                                    (vpiEdgex1 | vpiEdge01 | vpiEdge0x)
 #define      vpiNegedge                                    (vpiEdgex0 | vpiEdge10 | vpiEdge1x)
 #define      vpiAnyEdge                                    (vpiPosedge | vpiNegedge)

 #define vpiPathType                                    37       /* path delay connection subtypes: */
 #define vpiPathFull                                        1     /* ( a *> b ) */
 #define vpiPathParallel                                    2     /* ( a => b ) */

 #define      vpiTchkType                               38       /* timing check subtypes: */
 #define      vpiSetup                                     1      /* $setup */
 #define      vpiHold                                      2      /* $hold */
 #define      vpiPeriod                                    3      /* $period */
 #define      vpiWidth                                     4      /* $width */
 #define      vpiSkew                                      5      /* $skew */
 #define      vpiRecovery                                  6      /* $recovery */
 #define      vpiNoChange                                  7      /* $nochange */
 #define      vpiSetupHold                                 8      /* $setuphold */
 #define      vpiFullskew                                  9      /* $fullskew -- added for 1364-2001                          */
 #define      vpiRecrem                                   10      /* $recrem   -- added for 1364-2001                          */
 #define      vpiRemoval                                  11      /* $removal -- added for 1364-2001                           */
 #define      vpiTimeskew                                 12      /* $timeskew -- added for 1364-2001                          */

 /**************************** expression properties ***************************/

 #define      vpiOpType                                 39       /* operation subtypes: */
 #define      vpiMinusOp                                   1      /* unary minus */
 #define      vpiPlusOp                                    2      /* unary plus */
 #define      vpiNotOp                                     3      /* unary not */
 #define      vpiBitNegOp                                  4      /* bitwise negation */
 #define      vpiUnaryAndOp                                5      /* bitwise reduction and */
 #define      vpiUnaryNandOp                               6      /* bitwise reduction nand */
 #define      vpiUnaryOrOp                                 7      /* bitwise reduction or */
 #define      vpiUnaryNorOp                                8      /* bitwise reduction nor */
 #define      vpiUnaryXorOp                                9      /* bitwise reduction xor */
 #define      vpiUnaryXNorOp                              10      /* bitwise reduction xnor */
 #define      vpiSubOp                                    11      /* binary subtraction */
 #define      vpiDivOp                                    12      /* binary division */
 #define      vpiModOp                                    13      /* binary modulus */
 #define      vpiEqOp                                     14      /* binary equality */
 #define      vpiNeqOp                                    15      /* binary inequality */
 #define      vpiCaseEqOp                                 16      /* case (x and z) equality */
 #define      vpiCaseNeqOp                                17      /* case inequality */
 #define      vpiGtOp                                     18      /* binary greater than */
 #define      vpiGeOp                                     19      /* binary greater than or equal */
 #define      vpiLtOp                                     20      /* binary less than */
 #define      vpiLeOp                                     21      /* binary less than or equal */
 #define      vpiLShiftOp                                 22      /* binary left shift */
 #define      vpiRShiftOp                                 23      /* binary right shift */
 #define      vpiAddOp                                    24      /* binary addition */
 #define      vpiMultOp                                   25      /* binary multiplication */
 #define      vpiLogAndOp                                 26      /* binary logical and */



528                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 560 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 #define      vpiLogOrOp                                  27   /* binary logical or */
 #define      vpiBitAndOp                                 28   /* binary bitwise and */
 #define      vpiBitOrOp                                  29   /* binary bitwise or */
 #define      vpiBitXorOp                                 30   /* binary bitwise xor */
 #define      vpiBitXNorOp                                31   /* binary bitwise xnor */
 #define      vpiBitXnorOp                                vpiBitXNorOp /* added with 1364-2001 */
 #define      vpiConditionOp                              32   /* ternary conditional */
 #define      vpiConcatOp                                 33   /* n-ary concatenation */
 #define      vpiMultiConcatOp                            34   /* repeated concatenation */
 #define      vpiEventOrOp                                35   /* event or */
 #define      vpiNullOp                                   36   /* null operation */
 #define      vpiListOp                                   37   /* list of expressions */
 #define      vpiMinTypMaxOp                              38   /* min:typ:max: delay expression */
 #define      vpiPosedgeOp                                39   /* posedge */
 #define      vpiNegedgeOp                                40   /* negedge */
 #define      vpiArithLShiftOp                            41   /* arithmetic left shift (1364-2001) */
 #define      vpiArithRShiftOp                            42   /* arithmetic right shift (1364-2001) */
 #define      vpiPowerOp                                  43   /* arithmetic power op    (1364-2001) */

 #define      vpiConstType                              40       /* constant subtypes: */
 #define      vpiDecConst                                   1     /* decimal integer */
 #define      vpiRealConst                                  2     /* real */
 #define      vpiBinaryConst                                3     /* binary integer */
 #define      vpiOctConst                                   4     /* octal integer */
 #define      vpiHexConst                                   5     /* hexadecimal integer */
 #define      vpiStringConst                                6     /* string literal */
 #define      vpiIntConst                                   7     /* HDL integer constant (1364-2001) */
 #define      vpiTimeConst                                  8     /* HDL time constant */

 #define      vpiBlocking                               41       /* blocking assignment (boolean) */
 #define      vpiCaseType                               42       /* case statement subtypes: */
 #define      vpiCaseExact                                  1     /* exact match */
 #define      vpiCaseX                                      2     /* ignore X's */
 #define      vpiCaseZ                                      3     /* ignore Z's */
 #define      vpiNetDeclAssign                          43       /* assign part of decl (boolean) */

 /************************** task/function properties **************************/

 #define      vpiFuncType                               44       /* HDL function & system function type */
 #define      vpiIntFunc                                    1     /* returns integer */
 #define      vpiRealFunc                                   2     /* returns real */
 #define      vpiTimeFunc                                   3     /* returns time */
 #define      vpiSizedFunc                                  4     /* returns an arbitrary size */
 #define      vpiSizedSignedFunc                            5     /* returns sized signed value */

 /** alias 1364-1995 system function subtypes to 1364-2001 function subtypes ***/

 #define      vpiSysFuncType                                vpiFuncType
 #define      vpiSysFuncInt                                 vpiIntFunc
 #define      vpiSysFuncReal                                vpiRealFunc
 #define      vpiSysFuncTime                                vpiTimeFunc
 #define      vpiSysFuncSized                               vpiSizedFunc

 #define vpiUserDefn                                     45       /*user-defined system task/func(boolean)*/
 #define vpiScheduled                                   46       /* object still scheduled (boolean) */

 /*********************** properties added with 1364-2001 **********************/

 #define      vpiActive                                 49      /*   reentrant task/func frame is active */
 #define      vpiAutomatic                              50      /*   task/func obj is automatic */
 #define      vpiCell                                   51      /*   configuration cell */
 #define      vpiConfig                                 52      /*   configuration config file */
 #define      vpiConstantSelect                         53      /*   (boolean) bit-select or part-select
                                                                     indices are constant expressions */



Copyright © 2006 IEEE. All rights reserved.                                                                                        529


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 561 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 #define      vpiDecompile                              54  /* decompile the object */
 #define      vpiDefAttribute                           55  /* Attribute defined for the obj */
 #define      vpiDelayType                              56  /* delay subtype */
 #define      vpiModPathDelay                             1 /* module path delay */
 #define      vpiInterModPathDelay                        2 /* intermodule path delay */
 #define      vpiMIPDelay                                 3 /* module input port delay */
 #define      vpiIteratorType                           57 /* object type of an iterator */
 #define      vpiLibrary                                58 /* configuration library */
 #define      vpiMultiArray                             59 /* Object is a multidimensional array */
 #define      vpiOffset                                 60 /* offset from LSB */
 #define      vpiResolvedNetType                        61 /* net subtype after resolution, returns
                                                               same subtypes as vpiNetType */
 #define vpiSaveRestartID                               62 /* unique ID for save/restart data */
 #define vpiSaveRestartLocation                         63 /* name of save/restart data file */
 #define vpiValid                                       64 /* reentrant task/func frame or automatic
                                                               variable is valid */
 #define vpiValidFalse                                    0
 #define vpiValidTrue                                     1
 #define vpiSigned                                      65 /* TRUE for vpiIODecl and any object in
                                                               the expression class if the object
                                                               has the signed attribute */
 #define vpiLocalParam                                  70 /* TRUE when a param is declared as a
                                                               localparam */
 #define vpiModPathHasIfNone                            71 /* Mod path has an ifnone statement */

 /*********************** properties added with 1364-2005 **********************/

 #define      vpiIndexedPartSelectType 72 /* Indexed part-select type */
 #define      vpiPosIndexed              1 /* +: */
 #define      vpiNegIndexed              2 /* -: */
 #define      vpiIsMemory              73 /* TRUE for a one-dimensional reg array */

 /*************** vpi_control() constants (added with 1364-2001) ***************/

 #define      vpiStop                                   66     /*   execute simulator's $stop */
 #define      vpiFinish                                 67     /*   execute simulator's $finish */
 #define      vpiReset                                  68     /*   execute simulator's $reset */
 #define      vpiSetInteractiveScope                    69     /*   set simulator's interactive scope */

 /**************************** I/O related defines *****************************/

 #define VPI_MCD_STDOUT                  0x00000001

 /*************************** STRUCTURE DEFINITIONS ****************************/

 /******************************* time structure *******************************/

 typedef struct t_vpi_time
 {
   PLI_INT32 type;                                      /* [vpiScaledRealTime, vpiSimTime,
                                                            vpiSuppressTime] */
   PLI_UINT32 high, low;                                /* for vpiSimTime */
   double     real;                                     /* for vpiScaledRealTime */
 } s_vpi_time, *p_vpi_time;

 /* time types */

 #define vpiScaledRealTime 1
 #define vpiSimTime        2
 #define vpiSuppressTime   3

 /****************************** delay structures ******************************/

 typedef struct t_vpi_delay



530                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 562 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 {
     struct t_vpi_time *da;                             /* pointer to application-allocated
                                                           array of delay values */
     PLI_INT32 no_of_delays;                            /* number of delays */
     PLI_INT32 time_type;                               /* [vpiScaledRealTime, vpiSimTime,
                                                            vpiSuppressTime] */
   PLI_INT32 mtm_flag;                                  /* true for mtm values */
   PLI_INT32 append_flag;                               /* true for append */
   PLI_INT32 pulsere_flag;                              /* true for pulsere values */
 } s_vpi_delay, *p_vpi_delay;

 /***************************** value structures *******************************/

 /* vector value */

 #ifndef VPI_VECVAL               /* added in 1364-2005 */
 #define VPI_VECVAL

 typedef struct t_vpi_vecval
 {
   /* following fields are repeated enough times to contain vector */
   PLI_INT32 aval, bval;          /* bit encoding: ab: 00=0, 10=1, 11=X, 01=Z */
 } s_vpi_vecval, *p_vpi_vecval;

 #endif

 /* strength (scalar) value */

 typedef struct t_vpi_strengthval
 {
   PLI_INT32 logic;               /* vpi[0,1,X,Z] */
   PLI_INT32 s0, s1;              /* refer to strength coding below */
 } s_vpi_strengthval, *p_vpi_strengthval;

 /* strength values */

 #define      vpiSupplyDrive                  0x80
 #define      vpiStrongDrive                  0x40
 #define      vpiPullDrive                    0x20
 #define      vpiWeakDrive                    0x08
 #define      vpiLargeCharge                  0x10
 #define      vpiMediumCharge                 0x04
 #define      vpiSmallCharge                  0x02
 #define      vpiHiZ                          0x01

 /* generic value */

 typedef struct t_vpi_value
 {
   PLI_INT32 format; /* vpi[[Bin,Oct,Dec,Hex]Str,Scalar,Int,Real,String,
                            Vector,Strength,Suppress,Time,ObjType]Val */
   union
     {
       PLI_BYTE8                *str;       /* string value */
       PLI_INT32                 scalar;    /* vpi[0,1,X,Z] */
       PLI_INT32                 integer;   /* integer value */
       double                    real;      /* real value */
       struct t_vpi_time        *time;      /* time value */
       struct t_vpi_vecval      *vector;    /* vector value */
       struct t_vpi_strengthval *strength; /* strength value */
       PLI_BYTE8                *misc;      /* ...other */
     } value;
 } s_vpi_value, *p_vpi_value;




Copyright © 2006 IEEE. All rights reserved.                                                                                        531


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 563 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 /* value formats */

 #define      vpiBinStrVal                         1
 #define      vpiOctStrVal                         2
 #define      vpiDecStrVal                         3
 #define      vpiHexStrVal                         4
 #define      vpiScalarVal                         5
 #define      vpiIntVal                            6
 #define      vpiRealVal                           7
 #define      vpiStringVal                         8
 #define      vpiVectorVal                         9
 #define      vpiStrengthVal                      10
 #define      vpiTimeVal                          11
 #define      vpiObjTypeVal                       12
 #define      vpiSuppressVal                      13

 /* delay modes */

 #define      vpiNoDelay                           1
 #define      vpiInertialDelay                     2
 #define      vpiTransportDelay                    3
 #define      vpiPureTransportDelay                4

 /* force and release flags */

 #define vpiForceFlag                              5
 #define vpiReleaseFlag                            6

 /* scheduled event cancel flag */

 #define vpiCancelEvent                            7

 /* bit mask for the flags argument to vpi_put_value() */

 #define vpiReturnEvent                            0x1000

 /* scalar values */

 #define      vpi0                                 0
 #define      vpi1                                 1
 #define      vpiZ                                 2
 #define      vpiX                                 3
 #define      vpiH                                 4
 #define      vpiL                                 5
 #define      vpiDontCare                          6
 /*
 #define      vpiNoChange                          7      Defined under vpiTchkType, but
                                                          can be used here.
 */

 /*********************** system task/function structure ***********************/

 typedef struct t_vpi_systf_data
 {
   PLI_INT32 type;                                                  /* vpiSysTask, vpiSysFunc */
   PLI_INT32 sysfunctype;                                            /* vpiSysTask, vpi[Int,Real,Time,Sized,
                                                                                       SizedSigned]Func */
   PLI_BYTE8 *tfname;                                               /* first character must be '$' */
   PLI_INT32 (*calltf)(PLI_BYTE8 *);
   PLI_INT32 (*compiletf)(PLI_BYTE8 *);
   PLI_INT32 (*sizetf)(PLI_BYTE8 *);                                /* for sized function callbacks only */
   PLI_BYTE8 *user_data;
 } s_vpi_systf_data, *p_vpi_systf_data;




532                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 564 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 #define vpiSysTask                                1
 #define vpiSysFunc                                2

 /* the subtypes are defined under the vpiFuncType property */

 /****************** Verilog execution information structure *******************/

 typedef struct t_vpi_vlog_info
 {
   PLI_INT32 argc;
   PLI_BYTE8 **argv;
   PLI_BYTE8 *product;
   PLI_BYTE8 *version;
 } s_vpi_vlog_info, *p_vpi_vlog_info;

 /*********************** PLI error information structure **********************/

 typedef struct t_vpi_error_info
 {
   PLI_INT32 state;           /* vpi[Compile,PLI,Run] */
   PLI_INT32 level;           /* vpi[Notice,Warning,Error,System,Internal] */
   PLI_BYTE8 *message;
   PLI_BYTE8 *product;
   PLI_BYTE8 *code;
   PLI_BYTE8 *file;
   PLI_INT32 line;
 } s_vpi_error_info, *p_vpi_error_info;

 /* state when error occurred */

 #define vpiCompile                                    1
 #define vpiPLI                                        2
 #define vpiRun                                        3

 /* error severity levels */

 #define      vpiNotice                                1
 #define      vpiWarning                               2
 #define      vpiError                                 3
 #define      vpiSystem                                4
 #define      vpiInternal                              5

 /**************************** callback structures *****************************/

 /* normal callback structure */

 typedef struct           t_cb_data
 {
   PLI_INT32    reason;                        /* callback reason */
   PLI_INT32    (*cb_rtn)(struct t_cb_data *); /* call routine */
   vpiHandle    obj;                           /* trigger object */
   p_vpi_time   time;                          /* callback time */
   p_vpi_value  value;                         /* trigger object value */
   PLI_INT32    index;                         /* index of the memory word or
                                                  var select that changed */
   PLI_BYTE8   *user_data;
 } s_cb_data, *p_cb_data;

 /****************************** CALLBACK REASONS ******************************/
 /***************************** Simulation related *****************************/

 #define cbValueChange                                     1
 #define cbStmt                                            2
 #define cbForce                                           3



Copyright © 2006 IEEE. All rights reserved.                                                                                        533


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 565 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 #define cbRelease                                        4

 /******************************** Time related ********************************/

 #define      cbAtStartOfSimTime                          5
 #define      cbReadWriteSynch                            6
 #define      cbReadOnlySynch                             7
 #define      cbNextSimTime                               8
 #define      cbAfterDelay                                9

 /******************************* Action related *******************************/

 #define      cbEndOfCompile                            10
 #define      cbStartOfSimulation                       11
 #define      cbEndOfSimulation                         12
 #define      cbError                                   13
 #define      cbTchkViolation                           14
 #define      cbStartOfSave                             15
 #define      cbEndOfSave                               16
 #define      cbStartOfRestart                          17
 #define      cbEndOfRestart                            18
 #define      cbStartOfReset                            19
 #define      cbEndOfReset                              20
 #define      cbEnterInteractive                        21
 #define      cbExitInteractive                         22
 #define      cbInteractiveScopeChange                  23
 #define      cbUnresolvedSystf                         24

 /**************************** Added with 1364-2001 ****************************/

 #define      cbAssign                                  25
 #define      cbDeassign                                26
 #define      cbDisable                                 27
 #define      cbPLIError                                28
 #define      cbSignal                                  29

 /**************************** FUNCTION DECLARATIONS ***************************/

 /* callback related */

 XXTERN vpiHandle              vpi_register_cb                   PROTO_PARAMS((p_cb_data cb_data_p));
 XXTERN PLI_INT32              vpi_remove_cb                     PROTO_PARAMS((vpiHandle cb_obj));
 XXTERN void                   vpi_get_cb_info                   PROTO_PARAMS((vpiHandle object,
                                                                               p_cb_data cb_data_p));
 XXTERN vpiHandle              vpi_register_systf                PROTO_PARAMS((p_vpi_systf_data
                                                                                 systf_data_p));
 XXTERN void                   vpi_get_systf_info                PROTO_PARAMS((vpiHandle object,
                                                                               p_vpi_systf_data
                                                                                 systf_data_p));

 /* for obtaining handles */

 XXTERN vpiHandle              vpi_handle_by_name  PROTO_PARAMS((PLI_BYTE8                               *name,
                                                                 vpiHandle                               scope));
 XXTERN vpiHandle              vpi_handle_by_index PROTO_PARAMS((vpiHandle                               object,
                                                                 PLI_INT32                               indx));

 /* for traversing relationships */

 XXTERN vpiHandle              vpi_handle                        PROTO_PARAMS((PLI_INT32                 type,
                                                                               vpiHandle                 refHandle));
 XXTERN vpiHandle              vpi_handle_multi                  PROTO_PARAMS((PLI_INT32                 type,
                                                                               vpiHandle                 refHandle1,
                                                                               vpiHandle                 refHandle2,



534                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 566 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


                                                                               ... ));
 XXTERN vpiHandle              vpi_iterate                       PROTO_PARAMS((PLI_INT32 type,
                                                                               vpiHandle refHandle));
 XXTERN vpiHandle              vpi_scan                          PROTO_PARAMS((vpiHandle iterator));

 /* for processing properties */

 XXTERN PLI_INT32              vpi_get                           PROTO_PARAMS((PLI_INT32                 property,
                                                                               vpiHandle                 object));
 XXTERN PLI_BYTE8 *vpi_get_str                                   PROTO_PARAMS((PLI_INT32                 property,
                                                                               vpiHandle                 object));

 /* delay processing */

 XXTERN void                   vpi_get_delays                    PROTO_PARAMS((vpiHandle object,
                                                                               p_vpi_delay delay_p));
 XXTERN void                   vpi_put_delays                    PROTO_PARAMS((vpiHandle object,
                                                                               p_vpi_delay delay_p));

 /* value processing */

 XXTERN void                   vpi_get_value                     PROTO_PARAMS((vpiHandle expr,
                                                                               p_vpi_value value_p));
 XXTERN vpiHandle              vpi_put_value                     PROTO_PARAMS((vpiHandle object,
                                                                               p_vpi_value value_p,
                                                                               p_vpi_time time_p,
                                                                               PLI_INT32 flags));

 /* time processing */

 XXTERN void                   vpi_get_time                      PROTO_PARAMS((vpiHandle object,
                                                                               p_vpi_time time_p));

 /* I/O routines */

 XXTERN     PLI_UINT32 vpi_mcd_open                              PROTO_PARAMS((PLI_BYTE8 *fileName));
 XXTERN     PLI_UINT32 vpi_mcd_close                             PROTO_PARAMS((PLI_UINT32 mcd));
 XXTERN     PLI_BYTE8 *vpi_mcd_name                              PROTO_PARAMS((PLI_UINT32 cd));
 XXTERN     PLI_INT32 vpi_mcd_printf                             PROTO_PARAMS((PLI_UINT32 mcd,
                                                                               PLI_BYTE8 *format,
                                                                               ...));
 XXTERN PLI_INT32              vpi_printf                        PROTO_PARAMS((PLI_BYTE8 *format,
                                                                               ...));

 /* utility routines */

 XXTERN PLI_INT32              vpi_compare_objects PROTO_PARAMS((vpiHandle object1,
                                                                 vpiHandle object2));
 XXTERN PLI_INT32              vpi_chk_error       PROTO_PARAMS((p_vpi_error_info
                                                                   error_info_p));
 XXTERN PLI_INT32              vpi_free_object     PROTO_PARAMS((vpiHandle object));
 XXTERN PLI_INT32              vpi_get_vlog_info   PROTO_PARAMS((p_vpi_vlog_info
                                                                   vlog_info_p));

 /* routines added with 1364-2001 */

 XXTERN PLI_INT32              vpi_get_data                      PROTO_PARAMS((PLI_INT32                 id,
                                                                               PLI_BYTE8                 *dataLoc,
                                                                               PLI_INT32                 numOfBytes));
 XXTERN PLI_INT32              vpi_put_data                      PROTO_PARAMS((PLI_INT32                 id,
                                                                               PLI_BYTE8                 *dataLoc,
                                                                               PLI_INT32                 numOfBytes));
 XXTERN void      *vpi_get_userdata                              PROTO_PARAMS((vpiHandle                 obj));
 XXTERN PLI_INT32 vpi_put_userdata                               PROTO_PARAMS((vpiHandle                 obj,



Copyright © 2006 IEEE. All rights reserved.                                                                                        535


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 567 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


                                                                 void *userdata));
 XXTERN PLI_INT32              vpi_vprintf         PROTO_PARAMS((PLI_BYTE8 *format,
                                                                 va_list ap));
 XXTERN PLI_INT32              vpi_mcd_vprintf     PROTO_PARAMS((PLI_UINT32 mcd,
                                                                 PLI_BYTE8 *format,
                                                                 va_list ap));
 XXTERN PLI_INT32              vpi_flush           PROTO_PARAMS((void));
 XXTERN PLI_INT32              vpi_mcd_flush       PROTO_PARAMS((PLI_UINT32 mcd));
 XXTERN PLI_INT32              vpi_control         PROTO_PARAMS((PLI_INT32 operation,
                                                                 ...));
 XXTERN vpiHandle              vpi_handle_by_multi_index PROTO_PARAMS((vpiHandle obj,
                                                                 PLI_INT32 num_index,
                                                                 PLI_INT32 *index_array));

 /****************************** GLOBAL VARIABLES ******************************/

 PLI_VEXTERN PLI_DLLESPEC void (*vlog_startup_routines[])();

    /* array of function pointers, last pointer should be null */

 #undef PLI_EXTERN
 #undef PLI_VEXTERN

 #ifdef     VPI_USER_DEFINED_DLLISPEC
 #undef     VPI_USER_DEFINED_DLLISPEC
 #undef     PLI_DLLISPEC
 #endif
 #ifdef     VPI_USER_DEFINED_DLLESPEC
 #undef     VPI_USER_DEFINED_DLLESPEC
 #undef     PLI_DLLESPEC
 #endif

 #ifdef     PLI_PROTOTYPES
 #undef     PLI_PROTOTYPES
 #undef     PROTO_PARAMS
 #undef     XXTERN
 #undef     EETERN
 #endif

 #ifdef       __cplusplus
 }
 #endif

 #endif /* VPI_USER_H */




536                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 568 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Annex H
 (informative)

 Encryption/decryption flow
 This annex describes a number of scenarios that can be used for IP protection, and it also shows how the
 relevant pragmas are used to achieve the desired effect of securely protecting, distributing, and decrypting
 the model.

 The data to be protected from inappropriate access or from unauthorized modification is placed within a
 protect begin-end block. Information in the begin-end block, once encrypted, is also protected.


 H.1 Tool vendor secret key encryption system

 In the secret key encryption system, the key is tool vendor proprietary and is embedded within the tool itself.
 The same key is used for both encryption and decryption. (In the electronic design automation domain, this
 is the simplest scenario and is roughly equivalent to the historical `protect technique.) It has the drawback of
 being completely tool vendor-specific. Using this technique, the IP author can encrypt the IP, and any IP
 consumer with appropriate licenses and the same tool vendor can utilize the IP.


 H.1.1 Encryption input

 The following pragmas are expected when using the tool vendor secret key encryption system. The pragmas
 required in the encryption input for use of the secret key encryption system are as follows:

           data_keyname= <key name>                         Where <key name> is a valid name of an tool’s embedded
                                                            key.

           begin/end                                        Surrounding the region(s) to be encrypted.

 Additional optional pragmas that may be included are as follows:

           author=<string>                                  To embed author name.

           author_info=<string>                             To embed arbitrary author information.

           data_keyowner= <owner identity>                  This must be the key owner of the provided name.

           data_method= <method-specifier>                  A method appropriate for the given key name. This may be
                                                            necessary if something other than the default number of
                                                            rounds, initialization vector, or key width is used.

           encoding=<encoding-specifier>                    To specify a different encoding.

           digest_block                                     If a message authorization code is desired to validate that the
                                                            message has not been modified.

           decrypt_license                                  If the IP author desires a decryption license.

           runtime_license                                  If the IP author desires a run-time license.


Copyright © 2006 IEEE. All rights reserved.                                                                                        537


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 569 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 H.1.2 Encryption output

 The encrypting tool should take the input file and copy all cleartext to the corresponding output sections. For
 each protect begin-end block, it should generate the following:

           begin_protected                                  To start the protected region.

           data_keyowner= <owner identity>

           data_keyname=<key name>

           data_method=<method-specifier>

           encoding=<encoding-specifier>

           author=<string>                                  If provided in the input.

           author_info=<string>                             If provided in the input.

           digest_block                                     Followed on the next line(s) by the encoded encrypted
                                                            digest.

           data_block                                       Followed on the next line(s) by the encoded encrypted data
                                                            composed of the following:
                                                                 decrypt_license
                                                                 encrypt_license
                                                                 <text found between begin/end>

           end_protected


 H.2 IP author secret key encryption system

 In this mechanism, the IP is encrypted with the public key (of a public/private key pair) of the IP author, and
 the decrypting tool will have the IP author’s private key in its secure key database. The IP authors will have
 to provide their private keys to the tools’ database so that the tool will be able to decrypt the design.


 H.2.1 Encryption input

 The following pragmas are expected when using the IP author secret key encryption system:

           data_keyname= <providers key name>

           begin/end                                        Surrounding the region(s) to be encrypted.

 Additional optional pragmas that may be included are as follows:

           author=<string>                                  To embed author name.

           author_info=<string>                             To embed arbitrary author information.

           data_keyowner=<owner identity>                   This must be the key owner of the provided name.



538                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 570 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           data_method= some_publ_priv_encryption_scheme_name <method-specifier>
                                            A method appropriate for the given key name. This may be
                                            necessary if something other than the default number of
                                            rounds, initialization vector, or key width is used.

           encoding=<encoding-specifier>                    To specify a different encoding.

           digest_block                                     If a message authorization code is desired to validate that the
                                                            message has not been modified.

           decrypt_license                                  If the IP author desires a decryption license.

           runtime_license                                  If the IP author desires a run-time license.


 H.2.2 Encryption output

 The encrypting tool should take the input file and copy all cleartext to the corresponding output sections. For
 each protect begin-end block, it should generate the following:

           begin_protected                                  To start the protected region.

           data_keyowner= <owner identity>

           data_keyname=<providers key name>

           data_method=some_publ_priv_encryption_scheme_name

           encoding=<encoding-specifier>

           author=<string>                                  If provided in the input.

           author_info=<string>                             If provided in the input.

           digest_block                                     Followed on the next line(s) by the encoded encrypted
                                                            digest.

           data_block                                       Followed on the next line(s) by the encoded encrypted data
                                                            composed of the following:
                                                                 decrypt_license
                                                                 encrypt_license
                                                                 <text found between begin/end>

           end_protected


 H.3 Digital envelopes

 In this mechanism, each recipient has a public and private key for an asymmetric encryption algorithm. The
 sender encrypts the design using a symmetric key encryption algorithm and then encrypts the symmetric key
 using the recipient’s public key. The encrypted symmetric key is recorded in a key_block in the protected
 envelope. The recipient is able to recover the symmetric key using the appropriate private key and then
 decrypts the design with the symmetric key. This technique permits efficient encryption methods for the
 design data, yet secret information is never transmitted without encryption. Digital envelopes can be created


Copyright © 2006 IEEE. All rights reserved.                                                                                        539


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 571 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 using either tool secret key or IP author secret key protection schemes. The keys for the recipient user or tool
 protect the transmission of the symmetric key that encrypts the design data. By using more than one
 key_block, a single protected envelope can be decrypted by tools from different vendors and/or different
 users.

 Instead of using the public key of a public/private key pair, a tool-specific embedded key can also be used to
 encrypt the key_block. In this case also as only the tool know its embedded key, only it can internally
 decrypt the design; hence the same effect can be achieved. The only disadvantage is that the tool’s
 embedded key will have to be provided to the IP author in some form.

 In the following example, the data_method and data_keyowner/data_keyname are used to encrypt the
 data_block. The key to encrypt the data_block can be specified either by a data_keyowner/
 data_keyname pair or by a data_decrypt_key pragma expression. In the first case, the encrypting tool
 encrypts the data_keyowner and data_keyname pragmas with the key_keymethod/key_keyname and
 puts them in the key_block along with data_method. Alternatively, with the data_decrypt_key pragma,
 the actual key is provided, which is then encrypted with key_method/key_keyname and stored in the
 key_block.

 In the first approach, the data_keyowner/data_keyname should also be present with the decrypting tool.
 No such dependency exists with the second approach as the key is present in the file itself.

 For better security in the first approach, the encrypting tool can actually read the data_keyowner/
 data_keyname key and put it in the key_block as data_decrypt_key. This step not only will remove the
 dependency mentioned above, but will also protect against the hit-and-trial breaking of the data_block with
 the existing keys at the IP user’s end.


 H.3.1 Encryption input

 The following pragmas are expected when using the digital envelopes:

           key_keyowner = <owner identity>

           key_method = some_encryption_scheme_name

           key_keyname= <providers key name>

           data_keyname= <providers key name>

           begin/end                                           Surrounding the region(s) to be encrypted.

 Additional optional pragmas that may be included are as follows:

           author=<string>                                     To embed author name.

           author_info=<string>                                To embed arbitrary author information.

           data_keyowner= <owner identity>                     This must be the key owner of the provided name.

           data_method= <method-specifier>                     A method appropriate for the given key name. This may
                                                               be necessary if something other than the default number
                                                               of rounds, initialization vector, or key width is used

           encoding=<encoding-specifier>                       To specify a different encoding.



540                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 572 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


           digest_block                                        If a message authorization code is desired to validate that
                                                               the message has not been modified.

           decrypt_license                                     If the IP author desires a decryption license.

           runtime_license                                     If the IP author desires a run-time license.


 H.3.2 Encryption output

 The encrypting tool should take the input file and copy all cleartext to the corresponding output sections. For
 each protect begin-end block, it should generate the following:

           begin_protected                                     To start the protected region.

           key_keyowner= <owner identity>

           key_method = some_encryption_scheme_name

           key_keyname= <providers key name>

           key_block = <encrypted encoded data> This contains the data_key_owner, data_method, and the
                                                symmetric data_key itself in encrypted form.

           encoding=<encoding-specifier>

           author=<string>                                     If provided in the input.

           author_info=<string>                                If provided in the input.

           digest_block                                        Followed on the next line(s) by the encoded encrypted
                                                               digest.

           data_block                                          Followed on the next line(s) by the encoded encrypted
                                                               data composed of the following:
                                                                 decrypt_license
                                                                 encrypt_license
                                                                 <text found between begin/end>

           end_protected




Copyright © 2006 IEEE. All rights reserved.                                                                                        541


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 573 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 Annex I
 (informative)

 Bibliography
 [B1] IEEE Std 1497-2001, IEEE Standard for Standard Delay Format (SDF) for the Electronic Design
 Process.11




 11
   IEEE publications are available from the Institute of Electrical and Electronics Engineers, 445 Hoes Lane, Piscataway, NJ 08854,
 USA (http://standards.ieee.org/).



542                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 574 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 Index                                                                  $fclose, 287–289
                                                                        $fdisplay, 288–289
 Symbols                                                                $fdisplayb, 288
 !                                                                      $fdisplayh, 288
    compared to ‘==0’, 50                                               $fdisplayo, 288
    logical negation operator, 42, 49                                   $ferror, 290, 295
 !=                                                                     $fflush, 295
    logical inequality operator, 42, 49                                 $fgetc, 290
 !==                                                                    $finish, 302
    case inequality operator, 42, 49                                    $fmonitor, 288–289
 ""                                                                     $fmonitorb, 288
    null string, 60                                                     $fmonitorh, 288
 $, 367, 374                                                            $fmonitoro, 288
 $async$and$array, 303                                                  $fopen, 287–289
 $async$and$plane, 303                                                  $fscanf, 291
 $async$nand$array, 303                                                 $fseek, 290, 294
 $async$nand$plane, 303                                                 $fstrobe, 288–289
 $async$nor$array, 303                                                  $fstrobeb, 288
 $async$nor$plane, 303                                                  $fstrobeh, 288
 $async$or$array, 303                                                   $fstrobeo, 288
 $async$or$plane, 303                                                   $ftell, 294
 $bitstoreal, 178, 310–311                                              $fullskew, 252
 $countdrivers, 511–512                                                 $fwrite, 288–289
 $display, 278–285                                                      $fwriteb, 288
    compared to $monitor, 285–286                                       $fwriteh, 288
    compared to $write, 278                                             $fwriteo, 288
    escape sequences, 278                                               $getpattern, 512
    format specifications, 279–281                                      $hold, 242
    size of displayed data, 281–282                                     $incsave, 515
 $displayb, 278                                                         $input, 513
 $displayh, 278                                                         $itor, 310
 $displayo, 278                                                         $key, 513
 $dist_chi_square, 312                                                  $list, 513
 $dist_erlang, 312                                                      $log, 514
 $dist_exponential, 312                                                 $monitor, 286
 $dist_normal, 312                                                         compared to $display, 286
 $dist_poisson, 312                                                     $monitorb, 286
 $dist_t, 312                                                           $monitorh, 286
 $dist_uniform, 312                                                     $monitoro, 286
 $dumpall, 328, 335                                                     $monitoroff, 286
 $dumpfile, 325                                                         $monitoron, 286
 $dumpflush, 328                                                        $nochange, 257
 $dumplimit, 328                                                        $nokey, 513
 $dumpoff, 327, 336, 341                                                $nolog, 514
 $dumpon, 327                                                           $period, 256
 $dumpports, 338                                                        $printtimescale, 299
    rules to use, 339                                                   $q_add, 307
 $dumpportsall, 340                                                     $q_exam, 308
 $dumpportsflush, 341                                                   $q_full, 308
 $dumpportslimit, 340                                                   $q_initialize, 307
 $dumpportsoff, 339                                                     $q_remove, 307
 $dumpportson, 339                                                      $random, 311
 $dumpvars, 326                                                         $readmemb, 296–297
                                                                           and loading logic array personality, 304


Copyright © 2006 IEEE. All rights reserved.                                                                                        543


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 575 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 $readmemh, 296–297                                                     $write, 278–285
    and loading logic array personality, 304                               compared to $display, 278
 $realtime, 310                                                            escape sequences, 278
 $realtobits, 178, 310–311                                                 format specifications, 279–281
 $recovery, 246                                                            size of displayed data, 281–282
 $recrem, 247                                                           $writeb, 278
 $removal, 245                                                          $writeh, 278
 $reset, 514                                                            $writeo, 278
 $reset_count, 514                                                      %
 $reset_value, 514                                                         in format specifications, 278, 282
 $restart, 515                                                             modulus operator, 42
 $rewind, 294                                                           &
 $rtoi, 310                                                                bitwise AND operator, 42
 $save, 515                                                                reduction AND operator, 42
 $scale, 516                                                            &&
 $scope, 516                                                               logical AND operator, 42, 49
 $sdf_annotate system task, 297                                         (??)
 $setup, 241                                                               in state table, 108
 $setuphold, 243                                                        (01)
 $sformat, 289                                                             in state table, 108
 $showscopes, 516                                                       (0x)
 $showvars, 516                                                            in state table, 108
 $signed, 65                                                            (1x)
 $skew, 249                                                                in state table, 108
 $sreadmemb, 517                                                        (vw)
 $sreadmemh, 517                                                           in state table, 108
 $sscanf, 291                                                           (x1)
 $stime, 309                                                               in state table, 108
 $stop, 302                                                             *
 $strobe, 285                                                              arithmetic multiplication operator, 42
    compared to $display, 285                                              in state table, 108
 $strobeb, 285                                                          **, 45
 $strobeh, 285                                                          ,,
 $strobeo, 285                                                             in null expressions, 278
 $swrite, 289                                                           /
 $swriteb, 289                                                             arithmetic division operator, 42
 $swriteh, 289                                                          <
 $swriteo, 289                                                             relational less-than operator, 42, 48
 $sync$and$array, 303                                                   <<
 $sync$and$plane, 303                                                      left shift operator, 53
 $sync$nand$array, 303                                                     logical left shift operator, 42
 $sync$nand$plane, 303                                                  <<<
 $sync$nor$array, 303                                                      arithmetic left shift operator, 42
 $sync$nor$plane, 303                                                   <=
 $sync$or$array, 303                                                       relational less-than-or-equal operator, 42, 48
 $sync$or$plane, 303                                                    =
 $test$plusargs, 320                                                       in assignment statement, 68
 $time, 33, 309                                                         ==
 $timeformat, 300–302                                                      logical equality operator, 42, 49
 $timeskew, 250                                                         ===
 $ungetc, 290                                                              case equality operator, 42, 49
 $unsigned, 65                                                          >
 $vcdclose, 341                                                            relational greater-than operator, 42, 48
 $width, 255–256                                                        >=


544                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 576 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


      relational greater-than-or-equal operator, 42, 48                 {}
 >>                                                                          concatenation operator, 42, 54
     logical right shift operator, 42                                   |
     right shift operator, 53                                                bitwise inclusive OR operator, 42
 >>>                                                                         reduction OR operator, 42
     arithmetic right shift operator, 42                                ||
 ?                                                                           logical OR operator, 42, 49
     equivalent to z in literal number values, 11, 129                  ~
     in state table, 108, 111                                              bitwise negation operator, 42
 ?:                                                                     ~&
     conditional operator, 42                                              reduction NAND operator, 42
 @                                                                      ~^
     for addressing memory, 296                                            bitwise equivalence operator, 42
 \                                                                         reduction XNOR operator, 42
     backslash character, 14                                            ~|
     for escape sequences in strings, 278                                  reduction NOR operator, 42
 \"
     as " character, 14                                                 Numerics
 \ddd                                                                   0
     specify character as octal digits, 14                                 for minimizing bit lengths of expressions, 282
 \t                                                                        in state table, 108
     tab character, 14                                                     logic zero, 21, 283
 ^                                                                      01 transition, 111
     bitwise exclusive OR operator, 42                                  1
     reduction XOR operator, 42                                            in state table, 108
 ^~                                                                        logic one, 21, 283
     bitwise equivalence operator, 42
     reduction XNOR operator, 42                                        A
 `                                                                      access routines
     in compiler directives, 349                                            history, 366
 `celldefine, 349                                                       accurate simulation
 `default_decay_time, 518                                                   requirements, 261
 `default_nettype, 349                                                  addressing memory, 296–297
 `default_trireg_strength, 518                                          always
 `define, 350                                                               and activity flow, 116
     and text macro substitutions, 352                                  ambiguous strength, 89–99
 `delay_mode_distributed, 519                                           and gate, 80–81
 `delay_mode_path, 519                                                  arguments
 `delay_mode_unit, 519                                                      system task/function, 368
 `delay_mode_zero, 519                                                  arithmetic operators, 42, 45–46
 `else, 352                                                                 –, 45
 `elsif, 353                                                                %, 45
 `endcelldefine, 349                                                        *, 45
 `endif, 353                                                                **, 45
 `ifdef, 352                                                                +, 45
 `ifndef, 352                                                               /, 45
 `include, 356                                                              and unknown logic values, 46
 `nounconnected_drive, 360                                              arrays, 34
 `resetall, 356                                                             element, 35
 `timescale, 358                                                            format, 304
 `unconnected_drive, 360                                                    index, 35
 `undef, 352                                                                word, 35
 {{}}                                                                   assign, 161
     replication operator, 42                                           assign procedural continuous assignment state-


Copyright © 2006 IEEE. All rights reserved.                                                                                        545


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 577 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


          ment, 123                                                        start and finish times, 142
 assignment, 68–72                                                         timing for embedded blocks, 142
     continuous, 68–72, 117                                             blocking assignment statement, 161
     left-hand side, 68                                                    process, 161
     of delays to module paths, 222–224                                 blocking assignments, 117
     procedural, 117–125                                                blocking procedural assignment, 117
     procedural versus continuous, 117                                  buf gate, 81–82
     right-hand side, 68                                                bufif gate, 82–83
     steps for evaluating, 66
     variable declaration, 72                                           C
 assignments                                                            calltf routines, 462
     scheduling implications, 161                                       capacitive networks, 28–30
 asynchronous arrays, 303–307                                           capacitive state, 28
 attributes, 16                                                         case
                                                                           item expressions, 127
 B                                                                      case equality operator, 42
 b                                                                      case inequality operator, 42
    binary number format, 10                                            case statement, 127–129
    in state table, 108                                                    compared to if-else-if statement, 128
 backannotation, 269                                                       constant expression, 129
 backslash character, 14                                                   with do-not-care, 128–129
 base format                                                            casex, 128
    binary, 10                                                          casez, 128
    decimal, 10                                                         cbAfterDelay, 459
    hexadecimal, 10                                                     cbAssign, 454
    octal, 10                                                           cbAtEndOfSimTime, 459
 basic configuration elements, 200                                      cbAtStartOfSimTime, 458
 begin-end block statement, 125, 140                                    cbDeassign, 454
 behavioral modeling, 116–144                                           cbDisable, 454
 bidirectional pass gate, 84                                            cbEndOfCompile, 460
 binary display format, 10                                              cbEndOfRestart, 460
    and high-impedance state, 283                                       cbEndOfSave, 460
    and unknown logic value, 283                                        cbEndOfSimulation, 460
 Binary operators, 8                                                    cbEnterInteractive, 460
 binary operators                                                       cbError, 460
    {}, 54                                                              cbExitInteractive, 460
 binding instances, 199                                                 cbForce, 454
 bit-select                                                             cbInteractiveScopeChange, 460
    of vector net or register, 56                                       cbNBASynch, 458
    out of bounds, 56, 58                                               cbNextSimTime, 459
    references of real numbers, 33                                      cbPLIError, 460
 bitwise operators, 50                                                  cbReadOnlySynch, 459
    AND, 42                                                             cbReadWriteSynch, 459
    equivalence, 42                                                     cbRelease, 454
    exclusive OR, 42                                                    cbSignal, 460
    inclusive OR, 42                                                    cbStartOfRestart, 460
    negation, 42                                                        cbStartOfSave, 460
 blank port connection, 166                                             cbStartOfSimulation, 460
 block comment, 8                                                       cbStmt, 454
 block statement, 139–142                                               cbTchkViolation, 460
    fork-join, 139                                                      cbUnresolvedSystf, 460
    naming of, 141–142                                                  cbValueChange, 454
    parallel, 140                                                       cell, 199
    sequential, 139                                                        multiple, 202


546                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 578 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 CELL declaration, 269                                                     versus unconditioned event, 265
    DELAY, 269                                                          config, 199
    LABEL, 269                                                          configurations, 199, 202
    TIMINGCHECK, 269                                                       hierarchical, 205
 characters                                                             conflicts, 26–27
    specified as octal digits, 14                                       connecting ports
 charge decay, 30, 103                                                     by name, 177–178
 charge decay process, 103                                                 by position with ordered list, 176
 charge decay time, 103                                                    rules, 179–180
    delay specification, 103                                            connection
 charge storage                                                            difference between full and parallel, 220
    strength, 25                                                           full, 219
 charge storage strength, 88                                               parallel, 219
 classes of PLI routines                                                constant expression, 41
    calltf, 462                                                         constant function, 156
    compiletf, 462                                                      constant numbers, 9
 clause                                                                 context-determined expression, 62
    cell, 204                                                           continuous assignment, 68–72, 161
        using, 207                                                         and connecting ports, 179
    default, 203                                                           and driving strength, 88, 283
        using, 207                                                         and net variables, 117
    instance, 203                                                          and wire nets, 26
        using, 208                                                         driving strength of, 71
    liblist, 204                                                           explicit declaration, 69
    use, 204                                                               implicit declaration, 69
 cmos, 83, 85                                                              versus procedural assignment, 72
 cmos gate, 85–86                                                       control string, 291
 combinational UDPs, 105, 109                                           conversion, 12, 33
    compared to level-sensitive sequential, 110                         copy
    input and output fields in state table, 107                            string operation, 59
 combined signal strengths, 88–99                                       counting number of drivers, 512
 combined signal values, 88–99
 command line considerations, 206                                       D
 comments, 8                                                            d (decimal number format), 10
 compare                                                                data types, 21–40
    string operation, 59                                                deassign, 161
 Compiler directives, 15                                                deassign procedural statement, 123
 compiletf routines, 462                                                decimal display format, 10
 concatenation                                                             and high-impedance state, 282
    and unsized numbers, 54                                                and unknown logic value, 282
    of names, 191                                                          compatibility with $monitor, 282
    operator, 42, 54                                                    decimal notation, 12
    string operation, 59                                                declaring
 concurrency                                                               events, 133
    of activity flow, 116                                                  multiple module paths in a single statement, 220
 condition                                                                 parameters in specify blocks, 38–39
    deterministic, 265                                                  default
    nondeterministic, 265                                                  in case statement, 127
 conditional compilation, 352                                              in if-else-if statements, 126
 conditional expression, 215                                            default statement, 200
 conditional operator, 42, 53–54                                        defparam, 168–170
    modeling three-state output busses, 54                              delay
 conditional statement, 125–126                                            calculating for high-impedance (z) transitions,
 conditioned event, 265–266                                                  101


Copyright © 2006 IEEE. All rights reserved.                                                                                        547


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 579 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    calculating for unknown logic value (x)                             element (reg in array), 35
      transitions, 101                                                  else, 126
    control, 131–132                                                    embedding modules, 163, 165
    default, 101                                                        enable, 136
    distributed, 211–226                                                enabling tasks, 145
    fall, 101                                                           end
    falling, 102                                                           sequential block, 139
    for continuous assignment, 71                                       endconfig, 199
    gate, 101–103                                                       endspecify, 39, 211
    minimum:typical:maximum values, 102                                 equality operators, 49
    module path, 211–226                                                   !=, 49
    net, 101–103                                                           !==, 49
    propagation, 77, 101                                                   ==, 49
    rise, 101–102                                                          ===, 49
    rules for delays controling the assignment, 71                         and ambiguous results, 49
    specify one value, 101                                                 and operands of different sizes, 49
    specify three values, 101                                              precedence, 49
    specify two values, 101                                             escape sequences, 278
    trireg charge decay, 103                                            escaped identifiers, 14
    turn-off, 102                                                       espresso format, 305
 delay selection, 225                                                   event
 delay specification, 77                                                   active, 159
 delays                                                                    control, 131–132
    inertial, 451                                                          evaluation, 158
    pure transport, 451                                                    explicit, 131
    transport, 451                                                         expression, 131
 describing simple module paths, 213                                       future, 159
 design, 200                                                               implicit, 131
 design statement, 202                                                     inactive, 159
 determinism in simulation execution, 160                                  level sensitive control, 136
 diagnostic messages                                                       monitor, 159
    from $stop and $finish, 302                                            named, 133–134, 158
 disable                                                                   nonblocking assign update, 159
    named blocks, 150                                                      OR construct, 134
    tasks, 150                                                             queue, 158
    use of, 150                                                            update, 158
 displaying information, 278–285                                        event control
 displaying library binding information, 208                               repeat, 137–139
 do-not-care bits                                                       event queue, 158
    in case statements, 129                                                scheduling an event, 158
 double quote character, 14                                             event simulation, 158
 drive strength specification, 76                                       exit simulator, 302
 driven state, 28                                                       expanded object, 24
 driving strength, 88                                                   expansion
    compared to charge storage strength, 283                               of vector nets, 24
    keywords, 72                                                        explicit event, 131
                                                                        explicit zero delay, 159
 E                                                                      expressions, 41–64
 edge transitions, 259                                                     bit lengths, 62–64
 edge-control specifiers, 258–259                                          constant, 41
 edge-sensitive paths, 214–218                                             context-determined, 62
 edge-sensitive state-dependent paths, 217                                 self-determined, 62
 edge-sensitive UDPs, 110                                                  steps for evaluating, 65
    compared to level-sensitive UDPs, 110


548                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 580 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 F                                                                          definition, 143
 f (in state table), 108                                                    purpose, 145
 fall delay, 101–102                                                        returning a value, 154
 file descriptor, 288                                                       rules, 155
 file inclusion, 356
 file path resolution, 201                                              G
 file positioning, 294                                                  gate type specification, 76
 finish time                                                            gate-level modeling, 74–104
     in parallel block statements, 142                                  gates
     in sequential block statements, 142                                   and, 80–81
 flushing output, 295                                                      bidirectional pass, 84
 for loop, 130                                                                delay specifications, 85
 force, 161                                                                buf, 81–82
 forever loop, 130                                                         bufif, 82–83
 fork-join block statement, 139                                            cmos, 85–86
 fork-join construct, 138                                                     delay specification, 85
 format specifications, 279–281                                            compared to continuous assignments, 74
     ASCII character, 279                                                  connection list, 78
     b or B, 279                                                           delay, 101–103
     binary, 279                                                           MOS, 83–84
     c or C, 279                                                           nand, 80–81
     d or D, 279                                                           nor, 80–81
     decimal, 279                                                          not, 81–82
     h or H, 279                                                           notif, 82–83
     hexadecimal, 279                                                      notif0, 82–83
     hierarchical name, 280                                                notif1, 82–83
     library binding, 280                                                  or, 80–81
     m or M, 280                                                           pulldown, 86
     net signal strength, 280, 283–285                                     pullup, 86
     o or O, 279                                                           rules for instance connections, 78
     octal, 279                                                            terminal list, 78
     s or S, 280                                                           xnor, 80–81
     string, 280, 285                                                      xor, 80–81
     t or T, 280–281
     time format, 280                                                   H
     timescales, 281                                                    h (hexadecimal number format), 10
     u or U, 280                                                        H (logic 1 or high-impedance state in strength for-
     v or V, 280                                                               mat), 283
     z or Z, 280                                                        handles
 formats                                                                   vpiHandle data type, 378
     array, 304                                                         hexadecimal display format, 10
     of logic array personality, 304–307                                   and high-impedance state, 282
     plane, 305                                                            and unknown logic value, 282
 formatting data to a string, 289                                       Hi (high-impedance in strength format), 284
 frames, 404                                                            hierarchical config
 full connection, 219–220                                                  using, 208
 fullname, 438                                                          hierarchical configurations, 205
 function                                                               hierarchical path name, 191
     call, 155                                                          hierarchy
     constant                                                              level, 191
         calls, 156                                                        name referencing, 191, 280
 functions, 152–156, 162                                                   of modules, 163
     and scope, 195                                                        scope, 191
     as structured procedures, 143                                         scope rules for naming, 195–196


Copyright © 2006 IEEE. All rights reserved.                                                                                        549


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 581 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    structures, 163–197                                                 L
 high-impedance state                                                   L (logic 0 or high impedance state in strength for-
    and numbers, 10                                                              mat), 283
    and trireg nets, 28                                                 La (large capacitor in strength format), 284
    and UDPs, 113                                                       large, 25, 28
    display formats, 282–284                                            left-hand index, 77
    effect in different bases, 10                                       level-sensitive
    strength display format, 284                                            event control, 136
    symbolic representation, 21                                             paths, 215–219
 highz0, 77                                                                 sequential UDPs, 110
 highz1, 77                                                                 versus combinational UDP, 110
                                                                        level-sensitive UDPs
 I                                                                          compared to edge-sensitive UDPs, 110
 I/O error status, 295                                                  lexical conventions, 8–16
 identifiers, 14                                                        lexical token
     escaped, 14                                                            comment, 8
     keywords, 15                                                           definition of, 8
 if-else statement                                                          number, 9
     omitting else from nested if, 125                                      operator, 8
     purpose, 125                                                           types, 8
 If-else-if, 126                                                            white space, 8
 if-else-if statement                                                   liblist clause, 200
     compared to case statement, 128                                    libraries, 200
 ifnone condition, 218                                                  library map
 implicit                                                                   library declaration, 200
     declarations, 25, 349                                              library notation, 199
     event, 131                                                         loading memory data from a file, 296
 implicit bidirectional connections, 162                                loading timing data from an SDF file, 297
 implicit continuous assignment statements, 162                         logic array
 implicit conversion, 12, 33                                                personality declaration and loading, 304
 implicit event, 132                                                    logic array personality, 304–307
 include command, 202                                                       declaration, 304
 incremental restart, 515                                                   formats, 304–307
 incremental save, 515                                                      loading, 304
 index                                                                  logic gates
     of array, 35                                                           and, 80–81
     of memory, 35                                                          bidirectional pass, 84
 inertial delays, 451                                                       buf, 81–82
 initial, 143                                                               bufif, 82–83
     and activity flow, 116                                                 cmos, 85–86
     for specifying waveforms, 144                                          compared to continuous assignments, 74
 initial statements                                                         delay, 101–103
     in UDPs, 111–112                                                       MOS, 83–84
 instance statement, 200                                                    nand, 80–81
 instantiation                                                              nor, 80–81
     of modules, 163–167                                                    not, 81–82
 integer constants, 10                                                      notif, 82–83
 integers, 32                                                               or, 80–81
     division, 45                                                           pulldown, 86
 intra-assignment timing controls, 136–139                                  pullup, 86
                                                                            xnor, 80–81
 K                                                                          xor, 80–81
 keywords, 15                                                           logic one, 21
                                                                        logic planes, 304


550                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 582 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 logic strength modeling, 86–101                                          top-level, 165
 logic zero, 21                                                         module parameter, 36
 logical operators, 49                                                    dependencies, 173
    !, 49                                                                 overriding values, 167–173
    &&, 49                                                                passing to tasks, 147–148
    ||, 49                                                              module path
    AND, 42                                                               definition, 212
    and ambiguous results, 49                                             delay, 222–226
    and unknown logic value, 49                                           destination, 211, 213, 220
    equality, 42                                                          polarity, 220–221
    inequality, 42                                                        simple, 213
    negation, 42                                                          source, 211, 213, 220
    OR, 42                                                              module path restrictions, 212
    precedence, 49                                                      modulus operator, 42
 looping statement, 130–131                                               definition, 45
    for loop, 130                                                       monitor flag, 286
    forever loop, 130                                                   monitoring
    repeat loop, 130                                                      continuous, 286
    while loop, 130                                                       strobed, 285
 lsb (least significant bit), 24                                        MOS gate, 83–84
                                                                          nmos, 84
 M                                                                        pmos, 84
 mapping source files to libraries, 202                                   rnmos, 84
 Me (medium capacitor in strength format), 284                            rpmos, 84
 medium, 25, 28                                                         MOS strength handling, 100
 memory, 34–35                                                          msb (most significant bit), 24
   addressing, 57                                                       mtm_flag, 425, 448
   assigning values to, 35                                              multichannel descriptor, 287–288
   index, 35                                                            multiple drivers
 minimum:typical:maximum values                                           at same strength level, 98
   delay, 102                                                             driving the same net, 27
   for module path delays, 222–223                                        inside a module, 226
   format, 61–62                                                          outside a module, 227
 minus sign(-)                                                          multiple library map files, 202
   arithmetic subtraction operator, 42                                  multiple module path delays
   in state table, 108                                                    assigning in one statement, 220
 mixing path and distributed delays, 225                                multi-way decisions
 modeling                                                                 if-else-if statement, 126
   asynchronous clear/preset on an edge-triggered D                     multiway decisions
     flip-flop, 123                                                       case statement, 127
   logic strength, 86–101
 module, 163–166                                                        N
   and user-defined primitives (UDPs), 105                              n (in state table), 108
   definition, 163–164                                                  name, 374, 438
   hierarchy, 163                                                       name space, 39
   instance parameter value assignment, 170                                block name space, 39
   instance parameter value assignment by ordered                          definitions, 39
     list, 170                                                             module name space, 40
   instantiation, 165–167                                                  port name space, 40
   overriding parameter values, 167–173                                    specify block name space, 40
   parameter assignment by name, 171                                    name spaces, 39
   parameter dependencies, 173                                          named blocks
   port, 166                                                               and hierarchical names, 191
   terminal, 166                                                           and scope, 195


Copyright © 2006 IEEE. All rights reserved.                                                                                        551


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 583 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    purpose, 141–142                                                        –, 42
 named events, 133–134, 158                                                 !, 42, 49
    used with event expressions, 133                                        !=, 42, 49
 names                                                                      !==, 42, 49
    of hierarchical paths, 191                                              %, 42
 nand gate, 80–81                                                           &, 42
 negative numbers, 10                                                       &&, 42, 49
 negedge, 133, 214, 259                                                     *, 42
 net and register bit addressing, 57                                        **, 42
 net arrays, 34                                                             *>, 213–220
 net delay, 71                                                              +, 42
 net type resolution rule, 180                                              /, 42
 net type table, 180                                                        <, 42, 48
 net types, 26                                                              <<, 42, 53
 nets, 21–32                                                                <<<, 42, 53
    delay, 101–103                                                          <=, 42, 48
    trireg strength, 88                                                     =, 68
    types of, 26–32                                                         ==, 42, 49
    wired logic, 98                                                         ===, 42, 49
 new line character, 14, 279                                                =>, 213–220
 newline character, 14                                                      >, 42, 48
 nmos, 83–84                                                                >=, 42, 48
 node                                                                       >>, 42, 53
    in hierarchical name tree, 191                                          >>>, 42, 53
 nonblocking assignment statement, 161                                      ?:, 42
 nonblocking procedural assignment, 118–122                                 ^, 42
    evaluating assignments, 119                                             ^~, 42
    multiple assignments, 121                                               {{}}, 42
 nondeterminism in simulation execution, 160                                {}, 42, 54
 nor gate, 80–81                                                            |, 42
 not gate, 81–82                                                            ||, 42, 49
 notif gate, 82–83                                                          ~, 42
    notif0, 83                                                              ~&, 42
    notif1, 83                                                              ~^, 42
 notifier, 259–261                                                          ~|, 42
    in edge-sensitive UDP, 260–261                                          and real numbers, 33
 notifiers                                                                  arithmetic, 42, 45–46
    user-defined responses to timing violations, 259                        binary, 8
 null (expression), 278                                                     bitwise, 50
 numbers, 9                                                                 bitwise AND, 42
    base format, 10                                                         bitwise equivalence, 42
    size specification, 10                                                  bit-wise exclusive OR, 42
                                                                            bitwise inclusive OR, 42
 O                                                                          bit-wise negation, 42
 o (octal number format), 10                                                case equality, 42
 octal display format, 10                                                   case inequality, 42
 on/off control                                                             concatenation, 42, 54
    of monitoring tasks, 286                                                conditional, 8, 42, 53–54
 one-line comment, 8                                                        definition, 8
 opening and closing files, 287                                             equality, 49
 operands, 55–60                                                            left shift
    definition, 41                                                               arithmetic, 42
    strings, 58–60                                                               logical, 42
 operators, 41                                                              logical, 49


552                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 584 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    logical AND, 42                                                     plane
    logical equality, 42                                                   format, 305
    logical inequality, 42                                                 in programmable logic arrays, 304
    logical negation, 42                                                PLI history, 366
    logical OR, 42                                                      PLI mechanism, 368
    modulus, 42                                                         plus sign(+)
    reduction, 51–52                                                       arithmetic addition operator, 42
    reduction AND, 42, 51                                               pmos, 83–84
    reduction NAND, 42, 51                                              polarity, 220–221
    reduction NOR, 42, 51                                                  negative, 221
    reduction OR, 42, 51                                                   positive, 221
    reduction XNOR, 42, 51                                                 unknown, 221
    reduction XOR, 42, 51                                               port, 173–191
    relational, 42, 48                                                     connecting
    replication, 42                                                            by name, 177–178
    right shift                                                                by position with ordered list, 176
        arithmetic, 42                                                         rules for, 179–180
        logical, 42                                                        connecting module instance ports by name, 177
    shift, 53                                                              connecting module instance ports by ordered
    unary, 8                                                                 list, 176
    unary reduction, 51                                                    declaration, 174
 or gate, 80–81                                                            definition, 173
 output                                                                    module, 166
    to files, 286–289                                                   port connections, 162
 overloading system task/function names, 367                            port expression, 177
 overriding module parameter values, 167–173                            posedge, 133, 214, 259
    assigning values in-line within module instances,                   power supplies
      170                                                                  modeled by supply nets, 32
    defparam, 168                                                       precedence
                                                                           equality operators, 49
 P                                                                         logical operators, 49
 p (in state table), 108                                                   relational operators, 48
 parallel block, 141                                                    precompiling using a separate compilation tool,
 parallel block statement                                                        206
    finish time, 142                                                    primitive instance identifier, 77
    start time, 142                                                     probabilistic distribution functions, 311–312
 parallel connection, 219–220                                              $dist_chi_square, 312
 parameters, 35                                                            $dist_erlang, 312
 parentheses                                                               $dist_exponential, 312
    and changing operator precedence, 43                                   $dist_normal, 312
 part-select                                                               $dist_poisson, 312
    of vector net or register, 56                                          $dist_t, 312
    references of real numbers, 33                                         $dist_uniform, 312
 PATHPULSE$ specparam, 228                                              procedural assignment, 117–125
 personality                                                               and integers, 33
    memory, 303                                                            and time variables, 33
    of logic array, 304–307                                                blocking, 117
 PLA devices                                                               nonblocking, 118–122
    array logic types, 304                                                 versus continuous assignment, 72
    array types, 303–307                                                procedural assignments
    list of system tasks, 303                                              blocking assignment, 117
    logic array personality declaration, 304                            procedural continuous assignment, 161
    logic array personality formats, 304–307                            procedural continuous assignments, 122–125
    logic array personality loading, 304                                   assign, 123–124


Copyright © 2006 IEEE. All rights reserved.                                                                                        553


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 585 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    deassign, 123–124                                                     $q_exam, 307–308
    force, 124                                                            $q_full, 307–308
    release, 124                                                          $q_initialize, 307
 procedural statements                                                    $q_remove, 307
    in behavioral models, 116                                             status parameters, 308
 procedural timing controls, 131–139                                    queueing models, 307
    delay control, 132
    event control, 131                                                  R
    fork-join block, 141                                                r (in state table), 108
    intra-assignment timing controls, 136–139                           race condition, 138
 procedure                                                              race conditions, 160
    always construct, 143                                               random access memory(RAM)
    function, 143                                                           modeled by register arrays, 35
    initial construct, 143                                              random number generators
    task, 143                                                               probabilistic distribution functions, 311
 process, 158                                                           range specification, 77
 programmable logic arrays                                              rcmos, 83, 85
    list of system tasks, 303                                           reading a character at a time, 290
    logic types, 304                                                    reading a line at a time, 290
    personality                                                         reading binary data, 293
        declaration, 304                                                reading formatted data, 291
        formats, 304–307                                                read-only memory(ROM)
        loading, 304                                                        modeled by register arrays, 35
    types, 303–307                                                      real constant numbers, 12
 propagation delay                                                      real declarations, 33
    for gates and nets, 101                                             real number constants, 33
 Pu (pull drive in strength format), 284                                real numbers, 32
 pull, 28                                                                   and operators, 33
 pull0, 77, 360                                                             conversion to integers, 12, 33
 pull1, 76, 360                                                             format specifications used with, 281
 pulldown, 76                                                               in port connections, 178
 pulldown source, 86                                                        operators with real number operands, 42–43
 pullup, 76                                                             real variable data types, 33
 pullup source, 86                                                      realtime
 pulse                                                                      variables, 32
    negative                                                            realtime declarations, 33
        detection, 232                                                  recursive, see frames, 404
 pulse control, 425, 448                                                reducing pessimism, 128
    detailed capabilities, 230                                          reduction operators, 51–52
 pulse filtering                                                            &, 42
    on-event versus on-detect, 230                                          ~&, 42
 pulse limit value, 228                                                     inclusive OR, 42
    global control of, 230                                                  unary AND, 42
    SDF annotation, 230                                                     unary NAND, 42
    specify block control, 229                                              unary NOR, 42
 pulsere_flag, 425, 448                                                     XNOR, 42
 pure transport delays, 451                                                 XOR, 42
                                                                        reentrant, see frames, 404
 Q                                                                      reg arrays, 34
 qualified paths, 214–218                                               reg declaration, 23
   edge-sensitive, 214–218                                              registers
   level-sensitive, 215–220                                                 and level-sensitive sequential UDPs, 110
 queue management, 307–308                                                  notifier, 259
   $q_add, 307                                                              used in procedural assignments, 72


554                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 586 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


 regs, 32                                                                  hierarchically overlapping annotations, 274
 relational operators, 42, 48                                              NETDELAY construct, 273
     <, 48                                                                 of interconnect delays, 273
     <=, 48                                                                of specparams, 272
     >, 48                                                                 PATHPULSE, 275
     >=, 48                                                                PATHPULSEPERCENT, 275
     precedence, 48                                                        PORT construct, 273
 release, 161                                                              up-hierarchy annotations, 274
 repeat event control, 137–139                                          SDF annotator, 269
 repeat loop, 130                                                       SDF constructs
 replication                                                               mapping to Verilog, 269
     operator, 42                                                       SDF delay constructs
 restrictions on data types                                                mapping to Verilog declarations, 269
     in continuous assignments, 68, 179                                 SDF files
     in procedural assignments, 68, 72, 117                                backannotation, 269
     when connecting ports, 179                                         SDF timing check constructs
 right-hand index, 77                                                      mapping to Verilog, 271
 rise delay, 101–102                                                    seed, 312
 rnmos, 83–84                                                           self-determined expression, 62
 rpmos, 83–84                                                           sequential block, 116
 rtran, 84                                                              sequential block statement, 140
 rtranif0, 84                                                              finish time, 142
 rtranif1, 84                                                              start time, 142
 rules                                                                  sequential UDP initialization, 111–112
     for delays controling the assignment, 71                           sequential UDPs
     for describing module paths, 220                                      input and output fields in state table, 108
     for expression bit lengths, 62                                     set of values (0, 1, x, z), 21
     for expression types, 65                                           shift operators, 42, 53
     for instance connections, 78                                          <<, 53
     net type resolution, 180                                              <<<, 53
     to use the $dumpports, 339                                            >>, 53
                                                                           >>>, 53
 S                                                                      short-circuiting, 45
 s (in string display format), 285                                      showcancelled behavior, 232
 s_vpi_delay structure, 424                                             signed expressions, 64
 s_vpi_time structure, 424                                                 handling ’X’ and ’Z’, 66
 scalared, 24                                                           signed integers, 10
 scalars                                                                simple decimal number, 10
     compared to vectors, 24                                            simple state-dependent paths, 216
     scalar nets and driving strength of continuous as-                 simulating module path delays
       signment, 71                                                        when driving wired logic, 226–227
 scheduling semantics, 158                                              simulation
 scientific notation, 12                                                   going back with incremental restart, 515
 scope                                                                  simulation cycle, 159
     and hierarchical names, 191                                        simulation reference model, 159
     rules, 195–196                                                     simulation time, 158
 SDF                                                                    single-pass use model
     INTERCONNECT construct, 273                                           elaboration-time compiling, 206
     interconnect delay annotation, 273                                    precompiling, 205
     multiple annotations, 274                                          size constant, 10
     pulse limit annotation, 275                                        size of displayed data, 281–282
     to Verilog delay value mapping, 276                                sized numbers, 10
 SDF annotation                                                         Sm (small capacitor in strength format), 284
     down-hierarchy annotation, 274                                     small, 25, 28


Copyright © 2006 IEEE. All rights reserved.                                                                                        555


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 587 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


 source                                                                     logic value 0,1,H,L,X,Z, 283
    pulldown, 86                                                            medium capacitor, 284
    pullup, 86                                                              pull drive, 284
 specify, 39, 211                                                           small capacitor, 284
 specify block, 211–236                                                     strong drive, 284
 specify block system tasks                                                 supply drive, 284
    $hold, 242                                                              weak drive, 284
    $period, 256                                                        strengths, 25
    $recovery, 246                                                          of net types, 100
    $setuphold, 243                                                     strings, 12–14, 58–279
    $skew, 249                                                              definition, 12
    $timeskew, 250                                                          display format, 280, 285
    $width, 255–256                                                         in vector variables, 59
 specify parameters, 38–39                                                  manipulation, 13
    as run time constant in specify block, 212                              operations, 59
 specifying the time unit of delays entered interactive-                    padding, 13
           ly, 300                                                          special characters, 13
 specifying transition delays on module paths, 222–                         value padding, 59–60
           224                                                              variable declaration, 13
    x transitions, 224                                                  strobed monitoring, 285
 specparam, 38–39, 272                                                  strong, 28
 St (strong drive in strength format), 284                              strong0, 77
 standard output, 287                                                   strong1, 76
 start time                                                             structured procedure, 143–144
    in parallel block statements, 142                                       always construct, 143
    in sequential block statements, 142                                     function, 143
 state dependent path delays, 215–220                                       initial construct, 143
 stochastic analysis, 311–312                                               task, 143
    probabilistic distribution functions, 311–312                       Su (supply drive in strength format), 284
    queue management, 307–308                                           supply, 28
 stop, 302                                                              supply net strength, 101
 strength, 76–77                                                        supply nets, 32
    ambiguous, 89–99                                                    supply0, 77
         classifications, 89                                            supply1, 76
    and MOS gates, 100                                                  switch processing, 161
    and scalar net variables, 21                                        switches
    charge storage, 88                                                      MOS, 83–84
    driving, 88                                                         synchronous arrays, 303–307
    gates that accept specifications, 76                                system functions, 277–312
    of combined signals, 88–99                                          system task/function arguments, 368
    on trireg nets, 28                                                  system task/function name, 374
    range of possible values, 90                                        system tasks, 277–312
    reduction by nonresistive devices, 100                                  for continuous monitoring, 286
    reduction by resistive devices, 100                                     for displaying information, 278–285
    reduction table, 100                                                    for interrupting the simulator, 302
    scale of strengths, 88                                                  for processing stimulus patterns faster, 512
    specification, 87                                                       for showing number of drivers, 512
    supply net, 101                                                         for writing formatted output to files, 286–289
    tri0, 100                                                               generating a checkpoint in the value change
    tri1, 100                                                                 dump file, 328
    trireg, 100                                                             limiting the size of the value change dump file,
 strength display format, 283–285                                             328
    high impedance, 284                                                     reading the value change dump file during a sim-
    large capacitor, 284                                                      ulation, 328


556                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 588 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    resuming the dump into the value change dump                            $removal, 245
      file, 327                                                             $setup, 241
    showing the timescale of a module, 299                                  $setuphold, 243
    specifying how %t reports time information, 300–                        $skew, 249
      302                                                                   $timeskew, 250
    specifying the name of the value change dump                            $width, 255–256
      file, 325                                                             negative, 266
    specifying the variables to be dumped in the value                          conditions, 263
      change dump file, 326                                                     notifiers, 264
    stopping the dump into the value change dump                            using a stability window, 240
      file, 327                                                             vector signals, 266
 System tasks and functions, 15                                         timing checks for clock and control signals, 248
 system tasks and functions, 277–312                                    top-level module, 165
                                                                        tran, 84
 T                                                                      tranif0, 84
 t (timescale format), 281                                              tranif1, 84
 tab character, 14                                                      transistors, 84
 task/function arguments, 368                                           transitions
 task/function name, 374                                                    01, 111
 task/function routines                                                     unspecified, 110
     history, 366                                                       transport delays, 451
 task-enabling statement, 147                                           tree structure
 tasks, 145–156, 162                                                        of hierarchical names, 191
     and hierarchical names, 191                                        tri nets, 26
     and scope, 195                                                     tri0 (net type), 100
     as structured procedures, 143                                      tri1 (net type), 100
     definition, 143                                                    triand, 27
     disabling within a nested chain, 150                               trior, 27
     passing parameters, 147–148                                        trireg
     purpose, 145                                                           and charge storage strength, 88
 text macro substitutions, 350–352                                      turn-off delay, 102
     and `define, 350                                                   types of nets
     definition, 350                                                        supply nets, 32
     redefinition, 352                                                      tri nets, 26
     with arguments, 350                                                    tri0, 31, 100
 text output                                                                tri1, 31, 100
     vpi_mcd_close(), 440                                                   triand, 27
     vpi_mcd_name(), 441                                                    trior, 27
     vpi_mcd_open(), 442                                                    trireg, 28, 100, 283
     vpi_mcd_printf(), 443                                                  wire, 26
     vpi_printf(), 444                                                      wired AND, 27
 tf_synchrnize(), 159                                                       wired logic, 98
 tfargs, 368                                                                wired nets, 27
 time                                                                       wired OR, 27
     arithmetic operations performed on time vari-
       ables, 33                                                        U
     variables, 32                                                      UDP port declarations, 107
 time precision, 358                                                    UDPs, 105–115
 time unit, 358                                                           - in state table, 108
 timing checks, 237–268                                                   (??) in state table, 108
     $hold, 242                                                           (01) in state table, 108
     $period, 256                                                         (0x) in state table, 108
     $recovery, 246                                                       (1x) in state table, 108
     $recrem, 247                                                         (vw) in state table, 108


Copyright © 2006 IEEE. All rights reserved.                                                                                        557


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 589 of 591
IEEE
Std 1364-2005                                                                                   IEEE STANDARD FOR VERILOG®


    (x1) in state table, 108                                               general rules for extended VCD system tasks,
    * in state table, 108                                                    341
    ? in state table, 108                                                  generating a checkpoint, 328, 340
    0 in state table, 108                                                  keyword commands
    1 in state table, 108                                                      $comment, 332
    b in state table, 108                                                      $date, 332
    combinational UDPs, 109                                                    $dumpall, 335
    definition, 105–107                                                        $dumpoff, 336, 341
    edge-sensitive UDPs, 110                                                   $enddefinitions, 333
    f in state table, 108                                                      $scope, 333
    instances, 113–114                                                         $timescale, 334
    level-sensitive dominance, 115                                             $upscope, 334
    level-sensitive sequential UDPs, 110                                       $var, 334
    mixing level- and edge-sensitive descriptions,                             $version, 335
      114–115                                                              limiting the size, 328
    n in state table, 108                                                  limiting the size of the dump file, 340
    p in state table, 108                                                  reading the dump file during simulation, 341
    ports, 107                                                             reading the value change dump file during a sim-
    r in state table, 108                                                    ulation, 328
    state table, 107                                                       resuming the dump, 327
    summary of symbols in state table, 108                                 rules to conflicts, 347
    x in state table, 108                                                  specifying the dump file name and the ports to
 unary arithmetic operators, 46                                              be dumped, 338
 unary operators, 8                                                        specifying the name, 325
    !, 49                                                                  specifying the variables to be dumped, 326
    <<, 53                                                                 stopping and resuming the dump, 339
    >>, 53                                                                 stopping the dump, 327
 unconnected port, 166                                                     value changes, 346
 undescore character, 11                                                value set (0, 1, x, z), 21
 unexpanded object, 24                                                  values
 unknown logic value                                                       of combined signals, 88–99
    and numbers, 10                                                     variables, 23–24
    display formats, 282–284                                            VCD file
    effect in different bases, 10                                          extended, 342
    in state table, 108, 111                                            vectored, 24
    symbolic representation, 21                                         vectors, 24
 unsigned integers, 10                                                     and vector net expansion, 24
 unsigned number, 10                                                    vlog_startup_routines array, 463
 unspecified transitions, 110                                           VPI data model diagrams
 upwards name referencing, 193                                             active time format, 414
 User-defined primitives, 105                                              assignments, 410
 user-defined primitives (UDPs), 105                                       attributes, 415
 user-defined system tasks and functions, 374                              case statement, 412
    name overloading, 367                                                  continuous assignments, 406
    names, 367, 374                                                        delay controls, 410
    types, 367                                                             delay terminals, 405
                                                                           event controls, 410
 V                                                                         expressions, 408
 value change dump file, 325–348                                           expressions, simple, 407
    creating, 325–329                                                      for loops, 411
    creating the extended file, 338                                        forever loops, 411
    extended VCD node information, 344                                     frames, 404
    format, 329–337                                                        function calls, 403
    formats of variable values, 331–332                                    functions, 402


558                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
   Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 590 of 591
                                                                                                                                IEEE
HARDWARE DESCRIPTION LANGUAGE                                                                                          Std 1364-2005


    if statement, 412                                                   vpi_get(), 422
    instance arrays, 388                                                vpi_get_cb_info(), 422
    inter-module paths, 401                                             vpi_get_data(), 423
    IO declarations, 389                                                vpi_get_delays(), 424
    iterator, 416                                                       vpi_get_str(), 426
    memories, 396                                                       vpi_get_systf_info(), 427
    module paths, 401                                                   vpi_get_time(), 428
    modules, 387                                                        vpi_get_userdata(), 429
    named events, 397, 409                                              vpi_get_value(), 429
    net drivers and loads, 405                                          vpi_get_vlog_info(), 435
    nets, 391                                                           vpi_handle(), 436
    object range, 396                                                   vpi_handle_by_index(), 437
    parameters, 398                                                     vpi_handle_by_multi_index(), 438
    path term, 401                                                      vpi_handle_by_name(), 438
    ports, 390                                                          vpi_handle_multi(), 439
    primitives, 399                                                     vpi_iterate(), 439
    procedural assign statement, 413                                    vpi_mcd_close(), 440
    procedural blocks, 409                                              vpi_mcd_flush(), 441
    procedural deassign statement, 413                                  vpi_mcd_name(), 441
    procedural disable statement, 413                                   vpi_mcd_open(), 442
    procedural force statement, 413                                     vpi_mcd_printf(), 443
    procedural release statement, 413                                   vpi_mcd_vprintf(), 444
    process, 409                                                        vpi_printf(), 444
    reg drivers and loads, 406                                          vpi_put_data(), 445
    regs, 393                                                           vpi_put_delays(), 447
    repeat controls, 411                                                vpi_put_userdata(), 450
    repeat loops, 411                                                   vpi_put_value(), 450
    scopes, 389                                                         vpi_register_cb(), 159, 453
    simple expressions, 407                                             vpi_register_systf(), 461
    specparams, 398                                                     vpi_remove_cb(), 465
    statements, 409                                                     vpi_scan(), 465
    task calls, 403                                                     vpi_vprintf(), 466
    tasks, 402                                                          vpiCancelEvent, 451
    timing check, 402                                                   vpiFile, 380
    UDPs, 400                                                           vpiForceFlag, 451
    variables, 395                                                      vpiHandle, 378
    wait control, 411                                                   vpiInertialDelay, 451
    while loops, 411                                                    vpiInterModPath, 439
 VPI mechanism, 375                                                     vpiIntFunc, 462
 VPI routines                                                           vpiIterator, 439
    callback overview, 375                                              vpiLineNo, 380
    error handling, 376                                                 vpiNoDelay, 451
    history, 366                                                        vpiPureTransportDelay, 451
    key to data model diagrams, 383                                     vpiRealFunc, 462
    lsited by functional groups, 381                                    vpiReleaseFlag, 451
    object access overview, 376                                         vpiReturnEvent, 451
    object classifications, 377                                         vpiScaledRealTime, 453
    object types, 379                                                   vpiSchedEvent, 451
    traversing expressions, 377                                         vpiScheduled, 451
 vpi_chk_error(), 418                                                   vpiSizedFunc, 462
 vpi_compare_objects(), 420                                             vpiSizedSignedFunc, 462
 vpi_control(), 420                                                     vpiSysFunction, 462
 vpi_flush(), 421                                                       vpiSysTask, 462
 vpi_free_object(), 421                                                 vpiTimeFunc, 462


Copyright © 2006 IEEE. All rights reserved.                                                                                        559


Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
     Case 6:20-cv-00480-ADA Document 82-15 Filed 03/17/21 Page 591 of 591
IEEE
Std 1364-2005


 vpiTimeUnit, 422
 vpiTransportDelay, 451
 vpiType, 379

 W
 wait statement
    as level-sensitive event control, 136
    to advance simulation time, 132
 wand, 27
 We (weak drive in strength format), 284
 weak, 28
 weak0, 77
 weak1, 76
 while loop, 130
 white space, 8
 wired AND configurations, 27
 wired logic nets
    wand, 98
    wired AND configurations, 27
    wired OR configurations, 27
    wor, 98
 wired OR configurations, 27
 wires, 26
 wor, 27
 word (reg in array), 35
 writing formatted output to files, 286–289

 X
 X
     as display format for unknown logic value, 282
     unknown logic value in strength format, 283
 x
    as display format for unknown logic value, 282
    in state table, 108
    unknown logic value, 21
 xnor gate, 80–81
 xor gate, 80–81

 Z
 Z
     as display format for high impedance state, 282
     high-impedance state in strength format, 283
 z
     as display format for high impedance state, 282
     high-impedance state, 21




560                                                                                     Copyright © 2006 IEEE. All rights reserved.



Authorized licensed use limited to: Bucknell University. Downloaded on June 12,2014 at 13:56:54 UTC from IEEE Xplore. Restrictions apply.
